
	
		 112th CONGRESS
		2d Session
		S. 3254
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2013 for military activities of the Department of Defense, for military
		  construction, and for defense activities of the Department of Energy, to
		  prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2013.
		2.Organization of Act into divisions; table
			 of contents
			(a)DivisionsThis Act is organized into seven divisions
			 as follows:
				(1)Division A–Department of Defense
			 Authorizations.
				(2)Division B–Military Construction
			 Authorizations.
				(3)Division C–Department of Energy National
			 Security Authorizations and Other Authorizations.
				(4)Division D–Funding Tables.
				(5)Division E–Housing Assistance for
			 Veterans.
				(6)Division F–Stolen Valor Act.
				(7)Division G–Miscellaneous.
				(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization of Act
				into divisions; table of contents.
					Sec. 3. Congressional defense
				committees.
					Sec. 4. Scoring of budgetary
				effects.
					DIVISION A—Department of
				Defense Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Authorization of
				appropriations.
					Subtitle B—Army
				Programs
					Sec. 111. Multiyear procurement
				authority for Army CH–47F helicopters.
					Subtitle C—Navy
				Programs
					Sec. 121. Refueling and complex
				overhaul of the U.S.S. Abraham Lincoln.
					Sec. 122. Ford class aircraft
				carriers.
					Sec. 123. Limitation on
				availability of amounts for second Ford class aircraft carrier.
					Sec. 124. Multiyear procurement
				authority for Virginia class submarine program.
					Sec. 125. Multiyear procurement
				authority for Arleigh Burke class destroyers and associated
				systems.
					Sec. 126. Authority for
				relocation of certain AEGIS weapon system assets between and within the DDG–51
				class destroyer and AEGIS Ashore programs in order to meet mission
				requirements.
					Sec. 127. Designation of
				mission modules of the Littoral Combat Ship as a major defense acquisition
				program.
					Sec. 128. Transfer of certain
				fiscal year 2012 Procurement of Ammunition, Navy and Marine Corps
				funds.
					Sec. 129. Transfer of certain
				fiscal year 2012 Procurement, Marine Corps funds for procurement of weapons and
				combat vehicles.
					Sec. 130. Sense of Congress on
				Marine Corps amphibious lift and presence requirements.
					Sec. 131. Sense of Senate on
				Department of Navy fiscal year 2014 budget request for tactical aviation
				aircraft.
					Sec. 132. SPIDERNet/Spectral Warrior Hardware.
					Subtitle D—Air Force
				Programs
					Sec. 141. Reduction in number
				of aircraft required to be maintained in strategic airlift aircraft
				inventory.
					Sec. 142. Treatment of certain
				programs for the F–22A Raptor aircraft as major defense acquisition
				programs.
					Sec. 143. Avionics systems for
				C–130 aircraft.
					Sec. 144. Procurement of
				space-based infrared system satellites.
					Sec. 145. Transfer of certain
				fiscal year 2011 and 2012 funds for Aircraft Procurement for the Air
				Force.
					Subtitle E—Joint and
				Multiservice Matters
					Sec. 151. Multiyear procurement
				authority for V–22 joint aircraft program.
					Sec. 152. Limitation on
				availability of funds for full-rate production of Handheld, Manpack, and Small
				Form/Fit radios under the Joint Tactical Radio System program.
					Sec. 153. Shallow Water Combat
				Submersible program.
					Sec. 154. AC–130 aircraft electro-optical and infrared
				sensors.
					TITLE II—Research, Development,
				Test, and Evaluation
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Subtitle B—Program
				Requirements, Restrictions, and Limitations
					Sec. 211. Next Generation
				Foundry for the Defense Microelectronics Activity.
					Sec. 212. Advanced rotorcraft
				initiative.
					Sec. 213. Transfer of certain
				fiscal year 2012 Navy research, development, test, and evaluation
				funds.
					Sec. 214. Authority for
				Department of Defense laboratories to enter into education partnerships with
				educational institutions in United States territories and
				possessions.
					Sec. 215. Transfer of certain
				fiscal year 2012 Air Force research, development, test, and evaluation
				funds.
					Sec. 216. Relocation of C–band radar from Antigua to H.E. Holt
				Station in Western Australia to enhance space situational awareness
				capabilities.
					Sec. 217. Detailed Digital Radio Frequency Modulation
				Countermeasures Studies and Simulations.
					Subtitle C—Missile Defense
				Matters
					Sec. 231. Homeland ballistic
				missile defense.
					Sec. 232. Regional ballistic
				missile defense.
					Sec. 233. Missile defense
				cooperation with Russia.
					Sec. 234. Next generation
				Exo-atmospheric Kill Vehicle.
					Sec. 235. Modernization of the
				Patriot air and missile defense system.
					Sec. 236. Medium Extended Air
				Defense System.
					Sec. 237. Availability of funds
				for Iron Dome short-range rocket defense program.
					Sec. 238. Readiness and flexibility of intercontinental
				ballistic missile force.
					Sec. 239. Sense of Congress on the submittal to Congress of the
				homeland defense hedging policy and strategy report of the Secretary of
				Defense.
					Subtitle D—Reports
					Sec. 251. Mission Packages for
				the Littoral Combat Ship.
					Sec. 252. Comptroller General
				of the United States annual reports on the acquisition program for the
				Amphibious Combat Vehicle.
					Sec. 253. Conditional
				requirement for report on amphibious assault vehicles for the Marine
				Corps.
					Subtitle E—Other
				Matters
					Sec. 271. Transfer of
				administration of Ocean Research and Resources Advisory Panel from Department
				of the Navy to National Oceanic and Atmospheric Administration.
					Sec. 272. Sense of Senate on increasing the cost-effectiveness
				of training exercises for members of the Armed Forces.
					TITLE III—Operation and
				maintenance
					Subtitle A—Authorization of
				appropriations
					Sec. 301. Operation and
				maintenance funding.
					Subtitle B—Energy and
				environmental provisions
					Sec. 311. Department of Defense
				guidance on environmental exposures at military installations.
					Sec. 312. Funding of agreements
				under the Sikes Act.
					Sec. 313. Report on property disposals and additional
				authorities to assist local communities around closed military
				installations.
					Subtitle C—Logistics and
				sustainment
					Sec. 321. Repeal of certain
				provisions relating to depot-level maintenance.
					Sec. 322. Expansion and reauthorization of multi-trades
				demonstration project.
					Sec. 323. Rating chains for system program
				managers.
					Subtitle D—Reports
					Sec. 331. Annual report on
				Department of Defense long-term corrosion strategy.
					Sec. 332. Modified deadline for
				Comptroller General review of annual report on prepositioned materiel and
				equipment.
					Subtitle E—Other
				matters
					Sec. 341. Savings to be
				achieved in civilian workforce and contractor employee workforce of the
				Department of Defense.
					Sec. 342. NATO Special
				Operations Headquarters.
					Sec. 343. Repeal of redundant
				authority to ensure interoperability of law enforcement and emergency responder
				training.
					Sec. 344. Sense of the Congress on Navy Fleet
				requirements.
					TITLE IV—Military Personnel
				Authorizations
					Subtitle A—Active
				Forces
					Sec. 401. End strengths for
				active forces.
					Sec. 402. Additional Marine Corps personnel for the Marine
				Corps Security Guard Program.
					Subtitle B—Reserve
				Forces
					Sec. 411. End strengths for
				Selected Reserve.
					Sec. 412. End strengths for
				Reserves on active duty in support of the Reserves.
					Sec. 413. End strengths for
				military technicians (dual status).
					Sec. 414. Fiscal year 2013
				limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of
				reserve personnel authorized to be on active duty for operational
				support.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military
				personnel.
					TITLE V—Military Personnel
				Policy
					Subtitle A—Officer
				Policy
					Sec. 501. Extension of
				relaxation of limitation on selective early discharges.
					Sec. 502. Exception to 30-year
				retirement for regular Navy warrant officers in the grade of chief warrant
				officer, W–5.
					Sec. 503. Modification of
				definition of joint duty assignment to include all instructor assignments for
				joint training and education.
					Sec. 504. Sense of Senate on
				inclusion of assignments as academic instructor at the military service
				academies as joint duty assignments.
					Subtitle B—Reserve Component
				Management
					Sec. 511. Authority for
				appointment of persons who are lawful permanent residents as officers of the
				National Guard.
					Sec. 512. Reserve component
				suicide prevention and resilience program.
					Sec. 513. Report on mechanisms to ease the reintegration into
				civilian life of members of the National Guard and the Reserves following a
				deployment on active duty.
					Subtitle C—General Service
				Authorities
					Sec. 521. Diversity in the
				Armed Forces and related reporting requirements.
					Sec. 522. Modification of
				authority to conduct programs on career flexibility to enhance retention of
				members of the Armed Forces.
					Sec. 523. Authority for
				additional behavioral health professionals to conduct pre-separation medical
				examinations for post-traumatic stress disorder.
					Sec. 524. Quarterly reports on
				involuntary separation of members of the Armed Forces.
					Sec. 525. Review of eligibility
				of victims of domestic terrorism for award of the Purple Heart and the Defense
				Medal of Freedom.
					Sec. 526. Extension of temporary increase in accumulated leave
				carryover for members of the Armed Forces.
					Sec. 527. Prohibition on waiver for commissioning or enlistment
				in the Armed Forces for any individual convicted of a felony sexual
				offense.
					Sec. 528. Research study on resilience in members of the
				Army.
					Subtitle D—Military Justice
				and Legal Matters Generally
					Sec. 531. Clarification and
				enhancement of the role of the Staff Judge Advocate to the Commandant of the
				Marine Corps.
					Sec. 532. Additional
				information in reports on annual surveys of the committee on the Uniform Code
				of Military Justice.
					Subtitle E—Sexual Assault,
				Hazing, and Related Matters
					Sec. 541. Authority to retain
				or recall to active duty reserve component members who are victims of sexual
				assault while on active duty.
					Sec. 542. Additional elements
				in comprehensive Department of Defense policy on sexual assault prevention and
				response.
					Sec. 543. Hazing in the Armed
				Forces.
					Sec. 544. Retention of certain forms in connection with
				Restricted Reports on sexual assault involving members of the Armed
				Forces.
					Sec. 545. Prevention and response to sexual harassment in the
				Armed Forces.
					Sec. 546. Enhancement of annual reports regarding sexual
				assaults involving members of the Armed Forces.
					Subtitle F—Education and
				Training
					Sec. 551. Inclusion of the
				School of Advanced Military Studies Senior Level Course as a senior level
				service school.
					Sec. 552. Modification of
				eligibility for associate degree programs under the Community College of the
				Air Force.
					Sec. 553. Support of Naval
				Academy athletic programs.
					Sec. 554. Grade of commissioned
				officers in uniformed medical accession programs.
					Sec. 555. Authority for service
				commitment for Reservists who accept fellowships, scholarships, or grants to be
				performed in the Selected Reserve.
					Sec. 556. Repeal of requirement
				for eligibility for in-State tuition of at least 50 percent of participants in
				Senior Reserve Officers' Training Corps program.
					Sec. 557. Modification of
				requirements on plan to increase the number of units of the Junior Reserve
				Officers' Training Corps.
					Sec. 558. Consolidation of
				military department authority to issue arms, tentage, and equipment to
				educational institutions not maintaining units of the Junior ROTC.
					Sec. 559. Modification of
				requirement for reports in Federal Register on institutions of higher education
				ineligible for contracts and grants for denial of ROTC or military recruiter
				access to campus.
					Sec. 560. Comptroller General
				of the United States report on the Reserve Officers' Training
				Corps.
					Sec. 561. Report on Department of Defense efforts to
				standardize educational transcripts issued to separating members of the Armed
				Forces.
					Sec. 562. Comptroller General of the United States reports on
				joint professional military education matters.
					Sec. 563. Troops-to-Teachers program enhancements.
					Subtitle G—Defense Dependents'
				Education and Military Family Readiness Matters
					Sec. 571. Impact aid for
				children with severe disabilities.
					Sec. 572. Continuation of
				authority to assist local educational agencies that benefit dependents of
				members of the Armed Forces and Department of Defense civilian
				employees.
					Sec. 573. Amendments to the
				Impact Aid program.
					Sec. 574. Military
				spouses.
					Sec. 575. Modification of
				authority to allow Department of Defense domestic dependent elementary and
				secondary schools to enroll certain students.
					Sec. 576. Sense of Congress
				regarding support for Yellow Ribbon Day.
					Sec. 577. Report on future of family support programs of the
				Department of Defense.
					Subtitle H—Other
				Matters
					Sec. 581. Family briefings
				concerning accountings for members of the Armed Forces and Department of
				Defense civilian employees listed as missing.
					Sec. 582. Enhancement of
				authority to accept gifts and services.
					Sec. 583. Clarification of
				authorized Fisher House residents at the Fisher House for the Families of the
				Fallen and Meditation Pavilion at Dover Air Force Base, Delaware.
					Sec. 584. Report on accuracy of
				data in the Defense Enrollment Eligibility Reporting System.
					Sec. 585. Posthumous honorary promotion of Sergeant Paschal
				Conley to second lieutenant in the Army.
					TITLE VI—Compensation and Other
				Personnel Benefits
					Subtitle A—Pay and
				Allowances
					Sec. 601. Rates of basic
				allowance for housing for Army National Guard and Air National Guard members on
				full-time National Guard duty.
					Sec. 602. Payment of benefit for nonparticipation of eligible
				members in Post-Deployment/Mobilization Respite Absence program due to
				Government error.
					Sec. 603. Extension of authority to provide temporary increase
				in rates of basic allowance for housing under certain
				circumstances.
					Subtitle B—Bonuses and Special
				and Incentive Pays
					Sec. 611. One-year extension of
				certain bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of
				certain bonus and special pay authorities for health care
				professionals.
					Sec. 613. One-year extension of
				special pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of
				authorities relating to title 37 consolidated special pay, incentive pay, and
				bonus authorities.
					Sec. 615. One-year extension of
				authorities relating to payment of other title 37 bonuses and special
				pays.
					Sec. 616. Increase in amount of
				officer affiliation bonus for officers in the Selected Reserve.
					Sec. 617. Increase in maximum
				amount of incentive bonus for reserve component members who convert military
				occupational specialty to ease personnel shortages.
					Subtitle C—Travel and
				Transportation Allowances
					Sec. 631. Permanent change of
				station allowances for members of Selected Reserve units filling a vacancy in
				another unit after being involuntarily separated.
					Sec. 632. Authority for
				comprehensive program for space-available travel on Department of Defense
				aircraft.
					Subtitle D—Disability, Retired
				Pay, and Survivor Benefits
					Sec. 641. Repeal of requirement
				for payment of Survivor Benefit Plan premiums when participant waives retired
				pay to provide a survivor annuity under Federal Employees Retirement System and
				termination of payment of Survivor Benefit Plan annuity.
					Sec. 642. Repeal of automatic
				enrollment in Family Servicemembers' Group Life Insurance for members of the
				Armed Forces married to other members.
					Sec. 643. Clarification of computation of combat-related
				special compensation for chapter 61 disability retirees.
					Subtitle E—Military Lending
				Matters
					Sec. 651. Enhancement of
				protections on consumer credit for members of the Armed Forces and their
				dependents.
					Sec. 652. Additional
				enhancements of protections on consumer credit for members of the Armed Forces
				and their dependents.
					Sec. 653. Relief in civil
				actions for violations of protections on consumer credit extended to members of
				the Armed Forces and their dependents.
					Sec. 654. Modification of
				definition of dependent for purposes of limitations on terms of consumer credit
				extended to members of the Armed Forces and their dependents.
					Sec. 655. Enforcement of protections on consumer credit for
				members of the Armed Forces and their dependents.
					Subtitle F—Other
				Matters
					Sec. 661. Transitional
				compensation for dependent children who are carried during pregnancy at time of
				dependent-abuse offense.
					Sec. 662. Report on issuance by Armed Forces Medical Examiner
				of death certificates for members of the Armed Forces who die on active duty
				abroad.
					TITLE VII—Health Care
				Provisions
					Subtitle A—TRICARE
				Program
					Sec. 701. Extension of TRICARE
				Standard coverage and TRICARE dental program for members of the Selected
				Reserve who are involuntarily separated.
					Sec. 702. Inclusion of certain
				over-the-counter drugs in TRICARE uniform formulary.
					Sec. 703. Expansion of
				evaluation of the effectiveness of the TRICARE program.
					Sec. 704. Report on the future availability of TRICARE Prime
				throughout the United States.
					Sec. 705. Certain treatment of developmental disabilities,
				including autism, under the TRICARE program.
					Sec. 706. Sense of Congress on health care for retired members
				of the uniformed services.
					Subtitle B—Other Health Care
				Benefits
					Sec. 711. Use of Department of
				Defense funds for abortions in cases of rape and incest.
					Sec. 712. Availability of
				certain fertility preservation treatments for members of the Armed Forces on
				active duty.
					Sec. 713. Modification of
				requirements on mental health assessments for members of the Armed forces
				deployed in connection with a contingency operation.
					Subtitle C—Health Care
				Administration
					Sec. 721. Clarification of
				applicability of certain authority and requirements to subcontractors employed
				to provide health care services to the Department of Defense.
					Sec. 722. Research program to
				enhance Department of Defense efforts on mental health in the National Guard
				and Reserves through community partnerships.
					Subtitle D—Reports and Other
				Matters
					Sec. 731. Reports on
				performance data on Warriors in Transition programs.
					Sec. 732. Report on Department
				of Defense support of members of the Armed Forces who experience traumatic
				injury as a result of vaccinations required by the Department.
					Sec. 733. Plan to eliminate
				gaps and redundancies in programs of the Department of Defense on psychological
				health and traumatic brain injury among members of the Armed
				Forces.
					Sec. 734. Report on
				implementation of recommendations of the Comptroller General of the United
				States on prevention of hearing loss among members of the Armed
				Forces.
					Sec. 735. Sense of Senate on mental health counselors for
				members of the Armed Forces, veterans, and their families.
					Sec. 736. Prescription drug take-back program for members of
				the Armed Forces and their dependents.
					Subtitle E—Mental Health Care Matters
					Sec. 751. Enhancement of oversight and management of Department
				of Defense suicide prevention and resilience programs.
					Sec. 752. Comprehensive program on prevention of suicide among
				members of the Armed Forces.
					Sec. 753. Quality review of Medical Evaluation Boards, Physical
				Evaluation Boards, and Physical Evaluation Board Liaison Officers.
					Sec. 754. Assessment of adequacy of mental health care benefits
				under the TRICARE program.
					Sec. 755. Sharing between Department of Defense and Department
				of Veterans Affairs of records and information retained under the medical
				tracking system for members of the Armed Forces deployed overseas.
					Sec. 756. Participation of members of the Armed Forces in peer
				support counseling programs of the Department of Veterans Affairs.
					Sec. 757. Research and medical practice on mental health
				conditions.
					Sec. 758. Disposal of controlled substances.
					Sec. 759. Transparency of mental health care
				services.
					Sec. 760. Expansion of Vet Center program to include furnishing
				counseling to certain members of the Armed Forces and their family
				members.
					Sec. 761. Authority for Secretary of Veterans Affairs to
				furnish mental health care through facilities other than Vet Centers to
				immediate family members of members of the Armed Forces deployed in connection
				with a contingency operation.
					Sec. 762. Organization of the Readjustment Counseling Service
				in Department of Veterans Affairs.
					Sec. 763. Recruiting mental health providers for furnishing of
				mental health services on behalf of the Department of Veterans Affairs without
				compensation from the Department.
					Sec. 764. Peer support.
					TITLE VIII—Acquisition Policy,
				Acquisition Management, and Related Matters
					Subtitle A—Provisions Relating
				to Major Defense Acquisition Programs
					Sec. 801. Limitation on use of
				cost-type contracts.
					Sec. 802. Acquisition
				strategies for major subsystems and subassemblies on major defense acquisition
				programs.
					Sec. 803. Management structure
				for developmental test and evaluation.
					Sec. 804. Assessments of
				potential termination liability of contracts for the development or production
				of major defense acquisition programs.
					Sec. 805. Technical change
				regarding programs experiencing critical cost growth due to change in quantity
				purchased.
					Sec. 806. Repeal of requirement
				to review ongoing programs initiated before enactment of Milestone B
				certification and approval process.
					Subtitle B—Acquisition Policy
				and Management
					Sec. 821. One-year extension of
				temporary limitation on aggregate annual amount available for contract
				services.
					Sec. 822. Prohibition of
				excessive pass-through contracts and charges in the acquisition of
				services.
					Sec. 823. Availability of
				amounts in Defense Acquisition Workforce Development Fund for temporary members
				of workforce.
					Sec. 824. Department of Defense
				policy on contractor profits.
					Sec. 825. Modification of
				authorities on internal controls for procurements on behalf of the Department
				of Defense by certain non-defense agencies.
					Sec. 826. Extension of pilot
				program on management of supply-chain risk.
					Sec. 827. Sense of Senate on the continuing progress of the
				Department of Defense in implementing its Item Unique Identification
				Initiative.
					Subtitle C—Amendments Relating
				to General Contracting Authorities, Procedures, and Limitations
					Sec. 841. Applicability of
				Truth in Negotiations Act to major systems and related subsystems, components,
				and support services.
					Sec. 842. Maximum amount of
				allowable costs of compensation of contractor employees.
					Sec. 843. Department of Defense
				access to and use of contractor internal audit reports.
					Sec. 844. Enhancement of
				whistleblower protections for contractor employees.
					Sec. 844A. Whistleblower protections for non-defense
				contractors.
					Sec. 845. Extension of
				contractor conflict of interest limitations.
					Sec. 846. Repeal of sunset for
				certain protests of task and delivery order contracts.
					Sec. 847. Reports on use of indemnification
				agreements.
					Sec. 848. Contracting with small business concerns owned and
				controlled by women.
					Subtitle D—Provisions Relating
				to Wartime Contracting
					Sec. 860. Short title.
					Sec. 861. Responsibility within
				Department of Defense for contract support for overseas contingency
				operations.
					Sec. 862. Annual reports on
				contract support for overseas contingency operations involving combat
				operations.
					Sec. 863. Inclusion of contract
				support in certain requirements for Department of Defense planning, joint
				professional military education, and management structure.
					Sec. 864. Risk assessment and
				mitigation for contractor performance of critical functions in support of
				overseas contingency operations.
					Sec. 865. Extension and
				modification of reports on contracting in Iraq and Afghanistan.
					Sec. 866. Extension of
				temporary authority to acquire products and services in countries along a major
				route of supply to Afghanistan.
					Sec. 867. Compliance with Berry
				amendment required for uniform components supplied to Afghanistan military or
				Afghanistan National Police.
					Sec. 868. Sense of Senate on
				the contributions of Latvia and other North Atlantic Treaty Organization member
				nations to the success of the Northern Distribution Network.
					Sec. 869. Responsibilities of inspectors general for overseas
				contingency operations.
					Sec. 870. Agency reports and inspector general audits of
				certain information on overseas contingency operations.
					Sec. 871. Oversight of contracts and contracting activities for
				overseas contingency operations in responsibilities of Chief Acquisition
				Officers of Federal agencies.
					Sec. 872. Reports on responsibility within Department of State
				and the United States Agency for International Development for contract support
				for overseas contingency operations.
					Sec. 873. Professional education for Department of State
				personnel on acquisition for Department of State support and participation in
				overseas contingency operations.
					Sec. 874. Database on price trends of items and services under
				Federal contracts.
					Sec. 875. Information on corporate contractor performance and
				integrity through the Federal Awardee Performance and Integrity Information
				System.
					Sec. 876. Inclusion of data on contractor performance in past
				performance databases for executive agency source selection
				decisions.
					Sec. 877. Public availability of database of senior Department
				of Defense officials seeking employment with defense contractors.
					Subtitle E—Other
				Matters
					Sec. 881. Requirements and limitations for suspension and
				debarment officials of the Department of Defense, the Department of State, and
				the United States Agency for International Development.
					Sec. 881A. Additional bases for suspension or
				debarment.
					Sec. 882. Uniform contract
				writing system requirements.
					Sec. 883. Comptroller General of the United States review of
				use by the Department of Defense, the Department of State, and the United
				States Agency for International Development of urgent and compelling exception
				to competition.
					Sec. 884. Authority to provide
				fee-for-service inspection and testing by Defense Contract Management Agency
				for certain critical equipment in the absence of a procurement
				contract.
					Sec. 885. Disestablishment of
				Defense Materiel Readiness Board.
					Sec. 886. Modification of
				period of wait following notice to Congress of intent to contract for leases of
				certain vessels and vehicles.
					Sec. 887. Extension of other
				transaction authority.
					Sec. 888. Subcontractor notifications.
					Sec. 889. Report by the suspension and debarment officials of
				the military departments and the Defense Logistics Agency.
					Sec. 889A. Study on army small arms and ammunition
				acquisition.
					Sec. 889B. Annual report on defense contracting
				fraud.
					Sec. 889C. Plan to increase number of contractors eligible for
				contracts under Air Force NETCENTS-2 contract.
					Sec. 889D. Inclusion of information on common grounds for
				sustaining bid protests in annual Government Accountability Office reports to
				Congress.
					Sec. 889E. Small business HUBZones.
					Subtitle F—Ending trafficking in government
				contracting
					Sec. 891. Short title.
					Sec. 892. Definitions.
					Sec. 893. Contracting requirements.
					Sec. 894. Compliance plan and certification
				requirement.
					Sec. 895. Monitoring and investigation of trafficking in
				persons.
					Sec. 896. Notification to inspectors general and cooperation
				with Government.
					Sec. 897. Expansion of fraud in foreign labor contracting to
				include attempted fraud and work outside the United States.
					Sec. 898. Improving Department of Defense accountability for
				reporting trafficking in persons claims and violations.
					Sec. 899. Rules of construction.
					TITLE IX—Department of Defense
				Organization and Management
					Subtitle A—Department of
				Defense Management
					Sec. 901. Definition and report
				on terms preparation of the environment and operational
				preparation of the environment for joint doctrine purposes.
					Sec. 902. Expansion of duties
				and responsibilities of the Nuclear Weapons Council.
					Sec. 903. Failure of the Department of Defense to obtain audits
				with an unqualified opinion on its financial statements by fiscal year
				2017.
					Sec. 904. Information for Deputy Chief Management Officer of
				the Department of Defense from the military departments and Defense Agencies
				for defense business system investment reviews.
					Subtitle B—Space
				Activities
					Sec. 911. Operationally
				Responsive Space Program Office.
					Sec. 912. Commercial space
				launch cooperation.
					Sec. 913. Reports on
				integration of acquisition and capability delivery schedules for components for
				major satellite acquisition programs and funding for such programs.
					Sec. 914. Department of Defense
				representation in dispute resolution regarding surrender of Department of
				Defense bands of electromagnetic frequencies.
					Subtitle
				C—Intelligence-Related and Cyber Matters
					Sec. 921. Authority to provide
				geospatial intelligence support to security alliances and international and
				regional organizations.
					Sec. 922. Army Distributed
				Common Ground System.
					Sec. 923. Rationalization of
				cyber networks and cyber personnel of the Department of Defense.
					Sec. 924. Next-generation
				host-based cyber security system for the Department of Defense.
					Sec. 925. Improvements of
				security, quality, and competition in computer software procured by the
				Department of Defense.
					Sec. 926. Competition in
				connection with Department of Defense data link systems.
					Sec. 927. Integration of
				critical signals intelligence capabilities.
					Sec. 928. Collection and
				analysis of network flow data.
					Sec. 929. Department of Defense
				use of National Security Agency cloud computing database and intelligence
				community cloud computing infrastructure and services.
					Sec. 930. Electro-optical
				imagery.
					Sec. 931. Software licenses of
				the Department of Defense.
					Sec. 932. Defense Clandestine
				Service.
					Sec. 933. Authority for
				short-term extension of lease for aircraft supporting the Blue Devil
				intelligence, surveillance, and reconnaissance program.
					Sec. 934. Sense of Senate on
				potential security risks to Department of Defense networks.
					Sec. 935. Sense of Congress on the United States Cyber
				Command.
					Sec. 936. Reports to Department of Defense on penetrations of
				networks and information systems of certain contractors.
					Subtitle D—Other
				Matters
					Sec. 941. National Language
				Service Corps.
					Sec. 942. Report on education
				and training and promotion rates for pilots of remotely piloted
				aircraft.
					TITLE X—General
				Provisions
					Subtitle A—Financial
				Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. Authority to
				transfer funds to the National Nuclear Security Administration to sustain
				nuclear weapons modernization.
					Sec. 1003. Audit readiness of
				Department of Defense statements of budgetary resources.
					Sec. 1004. Report on effects of
				budget sequestration on the Department of Defense.
					Sec. 1005. Report on balances carried forward by the Department
				of Defense at the end of fiscal year 2012.
					Sec. 1006. Transfer of certain fiscal year 2012 and 2013
				funds.
					Subtitle B—Counter-Drug
				Activities
					Sec. 1011. Extension of
				authority for joint task forces to provide support to law enforcement agencies
				conducting counter-terrorism activities.
					Sec. 1012. Requirement for
				biennial certification on provision of support for counter-drug activities to
				certain foreign governments.
					Sec. 1013. Authority to support
				the unified counterdrug and counterterrorism campaign in Colombia.
					Sec. 1014. Quarterly reports on
				use of funds in the Drug Interdiction and Counter-Drug Activities, Defense-wide
				account.
					Subtitle C—Naval Vessels and
				Shipyards
					Sec. 1021. Retirement of naval
				vessels.
					Sec. 1022. Termination of a
				Maritime Prepositioning Ship squadron.
					Sec. 1023. Sense of Congress on
				recapitalization for the Navy and Coast Guard.
					Sec. 1024. Notice to Congress for the review of proposals to
				name naval vessels.
					Subtitle
				D—Counterterrorism
					Sec. 1031. Extension of certain
				prohibitions and requirements relating to detainees at United States Naval
				Station, Guantanamo Bay, Cuba.
					Sec. 1032. Prohibition on use of funds for the transfer or
				release of individuals from United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 1033. Prohibition on the indefinite detention of citizens
				and lawful permanent residents.
					Subtitle E—Miscellaneous
				Authorities and Limitations
					Sec. 1041. Enhancement of
				responsibilities of the Chairman of the Joint Chiefs of Staff regarding the
				National Military Strategy.
					Sec. 1042. Modification of
				authority on training of special operations forces with friendly foreign
				forces.
					Sec. 1043. Extension of
				authority to provide assured business guarantees to carriers participating in
				Civil Reserve Air Fleet.
					Sec. 1044. Participation of
				veterans in the Transition Assistance Program of the Department of
				Defense.
					Sec. 1045. Modification of the
				Ministry of Defense Advisor Program.
					Sec. 1046. Interagency
				collaboration on unmanned aircraft systems.
					Sec. 1047. Sense of Senate on
				notice to Congress on unfunded priorities.
					Sec. 1048. Enhancement of authorities on admission of defense
				industry civilians to certain Department of Defense educational institutions
				and programs.
					Sec. 1049. Military working dog matters.
					Sec. 1050. Prohibition on funds to enter into contracts or
				agreements with Rosoboronexport.
					Sec. 1051. Sense of Congress on the Joint Warfighting Analysis
				Center.
					Sec. 1052. Transition Assistance Advisor program.
					Subtitle F—Reports
					Sec. 1061. Report on strategic
				airlift aircraft.
					Sec. 1062. Repeal of biennial
				report on the Global Positioning System.
					Sec. 1063. Repeal of annual
				report on threat posed by weapons of mass destruction, ballistic missiles, and
				cruise missiles.
					Sec. 1064. Report on program on return of rare earth phosphors
				from Department of Defense fluorescent lighting waste to the domestic rare
				earth supply chain.
					Sec. 1065. Report on establishment of joint Armed Forces
				historical storage and preservation facility.
					Sec. 1066. Study on Bradley Fighting Vehicle industrial
				base.
					Sec. 1067. Report on military resources necessary to execute
				United States Force Posture Strategy in the Asia Pacific Region.
					Sec. 1068. Report on planned efficiency initiatives at Space
				and Naval Warfare Systems Command.
					Sec. 1069. Study on ability of national air and ground test and
				evaluation infrastructure facilities to support defense hypersonic test and
				evaluation activities.
					Sec. 1069A. Report on simulated tactical flight training in a
				sustained gravity environment.
					Sec. 1069B. Report on Department of Defense support for United
				States diplomatic security.
					Sec. 1069C. Comptroller General of the United States report on
				Department of Defense spending for conferences and conventions.
					Subtitle G—Nuclear
				Matters
					Sec. 1071. Strategic delivery
				systems.
					Sec. 1072. Requirements
				definition for combined warhead for certain missile systems.
					Sec. 1073. Congressional Budget
				Office estimate of costs of nuclear weapons and delivery systems.
					Sec. 1074. Briefings on dialogue between the United States and
				the Russian Federation on nuclear arms, missile defense, and long-range
				conventional strike systems.
					Subtitle H—Other
				Matters
					Sec. 1081. Redesignation of the
				Center for Hemispheric Defense Studies as the William J. Perry Center for
				Hemispheric Defense Studies.
					Sec. 1082. Technical amendments
				to repeal statutory references to United States Joint Forces
				Command.
					Sec. 1083. Sense of Congress on
				non-United States citizens who are graduates of United States educational
				institutions with advanced degrees in science, technology, engineering, and
				mathematics.
					Sec. 1084. Sense of Senate on the maintenance by the United
				States of a triad of strategic nuclear delivery systems.
					Sec. 1085. Plan to partner with State and local entities to
				address veterans claims backlog.
					Sec. 1086. Sense of the Senate on protection of Department of
				Defense airfields, training airspace, and air training routes.
					Sec. 1087. Extension of authorities to carry out a program of
				referral and counseling services to veterans at risk of homelessness who are
				transitioning from certain institutions.
					Sec. 1088. Sense of Congress that the bugle call commonly known
				as Taps should be designated as the National Song of Military
				Remembrance.
					Sec. 1089. Reports on the potential security threat posed by
				Boko Haram.
					Sec. 1090. National Veterans Business Development
				Corporation.
					Sec. 1091. White Sands Missile Range and Fort
				Bliss.
					Sec. 1092. Transport for female genital mutilation.
					Sec. 1093. Renewal of expired prohibition on return of veterans
				memorial objects without specific authorization in law.
					Sec. 1094. Transfer of excess aircraft to other
				departments.
					Sec. 1095. Reauthorization of sale of aircraft and parts for
				wildfire suppression purposes.
					Sec. 1096. Protection of veterans' memorials.
					Sec. 1097. Transportation of individuals to and from facilities
				of Department of Veterans Affairs.
					Sec. 1098. National public awareness and participation campaign
				for Veterans' History Project of American Folklife Center.
					Sec. 1099. Technical amendments relating to the termination of
				the Armed Forces Institute of Pathology under defense base closure and
				realignment.
					Sec. 1099A. Improved enumeration of members of the Armed Forces
				in any tabulation of total population by Secretary of Commerce.
					Sec. 1099B. State consideration of military training in
				granting certain State certifications and licenses as a condition on the
				receipt of funds for veterans employment and training.
					Sec. 1099C. Amendments to law enforcement officer safety
				provisions of title 18.
					Sec. 1099D. Modernization of absentee ballot mail delivery
				system.
					Sec. 1099E. State Trade and Export Promotion Grant
				Program.
					TITLE XI—Civilian Personnel
				Matters
					Sec. 1101. Authority for
				transportation of family household pets of civilian personnel during evacuation
				of non-essential personnel.
					Sec. 1102. Expansion of
				experimental personnel program for scientific and technical personnel at the
				Defense Advanced Research Projects Agency.
					Sec. 1103. One-year extension
				of discretionary authority to grant allowances, benefits, and gratuities to
				personnel on official duty in a combat zone.
					Sec. 1104. Federal Employees Retirement System age and
				retirement treatment for certain retirees of the Armed Forces.
					TITLE XII—Matters Relating to
				Foreign Nations
					Subtitle A—Assistance and
				Training
					Sec. 1201. Extension of
				authority to build the capacity of foreign military forces and modification of
				notice in connection with initiation of activities.
					Sec. 1202. Extension of
				authority for non-reciprocal exchange of defense personnel between the United
				States and foreign countries.
					Sec. 1203. Authority to build
				the capacity of certain counterterrorism forces in Yemen and East
				Africa.
					Sec. 1204. Limitation on
				availability of funds for State Partnership Program.
					Subtitle B—Matters Relating to
				Iraq, Afghanistan, and Pakistan
					Sec. 1211. Commanders'
				Emergency Response Program in Afghanistan.
					Sec. 1212. Extension of
				authority to support operations and activities of the Office of Security
				Cooperation in Iraq.
					Sec. 1213. One-year extension
				and modification of authority to use funds for reintegration activities in
				Afghanistan.
					Sec. 1214. One-year extension
				and modification of authority for program to develop and carry out
				infrastructure projects in Afghanistan.
					Sec. 1215. Extension of
				Pakistan Counterinsurgency Fund.
					Sec. 1216. Extension and
				modification of authority for reimbursement of certain coalition nations for
				support provided to United States military operations.
					Sec. 1217. Extension and
				modification of logistical support for coalition forces supporting certain
				United States military operations.
					Sec. 1218. Strategy for
				supporting the achievement of a secure presidential election in Afghanistan in
				2014.
					Sec. 1219. Independent
				assessment of the Afghan National Security Forces.
					Sec. 1220. Report on
				Afghanistan Peace and Reintegration Program.
					Sec. 1221. Completion of accelerated transition of United
				States combat and military and security operations to the Government of
				Afghanistan.
					Sec. 1222. Sense of Congress commending the Enduring Strategic
				Partnership Agreement between the United States and Afghanistan.
					Sec. 1223. Congressional review of bilateral security agreement
				with Afghanistan.
					Sec. 1224. Authority to transfer defense articles and provide
				defense services to the military and security forces of Afghanistan and certain
				other countries.
					Subtitle C—Reports
					Sec. 1231. Review and reports
				on Department of Defense efforts to build the capacity of and partner with
				foreign security forces.
					Sec. 1232. Additional elements
				in annual report on military and security developments involving the People's
				Republic of China.
					Sec. 1233. Report on implementation by Government of Bahrain of
				recommendations in Report of the Bahrain Independent Commission of
				Inquiry.
					Sec. 1234. Reports on
				Syria.
					Sec. 1235. Report on military activities to deny or
				significantly degrade the use of air power against civilian and opposition
				groups in Syria.
					Subtitle D—Other
				Matters
					Sec. 1241. Improved
				administration of the American, British, Canadian, and Australian Armies’
				Program.
					Sec. 1242. United States
				participation in Headquarters Eurocorps.
					Sec. 1243. Department of
				Defense participation in European program on multilateral exchange of air
				transportation and air refueling services.
					Sec. 1244. Authority to
				establish program to provide assistance to foreign civilians for harm incident
				to combat operations of the Armed Forces in foreign countries.
					Sec. 1245. Sustainability requirements for certain capital
				projects in connection with overseas contingency operations.
					Sec. 1246. Efforts to remove
				Joseph Kony from power and end atrocities committed by the Lord's Resistance
				Army.
					Sec. 1247. Imposition of sanctions with respect to support for
				the rebel group known as M23.
					Sec. 1248. Program on repair, overhaul, and refurbishment of
				defense articles for sale or transfer to eligible foreign countries and
				entities.
					Sec. 1249. Plan for promoting the security of Afghan women and
				girls during the security transition process.
					Sec. 1250. Sense of Congress on the Israeli Iron Dome defensive
				weapon system.
					Sec. 1251. Sense of the Senate on the situation in the Senkaku
				Islands.
					Sec. 1252. Bilateral defense trade relationship with
				India.
					Subtitle E—Iran sanctions
					Sec. 1261. Short
				title.
					Sec. 1262. Definitions.
					Sec. 1263. Declaration of policy on human rights.
					Sec. 1264. Imposition of sanctions with respect to the energy,
				shipping, and shipbuilding sectors of Iran.
					Sec. 1265. Imposition of sanctions with respect to the sale,
				supply, or transfer of certain materials to or from Iran.
					Sec. 1266. Imposition of sanctions with respect to the
				provision of underwriting services or insurance or reinsurance for activities
				or persons with respect to which sanctions have been imposed.
					Sec. 1267. Imposition of sanctions with respect to foreign
				financial institutions that facilitate financial transactions on behalf of
				specially designated nationals.
					Sec. 1268. Inclusion of the Islamic Republic of Iran
				Broadcasting on the list of human rights abusers.
					Sec. 1269. Imposition of sanctions with respect to persons
				engaged in the diversion of goods intended for the people of Iran.
					Sec. 1270. Waiver requirement related to exceptional
				circumstances preventing significant reductions in crude oil
				purchases.
					Sec. 1271. Statute of limitations for civil actions regarding
				terrorist acts.
					Sec. 1272. Report on use of certain Iranian seaports by foreign
				vessels and use of foreign airports by sanctioned Iranian air
				carriers.
					Sec. 1273. Implementation; penalties.
					Sec. 1274. Applicability to certain natural gas
				projects.
					Sec. 1275. Rule of construction.
					TITLE XIII—COOPERATIVE THREAT
				REDUCTION
					Sec. 1301. Specification of
				Cooperative Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					TITLE XIV—Other
				Authorizations
					Subtitle A—Military
				Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense
				Sealift Fund.
					Sec. 1403. Defense Health
				Program.
					Sec. 1404. Chemical Agents and
				Munitions Destruction, Defense.
					Sec. 1405. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1406. Defense Inspector
				General.
					Subtitle B—National Defense
				Stockpile
					Sec. 1411. Release of materials
				needed for national defense purposes from the Strategic and Critical Materials
				Stockpile.
					Subtitle C—Chemical
				Demilitarization Matters
					Sec. 1421. Supplemental
				chemical agent and munitions destruction technologies at Pueblo Chemical Depot,
				Colorado, and Blue Grass Army Depot, Kentucky.
					Subtitle D—Other
				Matters
					Sec. 1431. Authorization of
				appropriations for Armed Forces Retirement Home.
					Sec. 1432. Additional Weapons
				of Mass Destruction Civil Support Teams.
					Sec. 1433. Policy of the United States with respect to a
				domestic supply of critical and essential minerals.
					TITLE XV—Authorization of
				Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of
				Appropriations
					Sec. 1501. Purpose.
					Sec. 1502.
				Procurement.
					Sec. 1503. Research,
				development, test, and evaluation.
					Sec. 1504. Operation and
				maintenance.
					Sec. 1505. Military
				personnel.
					Sec. 1506. Working capital
				funds.
					Sec. 1507. Defense Health
				Program.
					Sec. 1508. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1509. Defense Inspector
				General.
					Subtitle B—Financial
				Matters
					Sec. 1521. Treatment as
				additional authorizations.
					Sec. 1522. Special transfer
				authority.
					Subtitle C—Limitations and
				Other Matters
					Sec. 1531. Afghanistan Security
				Forces Fund.
					Sec. 1532. Joint Improvised
				Explosive Device Defeat Fund.
					Sec. 1533. Plan for transition
				in funding of United States Special Operations Command from supplemental
				funding for overseas contingency operations to recurring funding under the
				future-years defense program.
					Sec. 1534. Extension of
				authority on Task Force for Business and Stability Operations in
				Afghanistan.
					Sec. 1535. Assessments of
				training activities and intelligence activities of the Joint Improvised
				Explosive Device Defeat Organization.
					Sec. 1536. Submittal to Congress of risk assessments on changes
				in United States troop levels in Afghanistan.
					Sec. 1537. Report on insider attacks in Afghanistan and their
				effect on the United States transition strategy for Afghanistan.
					TITLE XVI—Military Compensation
				and Retirement Modernization Commission
					Sec. 1601. Short
				title.
					Sec. 1602. Purpose.
					Sec. 1603.
				Definitions.
					Sec. 1604. Military
				Compensation and Retirement Modernization Commission.
					Sec. 1605. Commission hearings
				and meetings.
					Sec. 1606. Principles and
				procedure for Commission recommendations.
					Sec. 1607. Consideration of
				Commission recommendations by the President and Congress.
					Sec. 1608. Pay for members of
				the Commission.
					Sec. 1609. Executive
				Director.
					Sec. 1610. Staff.
					Sec. 1611. Contracting
				authority.
					Sec. 1612. Judicial review
				precluded.
					Sec. 1613.
				Termination.
					Sec. 1614. Funding.
					TITLE XVII—National Commission on
				the Structure of the Air Force
					Sec. 1701. Short
				title.
					Sec. 1702. Establishment of
				Commission.
					Sec. 1703. Duties of the
				Commission.
					Sec. 1704. Powers of the
				Commission.
					Sec. 1705. Commission personnel
				matters.
					Sec. 1706. Termination of the
				Commission.
					Sec. 1707. Funding.
					Sec. 1708. Limitation on
				availability of funds for reductions to the Air National Guard and the Air
				Force Reserve.
					Sec. 1709. Funding for
				maintenance of force structure of the Air Force pending Commission
				recommendations.
					Sec. 1710. Retention of core
				functions of the Electronic Systems Center at Hanscom Air Force Base pending
				future structure study.
					Sec. 1711. Air Force assessments of the effects of proposed
				movements of airframes on joint readiness training.
					TITLE XVIII—Federal assistance to fire departments
					Subtitle A—Fire grants reauthorization
					Sec. 1801. Short title.
					Sec. 1802. Amendments to definitions.
					Sec. 1803. Assistance to firefighters grants.
					Sec. 1804. Staffing for adequate fire and emergency
				response.
					Sec. 1805. Sense of Congress on value and funding of Assistance
				to Firefighters and Staffing for Adequate Fire and Emergency Response
				programs.
					Sec. 1806. Report on amendments to Assistance to Firefighters
				and Staffing for Adequate Fire and Emergency Response programs.
					Sec. 1807. Studies and reports on the state of fire
				services.
					Subtitle B—Reauthorization of United States Fire
				Administration
					Sec. 1811. Short title.
					Sec. 1812. Clarification of relationship between United States
				Fire Administration and Federal Emergency Management Agency.
					Sec. 1813. Modification of authority of Administrator to
				educate public about fire and fire prevention.
					Sec. 1814. Authorization of appropriations.
					Sec. 1815. Removal of limitation.
					TITLE XIX—Memorial to Slaves and Free Black Persons Who Served in
				the American Revolution
					Sec. 1901. Finding.
					Sec. 1902. Definitions.
					Sec. 1903. Memorial authorization.
					Sec. 1904. Repeal of joint resolutions.
					DIVISION B—Military
				construction authorizations
					Sec. 2001. Short
				title.
					Sec. 2002. Expiration of
				authorizations and amounts required to be specified by law.
					TITLE XXI—Army military
				construction
					Sec. 2101. Authorized Army
				construction and land acquisition projects.
					Sec. 2102. Family
				housing.
					Sec. 2103. Authorization of
				appropriations, Army.
					Sec. 2104. Modification of
				authority to carry out certain fiscal year 2010 project.
					Sec. 2105. Extension of
				authorizations of certain fiscal year 2009 projects.
					Sec. 2106. Extension of
				authorizations of certain fiscal year 2010 projects.
					Sec. 2107. Additional authority
				to carry out certain fiscal year 2013 project.
					TITLE XXII—Navy military
				construction
					Sec. 2201. Authorized Navy
				construction and land acquisition projects.
					Sec. 2202. Family
				housing.
					Sec. 2203. Improvements to
				military family housing units.
					Sec. 2204. Authorization of
				appropriations, Navy.
					Sec. 2205. Modification of
				authority to carry out certain fiscal year 2012 project.
					Sec. 2206. Extension of
				authorizations of certain fiscal year 2009 projects.
					Sec. 2207. Extension of
				authorizations of certain fiscal year 2010 projects.
					Sec. 2208. Realignment of
				Marines in the Asia-Pacific Region.
					TITLE XXIII—Air Force military
				construction
					Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2302. Family
				housing.
					Sec. 2303. Improvements to
				military family housing units.
					Sec. 2304. Authorization of
				appropriations, Air Force.
					Sec. 2305. Extension of
				authorizations of certain fiscal year 2010 projects.
					TITLE XXIV—Defense agencies
				military construction
					Subtitle A—Defense agency
				authorizations
					Sec. 2401. Authorized Defense
				Agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy
				conservation projects.
					Sec. 2403. Authorization of
				appropriations, Defense Agencies.
					Sec. 2404. Extension of
				authorization of certain fiscal year 2010 project.
					Sec. 2405. Modification of
				authority to carry out certain fiscal year 2012 project.
					Sec. 2406. Additional authority
				to carry out certain fiscal year 2013 project.
					Subtitle B—Chemical
				demilitarization authorizations
					Sec. 2411. Authorization of
				appropriations, chemical demilitarization construction,
				defense-wide.
					Sec. 2412. Modification of
				authority to carry out certain fiscal year 1997 project.
					TITLE XXV—North Atlantic Treaty
				Organization Security Investment Program
					Sec. 2501. Authorized NATO
				construction and land acquisition projects.
					Sec. 2502. Authorization of
				appropriations, NATO.
					TITLE XXVI—Guard and reserve
				forces facilities
					Subtitle A—Project
				authorizations and authorization of appropriations
					Sec. 2601. Authorized Army
				National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army
				Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy
				Reserve and Marine Corps Reserve construction and land acquisition
				projects.
					Sec. 2604. Authorized Air
				National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force
				Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
					Subtitle B—Other
				matters
					Sec. 2611. Extension of
				authorization of certain fiscal year 2009 project.
					Sec. 2612. Extension of
				authorization of certain fiscal year 2010 projects.
					Sec. 2613. Modification of authority to carry out certain
				fiscal year 2011 project.
					TITLE XXVII—Base realignment and
				closure activities
					Sec. 2701. Authorization of
				appropriations for base realignment and closure activities funded through
				Department of Defense Base Closure Account 1990.
					Sec. 2702. Authorization of
				appropriations for base realignment and closure activities funded through
				Department of Defense Base Closure Account 2005.
					Sec. 2703. Technical amendments
				to section 2702 of fiscal year 2012 Act.
					Sec. 2704. Criteria for
				decisions involving certain base closure and realignment
				activities.
					Sec. 2705. Modification of notice requirements in advance of
				permanent reduction of sizable numbers of members of the Armed Forces at
				military installations.
					Sec. 2706. Report on reorganization of Air Force Materiel
				Command organizations.
					TITLE XXVIII—Military
				Construction General Provisions
					Subtitle A—Military
				Construction Program and Military Family Housing Changes
					Sec. 2801. Authorized cost and
				scope variations.
					Sec. 2802. Comptroller General
				report on in-kind payments.
					Sec. 2803. Extension of
				temporary, limited authority to use operation and maintenance funds for
				construction projects in certain areas outside the United States.
					Subtitle B—Real Property and
				Facilities Administration
					Sec. 2811. Authority to accept
				as consideration for leases of non-excess property of military departments and
				Defense Agencies real property interests and natural resource management
				services related to agreements to limit encroachment.
					Sec. 2812. Clarification of
				parties with whom Department of Defense may conduct exchanges of real property
				at military installations.
					Subtitle C—Energy
				Security
					Sec. 2821. Guidance on
				financing for renewable energy projects.
					Sec. 2822. Continuation of
				limitation on use of funds for Leadership in Energy and Environmental Design
				(LEED) Gold or Platinum certification.
					Subtitle D—Land
				Conveyances
					Sec. 2831. Land conveyance,
				local training area for Browning Army Reserve Center, Utah.
					Sec. 2832. Use of proceeds,
				land conveyance, Tyndall Air Force Base, Florida.
					Subtitle E—Other
				Matters
					Sec. 2841. Clarification of
				authority of Secretary to assist with development of public infrastructure in
				connection with the establishment or expansion of a military
				installation.
					Sec. 2842. Petersburg National
				Battlefield boundary modification.
					Sec. 2843. Congressional
				notification with respect to oversight and maintenance of base cemeteries
				following closure of overseas military installations.
					Sec. 2844. Additional exemptions from certain requirements
				applicable to funding for data servers and centers.
					DIVISION C—Department of
				Energy National Security Authorizations and Other Authorizations
					TITLE XXXI—Department of Energy
				National Security Programs
					Subtitle A—National Security
				Programs Authorizations
					Sec. 3101. National Nuclear
				Security Administration.
					Sec. 3102. Defense
				environmental cleanup.
					Sec. 3103. Other defense
				activities.
					Subtitle B—Program
				Authorizations, Restrictions, and Limitations
					Sec. 3111. Replacement project
				for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory,
				New Mexico.
					Sec. 3112. Submittal to
				Congress of selected acquisition reports and independent cost estimates on
				nuclear weapon systems undergoing life extension.
					Sec. 3113. Two-year extension
				of schedule for disposition of weapons-usable plutonium at Savannah River Site,
				Aiken, South Carolina.
					Sec. 3114. Program on
				scientific engagement for nonproliferation.
					Sec. 3115. Repeal of
				requirement for annual update of Department of Energy defense nuclear
				facilities workforce restructuring plan.
					Sec. 3116. Quarterly reports to
				Congress on financial balances for atomic energy defense
				activities.
					Sec. 3117. Transparency in
				contractor performance evaluations by the National Nuclear Security
				Administration leading to award fees.
					Sec. 3118. Expansion of
				authority to establish certain scientific, engineering, and technical
				positions.
					Sec. 3119. Modification and
				extension of authority on acceptance of contributions for acceleration of
				removal or security of fissile materials, radiological materials, and related
				equipment at vulnerable sites worldwide.
					Sec. 3120. Cost containment for
				Y–12 Uranium Processing Facility, Y–12 National Security Complex, Oak Ridge,
				Tennessee.
					Sec. 3121. Authority to restore
				certain formerly Restricted Data to the Restricted Data category.
					Sec. 3122. Renewable energy.
					Subtitle C—Reports
					Sec. 3131. Report on actions
				required for transition of regulation of non-nuclear activities of the National
				Nuclear Security Administration to other Federal agencies.
					Sec. 3132. Report on
				consolidation of facilities of the National Nuclear Security
				Administration.
					Sec. 3133. Regional
				radiological security zones.
					Sec. 3134. Report on legacy
				uranium mines.
					Sec. 3135. Comptroller General
				of the United States review of projects carried out by Office of Environmental
				Management of the Department of Energy pursuant to the American Recovery and
				Reinvestment Act of 2009.
					Subtitle D—Other matters
					Sec. 3141. Sense of Congress on oversight of the nuclear
				security enterprise.
					Subtitle E—American medical isotopes production
					Sec. 3151. Short title.
					Sec. 3152. Definitions.
					Sec. 3153. Improving the reliability of domestic medical
				isotope supply.
					Sec. 3154. Exports.
					Sec. 3155. Report on disposition of exports.
					Sec. 3156. Domestic medical isotope production.
					Sec. 3157. Annual Department reports.
					Sec. 3158. National Academy of Sciences report.
					Sec. 3159. Repeal.
					Subtitle F—Other matters
					Sec. 3161. Congressional advisory panel on the governance
				structure of the National Nuclear Security Administration and its relationship
				to other Federal agencies.
					TITLE XXXII—Defense Nuclear
				Facilities Safety Board
					Sec. 3201.
				Authorization.
					TITLE XXXV—Maritime
				Administration
					Sec. 3501. Short title.
					Sec. 3502. Container-on-barge transportation.
					Sec. 3503. Short sea transportation.
					Sec. 3504. Maritime environmental and technical
				assistance.
					Sec. 3505. Identification of actions to enable qualified United
				States flag capacity to meet national defense requirements.
					Sec. 3506. Maritime workforce study.
					Sec. 3507. Maritime administration vessel recycling contract
				award practices.
					Sec. 3508. Requirement for barge design.
					Sec. 3509. Eligibility to receive surplus training
				equipment.
					DIVISION D—Funding
				Tables
					Sec. 4001. Authorization of
				amounts in funding tables.
					TITLE XLI—Procurement
					Sec. 4101.
				Procurement.
					Sec. 4102. Procurement for
				overseas contingency operations.
					TITLE XLII—Research, Development,
				Test, and Evaluation
					Sec. 4201. Research,
				development, test, and evaluation.
					Sec. 4202. Research,
				development, test, and evaluation for overseas contingency
				operations.
					TITLE XLIII—Operation and
				Maintenance
					Sec. 4301. Operation and
				maintenance.
					Sec. 4302. Operation and
				maintenance for overseas contingency operations.
					TITLE XLIV—Military
				Personnel
					Sec. 4401. Military
				personnel.
					Sec. 4402. Military personnel
				for overseas contingency operations.
					TITLE XLV—Other
				Authorizations
					Sec. 4501. Other
				authorizations.
					Sec. 4502. Other authorizations
				for overseas contingency operations.
					TITLE XLVI—Military
				Construction
					Sec. 4601. Military
				construction.
					TITLE XLVII—Department of Energy
				National Security Programs
					Sec. 4701. Department of Energy
				national security authorizations.
					DIVISION E—Housing Assistance for
				Veterans
					TITLE L—Housing Assisstance for
				Veterans
					Sec. 5001. Short title.
					Sec. 5002. Definitions.
					Sec. 5003. Establishment of a pilot
				program.
					DIVISION F—Stolen Valor Act
					TITLE LI—Stolen Valor
				Act
					Sec. 5011. Short title.
					Sec. 5012. Findings.
					Sec. 5013. Military medals or
				decorations.
					Sec. 5014. Severability.
					DIVISION G—Miscellaneous
					TITLE
				LII—Miscellaneous
					Sec. 5021. Public Safety Officers’
				Benefits Program.
					Sec. 5022. Scientific framework for
				recalcitrant cancers.
					Sec. 5023. United States Advisory
				Commission on Public Diplomacy.
					Sec. 5024. Removal of action.
					TITLE LIII—GAO Mandates Revision
				Act
					Subtitle A—GAO Mandates Revision Act
					Sec. 5301. Short title.
					Sec. 5302. Repeals and
				modifications.
					Subtitle B—Improper Payments Elimination and Recovery
				Improvement Act
					Sec. 5311. Short title.
					Sec. 5312.
				Definitions.
					Sec. 5313. Improving the
				determination of improper payments by Federal agencies.
					Sec. 5314. Improper payments
				information.
					Sec. 5315. Do not pay
				initiative.
					Sec. 5316. Improving recovery
				of improper payments.
					Subtitle C—Sense of Congress regarding spectrum.
					Sec. 5317. Sense of Congress regarding
				spectrum.
					
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		4.Scoring of budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		ADepartment of Defense
			 Authorizations
			IProcurement
				AAuthorization of Appropriations
					101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for procurement for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities, as specified in the funding table in section 4101.
					BArmy Programs
					111.Multiyear procurement authority for Army
			 CH–47F helicopters
						(a)Authority for multiyear
			 procurementSubject to
			 section 2306b of title 10, United States Code, the Secretary of the Army may
			 enter into a multiyear contract or contracts, beginning with the fiscal year
			 2013 program year, for the procurement of airframes for CH–47F
			 helicopters.
						(b)Condition for out-year contract
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2013 is subject to the availability of appropriations for that purpose for such
			 later fiscal year.
						CNavy Programs
					121.Refueling and complex overhaul of the
			 U.S.S. Abraham Lincoln
						(a)Amount authorized from SCN
			 accountOf the amount
			 authorized to be appropriated for fiscal year 2013 by section 101 and available
			 for shipbuilding and conversion as specified in the funding table in section
			 4101, $1,613,392,000 is authorized to be available for the commencement of the
			 nuclear refueling and complex overhaul of the U.S.S. Abraham Lincoln (CVN–72)
			 during fiscal year 2013. The amount authorized to be made available in the
			 preceding sentence is the first increment in the two-year sequence of
			 incremental funding planned for the nuclear refueling and complex overhaul of
			 that vessel.
						(b)Contract authorityThe Secretary of the Navy may enter into a
			 contract during fiscal year 2013 for the nuclear refueling and complex overhaul
			 of the U.S.S. Abraham Lincoln.
						(c)Condition for out-year contract
			 paymentsA contract entered
			 into under subsection (b) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2013 is subject to the availability of appropriations for that purpose for that
			 later fiscal year.
						122.Ford class aircraft carriers
						(a)Contract authority for construction of
			 aircraft carriers designated CVN–78, CVN–79, and CVN–80In the fiscal year immediately following
			 the last fiscal year of the contract for advance procurement for a CVN–21 class
			 aircraft carrier designated CVN–78, CVN–79 or CVN–80, the Secretary of the Navy
			 may enter into a contract for the construction of such aircraft carrier to be
			 funded in the fiscal year of such contract for construction and the succeeding
			 four fiscal years, in the case of the vessel designated CVN–78, and the
			 succeeding five fiscal years, in the case of the vessels designated CVN–79 and
			 CVN–80.
						(b)Condition for out-year contract
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for any subsequent fiscal year is
			 subject to the availability of appropriations for that purpose for such
			 subsequent fiscal year.
						(c)Repeal of superseded
			 provisionSection 121 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2104) is repealed.
						123.Limitation on availability of amounts for
			 second Ford class aircraft carrier
						(a)LimitationOf the amount authorized to be appropriated
			 for fiscal year 2013 by section 101 and available for shipbuilding and
			 conversion for the second Ford class aircraft carrier as specified in the
			 funding table in section 4101, not more than 50 percent of such amount may be
			 obligated or expended until the Secretary of the Navy submits to the
			 congressional defense committees a report setting forth a description of the
			 program management and cost control measures that will be employed in
			 constructing the second Ford class aircraft carrier.
						(b)ElementsThe report described in subsection (a)
			 shall include a plan to do the following with respect to the Ford class
			 aircraft carriers:
							(1)To maximize planned work in shops and early
			 stages of construction.
							(2)To sequence construction of structural
			 units to maximize the effects of lessons learned.
							(3)To incorporate design changes to improve
			 producibility for the Ford class aircraft carriers.
							(4)To increase the size of erection units to
			 eliminate disruptive unit breaks and improve unit alignment and
			 fairness.
							(5)To increase outfitting levels for assembled
			 units before erection in the dry-dock.
							(6)To increase overall ship completion levels
			 at each key construction event.
							(7)To improve facilities in a manner that will
			 lead to improved productivity.
							(8)To ensure the shipbuilder initiates plans
			 that will improve productivity through capital improvements that would provide
			 targeted return on investment, including—
								(A)increasing the amount of temporary and
			 permanent covered work areas;
								(B)adding ramps and service towers for
			 improved access to work sites and the dry-dock; and
								(C)increasing lift capacity to enable
			 construction of larger, more fully outfitted super-lifts.
								124.Multiyear procurement authority for
			 Virginia class submarine program
						(a)Authority for multiyear
			 procurementSubject to
			 section 2306b of title 10, United States Code, the Secretary of the Navy may
			 enter into multiyear contracts, beginning with the fiscal year 2014 program
			 year, for procurement of Virginia class submarines and Government-furnished
			 equipment associated with the Virginia class submarine program.
						(b)Authority for advance
			 procurementThe Secretary may
			 enter into one or more contracts, beginning in fiscal year 2013, for advance
			 procurement associated with the vessels and equipment for which authorization
			 to enter into a multiyear procurement contract is provided under subsection
			 (a).
						(c)Condition for out-year contract
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2013 is subject to the availability of appropriations or funds for that purpose
			 for such later fiscal year.
						(d)Limitation on termination
			 liabilitycontract for
			 construction of vessels or equipment, entered into in accordance with
			 subsection (a) shall include a clause that limits the liability of the
			 Government to the contractor for any termination of the contract. The maximum
			 liability of the Government under the clause shall be the amount appropriated
			 for the vessels or equipment covered by the contract. Additionally, in the
			 event of cancellation, the maximum liability of the Government shall include
			 the amount of the unfunded cancellation ceiling in the contract.
						(e)Authority To expand multiyear
			 procurementThe Secretary may
			 employ incremental funding for the procurement of Virginia class submarines and
			 Government-furnished equipment associated with the Virginia class submarines to
			 be procured during fiscal years 2013 through 2018 if the Secretary—
							(1)determines that such an approach will
			 permit the Navy to procure an additional Virginia class submarine in fiscal
			 year 2014; and
							(2)intends to use the funding for that
			 purpose.
							125.Multiyear procurement authority for Arleigh
			 Burke class destroyers and associated systems
						(a)Authority for multiyear
			 procurementSubject to
			 section 2306b of title 10, United States Code, the Secretary of the Navy may
			 enter into multiyear contracts, beginning with the fiscal year 2013 program
			 year, for the procurement of up to 10 Arleigh Burke class Flight IIA guided
			 missile destroyers, as well as the AEGIS Weapon Systems, MK 41 Vertical
			 Launching Systems, and Commercial Broadband Satellite Systems associated with
			 those vessels.
						(b)Authority for advance
			 procurementThe Secretary may
			 enter into one or more contracts, beginning in fiscal year 2013, for advance
			 procurement associated with the vessels and systems for which authorization to
			 enter into a multiyear procurement contract is provided under subsection
			 (a).
						(c)Condition for out-year contract
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2013 is subject to the availability of appropriations or funds for that purpose
			 for such later fiscal year.
						126.Authority for relocation of certain AEGIS
			 weapon system assets between and within the DDG–51 class destroyer and AEGIS
			 Ashore programs in order to meet mission requirements
						(a)Authority
							(1)Transfer to AEGIS Ashore
			 SystemNotwithstanding any
			 other provision of law, the Secretary of the Navy may transfer AEGIS Weapon
			 System (AWS) equipment with ballistic missile defense (BMD) capability to the
			 Missile Defense Agency for use in the AEGIS Ashore System of the Agency for
			 installation in the country designated as Host Nation #1 (HN–1) by transferring
			 to the Agency such equipment procured with amounts authorized to be
			 appropriated to the SCN account for fiscal years 2010 and 2011 for the DDG–51
			 Class Destroyer Program.
							(2)Adjustments in equipment
			 deliveries
								(A)Use of FY12 funds for AWS systems on
			 destroyers procured with FY11 fundsAmounts authorized to be appropriated to
			 the SCN account for fiscal year 2012, and any AEGIS Weapon System assets
			 procured with such amounts, may be used to deliver complete, mission-ready
			 AEGIS Weapon Systems with ballistic missile defense capability to any DDG–51
			 class destroyer for which amounts were authorized to be appropriated for the
			 SCN account for fiscal year 2011.
								(B)Use of AWS systems procured with RDTE funds
			 on destroyersThe Secretary
			 may install on any DDG–51class destroyer AEGIS weapon systems with ballistic
			 missile defense capability transferred pursuant to paragraph (3).
								(3)Transfer from AEGIS Ashore
			 SystemThe Director of the
			 Missile Defense Agency shall transfer AEGIS Weapon System equipment with
			 ballistic missile defense capability procured for installation in the AEGIS
			 Ashore System to the Department of the Navy for the DDG–51 Class Destroyer
			 Program to replace any equipment transferred to Agency under paragraph
			 (1).
							(4)Treatment of transfer in funding destroyer
			 constructionNotwithstanding
			 the source of funds for any equipment transferred under paragraph (3), the
			 Secretary shall fund all work necessary to complete construction and outfitting
			 of any destroyer in which such equipment is installed in the same manner as if
			 such equipment had been acquired using amounts in the SCN account.
							(5)SCN account definedIn this subsection, the term SCN
			 account means the Shipbuilding and Conversion, Navy account.
							(b)Relationship to other lawNothing in this section shall be construed
			 to repeal or otherwise modify in any way the limitation on obligation or
			 expenditure of funds for missile defense interceptors in Europe as specified in
			 section 223 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 Public Law 111–383; 124 Stat. 4168).
						127.Designation of mission modules of the
			 Littoral Combat Ship as a major defense acquisition program
						(a)Designation requiredThe Secretary of Defense shall—
							(1)designate the effort to develop and produce
			 all variants of the mission modules in support of the Littoral Combat Ship
			 program as a major defense acquisition program under section 2430 of title 10,
			 United States Code; and
							(2)with respect to the development and
			 production of each variant, submit to the congressional defense committees a
			 report setting forth such cost, schedule, and performance information as would
			 be provided if such effort were a major defense acquisition program, including
			 Selected Acquisition Reports, unit cost reports, and program baselines.
							(b)Additional quarterly reportsThe Secretary shall submit to the
			 congressional defense committees on a quarterly basis a report on the
			 development and production of each variant of the mission modules in support of
			 the Littoral Combat Ship, including cost, schedule, and performance, and
			 identifying actual and potential problems with such development or production
			 and potential mitigation plans to address such problems.
						128.Transfer of certain fiscal year 2012
			 Procurement of Ammunition, Navy and Marine Corps funds
						(a)In generalTo the extent provided in appropriations
			 Acts, the Secretary of the Navy may transfer from fiscal year 2012 Procurement
			 of Ammunition, Navy and Marine Corps funds, $88,300,000 to other, higher
			 priority programs of the Navy and the Marine Corps.
						(b)Covered fundsFor purposes of this section, the term
			 fiscal year 2012 Procurement of Ammunition, Navy and Marine Corps
			 funds means amounts authorized to be appropriated for fiscal year 2012
			 by section 101 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1317) and available for Procurement of
			 Ammunition, Navy and Marine Corps as specified in the funding table in section
			 4101 of that Act.
						(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Construction of authorityThe transfer authority in this section is
			 in addition to any other transfer authority provided in this Act.
						129.Transfer of certain fiscal year 2012
			 Procurement, Marine Corps funds for procurement of weapons and combat
			 vehicles
						(a)In generalTo the extent provided in appropriations
			 Acts, the Secretary of the Navy may transfer from fiscal year 2012 Procurement,
			 Marine Corps funds for procurement of weapons and combat vehicles, $135,200,000
			 to other, higher priority programs of the Navy and the Marine Corps.
						(b)Covered fundsFor purposes of this section, the term
			 fiscal year 2012 Procurement, Marine Corps funds for procurement of
			 weapons and combat vehicles means amounts authorized to be appropriated
			 for fiscal year 2012 by section 101 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1317) and available for
			 Procurement, Marine Corps for the procurement of weapons and combat vehicles as
			 specified in the funding table in section 4101 of that Act.
						(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Construction of authorityThe transfer authority in this section is
			 in addition to any other transfer authority provided in this Act.
						130.Sense of Congress on Marine Corps
			 amphibious lift and presence requirements
						(a)FindingsCongress makes the following
			 findings:
							(1)The United States Marine Corps is a combat
			 force which leverages maneuver from the sea as a force multiplier allowing for
			 a variety of operational tasks ranging from major combat operations to
			 humanitarian assistance.
							(2)The United States Marine Corps is unique in
			 that, while embarked upon Naval vessels, they bring all the logistic support
			 necessary for the full range of military operations, operating “from the sea”
			 they require no third party host nation permission to conduct military
			 operations.
							(3)The Department of the Navy has a
			 requirement for 38 amphibious assault ships to meet this full range of military
			 operations.
							(4)Due to fiscal constraints only, that
			 requirement of 38 vessels was reduced to 33 vessels, which adds military risk
			 to future operations.
							(5)The Department of the Navy has been unable
			 to meet even the minimal requirement of 30 operationally available vessels and
			 has submitted a shipbuilding and ship retirement plan to Congress which will
			 reduce the force to 28 vessels.
							(6)Experience has shown that early engineering
			 and design of naval vessels has significantly reduced the acquisition costs and
			 life-cycle costs of those vessels.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the Department of Defense should carefully
			 evaluate the maritime force structure necessary to execute demand for forces by
			 the commanders of the combatant commands;
							(2)the Department of the Navy carefully
			 evaluate amphibious lift capabilities to meet current and projected
			 requirements;
							(3)the Department of the Navy should consider
			 prioritization of investment in and procurement of the next generation of
			 amphibious assault ships, as a component of the balanced battle force;
							(4)the next generation amphibious assault
			 ships should maintain survivability protection;
							(5)operation and maintenance requirements
			 analysis, as well as the potential to leverage a common hull form design,
			 should be considered to reduce total ownership cost and acquisition cost;
			 and
							(6)maintaining a robust amphibious ship
			 building industrial base is vital for the future of the national security of
			 the United States.
							131.Sense of Senate on Department of Navy
			 fiscal year 2014 budget request for tactical aviation aircraftIt is the sense of Senate that, if the
			 budget request of the Department of the Navy for fiscal year 2014 for F–18
			 aircraft includes a request for funds for more than 13 new F–18 aircraft, the
			 budget request of the Department of the Navy for fiscal year 2014 for F–35
			 aircraft should include a request for funds for not fewer than 6 F–35B aircraft
			 and 4 F–35C aircraft, presuming that development, testing, and production of
			 the F–35 aircraft are proceeding according to current plans.
					132.SPIDERNet/Spectral
			 Warrior Hardware
						(a)Additional
			 amount for Other Procurement, NavyThe amount authorized to be appropriated
			 for fiscal year 2013 by section 101 is hereby increased by $2,000,000, with the
			 amount of the increase to be available for amounts authorized to be
			 appropriated by that section and available for other procurement, Navy,
			 Satellite Communications, line 085, Satellite Communications Systems, as
			 specified in the funding table in section 4101.
						(b)Availability of
			 amountTo the extent provided
			 in appropriations Acts, the amount authorized and made available by subsection
			 (a) may be obligated and expended for a new program to procure
			 SPIDERNet/Spectral Warrior Hardware and installation in order to provide a
			 cloud network for Spectral Warrior terminals in support of requirements of the
			 commanders of the combatant commands.
						DAir Force Programs
					141.Reduction in number of aircraft required to
			 be maintained in strategic airlift aircraft inventory
						(a)Reduction in inventory
			 requirementSection
			 8062(g)(1) of title 10, United States Code, is amended—
							(1)by striking Effective October 1,
			 2011, the and inserting The; and
							(2)by striking 301 aircraft and
			 inserting 275 aircraft.
							(b)Modification of certification
			 requirementSection
			 137(d)(3)(B) of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2221) is amended by striking 316 strategic
			 airlift aircraft and inserting 275 strategic airlift
			 aircraft.
						(c)Preservation of certain retired C–5
			 aircraftThe Secretary of the
			 Air Force shall preserve each C–5 aircraft retired by the Secretary after
			 September 30, 2012, such that the aircraft—
							(1)is stored in flyable condition;
							(2)can be returned to service; and
							(3)is not used to supply parts to other
			 aircraft unless specifically authorized by the Secretary of Defense upon a
			 request by the Secretary of the Air Force.
							142.Treatment of certain programs for the F–22A
			 Raptor aircraft as major defense acquisition programs
						(a)In generalThe Secretary of Defense shall treat the
			 programs referred to in subsection (b) for the F–22A Raptor aircraft as a major
			 defense acquisition program for which Selected Acquisition Reports shall be
			 submitted to Congress in accordance with the requirements of section 2432 of
			 title 10, United States Code.
						(b)Covered programsThe programs referred to in this subsection
			 for the F–22A Raptor aircraft are the following:
							(1)Any modernization program through Increment
			 3.2A.
							(2)The Reliability and Maintainability
			 Maturation Program (RAMMP) and the Structural Repair Program (SRP II).
							(3)The modernization Increment 3.2B and any
			 future F–22A Raptor aircraft modernization program that would otherwise, if a
			 standalone program, qualify for treatment as a major defense acquisition
			 program for purposes of chapter 144 of title 10, United States Code.
							143.Avionics systems for C–130
			 aircraft
						(a)Limitations
							(1)Avionics Modernization
			 ProgramThe Secretary of the
			 Air Force shall take no action to cancel or modify the Avionics Modernization
			 Program (AMP) for the C–130 aircraft until 30 days after the date of the
			 submittal to the congressional defense committees of the report required by
			 subsection (b).
							(2)CNS/ATM program
								(A)In generalThe Secretary shall take no action
			 described in subparagraph (B) until 30 days after the date of the submittal to
			 the congressional defense committees of the report required by subsection
			 (b).
								(B)Covered actionsAn action described in this subparagraph is
			 an action to begin an alternative communication, navigation, surveillance, and
			 air traffic management (CNS/ATM) program for the C–130 aircraft that is
			 designed or intended—
									(i)to meet international communication,
			 navigation, surveillance, and air traffic management standards for the fleet of
			 C–130 aircraft; or
									(ii)to replace the current Avionics
			 Modernization Program for the C–130 aircraft.
									(b)ReportNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees report on the results of a study to be
			 conducted by the Office of Cost Assessment and Program Evaluation of the
			 Department of Defense on the following:
							(1)The costs and schedule to complete the
			 current program of record for the Avionics Modernization Program for the C–130
			 aircraft, as anticipated at the time of the last certification on that program
			 under section 2433a of title 10, United States Code.
							(2)The total cost and schedule, from start to
			 completion, of any proposed alternative communication, navigation,
			 surveillance, and air traffic management program for the C–130 aircraft.
							(3)The projected manpower savings to be
			 derived from the current program of record for the Avionics Modernization
			 Program for the C–130 aircraft in comparison with the projected manpower
			 savings to be derived from any proposed alternative communication, navigation,
			 surveillance, and air traffic management program for the C–130 aircraft.
							144.Procurement of space-based infrared system
			 satellites
						(a)Contract authority
							(1)In generalThe Secretary of the Air Force may procure
			 two space-based infrared system satellites by entering into a fixed-price
			 contract for such procurement.
							(2)Cost
			 reductionThe Secretary may
			 include in a contract entered into under paragraph (1) the following:
								(A)The procurement of material and equipment
			 in economic order quantities if the procurement of such material and equipment
			 in such quantities will result in cost savings.
								(B)Cost reduction initiatives.
								(3)Use of incremental fundingThe Secretary may use incremental funding
			 for a contract entered into under paragraph (1) for a period not to exceed six
			 fiscal years.
							(4)LiabilityA contract entered into under paragraph (1)
			 shall provide that—
								(A)any obligation of the United States to make
			 a payment under the contract is subject to the availability of appropriations
			 for that purpose; and
								(B)the total liability of the Federal
			 Government for the termination of the contract shall be limited to the total
			 amount of funding obligated at the time of the termination of the
			 contract.
								(b)Limitation of costs
							(1)LimitationExcept as provided in subsection (c), and
			 excluding amounts described in paragraph (2), the total amount obligated or
			 expended for the procurement of two space-based infrared system satellites
			 authorized by subsection (a) may not exceed $3,900,000,000.
							(2)ExclusionThe amounts described in this paragraph are
			 amounts associated with the following:
								(A)Plans.
								(B)Technical data packages.
								(C)Post-delivery and program-related support
			 costs.
								(D)Technical support for obsolescence
			 studies.
								(c)Adjustment to limitation amount
							(1)In generalThe Secretary may increase the limitation
			 set forth in subsection (b)(1) by the amount of an increase described in
			 paragraph (2) if the Secretary submits to the congressional defense committees
			 written notification of the increase made to that limitation.
							(2)Increase describedAn increase described in this paragraph is
			 one of the following:
								(A)An increase in costs that is attributable
			 to economic inflation after September 30, 2012.
								(B)An increase in costs that is attributable
			 to compliance with changes in Federal, State, or local laws enacted after
			 September 30, 2012.
								(C)An increase in the cost of a space-based
			 infrared system satellite that is attributable to the insertion of a new
			 technology into the satellite that was not built into such satellites procured
			 before fiscal year 2013, if the Secretary determines, and certifies to the
			 congressional defense committees, that insertion of the new technology into the
			 satellite is—
									(i)expected to decrease the life-cycle cost of
			 the satellite; or
									(ii)required to meet an emerging threat that
			 poses grave harm to the national security of the United States.
									(d)Reports
							(1)Report on contractsNot later than 30 days after the date on
			 which the Secretary enters into a contract under subsection (a), the Secretary
			 shall submit to the congressional defense committees a report on the contract
			 that includes the following:
								(A)The total cost savings resulting from the
			 authority provided by subsection (a).
								(B)The type and duration of the
			 contract.
								(C)The total value of the contract.
								(D)The funding profile under the contract by
			 year.
								(E)The terms of the contract regarding the
			 treatment of changes by the Federal Government to the requirements of the
			 contract, including how any such changes may affect the success of the
			 contract.
								(2)Plan for using cost savingsNot later than 90 days after the date on
			 which the Secretary enters into a contract under subsection (a), the Secretary
			 shall submit to the congressional defense committees a plan for using the cost
			 savings described in paragraph (1)(A) to improve the capability of military
			 infrared and early warning satellites that includes a description of the
			 following:
								(A)The available funds, by year, resulting
			 from such cost savings.
								(B)The specific activities or subprograms to
			 be funded using such cost savings and the funds, by year, allocated to each
			 such activity or subprogram.
								(C)The objectives for each such activity or
			 subprogram.
								(D)The criteria used by the Secretary to
			 determine which such activities or subprograms to fund.
								(E)The method by which the Secretary will
			 determine which such activities or subprograms to fund, including whether that
			 determination will be on a competitive basis.
								(F)The plan for encouraging participation in
			 such activities and subprograms by small businesses.
								(G)The process for determining how and when
			 such activities and subprograms would transition to an existing program or be
			 established as a new program of record.
								(e)Use of funds available for space vehicle
			 number 5 for space vehicle number 6The Secretary may obligate and expend
			 amounts authorized to be appropriated for fiscal year 2013 by section 101 for
			 procurement for the Air Force as specified in the funding table in section 4101
			 and available for the advanced procurement of long-lead parts and the
			 replacement of obsolete parts for space-based infrared system satellite space
			 vehicle number 5 for the advanced procurement of long-lead parts and the
			 replacement of obsolete parts for space-based infrared system space vehicle
			 number 6.
						(f)Sense of CongressIt is the sense of Congress that the
			 Secretary should not enter into a fixed-price contract under subsection (a) for
			 the procurement of two space-based infrared system satellites unless the
			 Secretary determines that entering into such a contract will save the Air Force
			 not less than 20 percent over the cost of procuring two such satellites
			 separately.
						145.Transfer of certain fiscal year 2011 and
			 2012 funds for Aircraft Procurement for the Air Force
						(a)In generalTo the extent provided in appropriations
			 Acts, the Secretary of the Air Force may transfer from fiscal year 2011 and
			 2012 Aircraft Procurement, Air Force funds, an aggregate of $920,748,000 to
			 other, higher priority programs of the Air Force.
						(b)Covered fundsFor purposes of this section, the term
			 fiscal year 2011 and 2012 Aircraft Procurement, Air Force funds
			 means—
							(1)amounts authorized to be appropriated for
			 fiscal year 2011 by section 103(1) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4152) for
			 aircraft procurement for the Air Force; and
							(2)amounts authorized to be appropriated for
			 fiscal year 2012 by section 101 of the National Defense Authorization Act for
			 Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1317) and available for Aircraft
			 Procurement, Air Force as specified in the funding table in section 4101 of
			 that Act.
							(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Construction of authorityThe transfer authority in this section is
			 in addition to any other transfer authority provided in this Act.
						EJoint and Multiservice Matters
					151.Multiyear procurement authority for V–22
			 joint aircraft program
						(a)Authority for multiyear
			 procurementSubject to
			 section 2306b of title 10, United States Code, the Secretary of the Navy may
			 enter into a multiyear contract or contracts, beginning with the fiscal year
			 2013 program year, for the procurement of V–22 aircraft for the Department of
			 the Navy, the Department of the Air Force, and the United States Special
			 Operations Command.
						(b)Condition for out-year contract
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2013 is subject to the availability of appropriations for that purpose for such
			 later fiscal year.
						152.Limitation on availability of funds for
			 full-rate production of Handheld, Manpack, and Small Form/Fit radios under the
			 Joint Tactical Radio System programAmounts available for the Joint Tactical
			 Radio System (JTRS) program may not be obligated or expended for full-rate
			 production of the Handheld, Manpack, and Small Form/Fit (HMS) radios under that
			 program until the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics certifies to the congressional defense committees that the
			 acquisition strategy for such radios provides, to the maximum extent
			 practicable, for full and open competition in the acquisition of such
			 radios.
					153.Shallow Water Combat Submersible
			 program
						(a)Initial
			 reportNot later than 90 days
			 after the date of the enactment of this Act, the Commander of the United States
			 Special Operations Command shall submit to the congressional defense committees
			 a report setting forth the following:
							(1)A description of the efforts of the
			 contractor under the Shallow Water Combat Submersible (SWCS) program and the
			 United States Special Operations Command to improve the accuracy of the
			 tracking of the schedule and costs of the program.
							(2)The revised timeline for the initial and
			 full operational capability of the Shallow Water Combat Submersible.
							(3)A current estimate of the cost to meet the
			 basis of issue requirement under the program.
							(b)Subsequent reports
							(1)Quarterly reports requiredThe Commander of the United States Special
			 Operations Command shall submit to the congressional defense committees on a
			 quarterly basis updates on the metrics from the earned value management system
			 with which the Command is tracking the schedule and cost performance of the
			 contractor of the Shallow Water Combat Submersible program.
							(2)SunsetThe requirement in paragraph (1) shall
			 cease on the date the Shallow Water Combat Submersible has completed
			 operational testing and has been found to be operationally effective and
			 operationally suitable.
							154.AC–130
			 aircraft electro-optical and infrared sensors
						(a)Additional
			 amount for Procurement, Defense-wideThe amount authorized to be appropriated
			 for fiscal year 2013 by section 101 is hereby increased by $6,000,000, with the
			 amount of the increase to be available for amounts authorized to be
			 appropriated by that section and available for procurement, Defense-wide, other
			 procurement programs, line 079, Combat mission requirements, as specified in
			 the funding table in section 4101.
						(b)Availability of
			 amountTo the extent provided
			 in appropriations Acts, the amount authorized and made available by subsection
			 (a) may be obligated and expended for a new program to procure color
			 electro-optical and infrared imaging sensors for AC–130 aircraft used by the
			 United States Special Operations Command in ongoing contingency
			 operations.
						IIResearch, Development, Test, and
			 Evaluation
				AAuthorization of Appropriations
					201.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 specified in the funding table in section 4201.
					BProgram Requirements, Restrictions, and
			 Limitations
					211.Next Generation Foundry for the Defense
			 Microelectronics ActivityAmounts authorized to be appropriated for
			 fiscal year 2013 by section 201 and available for research, development, test,
			 and evaluation for the Next Generation Foundry for the Defense Microelectronics
			 Activity (DMEA) (PE #603720S) as specified in the funding table in section 4201
			 may not be obligated or expended for that purpose until 60 days after the date
			 on which the Assistant Secretary of Defense for Research and
			 Engineering—
						(1)develops a microelectronics strategy as
			 described in the Senate report to accompany S. 1235 of the 112th Congress (S.
			 Rept. 112–26) and an estimate of the full life-cycle costs for the upgrade of
			 the Next Generation Foundry; and
						(2)submits the strategy and cost estimate
			 required by paragraph (1) to the congressional defense committees.
						212.Advanced rotorcraft initiative
						(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall, in consultation with the military departments,
			 the Defense Advanced Research Projects Agency, and industry (including the
			 Vertical Lift Consortium (VLC)), submit to the congressional defense committees
			 a report setting forth a strategy for the use of integrated platform design
			 teams and agile prototyping approaches for the development of advanced
			 rotorcraft capabilities.
						(b)ElementsThe strategy required by subsection (a)
			 shall include the following:
							(1)Mechanisms for establishing agile
			 prototyping practices and programs, including rotorcraft X-planes, and an
			 identification of the resources required for such purposes.
							(2)A restructuring of the Joint Multi-role
			 (JMR) development program of the Army to include more technology demonstration
			 platforms with challenge goals of significant reductions in cost and time to
			 flight.
							(3)A restructuring of the X-Plane Rotorcraft
			 program of the Defense Advanced Research Projects Agency to develop performance
			 objectives beyond the Joint Multi-role development program, including at least
			 two competing teams.
							(4)Approaches, including competitive prize
			 awards, to encourage the development of advanced rotorcraft capabilities to
			 address challenge problems such as nap-of-earth automated flight, urban
			 operation near buildings, slope landings, automated autorotation or power-off
			 recovery, and automated selection of landing areas.
							213.Transfer of certain fiscal year 2012 Navy
			 research, development, test, and evaluation funds
						(a)In generalTo the extent provided in appropriations
			 Acts, the Secretary of the Navy may transfer from fiscal year 2012 Navy
			 research, development, test, and evaluation funds, $8,832,000 to other, higher
			 priority programs of the Navy.
						(b)Covered fundsFor purposes of this section, the term
			 fiscal year 2012 Navy research, development, test, and evaluation
			 funds means amounts authorized to be appropriated for fiscal year 2012
			 by section 201 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1329) and available for Research, Development,
			 Test, and Evaluation, Navy as specified in the funding table in section 4201 of
			 that Act.
						(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Construction of authorityThe transfer authority in this section is
			 in addition to any other transfer authority provided in this Act.
						214.Authority for Department of Defense
			 laboratories to enter into education partnerships with educational institutions
			 in United States territories and possessions
						(a)AuthoritySubsection (a) of section 2194 of title 10,
			 United States Code, is amended by inserting , the Commonwealth of Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands, and any possession of
			 the United States after institutions of the United
			 States.
						(b)Technical amendmentSubsection (f)(2) of such section is
			 amended by inserting (20 U.S.C. 7801) before the period.
						215.Transfer of certain fiscal year 2012 Air
			 Force research, development, test, and evaluation funds
						(a)In generalTo the extent provided in appropriations
			 Acts, the Secretary of the Air Force may transfer from fiscal year 2012 Air
			 Force research, development, test, and evaluation funds, $78,426,000 to other,
			 higher priority programs of the Air Force.
						(b)Covered fundsFor purposes of this section, the term
			 fiscal year 2012 Air Force research, development, test, and evaluation
			 funds means amounts authorized to be appropriated for fiscal year 2012
			 by section 201 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1329) and available for Research, Development,
			 Test, and Evaluation, Air Force as specified in the funding table in section
			 4201 of that Act.
						(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Construction of authorityThe transfer authority in this section is
			 in addition to any other transfer authority provided in this Act.
						216.Relocation of
			 C–band radar from Antigua to H.E. Holt Station in Western Australia to enhance
			 space situational awareness capabilitiesTo the extent provided in appropriations
			 Acts, of the amounts authorized to be appropriated for fiscal year 2013 by
			 section 201 and available for research, development, test, and evaluation for
			 Space Situation Awareness Systems (PE 0604425F) for System Development and
			 Demonstration as specified in the funding table in section 4201, $3,000,000 may
			 be obligated and expended for a new program for the relocation and research and
			 development activities to enhance Space Situational Awareness capabilities
			 through—
						(1)the repurposing
			 of the C–Band Radar at Antigua;
						(2)the relocation of
			 that radar to the H.E. Holt Station in Western Australia;
						(3)upgrades of the
			 hardware and software of that radar to meet Space Situational Awareness mission
			 needs;
						(4)operational
			 testing of that radar; and
						(5)transfer of
			 jurisdiction of that radar to the Air Force Space Command for operations and
			 sustainment by September 30, 2016.
						217.Detailed
			 Digital Radio Frequency Modulation Countermeasures Studies and
			 Simulations
						(a)Additional
			 amount for RDT&E, ArmyThe amount authorized to be appropriated
			 for fiscal year 2013 by section 201 is hereby increased by $38,000,000, with
			 the amount of the increase to be available for amounts authorized to be
			 appropriated by that section and available for research, development, test, and
			 evaluation, Army, for system development and demonstration (PE 0605457A) Army
			 Integrated Air and Missile Defense (AIAMD), as specified in the funding table
			 in section 4201.
						(b)Availability of
			 amountTo the extent provided
			 in appropriations Acts, the amount authorized and made available by subsection
			 (a) may be obligated and expended for a new program to conduct detailed digital
			 radio frequency modulation (DRFM) countermeasures studies and simulations to
			 develop algorithms to address this threat change in support of the accelerated
			 fielding of a new capability in Patriot, Sentinel, and Integrated Air and
			 Missile Defense (IAMD) for the requirements of the commanders of the combatant
			 commands.
						CMissile Defense Matters
					231.Homeland ballistic missile defense
						(a)FindingsCongress makes the following
			 findings:
							(1)The Ballistic Missile Defense Review of
			 February 2010 stated as its first policy priority that the United States
			 will continue to defend the homeland against the threat of limited ballistic
			 missile attack and that an essential element of the United
			 States’ homeland ballistic missile defense strategy is to hedge against future
			 uncertainties, including both the uncertainty of future threat capabilities and
			 the technical risks inherent to our own development plans.
							(2)The United States currently has an
			 operational Ground-based Midcourse Defense (GMD) system with 30 Ground-Based
			 Interceptors (GBIs) deployed in Alaska and California, protecting the United
			 States against the potential future threat of limited ballistic missile attack
			 from countries such as North Korea and Iran.
							(3)As Deputy Assistant Secretary of Defense
			 for Nuclear and Missile Defense Policy Bradley Roberts testified before the
			 Committee on Armed Services of the Senate on April 25, 2012, [w]ith 30
			 GBIs in place, the United States is in an advantageous position vis-à-vis the
			 threats from North Korea and Iran, and neither has successfully
			 tested an ICBM or demonstrated an ICBM-class warhead.
							(4)Deputy Assistant Secretary Roberts
			 testified that maintaining this advantageous position requires continued
			 improvement to the GMD system, including enhanced performance by the GBIs and
			 the deployment of new sensors. It also requires the development of the
			 Precision Tracking Space System (PTSS) to handle larger raid sizes and the
			 Standard Missile-3 (SM–3) Block IIB as the ICBM threat from states like Iran
			 and North Korea matures. These efforts will help to ensure that the United
			 States possesses the capability to counter the projected threat for the
			 foreseeable future.
							(5)As its highest priority, the Missile
			 Defense Agency is designing a correction to the problem that caused a December
			 2010 flight test failure of the Ground-based Midcourse Defense system using the
			 Capability Enhancement II (CE–II) model of exo-atmospheric kill vehicle, and
			 plans to demonstrate the correction in two flight tests before resuming
			 production or assembly of additional Capability Enhancement II kill
			 vehicles.
							(6)The Department of Defense has a program to
			 improve the performance and reliability of the Ground-based Midcourse Defense
			 system, including a plan to test every component of the Ground-Based
			 Interceptors for reliability. According to Department of Defense officials, the
			 goal of the Ground-Based Interceptor reliability program is to double the
			 number of threat Intercontinental Ballistic Missiles (ICBMs) that our current
			 inventory of Ground-Based Interceptors could defeat, thereby effectively
			 doubling the capability of our current Ground-based Midcourse Defense
			 system.
							(7)The Missile Defense Agency, working with
			 the Director of Operational Test and Evaluation and with United States
			 Strategic Command, has developed a comprehensive Integrated Master Test Plan
			 (IMTP) for missile defense, with flight tests for the Ground-based Midcourse
			 Defense system planned through fiscal year 2022, including salvo testing,
			 multiple simultaneous engagement testing, and operational testing.
							(8)The Director of Operational Test and
			 Evaluation, who must review, approve, and sign each semi-annual version of the
			 Integrated Master Test Plan, testified that the Test Plan is a robust
			 and rigorous test plan. He also testified that the current pace of
			 Ground-based Midcourse Defense system testing of one flight test per year is
			 the best that we’ve been able to achieve over a decade.
							(9)The Director of the Missile Defense Agency
			 testified before the Committee on Armed Services of the Senate on April 25,
			 2012, that flight testing the Ground-based Midcourse Defense system more often
			 than once per year could cause greater risk of further failure and
			 setbacks to developing our homeland defense capability as rapidly as
			 possible.
							(10)As part of its homeland defense hedging
			 strategy, the Department of Defense has already decided upon or implemented a
			 number of actions to improve the missile defense posture of the United States
			 in case the threat of Intercontinental Ballistic Missiles from North Korea or
			 Iran emerges sooner or in greater numbers than anticipated. These include the
			 following actions:
								(A)The Missile Defense Agency has completed
			 construction of Missile Field-2 at Fort Greely, Alaska, with eight extra silos
			 available to deploy additional operational Ground-Based Interceptors, if
			 needed.
								(B)With its request for 5 additional
			 Ground-Based Interceptors in the budget of the President for fiscal year 2013,
			 the Missile Defense Agency plans to have enough test and spare Ground-Based
			 Interceptors to emplace in the 8 extra silos from 2014 through 2025, and will
			 keep the Ground-Based Interceptor production line active for 5 additional
			 years, thus allowing additional Ground-Based Interceptor purchases in the
			 future, if needed.
								(C)The Department has decided not to
			 decommission prototype Missile Field-1 at Fort Greely but, instead, to keep it
			 in a storage status that would permit it to be refurbished and reactivated
			 within a few years if future threat developments make that necessary.
								(D)The Missile Defense Agency plans to build
			 an in-flight interceptor communications terminal at Fort Drum, New York, to
			 enhance the performance of Ground-Based Interceptors defending the eastern
			 United States against possible future missile threats from Iran.
								(E)The Missile Defense Agency is continuing
			 the development and testing of the two-stage Ground-Based Interceptor for
			 possible deployment in the future, if needed.
								(F)The Missile Defense Agency is upgrading
			 early warning radars in Clear, Alaska, and Cape Cod, Massachusetts, to enhance
			 the ability to defend against potential multiple future Intercontinental
			 Ballistic Missile threats from North Korea and Iran.
								(G)The Missile Defense Agency is pursuing
			 development of the Standard Missile-3 Block IIB interceptor for Phase 4 of the
			 European Phased Adaptive Approach. It is intended to augment the Ground-based
			 Midcourse Defense system as a cost-effective first layer of defense of the
			 homeland against a possible future Intercontinental Ballistic Missile threat
			 from Iran.
								(H)The Missile Defense Agency is pursuing
			 development of the Precision Tracking Space System, a satellite sensor system
			 to provide persistent tracking of large numbers of missiles in flight, and
			 fire-control quality targeting data to various missile defense interceptor
			 systems. According to the Director of the Missile Defense Agency, the
			 greatest future enhancement for both homeland and regional defense in the next
			 ten years is the development of the Precision Tracking Space System
			 satellites.
								(11)As part of its homeland defense hedging
			 strategy review, the Department of Defense is considering other options to
			 enhance the future United States posture to defend the homeland, including the
			 feasibility, advisability and affordability of deploying additional
			 Ground-Based Interceptors, either in Alaska or at a missile defense site on the
			 East Coast of the United States.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)it is a national priority to defend the
			 homeland against the potential future threat of limited ballistic missile
			 attack from countries such as North Korea and Iran;
							(2)the currently deployed Ground-based
			 Midcourse Defense system, with 30 Ground-Based Interceptors deployed in Alaska
			 and California, provides protection of the United States homeland against the
			 potential future threat of limited ballistic missile attack from North Korea
			 and Iran;
							(3)it is essential for the Ground-based
			 Midcourse Defense system to achieve the levels of reliability, availability,
			 sustainability, and operational performance that will allow it to continue
			 providing protection of the United States homeland against limited ballistic
			 missile attack;
							(4)the Missile Defense Agency should, as its
			 highest priority, correct the problem that caused the December 2010
			 Ground-based Midcourse Defense system flight test failure and demonstrate the
			 correction in flight tests before resuming production of the Capability
			 Enhancement-II kill vehicle, in order to provide confidence that the system
			 will work as intended;
							(5)the Department of Defense should continue
			 to enhance the performance and reliability of the Ground-based Midcourse
			 Defense system, and enhance the capability of the Ballistic Missile Defense
			 System, to provide improved capability to defend the homeland against possible
			 increased future missile threats from North Korea and Iran;
							(6)the Missile Defense Agency should continue
			 its robust, rigorous, and realistic testing of the Ground-based Midcourse
			 Defense system at a pace of one flight test per year, as described in the
			 Integrated Master Test Plan, including salvo testing, multiple simultaneous
			 engagement testing, and operational testing;
							(7)if successfully developed, the Standard
			 Missile-3 Block IIB interceptor would provide an essential first layer of
			 defense of the homeland against an emerging Intercontinental Ballistic Missile
			 threat from Iran, using a cost-effective forward-based early intercept system
			 that could permit holding Ground-Based Interceptors in reserve, and if such
			 interceptor could be deployed on ships, it would also provide a significant
			 enhancement to defense against possible future threats from North Korea;
							(8)the Precision Tracking Space System has the
			 potential to improve dramatically the capability of homeland and regional
			 missile defense systems against large numbers of missiles launched
			 simultaneously, and should remain a high priority for development;
							(9)the Department of Defense has taken a
			 number of prudent, affordable, cost-effective, and operationally significant
			 steps to hedge against the possibility of future growth in the missile threat
			 to the homeland from North Korea and Iran; and
							(10)the Department of Defense should continue
			 to evaluate the evolution of the long-range missile threat from North Korea and
			 Iran and consider other possibilities for prudent, affordable, cost-effective,
			 and operationally significant steps to improve the posture of the United States
			 to defend the homeland against possible future growth in the threat.
							(c)Report
							(1)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the status of efforts to improve
			 the homeland ballistic missile defense capability of the United States.
							(2)Elements of reportThe report required by paragraph (1)) shall
			 include the following:
								(A)A detailed description of the actions taken
			 or planned to improve the reliability, availability, and capability of the
			 Ground-based Midcourse Defense system.
								(B)A description of any improvements achieved
			 as a result of the actions described in subparagraph (A).
								(C)A description of the results of the two
			 planned flight tests of the Ground-based Midcourse Defense system (Control Test
			 Vehicle flight test-1, and GMD Flight Test–06b) intended to demonstrate the
			 success of the correction of the problem that caused the flight test failure of
			 December 2010, and the status of any decision to resume production of the
			 Capability Enhancement-II kill vehicle.
								(D)A detailed description of actions taken or
			 planned to improve the homeland defense posture of the United States to hedge
			 against potential future Intercontinental Ballistic Missile threat growth from
			 North Korea and Iran.
								(E)Any other matters the Secretary considers
			 appropriate.
								(3)Form
			 of reportThe report shall be
			 submitted in unclassified form, but may include a classified annex.
							232.Regional ballistic missile defense
						(a)FindingsCongress makes the following
			 findings:
							(1)In the introduction to the Ballistic
			 Missile Defense Review of February 2010, Secretary of Defense Robert Gates
			 states that I have made defending against near-term regional threats a
			 top priority of our missile defense plans, programs and
			 capabilities.
							(2)In describing the threat of regional
			 ballistic missiles, the report of the Ballistic Missile Defense Review states
			 that there is no uncertainty about the existence of regional threats.
			 They are clear and present. The threat from short-range, medium-range, and
			 intermediate-range ballistic missiles (SRBMs, MRBMs, and IRBMs) in regions
			 where the United States deploys forces and maintains security relationships is
			 growing at a particularly rapid pace.
							(3)In testimony before the Committee on Armed
			 Services of the Senate on April 25, 2012, Dr. Bradley Roberts, Deputy Assistant
			 Secretary of Defense for Nuclear and Missile Defense Policy stated, with
			 respect to regional missile defense, that the need arises from the
			 rapidly emerging threats to our armed forces in Europe, the Middle East, and
			 East Asia from regional missile proliferators and the basic challenge such
			 proliferation poses to the safety and security of our forces and allies and to
			 our power projection strategy.
							(4)Iran has the largest inventory of regional
			 ballistic missiles in the Middle East, with hundreds of missiles that can reach
			 southeastern Europe and all of the Middle East, including Israel. Iran is
			 improving its existing missiles and developing new and longer-range
			 missiles.
							(5)North Korea has a large and growing
			 inventory of short-range and medium-range ballistic missiles that can reach
			 United States forces and allies in South Korea and Japan. North Korea is
			 improving its existing missiles and developing new and longer-range
			 missiles.
							(6)In September 2009, President Barack Obama
			 announced that he had accepted the unanimous recommendation of the Secretary of
			 Defense and the Joint Chiefs of Staff to establish a European Phased Adaptive
			 Approach to missile defense, designed to protect deployed United States forces
			 and allies and partners in Europe against the large and growing threat of
			 ballistic missiles from Iran.
							(7)In November 2010, at the Lisbon Summit, the
			 North Atlantic Treaty Organization (NATO) decided to adopt the core mission of
			 missile defense of its population, territory and forces. The North Atlantic
			 Treaty Organization agreed to enhance its missile defense command and control
			 system, the Active Layered Theater Ballistic Missile Defense, to provide a
			 North Atlantic Treaty Organization command and control capability. This is in
			 addition to contributions of missile defense capability from individual
			 nations.
							(8)During 2011, the United States successfully
			 implemented Phase 1 of the European Phased Adaptive Approach, including
			 deployment of an AN/TPY–2 radar in Turkey, deployment of an Aegis Ballistic
			 Missile Defense ship in the eastern Mediterranean Sea with Standard Missile-3
			 Block IA interceptors, and establishment of a missile defense command and
			 control system in Germany.
							(9)During 2011, the United States successfully
			 negotiated all the international agreements with North Atlantic Treaty
			 Organization allies needed to permit future phases of the European Phased
			 Adaptive Approach, including agreements with Romania and Poland to permit the
			 deployment of Aegis Ashore missile defense systems on their territory, an
			 agreement with Turkey to permit deployment of an AN/TPY–2 radar on its
			 territory, and an agreement with Spain to permit the forward stationing of four
			 Aegis Ballistic Missile Defense ships at Rota.
							(10)Phase 2 of the European Phased Adaptive
			 Approach is planned for deployment in 2015, and is planned to include the
			 deployment of Standard Missile-3 Block IB interceptors on Aegis Ballistic
			 Missile Defense ships and at an Aegis Ashore site in Romania.
							(11)Phase 3 of the European Phased Adaptive
			 Approach is planned for deployment in 2018, and is planned to include the
			 deployment of Standard Missile-3 Block IIA interceptors on Aegis Ballistic
			 Missile Defense ships and at an Aegis Ashore site in Poland.
							(12)Phase 4 of the European Phased Adaptive
			 Approach is planned for deployment in 2020, and is planned to include the
			 deployment of Standard Missile-3 Block IIB interceptors at Aegis Ashore sites.
			 This interceptor is intended to protect both Europe and the United States
			 against potential future long-range ballistic missiles from Iran.
							(13)At the North Atlantic Treaty Organization
			 Summit in Chicago in 2012, the North Atlantic Treaty Organization plans to
			 announce it has achieved an interim capability for the North
			 Atlantic Treaty Organization missile defense system, including initial
			 capability of its Active Layered Theater Ballistic Missile Defense system at a
			 command and control facility in Germany.
							(14)The United States has a robust program of
			 missile defense cooperation with Israel, including joint development of the
			 Arrow Weapon System and the new Arrow-3 upper tier interceptor, designed to
			 defend Israel against ballistic missiles from Iran. These jointly developed
			 missile defense systems are designed to be interoperable with United States
			 ballistic missile defenses, and these interoperable systems are tested in large
			 military exercises. The United States has deployed an AN/TPY–2 radar in Israel
			 to enhance missile defense against missiles from Iran.
							(15)The United States is working with the
			 nations of the Gulf Cooperation Council on enhanced national and regional
			 missile defense capabilities against growing missile threats from Iran. As part
			 of this effort, the United Arab Emirates plans to purchase two batteries of the
			 Terminal High Altitude Air Defense (THAAD) system, as well as other
			 equipment.
							(16)The United States has a strong program of
			 missile defense cooperation with Japan, including the co-development of the
			 Standard Missile-3 (SM–3) Block IIA interceptor for the Aegis Ballistic Missile
			 Defense system, intended to be deployed by Japan and in Phase 3 of the European
			 Phased Adaptive Approach, Japan’s fleet of Aegis Ballistic Missile Defense
			 ships using the SM–3 Block IA interceptors, and the United States deployment of
			 an AN/TPY–2 radar in Japan.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the threat from regional ballistic
			 missiles, particularly from Iran and North Korea, is serious and growing, and
			 puts at risk forward-deployed United States forces and allies and partners in
			 Europe, the Middle East, and the Asia-Pacific region;
							(2)the Department of Defense has an obligation
			 to provide force protection of forward-deployed United States forces, assets,
			 and facilities from regional ballistic missile attack;
							(3)the United States has an obligation to meet
			 its security commitments to its allies, including ballistic missile defense
			 commitments;
							(4)the Department of Defense has a balanced
			 program of investment and capabilities to provide for both homeland defense and
			 regional defense against ballistic missiles, consistent with the Ballistic
			 Missile Defense Review and with the prioritized and integrated needs of the
			 commanders of the combatant commands;
							(5)the European Phased Adaptive Approach to
			 missile defense is an appropriate and necessary response to the existing and
			 growing ballistic missile threat from Iran to forward deployed United States
			 forces and allies and partners in Europe;
							(6)the Department of Defense—
								(A)should, as a high priority, continue to
			 develop, test, and plan to deploy all four phases of the European Phased
			 Adaptive Approach, including all variants of the Standard Missile-3
			 interceptor; and
								(B)should also continue with its other phased
			 and adaptive regional missile defense efforts tailored to the Middle East and
			 the Asia-Pacific region;
								(7)European members of the North Atlantic
			 Treaty Organization are making valuable contributions to missile defense in
			 Europe, by hosting elements of United States missile defense systems on their
			 territories, through individual national contributions to missile defense
			 capability, and by collective funding and development of the Active Layered
			 Theater Ballistic Missile Defense system; and
							(8)the Department of Defense should continue
			 with the development of the key enablers of enhanced regional missile defense,
			 including the Precision Tracking Space System.
							(c)Report
							(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report describing the status and progress of
			 regional missile defense programs and efforts.
							(2)Elements of reportThe report required by paragraph (1) shall
			 include the following:
								(A)An assessment of the adequacy of the
			 existing and planned European Phased Adaptive Approach to provide force
			 protection for forward deployed United States forces in Europe against
			 ballistic missile threats from Iran, and an assessment whether adequate force
			 protection would be available absent the European Phased Adaptive
			 Approach.
								(B)An assessment whether the European Phased
			 Adaptive Approach and other planned regional missile defense approaches of the
			 United States meet the integrated priorities of the commanders of the regional
			 combatant commands in an affordable and balanced manner.
								(C)A description of the progress made in the
			 development and testing of elements of systems intended for deployment in
			 Phases 2 through 4 of the European Phased Adaptive Approach, including the
			 Standard Missile-3 Block IB interceptor and the Aegis Ashore system.
								(D)A description of the manner in which
			 elements of regional missile defense architectures, such as forward-based
			 X-band radars in Turkey and Japan, contribute to the enhancement of homeland
			 defense of the United States.
								(E)A description of the current and planned
			 contributions of North Atlantic Treaty Organization allies, both collectively
			 and individually, to missile defense in Europe.
								(3)FormThe report required by paragraph (1) shall
			 be submitted in unclassified form, but may include a classified annex.
							233.Missile defense cooperation with
			 Russia
						(a)FindingsCongress makes the following
			 findings:
							(1)For more than a decade, the United States
			 and Russia have discussed a variety of options for cooperation on shared early
			 warning and ballistic missile defense. For example, on May 1, 2001, President
			 George W. Bush spoke of a new cooperative relationship with
			 Russia and said it should be premised on openness, mutual confidence and
			 real opportunities for cooperation, including the area of missile defense. It
			 should allow us to share information so that each nation can improve its early
			 warning capability, and its capability to defend its people and territory. And
			 perhaps one day, we can even cooperate in a joint defense.
							(2)Section 1231 of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398; 1654A–329) authorized the Department of Defense to
			 establish in Russia a joint center for the exchange of data from systems
			 to provide early warning of launches of ballistic missiles and for notification
			 of launches of such missiles, also known as the Joint Data Exchange
			 Center (JDEC).
							(3)On March 31, 2008, Deputy Secretary of
			 Defense Gordon England stated that we have offered Russia a wide-ranging
			 proposal to cooperate on missile defense—everything from modeling and
			 simulation, to data sharing, to joint development of a regional missile defense
			 architecture—all designed to defend the United States, Europe, and Russia from
			 the growing threat of Iranian ballistic missiles. An extraordinary series of
			 transparency measures have also been offered to reassure Russia. Despite some
			 Russian reluctance to sign up to these cooperative missile defense activities,
			 we continue to work toward this goal.
							(4)On July 6, 2009, President Barack Obama and
			 Russian President Dmitry Medvedev issued a joint statement on missile defense
			 issues, which stated that Russia and the United States plan to continue
			 the discussion concerning the establishment of cooperation in responding to the
			 challenge of ballistic missile proliferation. . . We have instructed our
			 experts to work together to analyze the ballistic missile challenges of the
			 21st century and to prepare appropriate recommendations.
							(5)The February 2010 report of the Ballistic
			 Missile Defense Review established as one of its central policy pillars that
			 increased international missile defense cooperation is in the national security
			 interest of the United States and, with regard to cooperation with Russia, the
			 United States is pursuing a broad agenda focused on shared early warning
			 of missile launches, possible technical cooperation, and even operational
			 cooperation.
							(6)at the November 2010 Lisbon Summit, the
			 North Atlantic Treaty Organization (NATO) decided to develop a missile defense
			 system to protect NATO European populations, territory and
			 forces and also to seek cooperation with Russia on missile defense. In
			 its Lisbon Summit Declaration, the North Atlantic Treaty Organization
			 reaffirmed its readiness to invite Russia to explore jointly the
			 potential for linking current and planned missile defence systems at an
			 appropriate time in mutually beneficial ways. The new NATO Strategic
			 Concept adopted at the Lisbon Summit states that we will actively seek
			 cooperation on missile defense with Russia, that NATO-Russia
			 cooperation is of strategic importance, and that the security of
			 the North Atlantic Treaty Organization and Russia is
			 intertwined.
							(7)In a December 18, 2010, letter to the
			 leadership of the Senate, President Obama wrote that the North Atlantic Treaty
			 Organization invited Russia to cooperate on missile defense, which could
			 lead to adding Russian capabilities to those deployed by NATO to enhance our
			 common security against common threats. The Lisbon Summit thus demonstrated
			 that the Alliance's missile defenses can be strengthened by improving
			 NATO-Russian relations. This comes even as we have made clear that the system
			 we intend to pursue with Russia will not be a joint system, and it will not in
			 any way limit United States' or NATO's missile defense capabilities. Effective
			 cooperation with Russia could enhance the overall efficiency of our combined
			 territorial missile defenses, and at the same time provide Russia with greater
			 security.
							(8)Section 221(a)(3) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4167) states that it is the sense of Congress to support the
			 efforts of the United States Government and the North Atlantic Treaty
			 Organization to pursue cooperation with the Russian Federation on ballistic
			 missile defense relative to Iranian missile threats.
							(9)In a speech in Russia on March 21, 2011,
			 Secretary of Defense Robert Gates cited the NATO-Russian decision to
			 cooperate on defense against ballistic missiles. We've disagreed before, and
			 Russia still has uncertainties about the European Phased Adaptive Approach, a
			 limited system that poses no challenges to the large Russian nuclear arsenal.
			 However, we've mutually committed to resolving these difficulties in order to
			 develop a roadmap toward truly effective anti-ballistic missile collaboration.
			 This collaboration may include exchanging launch information, setting up a
			 joint data fusion center, allowing greater transparency with respect to our
			 missile defense plans and exercises, and conducting a joint analysis to
			 determine areas of future cooperation.
							(10)In testimony to the Committee on Armed
			 Services of the Senate on April 13, 2011, Deputy Assistant Secretary of Defense
			 for Nuclear and Missile Defense Policy Bradley H. Roberts stated that the
			 United States has been pursuing a Defense Technology Cooperation Agreement with
			 Russia since 2004, and that such an agreement is necessary for the
			 safeguarding of sensitive information in support of cooperation on
			 missile defense, and to provide the legal framework for undertaking
			 cooperative efforts. Further, Dr. Roberts stated that the United States
			 would not provide any classified information to Russia without first conducting
			 a National Disclosure Policy review. He also stated that the United States is
			 not considering sharing hit-to-kill technology with
			 Russia.
							(11)In a March 2012 answer to a question from
			 the Committee on Armed Services of the Senate on missile defense cooperation
			 with Russia, Acting Under Secretary of Defense for Policy Jim Miller wrote that
			 I support U.S.-Russian cooperation on missile defenses first and
			 foremost because it could improve the effectiveness of U.S. and NATO missile
			 defenses, thereby improving the protection of the United States, our forces
			 overseas, and our Allies. Missile defense cooperation with Russia is in the
			 security interests of the United States, NATO, and Russia, first and foremost
			 because it could strengthen capabilities across Europe to intercept Iranian
			 missiles. He also wrote that [t]he United States has pursued
			 missile defense cooperation with Russia with the clear understanding that we
			 would not accept constraints on missile defense, and that we would undertake
			 necessary qualitative and quantitative improvements to meet U.S. Security
			 needs.
							(12)In February 2012, an international group of
			 independent experts known as the Euro-Atlantic Security Initiative issued a
			 report proposing missile defense cooperation between the United States (with
			 its North Atlantic Treaty Organization allies) and Russia. The group, whose
			 leaders included Stephen Hadley, the National Security Advisor to President
			 George W. Bush, proposed that the nations share satellite and radar early
			 warning data at joint cooperation centers in order to improve their ability to
			 detect, track, and defeat medium-range and intermediate-range ballistic
			 missiles from the Middle East.
							(13)In a letter dated April 13, 2012, Robert
			 Nabors, Assistant to the President and Director of the Office of Legislative
			 Affairs, wrote that it is Administration policy that we will only
			 provide information to Russia that will enhance the effectiveness of our
			 missile defenses. The Administration will not provide Russia with sensitive
			 information that would in any way compromise our national security, including
			 hit-to-kill technology and interceptor telemetry.
							(14)The United States and Russia already engage
			 in substantial cooperation on a number of international security efforts,
			 including nuclear nonproliferation, anti-piracy, counter-narcotics, nuclear
			 security, counter-terrorism, and logistics resupply through Russia of coalition
			 forces in Afghanistan. These areas of cooperation require each side to share
			 and protect sensitive information, which they have both done
			 successfully.
							(15)The United States currently has shared
			 early warning agreements and programs of cooperation with eight nations in
			 addition to the North Atlantic Treaty Organization. The United States has
			 developed procedures and mechanisms for sharing early warning information with
			 partner nations while ensuring the protection of sensitive United States
			 information.
							(16)Russia and the United States each have
			 missile launch early warning and detection and tracking sensors that could
			 contribute to and enhance each others' ability to detect, track, an defend
			 against ballistic missile threats from Iran.
							(17)The Obama Administration has provided
			 regular briefings to Congress on its discussions with Russia on possible
			 missile defense cooperation.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)it is in the national security interest of
			 the United States to pursue efforts at missile defense cooperation with Russia
			 that would enhance the security of the United States, its North Atlantic Treaty
			 Organization allies, and Russia, particularly against missile threats from
			 Iran;
							(2)the United States should pursue ballistic
			 missile defense cooperation with Russia on both a bilateral basis and a
			 multilateral basis with its North Atlantic Treaty Organization allies,
			 particularly through the NATO-Russia Council;
							(3)missile defense cooperation with Russia
			 should not in any way limit United States' or NATO's missile defense
			 capabilities, as acknowledged in the December 18, 2010, letter from
			 President Obama to the leadership of the Senate, and should be mutually
			 beneficial and reciprocal in nature;
							(4)the United States should not provide Russia
			 with sensitive missile defense information that would in any way compromise
			 United States national security, including hit-to-kill
			 technology and interceptor telemetry; and
							(5)the United States should pursue missile
			 defense cooperation with Russia in a manner that ensures that—
								(A)United States classified information is
			 appropriately safeguarded and protected from unauthorized disclosure;
								(B)prior to sharing classified information
			 with Russia, the United States conducts a National Disclosure Policy review and
			 determines the types and levels of information that may be shared and whether
			 any additional procedures are necessary to protect such information;
								(C)prior to entering into missile defense
			 technology cooperation projects, the United States enters into a Defense
			 Technology Cooperation Agreement with Russia that establishes the legal
			 framework for a broad spectrum of potential cooperative defense projects;
			 and
								(D)such cooperation does not limit the missile
			 defense capabilities of the United States or its North Atlantic Treaty
			 Organization allies.
								234.Next generation Exo-atmospheric Kill
			 Vehicle
						(a)Plan for next generation kill
			 vehicleThe Director of the
			 Missile Defense Agency shall develop a long-term plan for the Exo-atmospheric
			 Kill Vehicle (EKV) that addresses both modifications and enhancements to the
			 current Exo-atmospheric Kill Vehicle and options for the competitive
			 development of a next generation Exo-atmospheric Kill Vehicle for the
			 Ground-Based Interceptor (GBI) of the Ground-based Midcourse Defense (GMD)
			 system and any other interceptor that might be developed for the defense of the
			 United States against long-range ballistic missiles.
						(b)Definition of parameters and
			 capabilities
							(1)Assessment requiredThe Director shall define the desired
			 technical parameters and performance capabilities for a next generation
			 Exo-atmospheric Kill Vehicle using an assessment conducted by the Director for
			 that purpose that is designed to ensure that a next generation Exo-atmospheric
			 Kill Vehicle design—
								(A)enables ease of manufacturing, high
			 tolerances to production processes and supply chain variability, and inherent
			 reliability;
								(B)will be optimized to take advantage of the
			 Ballistic Missile Defense System architecture and sensor system
			 capabilities;
								(C)leverages all relevant kill vehicle
			 development activities and technologies, including from the current Standard
			 Missile-3 Block IIB (SM–3 IIB) program and the previous Multiple Kill Vehicle
			 technology development program;
								(D)seeks to maximize, to the greatest extent
			 practicable, commonality between subsystems of a next generation
			 Exo-atmospheric Kill Vehicle and other exo-atmospheric kill vehicle programs;
			 and
								(E)meets Department of Defense criteria, as
			 established in the February 2010 Ballistic Missile Defense Review, for
			 affordability, reliability, suitability, and operational effectiveness to
			 defend against limited attacks from evolving and future threats from long-range
			 missiles.
								(2)Evaluation of payloadsThe assessment required by paragraph (1)
			 shall include an evaluation of the potential benefits and drawbacks of options
			 for both unitary and multiple Exo-atmospheric Kill Vehicle payloads.
							(3)Standard Missile-3 Block IIb
			 interceptorAs part of the
			 assessment required by paragraph (1), the Director shall evaluate whether there
			 are potential options and opportunities arising from the Standard Missile-3
			 Block IIB interceptor development program for development of an exo-atmospheric
			 kill vehicle, or kill vehicle technologies or components, that could be used
			 for potential upgrades to the Ground-Based Interceptor or for a next generation
			 Exo-atmospheric Kill Vehicle.
							(c)Report
							(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Director shall submit to the congressional
			 defense committees a report setting forth the plan developed under subsection
			 (a), including the results of the assessment under subsection (b), and an
			 estimate of the cost and schedule of implementing the plan.
							(2)FormThe report required by paragraph (1) shall
			 be submitted in unclassified form, but may include a classified annex.
							235.Modernization of the Patriot air and
			 missile defense system
						(a)Plan for modernizationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Army shall submit to the
			 congressional defense committees a prioritized plan for support of the
			 long-term requirements in connection with the modernization of the Patriot air
			 and missile defense system.
						(b)Additional elementsThe report required by subsection (a) shall
			 also set forth the following:
							(1)An assessment of the integrated air and
			 missile defense capabilities required to meet the demands of evolving and
			 emerging threats.
							(2)A plan for the introduction of changes to
			 the Patriot air and missile defense system program to achieve reductions in the
			 life-cycle cost of the Patriot air and missile defense system.
							236.Medium Extended Air Defense
			 SystemNone of the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2013 for the Department of Defense may be obligated or expended for
			 the Medium Extended Air Defense System (MEADS).
					237.Availability of funds for Iron Dome
			 short-range rocket defense programOf the amounts authorized to be appropriated
			 for fiscal year 2013 by section 201 for research, development, test, and
			 evaluation, Defense-wide, and available for the Missile Defense Agency,
			 $210,000,000 may be provided to the Government of Israel for the Iron Dome
			 short-range rocket defense program as specified in the funding table in section
			 4201.
					238.Readiness and
			 flexibility of intercontinental ballistic missile forceThe Secretary of Defense may, in a manner
			 consistent with the obligations of the United States under international
			 agreements—
						(1)retain intercontinental ballistic missile
			 launch facilities currently supporting deployed strategic nuclear delivery
			 vehicles within the limit of 800 deployed and non-deployed strategic
			 launchers;
						(2)maintain intercontinental ballistic
			 missiles on alert or operationally deployed status; and
						(3)preserve intercontinental ballistic missile
			 silos in operational or warm status.
						239.Sense of
			 Congress on the submittal to Congress of the homeland defense hedging policy
			 and strategy report of the Secretary of Defense
						(a)FindingsCongress
			 makes the following findings:
							(1)Section 233 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1340) requires a homeland defense hedging policy and strategy report
			 from the Secretary of Defense.
							(2)The report was
			 required to be submitted not later than 75 days after the date of the enactment
			 of the National Defense Authorization Act for Fiscal Year 2012, namely by March
			 16, 2012.
							(3)The Secretary of
			 Defense has not yet submitted the report as required.
							(4)In March 2012,
			 General Charles Jacoby, Jr., Commander of the United States Northern Command,
			 the combatant command responsible for operation of the Ground-based Midcourse
			 Defense system to defend the homeland against ballistic missile threats,
			 testified before Congress that I am confident in my ability to
			 successfully defend the homeland from the current set of limited long-range
			 ballistic missile threats, and that [a]gainst current threats
			 from the Middle East, I am confident we are well postured.
							(5)Phase 4 of the
			 European Phased Adaptive Approach (EPAA) is intended to augment the currently
			 deployed homeland defense capability of the Ground-based Midcourse Defense
			 system against a potential future Iranian long-range missile threat by
			 deploying an additional layer of forward-deployed interceptors in Europe in the
			 2020 timeframe.
							(6)The Director of
			 National Intelligence, James Clapper, has testified to Congress that, although
			 the intelligence community does not know if Iran will eventually decide
			 to build nuclear weapons, it judges that Iran would likely
			 choose missile delivery as its preferred method of delivering a nuclear
			 weapon. He also testified that Iran already has the largest
			 inventory of ballistic missiles in the Middle East, and it is expanding the
			 scale, reach, and sophistication of its ballistic missile forces, many of which
			 are inherently capable of carrying a nuclear payload.
							(7)The 2012 Annual
			 Report to Congress on the Military Power of Iran by the Department of Defense
			 states that, in addition to increasing its missile inventories, Iran has
			 boosted the lethality and effectiveness of its existing missile systems with
			 accuracy improvements and new submunitions payloads, and that it
			 continues to develop missiles that can strike Israel and Eastern Europe. It
			 also states that Iran has launched multistage space launch vehicles that
			 could serve as a testbed for developing long-range ballistic missiles
			 technologies, and that [w]ith sufficient foreign assistance,
			 Iran may be technically capable of flight-testing an intercontinental ballistic
			 missile by 2015.
							(8)Despite the
			 failure of its April 2012 satellite launch attempt, North Korea warned the
			 United States in October 2012 that the United States mainland is within range
			 of its missiles.
							(9)The threat of
			 limited ballistic missile attack against the United States homeland from
			 countries such as North Korea and Iran is increasing.
							(b)Sense of
			 congressIt is the sense of the Congress that—
							(1)the homeland
			 defense hedging policy and strategy report required by section 233 of the
			 National Defense Authorization Act for Fiscal Year 2012 is necessary to inform
			 Congress on options to protect the United States homeland against the evolving
			 ballistic missile threat, including potential options prior to the deployment
			 of Phase 4 of the European Phased Adaptive Approach to missile defense;
			 and
							(2)the Secretary of
			 Defense should comply with the requirements of section 233 of the National
			 Defense Authorization Act for Fiscal Year 2012 by submitting the homeland
			 defense hedging policy and strategy report to Congress.
							DReports
					251.Mission Packages for the Littoral Combat
			 Ship
						(a)Report requiredNot later than March 1, 2013, the Secretary
			 of the Navy shall, in consultation with the Director of Operational Test and
			 Evaluation, submit to the congressional defense committees a report on the mine
			 countermeasures warfare (MCM), antisubmarine warfare (ASW), and surface warfare
			 (SUW) Mission Packages for the Littoral Combat Ship.
						(b)ElementsThe report required by subsection (a) shall
			 set forth the following:
							(1)A plan for the Mission Packages
			 demonstrating that Preliminary Design Review for every capability increment
			 precedes Milestone B or equivalent approval for that increment.
							(2)A plan for demonstrating that the
			 capability increment for each Mission Package, combined with a Littoral Combat
			 Ship, on the basis of a Preliminary Design Review and post-Preliminary Design
			 Review assessment, will achieve the capability specified for that
			 increment.
							(3)A plan for demonstrating the survivability
			 and lethality of the Littoral Combat Ship with its Mission Packages
			 sufficiently early in the development phase of the system to minimize costs of
			 concurrency.
							252.Comptroller General of the United States
			 annual reports on the acquisition program for the Amphibious Combat
			 Vehicle
						(a)Annual GAO reviewThe Comptroller General of the United
			 States shall conduct on an annual basis a review of the acquisition program for
			 the Amphibious Combat Vehicle (ACV).
						(b)Annual reports
							(1)In generalNot later than March 1 of each year
			 beginning in 2013, the Comptroller General shall submit to the congressional
			 defense committees a report on the review of the acquisition program for the
			 Amphibious Combat Vehicle conducted under subsection (a).
							(2)Matters to be includedEach report on the review of the
			 acquisition program for the Amphibious Combat Vehicle shall include, to the
			 extent appropriate and feasible, the following:
								(A)An assessment of the extent to which the
			 program is meeting development and procurement cost, schedule, performance, and
			 risk mitigation goals.
								(B)With respect to meeting the desired initial
			 operational capability and full operational capability dates for the Amphibious
			 Combat Vehicle, an assessment of the progress and results of—
									(i)developmental and operational testing of
			 the vehicle; and
									(ii)plans for correcting deficiencies in
			 vehicle performance, operational effectiveness, reliability, suitability, and
			 safety.
									(C)An assessment of procurement plans,
			 production results, and efforts to improve manufacturing efficiency and
			 supplier performance in connection with the Amphibious Combat Vehicle.
								(D)An assessment of the acquisition strategy
			 for the Amphibious Combat Vehicle, including whether the strategy complies with
			 acquisition management best-practices and the acquisition policy and
			 regulations of the Department of Defense.
								(E)A risk assessment of the integrated master
			 schedule and the test and evaluation master plan of the Amphibious Combat
			 Vehicle as it relates to—
									(i)the probability of success;
									(ii)the funding required for the vehicle in
			 comparison with the funding programmed for the vehicle; and
									(iii)development and production
			 concurrency.
									(3)Additional information in first
			 reportIn submitting to the
			 congressional defense committees the first report under paragraph (1), the
			 Comptroller General shall include, with respect to the Amphibious Combat
			 Vehicle program, an assessment of the sufficiency and objectivity of the
			 following documents:
								(A)The analysis of alternatives.
								(B)The initial capabilities document.
								(C)The capability development document.
								(4)Information in subsequent reports
								(A)Certain information required only following
			 significant changesA report
			 under this subsection after the first report under paragraph (1) shall address
			 the matters identified in subparagraphs (C), (D), and (E) of paragraph (2) only
			 to the extent that the Comptroller General determines that there have been
			 significant changes to the applicable plans, strategies, or schedules since the
			 last report under this subsection addressing such matters.
								(B)Additional information after approval or
			 change of documentsIf any
			 document specified in paragraph (3) is approved or changed after the first
			 report under paragraph (1), the Comptroller General shall provide an assessment
			 of the sufficiency and objectivity of that document in the report to the
			 congressional defense committees under paragraph (1) submitted immediately
			 following such approval or change.
								(5)TerminationNo report is required under this subsection
			 after the first report following the award of a contract for full rate
			 production of the Amphibious Combat Vehicle.
							253.Conditional requirement for report on
			 amphibious assault vehicles for the Marine Corps
						(a)In generalIf the ongoing Marine Corps ground combat
			 vehicle fleet mix study recommends the acquisition of a separate Marine
			 Personnel Carrier, the Secretary of the Navy and the Commandant of the Marine
			 Corps shall jointly submit to the congressional defense committees a report
			 that includes the following:
							(1)A detailed description of the capability
			 gaps that Marine Personnel Carriers are intended to mitigate and the
			 capabilities that the Marine Personnel Carrier will be required to have to
			 mitigate such gaps, and an assessment whether, and to what extent, Amphibious
			 Combat Vehicles could mitigate such gaps.
							(2)A detailed explanation of the role of the
			 Marine Personnel Carriers in fulfilling the forcible entry requirement for the
			 two Marine Expeditionary Brigades (MEBs) that make up the assault echelons of
			 the three Marine Expeditionary Brigade force required to meet applicable war
			 plans of the combatant commands.
							(3)A description of the fraction of the
			 assault echelon of the brigades referred to in paragraph (2) that would be
			 comprised of Marine Personnel Carriers.
							(4)An assessment of the direct operational
			 risk associated with using ship-to-shore connectors to deliver Marine Personnel
			 Carriers to shore in an amphibious assault.
							(5)An assessment of the indirect operational
			 risk associated with using ship-to-shore connectors to deliver Marine Personnel
			 Carriers rather than tanks and artillery and other tactical vehicles.
							(6)A comparative estimate of the acquisition
			 and life-cycle costs of a split fleet of Amphibious Combat Vehicles and Marine
			 Personnel Carriers with the acquisition and life-cycle costs of a pure fleet of
			 Amphibious Combat Vehicles.
							(b)Submittal
			 dateIf required, the report
			 under subsection (a) shall be submitted not later than the later of—
							(1)the date that is 60 days after the date of
			 the completion of the study referred to in subsection (a); or
							(2)February 1, 2013.
							EOther Matters
					271.Transfer of administration of Ocean
			 Research and Resources Advisory Panel from Department of the Navy to National
			 Oceanic and Atmospheric Administration
						(a)In generalSubsection (a) of section 7903 of title 10,
			 United States Code, is amended—
							(1)in the matter preceding paragraph
			 (1)—
								(A)by inserting , through the
			 Administrator of the National Oceanic and Atmospheric Administration,
			 after The Council;
								(B)by inserting and Resources
			 after Ocean Research;
								(C)by striking Panel consisting
			 and inserting Panel. The Panel shall consist; and
								(D)by striking chairman and
			 inserting Administrator, on behalf of the Council;
								(2)in paragraph (1), by striking
			 National Academy of Science and inserting National
			 Academies of Science;
							(3)by striking paragraphs (2) and (3);
			 and
							(4)by redesignating paragraphs (4) and (5) as
			 paragraphs (2) and (3), respectively.
							(b)Responsibilities of panelSubsection (b) of such section is
			 amended—
							(1)by inserting , through the
			 Administrator of the National Oceanic and Atmospheric Administration,
			 after The Council;
							(2)by striking paragraph (2);
							(3)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
							(4)by inserting after paragraph (1) the
			 following new paragraphs (2) and (3):
								
									(2)To advise the Council on the determination
				of scientific priorities and needs.
									(3)To provide the Council strategic advice
				regarding national ocean program execution and
				collaboration.
									.
							(c)Funding To support activities of
			 panelSubsection (c) of such
			 section is amended by striking Secretary of the Navy and
			 inserting Secretary of Commerce.
						(d)Conforming amendmentSection 7902(e)(1) of such title is amended
			 by striking Ocean Research Advisory Panel and inserting
			 Ocean Research and Resources Advisory Panel.
						(e)Clerical amendments
							(1)Heading amendmentThe heading of section 7903 of such title
			 is amended to read as follows:
								
									7903.Ocean Research and Resources Advisory
				Panel
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 chapter 665 of such title is amended by striking the item relating to section
			 7903 and inserting the following new item:
								
									
										7903. Ocean Research and Resources Advisory
				Panel.
									
									.
							(f)ReferencesAny reference to the Ocean Research
			 Advisory Panel in any law, regulation, map, document, record, or other paper of
			 the United States shall be deemed to be a reference to the Ocean Research and
			 Resources Advisory Panel.
						272.Sense of
			 Senate on increasing the cost-effectiveness of training exercises for members
			 of the Armed ForcesIt is the
			 sense of the Senate that—
						(1)modeling and
			 simulation will continue to play a critical role in the training of the members
			 of the Armed Forces;
						(2)while increased
			 modeling and simulation has reduced overall costs of training of members of the
			 Armed Forces, there are still significant costs associated with the human
			 resources required to execute certain training exercises where role-playing
			 actors for certain characters such as opposing forces, the civilian populace,
			 other government agencies, and non-governmental organizations are
			 required;
						(3)technological
			 advances in areas such as varying levels of autonomy for systems, multi-player
			 gaming techniques, and artificial intelligence could reduce the number of
			 personnel required to support certain training exercises for members of the
			 Armed Forces, and thereby reduce the overall cost of the exercises; and
						(4)the Secretary of
			 Defense should develop a plan to increase the use of emerging technologies in
			 autonomous systems, the commercial gaming sector, and artificial intelligence
			 for training exercises for members of the Armed Forces to increase training
			 effectiveness and reduce costs.
						IIIOperation and maintenance
				AAuthorization of appropriations
					301.Operation and maintenance
			 fundingFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					BEnergy and environmental
			 provisions
					311.Department of Defense guidance on
			 environmental exposures at military installations
						(a)GuidanceNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall issue to the
			 appropriate military departments and other defense agencies written guidance on
			 environmental exposures at military installations. The guidance shall—
							(1)set forth criteria for when and under what
			 circumstances public health assessments by the Agency for Toxic Substances and
			 Disease Registry shall be requested in connection with environmental
			 contamination at military installations, including past incidents of
			 environmental contamination;
							(2)establish procedures for tracking and
			 documenting the status and nature of responses to the findings and
			 recommendations of the public health assessments of the Agency of Toxic
			 Substances and Disease Registry that involve contamination at military
			 installations; and
							(3)prescribe appropriate actions with respect
			 to the identification of military and civilian individuals who may have been
			 exposed to contamination while living or working on military
			 installations.
							(b)ReportNot later than 30 days after issuing the
			 guidance required under subsection (a), the Secretary of Defense shall transmit
			 a copy of the guidance to the congressional defense committees.
						312.Funding of agreements under the Sikes
			 ActSection 103a of the Sikes
			 Act (16 U.S.C. 670c–1) is amended—
						(1)in subsection (b)—
							(A)by inserting (1) before
			 Funds; and
							(B)by adding at the end the following new
			 paragraph:
								
									(2)In the case of a cooperative agreement
				under subsection (a)(2), such funds—
										(A)may be paid in a lump sum and include an
				amount intended to cover the future costs of the natural resource maintenance
				and improvement activities provided for under the agreement; and
										(B)may be placed by the recipient in an
				interest-bearing account, and any interest shall be applied for the same
				purposes as the principal.
										;
				and
							(2)by amending subsection (c) to read as
			 follows:
							
								(c)Availability of funds; agreement under
				other laws(1)Cooperative agreements and interagency
				agreements entered into under this section shall be subject to the availability
				of funds.
									(2)Notwithstanding chapter 63 of title 31, a
				cooperative agreement under this section may be used to acquire property or
				services for the direct benefit or use of the United States
				Government.
									.
						313.Report on
			 property disposals and additional authorities to assist local communities
			 around closed military installations
						(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the disposition of any not yet completed closure of an
			 active duty military installation since 1988 in the United States that was not
			 subject to the property disposal provisions contained in the Defense Base
			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note).
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)The status of
			 property described in subsection (a) that is yet to be disposed of.
							(2)An assessment of
			 the environmental conditions of, and plans and costs for environmental
			 remediation for, each such property.
							(3)The anticipated
			 schedule for the completion of the disposal of each such property.
							(4)An estimate of
			 the costs, and a description of additional potential future financial liability
			 or other impacts on the Department of Defense, if the authorities provided by
			 Congress for military installations closed under defense base closure and
			 realignment (BRAC) are extended to military installations closed outside the
			 defense base closure and realignment process and for which property has yet to
			 be disposed.
							(5)Such
			 recommendations as the Secretary considers appropriate for additional
			 authorities to assist the Department in expediting the disposal of property at
			 closed military installations in order to facilitate economic redevelopment for
			 local communities.
							(c)Military
			 installation definedIn this section, the term military
			 installation means a base, camp, post, station, yard, center, homeport
			 facility for any ship, or other activity under the jurisdiction of the
			 Department of Defense, which is located within any of the several States, the
			 District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the
			 Virgin Islands, the Commonwealth of the Northern Mariana Islands, or
			 Guam.
						CLogistics and sustainment
					321.Repeal of certain provisions relating to
			 depot-level maintenance
						(a)Repeal
							(1)Section 2460 of title 10, United States
			 Code (as amended by section 321 of the National Defense Authorization Act for
			 Fiscal Year 2012 (Public Law 112–81)), is repealed.
							(2)Section 2464 of title 10, United States
			 Code (as amended by section 327 of the National Defense Authorization Act for
			 Fiscal Year 2012), is repealed.
							(b)Revival of superseded provisions
							(1)The provisions of section 2460 of title 10,
			 United States Code, as in effect on December 30, 2011 (the day before the date
			 of the enactment of the National Defense Authorization Act for Fiscal Year
			 2012), are hereby revived.
							(2)(A)The provisions of section 2464 of 10,
			 United States Code, as in effect on that date, are hereby revived.
								(B)The table of sections at the beginning of
			 chapter 146 of such title is amended by striking the item relating to section
			 2464 and inserting the following new item:
									
										
											2464. Core logistics
				capabilities.
										
										.
								(c)Conforming amendments
							(1)Section 2366a of title 10, United States
			 Code, is amended by striking core depot-level maintenance and repair
			 capabilities each place it appears and inserting core logistics
			 capabilities .
							(2)Section 2366b(A)(3)(F) of title 10, United
			 States Code, is amended by striking core depot-level maintenance and
			 repair capabilities, as well as the associated logistics capabilities
			 and inserting core logistics capabilities.
							(3)Section 801(c) of the National Defense
			 Authorization Act for Fiscal Year 2012 (125 Stat. 1483; 10 U.S.C. 2366a note)
			 is amended by striking core depot-level maintenance and repair
			 capabilities, as well as the associated logistics capabilities and
			 inserting core logistics capabilities .
							(d)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on December 31, 2011, the
			 date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2012, immediately after the enactment of that Act.
						322.Expansion and
			 reauthorization of multi-trades demonstration project
						(a)ExpansionSection
			 338 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C.
			 5013 note) is amended—
							(1)by striking
			 subsection (a) and inserting the following new subsection:
								
									(a)Demonstration
				project authorizedIn accordance with section 4703 of title 5,
				United States Code, the Secretary of a military department may carry out a
				demonstration project at facilities described in subsection (b) under which
				workers who are certified at the journey level as able to perform multiple
				trades shall be promoted by one grade
				level.
									;
				and
							(2)in subsection
			 (b), by striking Logistics Center, Navy Fleet Readiness Center,
			 and inserting Logistics Complex, Navy Fleet Readiness Center, Navy
			 shipyard, Marine Corps Logistics Base,.
							(b)ReauthorizationSuch
			 section is further amended—
							(1)in subsection
			 (d), by striking 2013 and inserting 2018;
			 and
							(2)in subsection
			 (e), by striking 2014 and inserting 2019.
							323.Rating chains
			 for system program managersThe Secretary of the Air Force, in managing
			 system program management responsibilities for sustainment programs not
			 assigned to a program executive officer or a direct reporting program manager,
			 shall comply with the Department of Defense Instructions regarding assignment
			 of program responsibility.
					DReports
					331.Annual report on Department of Defense
			 long-term corrosion strategySection 2228(e) of title 10, United States
			 Code, is amended—
						(1)in paragraph (1)—
							(A)in subparagraph (B), by inserting ,
			 including available validated data on return on investment for completed
			 corrosion projects and activities after the
			 strategy;
							(B)in subparagraph (E), by striking For
			 the fiscal year covered by the report and the preceding fiscal year and
			 inserting For the preceding fiscal year covered by the report;
			 and
							(C)by inserting at the end the following new
			 subparagraph:
								
									(F)For the preceding fiscal year covered by
				the report, a breakdown of the amount of funds used for military corrosion
				projects, the Technical Corrosion Collaboration pilot program, and other
				corrosion-related
				activities.
									;
							(2)by striking paragraph (2); and
						(3)by redesignating paragraph (3) as paragraph
			 (2).
						332.Modified deadline for Comptroller General
			 review of annual report on prepositioned materiel and equipmentSection 2229a(b) of title 10, United States
			 Code, is amended by striking By not later than 120 days after the date
			 on which a report is submitted under subsection (a), the Comptroller General
			 shall review the report and inserting The Comptroller General
			 shall review the report submitted under subsection (a).
					EOther matters
					341.Savings to be achieved in civilian
			 workforce and contractor employee workforce of the Department of
			 Defense
						(a)Required savingsCommencing not later than 90 days after the
			 date of the enactment of this Act, the Secretary of Defense shall begin the
			 implementation of an efficiencies plan for the civilian workforce and the
			 service contractor workforce of the Department of Defense which shall achieve
			 savings in the funding for each such workforce over the period from fiscal year
			 2012 through fiscal year 2017 that are not less, as a percentage of such
			 funding, than the savings in funding for military personnel achieved by the
			 planned reduction in military end strengths over the same period of
			 time.
						(b)ExclusionsThe funding reduction required by
			 subsection (a) shall not include funding for the following:
							(1)Civilian personnel expenses for personnel
			 as follows:
								(A)Personnel in Mission Critical Occupations,
			 as defined by the Civilian Human Capital Strategic Plan of the Department of
			 Defense and the Acquisition Workforce Plan of the Department of Defense.
								(B)Personnel employed at facilities providing
			 core logistics capabilities pursuant to section 2464 of title 10, United States
			 Code.
								(C)Personnel in the Offices of the Inspectors
			 General of the Department of Defense.
								(2)Service contractor expenses for personnel
			 as follows:
								(A)Personnel performing maintenance and repair
			 of military equipment.
								(B)Personnel providing medical
			 services.
								(C)Personnel performing financial audit
			 services.
								(3)Personnel expenses for personnel in the
			 civilian personnel or service contractor workforce performing such other
			 critical functions as may be identified by the Secretary as requiring exemption
			 in the interest of the national defense.
							(c)Reports
							(1)Initial
			 reportNot later than 120
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report including a comprehensive
			 description of the plan required by subsection (a).
							(2)Status
			 reportsNot later than 60
			 days after the end of each fiscal year from fiscal year 2013 through fiscal
			 year 2017, the Secretary shall submit to the congressional defense committees a
			 report describing the implementation of the plan during the prior fiscal year.
			 Each such report shall include a direct comparison of the savings achieved
			 under the plan to the savings achieved in the same fiscal year through
			 reductions in military end strengths. In any case in which savings fall short
			 of the annual target, the report shall include an explanation of the reasons
			 for such shortfall.
							(3)ExemptionsEach report under paragraphs (1) and (2)
			 shall specifically identify any exemption granted by the Secretary under
			 subsection (b)(3) in the period of time covered by the report.
							(d)Limitation on transfers of
			 functionsThe Secretary shall
			 ensure that the savings required by this section are not achieved through
			 unjustified transfers of functions between or among the military, civilian, and
			 service contractor workforces of the Department of Defense.
						(e)Sense of CongressIt is the sense of Congress that an amount
			 equal to 30 percent of the amount of the reductions in appropriated funds
			 attributable to reduced budgets for the civilian and service contractor
			 workforces of the Department by reason of the plan required by subsection (a)
			 should be made available for costs of assisting military personnel separated
			 from the Armed Forces in the transition from military service.
						(f)Service contractor workforce
			 definedIn this section, the
			 term service contractor workforce means contractor employees
			 performing contract services, as defined in section 2330(c)(2) of title 10,
			 United States Code, other than contract services that are funded out of amounts
			 available for overseas contingency operations.
						342.NATO Special Operations
			 Headquarters
						(a)In generalChapter 138 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2350n.NATO Special Operations
				Headquarters
									(a)AuthorizationOf the amounts authorized to be
				appropriated for fiscal year 2013 and for subsequent fiscal years for the
				Department of Defense for operation and maintenance, up to $50,000,000 may be
				used for a fiscal year for the purposes set forth in subsection (b) for support
				of operations of the North Atlantic Treaty Organization (NATO) Special
				Operations Headquarters.
									(b)PurposesThe Secretary of Defense may provide funds
				for the NATO Special Operations Headquarters—
										(1)to improve coordination and cooperation
				between the special operations forces of NATO member countries;
										(2)to facilitate joint operations by special
				operations forces of NATO member countries;
										(3)to support command, control, and
				communications capabilities peculiar to special operations forces of NATO
				member countries;
										(4)to promote special operations forces
				intelligence and informational requirements within the NATO structure;
				and
										(5)to promote interoperability through the
				development of common equipment standards, tactics, techniques, and procedures,
				and through execution of multinational education and training programs.
										(c)Annual reportNot later than April 1 of each year, the
				Secretary of Defense shall submit to the congressional defense committees a
				report regarding Department of Defense support for the NATO Special Operations
				Headquarters. Each report shall include the following:
										(1)The total amount of funding provided to the
				NATO Special Operations Headquarters.
										(2)A summary of the activities funded with
				such support.
										(3)Other contributions, financial or in kind,
				provided in support of the NATO Special Operations Headquarters by other NATO
				member
				countries.
										.
						(b)Clerical AmendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 2350m
			 the following new item:
							
								
									2350n. NATO Special Operations
				Headquarters.
								
								.
						343.Repeal of redundant authority to ensure
			 interoperability of law enforcement and emergency responder
			 trainingSection 372 of title
			 10, United States Code, is amended—
						(1)by striking (a)
			 In
			 general.—; and
						(2)by striking subsection (b).
						344.Sense of the
			 Congress on Navy Fleet requirementsIt is the sense of Congress that—
						(1)The Secretary of
			 the Navy, in supporting the operational requirements of the combatant commands,
			 should maintain in the operational capability of and perform the necessary
			 maintenance on each cruiser and dock landing ship belonging to the Navy;
						(2)for retirements
			 of ships owned by the Navy prior to their projected end of service life, the
			 Chief of Naval Operations must explain to the Congressional Defense Committees
			 how the retention of each ship would degrade the overall readiness of the fleet
			 and endanger United States National Security and the objectives of the
			 combatant commanders; and
						(3)revitalizing the
			 Navy’s 30-year shipbuilding plan should be a national priority, and a
			 commensurate amount of increased funding should be provided to the Navy in the
			 Future Years Defense Program to help close the gap between requirements and the
			 current size of the fleet.
						IVMilitary Personnel Authorizations
				AActive Forces
					401.End strengths for active
			 forcesThe Armed Forces are
			 authorized strengths for active duty personnel as of September 30, 2013, as
			 follows:
						(1)The Army, 552,100.
						(2)The Navy, 322,700.
						(3)The Marine Corps, 197,300.
						(4)The Air Force, 329,597.
						402.Additional
			 Marine Corps personnel for the Marine Corps Security Guard Program
						(a)Additional
			 personnel
							(1)In
			 generalThe Secretary of Defense shall develop and implement a
			 plan which shall increase the number of Marine Corps personnel assigned to the
			 Marine Corps Embassy Security Group at Quantico, Virginia, and Marine Security
			 Group Regional Commands and Marine Security Group detachments at United States
			 missions around the world by up to 1,000 Marines during fiscal years 2014
			 through 2017.
							(2)PurposeThe
			 purpose of the increase under paragraph (1) shall be to provide the end
			 strength and resources necessary to support an increase in Marine Corps
			 security at United States consulates and embassies throughout the world, and in
			 particular at locations identified by the Secretary of State as in need of
			 increased security in light of threats to United States personnel and property
			 by terrorists.
							(b)ConsultationThe
			 Secretary of Defense shall develop and implement the plan required by
			 subsection (a) in consultation with the Secretary of State pursuant to the
			 responsibility of the Secretary of State for diplomatic security under section
			 103 of the Diplomatic Security Act (22 U.S.C. 4802), and in accordance with any
			 current memorandum of understanding between the Department of State and the
			 Marine Corps on the operational and administrative supervision of the Marine
			 Corps Security Guard Program.
						(c)Funding
							(1)Budget
			 requestsThe budget of the President for each fiscal year after
			 fiscal year 2013, as submitted to Congress pursuant to section 1105(a) of title
			 31, United States Code, shall set forth as separate line elements, under the
			 amounts requested for such fiscal year for each of procurement, operation and
			 maintenance, and military personnel to fully fund each of the following:
								(A)The Marine
			 Corps.
								(B)The Marine Corps
			 Security Guard Program, including for the additional personnel under the Marine
			 Corps Security Guard Program as result of the plan required by subsection
			 (a).
								(2)Preservation of
			 funding for USMC under national military strategyIn determining
			 the amounts to be requested for a fiscal year for the Marine Corps Security
			 Guard Program and for additional personnel under the Marine Corps Security
			 Guard Program under paragraph (1), the President shall ensure that amounts
			 requested for the Marine Corps for that fiscal year do not degrade the
			 readiness of the Marine Corps to fulfill the requirements of the National
			 Military Strategy.
							(d)Reports
							(1)Reports on
			 ProgramNot later than October 1, 2014, and annually thereafter
			 through October 1, 2017, the Secretary of Defense shall, in coordination with
			 the Secretary of State, submit to Congress a report on the Marine Corps
			 Security Guard Program. Each report shall include the following:
								(A)A description of
			 the expanded security support provided by Marine Corps Security Guards to the
			 Department of State during the fiscal year ending on the date of such report,
			 including—
									(i)any
			 increased internal security provided at United States embassies and consulates
			 throughout the world;
									(ii)any increased
			 support for emergency action planning, training, and advising of host nation
			 security forces; and
									(iii)any expansion
			 of intelligence collection activities.
									(B)A description of
			 the current status of Marine Corps personnel assigned to the Program as a
			 result of the plan required by subsection (a).
								(C)A description of
			 the Department of Defense resources required in the fiscal year ending on the
			 date of such report to support the Marine Corps Security Guard program,
			 including total end strength and key supporting programs that enable both its
			 current and expanded mission during such fiscal year.
								(D)A reassessment of
			 the mission of the Program, as well as procedural rules of engagement under the
			 Program, in light of current and emerging threats to United States diplomatic
			 personnel, and a description and assessment of options to improve the Program
			 to respond to such threats.
								(E)An assessment of
			 the feasibility and advisability of authorizing, funding, and administering the
			 Program as a separate program within the Marine Corps, and if such actions are
			 determined to be feasible and advisable, recommendations for legislative and
			 administrative actions to provide for authorizing, funding, and administering
			 the Program as a separate program within the Marine Corps.
								(2)Report on
			 changes in scope of Program in response to changing threatsIf
			 the President determines that a modification (whether an increase or a
			 decrease) in the scope of the Marine Corps Security Guard Program is necessary
			 or advisable in light of any change in the nature of threats to United States
			 embassies, consulates and other diplomatic facilities abroad, the President
			 shall—
								(A)notify Congress
			 of such modification and the change in the nature of threats prompting such
			 modification; and
								(B)take such
			 modification into account in requesting an end strength and funds for the
			 Program for any fiscal year in which such modification is in effect.
								BReserve Forces
					411.End strengths for Selected Reserve
						(a)In generalThe Armed Forces are authorized strengths
			 for Selected Reserve personnel of the reserve components as of September 30,
			 2013, as follows:
							(1)The Army National Guard of the United
			 States, 358,200.
							(2)The Army Reserve, 205,000.
							(3)The Navy Reserve, 62,500.
							(4)The Marine Corps Reserve, 39,600.
							(5)The Air National Guard of the United
			 States, 106,435.
							(6)The Air Force Reserve, 72,428.
							(7)The Coast Guard Reserve, 9,000.
							(b)End strength reductionsThe end strengths prescribed by subsection
			 (a) for the Selected Reserve of any reserve component shall be proportionately
			 reduced by—
							(1)the total authorized strength of units
			 organized to serve as units of the Selected Reserve of such component which are
			 on active duty (other than for training) at the end of the fiscal year;
			 and
							(2)the total number of individual members not
			 in units organized to serve as units of the Selected Reserve of such component
			 who are on active duty (other than for training or for unsatisfactory
			 participation in training) without their consent at the end of the fiscal
			 year.
							(c)End strength increasesWhenever units or individual members of the
			 Selected Reserve of any reserve component are released from active duty during
			 any fiscal year, the end strength prescribed for such fiscal year for the
			 Selected Reserve of such reserve component shall be increased proportionately
			 by the total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths for Reserves on active duty
			 in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2013, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National Guard of the United
			 States, 32,060.
						(2)The Army Reserve, 16,277.
						(3)The Navy Reserve, 10,114.
						(4)The Marine Corps Reserve, 2,261.
						(5)The Air National Guard of the United
			 States, 14,871.
						(6)The Air Force Reserve, 2,888.
						413.End strengths for military technicians
			 (dual status)The minimum
			 number of military technicians (dual status) as of the last day of fiscal year
			 2013 for the reserve components of the Army and the Air Force (notwithstanding
			 section 129 of title 10, United States Code) shall be the following:
						(1)For the Army Reserve, 8,445.
						(2)For the Army National Guard of the United
			 States, 28,380.
						(3)For the Air Force Reserve, 10,716.
						(4)For the Air National Guard of the United
			 States, 22,313.
						414.Fiscal year 2013 limitation on number of
			 non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation
			 provided in section 10217(c)(2) of title 10, United States Code, the number of
			 non-dual status technicians employed by the National Guard as of September 30,
			 2013, may not exceed the following:
								(A)For the Army National Guard of the United
			 States, 1,600.
								(B)For the Air National Guard of the United
			 States, 350.
								(2)Army reserveThe number of non-dual status technicians
			 employed by the Army Reserve as of September 30, 2013, may not exceed
			 595.
							(3)Air force reserveThe number of non-dual status technicians
			 employed by the Air Force Reserve as of September 30, 2013, may not exceed
			 90.
							(b)Non-dual status technicians
			 definedIn this section, the
			 term non-dual status technician has the meaning given that term
			 in section 10217(a) of title 10, United States Code.
						415.Maximum number of reserve personnel
			 authorized to be on active duty for operational supportDuring fiscal year 2013, the maximum number
			 of members of the reserve components of the Armed Forces who may be serving at
			 any time on full-time operational support duty under section 115(b) of title
			 10, United States Code, is the following:
						(1)The Army National Guard of the United
			 States, 17,000.
						(2)The Army Reserve, 13,000.
						(3)The Navy Reserve, 6,200.
						(4)The Marine Corps Reserve, 3,000.
						(5)The Air National Guard of the United
			 States, 16,000.
						(6)The Air Force Reserve, 14,000.
						CAuthorization of Appropriations
					421.Military personnel
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for military personnel, as specified in
			 the funding table in section 4401.
						(b)Construction of authorizationThe authorization of appropriations in
			 subsection (a) supersedes any other authorization of appropriations (definite
			 or indefinite) for such purpose for fiscal year 2013.
						VMilitary Personnel Policy
				AOfficer Policy
					501.Extension of relaxation of limitation on
			 selective early dischargesSection 638a(d)(2) of title 10 United States
			 Code, is amended in subparagraphs (A) and (B) by striking except that
			 during the period beginning on October 1, 2006, and ending on December 31,
			 2012, and inserting except that through December 31,
			 2018,.
					502.Exception to 30-year retirement for regular
			 Navy warrant officers in the grade of chief warrant officer, W–5
						(a)Exception to statutory 30-year
			 retirementParagraph (1) of
			 section 1305(a) of title 10, United States Code, is amended—
							(1)by inserting or a regular Navy
			 warrant officer in the grade of chief warrant officer, W–5, exempted under
			 paragraph (3) after Army warrant officer; and
							(2)by striking he and inserting
			 the officer.
							(b)Modification of statutory retirement from
			 30 to 33 yearsSuch section
			 is further amended by adding at the end the following new paragraph:
							
								(3)In the case of a regular Navy warrant
				officer in the grade of chief warrant officer, W–5, the officer shall be
				retired 60 days after the date on which the officer completes 33 years of total
				active
				service.
								.
						503.Modification of definition of joint duty
			 assignment to include all instructor assignments for joint training and
			 educationSection 668(b)(1)(B)
			 of title 10, United States Code, is amended by striking assignments for
			 joint and all that follows through Phase II and
			 inserting student assignments for joint training and
			 education.
					504.Sense of Senate on inclusion of assignments
			 as academic instructor at the military service academies as joint duty
			 assignmentsIt is the sense of
			 the Senate that the Secretary of Defense should include assignments in which
			 military officers are assigned as instructors responsible for preparing and
			 presenting academic courses on the faculty of the United States Military
			 Academy, the United States Naval Academy, or the United States Air Force
			 Academy as joint duty assignments.
					BReserve Component Management
					511.Authority for appointment of persons who
			 are lawful permanent residents as officers of the National GuardSection 313(b)(1) of title 32, United States
			 Code, is amended by inserting or an alien lawfully admitted for
			 permanent residence (as that term is defined in section 101(a)(20) of the
			 Immigration and Nationality Act (8 U.S.C.1101(a)(20)) before the
			 semicolon.
					512.Reserve component suicide prevention and
			 resilience program
						(a)Codification, transfer of responsibility,
			 and extension
							(1)In generalChapter 1007 of title 10, United States
			 Code, is amended by adding at the end the following new section:
								
									10219.Suicide prevention and resilience
				program
										(a)Program requirementThe Secretary of Defense shall carry out a
				program to provide members of the National Guard and Reserves and their
				families with training in suicide prevention, resilience, and community healing
				and response to suicide.
										(b)Suicide prevention trainingUnder the program, the Secretary shall
				provide members of the National Guard and Reserves with training in suicide
				prevention. Such training may include—
											(1)describing the warning signs for suicide
				and teaching effective strategies for prevention and intervention;
											(2)examining the influence of military culture
				on risk and protective factors for suicide; and
											(3)engaging in interactive case scenarios and
				role plays to practice effective intervention strategies.
											(c)Community response trainingUnder the program, the Secretary shall
				provide the families and communities of members of the National Guard and
				Reserves with training in responses to suicide that promote individual and
				community healing. Such training may include—
											(1)enhancing collaboration among community
				members and local service providers to create an integrated, coordinated
				community response to suicide;
											(2)communicating best practices for preventing
				suicide, including safe messaging, appropriate memorial services, and media
				guidelines;
											(3)addressing the impact of suicide on the
				military and the larger community, and the increased risk that can result;
				and
											(4)managing resources to assist key community
				and military service providers in helping the families, friends, and fellow
				servicemembers of a suicide victim through the processes of grieving and
				healing.
											(d)Community training assistanceThe program shall include the provision of
				assistance with such training to the local communities of those servicemembers
				and families, to be provided in coordination with local community
				programs.
										(e)CollaborationIn carrying out the program, the Secretary
				shall collect and analyze lessons learned and suggestions from
				State National Guard and Reserve organizations with existing or developing
				suicide prevention and community response programs.
										(f)TerminationThe program under this section shall
				terminate on October 1,
				2015.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 1007 of such title is amended by adding at the end the following new
			 item:
								
									
										10219. Suicide
				prevention and resilience
				program.
									
									.
							(b)Repeal of superseded
			 provisionSubsection (i) of
			 section 582 of the National Defense Authorization Act for Fiscal Year 2008 (10
			 U.S.C. 10101 note) is repealed.
						513.Report on
			 mechanisms to ease the reintegration into civilian life of members of the
			 National Guard and the Reserves following a deployment on active duty
						(a)Study
			 requiredThe Secretary of Defense shall conduct a study of the
			 adequacy of mechanisms for the reintegration into civilian life of members of
			 the National Guard and the Reserves following a deployment on active duty in
			 the Armed Forces, including whether permitting such members to remain on active
			 duty for a limited period after such deployment (often referred to as a
			 soft landing) is feasible and advisable for facilitating and
			 easing that reintegration.
						(b)Elements
							(1)In
			 generalThe study required by subsection (a) shall address the
			 unique challenges members of the National Guard and the Reserves face when
			 reintegrating into civilian life following a deployment on active duty in the
			 Armed Forces and the adequacy of the policies, programs, and activities of the
			 Department of Defense to assist such members in meeting such challenges.
							(2)Particular
			 elementsThe study shall take into consideration the
			 following:
								(A)Disparities in
			 reintegration after deployment between members of the regular components of the
			 Armed Forces and members of the reserve components of the Armed Forces,
			 including—
									(i)disparities in
			 access to services, including, but not limited to, health care, mental health
			 counseling, job counseling, and family counseling;
									(ii)disparities in
			 amounts of compensated time provided to take care of personal affairs;
									(iii)disparities in
			 amounts of time required to properly access services and to take care of
			 personal affairs, including travel time; and
									(iv)disparities in
			 costs of uncompensated events or requirements, including, but not limited to,
			 travel costs and legal fees.
									(B)Disparities in
			 reintegration policies and practices among the various Armed Forces and between
			 the regular and reserve components of the Armed Forces.
								(C)Disparities in
			 the lengths of time of deployment between the regular and reserve components of
			 the Armed Forces.
								(D)Applicable
			 medical studies on reintegration, including studies on the rest and
			 recuperation needed to appropriately recover from combat and training
			 stress.
								(E)Other applicable
			 studies on reintegration policies and practices, including the recommendations
			 made by such studies.
								(F)Appropriate
			 recommendations for the elements of a program to assist members of the National
			 Guard and the Reserves following a deployment on active duty in the Armed
			 Forces in reintegrating into civilian life, including means of ensuring that
			 the program applies uniformly across the Armed Forces and between the regular
			 components and reserve components of the Armed Forces.
								(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a report on the study
			 required by subsection (a). The report shall set forth the results of the
			 study, including the matters specified in subsection (b), and include such
			 comments and recommendation in light of the study as the Secretary considers
			 appropriate.
						CGeneral Service Authorities
					521.Diversity in the Armed Forces and related
			 reporting requirements
						(a)Plan To achieve diversity in the Armed
			 ForcesThe Secretary of
			 Defense shall develop and implement a plan to accurately measure the efforts of
			 the Department of Defense to achieve the goal of having a dynamic and
			 sustainable 20–30 year pipeline that yields a diverse officer and enlisted
			 corps for the Armed Forces that reflects the population of the United States
			 eligible to serve in the Armed Forces across all the Armed Forces, and all
			 grades of each Armed Force, that is able to prevail in its wars, prevent and
			 deter conflicts, defeat adversaries and succeed in a wide-range of
			 contingencies, and preserve and enhance the all volunteer force. Any metric
			 established pursuant to this subsection may not be used in a manner that
			 undermines the merit-based processes of the Department of Defense, including
			 such processes for accession, retention, and promotion. Such metrics may not be
			 combined with the identification of specific quotas based upon diversity
			 characteristics. The Secretary shall continue to account for diversified
			 language and cultural skills among the total force of the military.
						(b)Metrics To measure progress in developing
			 and implementing planIn
			 developing and implementing the plan under subsection (a), the Secretary of
			 Defense shall develop a standard set of metrics and collection procedures that
			 are uniform across the armed forces. The metrics required by this subsection
			 shall be designed—
							(1)to accurately capture the inclusion and
			 capability aspects of the armed forces broader diversity plans, including race,
			 ethnic, and gender specific groups, functional expertise, and diversified
			 cultural and language skills so as to leverage and improve readiness;
			 and
							(2)to be verifiable and systematically linked
			 to strategic plans that will drive improvements.
							(c)Definition of diversityIn developing and implementing the plan
			 under subsection (a), each Secretary of a military department shall, in
			 consultation with the Secretary of Defense, develop a definition of diversity
			 that is reflective of the culture, mission, and core values of each Armed Force
			 under the jurisdiction of such Secretary.
						(d)ConsultationNot less than annually, the Secretary of
			 Defense shall meet with the Secretaries of the military departments, the Joint
			 Chiefs of Staff, and senior enlisted members of the Armed Forces to discuss the
			 progress being made toward developing and implementing the plan established
			 under subsection (a).
						(e)Reports on implementation of
			 planNot later than July 1,
			 2013, and biennially thereafter through July 1, 2017, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the
			 following:
							(1)The progress made in implementing the plan
			 required by subsection (a) to accurately measure the efforts of the Department
			 of Defense to achieve its diversity goals.
							(2)The number of members of the Armed Forces,
			 including reserve components, listed by sex and race or ethnicity for each
			 grade under each military department.
							(3)The number of members of the Armed Forces,
			 including reserve components, who were promoted during the years covered by the
			 report, listed by sex and race or ethnicity for each grade under each military
			 department.
							(4)The number of members of the Armed Forces,
			 including reserve components, who reenlisted or otherwise extended the
			 commitment to military service during the years covered by the report, listed
			 by sex and race or ethnicity for each grade under each military
			 department.
							(5)The available pool of qualified candidates
			 for the general officer grades of general and lieutenant general and the flag
			 officer grades of admiral and vice admiral.
							(f)Applicability
			 to Coast GuardThe Secretary of Homeland Security shall apply the
			 provisions of this section (other than subsection (d)) to the Coast Guard when
			 it is not operating as a service in the Navy in order to achieve diversity in
			 the Coast Guard in the same manner, under the same schedule, and subject to the
			 same conditions as diversity is achieved in the other Armed Forces under this
			 section. The Secretary shall submit to the congressional defense committees the
			 reports required by subsection (e) with respect to the implementation of the
			 provisions of this section regarding the Coast Guard when it is not operating
			 as a service in the Navy.
						522.Modification of authority to conduct
			 programs on career flexibility to enhance retention of members of the Armed
			 Forces
						(a)Extension of programs to certain active
			 Guard and Reserve personnelSection 533 of Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. prec. 701 note) is
			 amended—
							(1)in subsection (a)(1), by inserting
			 and members on active Guard and Reserve duty after
			 officers and enlisted members of the regular components;
							(2)by redesignating subsection (l) as
			 subsection (m); and
							(3)by inserting after subsection (k) the
			 following new subsection (l)
								
									(l)DefinitionIn this section, the term active
				Guard and Reserve duty has the meaning given that term in section
				101(d)(6) of title 10, United States
				Code.
									.
							(b)Authority To carry forward unused accrued
			 leaveSubsection (h) of such
			 section is amended by adding at the end the following new paragraph:
							
								(5)LeaveA member who participates in a pilot
				program is entitled to carry forward the existing leave balance accumulated in
				accordance with section 701 of title 10, United States Code, but not to exceed
				60
				days.
								.
						(c)Authority for disability
			 processingSubsection (j) of
			 such section is amended—
							(1)by striking for purposes of the
			 entitlement and inserting “for purposes of—
								
									(1)the
				entitlement
									;
							(2)by striking the period at the end and
			 inserting ; and; and
							(3)by adding at the end the following new
			 paragraph:
								
									(2)retirement or separation for physical
				disability under the provisions of chapters 55 and 61 of title 10, United
				States
				Code.
									.
							523.Authority for additional behavioral health
			 professionals to conduct pre-separation medical examinations for post-traumatic
			 stress disorderSection
			 1177(a) of title 10, United States Code, is amended—
						(1)in paragraph (1), by striking or
			 psychiatrist and inserting psychiatrist, licensed clinical
			 social worker, or psychiatric nurse practitioner; and
						(2)in paragraph (3), by striking or
			 psychiatrist and inserting , psychiatrist, licensed clinical
			 social worker, or psychiatric nurse practitioner.
						524.Quarterly reports on involuntary separation
			 of members of the Armed Forces
						(a)Quarterly reports requiredNot later than 30 days after the end of
			 each calendar year quarter in 2013 and 2014, each Secretary of a military
			 department shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on the number of members of the regular
			 components of the Armed Forces under the jurisdiction of such Secretary who
			 were involuntarily separated from active duty in the Armed Forces during such
			 calendar year quarter.
						(b)ElementsEach report on an Armed Force for a
			 calendar year quarter under subsection (a) shall set forth the
			 following:
							(1)The total number members involuntarily
			 separated.
							(2)The number of members separated set forth
			 by grade.
							(3)The number of members separated set forth
			 by total years of service in the Armed Forces at the time of separation.
							(4)The number of members separated set forth
			 by military occupational specialty or rating, or competitive category for
			 officers.
							(5)The number of members separated who
			 received involuntary separation pay, or who are authorized to receive temporary
			 retired pay, in connection with separation.
							(6)The number of members who completed
			 transition assistance programs relating to future employment.
							(7)The average number of months deployed to
			 overseas contingency operations set forth by grade.
							525.Review of eligibility of victims of
			 domestic terrorism for award of the Purple Heart and the Defense Medal of
			 Freedom
						(a)ReportNot later than March 1, 2013, the Secretary
			 of Defense shall, in coordination with the Secretaries of the military
			 departments, submit to the Committees on Armed Services of the Senate and the
			 House of Representatives a report on—
							(1)the advisability of modifying the criteria
			 for the award of the Purple Heart to provide for the award of the Purple Heart
			 to members of the Armed Forces who are killed or wounded in a terrorist attack
			 within the United States that is determined to be inspired by ideological,
			 political, or religious beliefs that give rise to terrorism; and
							(2)the advisability of modifying the criteria
			 for the award of the Defense Medal of Freedom to provide for the award of the
			 Defense Medal of Freedom to civilian employees of the United States who are
			 killed or wounded in a terrorist attack within the United States that is
			 determined to be inspired by ideological, political, or religious beliefs that
			 give rise to terrorism.
							(b)DeterminationAs part of the review undertaken to prepare
			 the report required by subsection (a), the Secretary of Defense shall conduct a
			 review of each death or wounding of a member of the Armed Forces or civilian
			 employee of the United States Government that occurred within the United States
			 since September 11, 2001, that could meet the criteria as being the result of a
			 terrorist attack within the United States in order to determine whether such
			 death or wounding qualifies or potentially would qualify for the award of the
			 Purple Heart or the Defense Medal of Freedom.
						(c)ConsiderationsIn conducting the review to prepare the
			 report required by subsection (a), the Secretary of Defense shall take into
			 consideration the following:
							(1)The views of veterans service
			 organizations, including the Military Order of the Purple Heart.
							(2)The importance that has been assigned to
			 determining all available facts before a decision is made to award the Purple
			 Heart.
							(3)Potential effects of an award on the
			 ability to prosecute perpetrators of terrorist acts in military or civilian
			 courts.
							(4)The views of the Chairman of the Joint
			 Chiefs of Staff.
							526.Extension of
			 temporary increase in accumulated leave carryover for members of the Armed
			 ForcesSection 701(d) of title
			 10, United States Code, is amended by striking September 30,
			 2013 and inserting September 30, 2015.
					527.Prohibition on
			 waiver for commissioning or enlistment in the Armed Forces for any individual
			 convicted of a felony sexual offenseAn individual may not be provided a waiver
			 for commissioning or enlistment in the Armed Forces if the individual has been
			 convicted under Federal or State law of a felony offense of any of the
			 following:
						(1)Rape.
						(2)Sexual
			 abuse.
						(3)Sexual
			 assault.
						(4)Incest.
						(5)Any other sexual
			 offense.
						528.Research study
			 on resilience in members of the Army
						(a)Research study
			 required
							(1)In
			 generalThe Secretary of the Army shall carry out a research
			 program on resilience in members of the Army.
							(2)PurposeThe
			 purpose of the research study shall be to determine the effectiveness of the
			 current Comprehensive Soldier and Family Fitness (CSF2) Program of the Army
			 while verifying the current means of the Army to reduce trends in high risk or
			 self-destructive behavior and to prepare members of the Army to manage
			 stressful or traumatic situations by training members in resilience strategies
			 and techniques.
							(3)ElementsIn
			 carrying out the research study, the Secretary shall determine the
			 effectiveness of training under the Comprehensive Soldier and Family Fitness
			 program in—
								(A)enhancing
			 individual performance through resiliency techniques and use of positive and
			 sports psychology; and
								(B)identifying and
			 responding to early signs of high-risk behavior in members of the Army assigned
			 to units involved in the research study.
								(4)Science-based
			 evidence and techniquesThe research study shall be rooted in
			 scientific evidence, using professionally accepted measurements of experiments,
			 of longitudinal research, random-assignment, and placebo-controlled outcome
			 studies to evaluate which interventions can prove positive results and which
			 result in no impact.
							(b)LocationsThe
			 Secretary carry out the research study at locations selected by the Secretary
			 from among Army installations which are representative of the Total Force.
			 Units from all components of the Army shall be involved in the research
			 study.
						(c)TrainingIn
			 carrying out the research study at an installation selected pursuant to
			 subsection (b), the Secretary shall ensure, at a minimum, that whenever a unit
			 returns from combat deployment to the installation the training established for
			 purposes of the research study is provided to all members of the Army returning
			 for such deployment. The training shall include such training as the Secretary
			 considers appropriate to reduce trends in high risk or self-destructive
			 behavior.
						(d)PeriodThe
			 Secretary shall carry out the research study through September 30, 2014.
						(e)ReportsNot
			 later than 30 days after the end of each of fiscal years 2013 and 2014, the
			 Secretary shall submit to the Committees on Armed Forces of the Senate and the
			 House of Representatives a report on the research study during the preceding
			 fiscal year. Each report shall include the following:
							(1)A description of
			 the trends in high risk or self-destructive behavior within each of the units
			 involved in the research study during the fiscal year covered by such
			 report.
							(2)A description of
			 the effectiveness of Comprehensive Soldier and Family Fitness Program training
			 in enhancing individual performance through resiliency techniques, utilization
			 of positive psychology.
							(3)In the case of
			 the report on fiscal year 2014, such recommendations for the expansion or
			 modification of the research study as the Secretary considers
			 appropriate.
							DMilitary Justice and Legal Matters
			 Generally
					531.Clarification and enhancement of the role
			 of the Staff Judge Advocate to the Commandant of the Marine Corps
						(a)Appointment by the President and permanent
			 appointment to grade of major generalSubsection (a) of section 5046 of title 10,
			 United States Code, is amended—
							(1)in the first sentence, by striking
			 detailed and inserting appointed by the President, by and
			 with the advice and consent of the Senate,; and
							(2)in the second sentence—
								(A)by striking The and
			 inserting If an officer appointed as the; and
								(B)by striking , while so serving, has
			 the grade and inserting holds a lower grade, the officer shall
			 be appointed in the grade.
								(b)Duties, authority, and
			 accountabilitySuch section
			 is further amended—
							(1)by redesignating subsection (c) as
			 subsection (d); and
							(2)by inserting after subsection (b) the
			 following new subsection (c):
								
									(c)The Staff Judge Advocate to the Commandant
				of the Marine Corps, under the direction of the Commandant of the Marine Corps
				and the Secretary of the Navy, shall—
										(1)perform duties relating to legal matters
				arising in the Marine Corps as may be assigned to the Staff Judge
				Advocate;
										(2)perform the functions and duties and
				exercise the powers prescribed for the Staff Judge Advocate to the Commandant
				of the Marine Corps in chapter 47 of this title (the Uniform Code of Military
				Justice) and chapter 53 of this title; and
										(3)perform such other duties as may be
				assigned to the Staff Judge
				Advocate.
										.
							(c)Composition of Headquarters, Marine
			 CorpsSection 5041(b) of such
			 title is amended—
							(1)by redesignating paragraphs (4) and (5) as
			 paragraphs (5) and (6), respectively; and
							(2)by inserting after paragraph (3) the
			 following new paragraph (4):
								
									(4)The Staff Judge Advocate to the Commandant
				of the Marine
				Corps.
									.
							(d)Supervision of certain legal
			 services
							(1)Administration of military
			 justiceSection 806(a) of
			 such title (article 6(a) of the Uniform Code of Military Justice) is amended in
			 the third sentence by striking The Judge Advocate General and
			 all that follows through shall and inserting The Judge
			 Advocates General, and within the Marine Corps the Staff Judge Advocate to the
			 Commandant of the Marine Corps, or senior members of their staffs,
			 shall.
							(2)Delivery of legal assistanceSection 1044(b) of such title is amended by
			 inserting and within the Marine Corps the Staff Judge Advocate to the
			 Commandant of the Marine Corps after title).
							532.Additional information in reports on annual
			 surveys of the committee on the Uniform Code of Military JusticeSubsection (c)(2) of section 946 of title
			 10, United States Code (article 146 of the Uniform Code of Military Justice),
			 is amended—
						(1)by redesignating subparagraph (B) as
			 subparagraph (C); and
						(2)by inserting after subparagraph (A) the
			 following new subparagraph (B):
							
								(B)Information from the Judge Advocates
				General and the Staff Judge Advocate to the Commandant of the Marine Corps on
				the following:
									(i)The appellate review process,
				including—
										(I)information on compliance with processing
				time goals;
										(II)discussions of the circumstances
				surrounding cases in which general court-martial or special court-martial
				convictions are reversed as a result of command influence or denial of the
				right to a speedy review or otherwise remitted due to loss of records of trial
				or other administrative deficiencies; and
										(III)discussions of cases in which a provision
				of this chapter is held unconstitutional.
										(ii)Developments in appellate case law relating
				to courts-martial involving allegations of sexual misconduct under this
				chapter.
									(iii)Issues associated with implementing recent,
				legislatively directed changes to this chapter or the Manual for
				Courts-Martial.
									(iv)Measures implemented by each armed force to
				ensure the ability of judge advocates to competently participate as trial and
				defense counsel in, and preside as military judges over, capital cases,
				national security cases, sexual assault cases, and proceedings of military
				commissions.
									(v)The independent views of the Judge
				Advocates General and the Staff Judge Advocate to the Commandant of the Marine
				Corps on the sufficiency of resources available within their respective armed
				forces, including manpower, funding, training, and officer and enlisted grade
				structure, to capably perform military justice
				functions.
									.
						ESexual Assault, Hazing, and Related
			 Matters
					541.Authority to retain or recall to active
			 duty reserve component members who are victims of sexual assault while on
			 active duty
						(a)In generalChapter 1209 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								12323.Active duty for response to sexual
				assault
									(a)Continuation on active dutyIn the case of a member of a reserve
				component who is the alleged victim of sexual assault committed while on active
				duty and who is expected to be released from active duty before the
				determination of whether the member was assaulted while in the line of duty,
				the Secretary concerned may, upon the request of the member, order the member
				to be retained on active duty until the line of duty determination. A member
				eligible for continuation on active duty under this subsection shall be
				informed as soon as practicable after the alleged assault of the option to
				request continuation on active duty under this subsection.
									(b)Return to active dutyIn the case of a member of a reserve
				component not on active duty who is the alleged victim of a sexual assault that
				occurred while the member was on active duty and when the determination whether
				the member was in the line of duty is not completed, the Secretary concerned
				may, upon the request of the member, order the member to active duty for such
				time as necessary to complete the line of duty determination.
									(c)RegulationsThe Secretaries of the military departments
				shall prescribe regulations to carry out this section, subject to guidelines
				prescribed by the Secretary of Defense. The guidelines of the Secretary of
				Defense shall provide that—
										(1)a request submitted by a member described
				in subsection (a) or (b) to continue on active duty, or to be ordered to active
				duty, respectively, must be decided within 30 days from the date of the
				request; and
										(2)if the request is denied, the member may
				appeal to the first general officer or flag officer in the chain of command of
				the member, and in the case of such an appeal a decision on the appeal must be
				made within 15 days from the date of the
				appeal.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 1209 of such title is amended adding at the end the following new
			 item:
							
								
									12323. Active duty for response
				to sexual
				assault.
								
								.
						542.Additional elements in comprehensive
			 Department of Defense policy on sexual assault prevention and response
						(a)Additional elementsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall modify the revised
			 comprehensive policy for the Department of Defense sexual assault prevention
			 and response program required by section 1602 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4430; 10 U.S.C. 1561 note) to include in the policy the following:
							(1)A requirement to establish within each
			 military department, under regulations prescribed by the Secretary of Defense,
			 an enhanced capability for the investigation, prosecution, and defense of
			 special victim offenses under chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice).
							(2)A requirement that each military department
			 initiate and retain for a period prescribed by the Secretary of Defense a
			 record on the disposition of allegations of sexual assault using forms and
			 procedures prescribed by the Secretary.
							(3)A requirement that all commanders and
			 commanding officers receive training on sexual assault prevention, response,
			 and policies before, or shortly after, assuming command.
							(4)A requirement that all new members of the
			 Armed Forces (whether in the regular or reserve components) receive training on
			 the Department of Defense policy on sexual assault prevention and response
			 program during initial entry training.
							(5)A requirement for military commands and
			 units specified by the Secretary of Defense for purposes of the policy to
			 conduct periodic climate assessments of such commands and units for purposes of
			 preventing and responding to sexual assaults.
							(6)A requirement to post and widely
			 disseminate information about resources available to report and respond to
			 sexual assaults, including hotline phone numbers and Internet websites
			 available to all members of the Armed Forces.
							(7)A requirement to assign responsibility to
			 receive and investigate complaints against members of the Armed Forces and
			 civilian personnel of the Department of Defense for the violation or failure to
			 provide the rights of a crime victim established by section 3771 of title 18,
			 United States Code, as applicable to such members and personnel in accordance
			 with Department of Defense Directive 1030.1, or a successor directive, and
			 Department of Defense Instruction 1030.2, or a successor instruction.
							(8)A requirement
			 that each Secretary of a military department establish policies that require
			 that each member of the Armed Forces under the jurisdiction of such Secretary
			 whose conviction for a covered offense is final and who is not punitively
			 discharged from the Armed Forces in connection with such conviction be
			 processed for administrative separation from the Armed Forces, which
			 requirement shall not be interpreted to limit or alter the authority of such
			 Secretary to process members of the Armed Forces for administrative separation
			 for other offenses or under other provisions of law.
							(b)DefinitionsIn
			 this section:
							(1)The term
			 covered offense means the following:
								(A)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of title 10, United States
			 Code (article 120 of the Uniform Code of Military Justice).
								(B)Forcible sodomy
			 under section 925 of title 10, United States Code (article 125 of the Uniform
			 Code of Military Justice).
								(C)An attempt to
			 commit an offense specified in subparagraph (A) or (B) under section 880 of
			 title 10, United States Code (article 80 of the Uniform Code of Military
			 Justice).
								(2)The term
			 special victim offenses means offenses involving allegations of
			 any of the following:
								(A)Child
			 abuse.
								(B)Rape, sexual
			 assault, or forcible sodomy.
								(C)Domestic violence
			 involving aggravated assault.
								543.Hazing in the Armed Forces
						(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, each Secretary of a military department shall, in
			 consultation with the Chief of Staff of each Armed Force under the jurisdiction
			 of such Secretary, submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on hazing in such Armed Force. Not later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the committees of Congress referred to in the
			 preceding sentence a report on hazing in the Coast Guard when it is not
			 operating as a service in the Navy, and, for purposes of such report, the Armed
			 Forces shall include the Coast Guard when it is not operating as a service in
			 the Navy.
						(b)ElementsEach report on an Armed Force required by
			 subsection (a) shall include the following:
							(1)A discussion of the policies of the Armed
			 Force for preventing and responding to incidents of hazing.
							(2)A description of the methods implemented to
			 track and report, including report anonymously, incidents of hazing in the
			 Armed Force.
							(3)An assessment by the Secretary submitting
			 such report of the following:
								(A)The scope of the problem of hazing in the
			 Armed Force.
								(B)The training on recognizing and preventing
			 hazing provided members of the Armed Force.
								(C)The actions taken to prevent and respond to
			 hazing incidents in the Armed Force.
								(4)A description of the additional actions, if
			 any, the Secretary submitting such report and the Chief of Staff of the Armed
			 Force propose to take to further address the incidence of hazing in the Armed
			 Force.
							544.Retention of certain
			 forms in connection with Restricted Reports on sexual assault involving members
			 of the Armed Forces
						(a)Period of
			 retentionThe Secretary of
			 Defense shall ensure that all copies of Department of Defense Form 2910 and
			 Department of Defense Form 2911 filed in connection with a Restricted Report on
			 an incident of sexual assault involving a member of the Armed Forces shall be
			 retained for the longer of—
							(1)50 years commencing on the date of
			 signature of the member on Department of Defense Form 2910; or
							(2)the time provided
			 for the retention of such forms in connection with Unrestricted Reports on
			 incidents of sexual assault involving members of the Armed Forces under
			 Department of Defense Directive-Type Memorandum (DTM) 11–062, entitled
			 Document Retention in Cases of Restricted and Unrestricted Reports of
			 Sexual Assault, or any successor directive or policy.
							(b)Protection of
			 confidentialityAny Department of Defense form retained under
			 subsection (a) shall be retained in a manner that protects the confidentiality
			 of the member of the Armed Forces concerned in accordance with procedures for
			 the protection of confidentiality of information in Restricted Reports under
			 Department of Defense memorandum JTF–SAPR–009, relating to the Department of
			 Defense policy on confidentiality for victims of sexual assault, or any
			 successor policy or directive.
						545.Prevention and
			 response to sexual harassment in the Armed Forces
						(a)Comprehensive
			 policy required
							(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretaries of the military departments and the Equal Opportunity Office of the
			 Department of Defense, develop a comprehensive policy to prevent and respond to
			 sexual harassment in the Armed Forces. The policy shall provide for the
			 following:
								(A)Training for
			 members of the Armed Forces on the prevention of sexual harassment.
								(B)Mechanisms for
			 reporting incidents of sexual harassment in the Armed Forces, including
			 procedures for reporting anonymously.
								(C)Mechanisms for
			 responding to and resolving incidents of alleged sexual harassment incidences
			 involving members of the Armed Forces, including through the prosecution of
			 offenders.
								(2)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report setting forth the policy required by
			 paragraph (1).
							(b)Collection and
			 retention of records on disposition of reports of sexual harassment
							(1)CollectionThe
			 Secretary of Defense shall require that the Secretary of each military
			 department establish a record on the disposition of any report of sexual
			 harassment, whether such disposition is court martial, non-judicial punishment,
			 or other administrative action. The record of any such disposition shall
			 include the following, as appropriate:
								(A)Documentary
			 information collected about the incident reported.
								(B)Punishment
			 imposed, including the sentencing by judicial or non-judicial means including
			 incarceration, fines, restriction, and extra duty as a result of military
			 court-martial, Federal and local court and other sentencing, or any other
			 punishment imposed.
								(C)Reasons for the
			 selection of the disposition and punishments selected.
								(D)Administrative
			 actions taken, if any.
								(E)Any pertinent
			 referrals offered as a result of the incident (such as drug and alcohol
			 counseling and other types of counseling or intervention).
								(2)RetentionThe
			 Secretary of Defense shall require that—
								(A)the records
			 established pursuant to paragraph (1) be retained by the Department of Defense
			 for a period of not less than 50 years; and
								(B)a copy of such
			 records be maintained at a centralized location for the same period as applies
			 to retention of the records under subparagraph (A).
								(c)Annual report
			 on sexual harassment involving members of the Armed Forces
							(1)Annual report
			 on sexual harassmentNot later than March 1, 2015, and each March
			 1 thereafter through March 1, 2018, the Secretary of each military department
			 shall submit to the Secretary of Defense a report on the sexual harassments
			 involving members of the Armed Forces under the jurisdiction of such Secretary
			 during the preceding year. Each Secretary of a military department shall submit
			 the report on a year under this section at the same time as the submittal of
			 the annual report on sexual assaults during that year under section 1631 of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C.
			 1561 note). In the case of the Secretary of the Navy, separate reports shall be
			 prepared under this section for the Navy and the Marine Corps.
							(2)ContentsThe
			 report of a Secretary of a military department for an Armed Force under
			 paragraph (1) shall contain the following:
								(A)The number of
			 sexual harassments committed against members of the Armed Force that were
			 reported to military officials during the year covered by the report, and the
			 number of the cases so reported that were substantiated.
								(B)The number of
			 sexual harassments committed by members of the Armed Force that were reported
			 to military officials during the year covered by the report, and the number of
			 the cases so reported that were substantiated. The information required by this
			 subparagraph may not be combined with the information required by subparagraph
			 (A).
								(C)A synopsis of
			 each such substantiated case and, for each such case, the action taken in such
			 case, including the type of disciplinary or administrative sanction imposed,
			 section 815 of title 10, United States Code (article 15 of the Uniform Code of
			 Military Justice).
								(D)The policies,
			 procedures, and processes implemented by the Secretary during the year covered
			 by the report in response to incidents of sexual harassment involving members
			 of that Armed Force.
								(E)Any other matters
			 relating to sexual harassment involving members of the Armed Forces that the
			 Secretary considers appropriate.
								546.Enhancement of
			 annual reports regarding sexual assaults involving members of the Armed
			 Forces
						(a)In
			 generalSection 1631(b) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended—
							(1)by striking
			 paragraph (3) and inserting the following new paragraph (3):
								
									(3)A synopsis of
				each such substantiated case, organized by offense, and, for each such case,
				the action taken in such case, including the following information:
										(A)The type of
				disciplinary or administrative sanction imposed, if any, including
				courts-martial sentences, non-judicial punishments administered by commanding
				officers pursuant to section 815 of title 10, United States Code (article 15 of
				the Uniform Code of Military Justice), and administrative separations.
										(B)A description of
				and rationale for the final disposition and punishment, regardless of type of
				disciplinary or administrative sanction imposed.
										(C)The unit and
				location of service at which the incident occurred.
										(D)Whether the
				accused was previously accused of a substantiated sexual assault or sexual
				harassment.
										(E)Whether the
				accused was admitted to the Armed Forces under a moral waiver granted with
				respect to prior sexual misconduct.
										(F)Whether alcohol
				was involved in the incident.
										(G)If the member was
				administratively separated or, in the case of an officer, allowed to resign in
				lieu of facing a court-martial, the characterization given the service of the
				member upon separation.
										;
				and
							(2)by adding at the
			 end the following new paragraphs
								
									(7)The number of
				applications submitted under section 673 of title 10, United States Code,
				during the year covered by the report for a permanent change of station or unit
				transfer for members of the Armed Forces on active duty who are the victim of a
				sexual assault or related offense, the number of applications denied, and, for
				each application denied, a description of the reasons why such application was
				denied.
									(8)An analysis and
				assessment of trends in the incidence, disposition, and prosecution of sexual
				assaults by commands and installations during the year covered by the report,
				including trends relating to prevalence of incidents, prosecution of incidents,
				and avoidance of incidents.
									(9)An assessment of
				the adequacy of sexual assault prevention and response activities carried out
				by training commands during the year covered by the report.
									(10)An analysis of
				the specific factors that may have contributed to sexual assault during the
				year covered by the report, including sexual harassment and substance abuse, an
				assessment of the role of such factors in contributing to sexual assaults
				during that year, and recommendations for mechanisms to eliminate or reduce the
				incidence of such factors or their contributions to sexual
				assaults.
									.
							(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply beginning with the report
			 required to be submitted by March 1, 2014, under section 1631 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (as amended by
			 subsection (a)).
						FEducation and Training
					551.Inclusion of the School of Advanced
			 Military Studies Senior Level Course as a senior level service
			 schoolSection 2151(b)(1) of
			 title 10, United States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(E)The Senior Level Course of the School of
				Advanced Military Studies of the United States Army Command and General Staff
				College.
							.
					552.Modification of eligibility for associate
			 degree programs under the Community College of the Air ForceSection 9315(b) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(3)Enlisted members of the armed forces other
				than the Air Force who are participating in joint-service medical training and
				education or serving as instructors in joint-service medical training and
				education.
							.
					553.Support of Naval Academy athletic
			 programs
						(a)In generalChapter 603 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								6981.Support of athletic and physical fitness
				programs
									(a)Authority
										(1)Contracts and cooperative
				agreementsThe Secretary of
				the Navy may enter into contracts and cooperative agreements with the
				Association for the purpose of supporting the athletic and physical fitness
				programs of the Naval Academy. Notwithstanding section 2304(k) of this title,
				the Secretary may enter such contracts or cooperative agreements on a sole
				source basis pursuant to section 2304(c)(5) of this title. Notwithstanding
				chapter 63 of title 31, a cooperative agreement under this section may be used
				to acquire property or services for the direct benefit or use of the Naval
				Academy.
										(2)LeasesThe Secretary may enter into leases, in
				accordance with section 2667 of this title, or licenses with the Association
				for the purpose of supporting the athletic and physical fitness programs of the
				Naval Academy. Any such lease or license shall be deemed to satisfy the
				conditions of section 2667(h)(2) of this title.
										(b)Use of Navy personal property by the
				AssociationThe Secretary may
				allow the Association to use, at no cost, personal property of the Department
				of the Navy to assist the Association in supporting the athletic and physical
				fitness programs of the Naval Academy.
									(c)Acceptance of support
										(1)Support received from the
				AssociationNotwithstanding
				section 1342 of title 31, the Secretary may accept from the Association funds,
				supplies, and services for the support of the athletic and physical fitness
				programs of the Naval Academy. For purposes of this section, employees or
				personnel of the Association may not be considered to be employees of the
				United States.
										(2)Funds received from NCAAThe Secretary may accept funds from the
				National Collegiate Athletic Association to support the athletic and physical
				fitness programs of the Naval Academy.
										(3)LimitationThe Secretary shall ensure that
				contributions under this subsection do not reflect unfavorably on the ability
				of the Department of the Navy, any of its employees, or any member of the armed
				forces to carry out any responsibility or duty in a fair and objective manner,
				or compromise the integrity or appearance of integrity of any program of the
				Department of the Navy, or any individual involved in such a program.
										(d)Retention and use of fundsNotwithstanding section 2260(d) of this
				title, funds received under this section may be retained for use in support of
				the Naval Academy athletic program and shall remain available until
				expended.
									(e)Trademarks and service marks
										(1)Licensing, marketing, and sponsorship
				agreementsAn agreement under
				subsection (a)(1) may, consistent with sections 2260 (other than subsection
				(d)) and 5022(b)(3) of this title, authorize the Association to enter into
				licensing, marketing, and sponsorship agreements relating to trademarks and
				service marks identifying the Naval Academy, subject to the approval of the
				Department of the Navy.
										(2)LimitationsNo such licensing, marketing, or
				sponsorship agreement may be entered into if it would reflect unfavorably on
				the ability of the Department of the Navy, any of its employees, or any member
				of the armed forces to carry out any responsibility or duty in a fair and
				objective manner, or if the Secretary determines that the use of the trademark
				or service mark would compromise the integrity or appearance of integrity of
				any program of the Department of the Navy, or any individual involved in such a
				program.
										(f)Service on Association Board of
				ControlThe Association is a
				designated entity for which authorization under sections 1033(a) and 1589(a) of
				this title may be provided.
									(g)ConditionsThe authority provided in this section with
				respect to the Association is available only so long as the Association
				continues to—
										(1)qualify as a nonprofit organization under
				section 501(c)(3) of the Internal Revenue Code of 1986 and operates in
				accordance with this section, the laws of the State of Maryland, and the
				constitution and bylaws of the Association; and
										(2)operate exclusively to support the athletic
				and physical fitness programs of the Naval Academy.
										(h)Association definedIn this section, the term
				Association means the Naval Academy Athletic
				Association.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 603 of such title is amended by adding at the end the following new
			 item:
							
								
									6981. Support of
				athletic and physical fitness
				programs.
								
								.
						554.Grade of commissioned officers in uniformed
			 medical accession programs
						(a)Medical students of USUHSSection 2114(b) of title 10, United States
			 Code, is amended—
							(1)in paragraph (1), by striking the second
			 sentence and inserting the following new sentences: Each medical student
			 shall be appointed as a regular officer in the grade of second lieutenant or
			 ensign. An officer so appointed may, upon meeting such criteria for promotion
			 as may be prescribed by the Secretary concerned, be appointed in the regular
			 grade of first lieutenant or lieutenant (junior grade). Medical students
			 commissioned under this section shall serve on active duty in their respective
			 grades.; and
							(2)in paragraph (2), by striking grade
			 of second lieutenant or ensign and inserting grade in which the
			 member is serving under paragraph (1).
							(b)Participants in health professions
			 scholarship and financial assistance programSection 2121(c) of such title is
			 amended—
							(1)in paragraph (1), by striking the second
			 sentence and inserting the following new sentences: Each person so
			 commissioned shall be appointed as a reserve officer in the grade of second
			 lieutenant or ensign. An officer so appointed may, upon meeting such criteria
			 for promotion as may be prescribed by the Secretary concerned, be appointed in
			 the reserve grade of first lieutenant or lieutenant (junior grade). Medical
			 students commissioned under this section shall serve on active duty in their
			 respective grades for a period of 45 days during each year of participation in
			 the program.; and
							(2)in paragraph (2), by striking grade
			 of second lieutenant or ensign and inserting grade in which the
			 member is serving under paragraph (1).
							(c)Officers detailed as students at medical
			 schoolsSubsection (e) of
			 section 2004a of such title is amended—
							(1)in the subsection heading, by striking
			 Appointment and treatment
			 of prior active service and inserting
			 Service on active
			 duty; and
							(2)by striking paragraph (1) and inserting the
			 following new paragraph (1):
								
									(1)A
				commissioned officer detailed under subsection (a) shall serve on active duty,
				subject to the limitations on grade specified in section 2114(b)(1) of this
				title and with the entitlement to basic pay as specified in section 2114(b)(2)
				of this
				title.
									.
							555.Authority for service commitment for
			 Reservists who accept fellowships, scholarships, or grants to be performed in
			 the Selected Reserve
						(a)In generalSubsection (b) of section 2603 of title 10,
			 United States Code, is amended by striking on active duty and
			 all that follows and inserting the following: “as follows:
							
								(1)On active duty for a period at least three
				times the length of the period of the education or training.
								(2)In the case of a member of the Selected
				Reserve—
									(A)on active duty in accordance with paragraph
				(1); or
									(B)in the Selected Reserve for a period at
				least five times the length of the period of the education or
				training.
									.
						(b)Technical AmendmentsSuch section is further amended by striking
			 Armed Forces each place it appears and inserting armed
			 forces.
						(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to agreements entered into under section 2603(b) of
			 title 10, United States Code, after the date of the enactment of this
			 Act.
						556.Repeal of requirement for eligibility for
			 in-State tuition of at least 50 percent of participants in Senior Reserve
			 Officers' Training Corps programSection 2107(c)(1) of title 10, United
			 States Code, is amended by striking the third sentence.
					557.Modification of requirements on plan to
			 increase the number of units of the Junior Reserve Officers' Training
			 Corps
						(a)Number of units covered by
			 planSubsection (a) of
			 section 548 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4466) is amended by striking
			 not less than 3,700 units and inserting not less than
			 3,000, and not more than 3,700, units.
						(b)Additional exceptionSubsection (b) of such section is
			 amended—
							(1)in paragraph (1), by striking
			 or at the end;
							(2)in paragraph (2), by striking the period at
			 the end and inserting ; or; and
							(3)by adding at the end the following new
			 paragraph:
								
									(3)if the Secretaries of the military
				departments determine that the level of support of all kinds (including, but
				not limited to, appropriated funds) provided to youth development programs
				within the Armed Forces is consistent with funding limitations and the
				achievement of the objectives of such
				programs.
									.
							(c)Submittal of reportsSubsection (e) of such section is amended
			 by striking not later than and all that follows and inserting
			 annually through 2012, and thereafter not later than March 31 of each of
			 2015, 2018, and 2020..
						558.Consolidation of military department
			 authority to issue arms, tentage, and equipment to educational institutions not
			 maintaining units of the Junior ROTC
						(a)Consolidation of authorityChapter 152 of title 10, United States
			 Code, is amended by inserting after section 2552 the following new
			 section:
							
								2552a.Arms, tentage, and equipment: educational
				institutions not maintaining units of Junior Reserve Officers' Training
				CorpsThe Secretary of a
				military department may issue arms, tentage, and equipment to an educational
				institution at which no unit of the Junior Reserve Officers' Training Corps is
				maintained if the educational institution—
									(1)offers a course in military instruction
				prescribed by that Secretary; and
									(2)has a student body of at least 50 students
				who are in a grade above the eighth
				grade.
									.
						(b)Conforming repealsSections 4651, 7911, and 9651 of such title
			 are repealed.
						(c)Clerical amendments
							(1)The table of sections at the beginning of
			 chapter 152 of such title is amended by inserting after the item relating to
			 section 2552 the following new item:
								
									
										2552a. Arms, tentage,
				and equipment: educational institutions not maintaining units of Junior Reserve
				Officers' Training
				Corps
									
									.
							(2)The table of sections at the beginning of
			 chapter 441 of such title is amended by striking the item relating to section
			 4651.
							(3)The table of sections at the beginning of
			 chapter 667 of such title is amended by striking the item relating to section
			 7911.
							(4)The table of sections at the beginning of
			 chapter 941 of such title is amended by striking the item relating to section
			 9651.
							559.Modification of requirement for reports in
			 Federal Register on institutions of higher education ineligible for contracts
			 and grants for denial of ROTC or military recruiter access to
			 campusSection 983 of title
			 10, United States Code, is amended by striking subsection (f).
					560.Comptroller General of the United States
			 report on the Reserve Officers' Training Corps
						(a)Report requiredNot later than 270 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report setting forth the
			 assessment of the Comptroller General regarding the following:
							(1)Whether the Reserve Officers' Training
			 Corps (ROTC) programs of the Departments of the Army, the Navy, and the Air
			 Force are effectively meeting, and structured to meet, current and projected
			 requirements for newly commissioned officers in the Armed Forces.
							(2)The cost-effectiveness and unit
			 productivity of the current Reserve Officers' Training Corps programs.
							(3)The adequacy of current oversight and
			 criteria for unit closure for the Reserve Officers' Training Corps
			 programs.
							(b)ElementsThe report required by subsection (a) shall
			 include, at a minimum, the following:
							(1)A list of the units of the Reserve
			 Officers' Training Corps programs by Armed Force, and by college or university,
			 and the number of cadets and midshipman currently enrolled by class or year
			 group.
							(2)The number of officers commissioned in 2012
			 from the Reserve Officers' Training Corps programs, and the number projected to
			 be commissioned over the period of the current future-years defense program
			 under section 221 of title 10, United States Code, from each unit listed under
			 paragraph (1).
							(3)An assessment of the requirements of each
			 Armed Force for newly commissioned officers in 2012 and the strategic planning
			 regarding such requirements over the period of the current future-years defense
			 program.
							(4)The number of military and civilian
			 personnel of the Department of Defense assigned to lead and manage Reserve
			 Officers' Training Corps program units, and the grades of the military
			 personnel so assigned.
							(5)An assessment of Department of Defense-wide
			 and Armed-Force specific standards regarding the productivity of Reserve
			 Officers' Training Corps program units, and an assessment of compliance with
			 such standards.
							(6)An assessment of the projected use by the
			 Armed Forces of the procedures available to the Armed Forces to respond to
			 overages in the number of cadets and midshipmen in the Reserve Officers'
			 Training Corps programs.
							(7)A description of the plans of the Armed
			 Forces to retain or disestablish Reserve Officers' Training Corps program units
			 that do not meet productivity standards.
							561.Report on
			 Department of Defense efforts to standardize educational transcripts issued to
			 separating members of the Armed Forces
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report on the efforts
			 of the Department of Defense to standardize the educational transcripts issued
			 to members of the Armed Forces on their separation from the Armed
			 Forces.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the similarities and differences between the educational transcripts issued to
			 members separating from the various Armed Forces.
							(2)A description of
			 any assessments done by the Department, or in conjunction with educational
			 institutions, to identify shortcomings in the transcripts issued to separating
			 members in connection with their ability to qualify for civilian educational
			 credits.
							(3)A description of
			 the implementation plan for the Joint Services Transcript, including a schedule
			 and the elements of existing educational transcripts to be incorporated into
			 the Transcript.
							562.Comptroller
			 General of the United States reports on joint professional military education
			 matters
						(a)Report on
			 review of Military Education Coordination Council report
							(1)Review of
			 methodologyThe Comptroller General of the United States shall
			 review the methodology used by the Military Education Coordination Council in
			 compiling the report on joint professional military education that is to be
			 submitted to the Director of Joint Force Development by March 1, 2013, pursuant
			 to the Joint Staff Memorandum, Joint Staff Review, dated July 16, 2012. The
			 review shall include an examination of the analytical approach used by the
			 Council for that report, including the types of information considered, the
			 cost savings identified, the benefits of options considered, the time frames
			 for implementation, and transparency.
							(2)ReportNot
			 later than 90 days after receiving from the Director of Joint Force Development
			 the report described in paragraph (1), the Comptroller General shall submit to
			 the Committees on Armed Services of the Senate and the House of Representatives
			 a report on the review under paragraph (1) of the report described in that
			 paragraph. The report of the Comptroller General under this paragraph shall set
			 forth the following:
								(A)The results of
			 the review under paragraph (1).
								(B)Such
			 recommendations as the Comptroller General considers appropriate in light of
			 the results of the review.
								(b)Report on joint
			 professional military education research institutions
							(1)Report
			 requiredNot later than January 31, 2014, the Comptroller General
			 of the United States shall submit to the congressional defense committees a
			 report setting forth the assessment by the Comptroller General of the work
			 performed by joint professional military education research institutions in
			 support of professional military education and the broader mission of the
			 Department of Defense, the military departments, and the Defense
			 Agencies.
							(2)ElementsThe
			 report required by paragraph (1) shall include an assessment of the
			 following:
								(A)The systems,
			 mechanisms, and structures within the senior and intermediate joint
			 professional military education colleges and universities for oversight,
			 governance, and management of the joint professional military education
			 research institutions, including systems, mechanisms, and structures relating
			 to the development of policies and budgets for research.
								(B)The factors
			 contributing to and the extent of growth in the number and size of joint
			 professional military education research institutions since 2000.
								(C)The causes and
			 extent of cost growth at joint professional military education research
			 institutions since 2000.
								(D)The focus of
			 research activity conducted by the joint professional military education
			 research institutions, and the extent to which each joint professional military
			 education research institution performs a unique research function or engages
			 in similar or duplicative efforts with other components or elements of the
			 Department of Defense.
								(E)The measures of
			 effectiveness used by the joint professional military education research
			 institutions, the senior and intermediate joint professional military education
			 colleges and universities, and other oversight entities to evaluate the
			 performance of the joint professional military education research institutions
			 in meeting established goals or objectives.
								(3)DefinitionsIn
			 this subsection:
								(A)The term
			 joint professional military education research institutions means
			 subordinate organizations (including centers, institutes, and schools) under
			 the senior and intermediate joint professional military education colleges and
			 universities for which research is the primary mission or reason for
			 existence.
								(B)The term
			 senior and intermediate joint professional military education colleges
			 and universities means the following:
									(i)The
			 National Defense University.
									(ii)The Army War
			 College.
									(iii)The Navy War
			 College.
									(iv)The Air
			 University.
									(v)The
			 Air War College.
									(vi)The Marine Corp
			 University.
									563.Troops-to-Teachers
			 program enhancements
						(a)Memorandum of
			 agreementThe Secretary of
			 Defense and the Secretary of Education shall enter into a memorandum of
			 agreement pursuant to which the Secretary of Education will undertake the
			 following:
							(1)Disseminate
			 information about the Troops-to-Teachers Program to eligible schools (as
			 defined in section 2301(3) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6671(3)), as added by subsection (b)(2)).
							(2)Advise the Department of Defense on how to
			 prepare eligible members of the Armed Forces described in section 2303(a) of
			 such Act to become participants in the Program to meet the requirements
			 necessary to become a teacher in an eligible school.
							(3)Advise the Department of Defense on how to
			 identify teacher preparation programs for participants in the Program.
							(4)Inform the Department of Defense of
			 academic subject areas with critical teacher shortages.
							(5)Identify geographic areas with critical
			 teacher shortages, especially in high-need schools (as defined in section
			 2301(4) of such Act, as added by subsection (b)(2)).
							(b)DefinitionsSection
			 2301 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671) is
			 amended—
							(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (5) through (8), respectively;
			 and
							(2)by inserting
			 after paragraph (1) the following:
								
									(2)Charter
				schoolThe term charter school has the meaning
				given that term in section 5210.
									(3)Eligible
				schoolThe term eligible school means—
										(A)a public school,
				including a charter school, at which—
											(i)at
				least 30 percent of the students enrolled in the school are from families with
				incomes below 185 percent of poverty level (as defined by the Office of
				Management and Budget and revised at least annually in accordance with section
				9(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C.
				1758(b)(1)) applicable to a family of the size involved;
				or
											(ii)at least 13
				percent of the students enrolled in the school qualify for assistance under
				part B of the Individuals with Disabilities Education Act; or
											(B)a Bureau-funded
				school as defined in section 1141 of the Education Amendments of 1978
				(25 U.S.C.
				2021).
										(4)High-need
				schoolExcept for purposes of section 2304(d), the term
				high-need school means—
										(A)an elementary
				school or middle school in which at least 50 percent of the enrolled students
				are children from low-income families, based on the number of children eligible
				for free and reduced priced lunches under the Richard B. Russell National
				School Lunch Act (42
				U.S.C. 1751 et seq.), the number of children in families
				receiving assistance under the State program funded under part A of title IV of
				the Social Security Act (42 U.S.C. 601 et seq.), the number
				of children eligible to receive medical assistance under the Medicaid program,
				or a composite of these indicators;
										(B)a high school in
				which at least 40 percent of enrolled students are children from low-income
				families, which may be calculated using comparable data from feeder schools;
				or
										(C)a school that is
				in a local educational agency that is eligible under section
				6211(b).
										.
							(c)Program
			 authorizationSection 2302 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6672(b)) is amended by striking subsections
			 (b) through (e) and inserting the following:
							
								(b)Program
				authorizedThe Secretary may carry out a program (to be known as
				the Troops-to-Teachers Program) to assist eligible members of
				the Armed Forces described in section 2303(a) to obtain certification or
				licensing as elementary school teachers, secondary school teachers, or
				vocational or technical teachers to meet the requirements necessary to become a
				teacher in an eligible
				school.
								.
						(d)Years of
			 service requirementsSection 2303(a)(2)(A)(i) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6673(a)(2)(A)(i)) is amended by
			 striking 6 or more years and inserting 4 or more
			 years.
						(e)Participation
			 agreement
							(1)AmendmentSection
			 2304 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6674) is
			 amended—
								(A)by striking
			 paragraph (1) of subsection (a) and inserting the following:
									
										(1)In
				generalAn eligible member of the Armed Forces selected to
				participate in the Program under section 2303 and to receive financial
				assistance under this section shall be required to enter into an agreement with
				the Secretary in which the member agrees—
											(A)within such time
				as the Secretary may require, to obtain certification or licensing as an
				elementary school teacher, secondary school teacher, or vocational or technical
				teacher to meet the requirements necessary to become a teacher in an eligible
				school; and
											(B)to accept an
				offer of full-time employment as an elementary school teacher, secondary school
				teacher, or vocational or technical teacher for not less than 3 school years in
				an eligible school, to begin the school year after obtaining that certification
				or licensing.
											;
				and
								(B)by striking
			 subsection (f) and inserting the following:
									
										(f)Reimbursement
				under certain circumstancesA participant who is paid a stipend
				or bonus shall be subject to the repayment provisions of section 373 of title
				37, United States Code under the following circumstances:
											(1)Failure to
				obtain qualifications or employmentThe participant fails to
				obtain teacher certification or licensing or to meet the requirements necessary
				to become a teacher in an eligible school or to obtain employment as an
				elementary school teacher, secondary school teacher, or vocational or technical
				teacher as required by the participation agreement.
											(2)Termination of
				employmentThe participant voluntarily leaves, or is terminated
				for cause from, employment as an elementary school teacher, secondary school
				teacher, or vocational or technical teacher during the 3 years of required
				service in violation of the participation agreement.
											(3)Failure to
				complete service under reserve commitment agreementThe
				participant executed a written agreement with the Secretary concerned under
				section 2303(e)(2) to serve as a member of a reserve component of the Armed
				Forces for a period of 3 years and fails to complete the required term of
				service.
											.
				
								(f)Effective
			 dateThe amendments made by subsections (b) through (e) shall
			 take effect on the first day of the first month beginning more than 90 days
			 after the date of the enactment of this Act.
						GDefense Dependents' Education and Military
			 Family Readiness Matters
					571.Impact aid for children with severe
			 disabilitiesOf the amount
			 authorized to be appropriated for fiscal year 2013 pursuant to section 301 and
			 available for operation and maintenance for Defense-wide activities as
			 specified in the funding table in section 4301, $5,000,000 shall be available
			 for payments under section 363 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
					572.Continuation of authority to assist local
			 educational agencies that benefit dependents of members of the Armed Forces and
			 Department of Defense civilian employees
						(a)Assistance to schools with significant
			 numbers of military dependent studentsOf the amount authorized to be appropriated
			 for fiscal year 2013 by section 301 and available for operation and maintenance
			 for Defense-wide activities as specified in the funding table in section 4301,
			 $25,000,000 shall be available only for the purpose of providing assistance to
			 local educational agencies under subsection (a) of section 572 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C.
			 7703b).
						(b)Local educational agency
			 definedIn this section, the
			 term local educational agency has the meaning given that term in
			 section 8013(9) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7713(9)).
						573.Amendments to the Impact Aid
			 program
						(a)Short titleThis section may be cited as the
			 Impact Aid Improvement Act of
			 2012.
						(b)Amendments to the impact aid
			 programTitle VIII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.) is
			 amended—
							(1)in section 8002 (20 U.S.C. 7702)—
								(A)in subsection (b)—
									(i)in paragraph (2), by striking
			 aggregate assessed and inserting estimated
			 taxable; and
									(ii)by striking paragraph (3) and inserting the
			 following:
										
											(3)Determination of taxable value for eligible
				Federal property
												(A)In generalIn determining the estimated taxable value
				of such acquired Federal property for fiscal year 2010 and each succeeding
				fiscal year, the Secretary shall—
													(i)first determine the total taxable value for
				the purpose of levying property tax for school purposes for current
				expenditures of real property located within the boundaries of such local
				educational agency;
													(ii)then determine the total taxable value of
				the eligible Federal property by dividing the total taxable value as determined
				in clause (i) by the difference between the total acres located within the
				boundaries of the local educational agency and the number of Federal acres
				eligible under this section; and
													(iii)multiply the per acre value as calculated
				under clause (ii) by the number of Federal acres eligible under this
				section.
													(B)Special ruleIn the case of Federal property eligible
				under this section that is within the boundaries of 2 or more local educational
				agencies, such a local educational agency may ask the Secretary to calculate
				the per acre value of each such local educational agency as provided under
				subparagraph (A) and apply the average of these per acre values to the acres of
				the Federal property in such agency.
												;
				
									(B)in subsection (h)—
									(i)in paragraph (1)—
										(I)in the paragraph heading, by striking
			 FOR PRE-1995
			 RECIPIENTS;
										(II)in subparagraph (A), by striking is
			 eligible and all that follows through the period at the end and
			 inserting was eligible to receive a payment under this section for
			 fiscal year 2010.; and
										(III)in subparagraph (B), by striking 38
			 percent and all that follows through the period at the end and
			 inserting 90 percent of the average payment the local educational agency
			 received in 2006, 2007, 2008, and 2009.; and
										(ii)by striking paragraphs (2) through (4) and
			 inserting the following:
										
											(2)Foundation payments for local educational
				agencies determined eligible after fiscal year 2010
												(A)First yearFrom any amounts remaining after making
				payments under paragraph (1) and subsection (i)(1) for the fiscal year
				involved, the Secretary shall make a payment, in an amount determined in
				accordance with subparagraph (C), to each local educational agency that the
				Secretary determines eligible for a payment under this section for a fiscal
				year after fiscal year 2010, for the fiscal year for which such agency was
				determined eligible for such payment.
												(B)Second and succeeding yearsFor any succeeding fiscal year after the
				first fiscal year that a local educational agency receives a foundation payment
				under subparagraph (A), the amount of the local educational agency’s foundation
				payment under this paragraph for such succeeding fiscal year shall be equal to
				the local educational agency’s foundation payment under this paragraph for the
				first fiscal year.
												(C)AmountsThe amount of a payment under subparagraph
				(A) for a local educational agency shall be determined as follows:
													(i)Calculate the local educational agency’s
				maximum payment under subsection (b).
													(ii)Calculate the percentage that the amount
				appropriated under section 8014(a) for the most recent fiscal year for which
				the Secretary has completed making payments under this section is of the total
				maximum payments for such fiscal year for all local educational agencies
				eligible for a payment under subsection (b) and multiply the agency’s maximum
				payment by such percentage.
													(iii)Multiply the amount determined under clause
				(ii) by 90 percent.
													(3)Remaining fundsFrom any funds remaining after making
				payments under paragraphs (1) and (2) for the fiscal year involved, the
				Secretary shall make a payment to each local educational agency that received a
				foundation payment under paragraph (1) or (2) or subsection (i)(1), for the
				fiscal year involved in an amount that bears the same relation to the remainder
				as a percentage share determined for the local educational agency (by dividing
				the maximum amount that the agency is eligible to receive under subsection (b)
				by the total of the maximum amounts for all such agencies) bears to the
				percentage share determined (in the same manner) for all local educational
				agencies eligible to receive a payment under this section for the fiscal year
				involved, except that, for the purpose of calculating a local educational
				agency’s maximum amount under subsection (b), data from the most current fiscal
				year shall be used.
											;
				and
									(C)in subsection (i)(1), by striking
			 the Secretary shall use the remainder described in subsection (h)(3) for
			 the fiscal year involved and inserting the Secretary shall use
			 amounts remaining after making payments under subsection (h)(1) for the fiscal
			 year involved;
								(2)in section 8003(a)(4) (20 U.S.C.
			 7703(a)(4))—
								(A)in the paragraph heading, by striking
			 renovation or
			 rebuilding and inserting renovation, rebuilding, or authorized for
			 demolition;
								(B)in subparagraph (A), by striking
			 renovation or rebuilding both places the term appears and
			 inserting renovation, rebuilding, or authorized for
			 demolition;
								(C)in subparagraph (B)—
									(i)by striking renovation or
			 rebuilding each place the term appears and inserting renovation,
			 rebuilding, or authorized for demolition; and
									(ii)in clause (i)(I), by striking 3
			 fiscal years and inserting 4 fiscal years (which are not
			 required to run consecutively); and
									(iii)in clause (ii)(I), by striking 3
			 fiscal years and inserting 4 fiscal years (which are not
			 required to run consecutively); and
									(D)by adding at the end the following:
									
										(C)Eligible housingRenovation, rebuilding, or authorized for
				demolition shall be defined as projects considered as recapitalization,
				modernization, or restoration as defined by the Secretary of Defense or the
				Secretary of the Interior (as the case may be) and are projects that last more
				than 30 days, but do not include sustainment projects such as
				painting, carpeting, or minor repairs.
										;
				and
								(3)in section 8010 (20 U.S.C. 7710)—
								(A)in subsection (c)—
									(i)in paragraph (1), by striking
			 paragraph (3) of this subsection both places the term appears
			 and inserting paragraph (2); and
									(ii)in paragraph (2)(E), by striking
			 under section 8003(b) and all that follows through the period at
			 the end and inserting under this title.; and
									(B)by adding at the end the following:
									
										(d)Timely payments
											(1)In generalSubject to paragraph (2), the Secretary
				shall pay a local educational agency the full amount that the agency is
				eligible to receive under this title for a fiscal year not later than September
				30 of the second fiscal year following the fiscal year for which such amount
				has been appropriated if, not later than 1 calendar year following the fiscal
				year in which such amount has been appropriated, such local educational agency
				submits to the Secretary all the data and information necessary for the
				Secretary to pay the full amount that the agency is eligible to receive under
				this title for such fiscal year.
											(2)Payments with respect of fiscal years in
				which insufficient funds are appropriatedFor a fiscal year in which the amount
				appropriated under section 8014 is insufficient to pay the full amount a local
				educational agency is eligible to receive under this title, paragraph (1) shall
				be applied by substituting is available to pay the agency for
				the agency is eligible to receive both places the term
				appears.
											.
								(c)Effective
			 dateNotwithstanding section
			 8005(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7705(d)), subsection (b)(1), and the amendments made by subsection (b)(1),
			 shall take effect with respect to applications submitted under section 8002 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) for fiscal
			 year 2010.
						574.Military spouses
						(a)In generalSubchapter I of chapter 33 of title 5,
			 United States Code, is amended by adding at the end the following:
							
								3330d.Appointment of certain military
				spouses
									(a)DefinitionsIn this section—
										(1)the term active duty—
											(A)has the meaning given that term in section
				101(d)(1) of title 10;
											(B)includes full-time National Guard duty (as
				defined in section 101(d)(5) of title 10); and
											(C)for a member of a reserve component (as
				described in section 10101 of title 10), does not include training duties or
				attendance at a service school;
											(2)the term agency—
											(A)has the meaning given the term
				Executive agency in section 105; and
											(B)does not include the Government
				Accountability Office;
											(3)the term geographic area of the
				permanent duty station means the area from which individuals reasonably
				can be expected to travel daily to and from work at the location of a member's
				permanent duty station;
										(4)the term permanent change of
				station means the assignment, detail, or transfer of a member of the
				Armed Forces who is on active duty and serving at a permanent duty station
				under a competent authorization or order that does not—
											(A)specify the duty as temporary;
											(B)provide for assignment, detail, or
				transfer, after that different permanent duty station, to a further different
				permanent duty station; or
											(C)direct return to the initial permanent duty
				station;
											(5)the term relocating spouse of a
				member of the Armed Forces means an individual who—
											(A)is married to a member of the Armed Forces
				(without regard to whether the individual married the member before a permanent
				change of station of the member) who is ordered to active duty for a period of
				more than 180 consecutive days;
											(B)relocates to the member's permanent duty
				station; and
											(C)before relocating as described in
				subparagraph (B), resided outside the geographic area of the permanent duty
				station; and
											(6)the term spouse of a disabled or
				deceased member of the Armed Forces means an individual—
											(A)who is married to a member of the Armed
				Forces who—
												(i)is retired, released, or discharged from
				the Armed Forces; and
												(ii)on the date on which the member retires, is
				released, or is discharged, has a disability rating of 100 percent under the
				standard schedule of rating disabilities in use by the Department of Veterans
				Affairs; or
												(B)who—
												(i)was married to a member of the Armed Forces
				on the date on which the member dies while on active duty in the Armed Forces;
				and
												(ii)has not remarried.
												(b)AuthorityThe head of an agency may appoint
				noncompetitively a relocating spouse of a member of the Armed Forces or a
				spouse of a disabled or deceased member of the Armed Forces.
									(c)Relocating spouses
										(1)In generalAn appointment of a relocating spouse of a
				member of the Armed Forces under this section may only be to a position the
				duty station for which is within the geographic area of the permanent duty
				station of the member of the Armed Forces, unless there is no agency with a
				position with a duty station within the geographic area of the permanent duty
				station of the member of the Armed Forces.
										(2)Single appointment per duty
				stationA relocating spouse
				of a member of the Armed Forces may not receive more than 1 appointment under
				this section for each time the spouse relocates as described in subparagraphs
				(B) and (C) of subsection
				(a)(5).
										.
						(b)RegulationsNot later than 180 after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 amend section 315.612 of title 5, Code of Federal Regulations (relating to
			 noncompetitive appointment of certain military spouses) in accordance with the
			 amendment made by subsection (a) and promulgate or amend any other regulations
			 necessary to carry out the amendment made by subsection (a).
						(c)Technical and conforming
			 amendmentThe table of
			 sections for chapter 33 of title 5, United States Code, is amended by inserting
			 after the item relating to section 3330c the following:
							
								
									3330d. Appointment of
				certain military
				spouses.
								
								.
						575.Modification of authority to allow
			 Department of Defense domestic dependent elementary and secondary schools to
			 enroll certain studentsSection 2164 of title 10, United States
			 Code, is amended by adding at the end the following new subsections:
						
							(k)Tuition-free enrollment in domestic
				dependent schools for certain overseas dependentsTuition-free enrollment in the domestic
				dependent elementary and secondary schools is authorized for dependents who are
				currently enrolled in the defense dependents’ education school system pursuant
				to the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.)
				if—
								(1)such dependents departed their overseas
				location due to an authorized departure or evacuation order;
								(2)the designated safe haven of such
				dependents is located within commuting distance of a school operated by the
				domestic dependent elementary and secondary schools; and
								(3)the school concerned already possesses the
				capacity and resources for such dependents to attend the school.
								(l)Tuition-paying enrollment in virtual
				elementary and secondary education program for certain dependents transitioning
				from overseasUnder
				regulations prescribed by the Secretary, tuition-paying enrollment in the
				virtual elementary and secondary education program of the Department for
				dependents of members of the armed forces on active duty is authorized when
				such dependents—
								(1)transition from an overseas defense
				dependents’ education system school into a school operated by a local
				educational agency or another accredited educational program in the United
				States, and
								(2)are not otherwise eligible to enroll in a
				domestic dependent elementary or secondary school pursuant to subsection
				(a).
								.
					576.Sense of Congress regarding support for
			 Yellow Ribbon Day
						(a)FindingsCongress makes the following
			 findings:
							(1)The hopes and prayers of the people of the
			 United States for the safe return of members of the Armed Forces of the United
			 States serving overseas are often demonstrated through the proud display of
			 yellow ribbons.
							(2)The designation of a Yellow Ribbon
			 Day would serve as an additional reminder for all people of the United
			 States of the continued sacrifice of members of the Armed Forces.
							(3)Yellow Ribbon Day would also recognize the
			 history and meaning of the yellow ribbon as the symbol of support for members
			 of the Armed Forces and other individuals of the United States who are serving
			 in combat or crisis situations overseas.
							(b)Sense of CongressCongress supports the goals and ideals of
			 Yellow Ribbon Day in honor of members of the Armed Forces of the United States
			 who are serving overseas apart from their families and loved ones.
						577.Report on
			 future of family support programs of the Department of Defense
						(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the
			 anticipated future of the family support programs of the Department of Defense
			 during the five-year period beginning on the date of the submittal of the
			 report as end strengths for the Armed Forces are reduced and the Armed Forces
			 are drawn down from combat operations in Afghanistan.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the current family support programs of each of the Armed Forces and the
			 Department of Defense, including the name, scope and intended purpose of each
			 program.
							(2)An assessment of
			 the current costs of the family support programs covered by paragraph (1), and
			 an estimate of the costs of anticipated family support programs of the
			 Department over the period covered by the report.
							(3)An assessment of
			 the costs and other consequences associated with the elimination or reduction
			 of any current family support programs of the Department over the period
			 covered by the report.
							(4)An assessment by
			 the Secretary of the Army of the Family Readiness Support Assistant program,
			 and a description of any planned or anticipated changes to that program over
			 the period covered by the report.
							HOther Matters
					581.Family briefings concerning accountings for
			 members of the Armed Forces and Department of Defense civilian employees listed
			 as missingSection 1501(a)(1)
			 of title 10, United States Code, is amended—
						(1)in subparagraph (B), by striking
			 and at the end;
						(2)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following new
			 subparagraph:
							
								(D)coordination of periodic briefing of
				families of missing persons about the efforts of the Department of Defense to
				account for those
				persons.
								.
						582.Enhancement of authority to accept gifts
			 and services
						(a)Activities benefitting education as
			 services subject to acceptanceSection 2601(i)(2) of title 10, United
			 States Code, is amended by inserting education, before
			 morale,.
						(b)Acceptance of voluntary services in
			 connection with accounting for missing personsSection 1588(a) of such title is amended by
			 adding at the end the following new paragraph:
							
								(9)Voluntary services to facilitate accounting
				for missing
				persons.
								.
						(c)Authority for cooperative agreements for
			 acceptance by military museums and education programs of nonprofit
			 support
							(1)In generalChapter 155 of such title is amended by
			 adding at the end the following new section:
								
									2615.Military museums and military education
				programs: cooperative agreements for receipt of support from nonprofit
				entitiesThe Secretary
				concerned may enter into a cooperative agreement (as described in section 6305
				of title 31) with a nonprofit entity for purposes related to support of a
				military educational institution program or military museum program if a
				cooperative agreement is the appropriate mechanism to obtain such support under
				the provisions of section 6305 of title
				31.
									.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 155 of such title is amended by adding at the end the following new
			 item:
								
									
										2615. Military
				museums and military education programs: cooperative agreements for receipt of
				support from nonprofit
				entities.
									
									.
							583.Clarification of authorized Fisher House
			 residents at the Fisher House for the Families of the Fallen and Meditation
			 Pavilion at Dover Air Force Base, Delaware
						(a)Treatment of Fisher House for the Families
			 of the Fallen and Meditation PavilionSubsection (a) of section 2493 of title 10,
			 United States Code, is amended—
							(1)in paragraph (1)—
								(A)in subparagraph (B), by striking by
			 patients and all that follows through such patients; and
			 inserting by authorized Fisher House residents;; and
								(B)by adding after subparagraph (C) the
			 following new flush sentence:
									
										The term includes the Fisher House
				for the Families of the Fallen and Meditation Pavilion at Dover Air Force Base,
				Delaware, so long as such facility is available for residential use on a
				temporary basis by authorized Fisher House
				residents.;
				and
								(2)by adding at the end the following new
			 paragraph:
								
									(3)The term authorized Fisher House
				residents means the following:
										(A)With respect to a facility described in the
				first sentence of paragraph (1) that is located in proximity to a health care
				facility of the Army, the Air Force, or the Navy, the following persons:
											(i)Patients of that health care
				facility.
											(ii)Members of the families of such
				patients.
											(iii)Others providing the equivalent of familial
				support for such patients.
											(B)With respect to the Fisher House for
				Families of the Fallen and Meditation Pavilion at Dover Air Force Base,
				Delaware, the following persons:
											(i)The primary next of kin of a member of the
				armed forces who dies while located or serving overseas.
											(ii)Other family members of the deceased member
				who are eligible for transportation under section 411f(e) of title 37.
											(iii)An escort of a family member described in
				clause (i) or
				(ii).
											.
							(b)Conforming amendmentsSubsections (b), (e), (f), and (g) of such
			 section are amended by striking health care each place it
			 appears.
						(c)Repeal of superseded
			 authoritySection 643 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1466) is repealed.
						584.Report on accuracy of data in the Defense
			 Enrollment Eligibility Reporting SystemNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and the House of Representatives a plan to
			 improve the completeness and accuracy of the data contained in the Defense
			 Enrollment Eligibility Reporting System (DEERS) in order to provide for the
			 standardization of identification credentials required for eligibility,
			 enrollment, transactions, and updates across all Department of Defense
			 installations and to ensure that those issued military identification cards and
			 receiving benefits based on such data are actually eligible for such cards and
			 benefits.
					585.Posthumous
			 honorary promotion of Sergeant Paschal Conley to second lieutenant in the
			 ArmyNotwithstanding the time
			 limitation specified in section 1521 of title 10, United States Code, or any
			 other time limitation with respect to posthumous promotions for persons who
			 served in the Armed Forces, the President is authorized to issue an appropriate
			 posthumous honorary commission promoting to second lieutenant in the Army under
			 section 1521 of such title Sergeant (retired) Paschal Conley, a distinguished
			 Buffalo Soldier who was recommended for promotion to second lieutenant under
			 then-existing procedures by General John J. Pershing.
					VICompensation and Other Personnel
			 Benefits
				APay and Allowances
					601.Rates of basic allowance for housing for
			 Army National Guard and Air National Guard members on full-time National Guard
			 dutySection 403(g) of title
			 37, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(6)(A)The rate of basic allowance for housing to
				be paid to a member of the Army National Guard of the United States or the Air
				National Guard of the United States on full-time National Guard duty shall be
				based on the member's duty location.
								(B)(i)The rate of basic allowance for housing to
				be paid a member described in subparagraph (A) may not be modified upon the
				transition of the member from active duty to full-time National Guard duty, or
				from full-time National Guard duty to active duty, when the transition occurs
				without a break in active service, unless the transition results in a permanent
				change of station and shipment of household goods.
									(ii)For purposes of this subparagraph, a break
				in active service occurs when one or more calendar days between active service
				periods do not qualify as active
				service.
									.
					602.Payment of benefit
			 for nonparticipation of eligible members in Post-Deployment/Mobilization
			 Respite Absence program due to Government error
						(a)Payment of
			 benefit
							(1)In
			 generalSubject to subsection (e), the Secretary concerned shall,
			 upon application therefor, make a payment to each individual described in
			 paragraph (2) of $200 for each day of nonparticipation of such individual in
			 the Post-Deployment/Mobilization Respite Absence program as described in that
			 paragraph.
							(2)Covered
			 individualsAn individual described in this paragraph is an
			 individual who—
								(A)was eligible for
			 participation as a member of the Armed Forces in the
			 Post-Deployment/Mobilization Respite Absence program; but
								(B)as determined by
			 the Secretary concerned pursuant to an application for the correction of the
			 military records of such individual pursuant to section 1552 of title 10,
			 United States Code, did not participate in one or more days in the program for
			 which the individual was so eligible due to Government error.
								(b)Deceased
			 individuals
							(1)ApplicationsIf
			 an individual otherwise covered by subsection (a) is deceased, the application
			 required by that subsection shall be made by the individual's legal
			 representative.
							(2)PaymentIf
			 an individual to whom payment would be made under subsection (a) is deceased at
			 time of payment, payment shall be made in the manner specified in section
			 1552(c)(2) of title 10, United States Code.
							(c)Payment in lieu
			 of administrative absencePayment under subsection (a) with
			 respect to a day described in that subsection shall be in lieu of any
			 entitlement of the individual concerned to a day of administrative absence for
			 such day.
						(d)Construction
							(1)Construction
			 with other payAny payment with respect to an individual under
			 subsection (a) is in addition to any other pay provided by law.
							(2)Construction of
			 authorityIt is the sense of Congress that—
								(A)the sole purpose
			 of the authority in this section is to remedy administrative errors; and
								(B)the authority in
			 this section is not intended to establish any entitlement in connection with
			 the Post-Deployment/Mobilization Respite Absence program.
								(e)OffsetThe
			 Secretary of Defense shall transfer $2,000,000 from the unobligated balances of
			 the Pentagon Reservation Maintenance Revolving Fund established under section
			 2674(e) of title 10, United States Code, to the Miscellaneous Receipts Fund of
			 the United States Treasury.
						(f)DefinitionsIn
			 this section, the terms Post-Deployment/Mobilization Respite Absence
			 program and Secretary concerned have the meaning given such
			 terms in section 604(f) of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 123 Stat. 2350).
						603.Extension of
			 authority to provide temporary increase in rates of basic allowance for housing
			 under certain circumstancesSection 403(b)(7)(E) of title 37, United
			 States Code, is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
					BBonuses and Special and Incentive
			 Pays
					611.One-year extension of certain bonus and
			 special pay authorities for reserve forcesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2012 and
			 inserting December 31, 2013:
						(1)Section 308b(g), relating to Selected
			 Reserve reenlistment bonus.
						(2)Section 308c(i), relating to Selected
			 Reserve affiliation or enlistment bonus.
						(3)Section 308d(c), relating to special pay
			 for enlisted members assigned to certain high-priority units.
						(4)Section 308g(f)(2), relating to Ready
			 Reserve enlistment bonus for persons without prior service.
						(5)Section 308h(e), relating to Ready Reserve
			 enlistment and reenlistment bonus for persons with prior service.
						(6)Section 308i(f), relating to Selected
			 Reserve enlistment and reenlistment bonus for persons with prior
			 service.
						(7)Section 910(g), relating to income
			 replacement payments for reserve component members experiencing extended and
			 frequent mobilization for active duty service.
						612.One-year extension of certain bonus and
			 special pay authorities for health care professionals
						(a)Title 10 authoritiesThe following sections of title 10, United
			 States Code, are amended by striking December 31, 2012 and
			 inserting December 31, 2013:
							(1)Section 2130a(a)(1), relating to nurse
			 officer candidate accession program.
							(2)Section 16302(d), relating to repayment of
			 education loans for certain health professionals who serve in the Selected
			 Reserve.
							(b)Title 37 authoritiesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2012 and
			 inserting December 31, 2013:
							(1)Section 302c–1(f), relating to accession
			 and retention bonuses for psychologists.
							(2)Section 302d(a)(1), relating to accession
			 bonus for registered nurses.
							(3)Section 302e(a)(1), relating to incentive
			 special pay for nurse anesthetists.
							(4)Section 302g(e), relating to special pay
			 for Selected Reserve health professionals in critically short wartime
			 specialties.
							(5)Section 302h(a)(1), relating to accession
			 bonus for dental officers.
							(6)Section 302j(a), relating to accession
			 bonus for pharmacy officers.
							(7)Section 302k(f), relating to accession
			 bonus for medical officers in critically short wartime specialties.
							(8)Section 302l(g), relating to accession
			 bonus for dental specialist officers in critically short wartime
			 specialties.
							613.One-year extension of special pay and bonus
			 authorities for nuclear officersThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2012 and
			 inserting December 31, 2013:
						(1)Section 312(f), relating to special pay for
			 nuclear-qualified officers extending period of active service.
						(2)Section 312b(c), relating to nuclear career
			 accession bonus.
						(3)Section 312c(d), relating to nuclear career
			 annual incentive bonus.
						614.One-year extension of authorities relating
			 to title 37 consolidated special pay, incentive pay, and bonus
			 authoritiesThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2012 and inserting December 31,
			 2013:
						(1)Section 331(h), relating to general bonus
			 authority for enlisted members.
						(2)Section 332(g), relating to general bonus
			 authority for officers.
						(3)Section 333(i), relating to special bonus
			 and incentive pay authorities for nuclear officers.
						(4)Section 334(i), relating to special
			 aviation incentive pay and bonus authorities for officers.
						(5)Section 335(k), relating to special bonus
			 and incentive pay authorities for officers in health professions.
						(6)Section 351(h), relating to hazardous duty
			 pay.
						(7)Section 352(g), relating to assignment pay
			 or special duty pay.
						(8)Section 353(i), relating to skill incentive
			 pay or proficiency bonus.
						(9)Section 355(h), relating to retention
			 incentives for members qualified in critical military skills or assigned to
			 high priority units.
						615.One-year extension of authorities relating
			 to payment of other title 37 bonuses and special paysThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2012  and
			 inserting December 31, 2013:
						(1)Section 301b(a), relating to aviation
			 officer retention bonus.
						(2)Section 307a(g), relating to assignment
			 incentive pay.
						(3)Section 308(g), relating to reenlistment
			 bonus for active members.
						(4)Section 309(e), relating to enlistment
			 bonus.
						(5)Section 324(g), relating to accession bonus
			 for new officers in critical skills.
						(6)Section 326(g), relating to incentive bonus
			 for conversion to military occupational specialty to ease personnel
			 shortage.
						(7)Section 327(h), relating to incentive bonus
			 for transfer between armed forces.
						(8)Section 330(f), relating to accession bonus
			 for officer candidates.
						616.Increase in amount of officer affiliation
			 bonus for officers in the Selected ReserveSection 308j(d) of title 37, United States
			 Code, is amended by striking $10,000 and inserting
			 $20,000.
					617.Increase in maximum amount of incentive
			 bonus for reserve component members who convert military occupational specialty
			 to ease personnel shortagesSection 326(c)(1) of title 37, United States
			 Code, is amended by striking , in the case of the first place it
			 appears and all that follows through reserve component of the armed
			 forces.
					CTravel and Transportation
			 Allowances
					631.Permanent change of station allowances for
			 members of Selected Reserve units filling a vacancy in another unit after being
			 involuntarily separated
						(a)Travel and transportation allowances
			 generallySection 474 of
			 title 37, United States Code, is amended—
							(1)in subsection (a)—
								(A)in paragraph (4), by striking
			 and at the end;
								(B)in paragraph (5), by striking the period at
			 the end and inserting ; and; and
								(C)by adding at the end the following new
			 paragraph:
									
										(6)upon filling a vacancy in a Selected
				Reserve unit at a duty station that is more than 150 miles from the member’s
				residence if—
											(A)during the preceding three years the member
				was involuntarily separated under other than adverse conditions (as
				characterized by the Secretary concerned) while assigned to a unit of the
				Selected Reserve certified by the Secretary concerned as having been adversely
				affected by force structure reductions during the period beginning on October
				1, 2012, and ending on December 31, 2018;
											(B)the involuntary separation occurred during
				the period beginning on October 1, 2012, and ending on December 31, 2018;
				and
											(C)the member is—
												(i)qualified in a skill designated as
				critically short by the Secretary concerned; or
												(ii)filling a vacancy in a Selected Reserve
				unit with a critical manpower shortage, or in a pay grade with a critical
				manpower shortage in such
				unit.
												;
								(2)in subsection (f), by adding at the end the
			 following new paragraph:
								
									(4)(A)A member may be provided travel and
				transportation allowances under subsection (a)(6) only with respect to the
				filling of a vacancy in a Selected Reserve unit one time.
										(B)Regulations under this section shall
				provide that whenever travel and transportation allowances are paid under
				subsection (a)(6), the cost shall be borne by the unit filling the
				vacancy.
										;
				and
							(3)in subsection (j), by striking In
			 this and inserting Other than in subsection (a)(6), in
			 this.
							(b)Travel and transportation allowances for
			 dependents and household effectsSection 476 of such title is
			 amended—
							(1)by redesignating subsections (l), (m), and
			 (n) as subsections (m), (n), and (o); and
							(2)by inserting after subsection (k) the
			 following new subsection (l)
								
									(l)(1)A member described in paragraph (2) is
				entitled to the travel and transportation allowances, including allowances with
				respect to dependents, authorized by this section upon filling a vacancy as
				described in that paragraph as if the member were undergoing a permanent change
				of station under orders in filling such vacancy.
										(2)A
				member described in this paragraph is a member who is filling a vacancy in a
				Selected Reserve unit at a duty station that is more than 150 miles from the
				member’s residence if—
											(A)during the three years preceding filling
				the vacancy, the member was involuntarily separated under other than adverse
				conditions (as characterized by the Secretary concerned) while assigned to a
				unit of the Selected Reserve certified by the Secretary concerned as having
				been adversely affected by force structure reductions during the period
				beginning on October 1, 2012, and ending on December 31, 2018;
											(B)the involuntary separation occurred during
				the period beginning on October 1, 2012, and ending on December 31, 2018;
				and
											(C)the member is—
												(i)qualified in a skill designated as
				critically short by the Secretary concerned; or
												(ii)filling a vacancy in a Selected Reserve
				unit with a critical manpower shortage, or in a pay grade with a critical
				manpower shortage in such unit.
												(3)Any allowances authorized by this section
				that are payable under this subsection may be payable in advance if payable in
				advance to a member undergoing a permanent change of station under orders under
				the applicable provision of this
				section.
										.
							632.Authority for comprehensive program for
			 space-available travel on Department of Defense aircraft
						(a)In generalChapter 157 of title 10, United States
			 Code, is amended by inserting after section 2641b the following new
			 section:
							
								2641c.Space-available travel on Department of
				Defense aircraft
									(a)Authority To establish
				program(1)The Secretary of Defense may establish a
				program to provide transportation on Department of Defense aircraft on a
				space-available basis.
										(2)The program shall be conducted pursuant to
				regulations prescribed by the Secretary for purposes of this section. Such
				regulations shall be prescribed by not later than January 1, 2014, and shall
				take effect on that date or such earlier date as the Secretary shall specify in
				such regulations.
										(3)The program shall be conducted in a budget
				neutral manner. No additional funds may be used, or flight hours performed, for
				the provision of transportation under the program.
										(b)BenefitIf the Secretary establishes a program
				authorized by subsection (a), the Secretary shall, subject to section (c),
				provide the benefit under the program to the following categories of
				individuals:
										(1)Members of the armed forces on active
				duty.
										(2)Members of the Selected Reserve who hold a
				valid Uniformed Services Identification and Privilege Card.
										(3)Retired members of a regular or reserve
				component of the armed forces, including retired members of reserve components,
				who, but for being under the eligibility age applicable under section 12731 of
				this title, would be eligible for retired pay under chapter 1223 of this
				title.
										(4)The unremarried
				spouses of members of the armed forces who were killed on active duty or
				otherwise died in the line of duty, and the unremarried spouses of former
				members of the armed forces who died of a combat-related illness or injury, who
				hold a valid Uniformed Services Identification and Privilege Card.
										(5)Such categories of dependents of
				individuals described in paragraphs (1) through (3) as the Secretary shall
				specify in the regulations under subsection (a), under such conditions and
				circumstances as the Secretary shall specify in such regulations.
										(6)Such other categories of individuals as the
				Secretary, in the discretion of the Secretary, considers appropriate.
										(c)AdministrationIn carrying out a program under this
				section, the Secretary shall—
										(1)in the sole discretion of the Secretary,
				establish an order of priority for transportation under the program for
				categories of individuals under subsection (b) that is based on considerations
				of military necessity, humanitarian concerns, and enhancement of morale;
										(2)give priority in consideration of
				transportation under the program to the demands of members of the armed forces
				in the regular components and in the reserve components on active duty and to
				the need to provide such members, and their dependents, a means of respite from
				such demands; and
										(3)implement policies aimed at ensuring cost
				control and the safety, security, and efficient processing of travelers,
				including limiting the benefit under the program to one or more categories of
				individuals set forth in subsection (b) if considered necessary by the
				Secretary.
										(d)ConstructionThe authority to provide transportation
				under this section is in addition to any other authority under law to provide
				transportation on Department of Defense aircraft on a space-available
				basis.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 157 of such title is amended by inserting after the item relating to
			 section 2641b the following new item:
							
								
									2641c. Space-available travel
				on Department of Defense
				aircraft.
								
								.
						DDisability, Retired Pay, and Survivor
			 Benefits
					641.Repeal of requirement for payment of
			 Survivor Benefit Plan premiums when participant waives retired pay to provide a
			 survivor annuity under Federal Employees Retirement System and termination of
			 payment of Survivor Benefit Plan annuity
						(a)Deposits not requiredSection 1452(e) of title 10, United States
			 Code, is amended—
							(1)in the subsection heading, by inserting
			 and
			 FERS after CSRS;
							(2)by inserting or for the purposes of
			 chapter 84 of title 5, after chapter 83 of title
			 5,;
							(3)by inserting or 8416(a)
			 after 8339(j); and
							(4)by inserting or 8442(a)
			 after 8341(b).
							(b)Conforming amendmentsSection 1450(d) of such title is
			 amended—
							(1)by inserting or for the purposes of
			 chapter 84 of title 5, after chapter 83 of title
			 5,;
							(2)by inserting or 8146(a)
			 after 8339(j); and
							(3)by inserting or 8442(a)
			 after 8341(b).
							(c)ApplicabilityThe amendments made by this section shall
			 apply with respect to any participant electing a annuity for survivors under
			 chapter 84 of title 5, United States Code, on or after the date of the
			 enactment of this Act.
						642.Repeal of automatic enrollment in Family
			 Servicemembers' Group Life Insurance for members of the Armed Forces married to
			 other membersSection
			 1967(a)(1) of title 38, United States Code, is amended—
						(1)in subparagraph (A)(ii), by inserting after
			 insurable dependent of the member the following: (other
			 than a dependent who is also a member of a uniformed service and, because of
			 such membership, automatically insured under this paragraph);
			 and
						(2)in subparagraph (C)(ii), by inserting after
			 insurable dependent of the member the following: (other
			 than a dependent who is also a member of a uniformed service and, because of
			 such membership, automatically insured under this paragraph) .
						643.Clarification
			 of computation of combat-related special compensation for chapter 61 disability
			 retirees
						(a)In
			 generalSection 1413a(b)(3) of title 10, United States Code, is
			 amended by striking shall be reduced by the amount (if any) by which the
			 amount of the member's retired pay under chapter 61 of this title
			 exceeds both places it appears and inserting may not, when
			 combined with the amount of retired pay payable to the retiree after any such
			 reduction under sections 5304 and 5305 of title 38, cause the total of such
			 combined payment to exceed.
						(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013, and shall apply to payments for months beginning on or after
			 that date.
						EMilitary Lending Matters
					651.Enhancement of protections on consumer
			 credit for members of the Armed Forces and their dependents
						(a)Consumer creditParagraph (6) of section 987(i) of title
			 10, United States Code, is amended to read as follows:
							
								(6)Consumer credit
									(A)In generalThe term consumer credit shall
				be defined by the Secretary of Defense in regulations prescribed under this
				section, and shall include, in addition to any other meaning provided for in
				such regulations, the following:
										(i)A vehicle title loan for any duration,
				whether open end or closed end.
										(ii)A payday loan for any duration, whether
				open end or closed end.
										(iii)A tax refund anticipation loan.
										(B)ExclusionsThe term consumer credit does
				not include the following:
										(i)A residential mortgage.
										(ii)A loan procured in the course of purchasing
				a car or other personal property, when that loan is offered for the express
				purpose of financing the purchase and is secured by the car or personal
				property
				procured.
										.
						(b)Policy on predatory extension of credit
			 through installment loans targeting members of the Armed Forces and
			 dependents
							(1)Policy requiredThe Secretary of Defense shall, in
			 consultation with the officials and entities specified in section 987(h)(3) of
			 title 10, United States Code, prescribe a policy on the predatory extension of
			 credit through installment loans targeting members of the Armed Forces and
			 their dependents.
							(2)ObjectivesThe objectives of the policy required by
			 paragraph (1) shall be as follows:
								(A)To enhance protections afforded members of
			 the Armed Forces and their dependents under section 987 of title 10, United
			 States Code, by curbing continuing predatory lending practices targeting
			 members of the Armed Forces and their dependents that are not currently
			 regulated under that section.
								(B)To improve the financial literacy of
			 members of the Armed Forces and their dependents with respect to installment
			 loans and other forms of credit not currently regulated under section 987 of
			 title 10, United States Code.
								(C)To make members of the Armed Forces and
			 their dependents aware of other, more beneficial sources of financial aid and
			 credit services (such as those available through military relief societies)
			 than installment loans.
								(D)If considered appropriate by the Secretary
			 of Defense, to provide, by regulation, for the coverage under section 987 of
			 title 10, United States Code, of installment loans extended to members of the
			 Armed Forces and dependents protected by that section.
								(c)Effective date
							(1)Modification of regulationsThe Secretary of Defense shall modify the
			 regulations prescribed under section 987 of title 10, United States Code, to
			 take into account the amendment made by subsection (a).
							(2)Effective date of modification and
			 policyThe amendment made by
			 subsection (a), and the policy required by subsection (b), shall take effect
			 on—
								(A)the date that is one year after the date of
			 the enactment of this Act; or
								(B)such earlier date as the Secretary shall
			 specify.
								(3)Publication of earlier dateIf pursuant to paragraph (2)(B) the
			 Secretary specifies an earlier effective date for the amendment made by
			 subsection (a) and the policy required by subsection (b), the Secretary shall
			 publish notice of such earlier effective date in the Federal Register not later
			 than 90 days before such earlier effective date.
							652.Additional enhancements of protections on
			 consumer credit for members of the Armed Forces and their dependents
						(a)Protections against differential treatment
			 on consumer credit under State lawSubsection (d)(2) of section 987 of title
			 10, United States Code, is amended—
							(1)in subparagraph (A), by inserting
			 any consumer credit or before loans; and
							(2)in subparagraph (B), by inserting
			 covering consumer credit after State consumer lending
			 protections.
							(b)Regular consultations on
			 protectionsSubsection (h)(3)
			 of such section is amended—
							(1)in the matter preceding subparagraph
			 (A)—
								(A)by inserting and not less often than
			 once every two years thereafter, after under this
			 subsection,; and
								(B)by inserting appropriate Federal
			 agencies, including before the following;
								(2)by striking subparagraph (E); and
							(3)by redesignating subparagraphs (F) and (G)
			 as subparagraphs (E) and (F), respectively.
							(c)Effective date
							(1)Modification of regulationsThe Secretary of Defense shall modify the
			 regulations prescribed under section 987 of title 10, United States Code, to
			 take into account the amendments made by subsection (a).
							(2)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on—
								(A)the date that is one year after the date of
			 the enactment of this Act; or
								(B)such earlier date as the Secretary shall
			 specify in the modification of regulations required by paragraph (1).
								(3)Publication of earlier dateIf the Secretary specifies an earlier
			 effective date for the amendments made by subsection (a) pursuant to paragraph
			 (2)(B), the Secretary shall publish notice of such earlier effective date in
			 the Federal Register not later than 90 days before such earlier effective
			 date.
							653.Relief in civil actions for violations of
			 protections on consumer credit extended to members of the Armed Forces and
			 their dependents
						(a)In generalSection 987(f) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
							
								(5)Civil liability
									(A)In generalA person who violates this section with
				respect to any person is civilly liable to such person for—
										(i)any actual damage sustained as a result,
				but not less than $500 for each violation;
										(ii)appropriate punitive damages;
										(iii)appropriate equitable or declaratory
				relief;
										(iv)any other relief provided by law;
										(v)in any successful action to enforce the
				foregoing liability, the costs of the action, together with reasonable attorney
				fees as determined by the court; and
										(vi)in any successful action by a defendant
				under this section, if the court finds the action was brought in bad faith and
				for the purpose of harassment, attorney fees of the defendant as determined by
				the court to be reasonable in relation to the work expended and costs
				incurred.
										(B)DefensesA person may not be held liable for civil
				liability under this paragraph if the person shows by a preponderance of
				evidence that the violation was not intentional and resulted from a bona fide
				error notwithstanding the maintenance of procedures reasonably adapted to avoid
				any such error. Examples of a bona fide error include clerical, calculation,
				computer malfunction and programming, and printing errors, except that an error
				of legal judgment with respect to a person’s obligations under this section is
				not a bona fide error.
									(C)Jurisdiction and venue;
				limitationAn action for
				civil liability under this paragraph may be brought in any appropriate United
				States district court, without regard to the amount in controversy, or in any
				other court of competent jurisdiction, not later than the earlier or—
										(i)two years after the date of discovery by
				the plaintiff of the violation that is the basis for such liability; or
										(ii)five years after the date on which the
				violation that is the basis for such liability
				occurs.
										.
						(b)Effective
			 dateThe amendment made by
			 this section and shall take effect on the date of the enactment of this Act,
			 and shall apply with respect to consumer credit extended on or after that
			 date.
						654.Modification of definition of dependent for
			 purposes of limitations on terms of consumer credit extended to members of the
			 Armed Forces and their dependentsParagraph (2) of section 987(i) of title 10,
			 United States Code, is amended to read as follows:
						
							(2)DependentThe term dependent, with
				respect to a covered member, has the meaning given that term in section 401(a)
				of title
				37.
							.
					655.Enforcement of
			 protections on consumer credit for members of the Armed Forces and their
			 dependentsSection 987(f) of
			 title 10, United States Code, as amended by section 653 of this Act, is further
			 amended by adding at the end the following new paragraph:
						
							(6)EnforcementThe
				provisions of this section (other than paragraph (1) of this subsection) shall
				be enforced by the agencies specified in section 108 of the Truth in Lending
				Act (15 U.S.C. 1607) in the manner set forth in that section or as set forth
				under any other applicable authorities available to such agencies by
				law.
							.
					FOther Matters
					661.Transitional compensation for dependent
			 children who are carried during pregnancy at time of dependent-abuse
			 offense
						(a)In generalSection 1059 of title 10, United States
			 Code, is amended—
							(1)in subsection (f), by adding at the end the
			 following new paragraph:
								
									(4)Payment to a child under this section shall
				not be paid for any period before the birth of the
				child.
									;
				and
							(2)in subsection (l), by striking at
			 the time of the dependent-abuse offense resulting in the separation of the
			 former member and inserting or eligible spouse at the time of
			 the dependent-abuse offense resulting in the separation of the former member or
			 who was carried during pregnancy at the time of the dependent-abuse offense
			 resulting in the separation of the former member and was subsequently born
			 alive to the eligible spouse or former spouse.
							(b)Prospective applicabilityNo benefits shall accrue by reason of the
			 amendments made by this section for any month that begins before the date of
			 the enactment of this Act.
						662.Report on
			 issuance by Armed Forces Medical Examiner of death certificates for members of
			 the Armed Forces who die on active duty abroad
						(a)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the issuance by the Armed Forces Medical Examiner of
			 death certificates for members of the Armed Forces who die on active duty
			 abroad, including mechanisms for reducing or ameliorating delays in the
			 issuance of such death certificates.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the process used by the Armed Forces Medical Examiner to issue a death
			 certificate for members of the Armed Forces who die on active duty abroad,
			 including an explanation for any current delays in the issuance of such death
			 certificates.
							(2)A description of
			 the average amount of time taken by the Armed Forces Medical Examiner to issue
			 such death certificates.
							(3)An assessment of
			 the feasibility and advisability of issuing temporary death certificates for
			 members of the Armed Forces who die on active duty abroad in order to provide
			 necessary documentation for survivors.
							(4)A description of
			 the actions required to enable the Armed Forces Medical Examiner to issue a
			 death certificate for a member of the Armed Forces who dies on active duty
			 abroad not later than seven days after the return of the remains of the member
			 to the United States.
							(5)Such other
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to provide for the issuance by the Armed Forces Medical
			 Examiner of a death certificate for members of the Armed Forces who die on
			 active duty abroad not later than seven days after the return of the remains of
			 such members to the United States.
							VIIHealth Care Provisions
				ATRICARE Program
					701.Extension of TRICARE Standard coverage and
			 TRICARE dental program for members of the Selected Reserve who are
			 involuntarily separated
						(a)Extension of TRICARE Standard
			 coverageSection 1076d(b) of
			 title 10, United States Code, is amended—
							(1)by striking Eligibility and
			 inserting (1) Except as provided in paragraph (2), eligibility;
			 and
							(2)by adding at the end the following new
			 paragraph:
								
									(2)Eligibility for a member under this section
				who is involuntarily separated from the Selected Reserve under other than
				adverse conditions, as characterized by the Secretary concerned, shall
				terminate 180 days after the date on which the member is
				separated.
									.
							(b)Extension of TRICARE dental program
			 coverageSection 1076a(a)(1)
			 of such title is amended by adding at the end the following new sentence:
			 Such plan shall provide that coverage for a member of the Selected
			 Reserve who is involuntarily separated from the Selected Reserve under other
			 than adverse conditions, as characterized by the Secretary concerned, shall
			 terminate not earlier than 180 days after the date on which the member is
			 separated..
						702.Inclusion of certain over-the-counter drugs
			 in TRICARE uniform formulary
						(a)InclusionSubsection (a)(2) of section 1074g of title
			 10, United States Code, is amended—
							(1)in subparagraph (D), by striking No
			 pharmaceutical agent may be excluded and inserting Except as
			 provided in subparagraph (F), no pharmaceutical agent may be excluded;
			 and
							(2)by adding at the end the following new
			 subparagraph:
								
									(F)(i)The Secretary may implement procedures to
				place selected over-the-counter drugs on the uniform formulary and to make such
				drugs available to eligible covered beneficiaries. An over-the-counter drug may
				be included on the uniform formulary only if the Pharmacy and Therapeutics
				Committee established under subsection (b) finds that the over-the-counter drug
				is cost-effective and clinically effective. If the Pharmacy and Therapeutics
				Committee recommends an over-the-counter drug for inclusion on the uniform
				formulary, the drug shall be considered to be in the same therapeutic class of
				pharmaceutical agents, as determined by the Committee, as similar prescription
				drugs.
										(ii)Regulations prescribed by the Secretary to
				carry out clause (i) shall include the following with respect to
				over-the-counter drugs included on the uniform formulary:
											(I)A determination of the means and conditions
				under paragraphs (5) and (6) of this subsection through which over-the-counter
				drugs will be available to eligible covered beneficiaries and the amount of
				cost sharing that such beneficiaries will be required to pay for
				over-the-counter drugs, except that no such cost sharing may be required for a
				member of a uniformed service on active duty.
											(II)Any terms and conditions for the dispensing
				of over-the-counter drugs to eligible covered
				beneficiaries.
											.
							(b)DefinitionsSubsection (g) of such section is amended
			 by adding at the end the following new paragraphs:
							
								(3)The term over-the-counter drug
				means a drug that is not subject to section 503(b) of the Federal Food, Drug,
				and Cosmetic Act (21 U.S.C. 353(b)).
								(4)The term prescription drug
				means a drug that is subject to section 503(b) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C.
				353(b)).
								.
						(c)Technical amendments
							(1)Cross-reference amendmentsSubsections (a)(6)(A) and (b)(1) of such
			 section are amended by striking subsection (g) and inserting
			 subsection (h).
							(2)Repeal of obsolete provisions
								(A)Subsection (a)(2)(D) of such section is
			 amended by striking the last sentence.
								(B)Subsection (b)(2) of such section is
			 amended by striking Not later than and all the follows through
			 such 90-day period, the committee and inserting The
			 committee.
								(C)Subsection (d)(2) of such section is
			 amended—
									(i)by striking Effective not later than
			 April 5, 2000, the Secretary and inserting The
			 Secretary; and
									(ii)by striking the current managed care
			 support contracts and inserting the managed care support
			 contracts current as of October 5, 1999,.
									703.Expansion of evaluation of the
			 effectiveness of the TRICARE programSection 717(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 1996 (Public Law 106–104; 110 Stat. 376; 10
			 U.S.C. 1073 note) is amended by striking military retirees and
			 inserting members of the Armed Forces (whether in the regular or reserve
			 components) and their dependents, military retirees and their dependents,
			 dependent children under the age of 21, and dependents of members on active
			 duty with severe disabilities and chronic health care needs.
					704.Report on the
			 future availability of TRICARE Prime throughout the United States
						(a)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report setting forth
			 the policy of the Department of Defense on the future availability of TRICARE
			 Prime under the TRICARE program for eligible beneficiaries in all TRICARE
			 regions throughout the United States.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description, by
			 region, of the difference in availability of TRICARE Prime for eligible
			 beneficiaries (other than eligible beneficiaries on active duty in the Armed
			 Forces) under newly-awarded TRICARE managed care contracts, including, in
			 particular, an identification of the regions or areas in which TRICARE Prime
			 will no longer be available for such beneficiaries under such contracts.
							(2)A description of
			 the transition and outreach plans for eligible beneficiaries described in
			 paragraph (1) who will no longer have access to TRICARE Prime under the
			 contracts described in that paragraph.
							(3)An estimate of
			 the increased costs to be incurred for healthcare under the TRICARE program for
			 eligible beneficiaries described in paragraph (2).
							(4)An estimate of
			 the saving to be achieved by the Department as a result of the contracts
			 described in paragraph (1).
							(5)A description of
			 the plans of the Department to continue to assess the impact on access to
			 healthcare for eligible beneficiaries described in paragraph (2).
							705.Certain treatment of
			 developmental disabilities, including autism, under the TRICARE
			 program
						(a)Certain
			 treatment of autism
							(1)In
			 generalChapter 55 of title
			 10, United States Code, is amended by inserting after section 1077 the
			 following new section:
								
									1077a.Treatment of
				autism under the TRICARE program
										(a)In
				generalExcept as provided in subsection (c), for purposes of
				providing health care services under this chapter, the treatment of
				developmental disabilities (42 U.S.C. 15002(8)), including autism spectrum
				disorders, shall include behavioral health treatment, including applied
				behavior analysis, when prescribed by a physician.
										(b)Requirements in
				provision of servicesIn
				carrying out subsection (a), the Secretary of Defense shall ensure that—
											(1)except as provided by paragraph (2), a
				person who is authorized to provide behavioral health treatment is licensed or
				certified by a State or accredited national certification board; and
											(2)if applied behavior analysis or other
				behavioral health treatment is provided by an employee or contractor of a
				person described in paragraph (1), the employee or contractor shall meet
				minimum qualifications, training, and supervision requirements as set forth by
				the Secretary who shall ensure that covered beneficiaries have appropriate
				access to care in accordance with best practice guidelines.
											(c)ExclusionsSubsection
				(a) shall not apply to the following:
											(1)Covered
				beneficiaries under this chapter who are entitled to hospital insurance
				benefits under part A of title XVIII of the Social Security Act.
											(2)Covered
				beneficiaries under this chapter who are former members, dependents of former
				members, or survivors of any uniformed service not under the jurisdiction of
				the Department of Defense.
											(d)Construction
				with other benefits(1)Nothing in this section shall be construed
				as limiting or otherwise affecting the benefits otherwise provided under this
				chapter to a covered beneficiary who is a beneficiary by virtue of—
												(A)service in the Coast Guard, the
				Commissioned Corp of the National Oceanic and Atmospheric Administration, or
				the Commissioned Corp of the Public Health Service; or
												(B)being a dependent of a member of a service
				described in subparagraph (A).
												(2)Nothing in this section shall be construed
				as limiting or otherwise affecting the benefits provided to a medicare-eligible
				beneficiary under—
												(A)this chapter;
												(B)part A of title XVIII of the Social
				Security Act (42 U.S.C. 1395c et seq.); or
												(C)any other
				law.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1077 the
			 following new item:
								
									
										1077a. Treatment of autism under the TRICARE
				program.
									
									.
							(b)Funding
							(1)IncreaseThe
			 amount authorized to be appropriated for fiscal year 2013 by section 1406 and
			 available for the Defense Health Program for Private Sector Care as specified
			 in the funding table in section 4501 is hereby increased by $45,000,000, with
			 the amount of the increase to be available for the provision of care in
			 accordance with section 1077a of title 10, United States Code (as added by
			 subsection (a)).
							(2)OffsetThe amount authorized to be appropriated
			 for fiscal year 2013 by section 301 for Operation and Maintenance and available
			 as specified in the funding table in section 4301 is hereby reduced by
			 $45,000,000.
							706.Sense of
			 Congress on health care for retired members of the uniformed
			 servicesIt is the sense of
			 Congress that—
						(1)members of the
			 uniformed services and their families endure unique and extraordinary demands
			 and make extraordinary sacrifices over the course of 20 to 30 years of service
			 in protecting freedom for all Americans, as do those who have been medically
			 retired due to the hardships of military service; and
						(2)access to quality
			 health care services is an earned benefit during retirement in acknowledgment
			 of their contributions of service and sacrifice.
						BOther Health Care Benefits
					711.Use of Department of Defense funds for
			 abortions in cases of rape and incestSection 1093(a) of title 10, United States
			 Code, is amended by inserting before the period at the end the following:
			 or in a case in which the pregnancy is the result of an act of rape or
			 incest.
					712.Availability of certain fertility
			 preservation treatments for members of the Armed Forces on active duty
						(a)In generalSubsection (a) of section 1074d of title
			 10, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(3)(A)Members of the armed forces entitled to
				medical care under section 1074(a) of this title who have been diagnosed with a
				condition for which the recommended course of treatment is recognized by a
				licensed physician and surgeon or other appropriate medical practitioner as a
				cause of iatrogenic infertility shall also be entitled to fertility
				preservation treatment as a part of such medical care.
									(B)If the fertility preservation treatment to
				which a member is entitled under this paragraph is not available through a
				facility of the uniformed services accessible to the member, such treatment
				shall be provided to the member through another appropriate mechanism under
				this chapter, including through the TRICARE
				program.
									.
						(b)Definitions relating to fertility
			 preservation treatmentSuch
			 section is further amended—
							(1)in subsection (b), by striking the
			 subsection heading and inserting Definition relating to primary and preventive health care services
			 for women; and
							(2)by adding at the end the following new
			 subsection:
								
									(c)Definitions relating to fertility
				preservation treatmentIn
				this section:
										(1)The term fertility preservation
				treatment includes—
											(A)procedures consistent with established
				medical practices in the prevention or treatment of iatrogenic infertility by
				licensed physicians and surgeons or other appropriate medical practitioners,
				including diagnosis, diagnostic tests, medication, or surgery; and
											(B)any other procedure identified by the
				Secretary of Defense that is intended to promote the future fertility of an
				individual who has been diagnosed with a condition for which the recommended
				course of treatment is recognized by a licensed physician and surgeon or other
				appropriate medical practitioner as a cause of iatrogenic infertility.
											(2)The term iatrogenic
				infertility means the current or future diminished ability, or the
				inability of an individual to conceive or contribute to conception as a
				consequence of medical
				treatment.
										.
							713.Modification of requirements on mental
			 health assessments for members of the Armed forces deployed in connection with
			 a contingency operation
						(a)Timing of mental health
			 assessmentsParagraph
			 (1)(C)(i) of section 1074m(a) of title 10, United States Code, is amended by
			 striking one year and inserting 18 months.
						(b)Exclusion of certain membersParagraph (2) of such section is
			 amended—
							(1)by striking subparagraph (B) and (C)
			 of; and
							(2)by striking determines that—
			 and all that follows and inserting “determines—
								
									(A)in the case of an assessment otherwise
				required under subparagraph (A) of that paragraph, that the member will not be
				subjected or exposed to operational risk factors during deployment in the
				contingency operation concerned;
									(B)in the case of an assessment otherwise
				required under subparagraph (B) or (C) of that paragraph, that the member was
				not subjected or exposed to operational risk factors during deployment in the
				contingency operation concerned; or
									(C)in the case of any assessment otherwise
				required under that paragraph, that providing such assessment to the member
				during the otherwise applicable time period under such paragraph would remove
				the member from forward deployment or would put members or operational
				objectives at
				risk.
									.
							CHealth Care Administration
					721.Clarification of applicability of certain
			 authority and requirements to subcontractors employed to provide health care
			 services to the Department of Defense
						(a)Applicability of Federal Tort Claims Act to
			 subcontractorsSection
			 1089(a) of title 10, United States Code, is amended in the last
			 sentence—
							(1)by striking if the physician,
			 dentist, nurse, pharmacist, or paramedical and inserting to such
			 a physician, dentist, nurse, pharmacist, or paramedical;
							(2)by striking involved is;
			 and
							(3)by inserting before the period at the end
			 the following: or a subcontract at any tier under such a contract that
			 is authorized in accordance with the requirements of such section
			 1091.
							(b)Applicability of personal services
			 contracting authority to subcontractorsSection 1091(c) of such title is amended by
			 adding at the end the following new paragraph:
							
								(3)The procedures established under paragraph
				(1) may provide for a contracting officer to authorize a contractor to enter
				into a subcontract for personal services on behalf of the agency upon a
				determination that the subcontract is—
									(A)consistent with the requirements of this
				section and the procedures established under paragraph (1); and
									(B)in the best interests of the
				agency.
									.
						722.Research program to enhance Department of
			 Defense efforts on mental health in the National Guard and Reserves through
			 community partnerships
						(a)Research program authorizedThe Secretary of Defense may carry out a
			 research program to assess the feasibility and advisability of enhancing the
			 efforts of the Department of Defense in research, treatment, education, and
			 outreach on mental health and substance use disorders and Traumatic Brain
			 Injury (TBI) in members of the National Guard and Reserves, their family
			 members, and their caregivers.
						(b)Agreements with community
			 partnersIn carrying out the
			 research program authorized by subsection (a), the Secretary may enter into
			 partnership agreements with community partners described in subsection (c)
			 using a competitive and merit-based award process.
						(c)Community partners describedA community partner described in this
			 subsection is a private nonprofit organization or institution (or multiple
			 organizations and institutions) that—
							(1)engages in the research activities
			 described in subsection (d); and
							(2)meets such qualifications for treatment as
			 a community partner as the Secretary shall establish for purposes of the
			 research program.
							(d)ActivitiesPartnerships entered into under the
			 research program shall be used to engage in research on the causes,
			 development, and innovative treatment of mental health and substance use
			 disorders and Traumatic Brain Injury in members of the National Guard and
			 Reserves, their family members, and their caregivers.
						(e)ReportNot later than five years after the
			 commencement of the research program, the Secretary shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the research program, including a description of the research
			 program, the community partners participating in the research program, the
			 activities carried out, the number of members of the National Guard and
			 Reserves, family members, and caregivers supported by community partners, and a
			 description and assessment of the effectiveness and achievements of the
			 research program.
						DReports and Other Matters
					731.Reports on performance data on Warriors in
			 Transition programs
						(a)ReportsNot later than 180 days after the date of
			 the enactment of this Act, and every 180 days thereafter, each Secretary of a
			 military department shall submit to Congress a report on data on the
			 performance of the military department in addressing the care, management and
			 transition needs of members of the Armed Forces under the jurisdiction of such
			 Secretary who participate in a Warriors in Transition program under the
			 jurisdiction of such Secretary with respect to the following:
							(1)Physical health.
							(2)Mental and behavioral health.
							(3)Educational and vocational aptitude and
			 capabilities.
							(4)Such other matters as such Secretary
			 considers appropriate.
							(b)Common methodologyThe Secretaries shall report not fewer than
			 five outcome measures for each of the areas set forth in subsection (a) using a
			 common methodology developed by the Secretaries and approved by the Secretary
			 of Defense for purposes of this section.
						(c)Longitudinal dataThe occasions for collecting data on a
			 member participating in a Warriors in Transition program for purposes of
			 reports under subsection (a) shall be as follows:
							(1)When the member commences participation in
			 the program.
							(2)At least once each year the member
			 participates in the program.
							(3)When the member ceases participation in the
			 program (whether for return to military duty or to civilian life).
							(4)With the consent of the member, one year
			 after the member ceases participation in the program as described in paragraph
			 (3).
							(d)ElementsEach report under subsection (a) shall
			 include an assessment by the Secretary of the military department concerned of
			 the following with respect to the Warriors in Transition programs covered by
			 such report:
							(1)The progress of members participating in
			 the Warriors in Transition programs in the areas specified in subsection
			 (a).
							(2)The efficacy of the Warriors in Transition
			 programs in facilitating the transition of members to military duty or civilian
			 life, as applicable.
							(3)The differences in outcomes in the Warriors
			 in Transition programs, by location, type, Armed Force, component, and types of
			 wounds, injuries, or conditions of program participants.
							(4)The percentage of members participating in
			 the Warriors in Transition programs who receive care under such programs from
			 assigned providers, including medical care case managers, non-medical service
			 providers (including non-medical case managers, legal support personnel, and,
			 as applicable, Physical Evaluation Board Liaison Officers), mental health care
			 providers, and medical evaluation (MEB) physicians whose caseload exceeds the
			 caseload ratio that has been designated as adequate by the Secretary of
			 Defense.
							(5)The percentage of members participating in
			 the Warriors in Transition programs for whom the intervals between various
			 phases in the transition process exceeds the average length of such intervals,
			 including intervals relating to appointment times for specialists and for
			 treatment for Post-Traumatic Stress Disorder (PTSD).
							(6)Such other measurements of outcomes or
			 progress of members through the Warriors in Transition programs as such
			 Secretary considers appropriate.
							(e)Personally identifiable
			 informationData collected
			 under this section shall be treated in compliance with the provisions of
			 section 552a of title 5, United States Code (commonly referred to as the
			 Privacy Act).
						(f)SunsetNo report is required under this section
			 after September 30, 2017.
						(g)Warriors in Transition program
			 definedIn this section, the
			 term Warriors in Transition program means any major support
			 program of the Armed Forces for members of the Armed Forces with severe wounds,
			 illnesses, or injuries that is intended to provide such members with
			 non-medical case management service and care coordination services, and
			 includes the programs as follows:
							(1)Warrior Transition Units and the Wounded
			 Warrior Program of the Army.
							(2)The Safe Harbor program of the Navy.
							(3)The Wounded Warrior Regiment of the Marine
			 Corps.
							(4)The Recovery Care Program and the Wounded
			 Warrior programs of the Air Force.
							(5)The Care Coalition of the United States
			 Special Operations Command.
							732.Report on Department of Defense support of
			 members of the Armed Forces who experience traumatic injury as a result of
			 vaccinations required by the Department
						(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in consultation with
			 the Secretaries of the military departments, submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report setting forth
			 the results of a comprehensive review (conducted for purposes of the report) of
			 the adequacy and effectiveness of the policies, procedures, and systems of the
			 Department of Defense in providing support to members of the Armed Forces who
			 experience traumatic injury as a result of a vaccination required by the
			 Department.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)The number and nature of traumatic injuries
			 incurred by members of the Armed Forces as a result of a vaccination required
			 by the Department of Defense each year since January 1, 2001, set forth by
			 aggregate in each year and by military department in each year.
							(2)Such recommendations as the Secretary of
			 Defense considers appropriate for improvements to the policies, procedures, and
			 systems (including tracking systems) of the Department to identify members of
			 the Armed Forces who experience traumatic injury as a result of a vaccination
			 required by the Department.
							(3)Such recommendations as the Secretary of
			 Defense considers appropriate for improvements to the policies, procedures, and
			 systems of the Department to support members of the Armed Forces who experience
			 traumatic injury as a result of a vaccination required by the
			 Department.
							733.Plan to eliminate gaps and redundancies in
			 programs of the Department of Defense on psychological health and traumatic
			 brain injury among members of the Armed Forces
						(a)Plan required
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 plan to streamline the programs of the Department of Defense that address
			 psychological health and traumatic brain injury among members of the Armed
			 Forces.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A complete list of the programs described
			 in paragraph (1), including a detailed description of the intended function of
			 each such program.
								(B)An identification of any gaps in services
			 and treatments in the programs listed under subparagraph (A)
								(C)An identification of any redundancies in
			 the programs listed under subparagraph (A).
								(D)A plan for mitigating the gaps identified
			 under subparagraph (B) and for eliminating the redundancies identified under
			 subparagraph (C).
								(E)An identification of the individual in the
			 Department who will be responsible for leading implementation of the plan
			 required by paragraph (1).
								(F)A schedule for the implementation of the
			 plan.
								(b)Status reportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 status of the implementation of the plan required by subsection (a).
						734.Report on implementation of recommendations
			 of the Comptroller General of the United States on prevention of hearing loss
			 among members of the Armed ForcesNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the implementation of the recommendations of the Comptroller General
			 of the United States in the January 2011 report of the Comptroller General
			 entitled Hearing Loss Prevention: Improvements to DOD Hearing
			 Conservation Programs Could Lead to Better Outcomes that address
			 prevention of hearing loss, abatement of hearing loss, data collection
			 regarding hearing loss, and the need for a new interagency data sharing system
			 so that sufficient information is available to address and track hearing
			 injuries and loss.
					735.Sense of
			 Senate on mental health counselors for members of the Armed Forces, veterans,
			 and their familiesIt is the
			 sense of the Senate that—
						(1)the Secretary of
			 Defense and the Secretary of Veterans Affairs should develop a plan to ensure a
			 sustainable flow of qualified counselors to meet the long-term needs of members
			 of the Armed Forces, veterans, and their families for counselors; and
						(2)the plan should
			 include the participation of accredited schools and universities, health care
			 providers, professional counselors, family service or support centers,
			 chaplains, and other appropriate resources of the Department of Defense and the
			 Department of Veterans Affairs.
						736.Prescription
			 drug take-back program for members of the Armed Forces and their
			 dependents
						(a)Program
			 requiredThe Secretary of Defense and the Attorney General shall
			 jointly carry out a program (commonly referred to as a prescription drug
			 take-back program) under which members of the Armed Forces and
			 dependents of members of the Armed Forces may deliver controlled substances to
			 such facilities as may be jointly determined by the Secretary of Defense and
			 the Attorney General to be disposed of in accordance with section 302(g) of the
			 Controlled Substances Act (21 U.S.C. 822(g)).
						(b)Program
			 elementsThe program required by subsection (a) shall provide for
			 the following:
							(1)The delivery of
			 controlled substances under the program to such members of the Armed Forces,
			 medical professionals, and other employees of the Department of Defense, and to
			 such other acceptance mechanisms, as the Secretary and the Attorney General
			 jointly specify for purposes of the program.
							(2)Appropriate
			 guidelines and procedures to prevent the diversion, misuse, theft, or loss of
			 controlled substances delivered under the program.
							EMental Health
			 Care Matters
					751.Enhancement of
			 oversight and management of Department of Defense suicide prevention and
			 resilience programs
						(a)In
			 generalThe Secretary of Defense shall, acting through the Under
			 Secretary of Defense for Personnel and Readiness, establish within the Office
			 of the Secretary of Defense a position with responsibility for oversight and
			 management of all suicide prevention and resilience programs and all
			 preventative behavioral health programs of the Department of Defense (including
			 those of the military departments and the Armed Forces).
						(b)Scope of
			 responsibilitiesThe individual serving in the position
			 established pursuant to subsection (a) shall have the responsibilities as
			 follows:
							(1)To establish a
			 uniform definition of resiliency for use in the suicide prevention and
			 resilience programs and preventative behavioral health programs of the
			 Department of Defense (including those of the military departments and the
			 Armed Forces).
							(2)In consultation
			 with the National Center for Post Traumatic Stress Disorder of the Department
			 of Veterans Affairs and other appropriate public and private agencies and
			 entities, to require the use of clinical best practices in mental health care,
			 suicide prevention programs, and resilience programs of the Department of
			 Defense, including the diagnosis and treatment of behavioral health
			 disorders.
							(3)To oversee and
			 manage the comprehensive program on the prevention of suicide among members of
			 the Armed Forces required by section 752.
							752.Comprehensive
			 program on prevention of suicide among members of the Armed Forces
						(a)Comprehensive
			 program requiredThe
			 Secretary of Defense shall, acting through the Under Secretary of Defense for
			 Personnel and Readiness, develop and implement within the Department of Defense
			 a comprehensive program on the prevention of suicide among members of the Armed
			 Forces. In developing the program, the Secretary shall consider recommendations
			 from the operational elements of the Armed Forces regarding the feasibility of
			 the implementation and execution of particular elements of the program.
						(b)ElementsThe
			 comprehensive program required by subsection (a) shall include elements to
			 achieve the following:
							(1)To raise
			 awareness among members of the Armed Forces about mental health conditions and
			 the stigma associated with mental health conditions and mental health
			 care.
							(2)To provide
			 members of the Armed Forces generally, members of the Armed Forces in
			 supervisory positions (including officers in command billets and
			 non-commissioned officers), and medical personnel of the Armed Forces and the
			 Department of Defense with effective means of identifying members of the Armed
			 Forces who are at risk for suicide (including enhanced means for early
			 identification and treatment of such members).
							(3)To provide
			 members of the Armed Forces who are at risk of suicide with continuous access
			 to suicide prevention services, including suicide crisis services.
							(4)To evaluate and
			 assess the effectiveness of the suicide prevention and resilience programs and
			 preventative behavioral health programs of the Department of Defense (including
			 those of the military departments and the Armed Forces), including the
			 development of metrics for that purpose.
							(5)To evaluate and
			 assess the current diagnostic tools and treatment methods in the programs
			 referred to in paragraph (4) in order to ensure clinical best practices are
			 used in such programs.
							(6)To ensure that
			 the programs referred to in paragraph (4) incorporate evidenced-based practices
			 when available.
							(7)To provide for
			 the training of mental health care providers on evidence-based therapies in
			 connection with suicide prevention.
							(8)To establish
			 training standards for behavioral health care providers in order to ensure that
			 such providers receive training on clinical best practices and evidence-based
			 treatments as information on such practices and treatments becomes available,
			 and to ensure such standards are met.
							(9)To provide for
			 the integration of mental health screenings and suicide risk and prevention for
			 members of the Armed Forces into the delivery of primary care for such
			 members.
							(10)To ensure
			 appropriate responses to attempted or completed suicides among members of the
			 Armed Forces, including guidance and training to assist commanders in
			 addressing incidents of attempted or completed suicide within their
			 units.
							(11)To ensure the
			 protection of the privacy of members of the Armed Forces seeking or receiving
			 treatment relating to suicide.
							(12)Such other
			 matters as the Secretary of Defense considers appropriate in connection with
			 the prevention of suicide among members of the Armed Forces.
							(c)ConsultationIn
			 developing and implementing the comprehensive program required by subsection
			 (a), the Under Secretary shall consult with appropriate officials and elements
			 of the Department of Defense, appropriate centers of excellence within the
			 Department of Defense, and other public and private entities with expertise in
			 mental health and suicide prevention.
						(d)Implementation
			 by the Armed ForcesIn implementing the comprehensive program
			 required by subsection (a) with respect to an Armed Force, the Secretary of the
			 military department concerned may, in consultation with the Under Secretary and
			 with the approval of the Secretary of Defense, modify particular elements of
			 the program in order to adapt the program appropriately to the unique culture
			 and elements of that Armed Force.
						(e)Quality
			 assuranceIn developing and implementing the comprehensive
			 program required by subsection (a), the Under Secretary shall develop and
			 implement appropriate mechanisms to provide for the oversight and management of
			 the program, including quality measures to assess the efficacy of the program
			 in preventing suicide among members of the Armed Forces.
						753.Quality review
			 of Medical Evaluation Boards, Physical Evaluation Boards, and Physical
			 Evaluation Board Liaison Officers
						(a)In
			 generalThe Secretary of
			 Defense shall standardize, assess, and monitor the quality assurance programs
			 of the military departments to evaluate the following in the performance of
			 their duties (including duties under chapter 61 of title 10, United States
			 Code):
							(1)Medical
			 Evaluation Boards (MEBs).
							(2)Physical
			 Evaluation Boards (PEBs).
							(3)Physical
			 Evaluation Board Liaison Officers (PEBLOs).
							(b)ObjectivesThe
			 objectives of the quality assurance program shall be as follows:
							(1)To ensure
			 accuracy and consistency in the determinations and decisions of Medical
			 Evaluation Boards and Physical Evaluation Boards.
							(2)To otherwise
			 monitor and sustain proper performance of the duties of Medical Evaluation
			 Boards and Physical Evaluation Boards, and of Physical Evaluation Board Liaison
			 Officers.
							(3)Such other
			 objectives as the Secretary shall specify for purposes of the quality assurance
			 program.
							(c)Reports
							(1)Report on
			 implementationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report setting forth the plan of the Secretary for the
			 implementation of the requirements of this section.
							(2)Annual
			 reportsNot later than one year after the date of the submittal
			 of the report required by paragraph (1), and annually thereafter for the next
			 four years, the Secretary shall submit to the appropriate committees of
			 Congress a report setting forth an assessment of the implementation of the
			 requirements of this section during the one-year period ending on the date of
			 the report under this paragraph. Each report shall include, in particular, an
			 assessment of the extent to which the quality assurance program under the
			 requirements of this section meets the objectives specified in subsection
			 (b).
							(3)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
								(B)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
								754.Assessment of
			 adequacy of mental health care benefits under the TRICARE program
						(a)Independent
			 assessment requiredNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall, in consultation with the
			 Secretary of Health and Human Services, enter into a contract with an
			 appropriate independent entity to assess whether the mental health care
			 benefits available for members of the Armed Forces and other covered
			 beneficiaries under the TRICARE program are adequate to meet the needs of such
			 members and beneficiaries for mental health care.
						(b)ReportThe
			 contract required by subsection (a) shall require the entity conducting the
			 assessment required by the contract to submit to the Secretary of Defense, and
			 to the congressional defense committees, a report setting forth the results of
			 the assessment by not later than 180 days after the date of entry into the
			 contract. If the entity determines pursuant to the assessment that the mental
			 health care benefits available for members of the Armed Forces and other
			 covered beneficiaries under the TRICARE program are not adequate to meet the
			 needs of such members and beneficiaries for mental health care, the report
			 shall include such recommendations for legislative or administrative action as
			 the entity considers appropriate to remediate any identified inadequacy.
						(c)DefinitionsIn
			 this section:
							(1)The term
			 covered beneficiaries has the meaning given that term in section
			 1072(5) of title 10, United States Code.
							(2)The term
			 TRICARE program has the meaning given that term in section 1072(7)
			 of title 10, United States Code.
							755.Sharing
			 between Department of Defense and Department of Veterans Affairs of records and
			 information retained under the medical tracking system for members of the Armed
			 Forces deployed overseas
						(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly enter into a memorandum of understanding providing for
			 the sharing by the Department of Defense with the Department of Veterans
			 Affairs of the results of examinations and other records on members of the
			 Armed Forces that are retained and maintained with respect to the medical
			 tracking system for members deployed overseas under section 1074f(c) of title
			 10, United States Code.
						(b)Cessation upon
			 implementation of electronic health recordThe sharing required
			 pursuant to subsection (a) shall cease on the date on which the Secretary of
			 Defense and the Secretary of Veterans Affairs jointly certify to Congress that
			 the Secretaries have fully implemented an integrated electronic health record
			 for members of the Armed Forces that is fully interoperable between the
			 Department of Defense and the Department of Veterans Affairs.
						756.Participation
			 of members of the Armed Forces in peer support counseling programs of the
			 Department of Veterans Affairs
						(a)Participation
							(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly enter into a memorandum of understanding providing for
			 members of the Armed Forces described in subsection (b) to volunteer or be
			 considered for employment as peer counselors under the following:
								(A)The peer support
			 counseling program carried out by the Secretary of Veterans Affairs under
			 subsection (j) of section 1720F of title 38, United States Code, as part of the
			 comprehensive program for suicide prevention among veterans under subsection
			 (a) of such section.
								(B)The peer support
			 counseling program carried out by the Secretary of Veterans Affairs under
			 section 304(a)(1) of the Caregivers and Veterans Omnibus Health Services Act of
			 2010 (Public Law 111–163; 124 Stat. 1150; 38 U.S.C. 1712A note).
								(2)TrainingAny
			 member participating in a peer support counseling program under paragraph (1)
			 shall receive the training for peer counselors under section 1720F(j)(2) of
			 title 38, United States Code, or section 304(c) of the Caregivers and Veterans
			 Omnibus Health Services Act of 2010, as applicable, before performing peer
			 support counseling duties under such program.
							(b)Covered
			 membersMembers of the Armed Forces described in this subsection
			 are the following:
							(1)Members of the
			 reserve components of the Armed Forces who are demobilizing after deployment in
			 a theater of combat operations, including, in particular, members who
			 participated in combat against the enemy while so deployed.
							(2)Members of the
			 regular components of the Armed Forces separating from active duty who have
			 been deployed in a theater of combat operations in which such members
			 participated in combat against the enemy.
							757.Research and
			 medical practice on mental health conditions
						(a)Department of
			 Defense organization on research and practiceThe Secretary of
			 Defense shall establish within the Department of Defense an organization to
			 carry out the responsibilities specified in subsection (b).
						(b)ResponsibilitiesThe
			 organization established under subsection (a) shall—
							(1)carry out
			 programs and activities designed to provide for the translation of research on
			 the diagnosis and treatment of mental health conditions into policy on medical
			 practices;
							(2)make
			 recommendations to the Assistant Secretary of Defense for Health Affairs on the
			 translation of such research into the policies of the Department of Defense on
			 medical practices with respect to members of the Armed Forces; and
							(3)discharge such
			 other responsibilities relating to research and medical practices on mental
			 health conditions, and the policies of the Department on such practices with
			 respect to members of the Armed Forces, as the Secretary or the Assistant
			 Secretary shall specify for purposes of this section.
							(c)Reports
							(1)Initial
			 reportNot later than 120 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on the organization
			 required by subsection (a). The report shall include a description of the
			 organization and a plan for implementing the requirements of this
			 section.
							(2)Annual
			 reportsThe Secretary shall submit to Congress each year a report
			 on the activities of the organization established under subsection (a) during
			 the preceding year. Each report shall include the following:
								(A)A summary
			 description of the activities of the organization during the preceding
			 year.
								(B)A description of
			 the recommendations made by the organization to the Assistant Secretary under
			 subsection (b)(2) during the year, and a description of the actions undertaken
			 (or to be undertaken) by the Assistant Secretary in response to such
			 recommendations.
								(C)Such other
			 matters relating to the activities of the organization, including
			 recommendations for additional legislative or administrative action, as the
			 Secretary, in consultation with the Assistant Secretary, considers
			 appropriate.
								758.Disposal of
			 controlled substances
						(a)Members of the
			 Armed ForcesThe
			 Administrator of the Drug Enforcement Administration shall enter into a
			 memorandum of understanding with the Secretary of Defense establishing
			 procedures under which a member of the Armed Forces may deliver a controlled
			 substance to a member of the Armed Forces or an employee of the Department of
			 Defense to be disposed of in accordance with section 302(g) of the Controlled
			 Substances Act (21 U.S.C. 822(g)).
						(b)Veterans
							(1)In
			 generalThe Administrator
			 shall enter into a memorandum of understanding with the Secretary of Veterans
			 Affairs establishing procedures under which a veteran may deliver a controlled
			 substance to an employee of the Department of Veterans Affairs to be disposed
			 of in accordance with section 302(g) of the Controlled Substances Act.
							(2)Veteran
			 definedIn this subsection, the term veteran has the
			 meaning given that term in section 101 of title 38, United States Code.
							759.Transparency
			 of mental health care services
						(a)Measurement of
			 mental health care services
							(1)In
			 generalNot later than December 31, 2013, the Secretary of
			 Veterans Affairs shall develop and implement a comprehensive set of measures to
			 assess mental health care services furnished by the Department of Veterans
			 Affairs.
							(2)ElementsThe
			 measures developed and implemented under paragraph (1) shall provide an
			 accurate and comprehensive assessment of the following:
								(A)The timeliness of
			 the furnishing of mental health care by the Department.
								(B)The satisfaction
			 of patients who receive mental health care services furnished by the
			 Department.
								(C)The capacity of
			 the Department to furnish mental health care.
								(D)The availability
			 and furnishing of evidence-based therapies by the Department.
								(b)Guidelines for
			 staffing mental health care servicesNot later than December 31,
			 2013, the Secretary shall develop and implement guidelines for the staffing of
			 general and specialty mental health care services, including at community-based
			 outpatient clinics. Such guidelines shall include productivity standards for
			 providers of mental health care.
						(c)Study
			 committee
							(1)In
			 generalThe Secretary shall seek to enter into a contract with
			 the National Academy of Sciences to create a study committee—
								(A)to consult with
			 the Secretary on the Secretary’s development and implementation of the measures
			 and guidelines required by subsections (a) and (b); and
								(B)to conduct an
			 assessment and provide an analysis and recommendations on the state of
			 Department mental health services.
								(2)FunctionsIn
			 entering into the contract described in paragraph (1), the Secretary shall,
			 with respect to paragraph (1)(B), include in such contract a provision for the
			 study committee—
								(A)to conduct a
			 comprehensive assessment of barriers to access to mental health care by
			 veterans who served in the Armed Forces in Operation Enduring Freedom,
			 Operation Iraqi Freedom, or Operation New Dawn;
								(B)to assess the
			 quality of the mental health care being provided to such veterans (including
			 the extent to which veterans are afforded choices with respect to modes of
			 treatment) through site visits to facilities of the Veterans Health
			 Administration (including at least one site visit in each Veterans Integrated
			 Service Network), evaluating studies of patient outcomes, and other appropriate
			 means;
								(C)to assess
			 whether, and the extent to which, veterans who served in the Armed Forces in
			 Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn are
			 being offered a full range of necessary mental health services at Department
			 health care facilities, including early intervention services for hazardous
			 drinking, relationship problems, and other behaviors that create a risk for the
			 development of a chronic mental health condition;
								(D)to conduct
			 surveys or have access to Department-administered surveys of—
									(i)providers of
			 Department mental health services;
									(ii)veterans who
			 served in the Armed Forces in Operation Enduring Freedom, Operation Iraqi
			 Freedom, or Operation New Dawn who are receiving mental health care furnished
			 by the Department; and
									(iii)eligible
			 veterans who served in the Armed Forces in Operation Enduring Freedom,
			 Operation Iraqi Freedom, or Operation New Dawn who are not using Department
			 health care services to assess those barriers described in subparagraph (A);
			 and
									(E)to provide to the
			 Secretary, on the basis of its assessments as delineated in subparagraphs (A)
			 through (C), specific, detailed recommendations—
									(i)for
			 overcoming barriers, and improving access, to timely, effective mental health
			 care at Department health care facilities (or, where Department facilities
			 cannot provide such care, through contract arrangements under existing law);
			 and
									(ii)to
			 improve the effectiveness and efficiency of mental health services furnished by
			 the Secretary.
									(3)Participation
			 by former officials and employees of Veterans Health
			 AdministrationThe Secretary shall ensure that any contract
			 entered into under paragraph (1) provides for inclusion on any subcommittee
			 which participates in conducting the assessments and formulating the
			 recommendations provided for in paragraph (2) at least one former official of
			 the Veterans Health Administration and at least two former employees of the
			 Veterans Health Administration who were providers of mental health care.
							(4)Periodic
			 reports to SecretaryIn entering into the contract described in
			 paragraph (1), the Secretary shall, with respect to paragraph (1)(A), include
			 in such contract a provision for the submittal to the Secretary of periodic
			 reports and provision of other consultation to the Secretary by the study
			 committee to assist the Secretary in carrying out subsections (a) and
			 (b).
							(5)Reports to
			 CongressNot later than 30 days after receiving a report under
			 paragraph (4), the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the plans of the Secretary to implement such
			 recommendations submitted to the Secretary by the study committee as the
			 Secretary considers appropriate. Such report shall include a description of
			 each recommendation submitted to the Secretary that the Secretary does not plan
			 to carry out and an explanation of why the Secretary does not plan to carry out
			 such recommendation.
							(d)Publication
							(1)In
			 generalThe Secretary shall make available to the public on an
			 Internet website of the Department the following:
								(A)The measures and
			 guidelines developed and implemented under this section.
								(B)An assessment of
			 the performance of the Department using such measures and guidelines.
								(2)Quarterly
			 updatesThe Secretary shall update the measures, guidelines, and
			 assessment made available to the public under paragraph (1) not less frequently
			 than quarterly.
							(e)Semiannual
			 reports
							(1)In
			 generalNot later than June 30, 2013, and not less frequently
			 than twice each year thereafter, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the Secretary's progress in developing and
			 implementing the measures and guidelines required by this section.
							(2)ElementsEach
			 report submitted under paragraph (1) shall include the following:
								(A)A description of
			 the development and implementation of the measures required by subsection (a)
			 and the guidelines required by subsection (b).
								(B)A description of
			 the progress made by the Secretary in developing and implementing such measures
			 and guidelines.
								(C)An assessment of
			 the mental health care services furnished by the Department of Veterans
			 Affairs, using the measures developed and implemented under subsection
			 (a).
								(D)An assessment of
			 the effectiveness of the guidelines developed and implemented under subsection
			 (b).
								(E)Such
			 recommendations for legislative or administrative action as the Secretary may
			 have to improve the effectiveness and efficiency of the mental health care
			 services furnished under laws administered by the Secretary.
								(f)Implementation
			 report
							(1)In
			 generalNot later than 30 days before the date on which the
			 Secretary begins implementing the measures and guidelines required by this
			 section, the Secretary shall submit to the committees described in subsection
			 (e)(1) a report on the Secretary's planned implementation of such measures and
			 guidelines.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A detailed
			 description of the measures and guidelines that the Secretary plans to
			 implement under this section.
								(B)A description of
			 the rationale for each measure and guideline the Secretary plans to implement
			 under this section.
								(C)A discussion of
			 each measure and guideline that the Secretary considered under this section but
			 chose not to implement.
								(D)The number of
			 current vacancies in mental health care provider positions in the
			 Department.
								(E)An assessment of
			 how many additional positions are needed to meet current or expected demand for
			 mental health services furnished by the Department.
								760.Expansion of
			 Vet Center program to include furnishing counseling to certain members of the
			 Armed Forces and their family membersSection 1712A of title 38, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking Upon the request and all that
			 follows through the period at the end and inserting the following: “Upon the
			 request of any individual referred to in subparagraph (C), the Secretary shall
			 furnish counseling, including by furnishing counseling through a Vet Center, to
			 the individual—
									
										(i)in the case of an individual referred
				to in clauses (i) through (iv) of subparagraph (C), to assist the individual in
				readjusting to civilian life; and
										(ii)in the case of an individual referred
				to in clause (v) of such subparagraph who is a family member of a veteran or
				member described in such clause—
											(I)in the case of a member who is deployed in
				a theater of combat operations or an area at a time during which hostilities
				are occurring in that area, during such deployment to assist such individual in
				coping with such deployment; and
											(II)in the case of a veteran or member
				who is readjusting to civilian life, to the degree that counseling furnished to
				such individual is found to aid in the readjustment of such veteran or member
				to civilian life.
											;
				and
								(ii)by
			 striking subparagraph (B) and inserting the following new subparagraphs:
									
										(B)Counseling furnished to an individual
				under subparagraph (A) may include a comprehensive individual assessment of the
				individual's psychological, social, and other characteristics to ascertain
				whether—
											(i)in the case of an individual referred
				to in clauses (i) through (iv) of subparagraph (C), such individual has
				difficulties associated with readjusting to civilian life; and
											(ii)in the case of an individual referred
				to in clause (v) of such subparagraph, such individual has difficulties
				associated with—
												(I)coping with the deployment of a
				member described in subclause (I) of such clause; or
												(II)readjustment to civilian life of a
				veteran or member described in subclause (II) of such clause.
												(C)Subparagraph (A) applies to the
				following individuals:
											(i)Any individual who is a veteran or
				member of the Armed Forces, including a member of a reserve component of the
				Armed Forces, who served on active duty in a theater of combat operations or an
				area at a time during which hostilities occurred in that area.
											(ii)Any individual who is a veteran or
				member of the Armed Forces, including a member of a reserve component of the
				Armed Forces, who provided direct emergency medical or mental health care, or
				mortuary services to the causalities of combat operations or hostilities, but
				who at the time was located outside the theater of combat operations or area of
				hostilities.
											(iii)Any individual who is a veteran or
				member of the Armed Forces, including a member of a reserve component of the
				Armed Forces, who engaged in combat with an enemy of the United States or
				against an opposing military force in a theater of combat operations or an area
				at a time during which hostilities occurred in that area by remotely
				controlling an unmanned aerial vehicle, notwithstanding whether the physical
				location of such veteran or member during such combat was within such theater
				of combat operations or area.
											(iv)Any individual who received
				counseling under this section before the date of the enactment of the National
				Defense Authorization Act for Fiscal Year 2013.
											(v)Any individual who is a family member
				of any—
												(I)member of the Armed Forces,
				including a member of a reserve component of the Armed Forces, who is serving
				on active duty in a theater of combat operations or in an area at a time during
				which hostilities are occurring in that area; or
												(II)veteran or member of the Armed
				Forces described in this
				subparagraph.
												;
								(B)by striking
			 paragraph (2);
							(C)by redesignating
			 paragraph (3) as paragraph (2); and
							(D)in paragraph (2),
			 as redesignated by subparagraph (C)—
								(i)by
			 striking a veteran described in paragraph (1)(B)(iii) and
			 inserting an individual described in paragraph (1)(C);
			 and
								(ii)by
			 striking the veteran a preliminary general mental health
			 assessment and inserting the individual a comprehensive
			 individual assessment as described in paragraph (1)(B);
								(2)in subsection
			 (b)(1), by striking physician or psychologist each place it
			 appears and inserting licensed or certified mental health care
			 provider;
						(3)in subsection
			 (g)—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)The term
				Vet Center means a facility which is operated by the Department
				for the provision of services under this section and which is situated apart
				from Department general health care
				facilities.
									;
				and
							(B)by adding at the
			 end the following new paragraph:
								
									(3)The term
				family member, with respect to a veteran or member of the Armed
				Forces, means an individual who—
										(A)is a member of
				the family of the veteran or member, including—
											(i)a
				parent;
											(ii)a spouse;
											(iii)a child;
											(iv)a step-family
				member; and
											(v)an extended
				family member; or
											(B)lives with the
				veteran or member but is not a member of the family of the veteran or
				member.
										;
				and
							(4)by redesignating
			 subsection (g), as amended by paragraph (3), as subsection (h) and inserting
			 after subsection (f) the following new subsection (g):
							
								(g)In carrying out
				this section and in furtherance of the Secretary's responsibility to carry out
				outreach activities under chapter 63 of this title, the Secretary may provide
				for and facilitate the participation of personnel employed by the Secretary to
				provide services under this section in recreational programs that are—
									(1)designed to
				encourage the readjustment of veterans described in subsection (a)(1)(C);
				and
									(2)operated by any
				organization named in or approved under section 5902 of this
				title.
									.
						761.Authority for
			 Secretary of Veterans Affairs to furnish mental health care through facilities
			 other than Vet Centers to immediate family members of members of the Armed
			 Forces deployed in connection with a contingency operation
						(a)In
			 generalSubject to the availability of appropriations and
			 subsection (b), the Secretary of Veterans Affairs, in addition to furnishing
			 mental health care to family members of members of the Armed Forces through Vet
			 Centers under section 1712A of title 38, United States Code, may furnish mental
			 health care to immediate family members of members of the Armed Forces while
			 such members are deployed in connection with a contingency operation (as
			 defined in section 101 of title 10, United States Code) through Department of
			 Veterans Affairs medical facilities, telemental health modalities, and such
			 community, nonprofit, private, and other third parties as the Secretary
			 considers appropriate.
						(b)LimitationThe
			 Secretary may furnish mental health care under subsection (a) only to the
			 extent that resources and facilities are available and only to the extent that
			 the furnishing of such care does not interfere with the provision of care to
			 veterans.
						(c)No eligibility
			 for travel reimbursementA family member to whom the Secretary
			 furnishes mental health care under subsection (a) shall not be eligible for
			 payments or allowances under section 111 of title 38, United States Code, for
			 such mental health care.
						(d)SunsetThe
			 authority to furnish medical health care under subsection (a) shall expire on
			 the date that is three years after the date of the enactment of this
			 Act.
						(e)Vet Center
			 definedIn this section, the term Vet Center has the
			 meaning given the term in section 1712A(g) of title 38, United States Code, as
			 amended by section 760(3) of this Act.
						762.Organization
			 of the Readjustment Counseling Service in Department of Veterans
			 Affairs
						(a)In
			 generalSubchapter I of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
							
								7309.Readjustment
				Counseling Service
									(a)In
				generalThere is in the Veterans Health Administration a
				Readjustment Counseling Service. The Readjustment Counseling Service shall
				provide readjustment counseling and associated services to individuals in
				accordance with section 1712A of this title.
									(b)Chief
				Officer(1)The head of the
				Readjustment Counseling Service shall be the Chief Officer of the Readjustment
				Counseling Service (in this section the Chief Officer), who
				shall report directly to the Under Secretary for Health.
										(2)The Chief Officer shall be appointed
				by the Under Secretary for Health from among individuals who—
											(A)(i)are psychologists who
				hold a diploma as a doctorate in clinical or counseling psychology from an
				authority approved by the American Psychological Association and who have
				successfully undergone an internship approved by that association;
												(ii)are holders of a master in social
				work degree; or
												(iii)hold such other advanced degrees
				related to mental health as the Secretary considers appropriate;
												(B)have at least three years of
				experience providing direct counseling services or outreach services in the
				Readjustment Counseling Service;
											(C)have at least three years of
				experience administrating direct counseling services or outreach services in
				the Readjustment Counseling Service;
											(D)meet the quality standards and
				requirements of the Department; and
											(E)are veterans who served in combat as
				members of the Armed Forces.
											(c)Structure(1)The Readjustment
				Counseling Service is a distinct organizational element within Veterans Health
				Administration.
										(2)The Readjustment Counseling Service
				shall provide counseling and services as described in subsection (a).
										(3)The Chief Officer shall have direct
				authority over all Readjustment Counseling Service staff and assets, including
				Vet Centers.
										(d)Source of
				funds(1)Amounts for the
				activities of the Readjustment Counseling Service, including the operations of
				its Vet Centers, shall be derived from amounts appropriated for the Veterans
				Health Administration for medical care.
										(2)Amounts for activities of the
				Readjustment Counseling Service, including the operations of its Vet Centers,
				shall not be allocated through the Veterans Equitable Resource Allocation
				system.
										(3)In each budget request submitted for
				the Department of Veterans Affairs by the President to Congress under section
				1105 of title 31, the budget request for the Readjustment Counseling Service
				shall be listed separately.
										(e)Annual
				report(1)Not later than March 15
				of each year, the Secretary shall submit to the Committee on Veterans' Affairs
				of the Senate and the Committee on Veterans' Affairs of the House of
				Representatives a report on the activities of the Readjustment Counseling
				Service during the preceding calendar year.
										(2)Each report submitted under paragraph
				(1) shall include, with respect to the period covered by the report, the
				following:
											(A)A summary of the activities of the
				Readjustment Counseling Service, including Vet Centers.
											(B)A description of the workload and
				additional treatment capacity of the Vet Centers, including, for each Vet
				Center, the ratio of the number of full-time equivalent employees at such Vet
				Center and the number of individuals who received services or assistance at
				such Vet Center.
											(C)A detailed analysis of demand for and
				unmet need for readjustment counseling services and the Secretary's plan for
				meeting such unmet need.
											(f)Vet Center
				definedIn this section, the term Vet Center has the
				meaning given the term in section 1712A(g) of this
				title.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7308 the
			 following new item:
							
								
									7309. Readjustment Counseling
				Service.
								
								.
						(c)Conforming
			 amendmentsSection 7305 of such title is amended—
							(1)by redesignating
			 paragraph (7) as paragraph (8); and
							(2)by inserting
			 after paragraph (6) the following new paragraph (7):
								
									(7)A Readjustment
				Counseling
				Service.
									.
							763.Recruiting
			 mental health providers for furnishing of mental health services on behalf of
			 the Department of Veterans Affairs without compensation from the
			 Department
						(a)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out a national program of outreach to societies,
			 community organizations, nonprofit organizations, or government entities in
			 order to recruit mental health providers, who meet the quality standards and
			 requirements of the Department of Veterans Affairs, to provide mental health
			 services for the Department on a part-time, without-compensation basis, under
			 section 7405 of title 38, United States Code.
						(b)Partnering with
			 and developing community entities and nonprofit organizationsIn
			 carrying out the program required by subsection (a), the Secretary may partner
			 with a community entity or nonprofit organization or assist in the development
			 of a community entity or nonprofit organization, including by entering into an
			 agreement under section 8153 of title 38, United States Code, that provides
			 strategic coordination of the societies, organizations, and government entities
			 described in subsection (a) in order to maximize the availability and efficient
			 delivery of mental health services to veterans by such societies,
			 organizations, and government entities.
						(c)Military
			 culture trainingIn carrying out the program required by
			 subsection (a), the Secretary shall provide training to mental health providers
			 to ensure that clinicians who provide mental health services as described in
			 such subsection have sufficient understanding of military- and service-specific
			 culture, combat experience, and other factors that are unique to the experience
			 of veterans who served in Operation Enduring Freedom, Operating Iraqi Freedom,
			 or Operation New Dawn.
						764.Peer
			 support
						(a)Peer support
			 counseling program
							(1)Program
			 requiredParagraph (1) of section 1720F(j) of title 38, United
			 States Code, is amended in the matter before subparagraph (A) by striking
			 may and inserting shall.
							(2)TrainingParagraph
			 (2) of such section is amended by inserting after peer
			 counselors the following: , including training carried out under
			 the national program of training required by section 304(c) of the Caregivers
			 and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note; Public
			 Law 111–163).
							(3)Availability of
			 program at Department medical centersSuch section is amended by
			 adding at the end the following new paragraph:
								
									(3)In addition to other locations the
				Secretary considers appropriate, the Secretary shall carry out the peer support
				program under this subsection at each Department medical
				center.
									.
							(4)Deadline for
			 commencement of programThe Secretary of Veterans Affairs shall
			 ensure that the peer support counseling program required by section 1720F(j) of
			 title 38, United States Code, as amended by this subsection, commences at each
			 Department of Veterans Affairs medical center not later than 270 days after the
			 date of the enactment of this Act.
							(b)Peer outreach
			 and peer support services at Department Medical Centers under program on
			 readjustment and mental health care services for veterans who served in
			 Operation Enduring Freedom and Operation Iraqi Freedom
							(1)In
			 generalSection 304 of the Caregivers and Veterans Omnibus Health
			 Services Act of 2010 (38 U.S.C. 1712A note; Public Law 111–163) is
			 amended—
								(A)by redesignating
			 subsection (e) as subsection (f); and
								(B)by inserting
			 after subsection (d) the following new subsection (e):
									
										(e)Provision of
				peer outreach and peer support services at Department medical
				centersThe Secretary shall carry out the services required by
				subparagraphs (A) and (B) of subsection (a)(1) at each Department medical
				center.
										.
								(2)DeadlineThe
			 Secretary of Veterans Affairs shall commence carrying out the services required
			 by subparagraphs (A) and (B) of subsection (a)(1) of such section at each
			 Department of Veterans Affairs medical center, as required by subsection (e) of
			 such section (as added by paragraph (1)), not later than 270 days after the
			 date of the enactment of this Act.
							VIIIAcquisition Policy, Acquisition Management,
			 and Related Matters
				AProvisions Relating to Major Defense
			 Acquisition Programs
					801.Limitation on use of cost-type
			 contracts
						(a)Prohibition with respect to production of
			 major defense acquisition programsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall modify the
			 acquisition regulations of the Department of Defense to prohibit the Department
			 from entering into cost-type contracts for the production of major defense
			 acquisition programs (MDAPs).
						(b)Exception
							(1)In generalThe prohibition under subsection (a) shall
			 not apply in the case of a particular cost-type contract if the Under Secretary
			 of Defense for Acquisition, Technology, and Logistics, after consultation with
			 the Director of Cost Assessment and Program Evaluation—
								(A)certifies, in writing, with reasons, that a
			 cost-type contract is needed to provide a required capability in a timely and
			 cost-effective manner; and
								(B)provides the certification to the
			 congressional defense committees not later than 30 business days before issuing
			 a solicitation for the contract.
								(2)Scope of exceptionIn any case when the Under Secretary grants
			 an exception under paragraph (1), the Under Secretary shall take affirmative
			 steps to make sure that the use of cost-type pricing is limited to only those
			 line items or portions of the contract where such pricing is needed to achieve
			 the purposes of the exception. A written certification under paragraph (1)
			 shall be accompanied by an explanation of the steps taken under this
			 paragraph.
							(c)DefinitionsIn this section:
							(1)Major defense acquisition
			 programThe term major
			 defense acquisition program has the meaning given the term in section
			 2430(a) of title 10, United States Code.
							(2)Production of a major defense acquisition
			 programThe term
			 production of a major defense acquisition program means the
			 production, either on a low-rate initial production or full-rate production
			 basis, and deployment of a major system that is intended to achieve an
			 operational capability that satisfies mission needs, or any activity otherwise
			 defined as Milestone C under Department of Defense Instruction 5000.02 or
			 related authorities.
							(3)Contract for the production of a major
			 defense acquisition programThe term contract for the production
			 of a major defense acquisition program—
								(A)means a prime contract for the production
			 of a major defense acquisition program; and
								(B)does not include individual line items for
			 segregable efforts or contracts for the incremental improvement of systems that
			 are already in production (other than contracts for major upgrades that are
			 themselves major defense acquisition programs).
								(d)ApplicabilityThe requirements of this section shall
			 apply to contracts for the production of major defense acquisition programs
			 entered into on or after October 1, 2014.
						802.Acquisition strategies for major subsystems
			 and subassemblies on major defense acquisition programs
						(a)In generalThe Secretary of Defense shall ensure that
			 the acquisition strategy for each major defense acquisition program—
							(1)provides, where appropriate, for breaking
			 out a major subsystem or subassembly, conducting a separate competition or
			 negotiating a separate price for the subsystem or subassembly, and providing
			 the subsystem or subassembly to the prime contractor as government-furnished
			 equipment; and
							(2)in any case where it is not practical or
			 appropriate to break out a major subsystem or subassembly and provide it to the
			 prime contractor as government-furnished equipment, includes measures to
			 prevent excessive pass-through charges by the prime contractor.
							(b)DefinitionsIn this section:
							(1)The term excessive pass-through
			 charges means pass-through charges that are not reasonable in relation
			 to the cost of direct labor provided by employees of the contractor, any other
			 costs directly attributable to the management of the subcontract by employees
			 of the contractor, and the level of risk and responsibility, if any, assumed by
			 the prime contractor for the performance of the subcontract.
							(2)The term major defense acquisition
			 program has the meaning given the term in section 2430(a) of title 10,
			 United States Code.
							(3)The term pass-through charges
			 means prime contractor charges for overhead (including general and
			 administrative costs) or profit on a subsystem or subassembly that is produced
			 by an entity or entities other than the prime contractor.
							(c)Conforming amendmentsSection 202(c) of the Weapon Systems
			 Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1720; 10 U.S.C.
			 2430 note) is amended—
							(1)in the matter preceding paragraph (1), by
			 striking fair and objective make-buy decisions by prime
			 contractors and inserting competition or the option of
			 competition at the subcontract level;
							(2)by redesignating paragraphs (1), (2), and
			 (3) as paragraphs (2), (3), and (4), respectively; and
							(3)by inserting before paragraph (2), as
			 redesignated by paragraph (2) of this subsection, the following new paragraph
			 (1):
								
									(1)where appropriate, breaking out a major
				subsystem, conducting a separate competition for the subsystem, and providing
				the subsystem to the prime contractor as government-furnished
				equipment;
									.
							803.Management structure for developmental test
			 and evaluation
						(a)Duties of DASD for Developmental Test and
			 EvaluationSubsection (a)(5)
			 of section 139b of title 10, United States Code is amended—
							(1)in subparagraph (A)(i), by striking
			 in the Department of Defense and inserting of the
			 military departments and other elements of the Department of Defense;
			 and
							(2)in subparagraph (C), by striking
			 programs and inserting programs (including the activities
			 of chief developmental testers and lead developmental test evaluation
			 organizations designated in accordance with subsection (c)).
							(b)Duties of Chief Developmental Tester and
			 Lead Developmental Test and Evaluation OrganizationSubsection (c) of such section is
			 amended—
							(1)in paragraph (2), by striking shall
			 be responsible for and inserting , consistent with policies and
			 guidance issued pursuant to subsection (a)(5)(A), shall be responsible
			 for;
							(2)in paragraph (3), by striking shall
			 be responsible for and inserting , consistent with policies and
			 guidance issued pursuant to subsection (a)(5)(A), shall be responsible
			 for; and
							(3)by adding at the end the following new
			 paragraph:
								
									(4)Transmittal of records and
				dataThe chief developmental
				tester and the lead developmental test and evaluation organization for a major
				defense acquisition program shall promptly transmit to the Deputy Assistant
				Secretary for Developmental Test and Evaluation any records or data relating to
				the program that are requested by the Deputy Assistant Secretary, as provided
				in subsection
				(a)(6).
									.
							804.Assessments of potential termination
			 liability of contracts for the development or production of major defense
			 acquisition programs
						(a)Report on assessment requiredNot later than 30 days before entering into
			 a covered contract, the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics shall submit to the congressional defense committees a report on
			 the potential termination liability of the Department of Defense under the
			 contract, including—
							(1)an estimate of the maximum potential
			 termination liability certification for the contract; and
							(2)an assessment how such termination
			 liability is likely to increase or decrease over the period of performance of
			 the contract.
							(b)Covered contractsFor purposes of this section, a covered
			 contract is a contract for the development or production of a major defense
			 acquisition program for which the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics is the Milestone Decision Authority if the contract
			 has a potential termination liability of the Department of Defense that could
			 reasonably be expected to exceed $100,000,000.
						(c)Major defense acquisition program
			 definedIn this section, the
			 term major defense acquisition program has the meaning given that
			 term in section 2430 of title 10, United States Code.
						805.Technical change regarding programs
			 experiencing critical cost growth due to change in quantity
			 purchasedSection
			 2433a(c)(3)(A) of title 10, United States Code, is amended by striking
			 subparagraphs (B) and (C) and inserting subparagraphs
			 (B), (C), and (E).
					806.Repeal of requirement to review ongoing
			 programs initiated before enactment of Milestone B certification and approval
			 processSubsection (b) of
			 section 205 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law
			 111–23; 123 Stat. 1725; 10 U.S.C. 2366b note) is repealed.
					BAcquisition Policy and Management
					821.One-year extension of temporary limitation
			 on aggregate annual amount available for contract servicesSection 808 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1489) is
			 amended—
						(1)by striking fiscal year 2012 or
			 2103 each place it appears and inserting fiscal year 2012, 2013,
			 or 2014; and
						(2)by striking fiscal years 2012 and
			 2013 each place it appears and inserting fiscal years 2012,
			 2103, and 2014.
						822.Prohibition of
			 excessive pass-through contracts and charges in the acquisition of
			 services
						(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be revised to—
							(1)prohibit the
			 award of a covered contract or task order unless the contractor agrees that at
			 least 50 percent of the direct labor cost of services to be performed under the
			 contract or task order will be expended for employees of the contractor or of a
			 subcontractor that is specifically identified and authorized to perform such
			 work in the contract or task order;
							(2)provide that the
			 contracting officer for a covered contract or task order may authorize reliance
			 upon a subcontractor or subcontractors to meet the requirement in paragraph (1)
			 only upon a written determination that such reliance is in the best interest of
			 the executive agency concerned, after taking into account the added cost for
			 overhead (including general and administrative costs) and profit that may be
			 incurred as a result of the pass-through;
							(3)require the
			 contracting officer for a covered contract or task order for which more than 70
			 percent of the direct labor cost of services to be performed will be expended
			 for persons other than employees of the contractor to ensure that amounts paid
			 to the contractor for overhead (including general and administrative costs) and
			 profit are reasonable in relation to the cost of direct labor provided by
			 employees of the contractor and any other costs directly attributable to the
			 management of the subcontract by employees of the contractor;
							(4)include such
			 exceptions to the requirements in paragraphs (2) and (3) as the Federal
			 Acquisition Regulatory Council considers appropriate in the interests of the
			 United States, which exceptions shall be permissible only in exceptional
			 circumstances and for instances demonstrated by the Council to be
			 cost-effective; and
							(5)include such
			 exceptions to the requirements in paragraphs (2) and (3) as the Secretary of
			 Defense considers appropriate in the interests of the national defense.
							(b)Covered
			 contract or task order definedIn this section, the term
			 covered contract or task order means a contract or task order for
			 the performance of services (other than construction) with a value in excess of
			 the simplified acquisition threshold that is entered into for or on behalf of
			 an executive agency, except that such term does not include any contract or
			 task order that provides a firm, fixed price for each task to be performed and
			 is—
							(1)awarded on the
			 basis of adequate price competition; or
							(2)for the
			 acquisition of commercial services as defined in paragraphs (5) and (6) of
			 section 103 of title 41, United States Code.
							(c)Effective
			 dateThe requirements of this section shall apply to—
							(1)covered contracts
			 that are awarded on or after the date that is 90 days after the date of the
			 enactment of this Act; and
							(2)covered task
			 orders that are awarded on or after the date that is 90 days after the date of
			 the enactment of this Act under contracts that are awarded before, on, or after
			 such date.
							(d)Other
			 definitionsIn this section:
							(1)The term
			 executive agency has the meaning given that term in section 133 of
			 title 41, United States Code.
							(2)The term
			 Federal Acquisition Regulatory Council means the Federal
			 Acquisition Regulatory Council under section 1302(a) of title 41, United States
			 Code.
							(e)Conforming
			 repealSection 852 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (120 Stat. 2340) is repealed.
						823.Availability of amounts in Defense
			 Acquisition Workforce Development Fund for temporary members of
			 workforce
						(a)In generalSection 1705 of title 10, United States
			 Code, is amended—
							(1)in subsection (e)—
								(A)in paragraph (1), by adding at the end the
			 following new sentence: “In the case of temporary members of the acquisition
			 workforce designated pursuant to subsection (h)(2), such funds shall be
			 available only for the limited purpose of providing training in the performance
			 of acquisition-related functions and duties.”; and
								(B)in paragraph (5), by inserting before the
			 period at the end the following: “, and who has continued in the employment of
			 the Department since such time without a break in such employment of more than
			 a year”;
								(2)by striking subsection (g);
							(3)by redesignating subsection (h) as
			 subsection (g); and
							(4)by adding at the end the following new
			 subsection (h):
								
									(h)Acquisition workforce definedIn this section, the term acquisition
				workforce means the following:
										(1)Personnel in positions designated under
				section 1721 of this title as acquisition positions for purposes of this
				chapter.
										(2)Other military personnel or civilian
				employees of the Department of Defense who—
											(A)contribute significantly to the acquisition
				process by virtue of their assigned duties; and
											(B)are designated as temporary members of the
				acquisition workforce by the Under Secretary of Defense for Acquisition,
				Technology, and Logistics, or by the senior acquisition executive of a military
				department, for the limited purpose of receiving training for the performance
				of acquisition-related functions and
				duties.
											.
							(b)Extension of expedited hiring
			 authoritySubsection (g) of
			 such section, as redesignated by subsection (a)(3) of this section, is further
			 amended in paragraph (2) by striking September 30, 2015 and
			 inserting September 30, 2017.
						(c)Plan requiredNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall develop a plan for the implementation of the
			 authority provided by the amendments made by subsection (a) with regard to
			 temporary members of the defense acquisition workforce. The plan shall include
			 policy, criteria, and processes for designating temporary members and
			 appropriate safeguards to prevent the abuse of such authority.
						824.Department of Defense policy on contractor
			 profits
						(a)Review of guidelines on
			 profitsThe Secretary of
			 Defense shall review the profit guidelines in the Department of Defense
			 Supplement to the Federal Acquisition Regulation in order to identify any
			 modifications to such guidelines that are necessary to ensure an appropriate
			 link between contractor profit and contractor performance.
						(b)Matters To be consideredIn conducting the review required by
			 subsection (a), the Secretary shall consider, at a minimum, the
			 following:
							(1)Appropriate levels of profit needed to
			 sustain competition in the defense industry, taking into account contractor
			 investment and cash flow.
							(2)Appropriate adjustments to address contract
			 and performance risk assumed by the contractor, taking into account the extent
			 to which such risk is passed on to subcontractors.
							(3)Appropriate incentives for superior
			 performance in delivering quality products and services in a timely and
			 cost-effective manner, taking into account such factors as prime contractor
			 cost reduction, control of overhead costs, subcontractor cost reduction,
			 subcontractor management, and effective competition (including the utilization
			 of small business) at the subcontract level.
							(c)Modification of guidelinesNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall modify the profit guidelines
			 described in subsection (a) so as to achieve the link described that
			 subsection.
						(d)ReportUpon the completion of the modification of
			 the profit guidelines required by subsection (c), the Secretary shall submit to
			 the congressional defense committees a report on the actions of the Secretary
			 under this section. The report shall set forth the following:
							(1)The results of the review conducted under
			 subsection (a).
							(2)A description of the modification carried
			 out under subsection (c).
							825.Modification of authorities on internal
			 controls for procurements on behalf of the Department of Defense by certain
			 non-defense agencies
						(a)Discretionary authoritySubsection (a) of section 801 of the
			 National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note)
			 is amended—
							(1)in paragraph (1), by striking shall,
			 not later than the date specified in paragraph (2), and inserting
			 may;
							(2)by striking paragraph (2);
							(3)by redesignating paragraphs (3) through (6)
			 as paragraphs (2) through (5), respectively;
							(4)in paragraph (3), as redesignated by
			 paragraph (3) of this section—
								(A)by striking required under this
			 subsection and inserting to be performed under this
			 subsection; and
								(B)by striking shall and
			 inserting may; and
								(5)in paragraph (4), as so redesignated, by
			 striking shall and inserting may.
							(b)Conforming amendmentsSubsection (b)(1)(B) of such section is
			 amended—
							(1)in clause (i), by striking required
			 by subsection (a)(4) and inserting to be entered into under
			 subsection (a)(3); and
							(2)in clause (ii)—
								(A)by striking required by subsection
			 (a) and inserting provided for under subsection (a);
			 and
								(B)by striking subsection
			 (a)(5) and inserting subsection (a)(4).
								826.Extension of pilot program on management of
			 supply-chain riskSection
			 806(g) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383; 124 Stat. 4262; 10 U.S.C. 2304 note) is amended by
			 striking the date that is three years after the date of the enactment of
			 this Act and inserting January 1, 2016.
					827.Sense of
			 Senate on the continuing progress of the Department of Defense in implementing
			 its Item Unique Identification Initiative
						(a)FindingsThe
			 Senate makes the following findings:
							(1)In 2003, the
			 Department of Defense initiated the Item Unique Identification (IUID)
			 Initiative, which requires the marking and tracking of assets deployed
			 throughout the Armed Forces or in the possession of Department
			 contractors.
							(2)The Initiative
			 has the potential for realizing significant cost savings and improving the
			 management of defense equipment and supplies throughout their lifecycle.
							(3)The Initiative
			 can help the Department combat the growing problem of counterfeits in the
			 military supply chain.
							(b)Sense of
			 SenateIt is the sense of the Senate—
							(1)to support
			 efforts by the Department of Defense to implement the Item Unique
			 Identification Initiative;
							(2)to support
			 measures to verify contractor compliance with section 252.211–7003 (entitled
			 Item Identification and Valuation) of the Defense Supplement to
			 the Federal Acquisition Regulation, on Unique Identification, which states that
			 a unique identification equivalent recognized by the Department is required for
			 certain acquisitions;
							(3)to encourage the
			 Armed Forces to adopt and implement Item Unique Identification actions and
			 milestones; and
							(4)to support
			 investment of sufficient resources and continued training and leadership to
			 enable the Department to capture meaningful data and optimize the benefits of
			 the Item Unique Identification Initiative.
							CAmendments Relating to General Contracting
			 Authorities, Procedures, and Limitations
					841.Applicability of Truth in Negotiations Act
			 to major systems and related subsystems, components, and support
			 services
						(a)Authority To require submission of cost or
			 pricing dataSubsection (c)
			 of section 2306a of title 10, United States Code, is amended—
							(1)in the subsection caption, by striking
			 below-threshold and inserting
			 certain; and
							(2)in paragraph (2), by inserting before the
			 period at the end the following: “, except in the case of either of the
			 following:
								
									(A)A major system or a subsystem or component
				thereof that is not a commercially available off-the-shelf item (as defined in
				section 104 of title 41) and was not developed exclusively at private expense
				as demonstrated in accordance with the requirements of section 2321(f)(2) of
				this title.
									(B)Services that are procured for support of a
				system, subsystem, or component described in subparagraph
				(A).
									.
							(b)Authority To require submission of other
			 informationSubsection (d)(1)
			 of such section is amended by striking at a minimum and all that
			 follows and inserting “at a minimum—
							
								(A)appropriate information on the prices at
				which the same item or similar items have previously been sold that is adequate
				for evaluating the reasonableness of the price for the procurement; and
								(B)in the case of a system, subsystem,
				component, or services described in subparagraph (A) or (B) of subsection
				(c)(2) for which price information described in subparagraph (A) of this
				paragraph is not adequate to evaluate price reasonableness, uncertified cost
				data that is adequate for evaluating the reasonableness of the price for the
				procurement.
								.
						(c)Technical amendmentSubsection (c)(3) of such section is
			 amended by striking paragraph and inserting
			 subsection.
						842.Maximum amount of allowable costs of
			 compensation of contractor employees
						(a)Modification of maximum
			 amountSection 2324(e)(1)(P)
			 of title 10, United States Code, is amended by striking the
			 benchmark and all that follows through section 1127 of title
			 41 and inserting the annual amount payable under the aggregate
			 limitation on pay as established by the Office of Management and Budget
			 (currently $230,700).
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on January 1, 2013, and shall apply with
			 respect to costs of compensation incurred on or after that date under contracts
			 entered into before, on, or after that date.
						(c)Report on
			 allowable costs of employee compensationNot later than 120 days
			 after the date of the enactment of this Act, the Inspector General of the
			 Department of Defense shall submit to Congress a report on the effect of the
			 modification of allowable costs of contractor compensation of employees made by
			 subsection (a). The report shall include the following:
							(1)The total number
			 of contractor employees whose allowable costs of compensation in fiscal year
			 2012 exceeded the amount of allowable costs under the modification made by
			 subsection (a).
							(2)The total number
			 of contractor employees whose allowable costs of compensation in each of fiscal
			 years 2010, 2011, and 2012 would have exceeded the amount of allowable costs
			 under section 2324(e)(1)(P) of title 10, United States Code, as amended by
			 section 803(a) of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1485).
							(3)The total number
			 of contractor employees whose allowable costs of compensation in each of fiscal
			 years 2010, 2011, and 2012 exceeded the amount payable to the President under
			 section 102 of title 3, United States Code.
							(4)The total number
			 of contractor employees in fiscal year 2012 that could have been characterized
			 as falling within a narrowly targeted exception established by the Secretary of
			 Defense under section 2324(e)(1)(P) of title 10, United States Code, as a
			 result of the amendment made by section 803(a)(2) of the National Defense
			 Authorization Act for Fiscal Year 2012.
							(5)An assessment
			 whether the compensation amounts provided in fiscal year 2012 to employees who
			 were characterized by their employers as falling within a narrowly targeted
			 exception described in paragraph (4) were provided compensation amounts in that
			 fiscal year in manner consistent with private sector practice.
							(6)The duties and
			 services performed in fiscal year 2012 by employees who were characterized by
			 their employers as falling within a narrowly targeted exception described in
			 paragraph (4).
							(7)An assessment
			 whether there are Federal civilian employees who perform duties and services
			 comparable to the duties and services described pursuant to paragraph
			 (6).
							843.Department of Defense access to and use of
			 contractor internal audit reports
						(a)Clarification of audit access
			 authoritySection 2313(a)(2)
			 of title 10, United States Code, is amended—
							(1)in subparagraph (C), by striking
			 or at the end;
							(2)in subparagraph (D), by striking the period
			 at the end and inserting ; or; and
							(3)by adding at the end the following new
			 subparagraph:
								
									(E)the efficacy of contractor or subcontractor
				internal controls and the reliability of contractor or subcontractor business
				systems.
									.
							(b)Guidance on access
							(1)Guidance requiredNot later than 90 days after the date of
			 the enactment of this Act, the Director of the Defense Contract Audit Agency
			 shall issue revised guidance on Defense Contract Audit Agency auditor access to
			 defense contractor internal audit reports and supporting materials.
							(2)PurposeThe purpose of the guidance issued pursuant
			 to paragraph (1) shall be to ensure that the Defense Contract Audit Agency has
			 sufficient access to contractor internal audit reports and supporting materials
			 in order to—
								(A)evaluate and test the efficacy of
			 contractor internal controls and the reliability of associated contractor
			 business systems; and
								(B)assess the amount of risk and level of
			 testing required in connection with specific audits to be conducted by the
			 Agency.
								(3)Matters To be addressedThe guidance issued pursuant to paragraph
			 (1) shall address, at a minimum, the following:
								(A)The extent to which Defense Contract Audit
			 Agency auditors should request access to defense contractor internal audit
			 reports and supporting materials.
								(B)The circumstances in which follow-up
			 actions, including subpoenas, may be required to ensure Agency access to audit
			 reports and supporting materials.
								(C)The designation of Agency audit officials
			 responsible for coordinating issues pertaining to Agency requests for audit
			 reports and supporting materials.
								(D)The purposes for which Agency auditors may
			 use audit reports and supporting materials.
								(E)Any protections that may be required to
			 ensure that audit reports and supporting materials are not misused.
								(F)Requirements for tracking Agency requests
			 for audit reports and supporting materials.
								(c)Failure To provide accessNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall revise the program
			 required by section 893 of the Ike Skelton National Defense Authorization Act
			 for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4311; 10 U.S.C. 2302 note)
			 in order to—
							(1)ensure that any assessment of the adequacy
			 of contractor business systems takes into account the efficacy of contractor
			 internal controls, including contractor internal audit reports and supporting
			 materials, that are relevant to such assessment; and
							(2)provide that the refusal of a contractor to
			 permit access to contractor internal audit reports and supporting materials
			 that are relevant to such an assessment is a basis for disapproving the
			 contractor business system or systems to which such materials are relevant and
			 taking the remedial actions authorized under section 893.
							844.Enhancement of whistleblower protections
			 for contractor employees
						(a)In generalSubsection (a) of section 2409 of title 10,
			 United States Code, is amended—
							(1)by inserting (1) before
			 An employee;
							(2)in paragraph (1), as so designated—
								(A)by inserting or
			 subcontractor after employee of a contractor;
								(B)by striking a Member of
			 Congress and all that follows through the Department of
			 Justice and inserting a person or body described in paragraph
			 (2);
								(C)by inserting an abuse of authority
			 relating to a Department of Defense contract or grant, after
			 Department of Defense funds,; and
								(D)by inserting , rule, or
			 regulation after a violation of law; and
								(3)by adding at the end the following new
			 paragraphs:
								
									(2)The persons and bodies described in this
				paragraph are the persons and bodies as follows:
										(A)A Member of Congress or a representative of
				a committee of Congress.
										(B)An Inspector General.
										(C)The Government Accountability
				Office.
										(D)A Department of Defense employee
				responsible for contract oversight or management.
										(E)An authorized official of the Department of
				Justice or other law enforcement agency.
										(F)A court or grand jury.
										(G)A management official or other employee of
				the contractor or subcontractor who has the responsibility to investigate,
				discover, or address misconduct.
										(3)For the purposes of paragraph (1)—
										(A)an employee who initiates or provides
				evidence of contractor or subcontractor misconduct in any judicial or
				administrative proceeding relating to waste, fraud, or abuse on a Department of
				Defense contract shall be deemed to have made a disclosure covered by such
				paragraph; and
										(B)a reprisal described in paragraph (1) is
				prohibited even if it is undertaken at the request of a Department of Defense
				official, unless the request takes the form of a non-discretionary directive
				and is within the authority of the Department of Defense official making the
				request.
										.
							(b)Investigation of complaintsSubsection (b) of such section is
			 amended—
							(1)in paragraph (1), by inserting fails
			 to allege a violation of the prohibition in subsection (a), or has previously
			 been addressed in another Federal or State judicial or administrative
			 proceeding initiated by the complainant, after is
			 frivolous,;
							(2)in paragraph (2)—
								(A)in subparagraph (A), by inserting ,
			 fails to allege a violation of the prohibition in subsection (a), or has
			 previously been addressed in another Federal or State judicial or
			 administrative proceeding initiated by the complainant after is
			 frivolous; and
								(B)in subparagraph (B), by inserting ,
			 up to 180 days, after such additional period of time;
			 and
								(3)by adding at the end the following new
			 paragraphs:
								
									(3)The Inspector General may not respond to
				any inquiry or disclose any information from or about any person alleging the
				reprisal, except to the extent that such response or disclosure is—
										(A)made with the consent of the person
				alleging the reprisal;
										(B)made in accordance with the provisions of
				section 552a of title 5 or as required by any other applicable Federal law;
				or
										(C)necessary to conduct an investigation of
				the alleged reprisal.
										(4)A
				complaint may not be brought under this subsection more than three years after
				the date on which the alleged reprisal took
				place.
									.
							(c)Remedy and enforcement
			 authoritySubsection (c) of
			 such section is amended—
							(1)in paragraph (1)(B), by striking the
			 compensation (including back pay) and inserting compensatory
			 damages (including back pay);
							(2)in paragraph (2), by adding at the end
			 following new sentence: An action under this paragraph may not be
			 brought more than two years after the date on which remedies are deemed to have
			 been exhausted.;
							(3)in paragraph (4), by striking and
			 compensatory and exemplary damages. and inserting , compensatory
			 and exemplary damages, and attorney fees and costs. The person upon whose
			 behalf an order was issued may also file such an action or join in an action
			 filed by the head of the agency.;
							(4)in paragraph (5), by adding at the end the
			 following new sentence: Filing such an appeal shall not act to stay the
			 enforcement of the order of the head of an agency, unless a stay is
			 specifically entered by the court.; and
							(5)by adding at the end the following new
			 paragraphs:
								
									(6)The legal burdens of proof specified in
				section 1221(e) of title 5 shall be controlling for the purposes of any
				investigation conducted by an Inspector General, decision by the head of an
				agency, or judicial or administrative proceeding to determine whether
				discrimination prohibited under this section has occurred.
									(7)The rights and remedies provided for in
				this section may not be waived by any agreement, policy, form, or condition of
				employment, including by any predispute arbitration agreement, other than an
				arbitration provision in a collective bargaining
				agreement.
									.
							(d)Notification of employeesSuch section is further amended—
							(1)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
							(2)by inserting after subsection (c) the
			 following new subsection (d):
								
									(d)Notification of employeesThe Secretary of Defense shall ensure that
				contractors and subcontractors of the Department of Defense inform their
				employees in writing of the rights and remedies provided under this section, in
				the predominant native language of the
				workforce.
									.
							(e)Abuse of authority definedSubsection (f) of such section, as
			 redesignated by subsection (d)(1) of this section, is further amended by adding
			 at the end the following new paragraph:
							
								(6)The term abuse of authority
				means an arbitrary and capricious exercise of authority that is inconsistent
				with the mission of the Department of Defense or the successful performance of
				a Department of Defense contract or
				grant.
								.
						(f)Allowability of legal feesSection 2324(k) of such title is
			 amended—
							(1)in paragraph (1), by striking
			 commenced by the United States or a State and inserting
			 commenced by the United States, by a State, or by a contractor employee
			 submitting a complaint under section 2409 of this title; and
							(2)in paragraph (2)(C), by striking the
			 imposition of a monetary penalty and inserting the imposition of
			 a monetary penalty or an order to take corrective action under section 2409 of
			 this title.
							(g)Effective date
							(1)In generalThe amendments made by this section shall
			 take effect on the date that is 180 days after the date of the enactment of
			 this Act, and shall apply to—
								(A)all contracts awarded on or after such
			 date;
								(B)all task orders entered on or after such
			 date pursuant to contracts awarded before, on, or after such date; and
								(C)all contracts awarded before such date that
			 are modified to include a contract clause providing for the applicability of
			 such amendments.
								(2)Revision of DoD Supplement to the
			 FARNot later than 180 days
			 after the date of the enactment of this Act, the Department of Defense
			 Supplement to the Federal Acquisition Regulation shall be revised to implement
			 the requirements arising under the amendments made by this section.
							(3)Inclusion of contract clause in contracts
			 awarded before effective dateAt the time of any major modification to a
			 contract that was awarded before the date that is 180 days after the date of
			 the enactment of this Act, the head of the contracting agency shall make best
			 efforts to include in the contract a contract clause providing for the
			 applicability of the amendments made by this section to the contract.
							844A.Whistleblower
			 protections for non-defense contractors
						(a)Whistleblower
			 protections
							(1)In
			 generalChapter 47 of title 41, United States Code, is amended by
			 adding at the end the following new section:
								
									4712.Contractor
				and grantee employees: protection from reprisal for disclosure of certain
				information
										(a)Prohibition of
				Reprisals
											(1)In
				generalAn employee of a contractor, subcontractor, or grantee
				may not be discharged, demoted, or otherwise discriminated against as a
				reprisal for disclosing to a person or body described in paragraph (2)
				information that the employee reasonably believes is evidence of gross
				mismanagement of a Federal contract or grant, a gross waste of Federal funds,
				an abuse of authority relating to a Federal contract or grant, a substantial
				and specific danger to public health or safety, or a violation of law, rule, or
				regulation related to a Federal contract (including the competition for or
				negotiation of a contract) or grant.
											(2)Persons and
				bodies coveredThe persons and bodies described in this paragraph
				are the persons and bodies as follows:
												(A)A Member of
				Congress or a representative of a committee of Congress.
												(B)An Inspector
				General.
												(C)The Government
				Accountability Office.
												(D)A Federal
				employee responsible for contract or grant oversight or management at the
				relevant agency.
												(E)An authorized
				official of the Department of Justice or other law enforcement agency.
												(F)A court or grand
				jury.
												(G)A management
				official or other employee of the contractor, subcontractor, or grantee who has
				the responsibility to investigate, discover, or address misconduct.
												(3)Rules of
				constructionFor the purposes of paragraph (1)—
												(A)an employee who
				initiates or provides evidence of contractor, subcontractor, or grantee
				misconduct in any judicial or administrative proceeding relating to waste,
				fraud, or abuse on a Federal contract or grant shall be deemed to have made a
				disclosure covered by such paragraph; and
												(B)a reprisal
				described in paragraph (1) is prohibited even if it is undertaken at the
				request of an executive branch official, unless the request takes the form of a
				non-discretionary directive and is within the authority of the executive branch
				official making the request.
												(b)Investigation
				of complaints
											(1)Submission of
				complaintA person who believes that the person has been
				subjected to a reprisal prohibited by subsection (a) may submit a complaint to
				the Inspector General of the executive agency involved. Unless the Inspector
				General determines that the complaint is frivolous, fails to allege a violation
				of the prohibition in subsection (a), or has previously been addressed in
				another Federal or State judicial or administrative proceeding initiated by the
				complainant, the Inspector General shall investigate the complaint and, upon
				completion of such investigation, submit a report of the findings of the
				investigation to the person, the contractor or grantee concerned, and the head
				of the agency.
											(2)Inspector
				general action
												(A)Determination
				or submission of report on findingsExcept as provided under
				subparagraph (B), the Inspector General shall make a determination that a
				complaint is frivolous, fails to allege a violation of the prohibition in
				subsection (a), or has previously been addressed in another Federal or State
				judicial or administrative proceeding initiated by the complainant or submit a
				report under paragraph (1) within 180 days after receiving the
				complaint.
												(B)Extension of
				timeIf the Inspector General is unable to complete an
				investigation in time to submit a report within the 180-day period specified in
				subparagraph (A) and the person submitting the complaint agrees to an extension
				of time, the Inspector General shall submit a report under paragraph (1) within
				such additional period of time, up to 180 days, as shall be agreed upon between
				the Inspector General and the person submitting the complaint.
												(3)Prohibition on
				disclosureThe Inspector General may not respond to any inquiry
				or disclose any information from or about any person alleging the reprisal,
				except to the extent that such response or disclosure is—
												(A)made with the
				consent of the person alleging the reprisal;
												(B)made in
				accordance with the provisions of section 552a of title 5 or as required by any
				other applicable Federal law; or
												(C)necessary to
				conduct an investigation of the alleged reprisal.
												(4)Time
				limitationA complaint may not be brought under this subsection
				more than three years after the date on which the alleged reprisal took
				place.
											(c)Remedy and
				enforcement authority
											(1)In
				generalNot later than 30 days after receiving an Inspector
				General report pursuant to subsection (b), the head of the executive agency
				concerned shall determine whether there is sufficient basis to conclude that
				the contractor or grantee concerned has subjected the complainant to a reprisal
				prohibited by subsection (a) and shall either issue an order denying relief or
				shall take one or more of the following actions:
												(A)Order the
				contractor or grantee to take affirmative action to abate the reprisal.
												(B)Order the
				contractor or grantee to reinstate the person to the position that the person
				held before the reprisal, together with compensatory damages (including back
				pay), employment benefits, and other terms and conditions of employment that
				would apply to the person in that position if the reprisal had not been
				taken.
												(C)Order the
				contractor or grantee to pay the complainant an amount equal to the aggregate
				amount of all costs and expenses (including attorneys' fees and expert
				witnesses' fees) that were reasonably incurred by the complainant for, or in
				connection with, bringing the complaint regarding the reprisal, as determined
				by the head of the executive agency.
												(2)Exhaustion of
				remediesIf the head of an executive agency issues an order
				denying relief under paragraph (1) or has not issued an order within 210 days
				after the submission of a complaint under subsection (b), or in the case of an
				extension of time under paragraph (b)(2)(B), not later than 30 days after the
				expiration of the extension of time, and there is no showing that such delay is
				due to the bad faith of the complainant, the complainant shall be deemed to
				have exhausted all administrative remedies with respect to the complaint, and
				the complainant may bring a de novo action at law or equity against the
				contractor or grantee to seek compensatory damages and other relief available
				under this section in the appropriate district court of the United States,
				which shall have jurisdiction over such an action without regard to the amount
				in controversy. Such an action shall, at the request of either party to the
				action, be tried by the court with a jury. An action under this paragraph may
				not be brought more than two years after the date on which remedies are deemed
				to have been exhausted.
											(3)Admissibility
				of evidenceAn Inspector General determination and an agency head
				order denying relief under paragraph (2) shall be admissible in evidence in any
				de novo action at law or equity brought pursuant to this subsection.
											(4)Enforcement of
				ordersWhenever a person fails to comply with an order issued
				under paragraph (1), the head of the executive agency concerned shall file an
				action for enforcement of such order in the United States district court for a
				district in which the reprisal was found to have occurred. In any action
				brought under this paragraph, the court may grant appropriate relief, including
				injunctive relief, compensatory and exemplary damages, and attorney fees and
				costs. The person upon whose behalf an order was issued may also file such an
				action or join in an action filed by the head of the executive agency.
											(5)Judicial
				reviewAny person adversely affected or aggrieved by an order
				issued under paragraph (1) may obtain review of the order's conformance with
				this subsection, and any regulations issued to carry out this section, in the
				United States court of appeals for a circuit in which the reprisal is alleged
				in the order to have occurred. No petition seeking such review may be filed
				more than 60 days after issuance of the order by the head of the executive
				agency. Review shall conform to chapter 7 of title 5. Filing such an appeal
				shall not act to stay the enforcement of the order of the head of an executive
				agency, unless a stay is specifically entered by the court.
											(6)Burdens of
				proofThe legal burdens of proof specified in section 1221(e) of
				title 5 shall be controlling for the purposes of any investigation conducted by
				an Inspector General, decision by the head of an executive agency, or judicial
				or administrative proceeding to determine whether discrimination prohibited
				under this section has occurred.
											(7)Rights and
				remedies not waivableThe rights and remedies provided for in
				this section may not be waived by any agreement, policy, form, or condition of
				employment, including by any predispute arbitration agreement, other than an
				arbitration provision in a collective bargaining agreement.
											(d)Notification of
				employeesThe head of each executive agency shall ensure that
				contractors, subcontractors, and grantees of the agency inform their employees
				in writing of the rights and remedies provided under this section, in the
				predominant native language of the workforce.
										(e)ConstructionNothing
				in this section may be construed to authorize the discharge of, demotion of, or
				discrimination against an employee for a disclosure other than a disclosure
				protected by subsection (a) or to modify or derogate from a right or remedy
				otherwise available to the employee.
										(f)DefinitionsIn
				this section:
											(1)The term
				abuse of authority means an arbitrary and capricious exercise of
				authority that is inconsistent with the mission of the executive agency
				concerned or the successful performance of a contract or grant of such
				agency.
											(2)The term
				Inspector General means an Inspector General appointed under the
				Inspector General Act of 1978 and any Inspector General that receives funding
				from, or has oversight over contracts or grants awarded for or on behalf of,
				the executive agency
				concerned.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									4712. Contractor and
				grantee employees: protection from reprisal for disclosure of certain
				information..
								
							(b)Allowability of
			 legal feesSection 4310 of title 41, United States Code, is
			 amended—
							(1)in subsection
			 (b), by striking commenced by the Federal Government or a State
			 and inserting commenced by the Federal Government, by a State, or by a
			 contractor or grantee employee submitting a complaint under section 4712 of
			 this title; and
							(2)in subsection
			 (c)(3), by striking the imposition of a monetary penalty and
			 inserting the imposition of a monetary penalty or an order to take
			 corrective action under section 4712 of this title.
							(c)Effective
			 date
							(1)In
			 generalThe amendments made by this section shall take effect on
			 the date that is 180 days after the date of the enactment of this Act, and
			 shall apply to—
								(A)all contracts and
			 grants awarded on or after such date;
								(B)all task orders
			 entered on or after such date pursuant to contracts awarded before, on, or
			 after such date; and
								(C)all contracts
			 awarded before such date that are modified to include a contract clause
			 providing for the applicability of such amendments.
								(2)Revision of
			 Federal acquisition regulationNot later than 180 days after the
			 date of the enactment of this Act, the Federal Acquisition Regulation shall be
			 revised to implement the requirements arising under the amendments made by this
			 section.
							(3)Inclusion of
			 contract clause in contracts awarded before effective dateAt the
			 time of any major modification to a contract that was awarded before the date
			 that is 180 days after the date of the enactment of this Act, the head of the
			 contracting agency shall make best efforts to include in the contract a
			 contract clause providing for the applicability of the amendments made by this
			 section to the contract.
							845.Extension of contractor conflict of
			 interest limitations
						(a)Assessment of extension of limitations to
			 certain additional functions and contractsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall review the guidance
			 on personal conflicts of interest for contractor employees issued pursuant to
			 section 841(a) of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4537) in order to determine
			 whether it would be in the best interest of the Department of Defense and the
			 taxpayers to extend such guidance to personal conflicts of interest by
			 contractor personnel performing any of the following:
							(1)Functions other than acquisition functions
			 that are closely associated with inherently governmental functions (as that
			 term is defined in section 2383(b)(3) of title 10, United States Code).
							(2)Personal services contracts (as that term
			 is defined in section 2330a(g)(5) of title 10, United States Code).
							(3)Contracts for staff augmentation services
			 (as that term is defined in section 808(d)(3) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1490)).
							(b)Extension of limitationsIf the Secretary determines pursuant to the
			 review under subsection (a) that the guidance on personal conflicts of interest
			 should be extended, the Secretary shall revise the Defense Supplement to the
			 Federal Acquisition Regulation to the extent necessary to achieve such
			 extension.
						(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report setting forth the following:
							(1)A summary of the review conducted under
			 subsection (a).
							(2)A summary description of any revisions of
			 regulations carried out under subsection (b).
							846.Repeal of sunset for certain protests of
			 task and delivery order contractsSection 2304c(e) of title 10, United States
			 Code, is amended by striking paragraph (3).
					847.Reports on use
			 of indemnification agreements
						(a)In
			 generalNot later than 90
			 days after the end of each of fiscal years 2013 through 2016, the Secretary of
			 Defense shall submit to the appropriate committees of Congress a report on any
			 actions described in subsection (b) which occurred during the preceding fiscal
			 years.
						(b)Actions
			 described
							(1)In
			 generalAn action described in this subsection is the Secretary
			 of Defense—
								(A)entering into a contract that includes an
			 indemnification provision relating to bodily injury caused by negligence or
			 relating to wrongful death; or
								(B)modifying an existing contract to include a
			 provision described in subparagraph (A) in a contract.
								(2)Excluded
			 contractsParagraph (1) shall not apply to any contract awarded
			 in accordance with—
								(A)section 2354 of
			 title 10, United States Code; or
								(B)the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
								(c)Matters
			 includedFor each action covered in a report under subsection
			 (a), the report shall include—
							(1)the name of the
			 contractor;
							(2)a
			 description of the indemnification provision included in the contract;
			 and
							(3)a
			 justification for the contract including the indemnification provision.
							(d)FormEach
			 report under subsection (a) shall be submitted in unclassified form, but may
			 include a classified annex.
						(e)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on the Budget, and the Committee on
			 Appropriations of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on the Budget, and the Committee on
			 Appropriations of the House of Representatives.
							848.Contracting
			 with small business concerns owned and controlled by women
						(a)Procurement program for women-owned small
			 business concernsSection
			 8(m)(2) of the Small Business Act (15 U.S.C. 637(m)(2)) is amended—
							(1)in subparagraph (A), by striking who
			 are economically disadvantaged;
							(2)in subparagraph (C), by striking
			 paragraph (3) and inserting paragraph (4);
							(3)by striking subparagraph (D); and
							(4)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively.
							(b)Study and report on representation of
			 womenSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended by adding at the end the
			 following:
							
								(o)Study and report on representation of
				women
									(1)StudyThe Administrator shall periodically
				conduct a study to identify industries, as defined under the North American
				Industry Classification System, underrepresented by small business concerns
				owned and controlled by women.
									(2)ReportNot later than 5 years after the date of
				enactment of this subsection, and every 5 years thereafter, the Administrator
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives a
				report on the results of each study under paragraph (1) conducted during the
				5-year period ending on the date of the
				report.
									.
						DProvisions Relating to Wartime
			 Contracting
					860.Short
			 titleThis subtitle may be
			 cited as the Wartime Contracting Reform Act of 2012.
					861.Responsibility within Department of Defense
			 for contract support for overseas contingency operations
						(a)Responsibility
							(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall prescribe in
			 regulations the chain of authority and responsibility within the Department of
			 Defense for policy, planning, and execution of contract support for overseas
			 contingency operations.
							(2)ElementsThe regulations under paragraph (1) shall,
			 at a minimum—
								(A)specify the officials, offices, and
			 components of the Department within the chain of authority and responsibility
			 described in paragraph (1);
								(B)identify for each official, office, and
			 component specified under subparagraph (A)—
									(i)requirements for policy, planning, and
			 execution of contract support for overseas contingency operations, including,
			 at a minimum, requirements in connection with—
										(I)coordination of functions, authorities, and
			 responsibilities related to operational contract support for overseas
			 contingency operations;
										(II)assessments of total force data in support
			 of Department force planning scenarios, including the appropriateness of and
			 necessity for the use of contractors for identified functions;
										(III)determinations of capability requirements
			 for non-acquisition community operational contract support, and identification
			 of resources required for planning, training, and execution to meet such
			 requirements;
										(IV)determinations of policy regarding the use
			 of contractors by function, and identification of the training exercises that
			 will be required for contract support (including an assessment whether or not
			 such exercises will include contractors); and
										(V)establishment of an inventory, and
			 identification of areas of high risk and trade offs, for use of contract
			 support in overseas contingency operations and for areas in which members of
			 the Armed Forces will be used in such operations instead of contract support;
			 and
										(ii)roles, authorities, responsibilities, and
			 lines of supervision for the achievement of the requirements identified under
			 clause (i), including the position within the chain of authority and
			 responsibility described in paragraph (1) with responsibility for reporting
			 directly to the Secretary regarding policy, planning, and execution of contract
			 support for overseas contingency operations; and
									(C)ensure that the chain of authority and
			 responsibility described in paragraph (1) is appropriately aligned with, and
			 appropriately integrated into, the structure of the Department for the conduct
			 of overseas contingency operations, including the military departments, the
			 Joint Staff, and the commanders of the unified combatant commands.
								(b)Secretary of Defense reportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report on the regulations prescribed under subsection (a).
			 The report shall set forth the following:
							(1)The regulations.
							(2)A comprehensive description of the
			 requirements identified under clause (i) of subsection (a)(2)(B), and a
			 comprehensive description of the manner in which the roles, authorities,
			 responsibilities, and lines of supervision under clause (ii) of that subsection
			 will further the achievement of such requirements.
							(3)A comprehensive description of the manner
			 in which the regulations will meet the requirements in subsection
			 (a)(2)(C).
							(c)Comptroller
			 General report
							(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 appropriate committees of Congress a report on the progress of the Department
			 of Defense in implementing the regulations prescribed under subsection (a). The
			 report may include such additional comments and information on the regulations
			 and the implementation of the regulations as the Comptroller General considers
			 appropriate.
							(2)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 and the Committee on Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.
								862.Annual reports on contract support for
			 overseas contingency operations involving combat operations
						(a)Reports
			 required
							(1)Department of
			 DefenseNot later than one year after the commencement or
			 designation of a contingency operation outside the United States that includes
			 combat operations, and annually thereafter until the termination of the
			 operation, the Secretary of Defense shall, except as provided in subsection
			 (b), submit to the appropriate committees of Congress a report on contract
			 support for the Department of Defense for the operation.
							(2)Department of
			 State and USAIDNot later than one year after the commencement or
			 designation of a contingency operation outside the United States that includes
			 combat operations, and annually thereafter until the termination of the
			 operation, the Secretary of State and the Administrator of the United States
			 Agency for International Development shall, except as provided in subsection
			 (b), each submit to the appropriate committees of Congress a report on contract
			 support for the operation for the Department of State or the United States
			 Agency for International Development, as the case may be.
							(b)ExceptionIf the total annual amount of obligations
			 for contracts for support of a contingency operation otherwise described by
			 subsection (a) do not exceed $250,000,000 in an annual reporting period
			 otherwise covered by that subsection, no report shall be required on the
			 operation under that subsection for that annual reporting period.
						(c)Elements
							(1)In generalEach report of an agency under subsection
			 (a) regarding an operation shall set forth the following:
								(A)A description and assessment of the policy,
			 planning, management, and oversight of the agency with respect to contract
			 support for the operation.
								(B)With respect to contracts entered into in
			 connection with the operation:
									(i)The total number of contracts entered into
			 as of the date of such report.
									(ii)The total number of such contracts that are
			 active as of such date.
									(iii)The total value of contracts entered into
			 as of such date.
									(iv)The total value of such contracts that are
			 active as of such date.
									(v)An identification of the extent to which
			 the contracts entered into as of such date were entered into using competitive
			 procedures.
									(vi)The total number of contractor personnel
			 working under contracts entered into as of the end of each calendar quarter
			 during the one-year period ending on such date.
									(vii)The total number of contractor personnel
			 performing security functions under contracts entered into as of the end of
			 each calendar quarter during the one-year period ending on such date.
									(viii)The total number of contractor personnel
			 killed or wounded under any contracts entered into.
									(C)The sources of information and data used to
			 prepare the portion of such report required by subparagraph (B).
								(D)A description of any known limitations of
			 the information or data reported under subparagraph (B), including known
			 limitations in methodology or data sources.
								(E)Any plans for strengthening collection,
			 coordination, and sharing of information on contracts entered into in
			 connection with the operation.
								(2)EstimatesIn determining the total number of
			 contractor personnel working under contracts for purposes of paragraph
			 (1)(B)(vi), the Secretary or the Administrator may use estimates for any
			 category of contractor personnel for which such Secretary or the Administrator,
			 as the case may be, determines it is not feasible to provide an actual count.
			 Each report under subsection (a) shall fully disclose the extent to which such
			 an estimate is used in lieu of an actual count.
							(d)Prohibition on preparation by contractor
			 personnelA report under
			 subsection (a) may not be prepared by contractor personnel.
						(e)Use of existing reports for certain
			 contingency operationsThe
			 requirement to submit reports under subsection (a) on a contingency operation
			 in Iraq or Afghanistan may be met by the submittal of the reports required by
			 section 863 of the National Defense Authorization Act for Fiscal Year 2008 (10
			 U.S.C. 2302 note).
						(f)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
							863.Inclusion of contract support in certain
			 requirements for Department of Defense planning, joint professional military
			 education, and management structure
						(a)Readiness reporting systemSection 117(c) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
							
								(8)Measure, on an annual basis, the capability
				of operational contract support to support current and anticipated wartime
				missions of the armed
				forces.
								.
						(b)Contingency planning and preparedness
			 functions of CJCSSection
			 153(a)(3) of such title is amended by adding at the end the following new
			 subparagraph:
							
								(E)In coordination with the Under Secretary of
				Defense for Acquisition, Technology, and Logistics, the Secretaries of the
				military departments, the heads of the Defense Agencies, and the commanders of
				the combatant commands, determining the operational contract support
				requirements of the armed forces and recommending the resources required to
				improve and enhance operational contract support for the armed forces and
				planning for such operational contract
				support.
								.
						(c)Joint professional military
			 education
							(1)Contingency operations as matter within
			 course of jpmeSection
			 2151(a) of such title is amended by adding at the end the following new
			 paragraph:
								
									(6)Contingency
				operations.
									.
							(2)Curriculum for three-phase
			 approachSection 2154 of such
			 title is amended by adding at the end the following new subsection:
								
									(c)Curriculum relating to contingency
				operations(1)The curriculum for each phase of joint
				professional military education implemented under this section shall include
				content appropriate for such phase on the following:
											(A)Requirements definition.
											(B)Contingency program management.
											(C)Contingency contracting.
											(D)The strategic impact of contracting on
				military missions.
											(2)In this subsection, the terms
				requirements definition, contingency program
				management, and contingency contracting have the meaning
				given those terms in section 2333(f) of this
				title.
										.
							(d)Management structureSection 2330(c)(2) of such title is amended
			 by striking other than services and all that follows and
			 inserting including services in support of contingency operations. The
			 term does not include services relating to research and development or military
			 construction..
						864.Risk
			 assessment and mitigation for contractor performance of critical functions in
			 support of overseas contingency operations
						(a)Comprehensive
			 risk assessment and mitigation plan required
							(1)In
			 generalSubject to paragraphs (2) and (3), not later than six
			 months after the commencement or designation of an overseas contingency
			 operation that includes or is expected to include combat operations, the head
			 of each covered agency shall perform a comprehensive risk assessment and
			 develop a risk mitigation plan for operational and political risks associated
			 with contractor performance of critical functions in support of the operation
			 for such covered agency.
							(2)ExceptionsExcept
			 as provided in paragraph (3), a risk assessment and risk mitigation plan shall
			 not be required under paragraph (1) for an overseas contingency operation if
			 both—
								(A)the operation is
			 not expected to continue for more than one year; and
								(B)the total annual
			 amount of obligations by the United States Government for contracts for support
			 of or in connection with the operation is not expected to exceed, $250,000,000
			 in any fiscal year.
								(3)Termination of
			 exceptionsNotwithstanding paragraph (2), the head of a covered
			 agency shall perform a risk assessment and develop a risk mitigation plan under
			 paragraph (1) for an overseas contingency operation with regard to which a risk
			 assessment and risk mitigation plan has not previously been performed under
			 paragraph (1) not later than 60 days after the first date on which either of
			 the following occurs:
								(A)The operation has
			 continued for more than one year.
								(B)The total amount
			 of obligations by the United States Government for contracts for support of or
			 in connection with the operation has exceeded $250,000,000 in a fiscal
			 year.
								(b)Comprehensive
			 risk assessmentsA comprehensive risk assessment for an overseas
			 contingency operation under subsection (a) shall consider, at a minimum, risks
			 relating to the following:
							(1)The goals and
			 objectives of the operation (such as risks from behavior that injures innocent
			 members of the local population or outrages their sensibilities).
							(2)The continuity of
			 the operation (such as risks from contractors walking off the job or being
			 unable to perform when there is no timely back-up available).
							(3)The safety of
			 military and civilian personnel of the United States if the presence or
			 performance of contractor personnel creates unsafe conditions or invites
			 attack.
							(4)The managerial
			 control of the Government over the operation (such as risks from over-reliance
			 on contractors to monitor other contractors with inadequate means for
			 Government personnel to monitor their work).
							(5)The critical
			 organic or core capabilities of the Government, including critical knowledge or
			 institutional memory of key operations areas and subject-matter
			 expertise.
							(6)The ability of
			 the Government to control costs, avoid organizational or personal conflicts of
			 interest, and minimize waste, fraud, and abuse.
							(c)Risk mitigation
			 plansA risk mitigation plan for an overseas contingency
			 operation under subsection (a) shall include, at a minimum, the
			 following:
							(1)For each high
			 risk area identified in the comprehensive risk assessment for the operation
			 performed under subsection (a)—
								(A)specific actions
			 to mitigate or reduce such risk, including, but not limited to, the development
			 of alternative capabilities to reduce reliance on contractor performance of
			 critical functions;
								(B)measurable
			 milestones for the implementation of planned risk mitigation or risk reduction
			 measures; and
								(C)a process for
			 monitoring, measuring, and documenting progress in mitigating or reducing
			 risk.
								(2)A continuing
			 process for identifying and addressing new and changed risks arising in the
			 course of the operation, including the periodic reassessment of risks and the
			 development of appropriate risk mitigation or reduction plans for any new or
			 changed high risk area identified.
							(d)Reports to
			 Congress
							(1)In
			 generalNot later than 30 days after the completion of a
			 comprehensive risk assessment and risk mitigation plan under subsection (a),
			 the head of the covered agency concerned shall submit to the appropriate
			 committees of Congress a report setting forth a summary description of the
			 assessment and plan, including a description of the risks identified through
			 the assessment and the actions to be taken to address such risks.
							(2)FormEach
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
							(e)Critical
			 functionsFor purposes of this section, critical functions
			 include, at a minimum, the following:
							(1)Private security
			 functions, as that term is defined in section 864(a)(5) of the National Defense
			 Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note).
							(2)Training and
			 advising government personnel, including military and security personnel, of a
			 host nation.
							(3)Conducting
			 intelligence or information operations.
							(4)Any other
			 functions that are closely associated with inherently governmental functions,
			 including the functions set forth in section 7.503(d) of the Federal
			 Acquisition Regulation.
							(f)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
								(2)The term
			 covered agency means the following:
								(A)The Department of
			 Defense.
								(B)The Department of
			 State.
								(C)The United States
			 Agency for International Development.
								(3)The term overseas contingency
			 operation means a military operation outside the United States and its
			 territories and possessions that is a contingency operation (as that term is
			 defined in section 101(a)(13) of title 10, United States Code).
							865.Extension and modification of reports on
			 contracting in Iraq and Afghanistan
						(a)Two-year extension of requirement for joint
			 reportSubsection (a)(5) of
			 section 863 of the National Defense Authorization Act for Fiscal Year 2008 (10
			 U.S.C. 2302 note) is amended by striking February 1, 2013 and
			 inserting February 1, 2015.
						(b)Repeal of Comptroller General
			 reviewSuch section is
			 further amended by striking subsection (b).
						(c)Conforming amendments
							(1)In generalSuch section is further amended—
								(A)by striking Joint report required.—
			 and all that follows through paragraph (6) and inserting
			 In
			 general.—Except as provided in subsection (f);
								(B)by striking this subsection
			 each place it appears and inserting this section;
								(C)by redesignating paragraphs (2) through (7)
			 as subsections (b) through (g), respectively, and indenting the left margins of
			 such subsections, as so redesignated, two ems from the left margin;
								(D)in subsection (b), as redesignated by
			 subparagraph (C) of this paragraph, by redesignating subparagraphs (A) through
			 (H) as paragraphs (1) through (8), respectively, and indenting the left margin
			 of such paragraphs, as so redesignated, four ems from the left margin;
								(E)in subsection (c), as redesignated by
			 subparagraph (C) of this paragraph—
									(i)by redesignating subparagraphs (A) through
			 (C) as paragraphs (1) through (3), respectively, and indenting the left margin
			 of such paragraphs, as so redesignated, four ems from the left margin;
			 and
									(ii)by striking paragraph (2)
			 each place it appears and inserting subsection (b);
									(F)in subsection (f), as redesignated by
			 subparagraph (C) of this paragraph, by striking this paragraph
			 and inserting this subsection; and
								(G)in subsection (g), as so redesignated, by
			 striking paragraph (2)(F) and inserting subsection
			 (b)(6).
								(2)Heading amendmentThe heading of such section is amended by
			 striking and Comptroller
			 General review.
							866.Extension of temporary authority to acquire
			 products and services in countries along a major route of supply to
			 Afghanistan
						(a)ExtensionSubsection (f) of section 801 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2399) is amended by striking on or after the date occurring three
			 years after the date of the enactment of this Act and inserting
			 after December 31, 2014.
						(b)Repeal of expired reporting
			 requirementSubsection (g) of
			 such section is repealed.
						(c)Clerical amendmentThe heading of such section is amended by
			 striking ;
			 Report.
						867.Compliance with Berry amendment required
			 for uniform components supplied to Afghanistan military or Afghanistan National
			 Police
						(a)RequirementIn the case of any textile components
			 supplied by the Department of Defense to the Afghanistan National Army or the
			 Afghanistan National Police for purposes of production of uniforms, section
			 2533a of title 10, United States Code, shall apply, and no exceptions or
			 exemptions under that section shall apply.
						(b)Effective
			 dateThis section shall apply
			 to solicitations issued and contracts awarded for the procurement of textile
			 components described in subsection (a) after the date of the enactment of this
			 Act.
						868.Sense of Senate on the contributions of
			 Latvia and other North Atlantic Treaty Organization member nations to the
			 success of the Northern Distribution Network
						(a)FindingsThe Senate makes the following
			 findings:
							(1)The remote and austere environments in
			 which United States troops are required to operate as part of the International
			 Security Assistance Force (ISAF) mission in Afghanistan have increased the need
			 for reliable lines of supply in southwest Asia.
							(2)The country of Afghanistan presents unique
			 logistics challenges, which have precipitated the development of several
			 redundant lines of supply.
							(3)United States Transportation Command and
			 the Defense Logistics Agency (DLA), in consultation with United States Embassy
			 officials and other parties, have successfully established memoranda of
			 understanding and other agreements with nations in and around southwest Asia to
			 ensure the reliability of lines of supply to Afghanistan.
							(4)The lines of supply through Pakistan have
			 been repeatedly threatened by instability in that country. Airlifting goods to
			 Afghanistan, while safer, is expensive.
							(5)The Northern Distribution Network (NDN) was
			 established in late 2008 to ensure that a safe and cost-effective line of
			 supply is available for United States troops in Afghanistan.
							(6)The two prongs of supply provided by the
			 Northern Distribution Network ship nonlethal goods from the Baltic ports in the
			 north and the Caucauses in the west to southwest Asia and Afghanistan.
							(7)The Northern Distribution Network has been
			 successful and now handles more than 50 percent of cargo shipped to
			 Afghanistan.
							(8)North Atlantic Treaty Organization (NATO)
			 member nations along the Northern Distribution Network routes have contributed
			 significantly to the success of the Northern Distribution Network.
							(9)The United States has strong economic ties
			 to Northern Distribution Network nations that are members of the North Atlantic
			 Treaty Organization, and these nations may be able to provide quality goods and
			 services for near and long-term use by the Department of Defense.
							(10)Since 2009 the port of Riga, on the Baltic
			 Sea, has been a critical overland entry point for goods being shipped using the
			 Northern Distribution Network. Latvia is a member of the North Atlantic Treaty
			 Organization and has been an ally of the United States in the region for many
			 years.
							(11)In September 2010, the Defense Logistics
			 Agency, the General Services Administration, and other parties hosted a local
			 procurement conference in Riga, Latvia.
							(12)One hundred nine Latvian vendors attended
			 the September 2010 conference in Riga, and contracts with Latvian vendors have
			 been entered into as a result.
							(13)In May 2012, Latvia hosted an international
			 workshop in Riga to examine ways of transforming the Northern Distribution
			 Network from a route for the delivery of United States and other Allies'
			 non-lethal goods to Afghanistan into a commercial route that would support the
			 economic growth of Afghanistan and the southwest Asia region.
							(b)Sense of SenateIt is the sense of the Senate that—
							(1)Latvia and other North Atlantic Treaty
			 Organization member nations along the Northern Distribution Network routes are
			 key economic and security partners of the United States and are to be commended
			 for their contribution to ensuring United States and International Security
			 Assistance Force troops have reliable lines of supply to achieve the mission in
			 Afghanistan;
							(2)when quality products at competitive prices
			 are available, significant effort should be made to procure goods locally from
			 Latvia and other North Atlantic Treaty Organization member nations along the
			 Northern Distribution Network routes; and
							(3)Latvia and other North Atlantic Treaty
			 Organization member nations along the Northern Distribution Network routes
			 remain allies of the United States in the region, and a mutually beneficial
			 relationship should continue to be cultivated between the United States and
			 Latvia and such other nations in the future.
							869.Responsibilities
			 of inspectors general for overseas contingency operations
						(a)In
			 generalThe Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended—
							(1)by redesignating
			 section 8L as section 8M; and
							(2)by inserting
			 after section 8K the following new section 8L:
								
									8L.Special
				provisions concerning overseas contingency operations
										(a)In
				generalUpon the commencement or designation of a military
				operation as an overseas contingency operation that exceeds 90 days, the
				Inspectors General specified in subsection (b) shall have the responsibilities
				specified in this section.
										(b)Inspectors
				GeneralThe Inspectors General specified in this subsection are
				the Inspectors General as follows:
											(1)The Inspector
				General of the Department of Defense.
											(2)The Inspector
				General of the Department of State.
											(3)The Inspector
				General of the United States Agency for International Development.
											(c)Standing
				committee on overseas contingency operations(1)The Council of
				Inspectors General on Integrity and Efficiency (CIGIE) shall establish a
				standing committee on overseas contingency operations. The standing committee
				shall consist of the following:
												(A)A chair, who shall be the Lead
				Inspector General for an overseas contingency operation under subsection (d) if
				such an operation is underway, and shall be an Inspector General specified in
				subsection (b) selected by the Inspectors General specified in that subsection
				from among themselves if such an operation is not underway.
												(B)The other Inspectors General specified
				in subsection (b).
												(C)For the duration of any contingency
				operation that exceeds 90 days, any other inspectors general determined by the
				chair, in coordination with the other Inspectors General specified in
				subsection (b), to have actual or potential areas of responsibility with
				respect to the contingency operation.
												(2)The standing committee shall have
				such on-going responsibilities, including planning, coordination, and
				development of practices, to improve oversight of overseas contingency
				operations as the chair considers appropriate.
											(3)(A)For the duration of any
				contingency operation that exceeds 90 days, the standing committee shall
				develop and update on an annual basis a joint-strategic plan for ongoing and
				planned oversight of the contingency operation by the Inspectors General
				specified in subsection (b) and designated pursuant to paragraph (1)(C),
				including the following:
													(i)Audit and available inspection
				plans.
													(ii)An overall assessment of such
				oversight, including projects or areas (whether departmental or
				government-wide) of concern or in need of further review.
													(iii)Such other matters as the Lead
				Inspector General for the contingency operation considers appropriate.
													(B)Each plan under this paragraph, and
				any update of such plan, shall be made available on an Internet website
				available to the public. Each plan, and any update of such plan, made so
				available shall be made available in unclassified form.
												(d)Lead Inspector
				General for overseas contingency operations(1)There shall be a lead
				inspector general for each overseas contingency operation that exceeds 90 days
				(in this section referred to as the Lead Inspector General for
				the contingency operation concerned).
											(2)The Lead Inspector General for a
				contingency operation shall be the Inspector General of the Department of
				Defense, who shall assume such role not later than 90 days after the
				commencement or designation of the military operation concerned as a
				contingency operation.
											(e)Responsibilities
				of Lead Inspector General(1)The Lead Inspector
				General for an overseas contingency operation shall have the following
				responsibilities:
												(A)To conduct oversight, in full
				coordination with the other Inspectors General specified in subsection (b),
				over all aspects of the contingency operation and to ensure, either through
				joint or individual audits, inspections, and investigations, independent and
				effective oversight of all programs and operations of all departments and
				agencies in the contingency operation.
												(B)To appoint, from among the offices of
				the other Inspectors General specified in subsection (b), an Inspector General
				to act as Associate Inspector General for the overseas contingency operation
				who shall act in a coordinating role to assist the Lead Inspector General in
				the discharge of responsibilities under this subsection.
												(C)(i)If none of the
				Inspectors General specified in subsection (b) has principal jurisdiction over
				a matter with respect to the contingency operation, to exercise responsibility
				for discharging oversight responsibilities in accordance with this Act with
				respect to such matter.
													(ii)If more than one of the Inspectors
				General specified in subsection (b) has jurisdiction over a matter with respect
				to the contingency operation, to determine principal jurisdiction for
				discharging oversight responsibilities in accordance with this Act with respect
				to such matter.
													(D)To carry out such other
				responsibilities relating to the coordination and efficient and effective
				discharge by the Inspectors General specified in subsection (b) of duties
				relating to the contingency operation as the Lead Inspector General shall
				specify.
												(2)The Lead Inspector General for an
				overseas contingency operation shall discharge the responsibilities for the
				contingency operation under this subsection in a manner consistent with the
				authorities and requirements of this Act generally and the authorities and
				requirements applicable to the Inspectors General specified in subsection (b)
				under this Act.
											(f)Reports(1)The Lead Inspector
				General for an overseas contingency operation shall, in coordination with the
				other Inspectors General specified in subsection (b), submit to the appropriate
				committees of Congress on a semi-annual basis, and make available on an
				Internet website available to the public, a report summarizing, for the
				semi-annual period, the activities of the Lead Inspector General and the other
				Inspectors General specified in subsection (b) with respect to the contingency
				operation, including—
												(A)the status and results of audits,
				inspections, and closed investigations, and of the number of referrals to the
				Department of Justice;
												(B)updates and changes to overall plans
				for the review of the contingency operation by inspectors general, including
				plans for inspections and audits; and
												(C)the activities under programs and
				operations funded with amounts appropriated or otherwise made available for the
				overseas contingency operation, including the information specified in
				paragraph (2).
												(2)The information specified in this
				paragraph with respect to an overseas contingency operation is as
				follows:
												(A)Obligations and expenditures of
				appropriated funds.
												(B)A project-by-project and
				program-by-program accounting of the costs incurred to date for the contingency
				operation, together with the estimate of the Department of Defense, the
				Department of State, and the United States Agency for International
				Development, as applicable, of the costs to complete each project and program
				above the simplified acquisition threshold.
												(C)Revenues attributable to or consisting
				of funds provided by foreign nations or international organizations to programs
				and projects for the contingency operation that are funded by any department or
				agency of the United States Government, and any obligations or expenditures of
				such revenues.
												(D)Revenues attributable to or consisting
				of foreign assets seized or frozen that contribute to programs and projects for
				the contingency operation that are funded by any department or agency of the
				United States Government, and any obligations or expenditures of such
				revenues.
												(E)Operating expenses of agencies or
				entities receiving amounts appropriated or otherwise made available for the
				contingency operation.
												(F)In the case of any contract, grant,
				agreement, or other funding mechanism described in paragraph (3) with respect
				to the contingency operation—
													(i)the amount of the contract, grant,
				agreement, or other funding mechanism;
													(ii)a brief discussion of the scope of
				the contract, grant, agreement, or other funding mechanism;
													(iii)a discussion of how the
				department or agency of the United States Government involved in the contract,
				grant, agreement, or other funding mechanism identified, and solicited offers
				from, potential individuals or entities to perform the contract, grant,
				agreement, or other funding mechanism, together with a list of the potential
				individuals or entities that were issued solicitations for the offers;
				and
													(iv)the justification and approval
				documents on which was based the determination to use procedures other than
				procedures that provide for full and open competition.
													(3)A contract, grant, agreement, or
				other funding mechanism described in this paragraph is any major contract,
				grant, agreement, or other funding mechanism that is entered into by any
				department or agency of the United States Government that involves the use of
				amounts appropriated or otherwise made available for reconstruction and other
				related activities in the contingency operation concerned with any public or
				private sector entity, including any of the following purposes:
												(A)To build or rebuild physical
				infrastructure.
												(B)To establish or reestablish a
				political or societal function or institution.
												(C)To provide products or
				services.
												(4)Each report under this subsection
				shall be submitted in unclassified form, but may include a classified
				annex.
											(g)Temporary
				employment authority(1)Each Inspector General
				specified in subsection (b) may employ, on a temporary basis using the
				authorities in section 3161 of title 5, United States Code (but without regard
				to subsections (a) and (b)(2) of such section), such auditors, inspectors,
				investigators, and other personnel as such Inspector General considers
				appropriate for purposes of assisting such Inspector General in discharging
				responsibilities under subsection (e) with respect to an overseas contingency
				operation.
											(2)The employment under this subsection
				of an annuitant described in section 9902(g) of title 5, United States Code,
				shall be governed by the provisions of such section as if the position to which
				employed was a position in the Department of Defense.
											(3)The employment under this subsection
				of an annuitant receiving an annuity under the Foreign Service Retirement and
				Disability System under chapter 8 of the Foreign Service Act of 1980 (22 U.S.C.
				4041 et seq.) shall be treated as employment in an elective position in the
				Government on a temporary basis under section 824(b) of the Foreign Service Act
				of 1980 (22 U.S.C. 4064(b)) for which continued receipt of annuities may be
				elected as provided in such section.
											(4)The authority to employ personnel
				under this subsection for a contingency operation shall cease as provided for
				in subsection (h).
											(h)Sunset for
				particular contingency operationsThe requirements and
				authorities of this section with respect to an overseas contingency operation
				shall cease at the earlier of—
											(1)the end of the
				first fiscal year after the commencement or designation of the contingency
				operation in which the total amount appropriated for the contingency operation
				is less than $250,000,000 (in constant fiscal year 2012 dollars); or
											(2)the date that is
				18 months after the date of the issuance by the Secretary of Defense of an
				order terminating the contingency operation.
											(i)Construction of
				authorityNothing in this Act shall be construed to limit the
				ability of the Inspectors General specified in subsection (b) to enter into
				agreements to conduct joint audits, inspections, or investigations in the
				exercise of their oversight responsibilities in accordance with this Act with
				respect to overseas contingency operations.
										(j)DefinitionsIn
				this section:
											(1)The term
				overseas contingency operation means a military operation outside
				the United States and its territories and possessions that is a contingency
				operation (as that term is defined in section 101(a)(13) of title 10, United
				States Code).
											(2)The term
				simplified acquisition threshold has the meaning provided that
				term in section 2302(7) of title 10, United States
				Code.
											.
							(b)Conforming
			 amendment relating to temporary employment authoritySection 3161
			 of title 5, United States Code, is amended by adding at the end the following
			 new subsection:
							
								(j)Lead Inspectors
				General for overseas contingency operations as temporary
				organizationIn addition to the meaning given that term in
				subsection (a), the term temporary organization for purposes of
				this subchapter shall, without regard to subsections (a) and (b)(2) of this
				section, also include the Lead Inspector General for an overseas contingency
				operation under section 8L of the Inspector General Act of 1978 and the
				Inspectors General and inspector general office personnel assisting the Lead
				Inspector General in the discharge of responsibilities and authorities under
				subsection (e) of such section 8L with respect to the contingency
				operation.
								.
						870.Agency reports
			 and inspector general audits of certain information on overseas contingency
			 operations
						(a)Agency
			 reportsNot later than 180 days after the commencement or
			 designation of a military operation as an overseas contingency operation and
			 semi-annually thereafter during the duration of the contingency operation, the
			 Secretary of Defense, the Secretary of State, and the Administrator of the
			 United States Agency for International Development shall each make available to
			 the Inspector General of the department or agency concerned the information
			 required by subsection (f)(2) of section 8L of the Inspector General Act of
			 1978 (as amended by section 869 of this Act) on the contingency
			 operation.
						(b)Inspector
			 general auditsNot later than 90 days after receipt of a report
			 under subsection (a), each Inspector General referred to in that subsection
			 shall—
							(1)perform an audit
			 on the quality of the information submitted in such report, including an
			 assessment of the completeness and accuracy of the information and the extent
			 to which the information fully satisfies the requirements of such Inspector
			 General in preparing the semi-annual report described in subsection (f)(1)(C)
			 of section 8L of the Inspector General Act of 1978 (as so amended); and
							(2)submit to the
			 appropriate committees of Congress a report on the reliability, accuracy, and
			 completeness of the information, including any significant problems in such
			 information.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
								(2)The term overseas contingency
			 operation means a military operation outside the United States and its
			 territories and possessions that is a contingency operation (as that term is
			 defined in section 101(a)(13) of title 10, United States Code).
							871.Oversight of
			 contracts and contracting activities for overseas contingency operations in
			 responsibilities of Chief Acquisition Officers of Federal agencies
						(a)In
			 generalSubsection (b)(3) of
			 section 1702 of title 41, United States Code, is amended—
							(1)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and
							(2)by inserting
			 after subparagraph (E) the following new subparagraph (F):
								
									(F)advising the executive agency on the
				applicability of relevant policy on the contracts of the agency for overseas
				contingency operations and ensuring the compliance of the contracts and
				contracting activities of the agency with such
				policy;
									.
							(b)DefinitionSuch
			 section is further amended by adding at the following new subsection:
							
								(d)Overseas
				contingency operations definedIn this section, the term
				overseas contingency operations means military operations outside
				the United States and its territories and possessions that are a contingency
				operation (as that term is defined in section 101(a)(13) of title
				10).
								.
						872.Reports on
			 responsibility within Department of State and the United States Agency for
			 International Development for contract support for overseas contingency
			 operations
						(a)DoS and USAID
			 reports requiredNot later than six months after the date of the
			 enactment of this Act, the Secretary of State and the Administrator of the
			 United States Agency for International Development shall, in consultation with
			 the Chief Acquisition Officer of the Department of State and the Chief
			 Acquisition Officer of the United States Agency for International Development,
			 respectively, each submit to the appropriate committees of Congress an
			 assessment of Department of State and United States Agency for International
			 Development policies governing contract support in overseas contingency
			 operations.
						(b)ElementsEach
			 report under subsection (a) shall include the following:
							(1)A description and
			 assessment of the roles and responsibilities of the officials, offices, and
			 components of the Department of State or the United States Agency for
			 International Development, as applicable, within the chain of authority and
			 responsibility for policy, planning, and execution of contract support for
			 overseas contingency operations.
							(2)Procedures and
			 processes of the Department or Agency, as applicable, on the following in
			 connection with contract support for overseas contingency operations:
								(A)Collection,
			 inventory, and reporting of data.
								(B)Acquisition
			 planning.
								(C)Solicitation and
			 award of contracts.
								(D)Requirements
			 development and management.
								(E)Contract tracking
			 and oversight.
								(F)Performance
			 evaluations.
								(G)Risk
			 management.
								(H)Interagency
			 coordination and transition planning.
								(3)Strategies and
			 improvements necessary for the Department or the Agency, as applicable, to
			 address reliance on contractors, workforce planning, and the recruitment and
			 training of acquisition workforce personnel, including the anticipated number
			 of personnel needed to perform acquisition management and oversight functions
			 and plans for achieving personnel staffing goals, in connection with overseas
			 contingency operations.
							(c)Comptroller
			 General reportNot later than one year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress a report on the progress of
			 the efforts of the Department of State and the United States Agency for
			 International Development in implementing improvements and changes identified
			 under paragraphs (1) through (3) of subsection (b) in the reports required by
			 subsection (a), together with such additional information as the Comptroller
			 General considers appropriate to further inform such committees on issues
			 relating to the reports required by subsection (a).
						(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Foreign Relations, the Committee on Armed Services, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
							(2)the Committee on
			 Foreign Affairs, the Committee on Armed Services, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
							873.Professional
			 education for Department of State personnel on acquisition for Department of
			 State support and participation in overseas contingency operations
						(a)Professional
			 education requiredThe Secretary of State shall develop and
			 administer for Department of State personnel specified in subsection (b) a
			 course of professional education on acquisition by the Department of State for
			 Department of State support for, and participation in, overseas contingency
			 operations.
						(b)Covered
			 Department of State personnelThe Department of State personnel
			 specified in this subsection are as follows:
							(1)The Chief
			 Acquisition Officer of the Department of State.
							(2)Personnel of the
			 Department designated by the Chief Acquisition Officer, including contracting
			 officers and other contracting personnel.
							(3)Such other
			 personnel of the Department as the Secretary of State shall designate for
			 purposes of this section.
							(c)Elements
							(1)Curriculum
			 contentThe course of professional education under this section
			 shall include appropriate content on the following:
								(A)Contingency
			 contracting.
								(B)Contingency
			 program management.
								(C)The strategic
			 impact of contracting costs on the mission and activities of the Department of
			 State.
								(D)Such other
			 matters relating to acquisition by the Department for Department support for,
			 or participation in, overseas contingency operations as the Secretary of State
			 considers appropriate.
								(2)Phased
			 approachThe course of professional education may be broken into
			 two or more phases of professional education with curriculum or modules of
			 education suitable for the Department of State personnel specified in
			 subsection (b) at different phases of professional advancement within the
			 Department.
							(d)DefinitionsIn
			 this section:
							(1)The term
			 contingency contracting means all stages of the process of
			 acquiring property or services by the Department of State for Department of
			 State support for, and participation in, overseas contingency
			 operations.
							(2)The term
			 contingency program management means the process of planning,
			 organizing, staffing, controlling, and leading specific acquisition programs
			 and activities of the Department of State for Department of State support for,
			 and participation in, overseas contingency operations.
							(3)The term overseas contingency
			 operation means a military operation outside the United States and its
			 territories and possessions that is a contingency operation (as that term is
			 defined in section 101(a)(13) of title 10, United States Code).
							874.Database on
			 price trends of items and services under Federal contracts
						(a)Database
			 required
							(1)In
			 generalChapter 33 of title 41, United States Code, is amended by
			 adding at the end the following new section:
								
									3312.Database on
				price trends of items and services under Federal contracts
										(a)Database
				requiredThe Administrator shall establish and maintain a
				database of information on price trends for items and services under contracts
				with the Federal Government. The information in the database shall be designed
				to assist Federal acquisition officials in the following:
											(1)Monitoring
				developments in price trends for items and services under contracts with the
				Federal Government.
											(2)Conducting
				pricing or cost analyses for items and services under offers for contracts with
				the Federal Government, or otherwise conducting determinations of the
				reasonableness of prices for items and services under such offers, and
				addressing unjustified escalation in prices being paid by the Federal
				Government for items and services under contracts with the Federal
				Government.
											(b)Use(1)The database under
				subsection (a) shall be available to executive agencies in the evaluation of
				offers for contracts with the Federal Government for items and services.
											(2)The Secretary of Defense may satisfy
				the requirements of this section by complying with the requirements of section
				892 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
				(10 U.S.C. 2306a
				note).
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 33 of
			 such title is amended by adding at the end the following new item:
								
									
										3312. Database on price trends of items and services under
				Federal
				contracts.
									
									.
							(b)Use of elements
			 of Department of Defense pilot projectIn establishing the
			 database required by section 3312 of title 41, United States Code (as added by
			 subsection (a)), the Administrator of Federal Procurement Policy shall use and
			 incorporate appropriate elements of the pilot project on pricing of the
			 Department of Defense being carried out by the Director of Defense
			 Pricing.
						875.Information on
			 corporate contractor performance and integrity through the Federal Awardee
			 Performance and Integrity Information System
						(a)Inclusion of
			 corporations among covered personsSubsection (b) of section 872 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4555) is amended by inserting (including a
			 corporation) after Any person both places it
			 appears.
						(b)Information on
			 corporationsSubsection (d) of such section is amended by adding
			 at the end the following new paragraph:
							
								(3)Information on
				corporationsThe information on a corporation in the database
				shall, to the extent practicable, include information on any parent,
				subsidiary, or successor entities to the corporation in manner designed to give
				the acquisition officials using the database a comprehensive understanding of
				the performance and integrity of the corporation in carrying out Federal
				contracts and
				grants.
								.
						876.Inclusion of
			 data on contractor performance in past performance databases for executive
			 agency source selection decisions
						(a)Strategy
			 required
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall develop a
			 strategy for ensuring that timely, accurate, and complete information on
			 contractor performance is included in past performance databases used by
			 executive agencies for making source selection decisions.
							(2)Consultation
			 with USDATLIn developing the strategy required by this
			 subsection, the Federal Acquisition Regulatory Council shall consult with the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics to ensure
			 that the strategy is, to the extent practicable, consistent with the strategy
			 developed by the Under Secretary pursuant to section 806 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1487; 10 U.S.C. 2302 note).
							(b)ElementsThe
			 strategy required by subsection (a) shall, at a minimum—
							(1)establish
			 standards for the timeliness and completeness of past performance submissions
			 for purposes of databases described in subsection (a);
							(2)assign
			 responsibility and management accountability for the completeness of past
			 performance submissions for such purposes; and
							(3)ensure that past
			 performance submissions for such purposes are consistent with award fee
			 evaluations in cases where such evaluations have been conducted.
							(c)Contractor
			 commentsNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be revised to require the
			 following:
							(1)That affected
			 contractors are provided, in a timely manner, information on contractor
			 performance to be included in past performance databases in accordance with
			 subsection (a).
							(2)That such
			 contractors are afforded up to 14 calendar days, from the date of delivery of
			 the information provided in accordance with paragraph (1), to submit comments,
			 rebuttals, or additional information pertaining to past performance for
			 inclusion in such databases.
							(3)That agency
			 evaluations of contractor past performance, including any information submitted
			 under paragraph (2), are included in the relevant past performance database not
			 later than the date that is 14 days after the date of delivery of the
			 information provided in accordance with paragraph (1).
							(d)ConstructionNothing
			 in this section shall be construed to prohibit a contractor from submitting
			 comments, rebuttals, or additional information pertaining to past performance
			 after the period described in subsection (c)(2) has elapsed or to prohibit a
			 contractor from challenging a past performance evaluation in accordance with
			 applicable laws, regulations, or procedures.
						(e)Comptroller
			 General reportNot later than 18 months after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress a report on the actions taken
			 by the Federal Acquisition Regulatory Council pursuant to this section,
			 including an assessment of the following:
							(1)The extent to
			 which the strategy required by subsection (a) is consistent with the strategy
			 developed by the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics as described in subsection (a)(2).
							(2)The extent to
			 which the actions of the Federal Acquisition Regulatory Council pursuant to
			 this section have otherwise achieved the objectives of this section.
							(f)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
								(2)The term
			 executive agency has the meaning given that term in section 133 of
			 title 41, United States Code, except that the term excludes the Department of
			 Defense and the military departments.
							(3)The term Federal Acquisition
			 Regulatory Council means the Federal Acquisition Regulatory Council
			 under section 1302(a) of title 41, United States Code.
							877.Public
			 availability of database of senior Department of Defense officials seeking
			 employment with defense contractorsSection 847(b) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1701
			 note) is amended by adding at the end the following new paragraph:
						
							(3)Public
				availability of informationThe Secretary of Defense shall make
				available online to the public any information contained in the database or
				repository required under paragraph (1) that is not confidential, personal, or
				proprietary in
				nature.
							.
					EOther Matters
					881.Requirements
			 and limitations for suspension and debarment officials of the Department of
			 Defense, the Department of State, and the United States Agency for
			 International Development
						(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the head of the covered agency concerned shall ensure the
			 following:
							(1)There shall be
			 not less than one suspension and debarment official—
								(A)in the case of
			 the Department of Defense, for each of the Department of the Army, the
			 Department of the Navy, the Department of the Air Force, and the Defense
			 Logistics Agency;
								(B)for the
			 Department of State; and
								(C)for the United
			 States Agency for International Development.
								(2)A suspension and
			 debarment official under paragraph (1) may not report to or be subject to the
			 supervision of the acquisition office or the Inspector General of—
								(A)in the case of
			 the Department of Defense, either the Department of Defense or the military
			 department or Defense Agency concerned; and
								(B)in the case of
			 any other covered agency, the acquisition office or the Inspector General of
			 such agency.
								(3)(A)Except as provided in
			 subparagraph (B), the duties of a suspension and debarment official under
			 paragraph (1) may include only the following:
									(i)The direction, management, and
			 oversight of suspension and debarment activities.
									(ii)The direction, management, and
			 oversight of fraud remedies activities.
									(iii)Membership and participation in
			 the Interagency Committee on Debarment and Suspension in accordance with
			 Executive Order No. 12549 and section 873 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (as amended by this section).
									(B)The limitation in subparagraph (A)
			 shall not be construed to prohibit a suspension and debarment official under
			 paragraph (1) from providing authorized legal advice to the extent that the
			 provision of such advice does not present a conflict of interest with the
			 exercise of the duties of the suspension and debarment official under
			 subparagraph (A).
								(4)Each suspension
			 and debarment official under paragraph (1) shall have a staff and resources
			 adequate for the discharge of the suspension and debarment responsibilities of
			 such official.
							(5)Each suspension
			 and debarment official under paragraph (1) shall document the basis for any
			 decision taken pursuant to a referral in accordance with the policies
			 established under paragraph (7), including, but not limited to, the
			 following:
								(A)Any decision to
			 suspend or debar any person or entity.
								(B)Any decision not
			 to suspend or debar any person or entity.
								(C)Any decision
			 declining to pursue suspension or debarment of any person or entity.
								(D)Any
			 administrative agreement entered with any person or persons in lieu of
			 suspension or debarment of such person or entity.
								(6)Any decision
			 under subparagraphs (B) through (D) of paragraph (5) shall not preclude a
			 subsequent decision by a suspension and debarment official under paragraph (1)
			 to suspend, debar, or enter into any administrative agreement with any person
			 or entity based on additional information or changed circumstances. All cases,
			 whether based on referral or internally developed, shall be documented prior to
			 closure by the suspension and debarment official.
							(7)Each suspension
			 and debarment official under paragraph (1) shall, in consultation with the
			 General Counsel of the covered agency concerned, establish in writing policies
			 for the consideration of the following:
								(A)Referrals of
			 suspension and debarment matters.
								(B)Suspension and
			 debarment matters that are not referred.
								(b)Covered agency
			 definedIn subsection (a), the term covered agency
			 means the following:
							(1)The Department of
			 Defense.
							(2)The Department of
			 State.
							(3)The United States
			 Agency for International Development.
							(c)Duties of
			 Interagency Committee on Debarment and SuspensionSection 873 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (31
			 U.S.C. 6101 note) is amended—
							(1)in subsection
			 (a)—
								(A)in paragraph (1),
			 by inserting , including with respect to contracts in connection with
			 contingency operations before the semicolon; and
								(B)in paragraph
			 (7)—
									(i)in
			 subparagraph (B), by striking and at the end;
									(ii)in
			 subparagraph (C), by striking the period at the end and inserting a semicolon;
			 and
									(iii)by adding at
			 the end the following new subparagraphs
										
											(D)a summary of
				suspensions, debarments, and administrative agreements during the previous
				year; and
											(E)a summary of
				referrals of suspension and debarment matters received during the previous
				year, including an identification of the agencies making such referrals and an
				assessment of the timeliness of such
				referrals.
											;
				and
									(2)by striking
			 subsection (b) and inserting the following new subsections:
								
									(b)Date of
				submittal of annual reportsThe annual report required by
				subsection (a)(7) shall be submitted not later than 120 days after the end of
				the first fiscal year ending after the date of the enactment of the National
				Defense Authorization Act for Fiscal Year 2013, and annually thereafter.
									(c)DefinitionsIn
				this section:
										(1)The term
				contingency operation has the meaning given that term in section
				101(a)(13) of title 10, United States Code.
										(2)The term
				Interagency Committee on Debarment and Suspension means the
				committee constituted under sections 4 and 5 of Executive Order No.
				12549.
										.
							881A.Additional
			 bases for suspension or debarment
						(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be revised to provide for
			 the automatic referral of a person described in subsection (b) to the
			 appropriate suspension and debarment official for a determination whether or
			 not the person should be suspended or debarred.
						(b)Covered
			 personsA person described in this subsection is any person as
			 follows:
							(1)A person who has
			 been charged with a Federal criminal offense relating to the award or
			 performance of a contract of an executive agency.
							(2)A person who has
			 been alleged, in a civil or criminal proceeding brought by the United States,
			 to have engaged in fraudulent actions in connection with the award or
			 performance of a contract of an executive agency.
							(3)A person that
			 does not maintain an office within the United States and has been determined by
			 the head of a contracting agency of an executive agency to have failed to pay
			 or refund amounts due or owed to the Federal Government in connection with the
			 performance of a contract of the executive agency.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 executive agency has the meaning given that term in section 133 of
			 title 41, United States Code.
							(2)The term person has the
			 meaning given that term in section 1 of title 1, United States Code.
							882.Uniform
			 contract writing system requirements
						(a)Uniform
			 standards and controls requiredNot later than 180 days after the
			 date of the enactment of this Act, the officials specified in subsection (b)
			 shall—
							(1)establish uniform
			 data standards, internal control requirements, independent verification and
			 validation requirements, and business process rules for processing procurement
			 requests, contracts, receipts, and invoices by the Department of Defense or
			 other executive agencies, as applicable;
							(2)establish and
			 maintain one or more approved electronic contract writing systems that conform
			 with the standards, requirements, and rules established pursuant to paragraph
			 (1); and
							(3)require the use
			 of electronic contract writing systems approved in accordance with paragraph
			 (2) for all contracts entered into by the Department of Defense or other
			 executive agencies, as applicable.
							(b)Covered
			 officialsThe officials specified in this subsection are the
			 following:
							(1)The Secretary of
			 Defense, with respect to the Department of Defense and the military
			 departments.
							(2)The Administrator
			 of the Office of Federal Procurement Policy, with respect to the executive
			 agencies other than the Department of Defense and the military
			 departments.
							(c)Electronic
			 writing systems for Department of State and USAIDNotwithstanding
			 subsection (b)(2), the Secretary of State and the Administrator of the United
			 States Agency for International Development may meet the requirements of
			 subsection (a)(2) with respect to approved electronic contract writing systems
			 for the Department of State and the United States Agency for International
			 Development, respectively, if the Secretary and the Administrator, as the case
			 may be, demonstrate to the Administrator of the Office of Federal Procurement
			 Policy that prior investment of resources in existing contract writing systems
			 will result in the most cost effective and efficient means to satisfy such
			 requirements.
						(d)Phase-in of
			 implementation of requirement for approved systemsThe officials
			 specified in subsection (b) may phase in the implementation of the requirement
			 to use approved electronic contract writing systems in accordance with
			 subsection (a)(3) over a period of up to five years beginning with the date of
			 the enactment of this Act.
						(e)ReportsNot
			 later than 180 days after the date of the enactment of this Act, the officials
			 specified in subsection (b) shall each submit to the appropriate committees of
			 Congress a report on the implementation of the requirements of this section.
			 Each report shall, at a minimum—
							(1)describe the
			 standards, requirements, and rules established pursuant to subsection
			 (a)(1);
							(2)identify the
			 electronic contract writing systems approved pursuant to subsection (a)(2) and,
			 if multiple systems are approved, explain why the use of such multiple systems
			 is the most efficient and effective approach to meet the contract writing needs
			 of the Federal Government; and
							(3)provide the
			 schedule for phasing in the use of approved electronic contract writing systems
			 in accordance with subsections (a)(3) and (d).
							(f)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
								(2)The term
			 executive agency has the meaning given that term in section 133 of
			 title 41, United States Code.
							883.Comptroller
			 General of the United States review of use by the Department of Defense, the
			 Department of State, and the United States Agency for International Development
			 of urgent and compelling exception to competition
						(a)Review
			 requiredThe Comptroller General of the United States shall
			 review each of the following:
							(1)The use by the
			 Department of Defense of the unusual and compelling urgency exception to full
			 and open competition provided in section 2304(c)(2) of title 10, United States
			 Code.
							(2)The use by each
			 of the Department of State and the United States Agency for International
			 Development of the unusual and compelling urgency exception to full and open
			 competition provided in section 3304(a)(2) of title 41, United States
			 Code.
							(b)Matters To be
			 reviewedThe review of the use of an unusual and compelling
			 urgency exception required by subsection (a) shall include a review of the
			 following:
							(1)The pattern of
			 use of the exception by acquisition organizations within the Department of
			 Defense, the Department of State, and the United States Agency for
			 International Development in order to determine which organizations are
			 commonly using the exception and the frequency of such use.
							(2)The range of
			 items or services being acquired through the use of the exception.
							(3)The process for
			 reviewing and approving justifications involving the exception.
							(4)Whether the
			 justifications for use of the exception typically meet the relevant
			 requirements of the Federal Acquisition Regulation applicable to the use of the
			 exception.
							(5)The extent to
			 which the exception is used to solicit bids or proposals from only one source
			 and the extent to which such sole-source procurements are appropriately
			 documented and justified.
							(6)The compliance of
			 the Department of Defense, the Department of State, and the United States
			 Agency for International Development with the requirements of section
			 2304(d)(3) of title 10, United States Code, or section 3304(c)(1)(B) of title
			 41, United States Code, as applicable, that limit the duration of contracts
			 awarded pursuant to the exception and require approval for any such contract in
			 excess of one year.
							(c)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit to the appropriate committees of Congress a
			 report on the review required by subsection (a), including a discussion of each
			 of the matters specified in subsection (b). The report shall include any
			 recommendations relating to the matters reviewed that the Comptroller General
			 considers appropriate.
						(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
							884.Authority to provide fee-for-service
			 inspection and testing by Defense Contract Management Agency for certain
			 critical equipment in the absence of a procurement contract
						(a)AuthoritySection 2539b of title 10, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)in paragraph (3), by striking
			 and at the end;
								(B)in paragraph (4), by striking the period at
			 the end and inserting ; and; and
								(C)by adding at the end the following new
			 paragraph:
									
										(5)make available to any person or entity, in
				advance of the award of a procurement contract, through contracts or other
				appropriate arrangements and subject to subsection (c), the services of the
				Defense Contract Management Agency for testing and inspection of items when
				such testing and inspection is determined by such Secretary to be critical to a
				specific program of the Department of
				Defense.
										;
				
								(2)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
							(3)by inserting after subsection (b) the
			 following new subsection (c):
								
									(c)DCMA servicesServices of the Defense Contract Management
				Agency may be made available under subsection (a)(5) only if the contract or
				other arrangement for those services—
										(1)holds the United States harmless if the
				items covered by the contract or other arrangement (whether or not tested and
				inspected under the contract or other arrangement) are not subsequently ordered
				by or delivered to the United States under a procurement contract entered into
				after the contract or other arrangement is entered into; and
										(2)holds the United States harmless against
				any claim arising out of the inspection and testing, or the use in any
				commercial application, of the equipment tested and inspected by the Defense
				Contract Management Agency under the contract or other
				arrangement.
										.
							(b)FeesSubsection (d) of such section, as
			 redesignated by subsection (a)(2) of this section, is amended—
							(1)in the first sentence, by striking
			 and (a)(4) and inserting , (a)(4), and (a)(5);
			 and
							(2)in the second sentence—
								(A)by inserting , travel, and other
			 incidental overhead expenses after salaries; and
								(B)by inserting or inspection
			 before the period at the end.
								(c)Use of feesSubsection (e) of such section, as so
			 redesignated, is amended by striking and (a)(4) and inserting
			 , (a)(4), and (a)(5).
						885.Disestablishment of Defense Materiel
			 Readiness Board
						(a)Disestablishment of BoardThe Defense Materiel Readiness Board
			 established pursuant to section 871 of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 117 note) is hereby
			 disestablished.
						(b)Termination of Strategic Readiness
			 FundThe Department of
			 Defense Strategic Readiness Fund established by section 872(d) of the National
			 Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 117 note) is hereby
			 closed.
						(c)RepealSubtitle G of title VIII of the National
			 Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 117 note) is
			 repealed.
						886.Modification of period of wait following
			 notice to Congress of intent to contract for leases of certain vessels and
			 vehiclesSection 2401(h)(2) of
			 title 10, United States Code, is amended by striking of continuous
			 session of Congress.
					887.Extension of other transaction
			 authoritySection 845(i) of
			 the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371
			 note) is amended by striking September 30, 2013 and inserting
			 September 30, 2018.
					888.Subcontractor
			 notificationsSection 8(d) of
			 the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the
			 following:
						
							(13)Notification
				requirementAn offeror with respect to a contract let by a
				Federal agency that is to be awarded pursuant to the negotiated method of
				procurement that intends to identify a small business concern as a potential
				subcontractor in the offer relating to the contract shall notify the small
				business concern that the offeror intends to identify the small business
				concern as a potential subcontractor in the offer.
							(14)Reporting by
				subcontractorsThe Administrator shall establish a reporting
				mechanism that allows a subcontractor to report fraudulent activity by a
				contractor with respect to a subcontracting plan submitted to a procurement
				authority under paragraph
				(4)(B).
							.
					889.Report by the
			 suspension and debarment officials of the military departments and the Defense
			 Logistics Agency
						(a)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the suspension and debarment official of each agency specified in
			 subsection (b) shall submit to the congressional defense committees a report on
			 the suspension and debarment activities of such official containing the
			 information specified in subsection (c).
						(b)Covered
			 agenciesThe agencies specified in this subsection are the
			 following:
							(1)The Department of
			 the Army.
							(2)The Department of
			 the Navy.
							(3)The Department of
			 the Air Force.
							(4)The Defense
			 Logistics Agency.
							(c)Covered
			 informationThe information specified in this subsection to be
			 included in the report of a suspension and debarment official under subsection
			 (a) is the following:
							(1)The number of
			 open suspension and debarment cases of such official as of the date of such
			 report.
							(2)The current
			 average processing time for suspension and debarment cases.
							(3)The target goal
			 of such official for average processing time for suspension and debarment
			 proposals.
							(4)If the average
			 time required for such official to process suspension and debarment proposals
			 is more than twice the target goal specified under paragraph (3)—
								(A)an explanation
			 why the average time exceeds the target goal by more than twice the target
			 goal; and
								(B)a description of
			 the actions to be taken by such official to ensure that the average processing
			 time for suspension and debarment proposals meets the target goal.
								889A.Study on army
			 small arms and ammunition acquisition
						(a)Study
							(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of Defense shall enter into a contract with a Federally
			 Funded Research and Development Center to conduct a study on the Army’s
			 acquisition of small arms and ammunition to determine each of the
			 following:
								(A)A comparative
			 evaluation of the current military small arms in use by United States general
			 purpose and special operations forces, allied foreign militaries, and those
			 potential candidate small arms not necessarily in use militarily but available
			 commercially.
								(B)An assessment of
			 the Department of Defense's current plans to modernize its small arms
			 capabilities.
								(C)A comparative
			 evaluation of the Army’s standard small arms ammunition with other small arms
			 ammunition alternatives.
								(2)Factors to
			 considerThe study required under subsection (a) shall take into
			 consideration the following factors:
								(A)Current and
			 future operating environments as specified or referred to in Department of
			 Defense strategic guidance and planning documents.
								(B)Modifications and
			 improvements recently applied to United States general purpose and special
			 operations forces small arms as well as their potential for continued
			 modification and improvement.
								(C)Industrial base
			 impacts.
								(3)Access to
			 informationThe Secretary of Defense and the Secretary of the
			 Army shall ensure that the Federally Funded Research and Development Center
			 conducting the study required under subsection (a) has access to all necessary
			 data, records, analysis, personnel, and other resources necessary to complete
			 the study.
							(b)Report
							(1)In
			 generalNot later than September 30, 2013, the Secretary of
			 Defense shall submit to the congressional defense committees a report
			 containing the results of the study conducted under subsection (a), together
			 with the comments of the Secretary of Defense on the findings contained in the
			 study.
							(2)Classified
			 annexThe report shall be in unclassified form, but may contain a
			 classified annex.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 small arms means—
								(A)firearms up to
			 but not including .50 caliber; and
								(B)shotguns.
								(2)The term
			 small arms ammunition means ammunition or ordnance for—
								(A)firearms up to
			 but not including .50 caliber; and
								(B)shotguns.
								889B.Annual report
			 on defense contracting fraud
						(a)Annual study
			 and reportThe Secretary of
			 Defense shall conduct an annual study on defense contracting fraud and submit a
			 report containing the findings of such study to the congressional defense
			 committees.
						(b)Report
			 contentsThe report required
			 under subsection (a) shall include with respect to the most recent reporting
			 period the following elements:
							(1)An assessment of
			 the total value of Department of Defense contracts entered into to with
			 contractors that have been indicted for, settled charges of, been fined by any
			 Federal department or agency for, or been convicted of fraud in connection with
			 any contract or other transaction entered into with the Federal
			 Government.
							(2)Recommendations
			 by the Inspector General of the Department of Defense or other appropriate
			 Department of Defense official regarding how to penalize contractors repeatedly
			 involved in fraud in connection with contracts or other transactions entered
			 into with the Federal Government, including an update on implementation by the
			 Department of any previous such recommendations.
							889C.Plan to
			 increase number of contractors eligible for contracts under Air Force
			 NETCENTS-2 contract
						(a)Plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a plan to increase the number of contractors eligible to be awarded
			 contracts under the Air Force’s Network-Centric Solutions-2 (NETCENTS-2)
			 indefinite-delivery, indefinite-quantity (IDIQ) contract.
						(b)ContentThe
			 plan required under subsection (a) shall include the following elements:
							(1)A recommendation
			 and rationale for a maximum number of contractors to be eligible for contract
			 awards under NETCENTS-2 to foster competition and reduce overall costs
			 associated with hardware and operation and maintenance of Air Networks.
							(2)The methodology
			 used to periodically review existing eligible NETCENTS-2 contractors and
			 contracts.
							(3)A timeline to
			 increase the current number of eligible contractors under NETCENTS-2 and dates
			 of future on-ramps under NETCENTS-2 to assess current eligible
			 contractors and add additional eligible contractors.
							889D.Inclusion of
			 information on common grounds for sustaining bid protests in annual Government
			 Accountability Office reports to CongressThe Comptroller General of the United States
			 shall include in the annual report to Congress on the Government Accountability
			 Office each year a list of the most common grounds for sustaining protests
			 relating to bids for contracts during such year.
					889E.Small
			 business HUBZones
						(a)DefinitionIn this section, the term covered
			 base closure area means a base closure area that, on or before the date
			 of enactment of this Act, was treated as a HUBZone for purposes of the Small
			 Business Act (15 U.S.C. 631 et seq.) pursuant to section 152(a)(2) of the Small
			 Business Reauthorization and Manufacturing Assistance Act of 2004 (15 U.S.C.
			 632 note).
						(b)Treatment as
			 HUBZone
							(1)In
			 generalSubject to paragraph (2), a covered base closure area
			 shall be treated as a HUBZone for purposes of the Small Business Act (15 U.S.C.
			 631 et seq.) during the 5-year period beginning on the date of enactment of
			 this Act.
							(2)LimitationThe
			 total period of time that a covered base closure area is treated as a HUBZone
			 for purposes of the Small Business Act (15 U.S.C. 631 et seq.) pursuant to this
			 section and section 152(a)(2) of the Small Business Reauthorization and
			 Manufacturing Assistance Act of 2004 (15 U.S.C. 632 note) may not exceed 5
			 years.
							FEnding
			 trafficking in government contracting
					891.Short
			 titleThis subtitle may be
			 cited as the End Trafficking in
			 Government Contracting Act of 2012.
					892.DefinitionsIn this subtitle:
						(1)Commercial sex
			 ActThe term commercial sex act has the meaning
			 given the term in section 22.1702 of the Federal Acquisition Regulation (or any
			 similar successor regulation).
						(2)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
						(3)SubcontractorThe
			 term subcontractor means a recipient of a contract at any tier
			 under a grant, contract, or cooperative agreement.
						(4)SubgranteeThe
			 term subgrantee means a recipient of a grant at any tier under a
			 grant or cooperative agreement.
						(5)United
			 StatesThe term United States has the meaning
			 provided in section 103(12) of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C. 7102(12)).
						893.Contracting
			 requirements
						(a)In
			 generalSection 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)) is amended by
			 striking if the grantee or any subgrantee, and all that follows
			 through the period at the end and inserting the following: “or take any of the
			 other remedial actions authorized under section 895(c) of the End Trafficking
			 in Government Contracting Act of 2012, if the grantee or any subgrantee, or the
			 contractor or any subcontractor, engages in, or uses labor recruiters, brokers,
			 or other agents who engage in—
							
								(i)severe forms of
				trafficking in persons;
								(ii)the procurement
				of a commercial sex act during the period of time that the grant, contract, or
				cooperative agreement is in effect;
								(iii)the use of
				forced labor in the performance of the grant, contract, or cooperative
				agreement, or
								(iv)acts that
				directly support or advance trafficking in persons, including the following
				acts:
									(I)Destroying,
				concealing, removing, confiscating, or otherwise denying an employee access to
				that employee’s identity or immigration documents.
									(II)Failing to pay
				return transportation costs to an employee upon the end of employment,
				unless—
										(aa)exempted from the duty to repatriate by the
				Federal department or agency providing or entering into the grant, contract, or
				cooperative agreement; or
										(bb)the
				employee is a victim of human trafficking seeking victim services or legal
				redress in the country of employment or a witness in a human trafficking
				enforcement action.
										(III)Soliciting a person for the purpose of
				employment, or offering employment, by means of materially false or fraudulent
				pretenses, representations, or promises regarding that employment.
									(IV)Charging
				recruited employees unreasonable placement or recruitment fees, such as fees
				equal to or greater than the employee’s monthly salary, or recruitment fees
				that violate the laws of the country from which an employee is
				recruited.
									(V)Providing or
				arranging housing that fails to meet the host country housing and safety
				standards.
									.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 90
			 days after the date of the enactment of this Act.
						894.Compliance plan
			 and certification requirement
						(a)RequirementThe head of an executive agency may not
			 provide or enter into a grant, contract, or cooperative agreement if the
			 estimated value of the services required to be performed under the grant,
			 contract, or cooperative agreement outside the United States exceeds $500,000,
			 unless a duly designated representative of the recipient of such grant,
			 contract, or cooperative agreement certifies to the contracting or grant
			 officer prior to receiving an award and on an annual basis thereafter, after
			 having conducted due diligence, that—
							(1)the recipient has
			 implemented a plan to prevent the activities described in section 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by
			 section 3, and is in compliance with that plan;
							(2)the recipient has
			 implemented procedures to prevent any activities described in such section
			 106(g) and to monitor, detect, and terminate any subcontractor, subgrantee, or
			 employee of the recipient engaging in any activities described in such section;
			 and
							(3)to the best of the
			 representative’s knowledge, neither the recipient, nor any subcontractor or
			 subgrantee of the recipient or any agent of the recipient or of such a
			 subcontractor or subgrantee, is engaged in any of the activities described in
			 such section.
							(b)LimitationAny
			 plan or procedures implemented pursuant to subsection (a) shall be appropriate
			 to the size and complexity of the grant, contract, or cooperative agreement and
			 to the nature and scope of its activities, including the number of non-United
			 States citizens expected to be employed.
						(c)DisclosureThe
			 recipient shall provide a copy of the plan to the contracting or grant officer
			 upon request, and as appropriate, shall post the useful and relevant contents
			 of the plan or related materials on its website and at the workplace.
						(d)GuidanceThe
			 President, in consultation with the Secretary of State, the Attorney General,
			 the Secretary of Defense, the Secretary of Labor, the Secretary of Homeland
			 Security, the Administrator for the United States Agency for International
			 Development, and the heads of such other executive agencies as the President
			 deems appropriate, shall establish minimum requirements for contractor plans
			 and procedures to be implemented pursuant to this section.
						(e)RegulationsNot
			 later than 270 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulation shall be amended to carry out the purposes of this
			 section.
						(f)Effective
			 dateThe requirements under subsection (a) and (c) shall apply to
			 grants, contracts, and cooperative agreements entered into on or after the date
			 that is 90 days after the Federal Acquisition Regulation is amended pursuant to
			 subsection (e).
						895.Monitoring and
			 investigation of trafficking in persons
						(a)Referral and
			 investigation
							(1)ReferralIf
			 the contracting or grant officer of an executive agency for a grant, contract,
			 or cooperative agreement receives credible information that a recipient of the
			 grant, contract, or cooperative agreement; any subgrantee or subcontractor of
			 the recipient; or any agent of the recipient or of such a subgrantee or
			 subcontractor, has engaged in an activity described in section 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by
			 section 893, including a report from a contracting officer representative, an
			 auditor, an alleged victim or victim's representative, or any other credible
			 source, the contracting or grant officer shall promptly refer the matter to the
			 agency's Office of Inspector General for investigation. The contracting officer
			 may also direct the contractor to take specific steps to abate an alleged
			 violation or enforce the requirements of a compliance plan implemented pursuant
			 to section 894.
							(2)InvestigationWhere
			 appropriate, an Inspector General who receives credible information that a
			 recipient of the grant, contract, or cooperative agreement; any subgrantee or
			 subcontractor of the recipient; or any agent of the recipient or of such a
			 subgrantee or subcontractor, has engaged in an activity described in section
			 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)),
			 as amended by section 893, pursuant to a referral under paragraph (1) or
			 otherwise, shall promptly initiate an investigation of the matter. In the event
			 that an Inspector General does not initiate an investigation, the Inspector
			 General shall provide an explanation for the decision not to
			 investigate.
							(3)Criminal
			 investigationIf the matter is referred to the Department of
			 Justice for criminal prosecution, the Inspector General may suspend any
			 investigation under this subsection pending the outcome of the criminal
			 prosecution. If the criminal investigation results in an indictment of the
			 recipient of a contract, grant, or cooperative agreement; any subgrantee or
			 subcontractor of the recipient; or any agent of the recipient or of a
			 subgrantee or subcontractor, the Inspector General shall notify the head of the
			 executive agency that awarded the contract, grant, or cooperative agreement of
			 the indictment. If the criminal investigation results in a decision not to
			 prosecute, the Inspector General shall resume any investigation that was
			 suspended pursuant to this paragraph.
							(b)Report and
			 determination
							(1)ReportUpon
			 completion of an investigation under subsection (a), the Inspector General
			 shall submit a report on the investigation, including conclusions about whether
			 the recipient of a grant, contract, or cooperative agreement; any subcontractor
			 or subgrantee of the recipient; or any agent of the recipient or of such a
			 subcontractor or subgrantee, engaged in any of the activities described in
			 section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7104(g)), as amended by section 893, to the head of the executive agency that
			 awarded the contract, grant, or cooperative agreement.
							(2)DeterminationUpon
			 receipt of an Inspector General’s report pursuant to paragraph (1), the head of
			 the executive agency shall make a written determination whether the recipient
			 of a contract, grant, or cooperative agreement; any subgrantee or subcontractor
			 of the recipient; or any agent of the recipient or of a subgrantee or
			 subcontractor, engaged in any of the activities described in section 106(g) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended
			 by section 893.
							(c)Remedial
			 actions
							(1)In
			 generalIf the head of an
			 executive agency determines pursuant to subsection (b)(2) that the recipient of
			 a contract, grant, or cooperative agreement; any subgrantee or subcontractor of
			 the recipient; or any agent of the recipient or of a subgrantee or
			 subcontractor, engaged in any of the activities described in section 106(g) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended
			 by section 893, or is notified of an indictment for an offense under subsection
			 (a)(3), the head of agency shall consider taking one or more of the following
			 remedial actions:
								(A)Requiring the
			 recipient to remove an employee from the performance of work under the grant,
			 contract, or cooperative agreement.
								(B)Requiring the
			 recipient to terminate a subcontract or subgrant.
								(C)Suspending
			 payments under the grant, contract, or cooperative agreement until such time as
			 the recipient of the grant, contract, or cooperative agreement has taken
			 appropriate remedial action.
								(D)Withholding award
			 fees, consistent with the award fee plan, for the performance period in which
			 the agency determined the contractor or subcontractor engaged in any of the
			 activities described in such section 106(g).
								(E)Declining to
			 exercise available options under the contract.
								(F)Terminating the
			 contract for default or cause, in accordance with the termination clause for
			 the contract.
								(G)Referring the
			 matter to the agency suspension and debarment official.
								(2)Savings
			 clauseNothing in this subsection shall be construed as limiting
			 the scope of applicable remedies available to the Federal Government.
							(3)Mitigating
			 factorWhere applicable, the head of an executive agency may
			 consider whether the contractor or grantee had a plan in place under section
			 894, and was in compliance with that plan at the time of the violation, as a
			 mitigating factor in determining which remedies, if any, should apply.
							(4)Aggravating
			 factorWhere applicable, the head of an executive agency may
			 consider the failure of a contractor or grantee to abate an alleged violation
			 or enforce the requirements of a compliance plan when directed by a contracting
			 officer pursuant to subsection (a)(1) as an aggravating factor in determining
			 which remedies, if any, should apply.
							(d)Inclusion of
			 report conclusions in FAPIIS
							(1)In
			 generalThe head of an executive agency shall ensure that any
			 written determination under subsection (b) is included in the Federal Awardee
			 Performance and Integrity Information System (FAPIIS).
							(2)Amendment to
			 title 41, United States CodeSection 2313(c)(1)(E) of title 41,
			 United States Code, is amended to read as follows:
								
									(E)In an
				administrative proceeding—
										(i)a
				final determination of contractor fault by the Secretary of Defense pursuant to
				section 823(d) of the National Defense Authorization Act for Fiscal Year 2010
				(10 U.S.C. 2302 note; Public Law 111–84); or
										(ii)a final
				determination, pursuant to section 895(b)(2) of the End Trafficking in
				Government Contracting Act of 2012, that the contractor, a subcontractor, or an
				agent of the contractor or subcontractor engaged in any of the activities
				described in section 106(g) of the Trafficking Victims Protection Act of 2000
				(22 U.S.C.
				7104(g)).
										.
							896.Notification to
			 inspectors general and cooperation with Government
						(a)In
			 generalThe head of an
			 executive agency making or awarding a grant, contract, or cooperative agreement
			 shall require that the recipient of the grant, contract, or cooperative
			 agreement—
							(1)immediately inform
			 the Inspector General of the executive agency of any information it receives
			 from any source that alleges credible information that the recipient; any
			 subcontractor or subgrantee of the recipient; or any agent of the recipient or
			 of such a subcontractor or subgrantee, has engaged in conduct described in
			 section 106(g) of the Trafficking in Victims Protection Act of 2000 (22 U.S.C.
			 7104(g)), as amended by section 3 of this Act; and
							(2)fully cooperate
			 with any Federal agencies responsible for audits, investigations, or corrective
			 actions relating to trafficking in persons.
							(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 90
			 days after the date of the enactment of this Act.
						897.Expansion of
			 fraud in foreign labor contracting to include attempted fraud and work outside
			 the United States
						(a)In
			 generalSection 1351 of title
			 18, United States Code, is amended—
							(1)by striking
			 Whoever knowingly and with the intent to defraud recruits, solicits or
			 hires a person outside the United States and inserting (a)
			 Work Inside the United
			 States.—Whoever knowingly and with the intent to defraud
			 recruits, solicits, or hires a person outside the United States, or attempts to
			 do so,; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)Work outside the
				United StatesWhoever knowingly and with intent to defraud
				recruits, solicits, or hires a person outside the United States, or attempts to
				do so, for purposes of employment performed on a United States Government
				contract performed outside the United States, or on a United States military
				installation or mission outside the United States or other property or premises
				outside the United States owned or controlled by the United States Government,
				by means of materially false or fraudulent pretenses, representations, or
				promises regarding that employment, shall be fined under this title or
				imprisoned for not more than 5 years, or
				both.
									.
							(b)Special rule
			 for alien victimsNo alien may be admitted to the United States
			 pursuant to subparagraph (U) of section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)) as a result of the alien being a victim
			 of a crime described in subsection (b) of section 1351 of title 18, United
			 States Code, as added by subsection (a).
						898.Improving
			 Department of Defense accountability for reporting trafficking in persons
			 claims and violationsSection
			 105(d)(7)(H) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7103(d)(7)(H)) is amended—
						(1)in clause (ii), by
			 striking and at the end;
						(2)by redesignating
			 clause (iii) as clause (iv);
						(3)by inserting after
			 clause (ii) the following new clause:
							
								(iii)all known
				trafficking in persons cases reported to the Under Secretary of Defense for
				Personnel and
				Readiness;
								;
						(4)in clause (iv), as
			 redesignated by paragraph (2), by inserting and at the end after
			 the semicolon; and
						(5)by adding at the
			 end the following new clause:
							
								(v)all trafficking in
				persons activities of contractors reported to the Under Secretary of Defense
				for Acquisition, Technology, and
				Logistics;
								.
						899.Rules of
			 construction
						(a)LiabilityExcluding section 897, nothing in this
			 subtitle shall be construed to supersede, enlarge, or diminish the common law
			 or statutory liabilities of any grantee, subgrantee, contractor, subcontractor,
			 or other party covered by section 106(g) of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7104(g)), as amended by section 893.
						(b)Authority of
			 Department of JusticeNothing in this subtitle shall be construed
			 as diminishing or otherwise modifying the authority of the Attorney General to
			 investigate activities covered by this subtitle.
						(c)Prospective
			 effectNothing in this subtitle, or the amendments made by this
			 subtitle, shall be construed to apply to a contract or grant entered into or
			 renewed before the date of the enactment of this subtitle.
						IXDepartment of Defense Organization and
			 Management
				ADepartment of Defense Management
					901.Definition and report on terms
			 preparation of the environment and operational
			 preparation of the environment for joint doctrine purposes
						(a)Definitions requiredNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall define for purposes
			 of joint doctrine the following terms:
							(1)The term preparation of the
			 environment.
							(2)The term operational preparation of
			 the environment.
							(b)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 terms defined under subsection (a). The report shall include the
			 following:
							(1)The definition of the term
			 preparation of the environment pursuant to subsection
			 (a).
							(2)Examples of activities meeting the
			 definition of the term preparation of the environment by special
			 operations forces and general purpose forces.
							(3)The definition of the term
			 operational preparation of the environment pursuant to
			 subsection (a).
							(4)Examples of activities meeting the
			 definition of the term operational preparation of the
			 environment by special operations forces and general purpose
			 forces.
							(5)An assessment of the appropriate roles of
			 special operations forces and general purpose forces in conducting activities
			 meeting the definition of the term preparation of the
			 environment and the definition of the term operational
			 preparation of the environment.
							902.Expansion of duties and responsibilities of
			 the Nuclear Weapons Council
						(a)Guidance on nuclear command, control, and
			 communications systemsSubsection (d) of section 179 of title 10,
			 United States Code, is amended—
							(1)by redesignating paragraph (10) as
			 paragraph (11); and
							(2)by inserting after paragraph (9) the
			 following new paragraph (10):
								
									(10)Providing programmatic guidance on nuclear
				command, control and communications
				systems.
									.
							(b)Budget and funding mattersSuch section is further amended—
							(1)by redesignating subsection (f) as
			 subsection (g); and
							(2)by inserting after subsection (e) the
			 following new subsection (f):
								
									(f)Budget
				and funding matters(1)The Council shall submit to Congress each
				year, at the same time the budget of the President for the fiscal year
				beginning in such year is submitted to Congress pursuant to section 1105(a) of
				title 31, a certification whether or not the amounts requested for the National
				Nuclear Security Administration in such budget, and anticipated over the four
				fiscal years following such budget, meets nuclear stockpile and stockpile
				stewardship program requirements for such fiscal year and over such four fiscal
				years. If a member of the Council does not concur in a certification, the
				certification shall include the reasons for the member's
				non-concurrence.
										(2)If a House of Congress adopts a bill
				authorizing or appropriating funds for the National Nuclear Security
				Administration for nuclear stockpile and stockpile stewardship program
				activities or other activities that, as determined by the Council, provides
				insufficient funds for such activities for the period covered by such bill, the
				Council shall notify the congressional defense committees of the
				determination.
										.
							903.Failure of the
			 Department of Defense to obtain audits with an unqualified opinion on its
			 financial statements by fiscal year 2017If the Department of Defense fails to obtain
			 an audit with an unqualified opinion on its financial statements for fiscal
			 year 2017, the following shall take effect, effective as of the date of the
			 issuance of the opinion on such audit:
						(1)Reorganization
			 of responsibilities of chief management officer
							(A)Position of
			 Chief Management OfficerSection 132a of title 10, United States
			 Code, is amended to read as follows:
								
									132a.Chief
				Management Officer 
										(a)In
				general(1)There is a Chief
				Management Officer of the Department of Defense, appointed from civilian life
				by the President, by and with the advice and consent of the Senate.
											(2)Any individual nominated for
				appointment as Chief Management Officer shall be an individual who has—
												(A)extensive executive level leadership
				and management experience in the public or private sector;
												(B)strong leadership skills;
												(C)a demonstrated ability to manage large
				and complex organizations; and
												(D)a proven record in achieving positive
				operational results.
												(b)Powers and
				dutiesThe Chief Management Officer shall perform such duties and
				exercise such powers as the Secretary of Defense may prescribe.
										(c)Service as
				Chief Management Officer(1)The Chief Management
				Officer is the Chief Management Officer of the Department of Defense.
											(2)In serving as the Chief Management
				Officer of the Department of Defense, the Chief Management Officer shall be
				responsible for the management and administration of the Department of Defense
				with respect to the following:
												(A)The expenditure of funds, accounting,
				and finance.
												(B)Procurement, including procurement of
				any enterprise resource planning (ERP) system and any information technology
				(IT) system that is a financial feeder system, human resources system, or
				logistics system.
												(C)Facilities, property, nonmilitary
				equipment, and other resources.
												(D)Strategic planning, and annual
				performance planning, and identification and tracking of performance
				measures.
												(E)Internal audits and management
				analyses of the programs and activities of the Department, including the
				Defense Contract Audit Agency.
												(F)Such other areas or matters as the
				Secretary of Defense may designate.
												(3)The head of the Defense Contract
				Audit Agency shall be under the supervision of, and shall report directly to,
				the Chief Management Officer.
											(d)PrecedenceThe
				Chief Management Officer takes precedence in the Department of Defense after
				the Secretary of Defense and the Deputy Secretary of
				Defense.
										.
							(B)Conforming
			 amendments
								(i)Section 131(b) of
			 title 10, United States Code, is amended—
									(I)by striking
			 paragraph (3);
									(II)by redesignating
			 paragraph (2) as paragraph (3); and
									(III)by inserting
			 after paragraph (1) the following new paragraph (2):
										
											(2)The Chief
				Management Officer of the Department of
				Defense.
											.
									(ii)Section 132 of
			 such title is amended—
									(I)by striking
			 subsection (c); and
									(II)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
									(iii)Section
			 133(e)(1) of such title is amended by striking and the Deputy Secretary
			 of Defense and inserting , the Deputy Secretary of Defense, and
			 the Chief Management Officer of the Department of Defense.
								(iv)Such title is
			 further amended by inserting the Chief Management Officer of the
			 Department of Defense, after the Deputy Secretary of
			 Defense, each place it appears in the provisions as follows:
									(I)Section
			 133(e)(2).
									(II)Section
			 134(c).
									(v)Section 137a(d)
			 of such title is amended by striking the Secretaries of the military
			 departments, and all that follows and inserting the Chief
			 Management Officer of the Department of Defense, the Secretaries of the
			 military departments, and the Under Secretaries of Defense..
								(vi)Section 138(d)
			 of such title is amended by striking the Secretaries of the military
			 departments, and all that follows through the period and inserting
			 the Chief Management Officer of the Department of Defense, the
			 Secretaries of the military departments, the Under Secretaries of Defense, and
			 the Director of Defense Research and Engineering..
								(C)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 of
			 such title is amended by striking the item relating to section 132a and
			 inserting the following new item:
								
									
										132a. Chief Management
				Officer.
									
									.
							(D)Executive
			 scheduleSection 5313 of title 5, United States Code, is amended
			 by adding at the end the following:
								
									Chief Management Officer of the
				Department of
				Defense.
									.
							(E)Reference in
			 lawAny reference in any provision of law to the Chief Management
			 Officer of the Department of Defense shall be deemed to refer to the Chief
			 Management Officer of the Department of Defense under section 132a of title 10,
			 United States Code (as amended by this paragraph).
							(2)Jurisdiction of
			 DFAS
							(A)Transfer to
			 Department of the TreasuryJurisdiction of the Defense Finance
			 and Accounting Service (DFAS) is transferred from the Department of Defense to
			 the Department of the Treasury.
							(B)AdministrationThe
			 Secretary of the Treasury shall administer the Defense Finance and Accounting
			 Service following transfer under this paragraph through the Financial
			 Management Service of the Department of the Treasury.
							(C)Memorandum of
			 understandingThe Secretary of Defense and the Secretary of the
			 Treasury shall jointly enter into a memorandum of understanding regarding the
			 transfer of jurisdiction of the Defense Finance and Accounting Service under
			 this paragraph. The memorandum of understanding shall provide for the transfer
			 of the personnel and other resources of the Service to the Department of the
			 Treasury and for the assumption of responsibility for such personnel and
			 resources by the Department of the Treasury.
							(D)ConstructionNothing
			 in this paragraph shall be construed as terminating, altering, or revising any
			 responsibilities or authorities of the Defense Finance and Accounting Service
			 (other than responsibilities and authorities in connection with the exercise of
			 jurisdiction of the Service following transfer under this paragraph).
							904.Information
			 for Deputy Chief Management Officer of the Department of Defense from the
			 military departments and Defense Agencies for defense business system
			 investment reviewsSection
			 2222(g) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(3)(A)The investment
				management process required by paragraph (1) shall include requirements for the
				military departments and the Defense Agencies to submit to the Deputy Chief
				Management Officer such information on covered defense business system programs
				as the Deputy Chief Management Officer shall require for the review of defense
				business system programs under the process. Such information shall be submitted
				to the Deputy Chief Management Officer in a standardized format established by
				the Deputy Chief Management Officer for purposes of this
				paragraph.
								
					BSpace Activities
					911.Operationally Responsive Space Program
			 Office
						(a)In generalSubsection (a) of section 2273a of title
			 10, United States Code, is amended to read as follows:
							
								(a)In generalThere is within the Air Force Space and
				Missile Systems Center of the Department of Defense an office known as the
				Operationally Responsive Space Program Office (in this section referred to as
				the Office). The facilities of the Office may not be co-located
				with the headquarters facilities of the Air Force Space and Missile Systems
				Center.
								.
						(b)Head
			 of OfficeSubsection (b) of
			 such section is amended by striking shall be— and all that
			 follows and inserting the designee of the Department of Defense
			 Executive Agent for Space. The head of the Office shall report to the Commander
			 of the Air Force Space and Missile Systems Center..
						(c)MissionSubsection (c)(1) of such section is
			 amended by striking spacelift and inserting
			 launch.
						(d)Senior Acquisition ExecutiveParagraph (1) of subsection (e) of such
			 section is amended to read as follows:
							
								(1)The Program Executive Officer (PEO) for
				Space shall be the Acquisition Executive of the Office and shall provide
				streamlined acquisition authorities for projects of the
				Office.
								.
						(e)Executive CommitteeSuch section is further amended by adding
			 at the end the following new subsection:
							
								(g)Executive Committee(1)The Secretary of Defense shall establish
				for the Office an Executive Committee (to be known as the Operationally
				Responsive Space Executive Committee) to provide coordination,
				oversight, and approval of projects of the Office.
									(2)The Executive Committee shall consist of
				the officials (and their duties) as follows:
										(A)The Department of Defense Executive Agent
				for Space, who shall serve as Chair of the Executive Committee and provide
				oversight, prioritization, coordination, and resources for the Office.
										(B)The Under Secretary of Defense for
				Acquisition, Technology, and Logistics, who shall provide coordination and
				oversight of the Office and recommend funding sources for programs of the
				Office that exceed the approved program baseline.
										(C)The Commander of the United States
				Strategic Command, who shall validate requirements for systems to be acquired
				by the Office and participate in approval of any acquisition program initiated
				by the Office.
										(D)The Commander of the Air Force Space
				Command, who shall organize, train, and equip forces to support the acquisition
				programs of the Office.
										(E)Such other officials (and their duties) as
				the Secretary of Defense considers
				appropriate.
										.
						(f)Transfer of fiscal year 2012 funds
							(1)In generalTo the extent provided in appropriations
			 Acts, the Secretary of the Air Force may transfer from the funds described in
			 paragraph (2), $60,000,000 to other, higher priority programs of the Air
			 Force.
							(2)Covered fundsThe funds described in this paragraph are
			 amounts authorized to be appropriated for fiscal year 2012 by section 201 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1329) and available for Research, Development, Test, and Evaluation,
			 Air Force, for the Weather Satellite Follow On Program as specified in the
			 funding table in section 4201 of that Act.
							(3)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this subsection shall be deemed
			 to increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
							(4)Construction of authorityThe transfer authority in this subsection
			 is in addition to any other transfer authority provided in this Act.
							(5)Program planNot later than December 31, 2012, the
			 Secretary shall submit to the congressional defense committees a report setting
			 forth a program plan for higher priority programs described in paragraph
			 (1).
							912.Commercial space launch
			 cooperation
						(a)In generalChapter 135 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2275.Commercial space launch
				cooperation
									(a)AuthorityThe Secretary of Defense may, to assist the
				Secretary of Transportation in carrying out responsibilities set forth in title
				51 with respect to private sector involvement in commercial space activities
				and public-private partnerships pertaining to space transportation
				infrastructure, take the following actions:
										(1)Maximize the use by the private sector in
				the United States of the capacity of the space transportation infrastructure of
				the Department of Defense.
										(2)Maximize the effectiveness and efficiency
				of the space transportation infrastructure of the Department.
										(3)Reduce the cost of services provided by the
				Department related to space transportation infrastructure at launch support
				facilities and space recovery support facilities.
										(4)Encourage commercial space activities by
				enabling investment by covered entities in the space transportation
				infrastructure of the Department.
										(5)Foster cooperation between the Department
				and covered entities.
										(b)Authority for contracts and other
				agreements relating to space transportation infrastructureThe Secretary of Defense—
										(1)may enter into a contract or other
				agreement with a covered entity to provide to the covered entity support and
				services related to the space transportation infrastructure of the Department
				of Defense; and
										(2)upon the request of that covered entity,
				may include such support and services in the space launch and reentry range
				support requirements of the Department if—
											(A)the Secretary determines that the inclusion
				of such support and services in such requirements—
												(i)is in the best interest of the Federal
				Government;
												(ii)does not interfere with the requirements of
				the Department; and
												(iii)does not compete with the commercial space
				activities of other covered entities, unless that competition is in the
				national security interests of the United States; and
												(B)any commercial requirement included in that
				contract or other agreement has full non-Federal funding before the execution
				of the contract or other agreement.
											(c)Contributions(1)The Secretary of Defense may enter into
				contracts or other agreements with covered entities on a cooperative and
				voluntary basis to accept contributions of funds, services, and equipment to
				carry out this section.
										(2)Any funds, services, or equipment accepted
				by the Secretary under this subsection—
											(A)may be used only for the objectives
				specified in this section in accordance with terms of use set forth in the
				contract or other agreement entered into under this subsection; and
											(B)shall be managed by the Secretary in
				accordance with regulations of the Department of Defense.
											(3)A
				contract or other agreement entered into under this subsection with a covered
				entity—
											(A)shall address the terms of use, ownership,
				and disposition of the funds, services, or equipment contributed pursuant to
				the contract or other agreement; and
											(B)shall include a provision that the covered
				entity will not recover the costs of its contribution through any other
				contract or agreement with the United States.
											(d)Defense Cooperation Space Launch
				Account(1)There is established on the books of the
				Treasury a special account to be known as the Defense Cooperation Space
				Launch Account.
										(2)Funds received by the Secretary of Defense
				under subsection (c) shall be credited to the Defense Cooperation Space Launch
				Account.
										(3)Amounts in the Department Defense
				Cooperation Space Launch Account shall be available, to the extent provided in
				appropriation Acts, for costs incurred by the Department of Defense under
				subsection (c). Funds in the Account shall remain available until
				expended.
										(e)Annual reportNot later than January 31 each year, the
				Secretary of Defense shall submit to the congressional defense committees a
				report on the funds, services, and equipment accepted and used by the Secretary
				under this section during the previous fiscal year.
									(f)RegulationsThe Secretary of Defense shall prescribe
				regulations to carry out this section.
									(g)DefinitionsIn this section:
										(1)Covered
				entityThe term covered
				entity means a non-Federal entity that—
											(A)is organized under the laws of the United
				States or of any jurisdiction within the United States; and
											(B)is engaged in commercial space
				activities.
											(2)Launch support facilitiesThe term launch support
				facilities has the meaning given that term in section 50501(7) of title
				51.
										(3)Space recovery support
				facilitiesThe term
				space recovery support facilities has the meaning given that term
				in section 50501(11) of title 51.
										(4)Space transportation
				infrastructureThe term
				space transportation infrastructure has the meaning given that
				term in section 50501(12) of title
				51.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 135 of such title is amended by adding at the end the following new
			 item:
							
								
									2275. Commercial
				space launch
				cooperation.
								
								.
						913.Reports on integration of acquisition and
			 capability delivery schedules for components for major satellite acquisition
			 programs and funding for such programs
						(a)In generalChapter 135 of title 10, United States
			 Code, as amended by section 912 of this Act, is further amended by adding at
			 the end the following new section:
							
								2276.Reports on integration of acquisition and
				capability delivery schedules for components for major satellite acquisition
				programs and funding for such programs
									(a)Reports requiredThe Under Secretary of Defense for
				Acquisition, Technology, and Logistics shall submit to the congressional
				defense committees a report on each major satellite acquisition program in
				accordance with subsection (d) that assesses—
										(1)the integration of the schedules for the
				acquisition and the delivery of the capabilities of the components for the
				program; and
										(2)funding for the program.
										(b)ElementsEach report required by subsection (a) with
				respect to a major satellite acquisition program shall include the
				following:
										(1)The amount of funding approved for the
				program and for each related program that is necessary for the operational
				capability of the program.
										(2)The dates by which the program is
				anticipated to reach initial and full operational capability.
										(3)An assessment of the extent to which the
				schedules for the acquisition and the delivery of the capabilities of the
				components for the program or any related program referred to in paragraph (1)
				are integrated.
										(4)If the Under Secretary determines pursuant
				to the assessment under paragraph (3) that the schedules for the acquisition
				and the delivery of the capabilities of the components for the program, or a
				related program referred to in paragraph (1), provide for the acquisition or
				the delivery of the capabilities of at least two of the three components for
				the program or related program more than one year apart, an identification
				of—
											(A)the measures the Under Secretary is taking
				or is planning to take to improve the integration of those schedules;
				and
											(B)the risks and challenges that impede the
				ability of the Department of Defense to fully integrate those schedules.
											(c)Consideration by Milestone Decision
				AuthorityThe Milestone
				Decision Authority shall include the report required by subsection (a) with
				respect to a major satellite acquisition program as part of the documentation
				used to approve the acquisition of the program.
									(d)Submittal of reports(1)In the case of a major satellite
				acquisition program initiated before the date of the enactment of the National
				Defense Authorization Act for Fiscal Year 2013, the Under Secretary shall
				submit the report required by subsection (a) with respect to the program not
				later than one year after such date of enactment.
										(2)In the case of a major satellite
				acquisition program initiated on or after the date of the enactment of the
				National Defense Authorization Act for Fiscal Year 2013, the Under Secretary
				shall submit the report required by subsection (a) with respect to the program
				at the time of the Milestone B approval of the program.
										(e)Notification to Congress of non-integrated
				acquisition and capability delivery schedulesIf, after submitting the report required by
				subsection (a) with respect to a major satellite acquisition program, the Under
				Secretary determines that the schedules for the acquisition and the delivery of
				the capabilities of the components for the program, or a related program
				referred to in subsection (b)(1), provide for the acquisition or the delivery
				of the capabilities of at least two of the three components for the program or
				related program more than one year apart, the Under Secretary shall, not later
				than 30 days after making that determination, submit to the congressional
				defense committees a report—
										(1)notifying the committees of that
				determination; and
										(2)identifying the measures the Under
				Secretary is taking or is planning to take to improve the integration of those
				schedules.
										(f)DefinitionsIn this section:
										(1)ComponentsThe term components, with
				respect to a major satellite acquisition program, refers to any satellites
				acquired under the program and the ground equipment and user terminals
				necessary for the operation of those satellites.
										(2)Major satellite acquisition
				programThe term major
				satellite acquisition program means a major defense acquisition program
				(as defined in section 2430 of this title) for the acquisition of a
				satellite.
										(3)Milestone B approvalThe term Milestone B approval
				has the meaning given that term in section 2366(e)(7) of this
				title.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 135 of such title, as so amended, is further amended by adding at the
			 end the following new item:
							
								
									2276. Reports on integration of
				acquisition and capability delivery schedules for components for major
				satellite acquisition programs and funding for such
				programs.
								
								.
						914.Department of Defense representation in
			 dispute resolution regarding surrender of Department of Defense bands of
			 electromagnetic frequenciesSection 1062(b)(1) of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 768; 47
			 U.S.C. 921 note) is amended—
						(1)in subparagraph (A), by striking
			 and at the end;
						(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following new
			 subparagraph:
							
								(C)in the event of any dispute resolution
				process involving the surrender of use of such band, the Department of Defense
				has adequate representation to convey its
				views.
								.
						CIntelligence-Related and Cyber
			 Matters
					921.Authority to provide geospatial
			 intelligence support to security alliances and international and regional
			 organizations
						(a)Extension of authority to security
			 alliances and international and regional organizationsSection 443(a) of title 10, United States
			 Code, is amended by inserting , regional organizations with defense or
			 security components, and international organizations and security alliances of
			 which the United States is a member after foreign
			 countries.
						(b)Conforming and clerical amendments
							(1)Heading amendmentThe heading of section 443 of such title is
			 amended to read as follows:
								
									443.Imagery intelligence and geospatial
				information: support for foreign countries, security alliances, and
				international and regional
				organizations
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 subchapter I of chapter 22 of such title is amended by striking the item
			 relating to section 443 and inserting the following new item:
								
									
										443. Imagery
				intelligence and geospatial information: support for foreign countries,
				security alliances, and international and regional
				organizations.
									
									.
							922.Army Distributed Common Ground
			 System
						(a)Assignment of responsibility for
			 oversightThe Secretary of
			 the Army shall assign responsibility for oversight of the development,
			 acquisition, testing, and fielding of the Distributed Common Ground System
			 (DCGS) cloud computing program of the Army to the Chief Information Officer of
			 the Army ((CIO)/G–6).
						(b)Review of program
							(1)In generalNot later than December 1, 2012, the Chief
			 Information Officer shall submit to the Secretary a report on a review of the
			 Distributed Common Ground System cloud computing program of the Army conducted
			 by the Chief Information Officer for purposes of this section.
							(2)ElementsThe report shall include the
			 following:
								(A)An assessment of the program in comparison
			 with commercial products, if applicable, with respect to each of the
			 following:
									(i)The effectiveness of analyst tools, user
			 interfaces, and data visualization in supporting analyst missions and
			 requirements.
									(ii)Training requirements for analysts.
									(iii)Ease of use for analysts.
									(iv)Rates of progress in developing analyst
			 tools and linking tools for standard workflows.
									(B)An assessment of the soundness of the past
			 decisions of the Army, and the future plans of the Army, for acquiring and
			 integrating analyst tools, user interfaces, and data visualization capabilities
			 through government-sponsored custom development, leasing of commercial
			 solutions, and government open source development.
								(C)Such recommendations regarding the program
			 as the Chief Information Officer considers appropriate in light of the review
			 under this subsection.
								923.Rationalization of cyber networks and cyber
			 personnel of the Department of Defense
						(a)In generalThe Secretary of Defense shall take
			 appropriate actions to substantially reduce the number of sub-networks and
			 network enclaves across the Department of Defense, and the associated security
			 and access management controls, in order to achieve the following objectives
			 for the Department:
							(1)Visibility for the United States Cyber
			 Command in the operational and security status of all networks, network
			 equipment, and computers.
							(2)Elimination of redundant network security
			 infrastructure and personnel.
							(3)Rationalization and consolidation of cyber
			 attack detection, diagnosis, and response resources, and elimination of gaps in
			 security coverage.
							(4)Reduction of barriers to information
			 sharing and enhancement of the capacity to rapidly create collaborative
			 communities of interest.
							(5)Enhancement of access to information
			 through authentication-based and identity-based access controls.
							(6)Enhancement of the capacity to deploy, and
			 achieve access to, enterprise-level services.
							(7)Separation of server and end-user device
			 computing to facilitate server and data center consolidation and a more secure
			 tiered and zoned network architecture.
							(b)Personnel plan
							(1)In generalAs part of the actions taken under
			 subsection (a), the Secretary shall establish and carry out a plan to reassign
			 personnel billets currently allocated to network operations and security that
			 will become available pursuant to the reduction in network enclaves required by
			 that subsection to tasks related to potential offensive cyber operations in
			 order to achieve an appropriate balance between the offensive and defensive
			 missions of the United States Cyber Command and its components. The plan shall
			 include targets for the number of personnel to be reassigned to tasks related
			 to offensive operations, and the rate at which such personnel shall be added to
			 the workforce for such tasks.
							(2)Disposition of personnelIn developing the plan required by
			 paragraph (1), the Secretary shall—
								(A)determine whether the number of personnel
			 required to be reassigned to tasks related to offensive operations in order to
			 achieve the balance described in paragraph (1) will be met, in pace and
			 numbers, through the reassignment of personnel billets pursuant to the plan;
			 and
								(B)if the Secretary determines that the number
			 of personnel so required will not be so met (whether because of insufficient
			 numbers of personnel in billets to be reassigned or because personnel available
			 for reassignment cannot be trained or directed to tasks related to offensive
			 operations), take appropriate actions to ensure the availability to the United
			 States Cyber Command of appropriate numbers of personnel qualified to undertake
			 tasks related to offensive operations.
								(3)Additional
			 elementsIn developing the plan required by paragraph (1), the
			 Secretary shall also—
								(A)identify targets
			 for the number of personnel to be reassigned to tasks related to offensive
			 cyber operations, and the rate at which such personnel shall be added to the
			 workforce for such tasks; and
								(B)identify targets
			 for use of National Guard personnel to support cyber workforce rationalization
			 and the actions taken under subsection (a).
								(4)Submittal to CongressThe Secretary shall submit the plan
			 required by paragraph (1) to the congressional defense committees at the time
			 of the submittal to Congress of the budget of the President for fiscal year
			 2014 pursuant to section 1105(a) of title 31, United States Code.
							924.Next-generation host-based cyber security
			 system for the Department of Defense
						(a)Strategy for acquisition of system
			 requiredThe Chief
			 Information Officer of the Department of Defense shall, in coordination with
			 the Under Secretary of Defense for Acquisition, Technology, and Logistics,
			 develop a strategy to acquire next-generation host-based cybersecurity tools
			 and capabilities (in this section referred to as a next-generation
			 system) for the Department of Defense.
						(b)Elements of systemIt is the sense of Congress that any
			 next-generation system acquired under the strategy required by subsection (a)
			 should meet the following requirements:
							(1)To overcome problems and limitations in
			 current capabilities, the system should not rely on anti-virus or
			 signature-based threat detection techniques that—
								(A)cannot address new or rapidly morphing
			 threats:
								(B)consume substantial amounts of
			 communications capacity to remain current with known threats and to report
			 current status; or
								(C)consume substantial amounts of resources to
			 store rapidly growing threat libraries.
								(2)The system should provide an open
			 architecture-based framework for so-called plug-and-play
			 integration of a variety of types of deployable tools in addition to cyber
			 intrusion detection tools, including tools for—
								(A)insider threat detection;
								(B)continuous monitoring and configuration
			 management;
								(C)remediation following infections;
			 and
								(D)protection techniques that do not rely on
			 detection of the attack, such as virtualization, and diversification of attack
			 surfaces.
								(3)The system should be designed for ease of
			 deployment to potentially millions of host devices of tailored security
			 solutions depending on need and risk, and to be compatible with cloud-based,
			 thin-client, and virtualized environments as well as battlefield devices and
			 weapons systems.
							(c)Submittal to CongressThe Chief Information Office shall submit
			 to Congress a report setting forth the strategy required by subsection (a)
			 together with the budget justification materials of the Department of Defense
			 submitted to Congress with the budget of the President for fiscal year 2015
			 pursuant to section 1105(a) of title 31, United States Code.
						925.Improvements of security, quality, and
			 competition in computer software procured by the Department of Defense
						(a)Comprehensive program on improvement of
			 procurement of computer softwareThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall, in coordination with the Chief
			 Information Officer of the Department of Defense, develop a comprehensive
			 program for improvements of the security, quality, and competition in the
			 computer software procured by the Department of Defense for covered
			 systems
						(b)Update of development and acquisition
			 models
							(1)In generalThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall, in coordination with the Chief
			 Information Officer, provide for the development of updates and improvements to
			 one or more existing best-practice development and acquisition models (such as
			 the Capability Maturity Model Integration) in order to provide explicit
			 guidance under such model or models for improved assurance, security, quality,
			 and resiliency in the computer software developed and procured by the
			 Department.
							(2)ElementsAny update or improvement to a development
			 and acquisition model under this subsection shall—
								(A)include diagnostic methods that enable
			 evaluations of conformance to the processes and best practices of the model for
			 achieving quality, assurance, and security throughout the life cycle of
			 software products concerned; and
								(B)be compatible with the variety of current
			 agile and incremental software development methodologies.
								(c)Requirements for secure code development
			 practicesThe Under Secretary
			 shall, in coordination with the Chief Information Officer—
							(1)direct the Director of the Defense
			 Information Systems Agency to modify the Application Security and Development
			 Security Technical Implementation Guide (STIG) to require (rather than highly
			 recommend) the use of automated static vulnerability analysis tools in the
			 computer software code development phase, and in development and operational
			 testing, to identify and remediate security vulnerabilities for covered
			 systems;
							(2)develop a list of qualified government and
			 private-sector static analysis tools and third-party testing organizations to
			 support the requirement under paragraph (1);
							(3)direct the Director—
								(A)to designate secure software coding
			 standards; and
								(B)to modify the Security Technical
			 Implementation Guide to reference the approved standards; and
								(4)develop guidance and direction for
			 Department program managers to require government software development and
			 maintenance organizations and contractors to identify and implement, through
			 contract statements of work, a secure software coding plan that includes
			 verifiable processes and practices.
							(d)Verification of effective
			 implementationThe Under
			 Secretary shall, in coordination with the Chief Information Officer, develop
			 guidance and direction for Department program managers for covered systems to
			 do as follows:
							(1)To require evidence that government
			 software development and maintenance organizations and contractors are
			 conforming in computer software coding to—
								(A)approved secure coding standards of the
			 Department during software development, upgrade and maintenance activities,
			 including through the use of inspection and appraisals;
								(B)an applicable best practice development and
			 acquisition model; and
								(C)the requirement established pursuant to
			 subsection (b)(1).
								(2)To make appropriate use of authorized
			 software code assessment centers (whether a government center, Federally funded
			 research and development center, or government contractor) to evaluate
			 applications and software products for conformance to secure coding
			 requirements.
							(e)Study on additional means of improving
			 software security
							(1)In generalThe Under Secretary shall, in coordination
			 with the Chief Information Officer, provide for a study of potential mechanisms
			 for obtaining higher quality and secure development of computer software for
			 the Department.
							(2)Mechanisms to be studiedThe mechanisms studied under paragraph (1)
			 may include the following:
								(A)Liability for defects or vulnerabilities in
			 software code.
								(B)So-called clawback
			 provisions on earned fees that enable the Department to recoup funds for
			 security vulnerabilities discovered after software is delivered.
								(C)Exemption from liability for rigorous
			 conformance with secure development processes.
								(D)Warranties against software defects and
			 vulnerabilities.
								(f)Software repositories and collaborative
			 development environmentsThe
			 Under Secretary shall, in consultation with the Chief Information
			 Officer—
							(1)establish or require the use of one or more
			 existing computer software repositories and collaborative computer software
			 development environments (such as Forge.mil managed by the Defense Information
			 Systems Agency) for covered systems for purposes of—
								(A)storing software code owned by the
			 government, or to which it has use rights, together with all associated
			 documentation and quality and security test results;
								(B)minimizing duplicative investment in
			 software code development infrastructure while promoting common, high-quality
			 development practices and facilitating sharing of best practices; and
								(C)promoting software re-use and competition
			 for software capability insertion, upgrades, and maintenance;
								(2)establish rules and procedures for
			 depositors in the repositories and environments provided for under paragraph
			 (1) to keep the software code base current, if the depositors are not already
			 using such a repository or environment for software development and life-cycle
			 management; and
							(3)ensure that the repositories and
			 environments provided for under paragraph (1) provide automated tools for
			 software reverse engineering, functionality analysis, and static and dynamic
			 vulnerability analysis of source code and binary code in order to enable users
			 to search for software relevant to their requirements, understand what the code
			 does and how it functions, and assess its quality and security.
							(g)Covered systems definedIn this section, the term covered
			 systems means any Department of Defense critical information systems and
			 weapons systems, including—
							(1)major systems, as that term is defined in
			 section 2302(5) of title 10, United States Code;
							(2)national security systems, as that term is
			 defined in section 3542(b)(2) of title 44, United States Code; and
							(3)Department of Defense information systems
			 categorized as Mission Assurance Category I in Department of Defense Directive
			 8500.01E that are funded by the Department of Defense.
							926.Competition in connection with Department
			 of Defense data link systems
						(a)Competition in connection with data link
			 systems
							(1)In generalNot later than December 1, 2013, the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics shall—
								(A)develop an inventory of all data link
			 systems in use and in development in the Department of Defense;
								(B)conduct a business case analysis of each
			 data link system contained in the inventory under subparagraph (A) to determine
			 whether—
									(i)the maintenance, upgrade, new deployment,
			 or replacement of such system should be open to competition; or
									(ii)the data link should be converted to an
			 open architecture, or a different data link standard should be adopted to
			 enable such competition;
									(C)for each data link system for which
			 competition is determined advisable under clause (i) or (ii) of subparagraph
			 (B), develop a plan (with specific objectives, actions, and schedules) to
			 achieve such competition, including a plan to address any policy, legal,
			 programmatic, or technical barriers to such competition; and
								(D)for each data link system for which
			 competition is determined not advisable under subparagraph (B), prepare a
			 justification for the determination that it is not practical to conduct such
			 competition or to convert the data link standard to open architecture or adopt
			 a different data link standard for which competition is feasible.
								(2)Element of business case
			 analysesIn conducting a
			 business case analysis for purposes of paragraph (1)(B), the Under Secretary
			 shall solicit the views of industry on the merits and feasibility of
			 introducing competition for the maintenance, upgrade, new deployment, or
			 replacement for the data link system in question.
							(b)Earlier actionsIf the Under Secretary completes any
			 portion of the plan described in subsection (a)(1)(C) before December 1, 2013,
			 the Secretary may commence action on such portion of the plan upon completion
			 of such portion, including publication of such portion of the plan.
						(c)Reports
							(1)Submittal of plan to CongressThe Under Secretary shall submit to
			 Congress the plan described in subsection (a)(1)(C) at the same time the budget
			 of the President for fiscal year 2015 is submitted to Congress pursuant to
			 section 1105(a) of title 31, United States Code. The Under Secretary shall
			 include with the plan—
								(A)a list of the data link systems covered by
			 subsection (a)(1)(C);
								(B)a list of the data link systems covered by
			 subsection (a)(1)(D); and
								(C)for each data link system covered by
			 subsection (a)(1)(D), the justification prepared under that subsection with
			 respect to the data link system.
								(2)Comptroller of the United States
			 assessmentNot later than 90
			 days after the submittal to Congress under paragraph (1) of the plan described
			 in subsection (a)(1)(C), the Comptroller General of the United States shall
			 submit to Congress a report setting forth the assessment of the Comptroller
			 General of the plan, including an assessment of the adequacy and objectives of
			 the plan.
							927.Integration of critical signals
			 intelligence capabilities
						(a)Plan for integration required
							(1)In generalNot later than January 1, 2013, the
			 Director of the Intelligence, Surveillance, and Reconnaissance (ISR) Task Force
			 shall develop a plan to rapidly achieve an operationally integrated signals
			 intelligence collection and dissemination capability to meet requirements for
			 detecting, tracking, and precisely geolocating high-band communications devices
			 in order to trigger the immediate observation and tracking of high-value
			 targets by imagery sensor by combining or integrating capabilities that exist
			 or are in development in ongoing programs, including the following:
								(A)The Guardrail program and the ARGUS A160
			 program of the Army.
								(B)The Blue Moon quick reaction capability
			 program of the Air Force.
								(C)The Wide Area Network Detection program of
			 the Defense Advanced Research Projects Agency (DARPA).
								(2)ConsultationThe Director shall consult with the
			 National Security Agency, the combatant commands (including the United States
			 Special Operations Command), and the formal wireless working groups of the
			 intelligence community in developing the plan.
							(3)SupportThe Secretary of the Army, the Secretary of
			 the Air Force, and the Director of the Defense Advanced Research Projects
			 Agency shall each provide the Director such information and support as the
			 Director shall require for the development of the plan.
							(b)Development and deploymentIn addition to the responsibility under
			 subsection (a), the Director of the Intelligence, Surveillance, and
			 Reconnaissance Task Force shall also coordinate funding, provide acquisition
			 oversight, coordinate system deployment, and synchronize operational
			 integration in support of combat operations for purposes of the development and
			 deployment of the capability described in that subsection.
						928.Collection and analysis of network flow
			 data
						(a)Development of technologiesThe Chief Information Officer of the
			 Department of Defense may, in coordination with the Under Secretary of Defense
			 for Policy and the Under Secretary of Defense for Intelligence and acting
			 through the Director of the Defense Information Systems Agency (DISA), use the
			 available funding and research activities and capabilities of the Community
			 Data Center of the Defense Information Systems Agency to develop and
			 demonstrate collection, processing, and storage technologies for network flow
			 data that—
							(1)are potentially scalable to the volume used
			 by Tier 1 Internet Service Providers (ISPs) to collect and analyze the flow
			 data across their networks;
							(2)will substantially reduce the cost and
			 complexity of capturing and analyzing high volumes of flow data; and
							(3)support the capability—
								(A)to detect and identify cybersecurity
			 threats, networks of compromised computers, and command and control sites used
			 for managing illicit cyber operations and receiving information from
			 compromised computers;
								(B)track illicit cyber operations for
			 attribution of the source; and
								(C)provide early warning and attack assessment
			 of offensive cyber operations.
								(b)CoordinationAny research and development required in
			 the development of the technologies described in subsection (a) shall be
			 conducted in cooperation with the heads of other appropriate departments and
			 agencies of the Federal Government and, whenever feasible, Tier 1 Internet
			 Service Providers.
						929.Department of Defense use of National
			 Security Agency cloud computing database and intelligence community cloud
			 computing infrastructure and services
						(a)Limitation on use of NSA database
							(1)LimitationNo component of the Department of Defense
			 may utilize the cloud computing database developed by the National Security
			 Agency (NSA) called Accumulo after September 30, 2013, unless the Chief
			 Information Officer of the Department of Defense certifies one of the
			 following:
								(A)That there are no viable commercial open
			 source databases with extensive industry support (such as the Apache Foundation
			 HBase and Cassandra databases) that have security features comparable to the
			 Accumulo database that are considered essential by the Chief Information
			 Officer for purposes of the certification under this paragraph.
								(B)That the Accumulo database has become a
			 successful Apache Foundation open source database with adequate industry
			 support and diversification, based on criteria to be established by the Chief
			 Information Officer for purposes of the certification under this paragraph and
			 submitted to the appropriate committees of Congress not later than January 1,
			 2013.
								(2)ConstructionThe limitation in paragraph (1) shall not
			 apply to the National Security Agency.
							(b)Adaptation of Accumulo security features to
			 HBase databaseThe Director
			 of the National Security Agency shall take appropriate actions to ensure that
			 companies and organizations developing and supporting open source and
			 commercial open source versions of the Apache Foundation HBase and Cassandra
			 databases, or similar systems, receive technical assistance from government and
			 contractor developers of software code for the Accumulo database to enable
			 adaptation and integration of the security features of the Accumulo
			 database.
						(c)Coordination regarding DoD use of
			 intelligence community cloud computing infrastructure and services
							(1)In generalThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics, the Chief Information Officer of the
			 Department of Defense, and the Chief Information Officer of each of the
			 military departments shall coordinate with the Director of National
			 Intelligence and the Under Secretary of Defense for Intelligence regarding the
			 use of cloud computing infrastructure and software services offered by the
			 intelligence community by components of the Department of Defense for purposes
			 other than intelligence analysis.
							(2)PurposeThe purpose of the coordination required by
			 paragraph (1) is to ensure that Department use of cloud computing
			 infrastructure and software services described in that paragraph is
			 cost-effective and consistent with the Information Technology Efficiencies
			 initiative, data center and server consolidation plans, and cybersecurity
			 requirements and policies of the Department.
							(d)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committees on Armed Services and
			 Appropriations and the Select Committee on Intelligence of the Senate;
			 and
							(2)the Committees on Armed Services and
			 Appropriations and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
							930.Electro-optical imagery
						(a)Sustainment of collection
			 capacityThe Secretary of
			 Defense and the Director of National Intelligence shall jointly take
			 appropriate actions to sustain through fiscal year 2013 the commercial
			 electro-optical imaging collection capacity that was planned under the Enhanced
			 View program approved in the National Defense Authorization Act for Fiscal Year
			 2012 (Public Law 112–81) to be available to the Department of Defense though
			 the Service Level Agreements with commercial data providers.
						(b)Identification of Department of Defense
			 electro-optical imagery requirements
							(1)ReportNot later than April 1, 2013, the Vice
			 Chairman of the Joint Chiefs of Staff shall submit to the Director of the
			 Congressional Budget Office a report setting forth a comprehensive description
			 of Department of Defense peacetime and wartime requirements for electro-optical
			 imagery under current circumstances and under anticipated revisions of strategy
			 and budgetary constraints.
							(2)Scope of requirementsThe requirements under paragraph (1)
			 shall—
								(A)be expressed in such terms as daily
			 regional and global area coverage and number of point targets, resolution,
			 revisit rates, mean-time to access, latency, redundancy, survivability, and
			 diversity; and
								(B)take into consideration all types of
			 imagery and collection means available.
								(c)Assessment of identified
			 requirements
							(1)In generalNot later than September 15, 2013, the
			 Director of the Congressional Budget Office shall submit to the appropriate
			 committees of Congress a report setting forth an assessment by the Director of
			 the report required by subsection (b).
							(2)ElementsThe assessment required by paragraph (1)
			 shall include an assessment of the following:
								(A)The extent to which the requirements of the
			 Department for electro-optical imagery from space can be satisfied by
			 commercial companies using either—
									(i)current designs; or
									(ii)enhanced designs that could be developed at
			 low risk.
									(B)Whether a reduction by half in the amounts
			 requested for the Enhanced View program for fiscal year 2013 from amounts
			 requested for that program for fiscal year 2012 is consistent with Presidential
			 Space Policy of June 2010, Presidential Policy Directive 4, applicable
			 provisions of the Federal Acquisition Regulation (10.001(a)(3)(ii) and
			 12.101(a)–(b)), and section 2377 of title 10, United States Code, regarding
			 preferences for procuring commercial capabilities and modifying as necessary
			 and feasible commercial capabilities to meet government requirements, and for
			 modifying government requirements to a reasonable extent to enable commercial
			 or non-developmental products to meet government needs.
								(3)Consultation and other
			 resourcesIn preparing the
			 assessment required by paragraph (1), the Director shall—
								(A)consult widely with appropriate individuals
			 and entities, including Members and committees of Congress, the Office of
			 Management and Budget and other agencies and officials of the Government,
			 private industry, and academia; and
								(B)make maximum use of existing studies and
			 modeling and simulations conducted by or on behalf of Members and committees of
			 Congress, the Joint Staff, the Director of National Intelligence, the National
			 Reconnaissance Office, the National Geospatial-Intelligence Agency, private
			 industry, and academia.
								(4)Access to informationThe Director of National Intelligence and
			 the Secretary of Defense shall each provide the staff of the Director of the
			 Congressional Budget Office with such access to information and programs
			 applicable to the assessment required by paragraph (1) as the Director of the
			 Congressional Budget Office shall require for the preparation of the
			 assessment.
							(d)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committees on Armed Services and
			 Appropriations and the Select Committee on Intelligence of the Senate;
			 and
							(2)the Committees on Armed Services and
			 Appropriations and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
							(e)FundingIn addition to any other amounts authorized
			 to be appropriated by this Act and available for Service Level Agreements
			 described in subsection (a), of the amounts authorized to be appropriated for
			 fiscal year 2013 by section 301 for operation and maintenance and available as
			 specified in the funding table in section 4301, $125,000,000 is available for
			 such Service Level Agreements.
						931.Software licenses of the Department of
			 Defense
						(a)AuditsNot later than 180 days after the date of
			 the enactment of this Act, and every two years thereafter, the Chief
			 Information Officer of the Department of the Defense shall, in consultation
			 with chief information officers of the military departments and the Defense
			 Agencies—
							(1)conduct an inventory of all existing
			 software licenses in favor of the Department of Defense, including licenses in
			 use and licenses not in use, on an application-by-application basis;
							(2)compare the number of software licenses in
			 use, and the manner of their use by Department employees, with the number of
			 software licenses available to the Department and the product use rights
			 contained in such licenses;
							(3)assess the needs of the Department and the
			 components of the Department for software licenses during the two fiscal years
			 next following the date of the completion of the inventory; and
							(4)determine means by which the Department can
			 achieve the greatest possible economies of scale and cost-savings in the
			 procurement, use, and optimization of software licenses.
							(b)Performance plan
							(1)In generalIf the Chief Information Officer determines
			 through an inventory conducted under subsection (a) that the number of existing
			 software licenses, on an application-by-application basis, of the Department
			 and the components of the Department exceeds the needs of the Department for
			 such software licenses, the Secretary of Defense shall, not later than 90 days
			 after the date of the completion of such inventory, implement a plan to bring
			 the number of software licenses, on an application-by-application basis, into
			 balance with the needs of the Department.
							(2)ExceptionsThe Chief Information Officer may exempt
			 from coverage under a plan under paragraph (1) such applications or categories
			 of applications as the Chief Information Officer considers appropriate.
			 Immediately upon finalizing the applications or categories of applications to
			 be exempt from coverage under a plan, the Chief Information Officer shall
			 submit to the congressional defense committees a report (in classified form, if
			 required) setting forth the applications or categories of applications to be
			 exempt from coverage under the plan.
							932.Defense Clandestine Service
						(a)Prohibition on use of funds for additional
			 personnelAmounts authorized
			 to be appropriated by this Act for the Military Intelligence Program (MIP) may
			 not be obligated or expended to provide for a number of personnel conducting or
			 supporting human intelligence within the Department of Defense in excess of the
			 number of such personnel as of April 20, 2012.
						(b)CAPE report on costsNot later than 120 days after the date of
			 the enactment of this Act, the Director of Cost Assessment and Program
			 Evaluation of the Department of Defense shall submit to the appropriate
			 committees of Congress an independent estimate of the costs of the Defense
			 Clandestine Service, whether funded through the Military Intelligence Program
			 or the National Intelligence Program, including an estimate of the costs over
			 the period of the current future-years defense program and an estimate of the
			 out year costs.
						(c)USDI report on DCS
							(1)Report requiredNot later than February 1, 2013, the Under
			 Secretary of Defense for Intelligence shall submit to the appropriate
			 committees of Congress a report on the Defense Clandestine Service.
							(2)ElementsThe report under paragraph (1) shall
			 include the following:
								(A)A detailed description of the location and
			 schedule for current and anticipated deployments of case officers trained under
			 the Field Tradecraft Course, whether overseas or domestically, and a
			 certification whether or not such deployments can be accommodated and
			 supported.
								(B)A statement of the objectives for the
			 effective management of case officers trained under the Field Tradecraft Course
			 for each of the Armed Forces, the Defense Intelligence Agency, and the United
			 States Special Operations Command, including objectives on numbers of tours
			 requiring training in the Field Tradecraft Course and objectives for management
			 of career tracks and case officer covers.
								(C)A statement of the manner in which each
			 Armed Force, the Defense Intelligence Agency, and the United States Special
			 Operations Command will each achieve the objectives applicable thereto under
			 subparagraph (B).
								(D)A copy of any memoranda of understanding or
			 memoranda of agreement between the Department of Defense and other departments
			 and agencies of the United States Government, or between components or elements
			 of the Department of Defense, that are required to implement objectives for the
			 Defense Clandestine Service.
								(d)DefinitionsIn this section:
							(1)The term appropriate committees of
			 Congress means—
								(A)the Committees on Armed Services and
			 Appropriations and the Select Committee on Intelligence of the Senate;
			 and
								(B)the Committees on Armed Services and
			 Appropriations and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
								(2)The term future-years defense
			 program means the future-years defense program under section 221 of
			 title 10, United States Code.
							933.Authority for short-term extension of lease
			 for aircraft supporting the Blue Devil intelligence, surveillance, and
			 reconnaissance program
						(a)In generalNotwithstanding section 2401 of title 10,
			 United States Code, the Secretary of the Air Force may extend or renew the
			 lease of aircraft supporting the Blue Devil intelligence, surveillance, and
			 reconnaissance program after the date of the expiration of the current lease of
			 such aircraft for a term that is the shorter of—
							(1)the period beginning on the date of the
			 expiration of the current lease and ending on the date on which the Commander
			 of the United States Central Command notifies the Secretary that a substitute
			 is available for the capabilities provided by the lease, or that the
			 capabilities provided by such aircraft are no longer required; or
							(2)six months.
							(b)FundingAmounts authorized to be appropriated for
			 fiscal year 2013 by title XV and available for Overseas Contingency Operations
			 for operation and maintenance as specified in the funding tables in section
			 4302 may be available for the extension or renewal of the lease authorized by
			 subsection (a).
						934.Sense of Senate on potential security risks
			 to Department of Defense networks
						(a)FindingsThe Senate makes the following
			 findings:
							(1)Cybersecurity threats are pervasive and
			 serious, including through the supply chain of information technology equipment
			 and software.
							(2)Semiconductor manufacturing is already
			 dominated by foreign producers, presenting supply chain risk management
			 challenges.
							(3)In a number of instances, foreign
			 manufacturers of telecommunications equipment, including advanced wireless
			 technology, are gaining global market share due to high quality and low prices.
			 Competitive market forces ensure that commercial providers of consumer,
			 business, and government systems and services will choose equipment and
			 associated software from these manufacturers. In some cases, like Huawei
			 Industries, this competitive position stems in part from inappropriate
			 government subsidies and other forms of assistance.
							(4)Some of these companies also present clear
			 cybersecurity supply chain risks that the Government must address.
							(5)The Committee on Foreign Investment in the
			 United States has blocked the attempt by Huawei to acquire United States
			 technology firms on two occasions and the National Security Agency and the
			 Secretary of Commerce have advised two major United States telecommunications
			 carriers against selecting Huawei as a supplier.
							(6)The Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383) provided authority
			 and mechanisms for the Secretary of Defense to control these supply chain
			 risks, but only for National Security Systems, leaving many information
			 technology systems and missions exposed to supply chain risks.
							(7)Blocking sales from providers of
			 information technology systems and services due to concerns about cybersecurity
			 risks, while maintaining our commitment to free trade and fair and transparent
			 competition, poses difficult policy challenges.
							(b)Sense of SenateIt is the sense of the Senate that the
			 Department of Defense—
							(1)must ensure it maintains full visibility
			 and adequate control of its supply chain, including subcontractors, in order to
			 mitigate supply chain exploitation; and
							(2)needs the authority and capability to
			 mitigate supply chain risks to its information technology systems that fall
			 outside the scope of National Security Systems.
							935.Sense of
			 Congress on the United States Cyber Command
						(a)FindingsCongress
			 makes the following findings:
							(1)On June 23, 2009,
			 the Secretary of Defense directed the Commander of the United States Strategic
			 Command to establish the United States Cyber Command, which became operational
			 on May 21, 2010, and operates as a sub-unified command subordinate to the
			 United States Strategic Command.
							(2)In May 2012,
			 media reports indicated that General Martin Dempsey, the Chairman of the Joint
			 Chiefs of Staff, planned to recommend to Secretary of Defense Leon Panetta that
			 the two-year-old United States Cyber Command be elevated to full combatant
			 command status.
							(3)On August 14,
			 2012, General Keith Alexander, the Commander of the United States Cyber Command
			 and the Director of the National Security Agency, addressed the TechNet Land
			 Forces conference and stated that [i]n 2007 we drafted . . . a paper . .
			 . about establishing a Cyber Command . . . [which concluded that] . . . the
			 most logical is to set it up as a sub unified and grow it to a unified, and I
			 think that’s the process that we’re going to work our way
			 through.
							(4)On October 11,
			 2012, Secretary of Defense Leon Panetta discussed cybersecurity in a speech to
			 the Business Executives for National Security in New York, New York,
			 specifically calling for a strengthening of the United States Cyber Command and
			 stating that the Department of Defense must ensure that [the United
			 States Cyber Command] has the resources, that it has the authorities, that it
			 has the capabilities required to perform this growing mission. And it must also
			 be able to react quickly to events unfolding in cyberspace and help fully
			 integrate cyber into all of the department’s plans and
			 activities..
							(b)Sense of
			 CongressCongress—
							(1)recognizes the
			 serious cyber threat to national security and the need to work both offensively
			 and defensively to protect the Nation's networks and critical
			 infrastructure;
							(2)acknowledges the
			 importance of the unified command structure of the Department in directing
			 military operations in cyberspace and recognizes that a change in the status of
			 the United States Cyber Command has Department-wide and national security
			 implications, which require careful consideration;
							(3)expects to be
			 briefed and consulted about any proposal to elevate the United States Cyber
			 Command to a unified command before a decision by the Secretary make such a
			 proposal to the President and to receive, at a minimum—
								(A)a clear statement
			 of mission and related legal definitions;
								(B)an outline of the
			 specific national security benefits of elevating the sub-unified United States
			 Cyber Command to a unified command;
								(C)an estimate of
			 the cost of creating a unified United States Cyber Command and a justification
			 of the expenditure; and
								(D)if the Secretary
			 considers it advisable to continue the designation of the Commander of the
			 United States Cyber Command as also being the Director of the National Security
			 Agency—
									(i)an
			 explanation of how a single individual could serve as a commander of a
			 combatant command that conducts overt, albeit clandestine, cyber operations
			 under title 10, United States Code, as well as the director of an intelligence
			 agency that conducts covert cyber operations under the National Security Act of
			 1947 (50 U.S.C. 401 et seq.) in a manner that affords deniability to the United
			 States; and
									(ii)a
			 statement of whether the Secretary believes it is appropriate either to appoint
			 a line officer as the Director of the National Security Agency or to take the
			 unprecedented step of appointing an intelligence officer as a unified
			 commander; and
									(4)believes that
			 appropriate policy foundations and standing rules of engagement must be in
			 place before any decision to create a unified United States Cyber
			 Command.
							936.Reports to
			 Department of Defense on penetrations of networks and information systems of
			 certain contractors
						(a)Process for
			 reporting penetrationsThe Under Secretary of Defense for
			 Intelligence shall, in coordination with the officials specified in subsection
			 (c), establish a process by which cleared defense contractors shall report to
			 elements of the Department of Defense designated by the Under Secretary for
			 purposes of the process when a network or information system of such
			 contractors designated pursuant to subsection (b) is successfully
			 penetrated.
						(b)Designation of
			 networks and information systemsThe Under Secretary of Defense
			 for Intelligence shall, in coordination with the officials specified in
			 subsection (c), establish criteria for designating the cleared defense
			 contractors' networks or information systems that contain or process
			 information created by or for the Department of Defense to be subject to the
			 reporting process established pursuant to subsection (a).
						(c)OfficialsThe
			 officials specified in this subsection are the following:
							(1)The Under
			 Secretary of Defense for Policy.
							(2)The Under
			 Secretary of Defense for Acquisition, Technology, and Logistics.
							(3)The Chief
			 Information Officer of the Department of Defense.
							(4)The Commander of
			 the United States Cyber Command.
							(d)Process
			 requirements
							(1)Rapid
			 reportingThe process required by subsection (a) shall provide
			 for rapid reporting by contractors of successful penetrations of designated
			 network or information systems.
							(2)Report
			 elementsThe report by a contractor on a successful penetration
			 of a designated network or information system under the process shall include
			 the following:
								(A)A description of
			 the technique or method used in the penetration.
								(B)A sample of the
			 malicious software, if discovered and isolated by the contractor.
								(3)AccessThe
			 process shall include mechanisms by which Department of Defense personnel may,
			 upon request, obtain access to equipment or information of a contractor
			 necessary to conduct a forensic analysis to determine whether information
			 created by or for the Department in connection with any Department program was
			 successfully exfiltrated from a network or information system of the contractor
			 and, if so, what information was exfiltrated.
							(4)Limitation on
			 dissemination of certain informationThe process shall prohibit
			 the dissemination outside the Department of Defense of information obtained or
			 derived through the process that is not created by or for the Department except
			 with the approval of the contractor providing such information.
							(e)Cleared defense
			 contractor definedIn this section, the term cleared
			 defense contractor means a private entity granted clearance by the
			 Defense Security Service to receive and store classified information for the
			 purpose of bidding for a contract or conducting activities under a contract
			 with the Department of Defense.
						DOther Matters
					941.National Language Service Corps
						(a)Authority To establishThe David L. Boren National Security
			 Education Act of 1991 (50 U.S.C. 1901 et seq.) is amended by adding at the end
			 the following new section:
							
								813.National Language Service Corps
									(a)Establishment(1)The Secretary of Defense may establish and
				maintain within the Department of Defense a National Language Service Corps (in
				this section referred to as the Corps).
										(2)The purpose of the Corps is to provide a
				pool of personnel with foreign language skills who, as provided in regulations
				prescribed under this section, agree to provide foreign language services to
				the Department of Defense or another department or agency of the United
				States.
										(b)National Security Education
				BoardIf the Corps is
				established, the Secretary shall provide for the National Security Education
				Board to oversee and coordinate the activities of the Corps to such extent and
				in such manner as determined by the Secretary under paragraph (9) of section
				803(d).
									(c)MembershipTo be eligible for membership in the Corps,
				a person must be a citizen of the United States authorized by law to be
				employed in the United States, have attained the age of 18 years, and possess
				such foreign language skills as the Secretary considers appropriate for
				membership in the Corps. Members of the Corps may include employees of the
				Federal Government and of State and local governments.
									(d)TrainingThe Secretary may provide members of the
				Corps such training as the Secretary prescribes for purposes of this
				section.
									(e)ServiceUpon a determination that it is in the
				national interests of the United States, the Secretary shall call upon members
				of the Corps to provide foreign language services to the Department of Defense
				or another department or agency of the United States.
									(f)FundingThe Secretary may impose fees, in amounts
				up to full-cost recovery, for language services and technical assistance
				rendered by members of the Corps. Amounts of fees received under this section
				shall be credited to the account of the Department providing funds for any
				costs incurred by the Department in connection with the Corps. Amounts so
				credited to such account shall be merged with amounts in such account, and
				shall be available to the same extent, and subject to the same conditions and
				limitations, as amounts in such account. Any amounts so credited shall remain
				available until
				expended.
									.
						(b)National Security Education Board
			 matters
							(1)CompositionSubsection (b) of section 803 of such Act
			 (50 U.S.C. 1903) is amended—
								(A)by striking paragraph (5);
								(B)by redesignating paragraphs (6) and (7) as
			 paragraphs (8) and (9), respectively; and
								(C)by inserting after paragraph (4) the
			 following new paragraphs:
									
										(5)The Secretary of Homeland Security.
										(6)The Secretary of Energy.
										(7)The Director of National
				Intelligence.
										.
								(2)FunctionsSubsection (d) of such section is amended
			 by adding at the end the following new paragraph:
								
									(9)To the extent provided by the Secretary of
				Defense, oversee and coordinate the activities of the National Language Service
				Corps under section 813, including—
										(A)identifying and assessing on a periodic
				basis the needs of the departments and agencies of the Federal Government for
				personnel with skills in various foreign languages;
										(B)establishing plans to address foreign
				language shortfalls and requirements of the departments and agencies of the
				Federal Government;
										(C)recommending effective ways to increase
				public awareness of the need for foreign languages skills and career paths in
				the Federal government that use those skills;
										(D)coordinating activities with Executive
				agencies and State and Local governments to develop interagency plans and
				agreements to address overall foreign language shortfalls and to utilize
				personnel to address the various types of crises that warrant foreign language
				skills; and
										(E)proposing to the Secretary regulations to
				carry out section
				813.
										.
							942.Report on education and training and
			 promotion rates for pilots of remotely piloted aircraft
						(a)Report requiredNot later than January 31, 2013, the
			 Secretary of the Air Force and the Chief of Staff of the Air Force shall
			 jointly submit to the congressional defense committees a report on education
			 and training and promotion rates for Air Force pilots of remotely piloted
			 aircraft (RPA).
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A detailed analysis of the reasons for
			 persistently lower average education and training and promotion rates for Air
			 Force pilots of remotely piloted aircraft.
							(2)An assessment of the long-term impact on
			 the Air Force of the sustainment of such lower rates
							(3)A plan to raise such rates,
			 including—
								(A)a description of the near-term and
			 longer-term actions the Air Force intends to undertake to implement the plan;
			 and
								(B)an analysis of the potential direct and
			 indirect impacts of the plan on the achievement and sustainment of the combat
			 air patrol objectives of the Air Force for remotely piloted aircraft.
								XGeneral Provisions
				AFinancial Matters
					1001.General transfer authority
						(a)Authority To transfer
			 authorizations
							(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this division for fiscal year 2013 between any such authorizations
			 for that fiscal year (or any subdivisions thereof). Amounts of authorizations
			 so transferred shall be merged with and be available for the same purposes as
			 the authorization to which transferred.
							(2)LimitationExcept as provided in paragraph (3), the
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this section may not exceed $5,000,000,000.
							(3)Exception for transfers between military
			 personnel authorizationsA
			 transfer of funds between military personnel authorizations under title IV
			 shall not be counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe authority provided by this section to
			 transfer authorizations—
							(1)may only be used to provide authority for
			 items that have a higher priority than the items from which authority is
			 transferred; and
							(2)may not be used to provide authority for an
			 item that has been denied authorization by Congress.
							(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Notice to CongressThe Secretary shall promptly notify
			 Congress of each transfer made under subsection (a).
						1002.Authority to transfer funds to the National
			 Nuclear Security Administration to sustain nuclear weapons
			 modernization
						(a)Transfer authorizedIf the amount authorized to be appropriated
			 for the weapons activities of the National Nuclear Security Administration for
			 fiscal year 2013 in section 3101 is less than $7,900,000,000 (the amount
			 projected to be required for such activities in fiscal year 2013 as specified
			 in the report under section 1251 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)), the Secretary of Defense
			 may transfer, from amounts authorized to be appropriated for the Department of
			 Defense for fiscal year 2013 pursuant to this Act, to the Secretary of Energy
			 an amount, not to exceed $150,000,000, to be available only for weapons
			 activities of the National Nuclear Security Administration.
						(b)Notice to CongressIn the event of a transfer under subsection
			 (a), the Secretary of Defense shall promptly notify Congress of the transfer,
			 and shall include in such notice the Department of Defense account or accounts
			 from which funds are transferred.
						(c)Transfer mechanismAny funds transferred under this section
			 shall be transferred in accordance with established procedures for
			 reprogramming under section 1001 or successor provisions of law.
						(d)Construction of authorityThe transfer authority provided under
			 subsection (a) is in addition to any other transfer authority provided under
			 this Act.
						1003.Audit readiness of Department of Defense
			 statements of budgetary resources
						(a)ObjectiveSection 1003(a)(2)(A)(ii) of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2439; 10 U.S.C. 2222 note) is amended by inserting , and the statement
			 of budgetary resources of the Department of Defense is validated as ready for
			 audit by not later than September 30, 2014 after September 30,
			 2017.
						(b)Affordable and sustainable
			 approach
							(1)In generalThe Chief Management Officer of the
			 Department of Defense and the Chief Management Officers of each of the military
			 departments shall ensure that plans to achieve an auditable statement of
			 budgetary resources of the Department of Defense by September 30, 2014, include
			 appropriate steps to minimize one-time fixes and manual work-arounds, are
			 sustainable and affordable, and will not delay full auditability of financial
			 statements.
							(2)Additional elements in FIAR Plan
			 reportEach semi-annual
			 report on the Financial Improvement and Audit Readiness Plan of the Department
			 of Defense submitted by the Under Secretary of Defense (Comptroller) under
			 section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010
			 during the period beginning on the date of the enactment of this Act and ending
			 on September 30, 2014, shall include the following:
								(A)A description of the actions taken by the
			 military departments pursuant to paragraph (1).
								(B)A determination by the Chief Management
			 Officer of each military department whether or not such military department is
			 able to achieve an auditable statement of budgetary resources by September 30,
			 2014, without an unaffordable or unsustainable level of one-time fixes and
			 manual work-arounds and without delaying the full auditability of the financial
			 statements of such military department.
								(C)If the Chief Management Officer of a
			 military department determines under subparagraph (B) that the military
			 department is not able to achieve an auditable statement of budgetary resources
			 by September 30, 2014, as described in that subparagraph—
									(i)an explanation why the military department
			 is unable to meet the deadline;
									(ii)an alternative deadline by which the
			 military department will achieve an auditable statement of budgetary
			 resources;
									(iii)a description of the plan of the military
			 department for meeting the alternative deadline.
									1004.Report on effects of budget sequestration
			 on the Department of Defense
						(a)FindingsCongress makes the following
			 findings:
							(1)The inability of the Joint Select Committee
			 on Deficit Reduction to find $1,200,000,000,000 in savings will trigger
			 automatic funding reductions known as sequestration to the
			 Department of Defense of $492,000,000,000 between 2013 and 2021 under section
			 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 USC
			 901a).
							(2)These reductions are in addition to
			 reductions of $487,000,000,000 already being implemented by the Department of
			 Defense, and would decrease the readiness and capabilities of the Armed Forces
			 while increasing risks to the effective implementation of the National Security
			 Strategy of the United States.
							(3)The leaders of the Department of Defense
			 have consistently testified that threats to the national security of the United
			 States have increased, not decreased. Secretary of Defense Leon Panetta said
			 that these reductions would inflict severe damage to our national
			 defense for generations, comments that have been echoed by the
			 Secretaries of the Army, Navy, and Air Force.
							(4)While reductions in funds available for the
			 Department of Defense will automatically commence January 2, 2013, uncertainty
			 regarding the reductions has already exacerbated Department of Defense efforts
			 to plan future defense budget.
							(5)Sequestration will have a detrimental
			 effect on the industrial base that supports the Department of Defense.
							(b)Report
							(1)In generalNot later than August 15, 2012, the
			 Secretary of Defense shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a detailed report on the impact on the
			 Department of Defense of the sequestration of funds authorized and appropriated
			 for fiscal year 2013 for the Department of Defense, if automatically triggered
			 on January 2, 2013, under section 251A of the Balanced Budget and Emergency
			 Deficit Control Act of 1985.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)An assessment of the potential impact of
			 sequestration on the readiness of the Armed Forces, including impacts to
			 steaming hours, flying hours, and full spectrum training miles, and an estimate
			 of the increase or decrease in readiness (as defined in the C status C–1
			 through C–5).
								(B)An assessment of the potential impact of
			 sequestration on the ability of the Department of Defense to carry out the
			 National Military Strategy of the United States, and any changes to the most
			 recent Risk Assessment of the Chairman of the Joint Chiefs of Staff under
			 section 153(b) of title 10, United States Code arising from
			 sequestration.
								(C)A list of the programs, projects, and
			 activities across the Department of Defense, the military departments, and the
			 elements and components of the Department of Defense that would be reduced or
			 terminated as a result of sequestration.
								(D)An estimate of the number and value of all
			 contracts that will be terminated, restructured, or revised in scope as a
			 result of sequestration, including an estimate of potential termination costs
			 and of increased contract costs due to renegotiation and reinstatement of
			 contracts.
								(3)AssumptionsThe report required by paragraph (1) shall
			 assume the following:
								(A)Except as provided in subparagraph (B), the
			 funds subject to sequester are the funds in all 050 accounts, including all
			 unobligated balances.
								(B)The funds exempt from the sequester are the
			 following:
									(i)Funds in accounts for military
			 personnel.
									(ii)Funds in accounts for overseas contingency
			 operations.
									(4)Presentation of certain
			 informationIn listing
			 programs, projects, and activities under paragraph (2)(C), the report required
			 by paragraph (1) shall set forth for each the following:
								(A)The most specific level of budget item
			 identified in applicable appropriations Acts.
								(B)Related classified annexes and explanatory
			 statements.
								(C)Department of Defense budget justification
			 documents DOD P–1 and R–1 as subsequently modified by congressional action, and
			 as submitted by the Department of Defense together with the budget materials
			 for the budget of the President for fiscal year 2013 (as submitted to Congress
			 pursuant to section 1105(a) of title 31, United States Code).
								(D)Department of Defense document O–1 for
			 operation and maintenance accounts for fiscal year 2013, for which purpose the
			 term program, project, or activity means the budget activity
			 account and sub account for the program, project, or activity as submitted in
			 such document O–1.
								1005.Report on
			 balances carried forward by the Department of Defense at the end of fiscal year
			 2012Not later than 180 days
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to Congress, and publish on the Internet website of the Department of
			 Defense available to the public, the following:
						(1)The total dollar
			 amount of all balances carried forward by the Department of Defense at the end
			 of fiscal year 2012 by account.
						(2)The total dollar
			 amount of all unobligated balances carried forward by the Department of Defense
			 at the end of fiscal year 2012 by account.
						(3)The total dollar
			 amount of any balances (both obligated and unobligated) that have been carried
			 forward by the Department of Defense for five years or more as of the end of
			 fiscal year 2012 by account.
						1006.Transfer of
			 certain fiscal year 2012 and 2013 funds
						(a)Transfer
			 authorizedTo the extent provided in appropriations Acts, the
			 Secretary of Defense may transfer from fiscal year 2012 and 2013 procurement or
			 research, development, test, and evaluation accounts an aggregate of
			 $46,000,000 to be available for the additional authorizations in sections 132,
			 154, and 217.
						(b)Covered
			 fundsIn subsection (a), the term fiscal year 2012 and 2013
			 procurement or research, development, test, and evaluation accounts
			 means—
							(1)amounts
			 authorized to be appropriated for fiscal year 2012 by sections 101 and 201 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81)
			 and available as specified in the funding tables in sections 4101 and 4201 of
			 that Act for Army tactical bridging, BLIN–133, $12.5 million; Army C–RAM,
			 BLIN–90, $15.8 million; Army non-system training devices, BLIN–182, $9.8
			 million; Defense wide 12/14 USSOCOM C–ISO modifications, $4.0 million; Defense
			 wide 12/14 Combat mission requirements, $4.2 million.
							(c)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to change the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
						(d)Construction of
			 authorityThe transfer authority in this section is in addition
			 to any other transfer authority provided in this Act.
						BCounter-Drug Activities
					1011.Extension of authority for joint task
			 forces to provide support to law enforcement agencies conducting
			 counter-terrorism activitiesSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by
			 striking 2012 and inserting 2013.
					1012.Requirement for biennial certification on
			 provision of support for counter-drug activities to certain foreign
			 governmentsSection 1033 of
			 the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85;
			 111 Stat. 1881), as most recently amended by section 1006 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1557), is further amended—
						(1)in subsection (f)—
							(A)in paragraph (1), by striking the
			 written certification described in subsection (g) for that fiscal year.
			 and inserting a written certification described in subsection (g)
			 applicable to that fiscal year. The first such certification with respect to
			 any such government may apply only to a period of one fiscal year. Subsequent
			 certifications with respect to any such government may apply to a period of not
			 to exceed two fiscal years.; and
							(B)in paragraph (4)(B), by striking The
			 Committee on National Security and the Committee on International Relations of
			 the House of Representatives and inserting The Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
							(2)in subsection (g), in the matter preceding
			 paragraph (1)—
							(A)by striking The written and
			 inserting A written; and
							(B)by striking for a fiscal
			 year and all that follows through the colon and inserting with
			 respect to a government to receive support under this section for any period of
			 time is a certification of each of the following with respect to that
			 government:.
							1013.Authority to support the unified
			 counterdrug and counterterrorism campaign in Colombia
						(a)Authority
							(1)In generalOf the amounts authorized to be
			 appropriated by section 1404 for the Department of Defense for drug
			 interdiction and counter-drug activities, Defense-wide for fiscal year 2013,
			 not more than $50,000,000 may be used by the Secretary of Defense to provide in
			 support of a unified campaign by the Government of Colombia against narcotics
			 trafficking and against terrorist organizations (as designated by the Secretary
			 of State) in Colombia the following:
								(A)Logistics support, services, and
			 supplies.
								(B)The types of support authorized under
			 section 1004(b) of the National Defense Authorization Act for Fiscal Year 1991
			 (10 U.S.C. 374 note).
								(C)The types of support authorized under
			 section 1033(c) of the National Defense Authorization Act for Fiscal Year 1998
			 (Public Law 105–85).
								(2)Scope of authorityThe authority to provide assistance for a
			 campaign under this subsection includes authority to take actions to protect
			 human health and welfare in emergency circumstances, including the undertaking
			 of rescue operations.
							(b)Assistance otherwise prohibited by
			 lawThe Secretary of Defense
			 may not use the authority in subsection (a) to provide any type of assistance
			 described in this subsection that is otherwise prohibited by any provision of
			 law.
						(c)Limitation on participation of United
			 States personnelNo United
			 States Armed Forces personnel, United States civilian employees, or United
			 States civilian contractor personnel employed by the United States may
			 participate in any combat operation in connection with assistance using funds
			 pursuant to the authority in subsection (a), except for the purpose of acting
			 in self defense or of rescuing any United States citizen, including any United
			 States Armed Forces personnel, United States civilian employee, or civilian
			 contractor employed by the United States.
						(d)Relation to other authoritiesThe authority provided by subsection (a) is
			 in addition to any other authority in law to provide assistance to the
			 Government of Colombia.
						(e)Report
							(1)In generalNot later than November 1 following any
			 fiscal year in which the Secretary of Defense provides support under subsection
			 (a), the Secretary shall submit to the congressional defense committees a
			 report setting forth the following:
								(A)A description of the support provided,
			 including—
									(i)a description of the support;
									(ii)the cost of the support;
									(iii)a list of the Colombia units to which
			 support was provided; and
									(iv)a list of the Colombia operations
			 supported.
									(B)Guidance for future Department of Defense
			 support for a unified campaign by the Government of Colombia against narcotics
			 trafficking and terrorism.
								(2)FormThe report required by paragraph (1) shall
			 be submitted in unclassified form, but may include a classified annex.
							1014.Quarterly reports on use of funds in the
			 Drug Interdiction and Counter-Drug Activities, Defense-wide account
						(a)Quarterly reports on expenditures of
			 fundsNot later than 60 days
			 after the end of each fiscal year quarter, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth a
			 description of the expenditure of funds, by project code, from the Drug
			 Interdiction and Counter-Drug Activities, Defense-wide account during such
			 fiscal year quarter, including expenditures of funds in direct or indirect
			 support of the counter-drug activities of foreign governments.
						(b)Information on support of counter-drug
			 activities of foreign governmentsThe information in a report under
			 subsection (a) on direct or indirect support of the counter-drug activities of
			 foreign governments shall include, for each foreign government so supported,
			 the following:
							(1)The total amount of assistance provided to,
			 or expended on behalf of, the foreign government.
							(2)A description of the types of counter-drug
			 activities conducted using the assistance.
							(3)An explanation of the legal authority under
			 which the assistance was provided.
							(c)Cessation of requirementNo report shall be required under
			 subsection (a) for any fiscal year quarter beginning on or after October 1,
			 2017.
						(d)Repeal of obsolete authoritySection 1022 of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398) is repealed.
						CNaval Vessels and Shipyards
					1021.Retirement of naval vessels
						(a)Report requiredNot later than 30 days after the date of
			 the enactment of this Act, the Chief of Naval Operations shall submit to the
			 congressional defense committees a report that sets forth a comprehensive
			 description of the current requirements of the Navy for combatant vessels of
			 the Navy, including submarines.
						(b)Additional report element if less than 313
			 vessels requiredIf the
			 number of combatant vessels for the Navy (including submarines) specified as
			 being required in the report under subsection (a) is less than 313 combatant
			 vessels, the report shall include a justification for the number of vessels
			 specified as being so required and the rationale by which the number of vessels
			 is considered consistent with applicable strategic guidance issued by the
			 President and the Secretary of Defense in 2012.
						1022.Termination of a Maritime Prepositioning
			 Ship squadron
						(a)Report required
							(1)In generalNot later than 60 days after the date of
			 the enactment of this Act, the Chief of Naval Operations and the Commandant of
			 the Marine Corps shall jointly submit to the congressional defense committees a
			 report setting forth an assessment of the Marine Corps Prepositioning
			 Program–Norway and the capability of that program to address any readiness gaps
			 that will be created by the termination of Maritime Prepositioning Ship
			 Squadron One in the Mediterranean.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A detailed description of the time required
			 to transfer stockpiles onto Navy vessels for use in contingency
			 operations.
								(B)A comparison of the response time of the
			 Marine Corps Prepositioning Program–Norway with the current response time of
			 Maritime Prepositioning Ship Squadron One.
								(C)A description of the equipment stored in
			 the stockpiles of the Marine Corps Prepositioning Program–Norway, and an
			 assessment of the differences, if any, between that equipment and the equipment
			 of a Maritime Prepositioning Ship squadron.
								(D)A description and assessment of the current
			 age and state of maintenance of the equipment of the Marine Corps Maritime
			 Prepositioning Program–Norway.
								(E)A plan to address the equipment shortages
			 and modernization needs of the Marine Corps Maritime Prepositioning
			 Program–Norway.
								(b)Limitation on availability of
			 fundsAmounts authorized to
			 be appropriated by this Act may not be obligated or expended to terminate a
			 Maritime Prepositioning Ship squadron until the date of the submittal to the
			 congressional defense committees of the report required by subsection
			 (a).
						1023. Sense of Congress on recapitalization for
			 the Navy and Coast Guard
						(a)FindingsCongress makes the following
			 findings:
							(1)More than 70 percent of the world’s surface
			 is comprised of navigable oceans.
							(2)More than 80 percent of the population of
			 the world lives within 100 miles of an ocean.
							(3)More than 90 percent of the world’s
			 commerce traverses an oceans.
							(4)The national security of the United States
			 is inextricably linked to the maintenance of global freedom of access for both
			 the strategic and commercial interests of the United States.
							(5)To maintain that freedom of access the sea
			 services of the United States, composed of the Navy, the Marine Corps, and the
			 Coast Guard, must be sufficiently positioned as rotationally globally
			 deployable forces with the capability to decisively defend United States
			 citizens, homeland, and interests abroad from direct or asymmetric attack and
			 must be comprised of sufficient vessels to maintain global freedom of
			 action.
							(6)To achieve appropriate capabilities to
			 ensure national security the Government of the United States must continue to
			 recapitalize the fleets of the Navy and Coast Guard and must continue to
			 conduct vital maintenance and repair of existing vessels to ensure such vessels
			 meet service life goals.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the sea services of the United States
			 should be funded and maintained to provide the broad spectrum of capabilities
			 required to protect the national security of the United States;
							(2)such capabilities should include—
								(A)the ability to project United States power
			 rapidly anywhere on the globe without the need for host nation basing
			 permission or long and potentially vulnerable logistics supply lines;
								(B)the ability to land and recover maritime
			 forces from the sea for direct combat action, to evacuate United States
			 citizens from hostile situations, and to provide humanitarian assistance where
			 needed;
								(C)the ability to operate from the subsurface
			 with overpowering conventional combat power, as well as strategic deterrence;
			 and
								(D)the ability to operate in collaboration
			 with United States maritime partners in the common interest of preventing
			 piracy at sea and maintaining the commercial sea lanes available for global
			 commerce;
								(3)the Secretary of Defense, in coordination
			 with the Secretary of the Navy, should maintain the recapitalization plans for
			 the Navy as a priority in all future force structure decisions; and
							(4)the Secretary of Homeland Security should
			 maintain the recapitalization plans for the Coast Guard as a priority in all
			 future force structure decisions.
							1024.Notice to
			 Congress for the review of proposals to name naval vessels
						(a)FindingsCongress makes the following
			 findings:
							(1)The Navy traces
			 its ancestry to October 13, 1775, when an Act of the Continental Congress
			 authorized the first vessel of a navy for the United Colonies. Vessels of the
			 Continental Navy were named for early patriots and military heroes, Federal
			 institutions, colonial cities, and positive character traits representative of
			 naval and military virtues.
							(2)An Act of
			 Congress on March 3, 1819, made the Secretary of the Navy responsible for
			 assigning names to vessels of the Navy. Traditional sources for vessel names
			 customarily encompassed such categories as geographic locations in the United
			 States; historic sites, battles, and ships; naval and military heroes and
			 leaders; and noted individuals who made distinguished contributions to United
			 States national security.
							(3)These customs and
			 traditions provide appropriate and necessary standards for the naming of
			 vessels of the Navy.
							(b)Notice to
			 CongressSection 7292 of title 10, United States Code, is amended
			 by adding at the end the following new subsection:
							
								(d)(1)The Secretary of the
				Navy may not announce or implement any proposal to name a vessel of the Navy
				until 30 days after the date on which the Secretary submits to the Committees
				on Armed Services of the Senate and the House of Representatives a report
				setting forth such proposal.
									(2)Each report under this subsection
				shall describe the justification for the proposal covered by such report in
				accordance with the standards referred to in section 1024(a) of the National
				Defense Authorization Act for Fiscal Year
				2013.
									.
						(c)Effective
			 dateThis section and the amendment made by this section shall go
			 into effect on the date that is 30 days after the date of the enactment of this
			 Act.
						D Counterterrorism
					1031.Extension of certain prohibitions and
			 requirements relating to detainees at United States Naval Station, Guantanamo
			 Bay, Cuba
						(a)Prohibition on use of funds To construct or
			 modify facilities in US for transfer of detaineesSection 1026(a) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1566) is
			 amended by inserting or 2013 after fiscal year
			 2012.
						(b)Requirements for certifications on
			 transfers of detainees to foreign countries or entitiesSection 1028(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 2012 (125 Stat. 1567; 10 U.S.C. 801 note) is
			 amended by inserting or 2013 after fiscal year
			 2012.
						1032.Prohibition
			 on use of funds for the transfer or release of individuals from United States
			 Naval Station, Guantanamo Bay, CubaNo authorized to be appropriated funds may
			 be used to transfer, release, or assist in the transfer or release to or within
			 the United States, its territories, or possessions of Khalid Sheikh Mohammed or
			 any other detainee who—
						(1)is not a United
			 States citizen or a member of the Armed Forces of the United States; and
						(2)is or was held on
			 or after January 20, 2009, at United States Naval Station, Guantanamo Bay,
			 Cuba, by the Department of Defense.
						1033.Prohibition on the indefinite detention of
			 citizens and lawful permanent residentsSection 4001 of title 18, United States
			 Code, is amended—
						(1)by redesignating subsection (b) as
			 subsection (c); and
						(2)by inserting after subsection (a) the
			 following:
							
								(b)(1)An authorization to use military force, a
				declaration of war, or any similar authority shall not authorize the detention
				without charge or trial of a citizen or lawful permanent resident of the United
				States apprehended in the United States, unless an Act of Congress expressly
				authorizes such detention.
									(2)Paragraph (1) applies to an authorization
				to use military force, a declaration of war, or any similar authority enacted
				before, on, or after the date of the enactment of the
				National Defense Authorization Act For Fiscal
				Year 2013.
									(3)Paragraph (1) shall not be construed
				to authorize the detention of a citizen of the United States, a lawful
				permanent resident of the United States, or any other person who is apprehended
				in the United
				States.
									.
						EMiscellaneous Authorities and
			 Limitations
					1041.Enhancement of responsibilities of the
			 Chairman of the Joint Chiefs of Staff regarding the National Military
			 Strategy
						(a)In generalSubsection (b) of section 153 of title 10,
			 United States Code, is amended to read as follows:
							
								(b)National Military Strategy
									(1)National
				Military Strategy(A)The Chairman shall determine each
				even-numbered year whether to prepare a new National Military Strategy in
				accordance with this subparagraph or to update a strategy previously prepared
				in accordance with this subsection. The Chairman shall complete preparation of
				the National Military Strategy or update in time for transmittal to Congress
				pursuant to paragraph (3), including in time for inclusion of the report of the
				Secretary of Defense, if any, under paragraph (4).
										(B)Each National Military Strategy (or update)
				under this paragraph shall be based on a comprehensive review conducted by the
				Chairman in conjunction with the other members of the Joint Chiefs of Staff and
				the commanders of the unified and specified combatant commands.
										(C)Each National Military Strategy (or update)
				submitted under this paragraph shall refer to and support each of the
				following:
											(i)The most recent National Security Strategy
				prescribed by the President pursuant to section 108 of the National Security
				Act of 1947 (50 U.S.C. 404a).
											(ii)The most recent annual report of the
				Secretary of Defense submitted to the President and Congress pursuant to
				section 113 of this title.
											(iii)The most recent Quadrennial Defense Review
				conducted by the Secretary of Defense pursuant to section 118 of this
				title.
											(iv)Any other national security or defense
				strategic guidance issued by the President or the Secretary of Defense.
											(D)Each National Military Strategy (or update)
				submitted under this paragraph shall do the following:
											(i)Describe the strategic environment and the
				opportunities and challenges that affect United States national interests and
				United States national security.
											(ii)Describe the threats, such as
				international, regional, transnational, hybrid, terrorism, cyber-attack,
				weapons of mass destruction, asymmetric challenges, and any other categories of
				threats identified by the Chairman, to the United States national
				security.
											(iii)Identify the United States national
				military objectives and the relationship of those objectives to the strategic
				environment and to the threats described under clause (ii).
											(iv)Identify the operational concepts,
				missions, tasks, or activities necessary to support the achievement of the
				objectives identified under clause (iii).
											(v)Identify the fiscal, budgetary, and
				resource environments and conditions that, in the assessment of the Chairman,
				impact the strategy.
											(vi)Identify the implications of current force
				planning and sizing constructs for the strategy.
											(vii)Identify and assess the capacity,
				capabilities, and availability of United States forces (including both the
				regular and reserve components) to support the execution of missions required
				by the strategy.
											(viii)Identify areas in which the armed forces
				intends to engage and synchronize with other departments and agencies of the
				United States Government contributing to the execution of missions required by
				the strategy.
											(ix)Identify and assess potential areas in
				which the armed forces could be augmented by contributions from alliances (such
				as the North Atlantic Treaty Organization (NATO)), international allies, or
				other friendly nations in the execution of missions required by the
				strategy.
											(x)Identify and assess the requirements for
				contractor support to the armed forces for conducting training, peacekeeping,
				overseas contingency operations, and other major combat operations under the
				strategy.
											(xi)Identify the assumptions made with respect
				to each of clauses (i) through (x).
											(E)Each update to a National Military Strategy
				under this paragraph shall address only those parts of the most recent National
				Military Strategy for which the Chairman determines, on the basis of a
				comprehensive review conducted in conjunction with the other members of the
				Joint Chiefs of Staff and the commanders of the combatant commands, that a
				modification is needed.
										(2)Risk Assessment(A)The Chairman shall prepare each year an
				assessment of the risks associated with the most current National Military
				Strategy (or update) under paragraph (1). The risk assessment shall be known as
				the Risk Assessment of the Chairman of the Joint Chiefs of
				Staff. The Chairman shall complete preparation of the Risk Assessment
				in time for transmittal to Congress pursuant to paragraph (3), including in
				time for inclusion of the report of the Secretary of Defense, if any, under
				paragraph (4).
										(B)The Risk Assessment shall do the
				following:
											(i)As the Chairman considers appropriate,
				update any changes to the strategic environment, threats, objectives, force
				planning and sizing constructs, assessments, and assumptions in the National
				Military Strategy.
											(ii)Identify and define the strategic risks to
				United States interests and the military risks in executing the missions of the
				National Military Strategy.
											(iii)Identify and define levels of risk
				distinguishing between the concepts of probability and consequences, including
				an identification of what constitutes significant risk in the
				judgment of the Chairman.
											(iv)Identify and assess risk in the National
				Military Strategy by category and level and the ways in which risk might
				manifest itself, including how risk is projected to increase, decrease, or
				remain stable over time, and, for each category of risk, assess the extent to
				which current or future risk increases, decreases, or is stable as a result of
				budgetary priorities, tradeoffs, or fiscal constraints or limitations as
				currently estimated and applied in the most current future-years defense
				program under section 221 of this title.
											(v)Identify and assess risk associated with
				the assumptions or plans of the National Military Strategy about the
				contributions or support of—
												(I)other departments and agencies of the
				United States Government (including their capabilities and
				availability);
												(II)alliances, allies, and other friendly
				nations, (including their capabilities, availability, and interoperability);
				and
												(III)contractors.
												(vi)Identify and assess the critical
				deficiencies and strengths in force capabilities (including manpower,
				logistics, intelligence, and mobility support) identified during the
				preparation and review of the contingency plans of each unified combatant
				command, and identify and assess the effect of such deficiencies and strengths
				for the National Military Strategy.
											(3)Submittal of National Military Strategy and
				risk assessment to Congress(A)Not later than February 15 of each
				even-numbered year, the Chairman shall, through the Secretary of Defense,
				submit to the Committees on Armed Services of the Senate and the House of
				Representatives the National Military Strategy or update, if any, prepared
				under paragraph (1) in such year.
										(B)Not later than February 15 each year, the
				Chairman shall, through the Secretary of Defense, submit to the Committees on
				Armed Services of the Senate and the House of Representatives the Risk
				Assessment prepared under paragraph (2) in such year.
										(4)Secretary of Defense reports to
				Congress(A)In transmitting a National Military
				Strategy (or update) or Risk Assessment to Congress pursuant to paragraph (3),
				the Secretary of Defense shall include in the transmittal such comments of the
				Secretary thereon, if any, as the Secretary considers appropriate.
										(B)If the Risk Assessment transmitted under
				paragraph (3) in a year includes an assessment that a risk or risks associated
				with the National Military Strategy (or update) are significant, or that
				critical deficiencies in force capabilities exist for a contingency plan
				described in paragraph (2)(B)(vi), the Secretary shall include in the
				transmittal of the Risk Assessment the plan of the Secretary for mitigating
				such risk or deficiency. A plan for mitigating risk of deficiency under this
				subparagraph shall—
											(i)address the risk assumed in the National
				Military Strategy (or update) concerned, and the additional actions taken or
				planned to be taken to address such risk using only current technology and
				force structure capabilities; and
											(ii)specify, for each risk addressed, the
				extent of, and a schedule for expected mitigation of, such risk, and an
				assessment of the potential for residual risk, if any, after
				mitigation.
											.
						(b)Conforming amendmentSuch section is further amended by striking
			 subsection (d).
						1042.Modification of authority on training of
			 special operations forces with friendly foreign forces
						(a)Authority To pay for minor military
			 construction in connection with trainingSubsection (a) of section 2011 of title 10,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(4)Expenses of minor military construction
				directly related to that training with such expenses payable from amounts
				available to the commander for unspecified minor military construction, except
				that—
									(A)the amount of any project for which such
				expenses are so payable may not exceed $250,000; and
									(B)the total amount of such expenses so paid
				in any fiscal year may not exceed
				$2,000,000.
									.
						(b)Purposes of trainingSubsection (b) of such section is amended
			 to read as follows:
							
								(b)Purposes of trainingThe purposes of the training for which
				payment may be made under subsection (a) shall be as follows:
									(1)To train the special operations forces of
				the combatant command.
									(2)In the case of a commander of a combatant
				command having a geographic area of responsibility, to train the military
				forces and other security forces of a friendly foreign country in a manner
				consistent with the Theater Campaign Plan of the commander for that geographic
				area.
									.
						(c)Prior
			 approvalSubsection (c) of
			 such section is amended by inserting before the period at the end of the second
			 sentence the following: , or, in the case of training activities carried
			 out after the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2013, the approval of the Secretary of Defense, in coordination
			 with the Secretary of State.
						(d)ReportsSubsection (e) of such section is
			 amended—
							(1)in paragraph (3)—
								(A)by inserting or other
			 security after foreign the first place it appears;
			 and
								(B)by striking foreign military
			 personnel and inserting such foreign personnel;
								(2)in paragraph (4)—
								(A)by striking and military training
			 activities and inserting military training activities;
			 and
								(B)by inserting before the period at the end
			 the following: , and training programs sponsored by the Department of
			 State;
								(3)by redesignating paragraph (6) as paragraph
			 (7); and
							(4)by inserting after paragraph (5) the
			 following new paragraph (6):
								
									(6)A description of any minor military
				construction projects for which expenses were paid, including a justification
				of the benefits of each such project to training under this
				section.
									.
							(e)Effective
			 dateThe amendments made by
			 this section shall take effect on the of the enactment of this Act. The
			 amendments made by subsection (d) shall apply with respect to any reports
			 submitted under subsection (e) of section 2011 of title 10, United States Code
			 (as so amended), after that date.
						1043.Extension of authority to provide assured
			 business guarantees to carriers participating in Civil Reserve Air
			 Fleet
						(a)ExtensionSubsection (k) of section 9515 of title 10,
			 United States Code, is amended by striking December 31, 2015 and
			 inserting December 31, 2020.
						(b)Application to all segments of
			 CRAFSuch section is further
			 amended—
							(1)in subsection (a)(3), by striking
			 passenger; and
							(2)in subsection (j), by striking ,
			 except that it only means such transportation for which the Secretary of
			 Defense has entered into a contract for the purpose of passenger
			 travel.
							1044.Participation of veterans in the Transition
			 Assistance Program of the Department of Defense
						(a)In generalEach veteran, during the one-year period
			 beginning on the date on which the veteran is discharged or separated from
			 service in the Armed Forces, shall be authorized to participate in the
			 Transition Assistance Program (TAP) of the Department of Defense.
						(b)Scope of authorized
			 participationAs part of
			 their participation in the Transition Assistance Program pursuant to this
			 section, veterans shall be authorized to receive the following:
							(1)Transition assistance counseling under the
			 program at any military installation at which transition assistance counseling
			 is being provided to members of the Armed Forces under the program.
							(2)Ongoing access to the electronic materials
			 and information provided as part of the Transition Assistance Program,
			 including access after the end of the one-year period of participation under
			 subsection (a).
							(c)Memorandum of understandingThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall enter into a memorandum of understanding regarding
			 the participation of veterans in the Transition Assistance Program pursuant to
			 this section. The memorandum of understanding shall provide for the access of
			 veterans to military installations for purposes of participation in the
			 Transition Assistance Program and such other matters as such Secretaries
			 jointly consider appropriate for purposes of this section.
						(d)DefinitionsIn this section:
							(1)The term Transition Assistance
			 Program means the program carried out by the Department of Defense under
			 sections 1142 and 1144 of title 10, United States Code.
							(2)The term veteran has the
			 meaning given that term in section 101 of title 38, United States Code.
							1045.Modification of the Ministry of Defense
			 Advisor Program
						(a)In generalSubsection (a) of section 1081 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1599; 10 U.S.C. 168 note) is amended by inserting—
							(1)in the matter preceding paragraph (1), by
			 inserting , regional organizations with defense or security components,
			 and international organizations of which the United States is a member
			 after foreign countries; and
							(2)by inserting or organization
			 after ministry both places it appears.
							(b)ReportsSubsection (c) of such section is
			 amended—
							(1)by inserting or
			 organizations after defense ministries both places it
			 appears; and
							(2)by striking paragraph (7).
							(c)Conforming amendmentThe heading of such section is amended to
			 read as follows:
							
								1081.Authority for assignment of civilian
				employees of the Department of Defense as advisors to foreign ministries of
				defense and certain regional and international
				organizations
								.
						1046.Interagency collaboration on unmanned
			 aircraft systems
						(a)Findings on joint Department of Defense
			 Federal Aviation Administration Executive Committee on Conflict and Dispute
			 ResolutionSection 1036(a) of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4596) is amended by adding at the end the
			 following new paragraph:
							
								(9)Collaboration of scientific and technical
				personnel and sharing of technical information, test results, and resources
				where available from the Department of Defense, the Federal Aviation
				Administration, and the National Aeronautics and Space Administration can
				advance an enduring relationship of research capability to advance the access
				of unmanned aircraft systems of the Department of Defense, the National
				Aeronautics and Space Administration and other public agencies to the National
				Airspace
				System.
								.
						(b)Interagency collaboration
							(1)In generalThe Secretary of Defense shall collaborate
			 with the Administrator of the Federal Aviation Administration and the
			 Administrator of the National Aeronautics and Space Administration to conduct
			 research and seek solutions to challenges associated with the safe integration
			 of unmanned aircraft systems into the National Airspace System in accordance
			 with subtitle B of title III of the FAA Modernization and Reform Act of 2012
			 (Public Law 112–95; 126 Stat. 72).
							(2)Activities in support of plan on access to
			 national airspace for unmanned aircraft systemsCollaboration under paragraph (1) may
			 include research and development of scientific and technical issues, equipment,
			 and technology in support of the plan to safely accelerate the integration of
			 unmanned aircraft systems as required by subtitle B of title III of the FAA
			 Modernization and Reform Act of 2012.
							(3)Nonduplicative effortsIf the Secretary of Defense determines it
			 is in the interest of the Department of Defense, the Secretary may use existing
			 aerospace-related laboratories, personnel, equipment, research radars, and
			 ground facilities of the Department of Defense to avoid duplication of efforts
			 in carrying out collaboration under paragraph (1).
							(4)Reports
								(A)RequirementThe Secretary of Defense, on behalf of the
			 UAS Executive Committee, shall annually submit to the congressional defense
			 committees, the Committee on Transportation and Infrastructure, and the
			 Committee on Science, Space, and Technology of the House of Representatives,
			 and the Committee on Commerce, Science, and Transportation of the Senate a
			 report on the progress of research activity of the Department of Defense,
			 including—
									(i)progress in accomplishing the goals of the
			 unmanned aircraft systems research, development, and demonstration as related
			 to the Department of Defense Final Report to Congress on Access to National
			 Airspace for Unmanned Aircraft Systems of October 2010, and any ongoing and
			 collaborative research and development programs with the Federal Aviation
			 Administration and the National Aeronautics and Space Administration and
									(ii)estimates of long-term funding needs and
			 details of funds expended and allocated in the budget requests of the President
			 that support integration into the National Airspace.
									(B)TerminationThe requirement to submit a report under
			 subparagraph (A) shall terminate on the date that is 5 years after the date of
			 the enactment of this Act.
								(c)UAS Executive Committee
			 definedIn this section, the
			 term UAS Executive Committee means the National Aeronautics and
			 Space and Administration and the Department of Defense–Federal Aviation
			 Administration executive committee described in section 1036(b) of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 and established
			 by the Secretary of Defense and the Administrator of the Federal Aviation
			 Administration.
						(d)Authorization of
			 appropriationsThere is
			 hereby authorized to be appropriated such sums as may be necessary to carry out
			 this section.
						1047.Sense of Senate on notice to Congress on
			 unfunded prioritiesIt is the
			 sense of the Senate that—
						(1)not later than 45 days after the submittal
			 to Congress of the budget for a fiscal year under section 1105(a) of title 31,
			 United States Code, each officer specified in paragraph (2) should, through the
			 Chairman of the Joint Chiefs of Staff and the Secretary of Defense, submit to
			 the congressional defense committees a list of any priority military programs
			 or activities under the jurisdiction of such officer for which, in the estimate
			 of such officer additional funds, if available, would substantially reduce
			 operational or programmatic risk or accelerate the creation or fielding of a
			 critical military capability;
						(2)the officers specified in this paragraph
			 are—
							(A)the Chief of Staff of the Army;
							(B)the Chief of Naval Operations;
							(C)the Chief of Staff of the Air Force;
							(D)the Commandant of the Marine Corps;
			 and
							(E)the Commander of the United States Special
			 Operations Command; and
							(3)each list, if any, under paragraph (1)
			 should set forth for each military program or activity on such list—
							(A)a description of such program or
			 activity;
							(B)a summary description of the justification
			 for or objectives of additional funds, if available for such program or
			 activity; and
							(C)the additional amount of funds recommended
			 in connection with the justification or objectives described for such program
			 or activity under subparagraph (B).
							1048.Enhancement
			 of authorities on admission of defense industry civilians to certain Department
			 of Defense educational institutions and programs
						(a)Navy defense
			 product development programSection 7049(a) of title 10, United
			 States Code, is amended—
							(1)in the second
			 sentence, by inserting or professional continuing education
			 certificate after master's degree;
							(2)in the third
			 sentence, by striking 125 such defense industry employees and
			 inserting 250 such defense industry employees; and
							(3)in the last
			 sentence, by inserting before the period at the end the following: or an
			 appropriate professional continuing education certificate, as
			 applicable.
							(b)United States
			 Air Force Institute of TechnologySection 9314a(a) of such title
			 is amended—
							(1)in paragraph (1),
			 by inserting or professional continuing education certificate
			 after graduate degree;
							(2)in paragraph (2),
			 by striking 125 defense industry employees and inserting
			 250 defense industry employees; and
							(3)in paragraph (3),
			 by inserting before the period at the end the following: or an
			 appropriate professional continuing education certificate, as
			 applicable.
							1049.Military
			 working dog matters
						(a)Retirement of
			 military working dogs
							(1)Section 2583 of title 10, United States
			 Code, is amended—
								(A)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
								(B)by inserting after
			 subsection (e) the following new subsection (f):
									
										(f)Transfer of
				retired military working dogsIf the Secretary of the military department
				concerned determines that a military working dog should be retired, and no
				suitable adoption is available at the military facility where the dog is
				located, the Secretary may transfer the dog—
											(1)to the 341st
				Training Squadron; or
											(2)to another
				location for adoption under this
				section.
											.
								(b)Veterinary care
			 for retired military working dogs
							(1)In
			 generalChapter 50 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
								
									993.Military
				working dogs: veterinary care for retired military working dogs
										(a)In
				generalThe Secretary of Defense may establish and maintain a
				system to provide for the veterinary care of retired military working dogs. No
				funds may be provided by the Federal Government for this purpose.
										(b)Eligible
				dogsA retired military working dog eligible for veterinary care
				under this section is any military working dog adopted under section 2583 of
				this title.
										(c)Standards of
				careThe veterinary care provided under the system authorized by
				this section shall meet such standards as the Secretary shall establish and
				from time to time
				update.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 50 of
			 such title is amended by adding at the end the following new item:
								
									
										993. Military working dogs: veterinary care for retired
				military working
				dogs.
									
									.
							(c)Recognition of
			 service of military working dogsThe Secretary of Defense may
			 authorize the recognition of military working dogs that are killed, wounded, or
			 missing in action and military working dogs that perform an exceptionally
			 meritorious or courageous act in service to the United States.
						1050.Prohibition
			 on funds to enter into contracts or agreements with Rosoboronexport
						(a)ProhibitionNone of the funds authorized to be
			 appropriated by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, to make a grant to, or to provide
			 a loan or loan guarantee to Rosoboronexport.
						(b)National
			 security waiver authorityThe Secretary of Defense may waive the
			 applicability of subsection (a) if the Secretary determines that such a waiver
			 is in the national security interests of the United States with respect to the
			 capacity of the Afghan National Security Forces (ANSF).
						1051.Sense of
			 Congress on the Joint Warfighting Analysis CenterIt is the sense of Congress that the Joint
			 Warfighting Analysis Center (JWAC) should have adequate resources to meet the
			 continuing requirements of the combatant commands.
					1052.Transition
			 Assistance Advisor program
						(a)Program
			 authorized
							(1)In
			 generalChapter 58 of title 10, United States Code, is amended by
			 inserting after section 1144 the following new section:
								
									1144a.Transition Assistance Advisors
										(a)In
				generalThe Secretary of Defense shall establish as part of the
				Transition Assistance Program (TAP) a Transition Assistance Advisor (TAA)
				program to provide professionals in each State to serve as statewide points of
				contact to assist members of the armed forces in accessing benefits and health
				care furnished under laws administered by the Secretary of Defense and benefits
				and health care furnished under laws administered by the Secretary of Veterans
				Affairs.
										(b)Number of
				advisorsThe Secretary of Defense shall ensure that the minimum
				number of Transition Assistance Advisors in each State is as follows:
											(1)During the period
				beginning 180 days before the commencement of a contingency operation (or, if
				later, as soon before as is otherwise practicable) and ending 180 days after
				the conclusion of such contingency operation—
												(A)in the case of a
				State with fewer than 1,500 members of the Army National Guard of the United
				States and the Air National Guard of the United States residing in the State,
				not less than one Transition Assistance Advisor; and
												(B)in the case of a
				State with 1,500 or more members of the Army National Guard of the United
				States and the Air National Guard of the United States who reside in such
				State, not less than one Transition Assistance Advisor for each 1,500 members
				of the Army National Guard of the United States and the Air National Guard of
				the United States who reside in such State.
												(2)At any time not
				covered by paragraph (1)—
												(A)in the case of a
				State with fewer than 5,000 members of the Army National Guard of the United
				States and the Air National Guard of the United States residing in the State,
				not less than one Transition Assistance Advisor; and
												(B)in the case of a
				State with 5,000 or more members of the Army National Guard of the United
				States and the Air National Guard of the United States who reside in such
				State, not less than one Transition Assistance Advisor for each 1,500 members
				of the Army National Guard of the United States and the Air National Guard of
				the United States who reside in such State.
												(c)DutiesThe
				duties of a Transition Assistance Advisor includes the following:
											(1)To assist with
				the creation and execution of individual transition plans for members of the
				National Guard described in subsection (d)(2) and their families for the
				reintegration of such members into civilian life.
											(2)To provide
				employment support services to members of the National Guard and their
				families, including assistance with discovering employment opportunities and
				identifying and obtaining assistance from programs within and outside of the
				Federal Government.
											(3)Provide
				information on relocation, health care, mental health care, and financial
				support services available to members of the National Guard or their families
				from the Department of Defense, the Department of Veterans Affairs, and other
				Federal, State, and local agencies.
											(4)Provide
				information on educational support services available to members of the
				National Guard, including Post-9/11 Educational Assistance under chapter 33 of
				title 38.
											(d)Transition
				plans(1)Each individual plan
				created under subsection (c)(1) for a member of the National Guard described in
				paragraph (2) shall include the following:
												(A)A plan for the transition of the
				member to life in the civilian world, including with respect to employment,
				education, and health care.
												(B)A description of the transition
				services that the member and the member's family will need to achieve their
				transition objectives, including information on any forms that such member will
				need to fill out to be eligible for such services.
												(C)A point of contact for each agency or
				entity that can provide the transition services described in subparagraph
				(B).
												(2)A member of the National Guard
				described in this paragraph is any member of the National Guard who has served
				on active duty in the armed forces for a period of more than 180 days.
											(e)FundingAmounts
				for the program established under subsection (a) for a fiscal year shall be
				derived from amounts authorized to be appropriated for operations and
				maintenance for the National Guard for that fiscal year.
										(f)State
				definedIn this section, the term State means each
				of the several States of the United States, the District of Columbia, and any
				territory of the United
				States.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 58 of
			 such title is amended by inserting after the item relating to section 1144 the
			 following new item:
								
									
										1144a. Transition Assistance
				Advisors.
									
									.
							(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report setting forth a description of the
			 efforts of the Secretary to implement the requirements of section 1144A of
			 title 10, United States Code, as added by subsection (a)(1).
						FReports
					1061.Report on strategic airlift
			 aircraftNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report that sets forth
			 the following:
						(1)An assessment of the feasibility and
			 advisability of obtaining a Federal Aviation Administration certification for
			 commercial use of each of the following:
							(A)A commercial variant of the C–17
			 aircraft.
							(B)A retired C–17A aircraft.
							(C)a retired C–5A aircraft.
							(2)An assessment of the current limitations of
			 the aircraft of the Civil Reserve Air Fleet.
						(3)An assessment of the potential for using
			 the aircraft referred to in paragraph (1) in the Civil Reserve Air
			 Fleet.
						(4)An assessment of the advantages of adding
			 the aircraft referred to in paragraph (1) to the Civil Reserve Air
			 Fleet.
						(5)An update on the status of any cooperation
			 between the Federal Aviation Administration and the Department of Defense on
			 the certification of the aircraft referred to in paragraph (1).
						(6)A description of all actions required,
			 including any impediments to such actions, to offering retired C–5A aircraft or
			 retired C–17A aircraft as excess defense articles to United States allies or
			 for sale to Civil Reserve Air Fleet carriers.
						(7)A description of the actions required for
			 interested allies or Civil Reserve Air Fleet carriers to take delivery of
			 excess C–5A aircraft or excess C–17A aircraft, including the actions,
			 modifications, or demilitarization necessary for such recipients to take
			 delivery of such aircraft, and provisions for permitting such recipients to
			 undertake responsibility for such actions, to the maximum extent
			 practicable.
						1062.Repeal of biennial report on the Global
			 Positioning SystemSection
			 2281 of title 10, United States Code, is amended—
						(1)by striking subsection (d); and
						(2)by redesignating subsection (e) as
			 subsection (d).
						1063.Repeal of annual report on threat posed by
			 weapons of mass destruction, ballistic missiles, and cruise
			 missilesSection 234 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1664; 50 U.S.C. 2367) is repealed.
					1064.Report on
			 program on return of rare earth phosphors from Department of Defense
			 fluorescent lighting waste to the domestic rare earth supply chain
						(a)FindingsCongress
			 makes the following findings:
							(1)In its December
			 2011 report entitled Critical Materials Strategy, the Department
			 of Energy states that the heavy rare earth phosphors, dysprosium, europium,
			 terbium, and yttrium, are particularly important given their relative scarcity
			 and their importance to clean energy, energy efficiency, hybrid and electric
			 vehicles, and advanced defense systems, among other key technologies.
							(2)While new sources
			 of production of rare earth elements show promise, these are focused primarily
			 on the light rare earth elements.
							(b)Sense of
			 SenateIt is the sense of the Senate that—
							(1)the recycling of
			 end-use technologies that use rare earth elements can provide near-term
			 opportunities to recapture, reprocess, and reuse some of the rare earth
			 elements contained in them;
							(2)fluorescent
			 lighting materials could prove to be a promising recyclable source of heavy
			 rare earth elements;
							(3)a cost-benefit
			 analysis would be helpful in determining the viability of a Department of
			 Defense program to recycle fluorescent lighting waste in order to increase its
			 supplies of heavy rare earth elements; and
							(4)the recycling of
			 heavy rare earth elements may be one component of a long term strategic plan to
			 address the global demand for such elements, without which such elements could
			 be unnecessarily lost.
							(c)Report
			 required
							(1)In
			 generalNot later than March 1, 2013, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the results of
			 a cost-benefit analysis on, and on recommendations concerning, the feasibility
			 and advisability of establishing a program within the Department of Defense
			 to—
								(A)recapture
			 fluorescent lighting waste; and
								(B)make such waste
			 available to entities that have the ability to extract rare earth phosphors,
			 reprocess and separate them in an environmentally safe manner, and return them
			 to the domestic rare earth supply chain.
								(2)ElementsThe
			 report required by paragraph (1) shall include analysis of measures that could
			 be taken to—
								(A)provide for the
			 disposal and mitigation of residual mercury and other hazardous byproducts to
			 be produced by the recycling process; and
								(B)address concerns
			 regarding the potential export of heavy rare earth materials obtained from
			 United States Government sources to non-allied nations.
								1065.Report on
			 establishment of joint Armed Forces historical storage and preservation
			 facilityNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report setting forth an
			 assessment of the feasability and advisability of establishing a joint Armed
			 Forces historical storage and preservation facility. The report shall include a
			 description and assessment of the current capacities and qualities of the
			 historical storage and preservation facilities of each of the Armed Forces,
			 including the following:
						(1)An identification
			 of any excess capacity at any such facility.
						(2)An identification of any shortfalls in the
			 capacity or quality of such facilities of any Armed Force, and a description of
			 possible actions to address such shortfalls.
						1066.Study on
			 Bradley Fighting Vehicle industrial base
						(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Army shall conduct a study on the Bradley
			 Fighting Vehicle industrial base.
						(b)ContentThe
			 study required under subsection (a) shall—
							(1)assess the
			 quantitative impacts of a production break for the Bradley Fighting Vehicle,
			 including the cost of shutdown compared to the cost of continued production;
			 and
							(2)assess the
			 qualitative impacts of a production break for the Bradley Fighting Vehicle,
			 including the loss of a specialized workforce and supplier base.
							1067.Report on
			 military resources necessary to execute United States Force Posture Strategy in
			 the Asia Pacific Region
						(a)Review
			 required
							(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Chairman of the Joint Chiefs of Staff, conduct a comprehensive review of the
			 national defense strategy, force structure, force modernization plans,
			 infrastructure, budget plan, and other elements of the defense program and
			 policies of the United States with regard to the Asia Pacific region to
			 determine the resources, equipment, and transportation required to meet the
			 strategic and operational plans of the United States.
							(2)ElementsThe
			 review required under paragraph (1) shall include the following
			 elements:
								(A)The force
			 structure, force modernization plans, infrastructure, budget plan, and other
			 elements of the defense program of the United States associated with the Asia
			 Pacific region that would be required to execute successfully the full range of
			 missions called for in the national defense strategy.
								(B)An estimate of
			 the timing for initial and final operational capability for each unit based in,
			 realigned within, or identified for support to the Asia Pacific region.
								(C)An assessment of
			 the strategic and tactical sea, ground, and air transportation required for the
			 forces assigned to the Asia Pacific region to meet strategic and operational
			 plans.
								(D)The specific
			 capabilities, including the general number and type of specific military
			 platforms, their permanent station, and planned forward operating locations
			 needed to achieve the strategic and warfighting objectives identified in the
			 review.
								(E)The forward
			 presence, phased deployments, pre-positioning, and other anticipatory
			 deployments of manpower or military equipment necessary for conflict deterrence
			 and adequate military response to anticipated conflicts.
								(F)The budget plan
			 that would be required to provide sufficient resources to execute successfully
			 the full range of missions and phased operations in the Asia Pacific region at
			 a low-to-moderate level of risk and any additional resources (beyond those
			 programmed in the current future-years defense program) required to achieve
			 such a level of risk.
								(G)Budgetary
			 recommendations that are not constrained to comply with and are fully
			 independent of the budget submitted to Congress by the President pursuant to
			 section 1105 of title 31, United States Code.
								(b)CJCS
			 reviewUpon the completion of the review under subsection (a),
			 the Chairman of the Joint Chiefs of Staff shall prepare and submit to the
			 Secretary of Defense the Chairman's assessment of the review, including the
			 Chairman's assessment of risk and a description of the capabilities needed to
			 address such risk.
						(c)Report
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the results of the review required under subsection
			 (a).
							(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
								(A)A description of
			 the elements set forth under subsection (a)(1).
								(B)A description of
			 the assumptions used in the examination, including assumptions relating
			 to—
									(i)the
			 status of readiness of the Armed Forces;
									(ii)the cooperation
			 of allies, mission-sharing, and additional benefits to and burdens on the Armed
			 Forces resulting from coalition operations;
									(iii)warning
			 times;
									(iv)levels of
			 engagement in operations other than war and smaller-scale contingencies and
			 withdrawal from such operations and contingencies;
									(v)the
			 intensity, duration, and military and political end-states of conflicts and
			 smaller-scale contingencies; and
									(vi)the roles and
			 responsibilities that would be discharged by contractors.
									(C)Any other matters
			 the Secretary of Defense considers appropriate.
								(D)The assessment of
			 the Chairman of the Joint Chiefs of Staff under subsection (b), including
			 related comments of the Secretary of Defense.
								(3)FormThe
			 report required under paragraph (1) may be submitted in classified or
			 unclassified form.
							1068.Report on
			 planned efficiency initiatives at Space and Naval Warfare Systems
			 Command
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of the Navy shall submit to the congressional
			 defense committees a report on plans to implement efficiency initiatives to
			 reduce overhead costs at the Space and Naval Warfare Systems Command (SPAWAR),
			 including a detailed description of the long-term impacts on current and
			 planned future mission requirements.
						1069.Study on
			 ability of national air and ground test and evaluation infrastructure
			 facilities to support defense hypersonic test and evaluation
			 activities
						(a)Study
			 requiredThe Director of the Office of Science and Technology
			 Policy, working with the Secretary of Defense and the Administrator of the
			 National Aeronautics and Space Administration (NASA), shall conduct a study on
			 the ability of Department of Defense and NASA air and ground test and
			 evaluation infrastructure facilities and private ground test and evaluation
			 infrastructure facilities, including wind tunnels and air test ranges, as well
			 as associated instrumentation, to support defense hypersonic test and
			 evaluation activities for the short and long term.
						(b)Report and
			 plan
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the appropriate
			 congressional committees a report containing the results of the study required
			 under subsection (a) together with a plan for requirements and proposed
			 investments to meet Department of Defense needs through 2025.
							(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
								(A)An assessment of
			 the current condition and adequacy of the hypersonics test and evaluation
			 infrastructure within the Department of Defense, NASA, and the private sector
			 to support hypersonic research and development within the Department of
			 Defense.
								(B)An identification
			 of test and evaluation infrastructure that could be used to support Department
			 of Defense hypersonic research and development outside the Department and
			 assess means to ensure the availability of such capabilities to the Department
			 in the present and future.
								(C)A time-phased
			 plan to acquire required hypersonics research, development, test and evaluation
			 capabilities, including identification of the resources necessary to acquire
			 any needed capabilities that are currently not available.
								(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
								(A)the Committee on
			 Armed Services and the Committee on Commerce, Science, and Transportation of
			 the Senate; and
								(B)the Committee on
			 Armed Services and the Committee on Science, Space, and Technology of the House
			 of Representatives.
								1069A.Report on
			 simulated tactical flight training in a sustained gravity environment
						(a)Independent
			 study requiredThe Secretary of Defense shall provide for the
			 conduct by an appropriate federally funded research and development center
			 (FFRDC) of a study on the effectiveness of simulated tactical flight training
			 in a sustained gravity environment.
						(b)ElementsThe
			 study conducted pursuant to subsection (a) shall include the following:
							(1)An assessment of
			 the effectiveness of high fidelity simulated tactical flight training in a
			 sustained gravity environment generally, and, in particular, the effectiveness
			 of such training in preparing pilots to withstand and tolerate the high-gravity
			 forces associated with the operation of high-performance combat aircraft
			 (commonly referred to as G readiness and G
			 tolerance).
							(2)An assessment of
			 the cost savings to be achieved through the use of simulated tactical flight
			 training in a sustained gravity environment, including cost savings associated
			 with operation and maintenance and life cycle savings associated with aircraft
			 and airframe usage.
							(3)An assessment of
			 the safety benefits to be achieved through the use of simulated tactical flight
			 training in a sustained gravity environment.
							(4)An identification
			 and assessment of other benefits to be achieved through the use of simulated
			 tactical flight training in a sustained gravity environment, including benefits
			 relating to physiological research and benefits relating to reductions in
			 carbon emissions.
							(5)An evaluation and
			 comparison of tactical flight simulators that could be used for simulated
			 tactical flight training in a sustained gravity environment.
							(6)Such other
			 matters relating to the use of simulated tactical flight training in a
			 sustained gravity environment as the Secretary shall specify for purposes of
			 the study.
							(c)ReportIn
			 providing for study pursuant to subsection (a), the Secretary shall require the
			 federally funded research and development center conducting the study to submit
			 to the Secretary a report on the results of the study, including the matters
			 specified in subsection (b), by not later than 18 months after the date of the
			 enactment of this Act.
						(d)Transmittal to
			 CongressNot later than 90 days after the submittal to the
			 Secretary of the report required by subsection (c), the Secretary shall
			 transmit the report to the congressional defense committees, together with any
			 comments of the Secretary in light of the report and such recommendations for
			 legislative or administrative action as the Secretary considers appropriate
			 regarding the use of simulated tactical flight training in a sustained gravity
			 environment in light of the report.
						1069B.Report on
			 Department of Defense support for United States diplomatic security
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in coordination with the Secretary
			 of State, submit to the Committees on Armed Services of the Senate and the
			 House of Representatives a report on the findings of the ongoing Department of
			 Defense review of defense support of United States diplomatic security.
						(b)ElementsThe
			 report required by subsection (a) shall include, but not be limited to, such
			 findings and recommendations as the Secretaries consider appropriate with
			 respect to the following:
							(1)Department of
			 Defense authorities, directives, and guidelines in support of diplomatic
			 security.
							(2)Interagency
			 processes and procedures to identify, validate, and resource diplomatic
			 security support required from the Department of Defense.
							(3)Department of
			 Defense roles, missions, and resources required to fulfill requirements for
			 United States diplomatic security, including, but not limited to the
			 following:
								(A)Marine Corps
			 Embassy Security Guard detachments.
								(B)Training and
			 advising host nation security forces for diplomatic security.
								(C)Intelligence
			 collection to prevent and respond to threats to diplomatic security.
								(D)Security
			 assessments of diplomatic missions.
								(E)Support of
			 emergency action planning.
								(F)Rapid response
			 forces to respond to threats to diplomatic security.
								(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
						1069C.Comptroller
			 General of the United States report on Department of Defense spending for
			 conferences and conventionsNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report setting forth an
			 assessment of Department of Defense spending for conferences and conventions.
			 The report shall include, at a minimum, an assessment of the following:
						(1)The extent to
			 which Department spending for conferences and conventions has been wasteful or
			 excessive.
						(2)The actions the
			 Department has taken to control spending for conferences and conventions, and
			 the efficacy of those actions.
						(3)Any fees incurred
			 for the cancellation of conferences or conventions and an evaluation of the
			 impact of cancelling conferences and conventions.
						GNuclear Matters
					1071.Strategic delivery systems
						(a)FindingsCongress makes the following
			 findings:
							(1)The Nuclear Posture Review of 2010 said,
			 with respect to modernizing the triad, for planned reductions under New
			 START, the United States should retain a smaller Triad of SLBMs, ICBMs, and
			 heavy bombers. Retaining all three Triad legs will best maintain strategic
			 stability at reasonable cost, while hedging against potential technical
			 problems or vulnerabilities.
							(2)The Senate stated in Declaration 12 of the
			 Resolution of Advice and Consent to Ratification of the New START Treaty that
			 In accordance with paragraph 1 of Article V of the New START Treaty,
			 which states that, Subject to the provisions of this Treaty,
			 modernization and replacement of strategic offensive arms may be carried
			 out, it is the sense of the Senate that United States deterrence and
			 flexibility is assured by a robust triad of strategic delivery vehicles. To
			 this end, the United States is committed to accomplishing the modernization and
			 replacement of its strategic nuclear delivery vehicles, and to ensuring the
			 continued flexibility of United States conventional and nuclear delivery
			 systems.
							(3)The Senate required the President, prior to
			 the entry into force of the New START Treaty, to certify to the Senate that the
			 President intended to modernize or replace the triad of strategic nuclear
			 delivery systems.
							(4)The President made this certification in a
			 message to the Senate on February 2, 2011, in which the President stated,
			 I intend to (a) modernize or replace the triad of strategic nuclear
			 delivery systems: a heavy bomber and air-launched cruise missile, an ICBM, and
			 a nuclear-powered ballistic missile submarine (SSBN) and SLBM; and (b) maintain
			 the United States rocket motor industrial base.
							(b)Requirements
							(1)In generalChapter 23 of title 10, United States Code,
			 is amended by adding at the end the following new section:
								
									491.Strategic delivery systems 
										(a)Annual certificationBeginning in fiscal year 2013, the
				President shall annually certify in writing to the congressional defense
				committees whether plans to modernize or replace strategic delivery systems are
				fully funded at levels equal to or more than the levels set forth in the
				November 2010 update to the plan referred to in section 1251 of the National
				Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
				2549), including plans regarding—
											(1)a heavy bomber and air-launched cruise
				missile;
											(2)an intercontinental ballistic
				missile;
											(3)a submarine-launched ballistic
				missile;
											(4)a ballistic missile submarine; and
											(5)maintaining the nuclear command and control
				system (as first reported in section 1043 of the National Defense Authorization
				Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576)).
											(b)Additional report matters following certain
				certificationsIf the
				President certifies under subsection (a) that plans to modernize or replace
				strategic delivery systems are not fully funded, the President shall include in
				the next annual report submitted to Congress under section 1043 of the National
				Defense Authorization Act for Fiscal Year 2012 the following:
											(1)A determination whether or not the lack of
				full funding will result in a loss of military capability when compared with
				the November 2010 update to the plan referred to in section 1251 of the
				National Defense Authorization Act for Fiscal Year 2010.
											(2)If the determination under paragraph (1) is
				that the lack of full funding will result in a loss of military
				capability—
												(A)a plan to preserve or retain the military
				capability that would otherwise be lost; or
												(B)a report setting forth—
													(i)an assessment of the impact of the lack of
				full funding on the strategic delivery systems specified in subsection (a);
				and
													(ii)a description of the funding required to
				restore or maintain the capability.
													(3)A certification by the President whether or
				not the President is committed to accomplishing the modernization and
				replacement of strategic delivery systems and will meet the obligations
				concerning nuclear modernization as set forth in declaration 12 of the
				Resolution of Advice and Consent to Ratification of the New START
				Treaty.
											(c)Treatment of certain
				reductionsAny certification
				under subsection (a) shall not take into account the following:
											(1)Reductions made to ensure the safety,
				security, reliability, and credibility of the nuclear weapons stockpile and
				strategic delivery systems, including activities related to surveillance,
				assessment, certification, testing, and maintenance of nuclear warheads and
				delivery systems.
											(2)Strategic delivery systems that are retired
				or awaiting dismantlement on the date of the certification under subsection
				(a).
											(d)DefinitionsIn this section:
											(1)The term New START Treaty
				means the Treaty between the United States of America and the Russian
				Federation on Measures for the Further Reduction and Limitation of Strategic
				Offensive Arms, signed on April 8, 2010, and entered into force on February 5,
				2011.
											(2)The term strategic delivery
				system means a delivery system for nuclear
				weapons.
											.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 23 of such title is amended by adding at the end the following new
			 item:
								
									
										491. Strategic delivery
				systems.
									
									.
							1072.Requirements definition for combined
			 warhead for certain missile systemsNot later than 60 days after the date of the
			 enactment of this Act, the Nuclear Weapons Council shall submit Congress a
			 report setting forth a definition of the requirements for a combined warhead
			 for the W–78 Minuteman III missile system and the W–88 Trident D–5 missile
			 system. The definition shall serve as the basis for a 6.1 conception definition
			 and 6.2 feasibility study for the combined systems.
					1073.Congressional Budget Office estimate of
			 costs of nuclear weapons and delivery systemsNot later than one year after the date of
			 the enactment of this Act, the Director of the Congressional Budget Office
			 shall submit to the congressional defense committees a report setting forth the
			 following:
						(1)An estimate of the costs over the 10-year
			 period beginning on the date of the report associated with fielding and
			 maintaining the current nuclear weapons and nuclear weapon delivery systems of
			 the United States.
						(2)An estimate of the costs over the 10-year
			 period beginning on the date of the report of any life extension,
			 modernization, or replacement of any current nuclear weapons or nuclear weapon
			 delivery systems of the United States that is anticipated as of the date of the
			 report.
						1074.Briefings on
			 dialogue between the United States and the Russian Federation on nuclear arms,
			 missile defense, and long-range conventional strike systems
						(a)BriefingsNot
			 later than 60 days after the date of the enactment of this Act, and not less
			 than twice each year thereafter, the President, or the President's designee,
			 shall brief the Committees on Foreign Relations and Armed Services of the
			 Senate on the dialogue between the United States and the Russian Federation on
			 issues related to limits or controls on nuclear arms, missile defense systems,
			 or long-range conventional strike systems.
						(b)Sense of the
			 Senate on certain agreementsIt is the sense of the Senate that
			 any agreement between the United States and the Russian Federation related to
			 missile defense, nuclear weapons, or long-range conventional strike systems
			 obligating the United States to reduce or limit the Armed Forces or armaments
			 of the United States in any militarily significant manner may be made only
			 pursuant to the treaty-making power of the President as set forth in Article
			 II, section 2, clause 2 of the Constitution of the United States.
						HOther Matters
					1081.Redesignation of the Center for Hemispheric
			 Defense Studies as the William J. Perry Center for Hemispheric Defense
			 Studies
						(a)Redesignation
							(1)In generalThe Center for Hemispheric Defense Studies
			 is hereby redesignated as the William J. Perry Center for Hemispheric
			 Defense Studies.
							(2)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the center referred to
			 in paragraph (1) shall be considered to be a reference to the William J. Perry
			 Center for Hemispheric Defense Studies.
							(b)Conforming amendmentsTitle 10, United States Code, is amended as
			 follows:
							(1)In section 184—
								(A)in subsection (b)(2), by striking
			 subparagraph (C) and inserting the following new subparagraph (C):
									
										(C)The William J. Perry Center for Hemispheric
				Defense Studies, established in 1997 and located in Washington,
				D.C.
										;
				and
								(B)in subsection (f)(5), by striking
			 Center for Hemispheric Defense Studies and inserting
			 William J. Perry Center for Hemispheric Defense Studies.
								(2)In section 2611(a)(2), by striking
			 subparagraph (C) and inserting the following new subparagraph (C):
								
									(C)The William J. Perry Center for Hemispheric
				Defense
				Studies.
									.
							1082.Technical amendments to repeal statutory
			 references to United States Joint Forces CommandTitle 10, United States Code, is amended as
			 follows:
						(1)(A)Section 232 is repealed.
							(B)The table of sections at the beginning of
			 chapter 9 is amended by striking the item relating to section 232.
							(2)Section 2859(d) is amended—
							(A)by striking paragraph (2); and
							(B)by redesignating paragraph (3) as paragraph
			 (2).
							(3)Section 10503(13)(B) is amended—
							(A)by striking clause (iii); and
							(B)redesignating clause (iv) as clause
			 (iii).
							1083.Sense of Congress on non-United States
			 citizens who are graduates of United States educational institutions with
			 advanced degrees in science, technology, engineering, and mathematics
						(a)FindingsCongress makes the following
			 findings:
							(1)It is a national security concern that more
			 than half of all graduates with advanced scientific and technical degrees from
			 United States institutions of higher education are non-United States citizens
			 who have very limited opportunities upon graduation to contribute to the
			 science and technology activities of the Department of Defense and the United
			 States defense industrial base.
							(2)The capabilities of the Armed Forces are
			 highly reliant upon advanced technologies that provide our forces with a
			 technological edge on the battlefield.
							(3)In order to maintain and advance our
			 military technological superiority, the United States requires the best and
			 brightest scientists, mathematicians, and engineers to discover, develop, and
			 field the next generation of weapon systems and defense technologies.
							(4)The Department of Defense and the defense
			 industrial base compete with other sectors for a limited number of United
			 States citizens who have appropriate advanced degrees and skills.
							(5)While an overarching national priority is
			 to increase the numbers of United States citizens who have appropriate advanced
			 degrees in science, technology, engineering, and mathematics (STEM), it would
			 be beneficial if the Department of Defense and the defense industrial base were
			 able to access the pool of talent of non-United States citizens with advanced
			 scientific and technical degrees from United States institutions of higher
			 education, many of whom are otherwise returning to their home countries.
							(b)Sense of CongressIt is the sense of Congress—
							(1)that the Department of Defense should make
			 every reasonable and practical effort to increase the number of United States
			 citizens who pursue advanced degrees in science, technology, engineering, and
			 mathematics; and
							(2)to strongly urge the Department of Defense
			 to investigate innovative mechanisms (subject to all appropriate security
			 requirements) to access to the pool of talent of non-United States citizens
			 with advanced scientific and technical degrees from United States institutions
			 of higher education, especially in those scientific and technical areas that
			 are most vital to the national defense (such as those identified by the
			 Assistant Secretary of Defense for Research and Engineering and the Armed
			 Forces).
							1084.Sense of
			 Senate on the maintenance by the United States of a triad of strategic nuclear
			 delivery systems
						(a)FindingsThe
			 Senate finds the following:
							(1)The April 2010
			 Nuclear Posture Review concluded that even with the reductions specified in the
			 New START Treaty, the United States should retain a nuclear
			 Triad of land-based intercontinental ballistic missiles,
			 submarine-launched ballistic missiles and nuclear capable heavy bombers, noting
			 that [r]etaining all three Triad legs will best maintain strategic
			 stability at reasonable cost, while hedging against potential technical
			 problems or vulnerabilities.
							(2)The resolution of
			 ratification for the New START Treaty, which the Senate approved on December
			 22, 2010, stated that it is the sense of the Senate that United States
			 deterrence and flexibility is assured by a robust triad of strategic delivery
			 vehicles. To this end, the United States is committed to accomplishing the
			 modernization and replacement of its strategic nuclear delivery vehicles, and
			 to ensuring the continued flexibility of United States conventional and nuclear
			 delivery systems.
							(3)In a message to
			 the Senate on February 2, 2011, President Obama certified that he intended to
			 modernize or replace the triad of strategic nuclear delivery systems: a
			 heavy bomber and air-launched cruise missile, an ICBM, and a nuclear-powered
			 ballistic missile submarine (SSBN) and SLBM and to maintain the
			 United States rocket motor industrial base.
							(b)Sense of
			 SenateIt is the sense of the Senate that—
							(1)the United States
			 should maintain a triad of strategic nuclear delivery systems; and
							(2)the United States
			 is committed to modernizing the component weapons and delivery systems of that
			 triad.
							1085.Plan to
			 partner with State and local entities to address veterans claims
			 backlog
						(a)FindingsCongress
			 makes the following findings:
							(1)The Department of
			 Veterans Affairs defines any claim for benefits under laws administered by the
			 Secretary of Veterans Affairs as backlogged if the claim has been pending for
			 125 days or more.
							(2)According to the
			 Department, as of November 24, 2012, there were 899,540 pending claims, with
			 604,583 (67.2 percent) of those considered backlogged.
							(3)The Department’s
			 data further shows that, on November 22, 2010, there were 749,934 claims
			 pending, with only 244,129 (32.6 percent) of those considered
			 backlogged.
							(4)During the past
			 two years, both the overall number of backlogged claims and the percentage of
			 all pending claims that are backlogged have doubled.
							(5)In order to
			 reduce the claims backlog at regional offices of the Department of Veterans
			 Affairs located in Texas, the Texas Veterans Commission announced two
			 initiatives on July 19, 2012, to partner with the Department of Veterans
			 Affairs—
								(A)to assist
			 veterans whose claims are already backlogged to complete development of those
			 claims; and
								(B)to help veterans
			 who are filing new claims to fully develop those claims prior to filing them,
			 shortening the processing time required.
								(6)The common goal
			 of the two initiatives of the Texas Veterans Commission, called the
			 Texas State Strike Force Team and the Fully Developed
			 Claims Team Initiative, is to reduce the backlog of claims pending in
			 Texas by 17,000 within one year.
							(7)During the first
			 two months of these new initiatives, the Texas Veterans Commission helped
			 veterans complete development of more than 2,500 backlogged claims and assisted
			 veterans with the submission of more than 800 fully developed claims.
							(8)In testimony
			 before the Subcommittee on Disability Assistance and Memorial Affairs of the
			 Committee on Veterans' Affairs of the House of Representatives on September 21,
			 2012, Diana Rubens, Deputy Under Secretary for Field Operations of the Veterans
			 Benefits Administration, indicated that the Department of Veterans Affairs has
			 experienced positive outcomes in projects with the Texas Veterans Commission,
			 stating that both Veterans Service Organizations and state and county
			 service officers . . . are important partners in VBA’s transformation to better
			 serve Veterans..
							(9)At the same
			 hearing, Mr. John Limpose, director of the regional office of the Department of
			 Veterans Affairs in Waco, Texas, testified that the TVC is working very,
			 very well with regional offices of the Department in Texas, calling the
			 Texas Veterans Commission a very positive story that we can branch out
			 into . . . all of our stakeholders..
							(b)Report
							(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to
			 reduce the current backlog of pending claims for benefits under laws
			 administered by the Secretary and more efficiently process claims for such
			 benefits in the future.
							(2)ContentsThe
			 report required by paragraph (1) shall include the following:
								(A)A summary of all
			 steps the Secretary has taken thus far to partner with non-Federal entities in
			 support of efforts to reduce the backlog described in paragraph (1) and more
			 efficiently process claims described in such paragraph in the future, including
			 two previous initiatives by the Texas Veterans Commission, namely the 2008–2009
			 Development Assistant Pilot Project and the 2009–2011 Claims Processing
			 Assistance Team.
								(B)A plan for the
			 Secretary to partner with non-Federal entities to support efforts to reduce
			 such backlog and more efficiently process such claims in the future, including
			 the following:
									(i)State and local
			 agencies relating to veterans affairs.
									(ii)Organizations
			 recognized by the Secretary for the representation of veterans under section
			 5902 of title 38, United States Code.
									(iii)Such other
			 relevant government and non-government entities as the Secretary considers
			 appropriate.
									(C)A description of
			 how the Secretary intends to leverage partnerships with non-Federal entities
			 described in subparagraph (B) to eliminate such backlog, including through
			 increasing the percentage of claims that are fully developed prior to submittal
			 to the Secretary and ensuring that new claims are fully developed prior to
			 their submittal.
								(D)A description of
			 what steps the Secretary has taken and will take—
									(i)to
			 expedite the processing of claims that are already fully developed at the time
			 of submittal; and
									(ii)to
			 support initiatives by non-Federal entities described in subparagraph (B) to
			 help claimants gather and submit necessary evidence for claims that were
			 previously filed but require further development.
									(E)A description of
			 how partnerships with non-Federal entities described in subparagraph (B) will
			 fit into the Secretary's overall claims processing transformation plan.
								1086.Sense of the
			 Senate on protection of Department of Defense airfields, training airspace, and
			 air training routesIt is the
			 sense of the Senate that—
						(1)Department of
			 Defense airfields, training airspace, and air training routes are national
			 treasures that must be protected from encroachment;
						(2)placement or
			 emplacement of obstructions near or on Department of Defense airfields,
			 training airspace, or air training routes has the potential of increasing risk
			 to military aircraft and personnel as well as impacting training and readiness;
			 and
						(3)the Department of
			 Defense should develop comprehensive rules and regulations to address
			 construction and use of land in close proximity to Department of Defense
			 airfields, training areas, or air training routes to ensure compatibility with
			 military aircraft operations.
						1087.Extension of
			 authorities to carry out a program of referral and counseling services to
			 veterans at risk of homelessness who are transitioning from certain
			 institutionsSection 2023(d)
			 of title 38, United States Code, is amended by striking September 30,
			 2012 and inserting September 30, 2013.
					1088.Sense of
			 Congress that the bugle call commonly known as Taps should be designated as the
			 National Song of Military RemembranceIt is the sense of Congress that the bugle
			 call commonly known as Taps should be designated as the National
			 Song of Military Remembrance.
					1089.Reports on
			 the potential security threat posed by Boko Haram
						(a)Director of
			 National Intelligence reportNot later than 180 days after the
			 date of the enactment of this Act, the Director of National Intelligence shall
			 submit to Congress an intelligence assessment of the Nigerian organization
			 known as Boko Haram. Such assessment shall address the following:
							(1)The
			 organizational structure, operational goals, and funding sources of Boko
			 Haram.
							(2)The extent to
			 which Boko Haram threatens the stability of Nigeria and surrounding
			 countries.
							(3)The extent to
			 which Boko Haram threatens the security of citizens of the United States or the
			 national security or interests of the United States.
							(4)Any interaction
			 between Boko Haram and al-Qaeda in the Islamic Maghreb or other al-Qaeda
			 affiliates with respect to operational planning and execution, training, and
			 funding.
							(5)The capacity of
			 Nigerian security forces to counter the threat posed by Boko Haram and an
			 assessment of the effectiveness of the strategy of the Nigerian government to
			 date.
							(6)Any intelligence
			 gaps with respect to the leadership, operational goals, and capabilities of
			 Boko Haram.
							(b)Secretary of
			 State reportNot later than 90 days after the date the report
			 required by subsection (a) is submitted to Congress, the Secretary of State
			 shall submit to Congress a report describing the strategy of the United States
			 to counter the threat posed by Boko Haram.
						1090.National Veterans
			 Business Development Corporation
						(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended by striking section 33 (15 U.S.C.
			 657c).
						(b)CorporationOn
			 and after the date of enactment of this Act, the National Veterans Business
			 Development Corporation and any successor thereto may not represent that the
			 corporation is federally chartered or in any other manner authorized by the
			 Federal Government.
						(c)Technical and
			 conforming amendments
							(1)Small Business
			 ActThe Small Business Act (15 U.S.C. 631 et seq.), as amended by
			 this section, is amended—
								(A)by redesignating
			 sections 34 through 45 as sections 33 through 44, respectively;
								(B)in section
			 9(k)(1)(D) (15 U.S.C. 638(k)(1)(D)), by striking section 34(d)
			 and inserting section 33(d);
								(C)in section 33 (15
			 U.S.C. 657d), as so redesignated—
									(i)by
			 striking section 35 each place it appears and inserting
			 section 34;
									(ii)in
			 subsection (a)—
										(I)in paragraph (2),
			 by striking section 35(c)(2)(B) and inserting section
			 34(c)(2)(B);
										(II)in paragraph
			 (4), by striking section 35(c)(2) and inserting section
			 34(c)(2); and
										(III)in paragraph
			 (5), by striking section 35(c) and inserting section
			 34(c); and
										(iii)in subsection
			 (h)(2), by striking section 35(d) and inserting section
			 34(d);
									(D)in section 34 (15
			 U.S.C. 657e), as so redesignated—
									(i)by
			 striking section 34 each place it appears and inserting
			 section 33; and
									(ii)in
			 subsection (c)(1), by striking section 34(c)(1)(E)(ii) and
			 inserting section 33(c)(1)(E)(ii);
									(E)in section 36(d)
			 (15 U.S.C. 657i(d)), as so redesignated, by striking section 43
			 and inserting section 42;
								(F)in section 39(d)
			 (15 U.S.C. 657l(d)), as so redesignated, by striking section 43
			 and inserting section 42; and
								(G)in section 40(b)
			 (15 U.S.C. 657m(b)), as so redesignated, by striking section 43
			 and inserting section 42.
								(2)Title
			 10Section 1142(b)(13) of title 10, United States Code, is
			 amended by striking and the National Veterans Business Development
			 Corporation.
							(3)Title
			 38Section 3452(h) of title 38, United States Code, is amended by
			 striking any of the and all that follows and inserting
			 any small business development center described in section 21 of the
			 Small Business Act (15 U.S.C. 648), insofar as such center offers, sponsors, or
			 cosponsors an entrepreneurship course, as that term is defined in section
			 3675(c)(2)..
							(4)Food,
			 Conservation, and Energy Act of 2008Section 12072(c)(2) of the
			 Food, Conservation, and Energy Act of 2008 (15 U.S.C. 636g(c)(2)) is amended by
			 striking section 43 of the Small Business Act, as added by this
			 Act and inserting section 42 of the Small Business Act (15
			 U.S.C. 657o).
							(5)Veterans
			 Entrepreneurship and Small Business Development Act of
			 1999Section 203(c)(5) of the Veterans Entrepreneurship and Small
			 Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking
			 In cooperation with the National Veterans Business Development
			 Corporation, develop and inserting Develop.
							1091.White sands
			 missile range and fort bliss
						(a)Withdrawal
							(1)In
			 generalSubject to valid existing rights and paragraph (3), the
			 Federal land described in paragraph (2) is withdrawn from—
								(A)entry,
			 appropriation, and disposal under the public land laws;
								(B)location, entry,
			 and patent under the mining laws; and
								(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
								(2)Description of
			 Federal landThe Federal land referred to in paragraph (1)
			 consists of—
								(A)the approximately
			 5,100 acres of land depicted as Parcel 1 on the map entitled
			 White Sands Missile Range/Fort Bliss/BLM Land Transfer and
			 Withdrawal and dated April 3, 2012 (referred to in this section as the
			 map);
								(B)the approximately
			 37,600 acres of land depicted as Parcel 2, Parcel
			 3, and Parcel 4 on the map; and
								(C)any land or
			 interest in land that is acquired by the United States within the boundaries of
			 the parcels described in subparagraph (B).
								(3)LimitationNotwithstanding
			 paragraph (1), the land depicted as Parcel 4 on the map is not
			 withdrawn for purposes of the issuance of oil and gas pipeline
			 rights-of-way.
							(b)ReservationThe
			 Federal land described in subsection (a)(2)(A) is reserved for use by the
			 Secretary of the Army for military purposes in accordance with Public Land
			 Order 833, dated May 21, 1952 (17 Fed. Reg. 4822).
						(c)Transfer of
			 administrative jurisdictionEffective on the date of enactment of
			 this Act, administrative jurisdiction over the approximately 2,050 acres of
			 land generally depicted as Parcel 2 on the map—
							(1)is transferred
			 from the Secretary of the Army to the Secretary of the Interior (acting through
			 the Director of the Bureau of Land Management); and
							(2)shall be managed
			 in accordance with—
								(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
								(B)any other
			 applicable laws.
								(d)Legal
			 description
							(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall publish in the Federal Register a
			 legal description of the Federal land withdrawn by subsection (a).
							(2)Force of
			 lawThe legal description published under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary of the Interior may correct errors in the legal description.
							(3)Reimbursement
			 of costsThe Secretary of the Army shall reimburse the Secretary
			 of the Interior for any costs incurred by the Secretary of the Interior in
			 implementing this subsection with regard to the Federal land described in
			 subsection (a)(2)(A).
							1092.Transport for
			 female genital mutilationSection 116 of title 18, United States Code,
			 is amended by adding at the end the following:
						
							(d)Whoever knowingly
				transports from the United States and its territories a person in foreign
				commerce for the purpose of conduct with regard to that person that would be a
				violation of subsection (a) if the conduct occurred within the United States,
				or attempts to do so, shall be fined under this title or imprisoned not more
				than 5 years, or
				both.
							.
					1093.Renewal of
			 expired prohibition on return of veterans memorial objects without specific
			 authorization in law
						(a)Codification of
			 prohibitionSection 2572 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
							
								(e)(1)Except as provided in
				paragraph (3), and notwithstanding this section or any other provision of law,
				the President may not transfer a veterans memorial object to a foreign country
				or an entity controlled by a foreign government, or otherwise transfer or
				convey such an object to any person or entity for purposes of the ultimate
				transfer or conveyance of the object to a foreign country or entity controlled
				by a foreign government.
									(2)In this subsection:
										(A)The term entity controlled by a
				foreign government has the meaning given that term in section 2536(c)(1)
				of this title.
										(B)The term veterans memorial
				object means any object, including a physical structure or portion
				thereof, that—
											(i)is located at a cemetery of the
				National Cemetery System, war memorial, or military installation in the United
				States;
											(ii)is dedicated to, or otherwise
				memorializes, the death in combat or combat-related duties of members of the
				armed forces; and
											(iii)was brought to the United States
				from abroad as a memorial of combat abroad.
											(3)The prohibition imposed by paragraph
				(1) does not apply to a transfer of a veterans memorial object if—
										(A)the transfer of that veterans memorial
				object is specifically authorized by law; or
										(B)the transfer is made after September
				30,
				2017.
										.
						(b)Repeal of
			 obsolete source lawSection 1051 of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 2572 note)
			 is repealed.
						1094.Transfer of
			 excess aircraft to other departments
						(a)TransferSubject
			 to subsection (c), the Secretary of Defense shall transfer excess aircraft
			 specified in subsection (b) to the Secretary of Agriculture and the Secretary
			 of Homeland Security for use by the Forest Service and the United States Coast
			 Guard. The transfer of any excess aircraft under this subsection shall be
			 without reimbursement.
						(b)Aircraft
							(1)In
			 generalThe aircraft transferred under subsection (a) are
			 aircraft of the Department of Defense that are—
								(A)identified by the
			 Forest Service or the United States Coast Guard as a suitable platform to carry
			 out their respective missions;
								(B)subject to
			 paragraphs (2) and (3), excess to the needs of the Department of Defense, as
			 determined by the Secretary of Defense;
								(C)acceptable for
			 use by the Forest Service, as determined by the Secretary of Agriculture;
			 and
								(D)acceptable for
			 use by the United States Coast Guard, as determined by the Secretary of
			 Homeland Security.
								(2)Limitation on
			 numberThe number of aircraft that may be transferred to either
			 the Secretary of Agriculture or the Secretary of Homeland Security may not
			 exceed 12 aircraft.
							(3)Limitations on
			 determination as excessAircraft may not be determined to be
			 excess for the purposes of this subsection, unless such aircraft are determined
			 to be excess in the report referenced by subsection (b) of section 1703 of
			 title XVII of this Act, or if such aircraft are otherwise prohibited from being
			 determined excess by law.
							(c)Priority in
			 transferThe Secretary of Agriculture and the Secretary of
			 Homeland Security shall be afforded equal priority in the transfer under
			 subsection (a) of excess aircraft of the Department of Defense specified in
			 subsection (b) before any other department or agency of the Federal
			 Government.
						(d)Conditions of
			 transferExcess aircraft transferred to the Secretary of
			 Agriculture under subsection (a)—
							(1)may be used only
			 for wildfire suppression purposes; and
							(2)may not be flown
			 or otherwise removed from the United States unless dispatched by the National
			 Interagency Fire Center in support of an international agreement to assist in
			 wildfire suppression efforts or for other purposes approved by the Secretary of
			 Agriculture in writing in advance.
							(e)Expiration of
			 authorityThe authority to transfer excess aircraft under
			 subsection (a) shall expire on December 31, 2013.
						1095.Reauthorization
			 of sale of aircraft and parts for wildfire suppression purposesSection 2 of the Wildfire Suppression
			 Aircraft Transfer Act of 1996 (10 U.S.C. 2576 note) is amended—
						(1)in subsection (a), by striking
			 during the period beginning on October 1, 1996, and ending on September
			 30, 2005 and inserting during a period specified in subsection
			 (g);
						(2)by redesignating
			 subsection (g) as subsection (h); and
						(3)by inserting
			 after subsection (f) the following new subsection (g):
							
								(g)Periods for
				exercise of authorityThe periods specified in this subsection
				are the following:
									(1)The period
				beginning on October 1, 1996, and ending on September 30, 2005.
									(2)The period
				beginning on October 1, 2012, and ending on September 30,
				2017.
									.
						1096.Protection of
			 veterans' memorials
						(a)Transportation
			 of stolen memorialsSection
			 2314 of title 18, United States Code, is amended by adding at the end the
			 following:
							
								In the case of an
				offense under the first paragraph of this section, if the goods, wares, or
				merchandise consist of or include a veterans’ memorial, the requirement of that
				paragraph that the goods, wares, or merchandise have a value of $5,000 or more
				does not apply. In this paragraph, the term veterans’ memorial
				means a grave marker, headstone, monument, or other object, intended to
				permanently honor a veteran or mark a veteran’s grave, or any monument that
				signifies an event of national military historical
				significance.
								.
						(b)Sale or receipt
			 of stolen memorialsSection 2315 of such title is amended by
			 adding at the end the following:
							
								In the case of an
				offense under the first paragraph of this section, if the goods, wares, or
				merchandise consist of or include a veterans’ memorial, the requirement of that
				paragraph that the goods, wares, or merchandise have a value of $5,000 or more
				does not apply. In this paragraph, the term veterans’ memorial
				means a grave marker, headstone, monument, or other object, intended to
				permanently honor a veteran or mark a veteran’s grave, or any monument that
				signifies an event of national military historical
				significance.
								.
						1097.Transportation of
			 individuals to and from facilities of Department of Veterans Affairs
						(a)In
			 generalChapter 1 of title
			 38, United States Code, is amended by inserting after section 111 the following
			 new section:
							
								111A.Transportation
				of individuals to and from Department facilities
									(a)Transportation
				by SecretaryThe Secretary
				may transport any person to or from a Department facility or other place in
				connection with vocational rehabilitation, counseling required by the Secretary
				pursuant to chapter 34 or 35 of this title, or for the purpose of examination,
				treatment, or
				care.
									.
						(b)Conforming
			 amendmentSubsection (h) of section 111 of such title is—
							(1)transferred to
			 section 111A of such title, as added by subsection (a);
							(2)redesignated as
			 subsection (b);
							(3)inserted after
			 subsection (a) of such section; and
							(4)amended by
			 inserting Transportation
			 by third-Parties.— before The
			 Secretary.
							(c)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 1 of such title is amended by inserting
			 after the item relating to section 111 the following new item:
							
								
									111A. Transportation of
				individuals to and from Department
				facilities.
								
								.
						1098.National public
			 awareness and participation campaign for Veterans' History Project of American
			 Folklife Center
						(a)In
			 generalThe Director of the
			 American Folklife Center at the Library of Congress shall carry out a national
			 public awareness and participation campaign for the program required by section
			 3(a) of the Veterans' Oral History Project Act (20 U.S.C. 2142(a)). Such
			 campaign shall provide for the following:
							(1)Encouraging the people of the United
			 States, veterans organizations, community groups, and national organizations to
			 participate in such program.
							(2)Ensuring greater awareness and
			 participation throughout the United States in such program.
							(3)Providing
			 meaningful opportunities for learning about the experiences of veterans.
							(4)Complementing the
			 efforts supporting the readjustment and successful reintegration of veterans
			 into civilian life after service in the Armed Forces.
							(b)Coordination
			 and cooperationTo the degree practicable, the Director shall, in
			 carrying out the campaign required by subsection (a), coordinate and cooperate
			 with veterans service organizations.
						(c)Veterans
			 service organization definedIn this section, the term
			 veterans service organization means any organization recognized by
			 the Secretary of Veterans Affairs for the representation of veterans under
			 section 5902 of title 38, United States Code.
						1099.Technical
			 amendments relating to the termination of the Armed Forces Institute of
			 Pathology under defense base closure and realignmentSection 177 of title 10, United States Code,
			 is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (2)—
								(i)by
			 striking those professional societies and all that follows
			 through the Armed Forces Institute of Pathology and inserting
			 the professional societies and organizations that support the activities
			 of the American Registry of Pathology; and
								(ii)by
			 striking the second sentence; and
								(B)in paragraph (3),
			 by striking with the concurrence of the Director of the Armed Forces
			 Institute of Pathology;
							(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (1);
							(B)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4),
			 respectively; and
							(C)in paragraph (2),
			 as redesignated by subparagraph (B)—
								(i)by
			 striking accept gifts and grants from and; and
								(ii)by
			 inserting and accept gifts and grants from such entities before
			 the semicolon; and
								(3)in subsection
			 (d), by striking to the Director and all that follows through
			 it deems desirable, and inserting annually to its Board
			 and supporting organizations referred to in subsection (a)(2).
						1099A.Improved
			 enumeration of members of the Armed Forces in any tabulation of total
			 population by Secretary of Commerce
						(a)In
			 generalSection 141 of title
			 13, United States Code, is amended—
							(1)by redesignating
			 subsection (g) as subsection (h); and
							(2)by inserting
			 after subsection (f) the following:
								
									(g)Effective
				beginning with the 2020 decennial census of population, in taking any
				tabulation of total population by States, the Secretary shall take appropriate
				measures to ensure, to the maximum extent practicable, that all members of the
				Armed Forces deployed abroad on the date of taking such tabulation are—
										(1)fully and
				accurately counted; and
										(2)properly
				attributed to the State in which their residence at their permanent duty
				station or homeport is located on such
				date.
										.
							(b)ConstructionThe
			 amendments made by subsection (a) shall not be construed to affect the
			 residency status of any member of the Armed Forces under any provision of law
			 other than title 13, United States Code.
						1099B.State
			 consideration of military training in granting certain State certifications and
			 licenses as a condition on the receipt of funds for veterans employment and
			 training
						(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the
			 following:
							
								(9)(A)As a condition of a
				grant or contract under which funds are made available to a State in order to
				carry out section 4103A or 4104 of this title for any program year, the
				Secretary may require the State—
										(i)to demonstrate that when the State
				approves or denies a certification or license described in subparagraph (B) for
				a veteran the State takes into consideration any training received or
				experience gained by the veteran while serving on active duty in the Armed
				Forces; and
										(ii)to disclose to the Secretary in
				writing the following:
											(I)Criteria applicants must satisfy to
				receive a certification or license described in subparagraph (B) by the
				State.
											(II)A description of the standard
				practices of the State for evaluating training received by veterans while
				serving on active duty in the Armed Forces and evaluating the documented work
				experience of such veterans during such service for purposes of approving or
				denying a certification or license described in subparagraph (B).
											(III)Identification of areas in which
				training and experience described in subclause (II) fails to meet criteria
				described in subclause (I).”
											(B)A
				certification or license described in this subparagraph is any of the
				following:
										(i)A license to be a State tested nursing
				assistant or a certified nursing assistant.
										(ii)A commercial driver’s license.
										(iii)An emergency medical technician
				license EMT–B or EMT–I.
										(iv)An emergency medical
				technician–paramedic license.
										(C)The Secretary shall share the
				information the Secretary receives under subparagraph (A)(ii) with the
				Secretary of Defense to help the Secretary of Defense improve training for
				military occupational specialties so that individuals who receive such training
				are able to receive a certification or license described in subparagraph (B)
				from a
				State.
									.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a program year beginning on or after the date of the enactment of
			 this Act.
						1099C.Amendments to law
			 enforcement officer safety provisions of title 18Chapter 44 of title 18, United States Code,
			 is amended—
						(1)in section
			 926B—
							(A)in subsection
			 (c)(1), by inserting or apprehension under section 807(b) of title 10,
			 United States Code (article 7(b) of the Uniform Code of Military
			 Justice) after arrest;
							(B)in subsection
			 (d), by striking as a law enforcement officer and inserting
			 that identifies the employee as a police officer or law enforcement
			 officer of the agency; and
							(C)in subsection
			 (f), by inserting or apprehension under section 807(b) of title 10,
			 United States Code (article 7(b) of the Uniform Code of Military
			 Justice) after arrest; and
							(2)in section
			 926C—
							(A)in subsection
			 (c)(2), by inserting or apprehension under section 807(b) of title 10,
			 United States Code (article 7(b) of the Uniform Code of Military
			 Justice) after arrest; and
							(B)in subsection
			 (d)—
								(i)in paragraph (1),
			 by striking that indicates and inserting that identifies
			 the person as having been employed as a police officer or law enforcement
			 officer and indicates; and
								(ii)in paragraph
			 (2)(A), by inserting that identifies the person as having been employed
			 as a police officer or law enforcement officer after
			 officer.
								1099D.Modernization
			 of absentee ballot mail delivery system
						It is the sense of Congress that the
			 Department of Defense should partner with the United States Postal Service
			 (USPS) to modernize the USPS mail delivery system to address problems with the
			 delivery of absentee ballots and ensure the effective and efficient delivery of
			 such ballots, including through the establishment of a centralized mail
			 forwarding system to ensure that blank ballots are properly redirected.
						1099E.State Trade
			 and Export Promotion Grant ProgramSection 1207(a)(5) of the Small Business
			 Jobs Act of 2010 (15 U.S.C. 649b note) is amended by inserting after
			 Guam, the following: the Commonwealth of the Northern
			 Mariana Islands,.
					XICivilian Personnel Matters
				1101.Authority for transportation of family
			 household pets of civilian personnel during evacuation of non-essential
			 personnelSection 5725 of
			 title 5, United States Code, is amended—
					(1)in subsection (a)(2), by inserting
			 and family household pets, after personal
			 effects,; and
					(2)by adding at the end the following new
			 subsection:
						
							(c)(1)Authority under subsection (a) to transport
				family household pets of an employee includes authority for shipment and the
				payment of quarantine costs, if any.
								(2)An employee for whom transportation of
				family household pets is authorized under subsection (a) may be paid
				reimbursement or a monetary allowance if other commercial transportation means
				have been used.
								(3)The provision of transportation of family
				household pets for an employee of the Department of Defense under subsection
				(a) and the payment of reimbursement under paragraph (2) shall be subject to
				the same terms and conditions as apply under subsection 406(b)(1)(H)(iii) of
				title 37 with respect to family household pets of members of the uniformed
				services, including limitations on the types, size, and number of pets for
				which transportation may be provided or reimbursement
				paid.
								.
					1102.Expansion of experimental personnel program
			 for scientific and technical personnel at the Defense Advanced Research
			 Projects Agency
					(a)ExpansionSection 1101(b)(1)(A) of the Strom Thurmond
			 National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is
			 amended by striking 40 and inserting 60.
					(b)ConstructionThe amendment made by subsection (a) shall
			 not be construed as affecting any applicable authorization or delimitation of
			 the numbers of personnel that may be employed at the Defense Advanced Research
			 Projects Agency.
					1103.One-year extension of discretionary
			 authority to grant allowances, benefits, and gratuities to personnel on
			 official duty in a combat zoneParagraph (2) of section 1603(a) of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as
			 added by section 1102 of the Duncan Hunter National Defense Authorization Act
			 for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and amended by
			 section 1112 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1616), is further amended by striking
			 2013 and inserting 2014.
				1104.Federal Employees
			 Retirement System age and retirement treatment for certain retirees of the
			 Armed Forces
					(a)Increase in
			 maximum age limit for positions subject to FERS
						(1)Law enforcement
			 officersSection 3307(e) of title 5, United States Code, is
			 amended—
							(A)in paragraph (1),
			 by inserting or (3) after paragraph (2);
			 and
							(B)by adding at the
			 end the following:
								
									(3)The maximum age limit for an original
				appointment to a position as a law enforcement officer (as defined in section
				8401(17)) shall be 47 years of age, in the case of an individual who on the
				effective date of such appointment is eligible to receive retired pay or
				retainer pay for military service, or pension or compensation from the
				Department of Veterans Affairs instead of such retired or retainer
				pay.
									.
							(2)Other
			 positionsThe maximum age limit for an original appointment to a
			 position as a member of the Capitol Police or Supreme Court Police, nuclear
			 materials courier (as defined under section 8401(33) of such title), or customs
			 and border protection officer (as defined in section 8401(36) of such title)
			 shall be 47 years of age, in the case of an individual who on the effective
			 date of such appointment is eligible to receive retired pay or retainer pay for
			 military service, or pension or compensation from the Department of Veterans
			 Affairs instead of such retired or retainer pay.
						(b)Eligibility for
			 annuitySection 8412(d) of such title is amended—
						(1)in paragraph (1),
			 by striking or at the end;
						(2)in paragraph (2),
			 by adding or at the end; and
						(3)by inserting
			 after paragraph (2) the following:
							
								(3)after becoming 57 years of age and
				completing 10 years of service as a law enforcement officer, member of the
				Capitol Police or Supreme Court Police, nuclear materials courier, customs or
				border protection officer, or any combination of such service totaling 10
				years, if such employee—
									(A)is originally appointed to a position as a
				law enforcement officer, member of the Capitol Police or Supreme Court Police,
				nuclear materials courier, or customs and border protection officer on or after
				the effective date of this paragraph under section 1104(e) of the National
				Defense Authorization Act for Fiscal Year 2013, and
									(B)on the date that original appointment met
				the requirements of section 3307(e)(2) of this title or section 1104(a)(2) of
				the National Defense Authorization Act for Fiscal Year
				2013,
									.
						(c)Mandatory
			 separationSection 8425 of such title is amended—
						(1)in subsection
			 (b)(1), in the first sentence, by inserting , except that a law
			 enforcement officer, nuclear materials courier, or customs and border
			 protection officer eligible for retirement under section 8412(d)(3) shall be
			 separated from the service on the last day of the month in which that employee
			 becomes 57 years of age  before the period;
						(2)in subsection
			 (c), in the first sentence, by inserting , except that a member of the
			 Capitol Police eligible for retirement under section 8412(d)(3) shall be
			 separated from the service on the last day of the month in which that employee
			 becomes 57 years of age  before the period; and
						(3)in subsection
			 (d), in the first sentence, by inserting , except that a member of the
			 Supreme Court Police eligible for retirement under section 8412(d)(3) shall be
			 separated from the service on the last day of the month in which that employee
			 becomes 57 years of age  before the period.
						(d)Computation of
			 basic annuitySection 8415(e) of such title is amended—
						(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
						(2)by striking
			 The annuity of an employee and inserting (1) Except as
			 provided in paragraph (2), the annuity of an employee; and
						(3)by adding at the
			 end the following:
							
								(2)(A)The annuity of an
				employee retiring under subsection (d) or (e) of section 8412 or under
				subsection (a), (b), or (c) of section 8425 who is an employee described in
				subparagraph (B) is—
										(i)1 7/10 percent of that individual's
				average pay multiplied by so much of such individual's civilian service as a
				law enforcement officer, member of the Capitol Police or Supreme Court Police,
				nuclear materials courier, customs and border protection officer, or air
				traffic controller that, in the aggregate, does not exceed 20 years;
				plus
										(ii)1 percent of that individual's
				average pay multiplied by the remainder of such individual’s total
				service.
										(B)An employee described in this
				subparagraph is an employee who—
										(i)is
				originally appointed to a position as a law enforcement officer, member of the
				Capitol Police or Supreme Court Police, nuclear materials courier, or customs
				and border protection officer on or after the effective date of this paragraph
				under section 1104(e) of the National Defense Authorization Act for Fiscal Year
				2013; and
										(ii)on the date that original appointment met
				the requirements of section 3307(e)(2) of this title or section 1104(a)(2) of
				the National Defense Authorization Act for Fiscal Year
				2013.
										.
						(e)Effective
			 dateThis section (including the amendments made by this section)
			 shall take effect 60 days after the date of enactment of this Act and shall
			 apply to appointments made on or after that effective date.
					XIIMatters Relating to Foreign
			 Nations
				AAssistance and Training
					1201.Extension of authority to build the
			 capacity of foreign military forces and modification of notice in connection
			 with initiation of activities
						(a)ExtensionSubsection (g) of section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3456), as most recent amended by section 1204(c) of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1622), is further amended—
							(1)by striking September 30,
			 2013 and inserting September 30, 2014; and
							(2)by striking fiscal years 2006
			 through 2013 and inserting fiscal years 2006 through
			 2014.
							(b)Modification of notice
							(1)In generalSubsection (e)(2) of such section 1206, as
			 amended by section 1206(a) of the John Warner National Defense Authorization
			 Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2418), is further
			 amended by adding at the end the following new subparagraph:
								
									(D)Detailed information (including the amount
				and purpose) on the assistance provided the country during the three preceding
				fiscal years under each of the following programs or accounts:
										(i)A program under this section.
										(ii)The Foreign Military Financing program
				under the Foreign Assistance Act of 1961.
										(iii)Peacekeeping Operations.
										(iv)The International Narcotics Control and Law
				Enforcement (INCLE) program under section 481 of the Foreign Assistance Act of
				1961 (22 U.S.C. 2291).
										(v)Nonproliferation, Anti-Terrorism, Demining,
				and Related Programs
				(NADR).
										.
							(2)ApplicabilityThe amendment made by paragraph (1) shall
			 take effect on the date of the enactment of this Act, and shall apply with
			 respect to any country in which activities are initiated under section 1206 of
			 the National Defense Authorization Act for Fiscal Year 2006 on or after that
			 date.
							1202.Extension of authority for non-reciprocal
			 exchange of defense personnel between the United States and foreign
			 countriesSection 1207(f) of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2514; 10 U.S.C. 168 note) is amended by striking September 30,
			 2012 and inserting September 30, 2017.
					1203.Authority to build the capacity of certain
			 counterterrorism forces in Yemen and East Africa
						(a)AuthorityThe Secretary of Defense may, with the
			 concurrence of the Secretary of State, provide assistance as follows:
							(1)To enhance the ability of the Yemen
			 Ministry of Interior Counter Terrorism Forces to conduct counterterrorism
			 operations against al Qaeda in the Arabian Peninsula and its affiliates.
							(2)To enhance the capacity of the national
			 military forces, security agencies serving a similar defense function, other
			 counterterrorism forces, and border security forces of Djibouti, Ethiopia, and
			 Kenya to conduct counterterrorism operations against al Qaeda, al Qaeda
			 affiliates, and al Shabaab.
							(3)To enhance the capacity of national
			 military forces participating in the African Union Mission in Somalia to
			 conduct counterterrorism operations against al Qaeda, al Qaeda affiliates, and
			 al Shabaab.
							(b)Types of assistance
							(1)Authorized elementsAssistance under subsection (a) may include
			 the provision of equipment, supplies, training, and minor military
			 construction.
							(2)Required elementsAssistance under subsection (a) shall be
			 provided in a manner that promotes—
								(A)observance of and respect for human rights
			 and fundamental freedoms; and
								(B)respect for legitimate civilian authority
			 in the country receiving such assistance.
								(3)Assistance otherwise prohibited by
			 lawThe Secretary of Defense
			 may not use the authority in subsection (a) to provide any type of assistance
			 described in this subsection that is otherwise prohibited by any other
			 provision of law.
							(4)Limitations on minor military
			 constructionThe total amount
			 that may be obligated and expended on minor military construction under
			 subsection (a) in any fiscal year may not exceed amounts as follows:
								(A)In the case of minor military construction
			 under paragraph (1) of subsection (a), $10,000,000.
								(B)In the case of minor military construction
			 under paragraphs (2) and (3) of subsection (a), $10,000,000.
								(c)Funding
							(1)In generalOf the amount authorized to be appropriated
			 for a fiscal year for the Department of Defense for operation and
			 maintenance—
								(A)not more than $75,000,000 may be used to
			 provide assistance under paragraph (1) of subsection (a); and
								(B)not more than $75,000,000 may used to
			 provide assistance under paragraphs (2) and (3) of subsection (a).
								(2)Availability of funds for assistance across
			 fiscal yearsAmounts
			 available under this subsection for the authority in subsection (a) for a
			 fiscal year may be used for assistance under that authority that begins in such
			 fiscal year but ends in the next fiscal year.
							(d)Notice to Congress
							(1)In generalNot later than 30 days before providing
			 assistance under subsection (a), the Secretary of Defense shall submit to the
			 committees of Congress specified in paragraph (2) a notice setting forth the
			 assistance to be provided, including the types of such assistance, the budget
			 for such assistance, and the completion date for the provision of such
			 assistance.
							(2)Committees of congressThe committees of Congress specified in
			 this paragraph are—
								(A)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Committee on Appropriations of the House
			 of Representatives.
								(e)ExpirationExcept as provided in subsection (c)(2),
			 the authority provided under subsection (a) may not be exercised after the
			 earlier of—
							(1)the date on which the Global Security
			 Contingency Fund achieves full operational capability; or
							(2)September 30, 2014.
							1204.Limitation on availability of funds for
			 State Partnership Program
						(a)LimitationOf the amounts authorized to be
			 appropriated by this Act and available for the State Partnership Program, not
			 more than 50 percent may be obligated or expended for that Program until the
			 latter of the following:
							(1)The date on which the Secretary of Defense
			 submits to the appropriate congressional committees the final regulations
			 required by subsection (a) of section 1210 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2517; 32
			 U.S.C. 107 note).
							(2)The date on which the Secretary of Defense
			 certifies to the appropriate congressional committees that appropriate
			 modifications have been made, and appropriate controls have been instituted, to
			 ensure the compliance of the Program with section 1341 of title 31, United
			 States Code (commonly referred to as the Anti-Deficiency Act),
			 in the future.
							(b)Appropriate congressional committees
			 definedIn this section, the
			 term appropriate congressional committees has the meaning given
			 that term in subsection (d) of section 1210 of the National Defense
			 Authorization Act for Fiscal Year 2010.
						BMatters Relating to Iraq, Afghanistan, and
			 Pakistan
					1211.Commanders' Emergency Response Program in
			 Afghanistan
						(a)One-year extension
							(1)In generalSection 1201 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619) is
			 amended by striking fiscal year 2012 each place it appears and
			 inserting fiscal year 2013.
							(2)Conforming amendmentThe heading of subsection (a) of such
			 section is amended by striking fiscal year 2012 and inserting
			 fiscal year
			 2013.
							(b)Amount of funds available during fiscal
			 year 2013Subsection (a) of
			 such section is further amended by striking $400,000,000 and
			 inserting $200,000,000.
						1212.Extension of authority to support
			 operations and activities of the Office of Security Cooperation in
			 Iraq
						(a)Limitation on amount of funds for fiscal
			 year 2013Subsection (c) of
			 section 1215 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1631; 10 U.S.C. 113 note) is amended by striking
			 in fiscal year 2012 and all that follows and inserting “may not
			 exceed amounts as follows:
							
								(1)In fiscal year 2012, $524,000,000.
								(2)In fiscal year 2013,
				$508,000,000.
								.
						(b)Source of fundsSubsection (d) of such section is amended
			 by inserting or 2013 after fiscal year
			 2012.
						1213.One-year extension and modification of
			 authority to use funds for reintegration activities in Afghanistan
						(a)Sense of the
			 SenateIt is the sense of the Senate that—
							(1)the Senate is
			 deeply concerned with the dramatic rise in conflict-induced displacement in
			 Afghanistan and the corresponding increase in humanitarian need, especially as
			 winter approaches;
							(2)there have been
			 several reports of children freezing to death in various refugee settlements in
			 Afghanistan during the winter of 2011–12;
							(3)the Bureau of
			 Population, Refugees, and Migration of the Department of State and the Special
			 Representative for Afghanistan and Pakistan should jointly develop a
			 comprehensive strategy to address the displacement and human suffering referred
			 to in paragraphs (1) and (2), which shall include—
								(A)an assessment of
			 the capacity of the Government of Afghanistan—
									(i)to
			 prevent, mitigate, and respond to forced displacement; and
									(ii)to
			 provide durable solutions for internally displaced Afghans and Afghan refugees;
			 and
									(B)a coherent plan
			 to strengthen the capacity of the Government of Afghanistan to address the
			 causes and consequences of displacement within Afghanistan.
								(b)Extension of
			 authoritySection 1216 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4392), as
			 amended by section 1216 of the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81; 125 Stat. 1632), is further amended—
							(1)in subsection (a)—
								(A)by striking $50,000,000 and
			 inserting $35,000,000; and
								(B)by striking in each of fiscal years
			 2011 and 2012 and inserting for fiscal year 2013;
			 and
								(2)in subsection (e)—
								(A)by striking utilize funds
			 and inserting obligate funds; and
								(B)by striking December 31,
			 2012 and inserting December 31, 2013.
								1214.One-year extension and modification of
			 authority for program to develop and carry out infrastructure projects in
			 AfghanistanSection 1217(f) of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4393), as amended by section 1217(a) of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1632), is further amended—
						(1)by striking paragraph (1) and inserting the
			 following new paragraph (1):
							
								(1)In generalSubject to paragraph (2), to carry out the
				program authorized under subsection (a), the Secretary of Defense may use
				amounts as follows:
									(A)Up to $400,000,000 made available to the
				Department of Defense for operation and maintenance for fiscal year
				2012.
									(B)Up to $350,000,000 made available to the
				Department of Defense for operation and maintenance for fiscal year
				2013.
									;
						(2)in paragraph (2)—
							(A)by striking 85 percent and
			 inserting 50 percent;
							(B)by inserting for a fiscal year after
			 fiscal year 2011 after in paragraph (1); and
							(C)by striking fiscal year
			 2012. and inserting “such fiscal year, including for each project to be
			 initiated during such fiscal year the following:
								
									(A)An estimate of the financial and other
				requirements necessary to sustain such project on an annual basis after the
				completion of such project.
									(B)An assessment whether the Government of
				Afghanistan is committed to and has the capacity to maintain and use such
				project after its completion.
									(C)A description of any arrangements for the
				sustainment of such project following its completion if the Government of
				Afghanistan lacks the capacity (in either financial or human resources) to
				maintain such project.
									;
				and
							(3)in paragraph (3), by adding at the end the
			 following new subparagraph:
							
								(C)In the case of funds for fiscal year 2013,
				until September 30,
				2014.
								.
						1215.Extension of Pakistan Counterinsurgency
			 Fund
						(a)ExtensionSection 1224(h) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2521), as
			 most recently amended by section 1220(a) of the National Defense Authorization
			 Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1633), is further
			 amended by striking September 30, 2012 each place it appears and
			 inserting September 30, 2013.
						(b)Extension of limitation on funds pending
			 reportSection 1220(b)(1)(A)
			 of the National Defense Authorization Act for Fiscal Year 2012 (125 Stat. 1633)
			 is amended by striking fiscal year 2013 and inserting
			 fiscal year 2013.
						1216.Extension and modification of authority for
			 reimbursement of certain coalition nations for support provided to United
			 States military operations
						(a)Extension of authoritySubsection (a) of section 1233 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 393), as most recently amended by section 1213 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1630), is further amended—
							(1)by striking for fiscal year
			 2012 and
							(2)by inserting , during the period
			 ending on September 30, 2013, after Secretary of Defense
			 may.
							(b)Limitation on amounts
			 availableSubsection (d) of
			 such section, as so amended, is further amended—
							(1)by striking during fiscal year 2012
			 may not exceed $1,690,000,000 and inserting may not exceed
			 $1,750,000,000 during fiscal year 2013, except that reimbursements made during
			 fiscal year 2013 for support provided by Pakistan before May 1, 2011, using
			 funds available for that purpose before fiscal year 2013 shall not count
			 against this limitation; and
							(2)by adding at the end the following new
			 paragraph:
								
									(3)Prohibition on reimbursement of Pakistan
				for support during periods closed to transshipmentEffective
				as of the date of the enactment of the National Defense Authorization Act for
				Fiscal Year 2013, funds (including funds from a prior fiscal year that remain
				available for obligation) may not be used for reimbursements under the
				authority in subsection (a) for Pakistan for claims of support provided during
				any period when the ground lines of supply through Pakistan to Afghanistan were
				closed to the transshipment of equipment and supplies in support of United
				States military operations in
				Afghanistan.
									.
							(c)Supported operationsSuch section is further amended in
			 subsections (a)(1) and (b) by striking Operation Iraqi Freedom
			 or.
						(d)Limitation on reimbursement of Pakistan in
			 fiscal year 2013 pending certification on Pakistan
							(1)In generalEffective as of the date of the enactment
			 of this Act, no amounts authorized to be appropriated by this Act, and no
			 amounts authorized to be appropriated for fiscal years before fiscal year 2013
			 that remain available for obligation, may be used for reimbursements of
			 Pakistan under the authority in subsection (a) of section 1233 of the National
			 Defense Authorization Act for Fiscal Year 2008, as so amended, until the
			 Secretary of Defense certifies to the congressional defense committees each of
			 the following:
								(A)That Pakistan has opened and is maintaining
			 security along the ground lines of supply through Pakistan to Afghanistan for
			 the transshipment of equipment and supplies in support of United States
			 military operations in Afghanistan.
								(B)That Pakistan is not providing support to
			 militant extremists groups (including the Haqqani Network and the Afghan
			 Taliban Quetta Shura) located in Pakistan and conducting cross-border attacks
			 against United States, coalition, or Afghanistan security forces, and is taking
			 actions to prevent such groups from basing and operating in Pakistan.
								(C)That Pakistan is demonstrating a continuing
			 commitment, and is making significant efforts toward the implementation of a
			 strategy, to counter improvised explosive devices, including efforts to attack
			 improvised explosive device networks, monitor known precursors used in
			 improvised explosive devices, and develop and implement a strict protocol for
			 the manufacture of explosive materials (including calcium ammonium nitrate) and
			 accessories and for their supply to legitimate end users.
								(D)That Pakistan is demonstrably cooperating
			 with United States counterterrorism efforts, including by not detaining,
			 prosecuting, or imprisoning citizens of Pakistan as a result of their
			 cooperation with such efforts, including Dr. Shakil Afridi.
								(2)Waiver authorityThe Secretary may waive the limitation in
			 paragraph (1) if the Secretary certifies to the congressional defense
			 committees in writing that the waiver is in the national security interests of
			 the United States and includes with such certification a justification for the
			 waiver.
							1217.Extension and modification of logistical
			 support for coalition forces supporting certain United States military
			 operations
						(a)ExtensionSection 1234 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 111–181; 122 Stat. 394), as
			 most recently amended by section 1211 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1629)), is further amended
			 by striking fiscal year 2012 each place it appears and inserting
			 fiscal year 2013.
						(b)Repeal of authority for use of funds in
			 connection with Iraq
							(1)In generalSubsection (a) of such section 1234, as so
			 amended, is further amended by striking Iraq and.
							(2)Conforming amendmentThe heading of such section 1234 is amended
			 by striking Iraq
			 and.
							1218.Strategy for supporting the achievement of
			 a secure presidential election in Afghanistan in 2014
						(a)Strategy requiredThe Secretary of Defense shall, in
			 consultation with the Secretary of State, develop a strategy to support the
			 Government of Afghanistan in its efforts to achieve a secure presidential
			 election in Afghanistan in 2014.
						(b)ElementsThe strategy shall include support to the
			 Government of Afghanistan for the following:
							(1)The identification and training of an
			 adequate number of personnel within the current existing end strength of the
			 Afghanistan National Security Forces (ANSF) for security of polling stations,
			 election materials, and protection of election workers and officials.
							(2)The recruitment and training of an adequate
			 number of female personnel in the Afghanistan National Security Forces to
			 afford equitable access to polls for women, secure polling stations, and secure
			 locations for counting and storing election materials.
							(3)The securing of freedom of movement and
			 communications for candidates before and during the election.
							(c)Funding resourcesIn developing the strategy, the Secretary
			 shall identify, from among funds currently available to the Department of
			 Defense for activities in Afghanistan, the funds required to execute the
			 strategy.
						1219.Independent assessment of the Afghan
			 National Security Forces
						(a)Independent assessment
			 requiredThe Secretary of
			 Defense shall provide for the conduct of an independent assessment of the
			 strength, force structure, force posture, and capabilities required to make the
			 Afghan National Security Forces (ANSF) capable of providing security for their
			 own country so as to prevent Afghanistan from ever again becoming a safe haven
			 for terrorists that threaten Afghanistan, the region, and the world.
						(b)Conduct of assessmentThe assessment required by subsection (a)
			 may, at the election of the Secretary, be conducted by—
							(1)a Federally-funded research and development
			 center (FFRDC); or
							(2)an independent, non-governmental institute
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code that has recognized credentials and
			 expertise in national security and military affairs appropriate for the
			 assessment.
							(c)ElementsThe assessment required by subsection (a)
			 shall include, but not be limited to, the following:
							(1)An assessment of the likely internal and
			 regional security environment for Afghanistan over the next decade, including
			 challenges and threats to the security and sovereignty of Afghanistan from
			 state and non-state actors.
							(2)An assessment of the strength, force
			 structure, force posture, and capabilities required to make the Afghan National
			 Security Forces capable of providing security for their own country so as to
			 prevent Afghanistan from ever again becoming a safe haven for terrorists that
			 threaten Afghanistan, the region, and the world.
							(3)An assessment of any capability gaps in the
			 Afghan National Security Forces that are likely to persist after 2014 and that
			 will require continued support from the United States and its allies.
							(4)An assessment whether current proposals for
			 the resourcing of the Afghan National Security Forces after 2014 are adequate
			 to establish and maintain long-term security for the Afghanistan people, and
			 implications of the under-resourcing of the Afghan National Security Forces for
			 United States national security interests.
							(d)ReportNot later than one year after the date of
			 the enactment of this Act, the entity selected for the conduct of the
			 assessment required by subsection (a) shall provide to the Secretary and the
			 congressional defense committees a report containing its findings as a result
			 of the assessment. The report shall be submitted in unclassified form, but may
			 include a classified annex.
						(e)FundingOf the amounts authorized to be
			 appropriated for fiscal year 2013 by section 301 and available for operation
			 and maintenance for Defense-wide activities as specified in the funding table
			 in section 4301, up to $1,000,000 shall be made available for the assessment
			 required by subsection (a).
						(f)Afghan National Security
			 ForcesFor purposes of this
			 section, the Afghan National Security Forces shall include all forces under the
			 authority of the Afghan Ministry of Defense and Afghan Ministry of Interior,
			 including the Afghan National Army, the Afghan National Police, the Afghan
			 Border Police, the Afghan National Civil Order Police, and the Afghan Local
			 Police.
						1220.Report on Afghanistan Peace and
			 Reintegration Program
						(a)Report requiredNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in consultation with
			 the Secretary of State, submit to the appropriate committees of Congress a
			 report on the Afghanistan Peace and Reintegration Program (APRP).
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A description of the goals and objectives
			 of the Afghanistan Peace and Reintegration Program.
							(2)A description of the structure of the
			 Program at the national and sub-national levels in Afghanistan, including the
			 number and types of vocational training and other education programs.
							(3)A description of the activities of the
			 Program as of the date of the report.
							(4)A description and assessment of the
			 procedures for vetting individuals seeking to participate in the Program,
			 including an assessment of the extent to which biometric identification systems
			 are used and the role of provincial peace councils in such procedures.
							(5)The amount of funding provided by the
			 United States, and by the international community, to support the Program, and
			 the amount of funds so provided that have been distributed as of the date of
			 the report.
							(6)An assessment of the individuals who have
			 been reintegrated into the Program, set forth in terms as follows:
								(A)By geographic distribution by
			 province.
								(B)By number of each of low-level insurgent
			 fighters, mid-level commanders, and senior commanders.
								(C)By number confirmed to have been part of
			 the insurgency.
								(D)By number who are currently members of the
			 Afghan Local Police.
								(E)By number who are participating in or have
			 completed vocational training or other educational programs as part of the
			 Program.
								(7)A description and assessment of the
			 procedures for monitoring the individuals participating in the Program.
							(8)A description and assessment of the role of
			 women and minority populations in the implementation of the Program.
							(9)An assessment of the effectiveness of the
			 activities of the Program described under paragraph (3) in achieving the goals
			 and objectives of the Program.
							(10)Such recommendations as the Secretary of
			 Defense considers appropriate for improving the implementation, oversight, and
			 effectiveness of the Program.
							(c)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate; and
							(2)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Committee on Appropriations of the House
			 of Representatives.
							1221.Completion of
			 accelerated transition of United States combat and military and security
			 operations to the Government of Afghanistan
						(a)Sense of
			 CongressIt is the sense of Congress that the President should,
			 in coordination with the Government of Afghanistan, North Atlantic Treaty
			 Organization (NATO) member countries, and other allies in Afghanistan, seek
			 to—
							(1)undertake all
			 appropriate activities to accomplish the President’s stated goal of
			 transitioning the lead responsibility for security to the Government of
			 Afghanistan by mid-summer 2013;
							(2)as part of
			 accomplishing this transition of the lead responsibility for security to the
			 Government of Afghanistan, draw down United States troops to a level sufficient
			 to meet this goal;
							(3)as previously
			 announced by the President, continue to draw down United States troop levels at
			 a steady pace through the end of 2014; and
							(4)end all regular
			 combat operations by United States troops by not later than December 31, 2014,
			 and take all possible steps to end such operations at the earliest date
			 consistent with a safe and orderly draw down of United States troops in
			 Afghanistan.
							(b)Rule of
			 constructionNothing in this section shall be construed to
			 recommend or support any limitation or prohibition on any authority of the
			 President—
							(1)to modify the
			 military strategy, tactics, and operations of United States Armed Forces as
			 such Armed Forces redeploy from Afghanistan;
							(2)to authorize
			 United States forces in Afghanistan to defend themselves whenever they may be
			 threatened;
							(3)to attack Al
			 Qaeda forces wherever such forces are located;
							(4)to provide
			 financial support and equipment to the Government of Afghanistan for the
			 training and supply of Afghanistan military and security forces; or
							(5)to gather,
			 provide, and share intelligence with United States allies operating in
			 Afghanistan and Pakistan.
							1222.Sense of
			 Congress commending the Enduring Strategic Partnership Agreement between the
			 United States and Afghanistan
						(a)FindingsCongress
			 makes the following findings:
							(1)The United States
			 and Afghanistan have been allies in the conflict against al Qaeda and its
			 affiliates for over a decade, with the shared goal of ensuring that Afghanistan
			 is never again a sanctuary for al Qaeda.
							(2)The United States
			 and Afghanistan are committed to the framework agreed to at the North Atlantic
			 Treaty Organization (NATO) Summit in Lisbon in 2010, and reaffirmed at the NATO
			 Summit in Chicago in 2012, for the transition from coalition forces to the
			 Afghan National Security Forces of lead responsibility for security throughout
			 Afghanistan by the end of 2014.
							(3)In June 2011,
			 President Barack Obama said, What we can do, and will do, is build a
			 partnership with the Afghan people that endures—one that ensures that we will
			 be able to continue targeting terrorists and supporting a sovereign Afghan
			 government.
							(4)In November 2011,
			 a traditional loya jirga in Kabul declared that strategic cooperation
			 with the United States of America, which is a strategic ally of the people and
			 government of Afghanistan, is considered important in order to ensure
			 political, economic, and military security and also stated,
			 Signing a strategic cooperation document with the United States conforms
			 with the national interest of Afghanistan and is of significant
			 importance.
							(5)On May 2, 2012,
			 President Obama and President Hamid Karzai signed the Enduring Strategic
			 Partnership Agreement Between the United States of America and the Islamic
			 Republic of Afghanistan.
							(6)At the signing of
			 the Enduring Strategic Partnership Agreement, President Obama said,
			 Today we’re agreeing to be long-term partners in combating terrorism,
			 and training Afghan security forces, strengthening democratic institutions and
			 supporting development, and protecting human rights of all Afghans. With this
			 agreement, the Afghan people, and the world, should know that Afghanistan has a
			 friend and a partner in the United States.
							(7)At a May 20,
			 2012, bilateral meeting with President Karzai at the NATO Summit in Chicago,
			 President Obama said that the Enduring Strategic Partnership Agreement
			 reflects a future in which two sovereign nations—the United States and
			 Afghanistan—are operating as partners, to the benefit of our countries’
			 citizens, but also for the benefit of peace and security and stability in the
			 region and around the world.
							(8)President Karzai
			 said at the May 20, 2012, bilateral meeting with President Obama, Mr.
			 President, the partnership that we signed a few weeks ago in Kabul has turned a
			 new page in our relations. And the new page is a page of two sovereign
			 countries working together for the mutual interests—peace and security and in
			 all other areas.
							(9)On May 26, 2012,
			 the Wolesi Jirga, the lower house of the Afghan parliament, approved the
			 Agreement by a vote of 191–7 with 2 abstentions.
							(10)On June 3, 2012,
			 the Meshrano Jirga, the upper house of the Afghan parliament, approved the
			 Agreement by a vote of 67–13.
							(11)On July 8, 2012,
			 at the Tokyo Conference on Afghanistan, the international community and the
			 Government of Afghanistan reaffirmed their partnership in the economic growth
			 and development of Afghanistan through a process of mutual commitments and
			 accountability.
							(12)On July 4, 2012,
			 the Enduring Strategic Partnership Agreement entered into force.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the members of
			 the United States Armed Forces, intelligence community, and diplomatic and
			 development community of the United States are to be commended for their
			 dedicated efforts and sacrifices in support of military and stability
			 operations in Afghanistan that have helped strengthen security in Afghanistan,
			 laid the foundation for transition to a long-term partnership between the
			 United States and a sovereign Afghanistan, and supported the Government and
			 people of Afghanistan as they continue to build their capacity to effectively
			 and justly govern;
							(2)the United States
			 negotiating team for the Enduring Strategic Partnership Agreement, including
			 the United States Embassy personnel in Kabul under the leadership of Ambassador
			 Ryan Crocker, is to be commended for its committed diplomatic efforts;
							(3)the Governments
			 of the United States and Afghanistan are to be commended for concluding the
			 Enduring Strategic Partnership Agreement;
							(4)Congress supports
			 the objectives and principles of the Enduring Strategic Partnership Agreement,
			 including protecting and promoting shared democratic values, advancing
			 long-term security, reinforcing regional security and cooperation, fostering
			 social and economic development, upholding the rights of women and minorities,
			 and strengthening institutions and governance in Afghanistan;
							(5)it is essential
			 that the Government and people of Afghanistan fulfill Afghanistan's
			 international commitments as agreed at the Tokyo Conference of July 2012, the
			 Bonn Conference of December 2011, the Kabul Conference of July 2011, and other
			 venues to combat corruption, protect the equal rights of all citizens of
			 Afghanistan and enforce the rule of law, hold free and fair elections in 2014,
			 and build inclusive and effective institutions of democratic governance;
							(6)a key national
			 security interest of the United States is to maintain a long-term political,
			 economic, and military relationship with Afghanistan, including a limited
			 presence of United States Armed Forces for the purpose of training, advising,
			 and supporting Afghan National Security Forces and cooperating on shared
			 counterterrorism objectives;
							(7)the negotiation
			 and conclusion of a Bilateral Security Agreement, as called for in the Enduring
			 Strategic Partnership Agreement, will provide a fundamental framework for the
			 long-term security relationship between the United States and Afghanistan;
			 and
							(8)Congress has a
			 critical role in continuing to provide the support and assistance necessary to
			 achieve the goals of the Enduring Strategic Partnership Agreement.
							1223.Congressional
			 review of bilateral security agreement with Afghanistan
						(a)FindingsCongress
			 makes the following findings:
							(1)The Authorization
			 for the Use of Military Force (Public Law 107–40; 115 Stat. 224) authorizes the
			 President to use all necessary and appropriate force against those nations,
			 organizations, or persons the President determines planned, authorized,
			 committed, or aided the terrorist attacks that occurred on September 11, 2001,
			 or harbored such organizations or persons, in order to prevent any future acts
			 of international terrorism against the United States by such nations,
			 organizations, or persons.
							(2)President Barack
			 Obama and Secretary of Defense Leon Panetta have stated that the United States
			 continues to fight in Afghanistan to defeat the al Qaeda threat and the
			 Taliban, which harbored al Qaeda in Afghanistan, where the attacks of September
			 11, 2001, were planned and where the attackers received training.
							(3)On May 1, 2012,
			 the United States entered into the Enduring Strategic Partnership
			 Agreement Between the United States of America and the Islamic Republic of
			 Afghanistan, which establishes an enduring strategic partnership
			 between the United States and the Islamic Republic of Afghanistan.
							(4)The Agreement
			 reaffirms the presence and operations of United States Armed Forces in
			 Afghanistan, and establishes long-term commitments between the two countries,
			 including the continued commitment of United States forces and political and
			 financial support to the Government of Afghanistan.
							(5)The Agreement
			 also commits the United States to establishing a long-term Bilateral Security
			 Agreement, with the goal of concluding a Bilateral Security Agreement within
			 one year to supersede the present Status of Forces agreements with the Islamic
			 Republic of Afghanistan.
							(6)Congress was not
			 consulted regarding the framework or substance of the Agreement.
							(7)In the past,
			 Congress has been consulted, and, in some cases, has provided its advice and
			 consent to ratification of such agreements, including those where the use of
			 force was not authorized nor required in the country.
							(b)Notification
			 requirementNot later than 30 days before entering into any
			 Bilateral Security Agreement or other agreement with the Islamic Republic of
			 Afghanistan that will affect the Status of Forces agreements and long-term
			 commitments between the United States and the Islamic Republic of Afghanistan,
			 the President shall submit the agreement to the appropriate congressional
			 committees for review. If the President fails to comply with such requirement,
			 50 percent of the unobligated balance of the amounts appropriated or otherwise
			 made available for the Executive Office of the President shall be
			 withheld.
						(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
							(2)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
							1224.Authority to
			 transfer defense articles and provide defense services to the military and
			 security forces of Afghanistan and certain other countries
						(a)Nonexcess
			 articles and related servicesThe Secretary of Defense may, with
			 the concurrence of the Secretary of State, transfer nonexcess defense articles
			 from the stocks of the Department of Defense, without reimbursement from the
			 government of the recipient country, and provide defense services in connection
			 with the transfer of such defense articles, as follows:
							(1)To the military
			 and security forces of Afghanistan to support the efforts of those forces to
			 restore and maintain peace and security in that country.
							(2)To the military
			 and security forces of Yemen to support the efforts of those forces to conduct
			 counterterrorism operations and counter al Qaeda in the Arabian
			 Peninsula.
							(3)To the military
			 and security forces of Somalia and other countries in the East Africa region to
			 support the efforts of those forces to conduct counterterrorism and
			 postconflict stability operations in Somalia.
							(b)Limitations
							(1)ValueThe
			 aggregate replacement value of all defense articles transferred and defense
			 services provided in connection with such defense articles under subsection (a)
			 in any fiscal year may not exceed $250,000,000.
							(2)Source of
			 transferred articlesThe authority under subsection (a) may only
			 be used for defense articles that—
								(A)were present in
			 Afghanistan as of the date of the enactment of this Act;
								(B)immediately
			 before transfer were in use to support operations in Afghanistan; and
								(C)are no longer
			 required by United States forces in Afghanistan.
								(c)Applicable
			 lawAny defense articles transferred or defense services provided
			 under the authority of subsection (a) shall be subject to the authorities and
			 limitations applicable to excess defense articles under section 516 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2321j), other than the authorities
			 and limitations in subsections (b)(1)(B), (e), (f), and (g) of such
			 section.
						(d)Report required
			 before exercise of authority
							(1)In
			 generalThe Secretary of Defense may not exercise the authority
			 under subsection (a) until 15 days after the Secretary submits to the
			 appropriate committees of Congress a report on the equipment and other property
			 of the Department of Defense in Afghanistan.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)A description of
			 the process for inventorying equipment and property, including defense
			 articles, in Afghanistan owned by the Department of Defense, including
			 equipment and property owned by the Department and under the control of
			 contractors in Afghanistan.
								(B)An estimate of
			 the types and quantities of equipment and property of the Department of
			 Defense, including defense articles, anticipated to be withdrawn from
			 Afghanistan in connection with the drawdown of United States military forces
			 from Afghanistan between the date of the enactment of this Act and December 31,
			 2014, including equipment and property owned by the Department and under the
			 control of contractors in Afghanistan.
								(e)Notice on
			 exercise of authority
							(1)In
			 generalThe Secretary of Defense may not transfer defense
			 articles or provide defense services under subsection (a) until 15 days after
			 the date on which the Secretary of Defense, with the concurrence of the
			 Secretary of State, submits to the appropriate committees of Congress notice of
			 the proposed transfer of defense articles and provision of defense
			 services.
							(2)ElementsA
			 notice under paragraph (1) shall include the following:
								(A)A description of
			 the amount and types of defense articles to be transferred and defense services
			 to be provided.
								(B)A statement
			 describing the current value of the defense articles to be transferred and the
			 estimated replacement value of such articles.
								(C)An identification
			 of the element of the military or security force that is the proposed recipient
			 of the defense articles to be transferred and defense service to be
			 provided.
								(D)An identification
			 of the military department from which the defense articles to be transferred
			 are to be drawn.
								(E)An assessment of
			 the impact, if any, of the transfer of defense articles on the readiness of
			 units from which the defense articles are to be transferred, and the plan, if
			 any, for mitigating such impact or reimbursing the military department of such
			 units for such defense articles.
								(F)An assessment of
			 the ability of the recipient government to sustain the costs associated with
			 receiving, possessing, and using the defense articles to be transferred.
								(G)A determination
			 and certification by the Secretary of Defense that—
									(i)the
			 proposed transfer of the defense articles to be transferred and the provision
			 of defense services to be provided in connection with such transfer is in the
			 national interest of the United States;
									(ii)for the transfer
			 of defense articles under the authority in subsection (a)(1), such defense
			 articles are required by the military and security forces of Afghanistan to
			 build their capacity to restore and maintain peace and security in that
			 country;
									(iii)for the
			 transfer of defense articles and provision of defense services under the
			 authority in subsection (a)(2), the transfer of such defense articles and
			 provision of such defense services will contribute significantly to building
			 key capacities of the military and security forces of Yemen required to conduct
			 counterterrorism operations and counter al Qaeda in the Arabian Peninsula;
			 and
									(iv)for the transfer
			 of defense articles and provision of defense services under the authority in
			 subsection (a)(3), the transfer of such defense articles and provision of such
			 defense services will contribute significantly to building key capabilities of
			 the military and security forces of the recipient country to conduct
			 counterterrorism and postconflict stability operations in Somalia.
									(f)Quarterly
			 reports
							(1)In
			 generalNot later than 90 days after the date of the first
			 transfer of defense articles and provision of defense services under the
			 authority in subsection (a), and at the end of each calendar quarter, if any,
			 thereafter through March 31, 2015, in which the authority in subsection (a) is
			 exercised, the Secretary of Defense shall submit to the appropriate committees
			 of Congress a report on the implementation of the authority in subsection (a).
			 Each report shall include the replacement value of the defense articles
			 transferred pursuant to subsection (a), both in the aggregate and by military
			 department, and defense services provided to recipient countries, during the
			 90-day period ending on the date of such report.
							(2)Inclusion in
			 other reportA report required under paragraph (1) may be
			 included in the report required under section 9204 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2410) or any follow on
			 report to such other report.
							(g)DefinitionsIn
			 this section:
							(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
								(2)Defense
			 articlesThe term defense articles has the meaning
			 given the term in section 644(d) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2403(d)).
							(3)Defense
			 servicesThe term defense services has the meaning
			 given the term in section 644(f) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2403(f)).
							(4)Military and
			 security forcesThe term military and security
			 forces means national armies, national air forces, national navies,
			 national guard forces, police forces, and border security forces, but does not
			 include nongovernmental or irregular forces (such as private militias).
							(5)East Africa
			 regionThe term East Africa region means Burundi,
			 Djibouti, Ethiopia, Kenya, Somalia, and Uganda.
							(h)ExpirationThe
			 authority provided in subsection (a) may not be exercised after December 31,
			 2014.
						(i)Excess defense
			 articles
							(1)Additional
			 authorityThe authority provided by subsection (a) is in addition
			 to the authority provided by section 516 of the Foreign Assistance Act of
			 1961.
							(2)Exemptions(A)During fiscal years
			 2013 and 2014, the value of excess defense articles transferred from the stocks
			 of the Department of Defense in Afghanistan to Afghanistan, Yemen, Somalia, or
			 other countries in the East Africa region pursuant to section 516 of the
			 Foreign Assistance Act of 1961 shall not be counted against the limitation on
			 the aggregate value of excess defense articles transferred contained in
			 subsection (g) of such section.
								(B)During fiscal years 2013 and 2014, any
			 excess defense articles specified in subparagraph (A) shall not be subject to
			 the authorities and limitations applicable to excess defense articles under
			 section 516 of the Foreign Assistance Act of 1961 contained in subsections
			 (b)(1)(B) and (e) of such section.
								(3)Construction
			 equipmentNotwithstanding section 644(g) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2403(g)) and section 2562 of title 10, United
			 States Code, construction equipment from the stocks of the Department of
			 Defense in Afghanistan may be transferred as excess defense articles under
			 section 516 of the Foreign Assistance Act of 1961 and subject to the provisions
			 of this subsection.
							CReports
					1231.Review and reports on Department of Defense
			 efforts to build the capacity of and partner with foreign security
			 forces
						(a)Review
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Defense Policy Board shall conduct a review of
			 the efforts of the Department of Defense to build the capacity of, or partner
			 with, foreign security forces in support of national defense and security
			 strategies.
							(2)ElementsThe review required by this subsection
			 shall include the following:
								(A)An examination of the ways in which the
			 efforts of the Department to build the capacity of, or partner with, foreign
			 security forces directly support implementation of current national defense and
			 security strategies.
								(B)An assessment of the range of effects that
			 efforts of the Department to build the capacity of, or partner with, foreign
			 security forces are designed to achieve in support of current national defense
			 and security strategies.
								(C)An assessment of the criteria used for
			 prioritizing such efforts in support of national defense and security
			 strategies.
								(D)An identification of the authorities the
			 Department currently uses to implement such efforts, together with an
			 assessment of the adequacy of such authorities.
								(E)An assessment of the capabilities required
			 by the Department to implement such efforts.
								(F)An assessment of the most effective
			 distribution of the roles and responsibilities for such efforts within the
			 Department, together with an assessment whether the Department military and
			 civilian workforce is appropriately sized and shaped to meet the requirements
			 of such efforts.
								(G)An evaluation of current measures of the
			 Department for assessing activities of the Department designed to build the
			 capacity of, or partner with, foreign security forces, including an assessment
			 whether such measures address the extent to which such activities directly
			 support the priorities of national defense and security strategies.
								(H)An identification of recommendations for
			 clarifying or improving the guidance and assessment measures of the Department
			 relating to its efforts to build the capacity of, or partner with, foreign
			 security forces in support of national defense and security strategies.
								(3)ReportNot later than 90 days after the completion
			 of the review required by this subsection, the Secretary of Defense shall
			 submit to the congressional defense committees a report containing the result
			 of the review.
							(b)Strategic guidance on Department of Defense
			 efforts To build partner capacity and other partnership
			 initiativesNot later than
			 120 days after the completion of the review required by subsection (a), the
			 Secretary of Defense shall, in coordination with the Chairman of the Joint
			 Chiefs of Staff, submit to the congressional defense committees a report
			 setting forth the following:
							(1)An assessment, taking into account the
			 recommendations of the Defense Policy Board in the review required by
			 subsection (a), of the efforts of the Department of Defense to build the
			 capacity of, and partner with, foreign military forces in support of national
			 defense and security strategies.
							(2)Strategic guidance for the Department for
			 its efforts to build the capacity of, and partner with, foreign military forces
			 in support of national defense and security strategies, which guidance shall
			 address—
								(A)the ways such efforts directly support the
			 goals and objectives of national defense and security strategies;
								(B)the criteria to be used for prioritizing
			 activities to implement such efforts in support of national defense and
			 security strategies;
								(C)the measures to be used to assess the
			 effects achieved by such efforts and the extent to which such effects support
			 the objectives of national defense and security strategies;
								(D)the appropriate roles and responsibilities
			 of the Armed Forces, the Defense Agencies, and other components of the
			 Department in conducting such efforts; and
								(E)the relationship of Department workforce
			 planning with the requirements for such efforts.
								1232.Additional elements in annual report on
			 military and security developments involving the People's Republic of
			 ChinaSection 1202 of the
			 National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is
			 amended—
						(1)in subsection (b)—
							(A)by amending paragraph (9) to read as
			 follows:
								
									(9)Developments in China’s asymmetric
				capabilities, including efforts to develop and deploy cyberwarfare and
				electronic warfare capabilities, and associated activities originating or
				suspected of originating from China. This discussion of these developments
				shall include—
										(A)the nature of China's cyber activities
				directed against the Department of Defense and an assessment of the damage
				inflicted on the Department of Defense by reason thereof, and the potential
				harms;
										(B)a description of China’s strategy for use
				and potential targets of offensive cyberwarfare and electronic warfare
				capabilities;
										(C)details on the number of malicious cyber
				incidents emanating from Internet Protocol addresses in China, including a
				comparison of the number of incidents during the reporting period to previous
				years; and
										(D)details regarding the specific People’s
				Liberation Army; state security; research and academic; state-owned,
				associated, or other commercial enterprises; and other relevant actors involved
				in supporting or conducting cyberwarfare and electronic warfare activities and
				capabilities.
										;
							(B)by redesignating paragraphs (10), (11), and
			 (12) as paragraphs (15), (16), and (17) respectively;
							(C)by inserting after paragraph (9) the
			 following new paragraphs:
								
									(10)The strategy and capabilities of Chinese
				space programs, including trends, global and regional activities, the
				involvement of military and civilian organizations, including state-owned
				enterprises, academic institutions, and commercial entities, and efforts to
				develop, acquire, or gain access to advanced technologies that would enhance
				Chinese military capabilities.
									(11)Developments in China’s nuclear
				capabilities, which shall include the following:
										(A)The size and state of China’s nuclear
				stockpile.
										(B)A description of China’s nuclear strategy
				and associated doctrines.
										(C)A description of the quantity, range,
				payload features, and location of China’s nuclear missiles and the quantity and
				operational status of their associated launchers or platforms.
										(D)An analysis of China’s efforts to use
				electromagnetic pulse.
										(E)Projections of possible future Chinese
				nuclear arsenals, their capabilities, and associated doctrines.
										(F)A description of China’s fissile material
				stockpile and civil and military production capabilities and capacities.
										(G)A discussion of any significant
				uncertainties or knowledge gaps surrounding China’s nuclear weapons program and
				the potential implications of any such knowledge gaps for the security of the
				United States and its allies.
										(12)A description of China’s anti-access and
				area denial capabilities.
									(13)A description of China’s command, control,
				communications, computers, intelligence, surveillance, and reconnaissance
				modernization program and its applications for China’s precision guided
				weapons.
									(14)A description of China’s maritime
				activities, including—
										(A)China’s response to Freedom of Navigation
				activities conducted by the Department of Defense;
										(B)an account of each time People’s Liberation
				Army Navy vessels have transited outside the First Island Chain, including the
				type of vessels that were involved; and
										(C)the role of China’s maritime law
				enforcement vessels in maritime incidents, including details regarding any
				collaboration between China’s law enforcement vessels and the People’s
				Liberation Army Navy.
										;
				and
							(D)by adding after paragraph (17), as
			 redesignated by subparagraph (B), the following new paragraphs:
								
									(18)A description of Chinese
				military-to-military relationships with other countries, including the size and
				activity of military attache offices around the world and military education
				programs conducted in China for other countries or in other countries for the
				Chinese.
									(19)A description of any significant sale or
				transfer of military hardware, expertise, and technology to or from the
				People’s Republic of China, including a forecast of possible future sales and
				transfers, and a description of the implications of those sales and transfers
				for the security of the United States and its friends and allies in Asia. The
				information under this paragraph shall include—
										(A)the extent of the People's Republic of
				China’s knowledge, cooperation, or condoning of sales or transfers of military
				hardware, expertise, or technology to receiving states;
										(B)the extent in each selling state of
				government knowledge, cooperation, or condoning of sales or transfers of
				military hardware, expertise, or technology to the People’s Republic of
				China;
										(C)an itemization of significant sales and
				transfers of military hardware, expertise, or technology that have taken place
				during the reporting period;
										(D)significant assistance by any selling state
				to key research and development programs in China, including programs for
				development of weapons of mass destruction and delivery vehicles for such
				weapons, programs for development of advanced conventional weapons, and
				programs for development of unconventional weapons;
										(E)significant assistance by the People's
				Republic of China to the research and development programs of purchasing or
				receiving states, including programs for development of weapons of mass
				destruction and delivery vehicles for such weapons, programs for development of
				advanced conventional weapons, and programs for development of unconventional
				weapons;
										(F)the extent to which arms sales to or from
				the People’s Republic of China are a source of funds for military research and
				development or procurement programs in China or the selling state;
										(G)a discussion of the ability of the People’s
				Liberation Army to assimilate such sales or transfers, mass produce new
				equipment, and develop doctrine for use; and
										(H)a discussion of the potential threat of
				developments related to such sales on the security interests of the United
				States and its friends and allies in
				Asia.
										;
				and
							(2)by amending subsection (d) to read as
			 follows:
							
								(d)Combatant Commander
				AssessmentThe report
				required under subsection (a) shall include an annex, in classified or
				unclassified form, that includes an assessment of the Commander of the United
				States Pacific Command on the following matters:
									(1)Any gaps in intelligence that limit the
				ability of the Commander to address challenges posed by the People’s Republic
				of China.
									(2)Any gaps in the capabilities, capacity, and
				authorities of the Commander to address challenges posed by the People’s
				Republic of China to the United States Armed Forces and United States interests
				in the region.
									(3)Any other matters the Commander considers
				to be
				relevant.
									.
						1233.Report on
			 implementation by Government of Bahrain of recommendations in Report of the
			 Bahrain Independent Commission of Inquiry
						(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives a report on the implementation by the Government of Bahrain of
			 the recommendations contained in the Report of the Bahrain Independent
			 Commission of Inquiry.
						(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
							(1)A description of
			 the specific steps taken by the Government of Bahrain to implement each of the
			 26 recommendations contained in the Report of the Bahrain Independent
			 Commission of Inquiry.
							(2)An assessment of
			 whether each recommendation has been fully complied with by the Government of
			 Bahrain.
							(3)An assessment of
			 the impact of the findings of the Report of the Bahrain Independent Commission
			 of Inquiry on progress toward democracy and respect for human rights in
			 Bahrain.
							1234.Reports on Syria
						(a)Report on opposition groups
							(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Director of National Intelligence and Secretary
			 of State shall submit to Congress a report describing in detail all the known
			 opposition groups, both independent and state-sponsored, inside and outside of
			 Syria, operating directly or indirectly to oppose the Government of
			 Syria.
							(2)ContentThe report required under paragraph (1)
			 shall include the following elements:
								(A)An assessment of the current military
			 capacity of opposition forces.
								(B)An assessment of the ability of opposition
			 forces inside and outside of Syria to establish military and political
			 activities impacting Syria, together with a practicable timetable for
			 accomplishing these objectives.
								(C)An assessment of the ability of any of the
			 opposition groups to establish effective military and political control in
			 Syria.
								(D)A description of the composition and
			 political agenda of each of the known opposition groups inside and outside of
			 Syria, and an assessment of the degree to which such groups represent the views
			 of the people of Syria as a whole.
								(E)A description of the financial resources
			 currently available to opposition groups and known potential sources of
			 continued financing.
								(F)An assessment of the relationship between
			 each of the Syrian opposition groups and the Muslim Brotherhood, al Qaeda,
			 Hezbollah, Hamas, and any other groups that have promoted an agenda that would
			 negatively impact United States national interests.
								(G)An assessment of the impact of support from
			 the United States and challenges to providing such additional support to
			 opposition forces on the factors discussed in subparagraphs (A) through
			 (F).
								(b)Report on weapons stockpiles
							(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Director of National Intelligence and Secretary
			 of Defense shall submit to Congress an assessment of the size and security of
			 conventional and non-conventional weapons stockpiles in Syria.
							(2)ContentThe report required under paragraph (1)
			 shall include the following elements:
								(A)A description of who has or may have access
			 to the stockpiles.
								(B)A description of the sources and types of
			 weapons flowing from outside Syria to both government and opposition
			 forces.
								(C)A description of U.S. and international
			 efforts to prevent the proliferation of conventional, biological, chemical, and
			 other types of weapons in Syria.
								(c)Report on current activities and future
			 plans To provide assistance to Syria’s political opposition
							(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to Congress a
			 report on all the support provided to opposition political forces in
			 Syria.
							(2)ContentThe report required under paragraph (1)
			 shall include the following elements:
								(A)A full description of the current technical
			 assistance democracy programs conducted by the Department of State and United
			 States Agency for International Development to support the political opposition
			 in Syria.
								(B)A full summary of the communications
			 equipment that is currently being provided to the political opposition in
			 Syria, including a description of the entities that have received and that will
			 continue to receive such equipment.
								(C)A description of any additional activities
			 the United States plans to undertake in support of the political opposition in
			 Syria.
								(D)A description of the funding levels
			 currently dedicated to support the political opposition in Syria.
								(E)A description of obstacles and challenges
			 to providing additional support to Syria's political opposition.
								(d)FormThe reports required by this section may be
			 submitted in a classified form.
						1235.Report on
			 military activities to deny or significantly degrade the use of air power
			 against civilian and opposition groups in Syria
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Chairman
			 of the Joint Chiefs of Staff, submit to the congressional defense committees a
			 report identifying the limited military activities that could deny or
			 significantly degrade the ability of President Bashar al-Assad of Syria, and
			 forces loyal to him, to use air power against civilians and opposition groups
			 in Syria.
						(b)Nature of
			 military activities
							(1)Principal
			 purposeThe principal purpose of the military activities
			 identified for purposes of the report required by subsection (a) shall be to
			 advance the goals of President Obama of stopping the killing of civilians in
			 Syria and creating conditions for a transition to a democratic, pluralistic
			 political system in Syria.
							(2)Additional
			 goalsThe military activities identified for purposes of the
			 report shall also meet the goals as follows:
								(A)That the United
			 States Armed Forces conduct such activities with foreign allies or
			 partners.
								(B)That United
			 States ground troops not be deployed onto Syrian territory.
								(C)That the risk to
			 civilians on the ground in Syria be limited.
								(D)That the risks to
			 United States military personnel be limited.
								(E)That the
			 financial costs to the United States be limited.
								(c)Elements on
			 potential military activitiesThe report required by subsection
			 (a) shall include a comprehensive description, evaluation, and assessment of
			 the potential effectiveness of the following military activities, as required
			 by subsection (a):
							(1)The deployment of
			 air defense systems, such as Patriot missile batteries, to neighboring
			 countries for the purpose of denying or significantly degrading the operational
			 capability of Syria aircraft.
							(2)The establishment
			 of one or more no-fly zones over key population centers in Syria.
							(3)Limited air
			 strikes to destroy or significantly degrade Syria aircraft.
							(4)Such other
			 military activities as the Secretary considers appropriate to achieve the goals
			 stated in subsection (b).
							(d)Elements in
			 description of potential military activitiesFor each military
			 activity that the Secretary identifies in subsection (c), the comprehensive
			 description of such activities under that subsection shall include, but not be
			 limited to, the type and the number of United States military personnel and
			 assets to be involved in such activities, the anticipated duration of such
			 activities, and the anticipated cost of such activities. The report shall also
			 identify what elements would be required to maximize the effectiveness of such
			 military activities.
						(e)No
			 authorization for use of military forceNothing in this section
			 shall be construed as a declaration of war or an authorization for the use of
			 force.
						(f)The report
			 required in subsection (a) shall be delivered in classified form.
						DOther Matters
					1241.Improved administration of the American,
			 British, Canadian, and Australian Armies’ Program
						(a)Authority
							(1)In generalChapter 6 of title 10, United States Code,
			 is amended by adding at the end the following new section:
								
									168a.American, British, Canadian, and Australian
				Armies' Program: administration; agreements with other participating
				countries
										(a)AuthorityAs part of the participation by the United
				States in the land-force program known as the American, British, Canadian, and
				Australian Armies’ Program (in this section referred to as the
				Program), the Secretary of Defense may, with the concurrence of
				the Secretary of State, enter into agreements with the other participating
				countries in accordance with this section, and the Program shall be managed
				pursuant to a joint agreement among the participating countries.
										(b)Participating countriesIn addition to the United States, the
				countries participating in the Program are the following:
											(1)Australia.
											(2)Canada.
											(3)New Zealand.
											(4)The United Kingdom.
											(c)Contributions by participants(1)An agreement under subsection (a) shall
				provide that each participating country shall contribute to the Program—
												(A)its equitable share of the full cost for
				the Program, including the full cost of overhead and administrative costs
				related to the Program; and
												(B)any amount allocated to it in accordance
				with the agreement for the cost for monetary claims asserted against any
				participating country as a result of participation in the Program.
												(2)Such an agreement shall also provide that
				each participating country (including the United States) may provide its
				contribution for its equitable share under the agreement in funds, in personal
				property, or in services required for the Program (or in any combination
				thereof).
											(3)Any contribution by the United States to
				the Program that is provided in funds shall be made from funds available to the
				Department of Defense for operation and maintenance.
											(4)Any contribution received by the United
				States from another participating country to meet that country’s share of the
				costs of the Program shall be credited to appropriations available to the
				Department of Defense, as determined by the Secretary of Defense. The amount of
				a contribution credited to an appropriation account in connection with the
				Program shall be available only for payment of the share of the Program
				expenses allocated to the participating country making the contribution.
				Amounts so credited shall be available for the following purposes:
												(A)Payments to contractors and other suppliers
				(including the Department of Defense and participating countries acting as
				suppliers) for necessary goods and services of the Program.
												(B)Payments for any damages and costs
				resulting from the performance or cancellation of any contract or other
				obligation in support of the Program.
												(C)Payments for any monetary claim against a
				participating country as a result of the participation of that country in the
				Program.
												(D)Payments or reimbursements of other Program
				expenses, including overhead and administrative costs for any administrative
				office for the Program.
												(E)Refunds to other participating
				countries.
												(5)Costs for the operation of any office
				established to carry out the Program shall be borne jointly by the
				participating countries as provided for in an agreement referred to in
				subsection (a).
											(d)Authority To contract for program
				activitiesAs part of the
				participation by the United States in the Program, the Secretary of Defense may
				enter into contracts or incur other obligations on behalf of the other
				participating countries for activities under the Program. Any payment for such
				a contract or other obligation under this subsection may be paid only from
				contributions credited to an appropriation under subsection (c)(4).
										(e)Disposal of propertyAs part of the participation by the United
				States in the Program, the Secretary of Defense may, with respect to any
				property that is jointly acquired by the countries participating in the
				Program, agree to the disposal of the property without regard to any law of the
				United States that is otherwise applicable to the disposal of property owned by
				the United States. Such disposal may include the transfer of the interest of
				the United States in the property to one or more of the other participating
				countries or the sale of the property. Reimbursement for the value of the
				property disposed of (including the value of the interest of the United States
				in the property) shall be made in accordance with an agreement under subsection
				(a).
										(f)SunsetAny agreement entered into by the United
				States with another country under subsection (a), and United States
				participation in the joint agreement described in that subsection, shall expire
				not later than five years after the date of the enactment of the National
				Defense Authorization Act for Fiscal Year
				2013.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 6 of such title is amended by adding at the end the following new
			 item:
								
									
										168a. American,
				British, Canadian, and Australian Armies' Program: administration; agreements
				with other participating
				countries.
									
									.
							(b)ReportNot later than 60 days before the
			 expiration date for agreements under subsection (a) of section 168a of title
			 10, United States Code (as added by subsection (a) of this section), pursuant
			 to subsection (f) of such section, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the activities, costs, and accomplishments of the American, British,
			 Canadian, and Australian Armies’ Program during the five-year period ending on
			 the date of such report.
						1242.United States participation in Headquarters
			 Eurocorps
						(a)Participation authorizedThe Secretary of Defense may, with the
			 concurrence of the Secretary of State, authorize the participation of members
			 of the Armed Forces as members of the staff of Headquarters Eurocorps for the
			 purpose of supporting the North Atlantic Treaty Organization (NATO) activities
			 of the NATO Rapid Deployable Corps Eurocorps.
						(b)Memorandum of understanding
							(1)RequirementThe participation of members of the Armed
			 Forces as members of the staff of Headquarters Eurocorps shall be in accordance
			 with the terms of one or more memoranda of understanding entered into by the
			 Secretary of Defense, with the concurrence of the Secretary of State, and
			 Headquarters Eurocorps.
							(2)Cost-sharing arrangementsIf Department of Defense facilities,
			 equipment, or funds are used to support Headquarters Eurocorps, the memoranda
			 of understanding under paragraph (1) shall provide details of any cost-sharing
			 arrangement or other funding arrangement.
							(c)Limitation on number of members
			 participating as staffNot
			 more than two members of the Armed Forces may participate as members of the
			 staff of Headquarters Eurocorps, until the Secretary of Defense submits to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth the following:
							(1)A certification by the Secretary of Defense
			 that the participation of more than two members of the Armed Forces in
			 Headquarters Eurocorps is in the national interests of the United
			 States.
							(2)A description of the benefits of the
			 participation of the additional members proposed by the Secretary.
							(3)A description of the plans for the
			 participation of the additional members proposed by the Secretary, including
			 the grades and posts to be filled.
							(4)A description of the costs associated with
			 the participation of the additional members proposed by the Secretary.
							(d)Availability of appropriated funds
							(1)AvailabilityFunds appropriated to the Department of
			 Defense for operation and maintenance are available as follows:
								(A)To pay the United States’ share of the
			 operating expenses of Headquarters Eurocorps.
								(B)To pay the costs of the participation of
			 members of the Armed Forces participating as members of the staff of
			 Headquarters Eurocorps, including the costs of expenses of such
			 participants.
								(2)LimitationNo funds may be used under this section to
			 fund the pay or salaries of members of the Armed Forces who participate as
			 members of the staff of the Headquarters, North Atlantic Treaty Organization
			 (NATO) Rapid Deployable Corps under this section.
							(e)Headquarters Eurocorps
			 definedIn this section, the
			 term Headquarters Eurocorps refers to the multinational military
			 headquarters, established on October 1, 1993, which is one of the High
			 Readiness Forces (Land) associated with the Allied Rapid Reaction Corps of
			 NATO.
						1243.Department of Defense participation in
			 European program on multilateral exchange of air transportation and air
			 refueling services
						(a)Participation authorized
							(1)In generalThe Secretary of Defense may, with the
			 concurrence of the Secretary of State, authorize the participation of the
			 United States in the Air Transport, Air-to-Air Refueling and other Exchanges of
			 Services program (in this section referred to as the ATARES
			 program) of the Movement Coordination Centre Europe.
							(2)Scope of participationParticipation in the ATARES program under
			 paragraph (1) shall be limited to the reciprocal exchange or transfer of air
			 transportation and air refueling services on a reimbursable basis or by
			 replacement-in-kind or the exchange of air transportation or air refueling
			 services of an equal value.
							(3)LimitationsThe United States’ balance of executed
			 flight hours, whether as credits or debits, in participation in the ATARES
			 program under paragraph (1) may not exceed 500 hours. The United States'
			 balanced of executed flight hours for air refueling in the ATARES program under
			 paragraph (1) may not exceed 200 hours.
							(b)Written arrangement or agreement
							(1)Arrangement or agreement
			 requiredThe participation of
			 the United States in the ATARES program under subsection (a) shall be in
			 accordance with a written arrangement or agreement entered into by the
			 Secretary of Defense, with the concurrence of the Secretary of State, and the
			 Movement Coordination Centre Europe.
							(2)Funding arrangementsIf Department of Defense facilities,
			 equipment, or funds are used to support the ATARES program, the written
			 arrangement or agreement under paragraph (1) shall specify the details of any
			 equitable cost sharing or other funding arrangement.
							(3)Other
			 elementsAny written
			 arrangement or agreement entered into under paragraph (1) shall require that
			 any accrued credits and liabilities resulting from an unequal exchange or
			 transfer of air transportation or air refueling services shall be liquidated,
			 not less than once every five years, through the ATARES program.
							(c)ImplementationIn carrying out any written arrangement or
			 agreement entered into under subsection (b), the Secretary of Defense
			 may—
							(1)pay the United States’ equitable share of
			 the operating expenses of the Movement Coordination Centre Europe and the
			 ATARES consortium from funds available to the Department of Defense for
			 operation and maintenance; and
							(2)assign members of the Armed Forces or
			 Department of Defense civilian personnel, from among members and personnel
			 within billets authorized for the United States European Command, to duty at
			 the Movement Coordination Centre Europe as necessary to fulfill the United
			 States’ obligations under that arrangement or agreement.
							(d)Crediting of receiptsAny amount received by the United States in
			 carrying out a written arrangement or agreement entered into under subsection
			 (b) shall be credited, as elected by the Secretary of Defense, to the
			 following:
							(1)The appropriation, fund, or account used in
			 incurring the obligation for which such amount is received.
							(2)An appropriation, fund, or account
			 currently available for the purposes for which such obligation was made.
							(e)Annual Secretary of Defense
			 reportsNot later than 30
			 days after the end of each fiscal year in which the authority provided by this
			 section is in effect, the Secretary of Defense shall submit to Congress a
			 report on United States participation in the ATARES program during such fiscal
			 year. Each report shall include the following:
							(1)The United States balance of executed
			 flight hours at the end of the fiscal year covered by such report.
							(2)The types of services exchanged or
			 transferred during the fiscal year covered by such report.
							(3)A description of any United States costs
			 under the written arrangement or agreement under subsection (b)(1) in
			 connection with the use of Department of Defense facilities, equipment, or
			 funds to support the ATARES program under that subsection as provided by
			 subsection (b)(2).
							(4)A description of the United States’
			 equitable share of the operating expenses of the Movement Coordination Centre
			 Europe and the ATARES consortium paid under subsection (c)(1).
							(5)A description of any amounts received by
			 the United States in carrying out a written arrangement or agreement entered
			 into under subsection (b).
							(f)Comptroller General of United States
			 reportNot later than one
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the congressional defense committees a report
			 on the ATARES program. The report shall set forth the assessment of the
			 Comptroller General of the program, including the types of services available
			 under the program, whether the program is achieving its intended purposes, and,
			 on the basis of actual cost data from the performance of the program, the
			 cost-effectiveness of the program.
						(g)ExpirationThe authority provided by this section to
			 participate in the ATARES program shall expire five years after the date on
			 which the Secretary of Defense first enters into a written arrangement or
			 agreement under subsection (b). The Secretary shall publish notice of such date
			 on a public website of the Department of Defense.
						1244.Authority to establish program to provide
			 assistance to foreign civilians for harm incident to combat operations of the
			 Armed Forces in foreign countries
						(a)Authority To establish
			 programThe Secretary of
			 Defense may establish a program, under such regulations as the Secretary may
			 prescribe, to enable military commanders at their discretion to provide
			 assistance to foreign civilians for damage, personal injury, or death that is
			 incident to combat operations of the Armed Forces in a foreign country.
						(b)Elements
							(1)Nature of assistanceAny assistance provided under a program
			 under subsection (a) may be provided only ex gratia, and shall not be
			 considered an admission or acknowledgment of any legal obligation to compensate
			 for any damage, personal injury, or death.
							(2)Treatment with other
			 compensationIn the event
			 compensation for damage, personal injury, or death covered by this section is
			 received through a separate program operated by the United States Government,
			 receipt of compensation in such amount should be considered by the commander or
			 legal advisor determining appropriate assistance under a program under
			 subsection (a).
							(3)Amount of assistanceIf the Secretary of Defense determines a
			 program under subsection (a) to be fitting in a particular setting, the amount
			 of assistance, if any, to be provided to civilians determined to have suffered
			 harm incident to combat operations of the Armed Forces under the program should
			 be determined pursuant to regulations prescribed by the Secretary and based on
			 an assessment of cultural appropriateness and prevailing economic
			 conditions.
							(c)Records
							(1)In generalThe regulations prescribed by the Secretary
			 of Defense for purposes of any program under subsection (a) shall include
			 requirements as follows:
								(A)That local military commanders maintain a
			 written record of any assistance offered or denied under such program.
								(B)That local military commanders submit on a
			 timely basis a report summarizing such written records to the appropriate
			 office in the Department of Defense as specified by the Secretary in such
			 regulations.
								1245.Sustainability
			 requirements for certain capital projects in connection with overseas
			 contingency operations
						(a)Limitation
							(1)In
			 generalCommencing 60 days after the date of the enactment of
			 this Act—
								(A)amounts
			 authorized to be appropriated for the Department of Defense may not be
			 obligated or expended for a capital project described in subsection (b) unless
			 the Secretary of Defense, in consultation with the United States commander of
			 military operations in the country in which the project will be carried out,
			 completes an assessment on the necessity and sustainability of the
			 project;
								(B)amounts
			 authorized to be appropriated for the Department of State may not be obligated
			 or expended for a capital project described in subsection (b) unless the
			 Secretary of State, in consultation with the Chief of Mission in the country in
			 which the project will be carried out, completes an assessment on the necessity
			 and sustainability of the project; and
								(C)amounts
			 authorized to be appropriated for the United States Agency for International
			 Development may not be obligated or expended for a capital project described in
			 subsection (b) unless the Administrator of the United States Agency for
			 International Development, in consultation with the Mission Director and the
			 Chief of Mission in the country in which the project will be carried out,
			 completes an assessment on the necessity and sustainability of the
			 project.
								(2)ElementsEach
			 assessment on a capital project under this subsection shall include, but not be
			 limited to, the following:
								(A)An estimate of
			 the total cost of the completed project to the United States.
								(B)An estimate of
			 the financial and other requirements necessary for the host government to
			 sustain the project on an annual basis after completion of the project.
								(C)An assessment
			 whether the host government has the capacity (in both financial and human
			 resources) to maintain and use the project after completion.
								(D)A description of
			 any arrangements for the sustainment of the project following its completion if
			 the host government lacks the capacity (in financial or human resources) to
			 maintain the project.
								(E)An assessment
			 whether the host government has requested or expressed its need for the
			 project, and an explanation of the decision to proceed with the project absent
			 such request or need.
								(F)An assessment by
			 the Secretary of Defense, where applicable, of the effect of the project on the
			 military mission of the United States in the country concerned
								(b)Covered capital
			 projects
							(1)In
			 generalExcept as provided in paragraph (2), a capital project
			 described in this subsection is any capital project overseas for an overseas
			 contingency operation for the benefit of a host country and funded by the
			 Department of Defense, the Department of State, or the United States Agency for
			 International Development, as applicable, if the capital project—
								(A)in the case of a
			 project that directly supports building the capacity of indigenous security
			 forces in the host country, has an estimated value in excess of
			 $10,000,000;
								(B)in the case of
			 any project not covered by subparagraph (A) that is to be funded by the
			 Department of State or the United States Agency for International Development,
			 has an estimated value in excess of $5,000,000; or
								(C)in the case of
			 any other project, has an estimated value in excess of $2,000,000.
								(2)ExclusionA
			 capital project described in this subsection does not include any project for
			 military construction (as that term is defined in section 114(b) of title 10,
			 United States Code) or a military family housing project under section 2821 of
			 such title.
							(c)WaiverThe
			 Secretary of Defense, the Secretary of State, or the Administrator of the
			 United States Agency for International Development, as applicable, may waive
			 the limitation in subsection (a) in order to initiate a capital project if such
			 Secretary or the Administrator, as the case may be, determines that the project
			 is in the national security, diplomatic, or humanitarian interests of the
			 United States. In the first report submitted under subsection (d) after any
			 waiver under this subsection, such Secretary or the Administrator shall include
			 a detailed justification of such waiver. Not later than 45 days after issuing a
			 waiver under this subsection, such Secretary or the Administrator shall submit
			 to Congress the assessment described in subsection (a) with respect to the
			 capital project concerned.
						(d)Semi-annual
			 reports
							(1)In
			 generalNot later than 30 days after the end of each fiscal-year
			 half-year the Secretary of Defense, the Secretary of State, and the
			 Administrator of the United States Agency for International Development shall
			 each submit to the appropriate committees of Congress a report setting forth
			 each assessment conducted under subsection (a) by such Secretary or the
			 Administrator, as the case may be, during such fiscal-year half-year, including
			 the elements of each capital project assessed specified in subsection
			 (a)(2).
							(2)Additional
			 elementsIn addition to the matters provided for in paragraph
			 (1), each report under that paragraph shall include the following:
								(A)For each capital
			 project covered by such report, an evaluation (other than by amount of funds
			 expended) of the effectiveness of such project, including, at a minimum, the
			 following:
									(i)The
			 stated goals of the project.
									(ii)The actions
			 taken to assess and verify whether the project has met the stated goals of the
			 project or is on track to meet such goals when completed.
									(iii)The current and
			 anticipated levels of involvement of local governments, communities, and
			 individuals in the project.
									(B)For each country
			 or region in which a capital project covered by such report is being carried
			 out, an assessment of the following:
									(i)The
			 current and anticipated effects of violence in the country or region on all the
			 projects in the country or region covered by such report.
									(ii)The current and
			 anticipated levels of corruption or fraud in the country or region in the
			 connection with all the projects in the country or region covered by such
			 report, and the current and anticipated risks of corruption or fraud in
			 connection with such projects.
									(3)FormEach
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
							(e)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
								(2)The term capital project has
			 the meaning given that term in section 308 of the Aid, Trade, and
			 Competitiveness Act of 1992 (22 U.S.C. 2421e).
							(3)The term overseas contingency
			 operation means a military operation outside the United States and its
			 territories and possessions that is a contingency operation (as that term is
			 defined in section 101(a)(13) of title 10, United States Code).
							1246.Efforts to
			 remove Joseph Kony from power and end atrocities committed by the Lord's
			 Resistance ArmyConsistent
			 with the Lord's Resistance Army Disarmament and Northern Uganda Recovery Act of
			 2009 (Public Law 111–172), it is the sense of the Senate that—
						(1)the ongoing
			 United States advise and assist operation to support the regional governments
			 in Africa in their ongoing efforts to apprehend or remove Joseph Kony and his
			 top commanders from the battlefield and end atrocities perpetuated by his
			 Lord’s Resistance Army should continue;
						(2)using amounts
			 authorized to be appropriated by section 301 and specified in the funding table
			 in section 4301 for Operation and Maintenance, Defense-wide for
			 Additional ISR Support to Operation Observant Compass, the
			 Secretary of Defense should provide increased intelligence, surveillance, and
			 reconnaissance assets to support the ongoing efforts of United States Special
			 Operations Forces to advise and assist regional partners as they conduct
			 operations against the Lord’s Resistance Army in Central Africa;
						(3)United States and
			 regional African forces should increase their operational coordination;
			 and
						(4)the regional
			 governments should recommit themselves to the operations sanctioned by the
			 African Union Peace and Security Council resolution.
						1247.Imposition of
			 sanctions with respect to support for the rebel group known as M23
						(a)Blocking of
			 assetsThe Secretary of the Treasury shall, pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or
			 Executive Order 13413 (74 Fed. Reg. 64105; relating to blocking property of
			 certain persons contributing to the conflict in the Democratic Republic of the
			 Congo), block and prohibit all transactions in all property and interests in
			 property of a person described in subsection (c) if such property and interests
			 in property are in the United States, come within the United States, or are or
			 come within the possession or control of a United States person.
						(b)Visa
			 banThe Secretary of State shall deny a visa to, and the
			 Secretary of Homeland Security shall exclude from the United States, any alien
			 who is a person described in subsection (c).
						(c)Persons
			 describedA person described in this subsection is a person that
			 the President determines provides, on or after the date of the enactment of
			 this Act, significant financial, material, or technological support to
			 M23.
						(d)WaiverThe
			 President may waive the application of this section with respect to a person if
			 the President determines and reports to the appropriate congressional
			 committees that the waiver is in the national interest of the United
			 States.
						(e)Termination of
			 sanctionsThe President may terminate sanctions imposed under
			 this section with respect to a person on and after the date on which the
			 President determines and reports to the appropriate congressional committees
			 that the person has terminated the provision of significant financial,
			 material, and technological support to M23.
						(f)Termination of
			 sectionThis section shall terminate on the date on which the
			 President determines that M23 is no longer a significant threat to peace and
			 security in the Democratic Republic of the Congo.
						(g)DefinitionsIn
			 this section:
							(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
								(A)the Committee on
			 Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of
			 the Senate; and
								(B)the Committee on
			 Financial Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								(2)M23The
			 term M23 refers to the rebel group known as M23 operating in the
			 Democratic Republic of the Congo that derives its name from the March 23, 2009,
			 agreement between the Government of the Democratic Republic of the Congo and
			 the National Congress for the Defense of the People (or any successor
			 group).
							(3)United States
			 personThe term United States person means—
								(A)an individual who
			 is a United States citizen or an alien lawfully admitted for permanent
			 residence to the United States; or
								(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States.
								1248.Program on
			 repair, overhaul, and refurbishment of defense articles for sale or transfer to
			 eligible foreign countries and entities
						(a)Program
			 authorizedThe Secretary of Defense may carry out a program to
			 repair, overhaul, or refurbish in-stock defense articles in anticipation of the
			 sale or transfer of such defense articles to eligible foreign countries or
			 international organizations under law.
						(b)Fund for
			 support of program authorizedThe Secretary of Defense may
			 establish and administer a fund to be known as the Special Defense
			 Repair Fund (in this section referred to as the Fund) to
			 support the program authorized by subsection (a).
						(c)Credits to
			 Fund
							(1)In
			 generalSubject to paragraphs (2) and (3), the following shall be
			 credited to the Fund:
								(A)Subject to
			 applicable provisions of appropriations Acts, such amounts, not to exceed
			 $48,400,000 per fiscal year, from amounts authorized to be appropriated for the
			 Department of Defense for operation and maintenance for the Army as the
			 Secretary of Defense considers appropriate.
								(B)Notwithstanding
			 section 114(c) of title 10, United States Code, any collection from the sale or
			 transfer of defense articles from Department of Defense stocks repaired,
			 overhauled, or refurbished with amounts from the Fund that are not intended to
			 be replaced which sale or transfer is made pursuant to section 21(a)(1)(A) of
			 the Arms Export Control Act (22 U.S.C. 2761(a)(1)(A)), the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151 et seq.), or another provision of law.
								(C)Notwithstanding
			 section 37(a) of the Arms Export Control Act (22 U.S.C. 2777(a)), any cash
			 payment from the sale or transfer of defense articles from Department of
			 Defense stocks repaired, overhauled, or refurbished with amounts from the Fund
			 that are intended to be replaced.
								(2)Limitation on
			 amounts creditable from sale or transfer of articles
								(A)Credits in
			 connection with articles not to be replacedThe amount credited
			 to the Fund under paragraph (1)(B) in connection with a collection from the
			 sale or transfer of defense articles may not exceed the cost incurred by the
			 Department of Defense in repairing, overhauling, or refurbishing such defense
			 articles under the program authorized by subsection (a).
								(B)Credits in
			 connection with articles to be replacedThe amount credited to
			 the Fund under paragraph (1)(C) in connection with a sale or transfer of
			 defense articles may not exceed the amounts from the Fund used to repair,
			 overhaul, or refurbish such defense articles.
								(3)Limitation on
			 size of FundThe total amount in the Fund at any time may not
			 exceed $50,000,000.
							(4)Treatment of
			 amounts creditedAmounts credited to the Fund under this
			 subsection shall be merged with amounts in the Fund, and shall remain available
			 until expended.
							(d)Nonavailability
			 of amounts in Fund for storage, maintenance, and related
			 costsFollowing the repair, overhaul, or refurbishment of defense
			 articles under the program authorized by subsection (a), amounts in the Fund
			 may not be used to pay costs of storage and maintenance of such defense
			 articles or any other costs associated with the preservation or preparation for
			 sale or transfer of such defense articles.
						(e)Sales or
			 transfers of defense articles
							(1)In
			 generalAny sale or transfer of defense articles repaired,
			 overhauled, or refurbished under the program authorized by subsection (a) shall
			 be in accordance with—
								(A)the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.);
								(B)the Foreign
			 Assistance Act of 1961; or
								(C)another provision
			 of law authorizing such sale or transfer.
								(2)Secretary of
			 State concurrence required for certain sales or transfers to foreign
			 countriesIf the sale or transfer of defense articles occurs in
			 accordance with a provision of law referred to in paragraph (1)(C) that does
			 not otherwise require the concurrence of the Secretary of State for the sale or
			 transfer, the sale or transfer may be made only with the concurrence of the
			 Secretary of State.
							(f)Transfers of
			 amounts
							(1)Transfer to
			 other Department of Defense accountsAmounts in the Fund may be
			 transferred to any Department of Defense account used to carry out the program
			 authorized by subsection (a). Any amount so transferred shall be merged with
			 amounts in the account to which transferred, and shall be available for the
			 same purposes and the same time period as amounts in the account to which
			 transferred.
							(2)Transfer from
			 other Department of Defense accountsUpon a determination by the
			 Secretary of Defense with respect to an amount transferred under paragraph (1)
			 that all or part of such transfer is not necessary for the purposes
			 transferred, such amount may be transferred back to the Fund. Any amount so
			 transferred shall be merged with amounts in the Fund, and shall remain
			 available until expended.
							(g)Certain excess
			 proceeds To be credited to Special Defense Acquisition FundAny
			 collection from the sale or transfer of defense articles that are not intended
			 to be replaced in excess of the amount creditable to the Fund under subsection
			 (c)(2)(A) shall be credited to the Special Defense Acquisition Fund established
			 pursuant to chapter 5 of the Arms Export Control Act (22 U.S.C. 2795 et
			 seq.).
						(h)Reports
							(1)Annual
			 reportNot later than 45 days after the end of each fiscal year
			 through the date of expiration specified in subsection (j), the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 authorities under this section during such fiscal year. Each report shall
			 include, for the fiscal year covered by such report, the following:
								(A)The types and
			 quantities of defense articles repaired, overhauled, or refurbished under the
			 program authorized by subsection (a).
								(B)The value of the
			 repair, overhaul, or refurbishment performed under the program.
								(C)The amount of
			 operation and maintenance funds credited to the Fund under subsection
			 (c)(1)(A).
								(D)The amount of any
			 collections from the sale or transfer of defense articles repaired, overhauled,
			 or refurbished under the program that was credited to the Fund under subsection
			 (c)(1)(B).
								(E)The amount of any
			 cash payments from the sale or transfer of defense articles repaired,
			 overhauled, or refurbished under the program that was credited to the Fund
			 under subsection (c)(1)(C).
								(2)Assessment
			 reportNot later than February 1, 2015, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the operation
			 of the authorities in this section. The report shall include an assessment of
			 the effectiveness of the authorities in meeting the objectives of the program
			 authorized by subsection (a).
							(i)Defense article
			 definedIn this section, the term defense article
			 has the meaning given that term in section 47(3) of the Arms Export Control Act
			 (22 U.S.C. 2794(3)).
						(j)Expiration of
			 authorityThe authority to carry out the program authorized by
			 subsection (a), and to use amounts in the Fund in support of the program, shall
			 expire on September 30, 2015.
						(k)Funding for
			 fiscal year 2013Of the amounts authorized to be appropriated for
			 fiscal year 2013 by section 1504 for Overseas Contingency Operations and
			 available for operation and maintenance for the Army as specified in funding
			 table in section 4302, $48,400,000 shall be available for deposit in the Fund
			 pursuant to subsection (c)(1)(A), with the amount of the deposit to be
			 attributable to amounts otherwise so available for the YMQ–18A unmanned aerial
			 vehicle, which has been cancelled.
						1249.Plan for
			 promoting the security of Afghan women and girls during the security transition
			 process
						(a)FindingsCongress
			 makes the following findings:
							(1)According to the
			 Department of Defense’s April 2012 Report on Progress Toward Security and
			 Stability in Afghanistan:
								(A)U.S. and
			 coalition forces will continue to degrade the Taliban-led insurgency in order
			 to provide time and space to increase the capacity of the Afghan National
			 Security Forces and the Afghan Government so they can assume full
			 responsibility for Afghanistan’s security by the end of 2014.
								(B)Transition
			 to Afghan security lead began in July 2011 and transition to full Afghan
			 security responsibility will be complete country-wide by the end of
			 2014.
								(C)The
			 security of the Afghan people and the stability of the government are used to
			 judge provincial readiness to move to each successive stage of transition
			 implementation.
								(D)For each area
			 designated for transition, a transition implementation plan is developed by the
			 Government of Afghanistan, NATO, and ISAF and approved by the Joint Afghan-NATO
			 Inteqal Board (JANIB). JANIB is also responsible for recommending areas to
			 enter and exit the transition process.
								(2)According to a
			 2002 study on Women, Peace and Security submitted by the Secretary-General of
			 the United Nations pursuant to Security Council resolution 1325 (2000),
			 the suspension of or restriction on women’s enjoyment of their human
			 rights can act as an early-warning indicator of impending or renewed
			 conflict. In Afghanistan, restrictions on women’s mobility and rights can
			 signal the presence of extremist or insurgent elements in a community.
							(3)The security of
			 Afghan women and girls in areas undergoing security transitions will be an
			 important gauge of the transition strategy’s success. Indicators by which to
			 measure women’s security include the mobility of women and girls, the
			 participation of women in local government bodies, the rate of school
			 attendance for girls, women’s access to government services, and the prevalence
			 of violence against women.
							(4)Maintaining and
			 improving physical security for Afghan women and girls throughout the country
			 is critical in order for women and girls to take advantage of opportunities in
			 education, commerce, politics, and other areas of public life, which in turn is
			 essential for the future stability and prosperity of Afghanistan.
							(5)Women who serve
			 as public officials at all levels of the Government of Afghanistan face serious
			 threats to their personal security and that of their families. Many female
			 officials have been the victims of violent crimes, but they are generally not
			 afforded official protection by the Government of Afghanistan or security
			 forces.
							(6)Protecting the
			 security and human rights of Afghan women and girls requires the involvement of
			 Afghan men and boys through education about the important benefits of women’s
			 full participation in social, economic, and political life. Male officials and
			 security personnel can play a particularly important role in supporting and
			 protecting women and girls.
							(7)The Chicago
			 Summit Declaration issued by NATO in May 2012 states: As the Afghan
			 National Police further develop and professionalize, they will evolve towards a
			 sustainable, credible, and accountable civilian law enforcement force that will
			 shoulder the main responsibility for domestic security. This force should be
			 capable of providing policing services to the Afghan population as part of the
			 broader Afghan rule of law system.
							(8)Women face
			 significant barriers to full participation in the ANA and ANP, including a
			 discriminatory or hostile work environment and the lack of separate facilities
			 designed for female personnel.
							(9)As of September
			 2012, female recruitment and retention rates for the Afghan National Security
			 Forces are far below published targets, as follows:
								(A)Approximately
			 1,700 women serve in the Afghan National Security Forces, or less than half of
			 one percent of the total force.
								(B)In 2010,
			 President Hamid Karzai announced plans to recruit and train 5,000 women in the
			 Afghan National Police, or approximately 3 percent of the force, by 2014.
			 Currently, there are approximately 1,370 women in the ANP, or 0.87 percent of
			 the police force.
								(C)Approximately 350
			 women currently serve in the Afghan National Army, representing only 0.17
			 percent of the force. The Government of Afghanistan has said that its goal is
			 to achieve a force that is 10 percent female. As of May 2012, approximately 3
			 percent of new ANA recruits were women.
								(10)Male security
			 personnel often do not respond to threats or incidences of violence against
			 women, particularly at the local level. They largely lack the training and
			 understanding needed to respond appropriately and effectively to situations
			 involving women. According to the Department of Defense’s April 2012 Report on
			 Progress Toward Security and Stability in Afghanistan:
								(A)The Afghan
			 Ministry of Defense lacks the combination of policies, procedures, and
			 execution to promote opportunity and fair and respectful treatment of women in
			 the force.
								(B)The Afghan
			 Ministry of Interior faces significant challenges in fully integrating
			 and protecting women in the ANP workforce, especially among operational units
			 at the provincial and district levels.
								(C)In the Afghan
			 National Police, Many Provincial Headquarters Commanders do not accept
			 policewomen, as they prefer male candidates and lack adequate facilities to
			 support females.
								(D)While
			 women are greatly needed to support police operations, a combination of
			 cultural impediments, weak recruitment, and uneven application of policies
			 hinder significant progress.
								(E)Although
			 stronger documentation, implementation, and enforcement of policies,
			 procedures, and guidance to better integrate women will help, time will be
			 needed to change the cultural mores that form the basis of many of the current
			 impediments.
								(11)The United
			 States, the North American Treaty Organization, and United States coalition
			 partners have made firm commitments to support the human rights of the women
			 and girls of Afghanistan, as evidenced by the following actions:
								(A)According to the
			 United States National Action Plan on Women, Peace and Security,
			 integrating women and gender considerations into peace-building
			 processes helps promote democratic governance and long-term stability,
			 which are key United States strategic goals in Afghanistan.
								(B)The National
			 Action Plan also states that the engagement and protection of women as
			 agents of peace and stability will be central to United States efforts to
			 promote security, prevent, respond to, and resolve conflict, and rebuild
			 societies. This policy applies to United States Government efforts in
			 Afghanistan, where addressing the security vulnerabilities of Afghan women and
			 girls during the period of security transition is an essential step toward
			 long-term stability.
								(C)The Chicago
			 Summit Declaration issued by NATO in May 2012 states: We emphasize the
			 importance of full participation of all Afghan women in the reconstruction,
			 political, peace and reconciliation processes in Afghanistan and the need to
			 respect the institutional arrangements protecting their rights. We remain
			 committed to the implementation of United Nations Security Council Resolution
			 (UNSCR) 1325 on women, peace and security. We recognize also the need for the
			 protection of children from the damaging effects of armed conflict as required
			 in relevant UNSCRs.
								(12)The Strategic
			 Partnership Agreement signed between the United States and Afghanistan by
			 President Obama and President Karzai in June 2012 states, Consistent
			 with its Constitution and international obligations, Afghanistan shall ensure
			 and advance the essential role of women in society, so that they may fully
			 enjoy their economic, social, political, civil and cultural
			 rights.
							(b)Plan To promote
			 security of Afghan women
							(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense, in concurrence with the Secretary of
			 State, shall submit to the appropriate congressional committees a plan to
			 promote the security of Afghan women during the security transition
			 process.
							(2)ElementsThe
			 plan required under paragraph (1) shall include the following elements:
								(A)A plan to monitor
			 and respond to changes in women’s security conditions in areas undergoing
			 transition, including the following actions:
									(i)Seeking to
			 designate a Civilian Impact Advisor on the Joint Afghan-NATO Inteqal Board
			 (JANIB) to assess the impact of transition on male and female civilians and
			 ensure that efforts to protect women’s rights and security are included in each
			 area’s transition implementation plan.
									(ii)Reviewing
			 existing indicators against which sex-disaggregated data is collected and, if
			 necessary, developing additional indicators, to ensure the availability of data
			 that can be used to measure women’s security, such as—
										(I)the mobility of
			 women and girls;
										(II)the
			 participation of women in local government bodies;
										(III)the rate of
			 school attendance for girls;
										(IV)women’s access
			 to government services; and
										(V)the prevalence of
			 violence against women; and incorporating those indicators into ongoing efforts
			 to assess overall security conditions during the transition period.
										(iii)Integrating
			 assessments of women’s security into current procedures used to determine an
			 area’s readiness to proceed through the transition process.
									(iv)Working with
			 Afghan partners, coalition partners, and relevant United States Government
			 departments and agencies to take concrete action to support women’s rights and
			 security in cases of deterioration in women’s security conditions during the
			 transition period.
									(B)A plan to
			 increase gender awareness and responsiveness among Afghan National Army and
			 Afghan National Police personnel, including the following actions:
									(i)Working with
			 Afghan and coalition partners to utilize training curricula and programming
			 that addresses the human rights of women and girls, appropriate responses to
			 threats against women and girls, and appropriate behavior toward female
			 colleagues and members of the community; assessing the quality and consistency
			 of this training across regional commands; and assessing the impact of this
			 training on trainee behavior.
									(ii)Working with
			 national and local ANA and ANP leaders to develop and utilize enforcement and
			 accountability mechanisms for ANA and ANP personnel who violate codes of
			 conduct related to the human rights of women and girls.
									(iii)Working with
			 Afghan and coalition partners to implement the above tools and develop uniform
			 methods and standards for training and enforcement among coalition partners and
			 across regions.
									(C)A plan to
			 increase the number of female members of the ANA and ANP, including the
			 following actions:
									(i)Providing,
			 through consultation with Afghan partners, realistic and achievable objectives
			 for the recruitment and retention of women to the ANA and ANP by the end of the
			 security transition period in 2014.
									(ii)Working with
			 national and local ANA and ANP leaders and coalition partners to address
			 physical and cultural challenges to the recruitment and retention of female ANA
			 and ANP personnel, including through targeted recruitment campaigns, expanded
			 training and mentorship opportunities, parity in pay and promotion rates with
			 male counterparts, and availability of facilities for female personnel.
									(iii)Working with
			 national and local ANA and ANP leaders to increase understanding about the
			 unique ways in which women members of the security forces improve the force’s
			 overall effectiveness.
									(iv)Working with
			 national and local ANA and ANP leaders to develop a plan for maintaining and
			 increasing the recruitment and retention of women in the ANA and ANP following
			 the completion of the security transition.
									(3)ReportThe
			 Secretary of Defense shall include in each report on progress toward security
			 and stability in Afghanistan that is submitted to Congress under sections 1230
			 and 1231 of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181; 122 Stat. 385, 390) a section describing actions taken to
			 implement the plan required under this subsection.
							(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
							(2)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
							1250.Sense of
			 Congress on the Israeli Iron Dome defensive weapon system
						(a)FindingsCongress
			 makes the following findings:
							(1)The citizens of
			 Israel have suffered under a continual barrage of missiles, rockets, and mortar
			 shells from the Hamas-controlled Gaza Strip.
							(2)Hamas has been
			 designated by the Secretary of State as a Foreign Terrorist
			 Organization.
							(3)Hamas and other
			 terrorist groups in Gaza have routinely used human shields and launched rockets
			 from civilian areas.
							(4)Israel has gone
			 to extraordinary lengths to avoid Palestinian civilian casualties, including
			 aborting attacks on military targets because of the presence of civilians,
			 alerting civilians to leave areas of potential conflict, and allowing the
			 importation of medical and other supplies into Gaza.
							(5)Israel faces
			 additional rocket and missile threats from Lebanon and Syria.
							(6)The Government of
			 Iran has supplied Hamas with advanced longer range missiles such as the
			 Fajar-5.
							(7)Hamas has
			 deployed these weapons to be fired from within their own civilian
			 population.
							(8)The Government of
			 Israel, taking seriously the threat of short range rockets and mortars,
			 designed, developed, and produced the Iron Dome system to address those
			 threats.
							(9)The Iron Dome
			 system has successfully intercepted hundreds of rockets targeting population
			 centers in Israel.
							(10)The Iron Dome
			 system has maintained a success rate of close to 90 percent.
							(11)The Government
			 of Israel currently maintains 5 Iron Dome batteries, a number insufficient to
			 protect all of Israel.
							(12)It appears that
			 approximately 10 additional Iron Dome batteries are needed to protect all of
			 Israel.
							(13)The United
			 States Government, recognizing the threat to Israeli citizens and desirous of
			 promoting peace, approved funding to assist the Government of Israel in
			 procuring Iron Dome batteries.
							(14)Israel maintains
			 a significant inventory of Iron Dome interceptors which has been reduced due to
			 attacks from Gaza.
							(15)Israel used a
			 significant number of precision-guided munitions in order to destroy military
			 targets while minimizing civilian casualties in its recent defensive effort in
			 Gaza.
							(16)President Barack
			 Obama has expressed his intention to seek additional funding for Iron Dome and
			 other United States-Israel missile defense systems.
							(b)Sense of
			 CongressCongress—
							(1)reaffirms its
			 commitment to the security of our ally and strategic partner, Israel;
							(2)fully supports
			 Israel’s right to defend itself against acts of terrorism;
							(3)sympathizes with
			 the families of Israelis who have come under the indiscriminate rocket fire
			 from Hamas-controlled Gaza;
							(4)recognizes the
			 exceptional success of the Iron Dome Missile Defense system in defending the
			 population of Israel;
							(5)desires to help
			 ensure that Israel has the means to defend itself against terrorist attacks,
			 including through the acquisition of additional Iron Dome batteries and
			 interceptors; and
							(6)urges the
			 Departments of Defense and State to explore with their Israeli counterparts and
			 alert Congress of any needs the Israeli Defense Force may have for additional
			 Iron Dome batteries, interceptors, or other equipment depleted during the
			 current conflict.
							1251.Sense of the
			 Senate on the situation in the Senkaku IslandsIt is the sense of the Senate that—
						(1)the East China
			 Sea is a vital part of the maritime commons of Asia, including critical sea
			 lanes of communication and commerce that benefit all nations of the
			 Asia-Pacific region;
						(2)the peaceful
			 settlement of territorial and jurisdictional disputes in the East China Sea
			 requires the exercise of self-restraint by all parties in the conduct of
			 activities that would complicate or escalate disputes and destabilize the
			 region, and differences should be handled in a constructive manner consistent
			 with universally recognized principles of customary international law;
						(3)while the United
			 States takes no position on the ultimate sovereignty of the Senkaku islands,
			 the United States acknowledges the administration of Japan over the Senkaku
			 Islands;
						(4)The unilateral
			 action of a third party will not affect the United States’ acknowledgment of
			 the administration of Japan over the Senkaku Islands;
						(5)the United States
			 has national interests in freedom of navigation, the maintenance of peace and
			 stability, respect for international law, and unimpeded lawful commerce;
						(6)the United States
			 supports a collaborative diplomatic process by claimants to resolve territorial
			 disputes without coercion, and opposes efforts at coercion, the threat of use
			 of force, or use of force by any claimant in seeking to resolve sovereignty and
			 territorial issues in the East China Sea; and
						(7)the United States
			 reaffirms its commitment to the Government of Japan under Article V of the
			 Treaty of Mutual Cooperation and Security that [e]ach Party recognizes
			 that an armed attack against either Party in the territories under the
			 administration of Japan would be dangerous to its own peace and safety and
			 declares that it would act to meet the common danger in accordance with its
			 constitutional provisions and processes.
						1252.Bilateral
			 defense trade relationship with India
						(a)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report that articulates the vision of the Department of Defense
			 for defense trade relations between the United States and India within the
			 context of the overall bilateral defense relationship.
							(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
								(A)A description of
			 the Department’s approach for normalizing defense trade.
								(B)An assessment of
			 the defense capabilities that could enhance cooperation and coordination
			 between the Governments of the United States and India on matters of shared
			 security interests.
								(b)Comprehensive
			 policy review
							(1)In
			 generalThe Secretary of Defense shall lead a comprehensive
			 policy review to examine the feasibility of engaging in co-production and
			 co-development defense projects with India.
							(2)ScopeThe
			 policy review should—
								(A)examine the
			 parameters and requirements for United States-India cooperation as well as the
			 terms and conditions India must fulfill to broach such cooperation; and
								(B)consider
			 potential areas of cooperation, including the possibility of co-producing a
			 training aircraft and co-developing counter-IED technology or individual
			 soldier capabilities.
								(c)Sense of
			 Congress on international initiativesIt is the sense of Congress
			 that the Department of Defense, in coordination with the Department State,
			 should—
							(1)conduct a review
			 of all United States–India bilateral working groups dealing with high
			 technology transfers, including technology security and licensing for dual-use
			 and munitions licenses, and determine the feasibility of establishing a single
			 United States Government working group dedicated to strategic technology
			 trade;
							(2)engage
			 counterparts in the Government of India in an intensified dialogue on the
			 current challenges related to the compatibility of the Foreign Military Sales
			 and direct commercial sales programs with the Indian Defense Procurement
			 Procedure (DPP), and steps to improve compatibility;
							(3)engage
			 counterparts in the Government of India in a dialogue about the elements of an
			 effective defense industrial base, including personnel training, quality
			 assurance, and manufacturing procedures;
							(4)consider the
			 establishment of orientation programs for new defense officials in the
			 Government of India about the procedures for United States defense sales,
			 including licensing processes; and
							(5)continue and
			 deepen ongoing efforts to assist the Government of India in developing its
			 defense acquisition expertise by assisting with the development of training
			 institutions and human capital.
							EIran
			 sanctions
					1261.Short
			 titleThis subtitle may be
			 cited as the Iran Freedom and
			 Counter-Proliferation Act of 2012.
					1262.Definitions
						(a)In
			 generalIn this
			 subtitle:
							(1)Agricultural commodityThe term agricultural
			 commodity has the meaning given that term in section 102 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5602).
							(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given that term in section 14 of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
							(3)CoalThe
			 term coal means metallurgical coal, coking coal, or fuel
			 coke.
							(4)Correspondent
			 account; payable-through accountThe terms correspondent
			 account and payable-through account have the meanings given
			 those terms in section 5318A of title 31, United States Code.
							(5)Foreign
			 financial institutionThe term foreign financial
			 institution has the meaning of that term as determined by the Secretary
			 of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).
							(6)Iranian
			 financial institutionThe term Iranian financial
			 institution has the meaning given that term in section 104A(d) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513b(d)).
							(7)Iranian
			 personThe term Iranian person means—
								(A)an individual who
			 is a citizen or national of Iran; and
								(B)an entity
			 organized under the laws of Iran or otherwise subject to the jurisdiction of
			 the Government of Iran.
								(8)KnowinglyThe
			 term knowingly, with respect to conduct, a circumstance, or a
			 result, means that a person has actual knowledge, or should have known, of the
			 conduct, the circumstance, or the result.
							(9)Medical
			 deviceThe term medical device has the meaning given
			 the term device in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321).
							(10)MedicineThe
			 term medicine has the meaning given the term drug in
			 section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
							(11)ShippingThe
			 term shipping refers to the transportation of goods by a vessel
			 and related activities.
							(12)United States
			 personThe term United States person has the meaning
			 given that term in section 101 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8511).
							(13)VesselThe
			 term vessel has the meaning given that term in section 3 of title
			 1, United States Code.
							(b)Determinations
			 of significanceFor purposes of this subtitle, in determining if
			 financial transactions or financial services are significant, the President may
			 consider the totality of the facts and circumstances, including factors similar
			 to the factors set forth in section 561.404 of title 31, Code of Federal
			 Regulations (or any corresponding similar regulation or ruling).
						1263.Declaration
			 of policy on human rights
						(a)FindingCongress
			 finds that the interests of the United States and international peace are
			 threatened by the ongoing and destabilizing actions of the Government of Iran,
			 including its massive, systematic, and extraordinary violations of the human
			 rights of its own citizens.
						(b)Declaration of
			 policyIt shall be the policy of the United States—
							(1)to deny the
			 Government of Iran the ability to continue to oppress the people of Iran and to
			 use violence and executions against pro-democracy protestors and regime
			 opponents;
							(2)to fully and
			 publicly support efforts made by the people of Iran to promote the
			 establishment of basic freedoms that build the foundation for the emergence of
			 a freely elected, open, and democratic political system;
							(3)to help the
			 people of Iran produce, access, and share information freely and safely via the
			 Internet and through other media; and
							(4)to defeat all
			 attempts by the Government of Iran to jam or otherwise obstruct international
			 satellite broadcast signals.
							1264.Imposition of
			 sanctions with respect to the energy, shipping, and shipbuilding sectors of
			 Iran
						(a)FindingsCongress
			 makes the following findings:
							(1)Iran’s energy,
			 shipping, and shipbuilding sectors and Iran's ports are facilitating the
			 Government of Iran's nuclear proliferation activities by providing revenue to
			 support proliferation activities.
							(2)The United
			 Nations Security Council and the United States Government have expressed
			 concern about the proliferation risks presented by the Iranian nuclear
			 program.
							(3)The Director
			 General of the International Atomic Energy Agency (in this section referred to
			 as the IAEA) has in successive reports (GOV/2012/37 and
			 GOV/2011/65) identified possible military dimensions of Iran’s nuclear
			 program.
							(4)The Government of
			 Iran continues to defy the requirements and obligations contained in relevant
			 IAEA Board of Governors and United Nations Security Council resolutions,
			 including by continuing and expanding uranium enrichment activities in Iran, as
			 reported in IAEA Report GOV/2012/37.
							(5)United Nations
			 Security Council Resolution 1929 (2010) recognizes the potential
			 connection between Iran’s revenues derived from its energy sector and the
			 funding of Iran’s proliferation sensitive nuclear activities.
							(6)The National
			 Iranian Tanker Company is the main carrier for the Iranian Revolutionary Guard
			 Corps-designated National Iranian Oil Company and a key element in the
			 petroleum supply chain responsible for generating energy revenues that support
			 the illicit nuclear proliferation activities of the Government of Iran.
							(b)Designation of
			 ports and entities in the energy, shipping, and shipbuilding sectors of Iran as
			 entities of proliferation concernEntities that operate ports in
			 Iran and entities in the energy, shipping, and shipbuilding sectors of Iran,
			 including the National Iranian Oil Company, the National Iranian Tanker
			 Company, the Islamic Republic of Iran Shipping Lines, and their affiliates,
			 play an important role in Iran's nuclear proliferation efforts and all such
			 entities are hereby designated as entities of proliferation concern.
						(c)Blocking of
			 property of entities in energy, shipping, and shipbuilding sectors
							(1)In
			 generalOn and after the date
			 that is 90 days after the date of the enactment of this Act, the President
			 shall block and prohibit all transactions in all property and interests in
			 property of any person described in paragraph (2) if such property and
			 interests in property are in the United States, come within the United States,
			 or are or come within the possession or control of a United States
			 person.
							(2)Persons
			 describedA person is described in this paragraph if the
			 President determines that the person, on or after the date that is 90 days
			 after the date of the enactment of this Act—
								(A)is part of the
			 energy, shipping, or shipbuilding sectors of Iran;
								(B)operates a port
			 in Iran; or
								(C)knowingly
			 provides significant financial, material, technological, or other support to,
			 or goods or services in support of any activity or transaction on behalf of or
			 for the benefit of—
									(i)a person
			 determined under subparagraph (A) to be a part of the energy, shipping, or
			 shipbuilding sectors of Iran;
									(ii)a person
			 determined under subparagraph (B) to operate a port in Iran; or
									(iii)an Iranian
			 person included on the list of specially designated nationals and blocked
			 persons maintained by the Office of Foreign Assets Control of the Department of
			 the Treasury (other than an Iranian financial institution described in
			 paragraph (3)).
									(3)Iranian
			 financial institutions describedAn Iranian financial institution
			 described in this paragraph is an Iranian financial institution that has not
			 been designated for the imposition of sanctions in connection with—
								(A)Iran’s
			 proliferation of weapons of mass destruction or delivery systems for weapons of
			 mass destruction;
								(B)Iran’s support
			 for international terrorism; or
								(C)Iran’s abuses of
			 human rights.
								(d)Additional
			 sanctions with respect to the energy, shipping, and shipbuilding sectors of
			 Iran
							(1)Sale, supply,
			 or transfer of certain goods and servicesExcept as provided in
			 this section, the President shall impose 5 or more of the sanctions described
			 in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note) with respect to a person if the President determines that the
			 person knowingly, on or after the date that is 90 days after the date of the
			 enactment of this Act, sells, supplies, or transfers to or from Iran
			 significant goods or services described in paragraph (3).
							(2)Facilitation of
			 certain transactionsExcept as provided in this section, the
			 President shall prohibit the opening, and prohibit or impose strict conditions
			 on the maintaining, in the United States of a correspondent account or a
			 payable-through account by a foreign financial institution that the President
			 determines knowingly, on or after the date that is 90 days after the date of
			 the enactment of this Act, conducts or facilitates a significant financial
			 transaction for the sale, supply, or transfer to or from Iran of goods or
			 services described in paragraph (3).
							(3)Goods and
			 services describedGoods or services described in this paragraph
			 are goods or services used in connection with the energy, shipping, or
			 shipbuilding sectors of Iran, including the National Iranian Oil Company, the
			 National Iranian Tanker Company, and the Islamic Republic of Iran Shipping
			 Lines.
							(4)Application of
			 certain provisions of Iran Sanctions Act of 1996The following
			 provisions of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C.
			 1701 note) shall apply with respect to the imposition of sanctions under
			 paragraph (1) to the same extent that such provisions apply with respect to the
			 imposition of sanctions under section 5(a) of that Act:
								(A)Subsections (c),
			 (d), and (f) of section 5 (except for paragraphs (3) and (4)(C) of such
			 subsection (f)).
								(B)Sections 8, 11,
			 and 12.
								(e)Humanitarian
			 exceptionThe President may not impose sanctions under this
			 section with respect to any person for conducting or facilitating a transaction
			 for the sale of agricultural commodities, food, medicine, or medical devices to
			 Iran or for the provision of humanitarian assistance to the people of
			 Iran.
						(f)Applicability of sanctions to petroleum and
			 petroleum products
							(1)In
			 generalExcept as provided in
			 paragraph (2), this section shall apply with respect to the purchase of
			 petroleum or petroleum products from Iran only if, at the time of the purchase,
			 a determination of the President under section 1245(d)(4)(B) of the National
			 Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(B)) that
			 the price and supply of petroleum and petroleum products produced in countries
			 other than Iran is sufficient to permit purchasers of petroleum and petroleum
			 products from Iran to reduce significantly their purchases from Iran is in
			 effect.
							(2)Exception for
			 certain countries
								(A)ExportationThis
			 section shall not apply with respect to the exportation of petroleum or
			 petroleum products from Iran to a country to which the exception under section
			 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012
			 (22 U.S.C. 8513a(d)(4)(D)(i)) applies at the time of the exportation of the
			 petroleum or petroleum products.
								(B)Financial
			 transactions
									(i)In
			 generalThis section shall not apply with respect to a financial
			 transaction described in clause (ii) conducted or facilitated by a foreign
			 financial institution if, at the time of the transaction, the exception under
			 section 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal
			 Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) applies to the country with primary
			 jurisdiction over the foreign financial institution.
									(ii)Financial
			 transactions describedA financial transaction conducted or
			 facilitated by a foreign financial institution is described in this clause
			 if—
										(I)the financial
			 transaction is for the purchase of purchase of petroleum or petroleum products
			 from Iran;
										(II)the financial
			 transaction is only for trade in goods or services—
											(aa)not otherwise
			 subject to sanctions under the law of the United States; and
											(bb)between the
			 country with primary jurisdiction over the foreign financial institution and
			 Iran; and
											(III)any funds owed
			 to Iran as a result of such trade are credited to an account located in the
			 country with primary jurisdiction over the foreign financial
			 institution.
										(g)Applicability
			 of sanctions to natural gas
							(1)Sale, supply,
			 or transferExcept as provided in paragraph (2), this section
			 shall not apply to the sale, supply, or transfer to or from Iran of natural
			 gas.
							(2)Financial
			 transactionsThis section shall apply to a foreign financial
			 institution that conducts or facilitates a financial transaction for the sale,
			 supply, or transfer to or from Iran of natural gas unless—
								(A)the financial
			 transaction is only for trade in goods or services—
									(i)not otherwise
			 subject to sanctions under the law of the United States; and
									(ii)between the
			 country with primary jurisdiction over the foreign financial institution and
			 Iran; and
									(B)any funds owed to
			 Iran as a result of such trade are credited to an account located in the
			 country with primary jurisdiction over the foreign financial
			 institution.
								(h)Waiver
							(1)In
			 generalThe President may waive the imposition of sanctions under
			 this section for a period of not more than 120 days, and may renew that waiver
			 for additional periods of not more than 120 days, if the President—
								(A)determines that
			 such a waiver is vital to the national security of the United States;
			 and
								(B)submits to the
			 appropriate congressional committees a report providing a justification for the
			 waiver.
								(2)Form of
			 reportEach report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may include a classified annex.
							1265.Imposition of
			 sanctions with respect to the sale, supply, or transfer of certain materials to
			 or from Iran
						(a)Sale, supply,
			 or transfer of certain materialsThe President shall impose 5 or
			 more of the sanctions described in section 6(a) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person if the
			 President determines that the person knowingly, on or after the date that is 90
			 days after the date of the enactment of this Act, sells, supplies, or
			 transfers, directly or indirectly, to or from Iran—
							(1)a precious
			 metal;
							(2)a material
			 described in subsection (c) determined pursuant to subsection (d)(1) to be used
			 by Iran as described in that subsection;
							(3)any other
			 material described in subsection (c) if—
								(A)the material
			 is—
									(i)to be used in
			 connection with the energy, shipping, or shipbuilding sectors of Iran or any
			 sector of the economy of Iran controlled directly or indirectly by Iran's
			 Revolutionary Guard Corps;
									(ii)sold, supplied,
			 or transferred to or from an Iranian person included on the list of specially
			 designated nationals and blocked persons maintained by the Office of Foreign
			 Assets Control of the Department of the Treasury; or
									(iii)relevant to the
			 nuclear, military, or ballistic missile programs of Iran; or
									(B)the material is
			 resold, retransferred, or otherwise supplied—
									(i)to an end-user in
			 a sector described in clause (i) of subparagraph (A);
									(ii)to a person
			 described in clause (ii) of that subparagraph; or
									(iii)for a program
			 described in clause (iii) of that subparagraph.
									(b)Facilitation of
			 certain transactionsThe President shall prohibit the opening,
			 and prohibit or impose strict conditions on the maintaining, in the United
			 States of a correspondent account or a payable-through account by a foreign
			 financial institution that the President determines knowingly, on or after the
			 date that is 90 days after the date of the enactment of this Act, conducts or
			 facilitates a significant financial transaction for the sale, supply, or
			 transfer to or from Iran of materials the sale, supply, or transfer of which
			 would subject a person to sanctions under subsection (a).
						(c)Materials
			 describedMaterials described in this subsection are graphite,
			 raw or semi-finished metals such as aluminum and steel, coal, and software for
			 integrating industrial processes.
						(d)Determination
			 with respect to use of materialsNot later than 90 days after the
			 date of the enactment of this Act, and every 90 days thereafter, the President
			 shall submit to the appropriate congressional committees and publish in the
			 Federal Register a report that contains the determination of the President with
			 respect to—
							(1)whether Iran
			 is—
								(A)using any of the
			 materials described in subsection (c) as a medium for barter, swap, or any
			 other exchange or transaction; or
								(B)listing any of
			 such materials as assets of the Government of Iran for purposes of the national
			 balance sheet of Iran;
								(2)which sectors of
			 the economy of Iran are controlled directly or indirectly by Iran's
			 Revolutionary Guard Corps; and
							(3)which of the
			 materials described in subsection (c) are relevant to the nuclear, military, or
			 ballistic missile programs of Iran.
							(e)Exception for persons exercising due
			 diligenceThe President may
			 not impose sanctions under subsection (a) or (b) with respect to a person if
			 the President determines that the person has exercised due diligence in
			 establishing and enforcing official policies, procedures, and controls to
			 ensure that the person does not sell, supply, or transfer to or from Iran
			 materials the sale, supply, or transfer of which would subject a person to
			 sanctions under subsection (a) or conduct or facilitate a financial transaction
			 for such a sale, supply, or transfer.
						(f)Waiver
							(1)In
			 generalThe President may waive the imposition of sanctions under
			 this section for a period of not more than 120 days, and may renew that waiver
			 for additional periods of not more than 120 days, if the President—
								(A)determines that
			 such a waiver is vital to the national security of the United States;
			 and
								(B)submits to the
			 appropriate congressional committees a report providing a justification for the
			 waiver.
								(2)Form of
			 reportEach report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may include a classified annex.
							(g)National
			 balance sheet of Iran definedFor purposes of this section, the
			 term national balance sheet of Iran refers to the ratio of the
			 assets of the Government of Iran to the liabilities of that Government.
						1266.Imposition of
			 sanctions with respect to the provision of underwriting services or insurance
			 or reinsurance for activities or persons with respect to which sanctions have
			 been imposed
						(a)In
			 generalExcept as provided in subsection (b), the President shall
			 impose 5 or more of the sanctions described in section 6(a) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to
			 a person if the President determines that the person knowingly, on or after the
			 date that is 90 days after the date of the enactment of this Act, provides
			 underwriting services or insurance or reinsurance—
							(1)for any activity
			 with respect to Iran for which sanctions have been imposed under this subtitle,
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the
			 Iran Sanctions Act of 1996, the Comprehensive Iran Sanctions, Accountability,
			 and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), the Iran Threat Reduction
			 and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.), the Iran, North
			 Korea, and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701
			 note), or any other provision of law relating to the imposition of sanctions
			 with respect to Iran;
							(2)to or for any
			 person—
								(A)with respect to,
			 or for the benefit of any activity in the energy, shipping, or shipbuilding
			 sectors of Iran for which sanctions are imposed under this subtitle;
								(B)for the sale,
			 supply, or transfer to or from Iran of materials described in section 1255(c);
			 or
								(C)designated for
			 the imposition of sanctions pursuant to the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.) in connection with—
									(i)Iran’s
			 proliferation of weapons of mass destruction or delivery systems for weapons of
			 mass destruction; or
									(ii)Iran’s support
			 for international terrorism; or
									(3)to or for any
			 Iranian person included on the list of specially designated nationals and
			 blocked persons maintained by the Office of Foreign Assets Control of the
			 Department of the Treasury (other than an Iranian financial institution
			 described in subsection (b)).
							(b)Iranian
			 financial institutions describedAn Iranian financial institution
			 described in this subsection is an Iranian financial institution that has not
			 been designated for the imposition of sanctions in connection with—
							(1)Iran’s
			 proliferation of weapons of mass destruction or delivery systems for weapons of
			 mass destruction;
							(2)Iran’s support
			 for international terrorism; or
							(3)Iran’s abuses of
			 human rights.
							(c)Humanitarian
			 exceptionThe President may not impose sanctions under subsection
			 (a) for the provision of underwriting services or insurance or reinsurance for
			 a transaction for the sale of agricultural commodities, food, medicine, or
			 medical devices to Iran or for the provision of humanitarian assistance to the
			 people of Iran.
						(d)Exception for underwriters and insurance
			 providers exercising due diligenceThe President may not impose sanctions
			 under paragraph (1) or (3) or subparagraph (A) or (B) of paragraph (2) of
			 subsection (a) with respect to a person that provides underwriting services or
			 insurance or reinsurance if the President determines that the person has
			 exercised due diligence in establishing and enforcing official policies,
			 procedures, and controls to ensure that the person does not underwrite or enter
			 into a contract to provide insurance or reinsurance for an activity described
			 in paragraph (1) of that subsection or to or for any person described in
			 paragraph (3) or subparagraph (A) or (B) of paragraph (2) of that
			 subsection.
						(e)Waiver
							(1)In
			 generalThe President may waive the imposition of sanctions under
			 subsection (a) for a period of not more than 120 days, and may renew that
			 waiver for additional periods of not more than 120 days, if the
			 President—
								(A)determines that
			 such a waiver is vital to the national security of the United States;
			 and
								(B)submits to the
			 appropriate congressional committees a report providing a justification for the
			 waiver.
								(2)Form of
			 reportEach report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may include a classified annex.
							(f)Application of
			 certain provisions of Iran Sanctions Act of 1996The following
			 provisions of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C.
			 1701 note) shall apply with respect to the imposition of sanctions under
			 subsection (a) to the same extent that such provisions apply with respect to
			 the imposition of sanctions under section 5(a) of that Act:
							(1)Subsections (c),
			 (d), and (f) of section 5 (except for paragraphs (3) and (4)(C) of such
			 subsection (f)).
							(2)Sections 8, 11,
			 and 12.
							1267.Imposition of
			 sanctions with respect to foreign financial institutions that facilitate
			 financial transactions on behalf of specially designated nationals
						(a)In
			 generalExcept as provided in
			 this section, the President shall prohibit the opening, and prohibit or impose
			 strict conditions on the maintaining, in the United States of a correspondent
			 account or a payable-through account by a foreign financial institution that
			 the President determines has, on or after the date that is 90 days after the
			 date of the enactment of this Act, knowingly facilitated a significant
			 financial transaction on behalf of any Iranian person included on the list of
			 specially designated nationals and blocked persons maintained by the Office of
			 Foreign Assets Control of the Department of the Treasury (other than an Iranian
			 financial institution described in subsection (b)).
						(b)Iranian
			 financial institutions describedAn Iranian financial institution
			 described in this subsection is an Iranian financial institution that has not
			 been designated for the imposition of sanctions in connection with—
							(1)Iran’s
			 proliferation of weapons of mass destruction or delivery systems for weapons of
			 mass destruction;
							(2)Iran’s support
			 for international terrorism; or
							(3)Iran’s abuses of
			 human rights.
							(c)Humanitarian
			 exceptionThe President may not impose sanctions under subsection
			 (a) with respect to any person for conducting or facilitating a transaction for
			 the sale of agricultural commodities, food, medicine, or medical devices to
			 Iran or for the provision of humanitarian assistance to the people of
			 Iran.
						(d)Applicability of sanctions to petroleum and
			 petroleum products
							(1)In
			 generalExcept as provided in
			 paragraph (2), subsection (a) shall apply with respect to a financial
			 transaction for the purchase of petroleum or petroleum products from Iran only
			 if, at the time of the transaction, a determination of the President under
			 section 1245(d)(4)(B) of the National Defense Authorization Act for Fiscal Year
			 2012 (22 U.S.C. 8513a(d)(4)(B)) that the price and supply of petroleum and
			 petroleum products produced in countries other than Iran is sufficient to
			 permit purchasers of petroleum and petroleum products from Iran to reduce
			 significantly their purchases from Iran is in effect.
							(2)Exception for
			 certain countries
								(A)In
			 generalSubsection (a) shall not apply with respect to a
			 financial transaction described in subparagraph (B) conducted or facilitated by
			 a foreign financial institution for if, at the time of the transaction, the
			 exception under section 1245(d)(4)(D)(i) of the National Defense Authorization
			 Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) applies to the country
			 with primary jurisdiction over the foreign financial institution.
								(B)Financial
			 transactions describedA financial transaction conducted or
			 facilitated by a foreign financial institution is described in this
			 subparagraph if—
									(i)the financial
			 transaction is for the purchase of purchase of petroleum or petroleum products
			 from Iran;
									(ii)the financial
			 transaction is only for trade in goods or services—
										(I)not otherwise
			 subject to sanctions under the law of the United States; and
										(II)between the
			 country with primary jurisdiction over the foreign financial institution and
			 Iran; and
										(iii)any funds owed
			 to Iran as a result of such trade are credited to an account located in the
			 country with primary jurisdiction over the foreign financial
			 institution.
									(e)Applicability
			 of sanctions to natural gasSubsection (a) shall apply to a
			 foreign financial institution that conducts or facilitates a financial
			 transaction for the sale, supply, or transfer to or from Iran of natural gas
			 unless—
							(1)the financial
			 transaction is only for trade in goods or services—
								(A)not otherwise
			 subject to sanctions under the law of the United States; and
								(B)between the
			 country with primary jurisdiction over the foreign financial institution and
			 Iran; and
								(2)any funds owed to
			 Iran as a result of such trade are credited to an account located in the
			 country with primary jurisdiction over the foreign financial
			 institution.
							(f)Waiver
							(1)In
			 generalThe President may waive the imposition of sanctions under
			 subsection (a) for a period of not more than 120 days, and may renew that
			 waiver for additional periods of not more than 120 days, if the
			 President—
								(A)determines that
			 such a waiver is vital to the national security of the United States;
			 and
								(B)submits to the
			 appropriate congressional committees a report providing a justification for the
			 waiver.
								(2)Form of
			 reportEach report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may include a classified annex.
							1268.Inclusion of
			 the Islamic Republic of Iran Broadcasting on the list of human rights
			 abusers
						(a)FindingsCongress
			 makes the following findings:
							(1)The Islamic
			 Republic of Iran Broadcasting has contributed to the infringement of
			 individuals' human rights by broadcasting forced televised confession and show
			 trials.
							(2)In March 2012,
			 the European Council imposed sanctions on the President of the Islamic Republic
			 of Iran Broadcasting, Ezzatollah Zargami, for broadcasting forced confessions
			 of detainees and a series of show trials in August 2009 and
			 December 2011 that constituted a clear violation of international law with
			 respect to the right to a fair trial and due process.
							(b)Inclusion of
			 the Islamic Republic of Iran Broadcasting on the list of human rights
			 abusersThe President shall include the Islamic Republic of Iran
			 Broadcasting and the President of the Islamic Republic of Iran Broadcasting,
			 Ezzatollah Zargami, in the first update to the list of persons complicit in, or
			 responsible for ordering, controlling, or otherwise directing, the commission
			 of serious human rights abuses against citizens of Iran or their family members
			 submitted under section 105 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) after the date of
			 the enactment of this Act.
						1269.Imposition of
			 sanctions with respect to persons engaged in the diversion of goods intended
			 for the people of Iran
						(a)In
			 generalTitle I of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8511 et seq.) is amended
			 by inserting after section 105B the following:
							
								105C.Imposition of sanctions with respect to
				persons engaged in the diversion of goods intended for the people of
				Iran
									(a)In
				generalThe President shall impose sanctions described in section
				105(c) with respect to each person on the list required by subsection
				(b).
									(b)List of persons
				who engage in diversion
										(1)In
				generalAs relevant information becomes available, the President
				shall submit to the appropriate congressional committees a list of persons that
				the President determines have, on or after such date of enactment, engaged in
				corruption or other activities relating to—
											(A)the diversion of
				goods, including agricultural commodities, food, medicine, and medical devices,
				intended for the people of Iran; or
											(B)the
				misappropriation of proceeds from the sale or resale of such goods.
											(2)Form of report;
				public availability
											(A)FormThe
				list required by paragraph (1) shall be submitted in unclassified form but may
				contain a classified annex.
											(B)Public
				availabilityThe unclassified portion of the list required by
				paragraph (1) shall be made available to the public and posted on the websites
				of the Department of the Treasury and the Department of
				State.
											.
						(b)WaiverSection
			 401(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment
			 Act of 2010 (22 U.S.C. 8551(b)(1)) is amended—
							(1)by striking
			 or 105B(a) and inserting 105B(a), or 105C(a);
			 and
							(2)by striking
			 or 105B(b) and inserting 105B(b), or
			 105C(b).
							(c)Clerical
			 amendmentThe table of contents for the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting
			 after the item relating to section 105B the following:
							
								
									Sec. 105C. Imposition of
				sanctions with respect to persons engaged in the diversion of goods intended
				for the people of
				Iran.
								
								.
						1270.Waiver
			 requirement related to exceptional circumstances preventing significant
			 reductions in crude oil purchasesSection 1245(d)(5)(B) of the National
			 Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(5)(B)) is
			 amended—
						(1)in clause (i), by striking ;
			 and and inserting a semicolon;
						(2)by redesignating clause (ii) as clause
			 (iii); and
						(3)by inserting after clause (i) the following
			 new clause:
							
								(ii)certifying that
				the country with primary jurisdiction over the foreign financial institution
				otherwise subject to the sanctions faced exceptional circumstances that
				prevented the country from being able to significantly reduce its volume of
				crude oil purchases;
				and
								.
						1271.Statute of
			 limitations for civil actions regarding terrorist acts
						(a)In
			 generalSection 2335 of title 18, United States Code, is
			 amended—
							(1)in subsection
			 (a), by striking 4 years and inserting 10 years;
			 and
							(2)in subsection
			 (b), by striking 4-year period and inserting 10-year
			 period.
							(b)Effective
			 dateThe amendments made by this section shall apply to—
							(1)proceedings under
			 section 2333 of title 18, United States Code, pending in any form on the date
			 of the enactment of this Act;
							(2)proceedings under
			 such section commenced on or after the date of the enactment of this Act;
			 and
							(3)any civil action
			 brought for recovery of damages under such section resulting from acts of
			 international terrorism that occurred more than 10 years before the date of the
			 enactment of this Act, provided that the action is filed not later than 6 years
			 after the date of the enactment of this Act.
							1272.Report on use
			 of certain Iranian seaports by foreign vessels and use of foreign airports by
			 sanctioned Iranian air carriers
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to the appropriate congressional committees a report
			 that contains—
							(1)a list of vessels
			 that have entered seaports in Iran controlled by the Tidewater Middle East
			 Company during the period specified in subsection (b) and the owners and
			 operators of those vessels; and
							(2)a list of all
			 airports at which aircraft owned or controlled by an Iranian air carrier on
			 which sanctions have been imposed by the United States have landed during the
			 period specified in subsection (b).
							(b)Period
			 specifiedThe period specified in this subsection is—
							(1)in the case of
			 the first report submitted under subsection (a), the 180-day period preceding
			 the submission of the report; and
							(2)in the case of
			 any subsequent report submitted under that subsection, the year preceding the
			 submission of the report.
							(c)Form of
			 reportEach report required by subsection (a) shall be submitted
			 in unclassified form, but may include a classified annex.
						1273.Implementation;
			 penalties
						(a)ImplementationThe
			 President may exercise all authorities provided under sections 203 and 205 of
			 the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to
			 carry out this subtitle.
						(b)PenaltiesThe
			 penalties provided for in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S. C. 1705) shall apply to a
			 person that violates, attempts to violate, conspires to violate, or causes a
			 violation of this subtitle or regulations prescribed under this subtitle to the
			 same extent that such penalties apply to a person that commits an unlawful act
			 described in section 206(a) of that Act.
						1274.Applicability
			 to certain natural gas projectsNothing in this subtitle or the amendments
			 made by this subtitle shall apply with respect to any activity relating to a
			 project described in subsection (a) of section 603 of the Iran Threat Reduction
			 and Syria Human Rights Act of 2012 (22 U.S.C. 8783) to which the exception
			 under that section applies at the time of the activity.
					1275.Rule of
			 constructionNothing in this
			 subtitle or the amendments made by this subtitle shall be construed to limit
			 sanctions imposed with respect to Iran under any other provision of law or to
			 limit the authority of the President to impose additional sanctions with
			 respect to Iran.
					XIIICOOPERATIVE THREAT REDUCTION
				1301.Specification of Cooperative Threat
			 Reduction programs and funds
					(a)Specification of Cooperative Threat
			 Reduction programsFor
			 purposes of section 301 and other provisions of this Act, Cooperative Threat
			 Reduction programs are the programs specified in section 1501 of the National
			 Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2632 note).
					(b)Fiscal year 2013 Cooperative Threat
			 Reduction funds definedAs
			 used in this title, the term fiscal year 2013 Cooperative Threat
			 Reduction funds means the funds appropriated pursuant to the
			 authorization of appropriations in section 301 and made available by the
			 funding table in section 4301 for Cooperative Threat Reduction programs.
					(c)Availability of fundsFunds appropriated pursuant to the
			 authorization of appropriations in section 301 and made available by the
			 funding table in section 4301 for Cooperative Threat Reduction programs shall
			 be available for obligation for fiscal years 2013, 2014, and 2015.
					1302.Funding allocations
					(a)Funding for specific purposesOf the $519,100,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2013 in section 301
			 and made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs, the following amounts may be obligated for the purposes
			 specified:
						(1)For strategic offensive arms elimination,
			 $68,300,000.
						(2)For chemical weapons destruction,
			 $14,600,000.
						(3)For global nuclear security,
			 $99,800,000.
						(4)For cooperative biological engagement,
			 $276,400,000.
						(5)For proliferation prevention,
			 $32,400,000.
						(6)For threat reduction engagement,
			 $2,400,000.
						(7)For other assessments/administrative
			 support, $25,200,000.
						(b)Report on obligation or expenditure of
			 funds for other purposesNo
			 fiscal year 2013 Cooperative Threat Reduction funds may be obligated or
			 expended for a purpose other than a purpose listed in paragraphs (1) through
			 (7) of subsection (a) until 15 days after the date that the Secretary of
			 Defense submits to Congress a report on the purpose for which the funds will be
			 obligated or expended and the amount of funds to be obligated or expended.
			 Nothing in the preceding sentence shall be construed as authorizing the
			 obligation or expenditure of fiscal year 2013 Cooperative Threat Reduction
			 funds for a purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
					(c)Limited authority To vary individual
			 amounts
						(1)In generalSubject to paragraph (2), in any case in
			 which the Secretary of Defense determines that it is necessary to do so in the
			 national interest, the Secretary may obligate amounts appropriated for fiscal
			 year 2013 for a purpose listed in paragraphs (1) through (7) of subsection (a)
			 in excess of the specific amount authorized for that purpose.
						(2)Notice-and-wait requiredAn obligation of funds for a purpose stated
			 in paragraphs (1) through (7) of subsection (a) in excess of the specific
			 amount authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary submits to Congress
			 notification of the intent to do so together with a complete discussion of the
			 justification for doing so; and
							(B)15 days have elapsed following the date of
			 the notification.
							XIVOther Authorizations
				AMilitary Programs
					1401.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds, as specified in the funding table in
			 section 4501.
					1402.National Defense Sealift FundFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the National Defense Sealift Fund, as
			 specified in the funding table in section 4501.
					1403.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2013 for expenses,
			 not otherwise provided for, for the Defense Health Program, as specified in the
			 funding table in section 4501.
					1404.Chemical Agents and Munitions Destruction,
			 Defense
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2013 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, Defense, as specified in the funding table in section
			 4501.
						(b)UseAmounts authorized to be appropriated under
			 subsection (a) are authorized for—
							(1)the destruction of lethal chemical agents
			 and munitions in accordance with section 1412 of the Department of Defense
			 Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of chemical warfare
			 materiel of the United States that is not covered by section 1412 of such
			 Act.
							1405.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2013 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide, as specified in the
			 funding table in section 4501.
					1406.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2013 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense, as specified in the funding table in section
			 4501.
					BNational Defense Stockpile
					1411.Release of materials needed for national
			 defense purposes from the Strategic and Critical Materials Stockpile
						(a)Authority for President to delegate special
			 disposal authority of President for release for national defense
			 purposesSection 7(a) of the
			 Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98f(a)) is
			 amended—
							(1)in paragraph (1), by striking
			 and at the end;
							(2)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
							(3)by adding at the end the following new
			 paragraph:
								
									(3)on the order of the Under Secretary of
				Defense for Acquisition, Technology, and Logistics, if the President has
				designated the Under Secretary to have authority to issue release orders under
				this subsection and, in the case of any such order, if the Under Secretary
				determines that the release of such materials is required for use, manufacture,
				or production for purposes of national
				defense.
									.
							(b)Exclusion from delegation
			 limitationSection 16 of such
			 Act (50 U.S.C. 98h–7) is amended by striking sections 7 and 13
			 each place it appears and inserting sections 7(a)(1) and
			 13.
						CChemical Demilitarization Matters
					1421.Supplemental chemical agent and munitions
			 destruction technologies at Pueblo Chemical Depot, Colorado, and Blue Grass
			 Army Depot, Kentucky
						(a)Supplemental destruction
			 technologiesSection 1412 of
			 the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521) is
			 amended—
							(1)by redesignating subsection (o) as
			 subsection (p); and
							(2)by inserting after subsection (n) the
			 following new subsection (o):
								
									(o)Supplemental destruction
				technologiesIn determining
				the technologies to supplement the neutralization destruction of the stockpile
				of lethal chemical agents and munitions at Pueblo Chemical Depot, Colorado, and
				Blue Grass Army Depot, Kentucky, the Secretary of Defense may consider the
				following:
										(1)Explosive Destruction Technologies.
										(2)Any technologies developed for treatment
				and disposal of agent or energetic hydrolysates, if problems with the current
				on-site treatment of hydrolysates are
				encountered.
										.
							(b)Repeal of superseded
			 provisionSection 151 of the
			 Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1645A–30) is repealed.
						DOther Matters
					1431.Authorization of appropriations for Armed
			 Forces Retirement HomeThere
			 is hereby authorized to be appropriated for fiscal year 2013 from the Armed
			 Forces Retirement Home Trust Fund the sum of $67,590,000 for the operation of
			 the Armed Forces Retirement Home.
					1432.Additional Weapons of Mass Destruction
			 Civil Support Teams
						(a)In generalSection 1403 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat.
			 2676; 10 U.S.C. 12310 note) is amended—
							(1)by striking subsection (b);
							(2)by redesignating subsection (c) as
			 subsection (d); and
							(3)by inserting after subsection (a) the
			 following new subsections (b) and (c):
								
									(b)Establishment of further additional
				teamsThe Secretary of
				Defense is authorized to have established two additional teams designated as
				Weapons of Mass Destruction Civil Support teams, beyond the 55 teams required
				in subsection (a), if—
										(1)the Secretary of Defense has made the
				certification provided for in section 12310(c)(5) of title 10, United States
				Code, with respect to each of such additional teams before December 31, 2011;
				and
										(2)the establishment of such additional teams
				does not require an increase in authorized personnel levels above the numbers
				authorized as of the date of the enactment of the National Defense
				Authorization Act for Fiscal Year 2013.
										(c)Limitation of establishment of further
				teamsNo Weapons of Mass
				Destruction Civil Support Team may be established beyond the number authorized
				by subsections (a) and (b) unless—
										(1)the Secretary submits to Congress a request
				for authority to establish such team, including a detailed justification for
				their establishment; and
										(2)the establishment of such team is
				specifically authorized by a law enacted after the date of the enactment of the
				National Defense Authorization Act for Fiscal Year
				2013.
										.
							(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the Weapons of Mass Destruction
			 Civil Support Teams. The report shall include the following:
							(1)A detailed description of risk management
			 criteria and considerations to be used in determining the optimal number and
			 location of Weapons of Mass Destruction Civil Support Teams.
							(2)A description of the operational and
			 training activities conducted by the Weapons of Mass Destruction Civil Support
			 Teams during each of fiscal years 2010, 2011, and 2012.
							(3)An assessment of the optimal number and
			 location of Weapons of Mass Destruction Civil Support Teams in light of the
			 information under paragraphs (1) and (2).
							(4)A comparative analysis of the cost of
			 establishing Weapons of Mass Destruction Civil Support Teams in the reserve
			 components of the Armed Forces (other than the National Guard) with the cost of
			 establishing Weapons of Mass Destruction Civil Support Teams in the National
			 Guard.
							(5)A description of the portion of the costs
			 of Weapons of Mass Destruction Civil Support Teams that is currently borne by
			 the States.
							1433.Policy of the
			 United States with respect to a domestic supply of critical and essential
			 minerals
						(a)Policy of the
			 United StatesIt is the policy of the United States to promote
			 the development of an adequate, reliable, and stable supply of critical and
			 essential minerals in the United States in order to strengthen and sustain the
			 military readiness, national security, and critical infrastructure of the
			 United States.
						(b)Coordination of
			 development of supply of critical and essential mineralsTo
			 implement the policy described in subsection (a), the President shall, acting
			 through the Executive Office of the President, coordinate the actions of the
			 appropriate federal agencies to identify opportunities for and to facilitate
			 the development of resources in the United States to meet the critical and
			 essential mineral needs of the United States.
						XVAuthorization of Appropriations for
			 Overseas Contingency Operations
				AAuthorization of Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize
			 appropriations for the Department of Defense for fiscal year 2013 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
					1502.ProcurementFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for procurement accounts for the Army, the
			 Navy and the Marine Corps, the Air Force, and Defense-wide activities, as
			 specified in the funding table in section 4102.
					1503.Research, development, test, and
			 evaluationFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for the use of the
			 Department of Defense for research, development, test, and evaluation, as
			 specified in the funding table in section 4202.
					1504.Operation and maintenanceFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for expenses, not
			 otherwise provided for, for operation and maintenance, as specified in the
			 funding table in section 4302.
					1505.Military personnelFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for expenses, not
			 otherwise provided for, for military personnel, as specified in the funding
			 table in section 4402.
					1506.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds, as specified in the funding table in
			 section 4502.
					1507.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2013 for expenses,
			 not otherwise provided for, for the Defense Health Program, as specified in the
			 funding table in section 4502.
					1508.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2013 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide, as specified in the
			 funding table in section 4502.
					1509.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2013 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense, as specified in the funding table in section
			 4502.
					BFinancial Matters
					1521.Treatment as additional
			 authorizationsThe amounts
			 authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
					1522.Special transfer authority
						(a)Authority To transfer
			 authorizations
							(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this title for fiscal year 2013 between any such authorizations for
			 that fiscal year (or any subdivisions thereof). Amounts of authorizations so
			 transferred shall be merged with and be available for the same purposes as the
			 authorization to which transferred.
							(2)LimitationThe total amount of authorizations that the
			 Secretary may transfer under the authority of this subsection may not exceed
			 $4,000,000,000.
							(b)Terms and conditionsTransfers under this section shall be
			 subject to the same terms and conditions as transfers under section
			 1001.
						(c)Additional authorityThe transfer authority provided by this
			 section is in addition to the transfer authority provided under section
			 1001.
						CLimitations and Other Matters
					1531.Afghanistan Security Forces Fund
						(a)Continuation of existing
			 limitationsFunds available
			 to the Department of Defense for the Afghanistan Security Forces Fund for
			 fiscal year 2013 shall be subject to the conditions contained in subsections
			 (b) through (g) of section 1513 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section
			 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383; 124 Stat. 4424).
						(b)Availability for support of training of
			 Afghan Public Protection ForceAssistance provided during fiscal year 2013
			 utilizing funds in the Afghanistan Security Forces Fund may be used to increase
			 the capacity of the Government of Afghanistan to recruit, vet, train, and
			 manage the Afghan Public Protection Force within the Afghanistan Ministry of
			 Interior, including activities in connection with the following:
							(1)Expanding the capacity of the Force to
			 train and qualify recruits for static security, convoy security, and personal
			 detail security.
							(2)Improving the infrastructure of the Afghan
			 Public Protection Force Training Center or other facilities for training Force
			 personnel.
							(3)Increasing the capacity of the Afghanistan
			 Ministry of Interior to manage the Force.
							(4)Improving procedures for recruiting and
			 vetting Force personnel.
							(5)Establishing or implementing requirements
			 for qualifications, training, and accountability consistent with the purposes
			 of section 862 of the National Defense Authorization Act for Fiscal Year 2008
			 (10 U.S.C. 2302 note), to the extent feasible.
							(c)Plan for use of Afghanistan Security Forces
			 Fund through 2017No later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Defense shall submit to the congressional defense committees a plan for using
			 funds available to the Department of Defense to provide assistance to the
			 security forces of Afghanistan through the Afghanistan Security Forces Fund
			 through September 30, 2017.
						1532.Joint Improvised Explosive Device Defeat
			 Fund
						(a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2439), as in effect before the amendments made by
			 section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made
			 available to the Department of Defense for the Joint Improvised Explosive
			 Device Defeat Fund for fiscal year 2013.
						(b)Availability of certain fiscal year 2013
			 funds
							(1)In generalOf the funds made available to the
			 Department of Defense for the Joint Improvised Explosive Device Defeat Fund for
			 fiscal year 2013, $15,000,000 may be available to the Secretary of Defense to
			 provide training, equipment, supplies, and services to ministries and other
			 entities of the Government of Pakistan that the Secretary has identified as
			 critical for countering the flow of improvised explosive device precursor
			 chemicals from Pakistan to locations in Afghanistan.
							(2)Provision through other US
			 agenciesIf jointly agreed
			 upon by the Secretary of Defense and the head of another department or agency
			 of the United States Government, the Secretary of Defense may transfer funds
			 available under paragraph (1) to such department or agency for the provision of
			 training, equipment, supplies, and services to ministries and other entities of
			 the Government of Pakistan as described in that paragraph by such department or
			 agency.
							(3)Notice to CongressFunds may not be used under the authority
			 in paragraph (1) until 15 days after the date on which the Secretary of Defense
			 submits to the congressional defense committees a notice on the training,
			 equipment, supplies, and services to be provided using such funds.
							(c)ExpirationThis section shall cease to be effective on
			 December 31, 2013.
						1533.Plan for transition in funding of United
			 States Special Operations Command from supplemental funding for overseas
			 contingency operations to recurring funding under the future-years defense
			 programThe Secretary of
			 Defense shall submit to the congressional defense committees, at the same time
			 as the budget of the President for fiscal year 2014 is submitted to Congress
			 pursuant to section 1105(a) of title 31, United States Code, a plan for the
			 transition of funding of the United States Special Operations Command from
			 funds authorized to be appropriated for overseas contingency operations
			 (commonly referred to as the overseas contingency operations
			 budget) to funds authorized to be appropriated for recurring operations
			 of the Department of Defense in accordance with applicable future-years defense
			 programs under section 221 of title 10, United States Code (commonly referred
			 to as the base budget).
					1534.Extension of authority on Task Force for
			 Business and Stability Operations in AfghanistanSection 1535(a) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4426), as amended by section 1534 of the National Defense Authorization Act for
			 Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1658), is further
			 amended—
						(1)in the second sentence of paragraph
			 (4)—
							(A)by striking The amount of funds
			 used and inserting The amount of fund obligated;
							(B)by inserting and $93,000,000 for
			 fiscal year 2013 after fiscal year 2012; and
							(C)by inserting for fiscal year
			 2012 after except that;
							(2)in paragraph (6), by striking
			 October 31, 2011, and October 31, 2012 and inserting
			 October 31 of each of 2011, 2012, and 2013; and
						(3)in paragraph (7)—
							(A)by striking provided in and
			 inserting to obligate funds for projects under; and
							(B)by striking September 30,
			 2012 and inserting September 30, 2013.
							1535.Assessments of training activities and
			 intelligence activities of the Joint Improvised Explosive Device Defeat
			 Organization
						(a)Training activities
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in consultation with
			 the Chairman of Joint Chiefs of Staff and the other chiefs of staff of the
			 Armed Forces, submit to the congressional defense committees a report setting
			 forth an assessment of the training-related activities of the Joint Improvised
			 Explosive Device Defeat Organization (JIEDDO).
							(2)ElementsThe assessment required by paragraph (1)
			 shall—
								(A)include all training programs and functions
			 executed by the Joint Improvised Explosive Device Defeat Organization in
			 support of the United States Armed Forces or coalition partners;
								(B)identify any program or function which is
			 duplicated elsewhere within the Department of Defense; and
								(C)assess the value of maintaining such
			 duplication.
								(3)FormThe report required by paragraph (1) shall
			 be submitted in unclassified form, but may include a classified annex.
							(4)LimitationNo training-related program may be
			 initiated by the Joint Improvised Explosive Device Defeat Organization between
			 the date of the enactment of this Act and the date of the submittal of the
			 report required by paragraph (1).
							(b)Intelligence activities
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in consultation with
			 the Director of National Intelligence, submit to the congressional defense
			 committees a report setting forth an assessment of the activities of the
			 Counter-Improvised-Explosive-Device Operations Integration Center of the Joint
			 Improvised Explosive Device Defeat Organization.
							(2)ElementsThe assessment required by paragraph (1)
			 shall—
								(A)include all intelligence analysis programs
			 and functions executed by the Counter-Improvised-Explosive-Device Operations
			 Integration Center in support of the United States Government or coalition
			 partners;
								(B)identify any program or function which is
			 duplicated elsewhere within the Department of Defense, including the
			 intelligence components of the Department, or the intelligence community of the
			 United States; and
								(C)assess the value of maintaining such
			 duplication.
								(3)FormThe report required by paragraph (2) shall
			 be submitted in unclassified form, but may include a classified annex.
							1536.Submittal to
			 Congress of risk assessments on changes in United States troop levels in
			 Afghanistan
						(a)Submittal
			 requiredNot later than 30 days after a decision by the President
			 to change the levels of United States Armed Forces deployed in Afghanistan, the
			 Chairman of the Joint Chiefs of Staff shall, through the Secretary of Defense,
			 submit to the congressional defense committees a detailed assessment of the
			 risk to the United States mission and interests in Afghanistan as the change in
			 levels is implemented.
						(b)ElementsThe
			 risk assessment under subsection (a) on a change in levels of United States
			 Armed Forces in Afghanistan shall include the following:
							(1)A description of
			 the current security situation in Afghanistan.
							(2)A description of
			 any anticipated changes to United States military operations and objectives in
			 Afghanistan associated with such change in levels.
							(3)An identification
			 and assessment of any changes in United States military capabilities, including
			 manpower, logistics, intelligence, and mobility support, in Afghanistan
			 associated with such change in levels.
							(4)An identification
			 and assessment of the risk associated with any changes in United States
			 mission, military capabilities, operations, and objectives in Afghanistan
			 associated with such change in levels.
							(5)An identification
			 and assessment of any capability gaps within the Afghanistan security forces
			 that will impact their ability to conduct operations following such change in
			 levels.
							(6)An identification
			 and assessment of the risk associated with the transition of combat
			 responsibilities to the Afghanistan security forces following such change in
			 levels.
							(7)An assessment of
			 the impact of such change in levels on coalition military contributions to the
			 mission in Afghanistan.
							(8)A description of
			 the assumptions to be in force regarding the security situation in Afghanistan
			 following such change in levels.
							(9)Such other
			 matters regarding such change in levels as the Chairman considers
			 appropriate.
							1537.Report on
			 insider attacks in Afghanistan and their effect on the United States transition
			 strategy for Afghanistan
						(a)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretary of State and the Commander
			 of North Atlantic Treaty Organization/International Security Assistance Force
			 forces in Afghanistan, submit to Congress a report on the attacks and
			 associated threats by Afghanistan National Security Forces personnel,
			 Afghanistan National Security Forces impersonators, and private security
			 contractors against United States, Afghanistan, and coalition military and
			 civilian personnel (insider attacks) in Afghanistan, and the
			 effect of these attacks on the overall transition strategy in
			 Afghanistan.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the nature and proximate causes of the attacks described in subsection (a),
			 including the following:
								(A)An estimate of
			 the number of such attacks on United States, Afghanistan, and coalition
			 military personnel since January 1, 2007.
								(B)An estimate of
			 the number of United States, Afghanistan, and coalition personnel killed or
			 wounded in such attacks.
								(C)The circumstances
			 or conditions that may have influenced such attacks.
								(D)An assessment of
			 the threat posed by infiltration, and a best assessment of the extent of
			 infiltration by insurgents into the Afghanistan National Security
			 Forces.
								(E)A description of
			 trends in the prevalence of such attacks, including where such attacks occur,
			 the political and ethnic affiliation of attackers, and the targets of
			 attackers.
								(2)A description of
			 the restrictions and other actions taken by the United States and North
			 Atlantic Treaty Organization/International Security Assistance Force forces to
			 protect military and civilian personnel from future insider attacks, including
			 measures in predeployment training.
							(3)A description of
			 the actions taken by the Government of Afghanistan to prevent and respond to
			 insider attacks, including improved vetting practices.
							(4)A description of
			 the insider threat-related factors that will influence the size and scope of
			 the post-2014 training mission for the Afghanistan National Security
			 Forces.
							(5)An assessment of
			 the impact of the insider attacks in Afghanistan in 2012 on the overall
			 transition strategy in Afghanistan and its prospects for success, including an
			 assessment how such insider attacks impact—
								(A)partner
			 operations between North Atlantic Treaty Organization/International Security
			 Assistance Force forces and Afghanistan National Security Forces;
								(B)training programs
			 for the Afghanistan National Security Forces, including proposed training plans
			 to be executed during the post-2014 training mission for the Afghanistan
			 National Security Forces;
								(C)United States
			 Special Forces training of the Afghan Local Police and its integration into the
			 Afghanistan National Security Forces; and
								(D)the willingness
			 of North Atlantic Treaty Organization/International Security Assistance Force
			 allies to maintain forces in Afghanistan or commit to the post-2014 training
			 mission for the Afghanistan National Security Forces.
								(6)An assessment of
			 the impact that a reduction in training and partnering would have on the
			 independent capabilities of the Afghanistan National Security Forces, and
			 whether the training of the Afghanistan National Security Forces should remain
			 a key component of the United States and North Atlantic Treaty Organization
			 strategy in Afghanistan.
							(c)Unclassified
			 executive summaryThe report submitted under subsection (b) shall
			 include an executive summary of the contents of the report in unclassified
			 form.
						XVIMilitary Compensation and Retirement
			 Modernization Commission
				1601.Short titleThis title may be cited as the
			 Military Compensation and Retirement Modernization Commission Act of
			 2012.
				1602.PurposeThe purpose of this title is to establish a
			 Commission to review and make recommendations to modernize the military
			 compensation and retirement systems in order to—
					(1)ensure the long-term viability of the
			 All-Volunteer Force;
					(2)enable the quality of life for members of
			 the Armed Forces and the other uniformed services and their families in a
			 manner that fosters successful recruitment, retention, and careers for members
			 of the Armed Forces and the other uniformed services; and
					(3)modernize and achieve fiscal sustainability
			 for the compensation and retirements systems for the Armed Forces and the other
			 uniformed services for the 21st century.
					1603.DefinitionsIn this title:
					(1)The term military compensation and
			 retirement systems means the military compensation system and the
			 military retirement system.
					(2)The term military compensation
			 system means provisions of law providing eligibility for and the
			 computation of military compensation, including regular military compensation,
			 special and incentive pays and allowances, medical and dental care, educational
			 assistance and related benefits, and commissary and exchange benefits and
			 related benefits and activities.
					(3)The term military retirement
			 system means retirement benefits, including retired pay based upon
			 service in the uniformed services and survivor annuities based upon such
			 service.
					(4)The term Armed Forces has the
			 meaning given the term armed forces in section 101(a)(4) of
			 title 10, United States Code.
					(5)The term uniformed services
			 has the meaning given that term in section 101(a)(5) of title 10, United States
			 Code.
					(6)The term Secretary means the
			 Secretary of Defense.
					(7)The term Commission means the
			 commission established under section 1604.
					(8)The term Commission establishment
			 date means the first day of the first month beginning on or after the
			 date of the enactment of this Act.
					(9)The terms veterans service
			 organization and military-related advocacy group or
			 association mean an organization the primary purpose of which is to
			 advocate for veterans, military personnel, military retirees, or military
			 families.
					1604.Military Compensation and Retirement
			 Modernization Commission
					(a)EstablishmentThere is established in the executive
			 branch an independent commission to be known as the Military Compensation and
			 Retirement Modernization Commission. The Commission shall be considered an
			 independent establishment of the Federal Government as defined by section 104
			 of title 5, United States Code, and a temporary organization under section 3161
			 of such title.
					(b)Appointment
						(1)In general
							(A)MembersThe Commission shall be composed of nine
			 members appointed by the President, in consultation with—
								(i)the Chairman and Ranking Member of the
			 Committee on Armed Services of the Senate; and
								(ii)the Chairman and Ranking Member of the
			 Committee on Armed Services of the House of Representatives.
								(B)Deadline for appointmentThe President shall make appointments to
			 the Commission not later than six months after the Commission establishment
			 date.
							(C)Termination for lack of
			 appointmentIf the President
			 does not make all appointments to the Commission on or before the date
			 specified in subparagraph (B), the Commission shall be terminated.
							(2)Qualifications of individuals
			 appointedIn appointing
			 individuals to the Commission, the President shall—
							(A)ensure that—
								(i)there are members with significant
			 expertise in Federal compensation and retirement systems, including the
			 military compensation and retirement systems, private sector compensation,
			 retirement, or human resource systems, and actuarial science;
								(ii)at least five members have active-duty
			 military experience, including—
									(I)at least one of whom has active-duty
			 experience as an enlisted member; and
									(II)at least one of whom has experience as a
			 member of a reserve component; and
									(iii)at least one member was the spouse of a
			 member of the Armed Forces, or, in the sole determination of the President, has
			 significant experience in military family matters; and
								(B)select individuals who are knowledgeable
			 and experienced with the uniformed services and military compensation and
			 retirement issues.
							(3)LimitationThe President may not appoint to the
			 Commission an individual who within the preceding year has been employed by a
			 veterans service organization or military-related advocacy group or
			 association.
						(4)ChairAt the time the President appoints the
			 members of the Commission, the President shall designate one of the members to
			 be Chair of the Commission. The individual designated as Chair of the
			 Commission shall be a person who has expertise in the military compensation and
			 retirement systems. The Chair, or the designee of the Chair, shall preside over
			 meetings of the Commission and be responsible for establishing the agenda of
			 Commission meetings and hearings.
						(c)TermsMembers shall be appointed for the life of
			 the Commission (subject to subsection (b)(3)). A vacancy in the Commission
			 shall not affect its powers, and shall be filled in the same manner as the
			 original appointment was made.
					(d)Status as Federal employeesNotwithstanding the requirements of section
			 2105 of title 5, United States Code, including the required supervision under
			 subsection (a)(3) of such section, the members of the Commission shall be
			 deemed Federal employees.
					1605.Commission hearings and meetings
					(a)In generalThe Commission shall conduct hearings on
			 the recommendations it is taking under consideration. Any such hearing, except
			 a hearing in which classified information is to be considered, shall be open to
			 the public. Any hearing open to the public shall be announced on a Federal
			 website at least 14 days in advance. For all hearings open to the public, the
			 Commission shall release an agenda and a listing of materials relevant to the
			 topics to be discussed.
					(b)Meetings
						(1)Initial meetingThe Commission shall hold its initial
			 meeting not later than 30 days after the date as of which all members have been
			 appointed.
						(2)Subsequent meetingsAfter its initial meeting, the Commission
			 shall meet upon the call of the Chair or a majority of its members.
						(3)Public meetingsEach meeting of the Commission shall be
			 held in public unless any member objects.
						(c)QuorumFive members of the Commission shall
			 constitute a quorum, but a lesser number may hold hearings.
					(d)Public comments
						(1)In generalThe Commission shall seek written comments
			 from the general public and interested parties on measures to modernize the
			 military compensation and retirement systems. Comments shall be requested
			 through a solicitation in the Federal Register and announcement on the Internet
			 website of the Commission.
						(2)Period for submittalThe period for the submittal of comments
			 pursuant to the solicitation under paragraph (1) shall end not earlier than 30
			 days after the date of the solicitation and shall end on or before the date on
			 which the Secretary transmits the recommendations of the Secretary to the
			 Commission under section 1606(b).
						(3)Use by CommissionThe Commission shall consider the comments
			 submitted under this subsection when developing its recommendations.
						1606.Principles and procedure for Commission
			 recommendations
					(a)Principles
						(1)Context of Commission reviewThe Commission shall conduct a review of
			 the military compensation and retirement systems in the context of all elements
			 of the current military compensation and retirement systems, force management
			 objectives, and changes in life expectancy and the labor force.
						(2)Development of Commission
			 recommendations
							(A)Consistency with presidential
			 principlesThe Commission
			 shall develop recommendations for modernizing the military compensation and
			 retirement systems that are consistent with principles established by the
			 President under paragraph (3).
							(B)GrandfatheringThe recommendations of the Commission may
			 not apply to any person who first becomes a member of a uniformed service
			 before the date of the enactment of a military compensation and retirement
			 modernization Act pursuant to this title (except that such recommendations may
			 include provisions allowing for such a member to make a voluntary election to
			 be covered by some or all of the provisions of such recommendations).
							(3)Presidential principlesNot later than five months after the
			 Commission establishment date, the President shall establish and transmit to
			 the Commission and Congress principles for modernizing the military
			 compensation and retirement systems. The principles established by the
			 President shall address the following:
							(A)Maintaining recruitment and retention of
			 the best military personnel.
							(B)Modernizing the active and reserve military
			 compensation and retirement systems.
							(C)Differentiating between active and reserve
			 military service.
							(D)Differentiating between service in the
			 Armed Forces and service in the other uniformed services.
							(E)Assisting with force management.
							(F)Ensuring the fiscal sustainability of the
			 military compensation and retirement systems.
							(b)Secretary of Defense
			 recommendations
						(1)In generalNot later than nine months after the
			 Commission establishment date, the Secretary shall transmit to the Commission
			 the recommendations of the Secretary for military compensation and retirement
			 modernization. The Secretary shall concurrently transmit the recommendations to
			 Congress.
						(2)Development of
			 recommendationsThe Secretary
			 shall develop the recommendations of the Secretary under paragraph (1)—
							(A)on the basis of the principles established
			 by the President pursuant to subsection (a)(3);
							(B)in consultation with the Secretary of
			 Homeland Security, with respect to recommendations concerning members of the
			 Coast Guard;
							(C)in consultation with the Secretary of
			 Health and Human Services, with respect to recommendations concerning members
			 of the Public Health Service;
							(D)in consultation with the Secretary of
			 Commerce, with respect to recommendations concerning members of the National
			 Oceanic and Atmospheric Administration; and
							(E)in consultation with the Director of the
			 Office of Management and Budget.
							(3)JustificationThe Secretary shall include with the
			 recommendations under paragraph (1) the justification of the Secretary for each
			 recommendation.
						(4)Availability of informationThe Secretary shall make available to the
			 Commission and to Congress the information used by the Secretary to prepare the
			 recommendations of the Secretary under paragraph (1).
						(c)Commission hearings on recommendations of
			 SecretaryAfter receiving
			 from the Secretary the recommendations of the Secretary for military
			 compensation and retirement modernization pursuant to subsection (b), the
			 Commission shall conduct public hearings on the recommendations.
					(d)Commission report and
			 recommendations
						(1)ReportNot later than 15 months after the
			 Commission establishment date, the Commission shall transmit to the President a
			 report containing the findings and conclusions of the Commission, together with
			 the recommendations of the Commission for the modernization of the military
			 compensation and retirement systems. The Commission shall include in the report
			 legislative language to implement the recommendations of the Commission. The
			 findings and conclusions in the report shall be based on the review and
			 analysis by the Commission of the recommendations of the Secretary.
						(2)Requirement for approvalThe recommendations of the Commission must
			 be approved by at least five members of the Commission before the
			 recommendations may be transmitted to the President under paragraph (1).
						(3)Procedures for changing recommendations of
			 SecretaryThe Commission may
			 make a change described in paragraph (4) in the recommendations made by the
			 Secretary only if the Commission—
							(A)determines that the change is consistent
			 with the principles established by the President under subsection
			 (a)(3);
							(B)publishes a notice of the proposed change
			 not less than 45 days before transmitting its recommendations to the President
			 pursuant to paragraph (1); and
							(C)conducts a public hearing on the proposed
			 change.
							(4)Covered changesParagraph (3) applies to a change by the
			 Commission in the recommendations of the Secretary that would—
							(A)add a new recommendation;
							(B)delete a recommendation; or
							(C)substantially change a
			 recommendation.
							(5)Explanation and justification for
			 changesThe Commission shall
			 explain and justify in its report submitted to the President under paragraph
			 (1) any recommendation made by the Commission that is different from the
			 recommendations made by the Secretary pursuant to subsection (b).
						(6)Transmittal to CongressThe Commission shall transmit a copy of its
			 report to Congress on the same date on which it transmits its report to the
			 President under paragraph (1).
						1607.Consideration of Commission recommendations
			 by the President and Congress
					(a)Review by the President
						(1)Report of presidential approval or
			 disapprovalNot later than 60
			 days after the date on which the Commission transmits its report to the
			 President under section 1606(d), the President shall transmit to the Commission
			 and to Congress a report containing the approval or disapproval by the
			 President of the recommendations of the Commission in the report.
						(2)Presidential approvalIf in the report under paragraph (1) the
			 President approves all the recommendations of the Commission, the President
			 shall include with the report the following:
							(A)A copy of the recommendations of the
			 Commission.
							(B)The certification by the President of the
			 approval of the President of each recommendation.
							(C)The legislative language transmitted by the
			 Commission to the President as part of the report of the Commission under
			 section 1606(d)(1).
							(3)Presidential disapproval
							(A)Reasons for disapprovalIf in the report under paragraph (1) the
			 President disapproves the recommendations of the Commission, in whole or in
			 part, the President shall include in the report the reasons for that
			 disapproval.
							(B)Revised recommendations from
			 CommissionThe Commission
			 shall then transmit to the President, not later one month after the date of the
			 report of the President under paragraph (1), revised recommendations for the
			 modernization of the military compensation and retirement systems, together
			 with revised legislative language to implement the revised recommendations of
			 the Commission.
							(4)Action on revised
			 recommendationsIf the
			 President approves all of the revised recommendations of the Commission
			 transmitted pursuant to paragraph (3)(B), the President shall transmit to
			 Congress, not later than one month after receiving the revised recommendations,
			 the following:
							(A)A copy of the revised
			 recommendations.
							(B)The certification by the President of the
			 approval of the President of each recommendation as so revised.
							(C)The revised legislative language
			 transmitted to the President under paragraph (3)(B).
							(5)Termination of CommissionIf the President does not transmit to
			 Congress an approval and certification described in paragraph (2) or (4) in
			 accordance with the applicable deadline under such paragraph, the Commission
			 shall be terminated not later than one month after the expiration of the period
			 for transmittal of a report under paragraph (4).
						(b)Consideration by Congress
						(1)RulemakingThe provisions of this subsection are
			 enacted by Congress—
							(A)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and as such they
			 shall be considered as part of the rules of each House, respectively, or of
			 that House to which they specifically apply, and such rules supersede other
			 rules only to the extent that they are inconsistent therewith; and
							(B)with full recognition of the constitutional
			 right of either House to change such rules (so far as relating to the procedure
			 of that House) at any time, in the same manner and to the same extent as in the
			 case of any other rule of that House.
							(2)Military compensation and retirement
			 modernization billFor the
			 purpose of this subsection, the term military compensation and retirement
			 modernization bill means only a bill consisting of the proposed
			 legislative language recommended by the Commission and submitted to Congress by
			 the President pursuant to subsection (a).
						(3)Introduction of legislative proposal in
			 House and SenateIf the
			 President transmits to Congress under subsection (a) a copy of the
			 recommendations of the Commission (including the legislative language
			 recommended by the Commission), together with a certification of the approval
			 of the President of the recommendations, the proposed legislative language
			 recommended by the Commission and submitted to Congress by the President
			 pursuant to that subsection—
							(A)shall be introduced in the Senate (by
			 request) on the next day on which the Senate is in session by the chairman of
			 the Committee on Armed Services of the Senate; and
							(B)shall be introduced in the House of
			 Representatives (by request) on the next legislative day by the chair of the
			 Committee on Armed Services of the House of Representatives.
							(4)Consideration in the House of
			 Representatives
							(A)Referral and reportingAny committee of the House of
			 Representatives to which the military compensation and retirement modernization
			 bill is referred shall report it to the House without amendment not later than
			 the end of the 60-day period beginning on the date on which the bill is
			 introduced. If a committee fails to report the bill to the House within that
			 period, it shall be in order to move that the House discharge the committee
			 from further consideration of the bill. Such a motion shall not be in order
			 after the last committee authorized to consider the bill reports it to the
			 House or after the House has disposed of a motion to discharge the bill. The
			 previous question shall be considered as ordered on the motion to its adoption
			 without intervening motion except 20 minutes of debate equally divided and
			 controlled by the proponent and an opponent. If such a motion is adopted, the
			 House shall proceed immediately to consider the Commission bill in accordance
			 with subparagraphs (B) and (C). A motion to reconsider the vote by which the
			 motion is disposed of shall not be in order.
							(B)Proceeding to considerationAfter the last committee authorized to
			 consider a military compensation and retirement modernization bill reports it
			 to the House or has been discharged (other than by motion) from its
			 consideration, it shall be in order to move to proceed to consider the military
			 compensation and retirement modernization bill in the House. Such a motion
			 shall not be in order after the House has disposed of a motion to proceed with
			 respect to the military compensation and retirement modernization bill. The
			 previous question shall be considered as ordered on the motion to its adoption
			 without intervening motion. A motion to reconsider the vote by which the motion
			 is disposed of shall not be in order.
							(C)ConsiderationThe military compensation and retirement
			 modernization bill shall be considered as read. All points of order against the
			 bill and against its consideration are waived. The previous question shall be
			 considered as ordered on the bill to its passage without intervening motion
			 except 2 hours of debate equally divided and controlled by the proponent and an
			 opponent and one motion to limit debate on the bill. A motion to reconsider the
			 vote on passage of the bill shall not be in order.
							(D)Vote on passageThe vote on passage of the military
			 compensation and retirement modernization bill shall occur not later than the
			 end of the 90-day period beginning on the date on which the bill is
			 introduced.
							(5)Expedited procedure in the Senate
							(A)Committee considerationA military compensation and retirement
			 modernization bill introduced in the Senate under subsection (a) shall be
			 jointly referred to the committee or committees of jurisdiction, which
			 committees shall report the bill without any revision and with a favorable
			 recommendation, an unfavorable recommendation, or without recommendation, not
			 later than the end of the 60-day period beginning on the date on which the bill
			 is introduced. If any committee fails to report the bill within that period,
			 that committee shall be automatically discharged from consideration of the
			 bill, and the bill shall be placed on the appropriate calendar.
							(B)Motion to proceedNotwithstanding Rule XXII of the Standing
			 Rules of the Senate, it is in order, not later than 2 days of session after the
			 date on which a military compensation and retirement modernization bill is
			 reported or discharged from all committees to which it was referred, for the
			 majority leader of the Senate or the majority leader's designee to move to
			 proceed to the consideration of the military compensation and retirement
			 modernization bill. It shall also be in order for any Member of the Senate to
			 move to proceed to the consideration of the military compensation and
			 retirement modernization bill at any time after the conclusion of such 2-day
			 period. A motion to proceed is in order even though a previous motion to the
			 same effect has been disagreed to. All points of order against the motion to
			 proceed to the military compensation and retirement modernization bill are
			 waived. The motion to proceed is not debatable. The motion is not subject to a
			 motion to postpone. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the military compensation and retirement modernization bill is
			 agreed to, the military compensation and retirement modernization bill shall
			 remain the unfinished business until disposed of.
							(C)ConsiderationAll points of order, other than budget
			 points of order, against the military compensation and retirement modernization
			 bill and against consideration of the bill are waived. Consideration of the
			 bill and of all debatable motions and appeals in connection therewith shall not
			 exceed a total of 10 hours which shall be divided equally between the majority
			 and minority leaders or their designees. A motion further to limit debate on
			 the bill is in order, shall require an affirmative vote of three-fifths of the
			 Members duly chosen and sworn, and is not debatable. Any debatable motion or
			 appeal is debatable for not to exceed 1 hour, to be divided equally between
			 those favoring and those opposing the motion or appeal. All time used for
			 consideration of the bill, including time used for quorum calls and voting,
			 shall be counted against the total 10 hours of consideration.
							(D)No amendmentsAn amendment to the Commission bill, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the Commission bill, is not in order.
							(E)Vote on passageIf the Senate has voted to proceed to the
			 military compensation and retirement modernization bill, the vote on passage of
			 the bill shall occur immediately following the conclusion of the debate on a
			 military compensation and retirement modernization bill, and a single quorum
			 call at the conclusion of the debate if requested. The vote on passage of the
			 bill shall occur not later the end of the 90-day period beginning on the date
			 on which the bill is introduced.
							(F)Rulings of the chair on
			 procedureAppeals from the
			 decisions of the Chair relating to the application of the rules of the Senate,
			 as the case may be, to the procedure relating to a military compensation and
			 retirement modernization bill shall be decided without debate.
							(6)AmendmentThe military compensation and retirement
			 modernization bill shall not be subject to amendment in either the House of
			 Representatives or the Senate.
						(7)Consideration by the other
			 houseIf, before passing the
			 military compensation and retirement modernization bill, one House receives
			 from the other a military compensation and retirement modernization
			 bill—
							(A)the military compensation and retirement
			 modernization bill of the other House shall not be referred to a committee;
			 and
							(B)the procedure in the receiving House shall
			 be the same as if no military compensation and retirement modernization bill
			 had been received from the other House until the vote on passage, when the
			 military compensation and retirement modernization bill received from the other
			 House shall supplant the military compensation and retirement modernization
			 bill of the receiving House.
							1608.Pay for members of the Commission
					(a)In generalEach member, other than the Chair, of the
			 Commission shall be paid at a rate equal to the daily equivalent of the annual
			 rate of basic pay payable for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which the member is engaged in the actual performance of duties vested
			 in the Commission.
					(b)ChairThe Chair of the Commission shall be paid
			 at a rate equal to the daily equivalent of the annual rate of basic pay payable
			 for level III of the Executive Schedule under section 5314, of title 5, United
			 States Code, for each day (including travel time) during which the member is
			 engaged in the actual performance of duties vested in the Commission.
					1609.Executive Director
					(a)AppointmentThe Commission shall appoint and fix the
			 rate of basic pay for an Executive Director in accordance with section 3161 of
			 title 5, United States Code.
					(b)LimitationsThe Executive Director may not have served
			 on active duty in the Armed Forces or as a civilian employee of the Department
			 of Defense during the one-year period preceding the date of such appointment
			 and may not have been employed by a veterans service organization or a
			 military-related advocacy group or association during that one-year
			 period.
					1610.Staff
					(a)In generalSubject to subsections (b) and (c), the
			 Executive Director, with the approval of the Commission, may appoint and fix
			 the rate of basic pay for additional personnel as staff of the Commission in
			 accordance with section 3161 of title 5, United States Code.
					(b)Limitations on staff
						(1)Number of detailees from Department of
			 DefenseNot more than
			 one-third of the personnel employed by or detailed to the Commission may be on
			 detail from the Department of Defense.
						(2)Prior duties within Department of
			 DefenseA person may not be
			 detailed from the Department of Defense to the Commission if, in the year
			 before the detail is to begin, that person participated personally and
			 substantially in any matter within the Department concerning the preparation of
			 recommendations for military compensation and retirement modernization.
						(3)Number of detailees eligible for military
			 retired payNot more than
			 one-fourth of the personnel employed by or detailed to the Commission may be
			 persons eligible for or receiving military retired pay.
						(4)Prior employment with certain
			 organizationsA person may
			 not be employed by or detailed to the Commission if, in the year before the
			 employment or detail is to begin, that person was employed by a veterans
			 service organization or a military-related advocacy group or
			 association.
						(c)Limitations on performance
			 reviewsNo member of the
			 Armed Forces, and no officer or employee of the Department of Defense,
			 may—
						(1)prepare any report concerning the
			 effectiveness, fitness, or efficiency of the performance of the staff of the
			 Commission or any person detailed from the Department to that staff;
						(2)review the preparation of such a report;
			 or
						(3)approve or disapprove such a report.
						1611.Contracting authorityThe Commission may lease space and acquire
			 personal property to the extent funds are available.
				1612.Judicial review precludedThe following shall not be subject to
			 judicial review:
					(1)Actions of the President, the Secretary,
			 and the Commission under section 1606.
					(2)Actions of the President under section
			 1607(a).
					1613.TerminationExcept as otherwise provided in this title,
			 the Commission shall terminate not later than 26 months after the Commission
			 establishment date.
				1614.FundingOf the amounts authorized to be appropriated
			 by this division for the Department of Defense for fiscal year 2013, up to
			 $10,000,000 shall be available to the Commission to carry out its duties under
			 this title. Funds available to the Commission under the preceding sentence
			 shall remain available until expended.
				XVIINational Commission on the Structure of the
			 Air Force
				1701.Short titleThis title may be cited as the
			 National Commission on the Structure of the Air Force Act of
			 2012.
				1702.Establishment of Commission
					(a)EstablishmentThere is established the National
			 Commission on the Structure of the Air Force (in this title referred to as the
			 Commission).
					(b)Membership
						(1)CompositionThe Commission shall be composed of eight
			 members, of whom—
							(A)four shall be appointed by the President,
			 of whom one shall be the Chairman of the Reserve Forces Policy Board;
							(B)one shall be appointed by the Chairman of
			 the Committee on Armed Services of the Senate;
							(C)one shall be appointed by the Ranking
			 Member of the Committee on Armed Services of the Senate;
							(D)one shall be appointed by the Chairman of
			 the Committee on Armed Services of the House of Representatives; and
							(E)one shall be appointed by the Ranking
			 Member of the Committee on Armed Services of the House of
			 Representatives.
							(2)Appointment dateThe appointments of the members of the
			 Commission shall be made not later than 90 days after the date of the enactment
			 of this Act.
						(3)Effect of lack of appointment by
			 appointment dateIf one or
			 more appointments under subparagraph (A) of paragraph (1) is not made by the
			 appointment date specified in paragraph (2), the authority to make such
			 appointment or appointments shall expire, and the number of members of the
			 Commission shall be reduced by the number equal to the number of appointments
			 so not made. If an appointment under subparagraph (B), (C), (D), or (E) of
			 paragraph (1) is not made by the appointment date specified in paragraph (2),
			 the authority to make an appointment under such subparagraph shall expire, and
			 the number of members of the Commission shall be reduced by the number equal to
			 the number otherwise appointable under such subparagraph.
						(c)Period of appointment;
			 vacanciesMembers shall be
			 appointed for the life of the Commission. Any vacancy in the Commission shall
			 not affect its powers, but shall be filled in the same manner as the original
			 appointment.
					(d)Initial meetingNot later than 30 days after the date on
			 which all members of the Commission have been appointed, the Commission shall
			 hold its first meeting.
					(e)MeetingsThe Commission shall meet at the call of
			 the Chair.
					(f)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(g)Chair and Vice ChairmanThe Commission shall select a Chair and
			 Vice Chair from among its members.
					1703.Duties of the Commission
					(a)Study
						(1)In generalThe Commission shall undertake a
			 comprehensive study of the current structure of the Air Force to determine
			 whether, and how, the structure should be modified to best fulfill current and
			 anticipated mission requirements for the Air Force in a manner consistent with
			 available resources.
						(2)ConsiderationsIn considering an alternative structure for
			 the Air Force, the Commission shall give particular consideration to
			 identifying a structure that—
							(A)meets current and anticipated requirements
			 of the combatant commands;
							(B)achieves an appropriate balance between the
			 regular and reserve components of the Air Force, taking advantage of the unique
			 strengths and capabilities of each;
							(C)ensures that the reserve components of the
			 Air Force have the capacity needed to support current and anticipated homeland
			 defense and disaster assistance missions in the United States;
							(D)provides for sufficient numbers of regular
			 members of the Air Force to provide a base of trained personnel from which the
			 personnel of the reserve components of the Air Force could be recruited;
							(E)maintains a peacetime rotation force to
			 avoid exceeding operational tempo goals of 1:2 for regular members of the Air
			 Forces and 1:5 for members of the reserve components of the Air Force;
			 and
							(F)maximizes achievable costs savings.
							(b)ReportNot later than March 31, 2014, the
			 Commission shall submit to the President and the congressional defense
			 committees a report which shall contain a detailed statement of the findings
			 and conclusions of the Commission as a result of the study required by
			 subsection (a), together with its recommendations for such legislation and
			 administrative actions as it considers appropriate in light of the results of
			 the study.
					1704.Powers of the Commission
					(a)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out this title.
					(b)Information from federal
			 agenciesThe Commission may
			 secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this title. Upon request of the
			 Chair of the Commission, the head of such department or agency shall furnish
			 such information to the Commission.
					(c)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(d)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property.
					1705.Commission personnel matters
					(a)Compensation of membersEach member of the Commission who is not an
			 officer or employee of the Federal Government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of the Commission. All members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
					(b)Travel expensesThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
					(c)Staff
						(1)In generalThe Chair of the Commission may, without
			 regard to the civil service laws and regulations, appoint and terminate an
			 executive director and such other additional personnel as may be necessary to
			 enable the Commission to perform its duties. The employment of an executive
			 director shall be subject to confirmation by the Commission.
						(2)CompensationThe Chair of the Commission may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under section
			 5316 of such title.
						(d)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Commission without reimbursement,
			 and such detail shall be without interruption or loss of civil service status
			 or privilege.
					(e)Procurement of temporary and intermittent
			 servicesThe Chair of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					1706.Termination of the CommissionThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report under section 1703.
				1707.FundingAmounts authorized to be appropriated for
			 fiscal year 2013 and available for operation and maintenance for the Air Force
			 as specified in the funding table in section 4301 may be available for the
			 activities of the Commission under this title.
				1708.Limitation on availability of funds for
			 reductions to the Air National Guard and the Air Force Reserve
					(a)In generalNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2013 for
			 the Air Force may be used to divest, retire, or transfer, or prepare to divest,
			 retire, or transfer, any aircraft of the Air Force assigned to units of the Air
			 National Guard or Air Force Reserve as of May 31, 2012.
					(b)ExceptionThe Secretary of the Air Force may divest
			 or retire, or prepare to divest or retire, C–5A aircraft if the Secretary
			 replaces such aircraft through a transfer of C–5B, C–5M, or C–17 mobility
			 aircraft so as to maintain all Air National Guard and Air Force Reserve units
			 impacted by such divestment or retirement at current or higher assigned
			 manpower levels to operate the aircraft so transferred.
					1709.Funding for maintenance of force structure
			 of the Air Force pending Commission recommendationsThere is hereby authorized to be
			 appropriated to the Department of Defense for fiscal year 2013, $1,400,000,000
			 for the force structure of the Air Force. The amount authorized to be
			 appropriated by this section is in addition to any other amounts authorized to
			 be appropriated by this Act.
				1710.Retention of core functions of the
			 Electronic Systems Center at Hanscom Air Force Base pending future structure
			 studyThe Secretary of the Air
			 Force shall retain the current leadership rank and core functions of the
			 Electronic Systems Center at Hanscom Air Force Base with the same integrated
			 mission elements, responsibilities, and capabilities as existed as of November
			 1, 2011, until 180 days after the National Commission on the Structure of the
			 Air Force submits to the congressional defense committees the report required
			 under section 1703.
				1711.Air Force
			 assessments of the effects of proposed movements of airframes on joint
			 readiness trainingThe
			 Secretary of the Air Force shall—
					(1)undertake an
			 assessment of the effects of currently-proposed movements of Air Force
			 airframes on Green Flag East and Green Flag West joint readiness training;
			 and
					(2)if the Secretary
			 determines it appropriate, submit to the congressional defense committees a
			 report setting forth a proposal to make future replacements of capabilities for
			 purposes of augmenting training at the joint readiness training center (JRTC)
			 or for such other purposes as the Secretary considers appropriate.
					XVIIIFederal
			 assistance to fire departments
				AFire grants
			 reauthorization
					1801.Short
			 titleThis subtitle may be
			 cited as the Fire Grants
			 Reauthorization Act of 2012.
					1802.Amendments
			 to definitions
						(a)In
			 generalSection 4 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203) is
			 amended—
							(1)in paragraph (3), by inserting ,
			 except as otherwise provided, after means;
							(2)in paragraph (4), by striking
			 Director means and all that follows through
			 Agency; and inserting Administrator of FEMA
			 means the Administrator of the Federal Emergency Management
			 Agency;;
							(3)in paragraph
			 (5)—
								(A)by inserting
			 Indian tribe, after county,; and
								(B)by striking
			 and firecontrol and inserting and
			 fire control;
								(4)by
			 redesignating paragraphs (6) through (9) as paragraphs (7) through (10),
			 respectively;
							(5)by inserting
			 after paragraph (5), the following:
								
									(6)Indian
				tribe has the meaning given that term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b) and
				tribal means of or pertaining to an Indian
				tribe;
									;
							(6)by
			 redesignating paragraphs (9) and (10), as redesignated by paragraph (4), as
			 paragraphs (10) and (11);
							(7)by inserting
			 after paragraph (8), as redesignated by paragraph (4), the following:
								
									(9)Secretary
				means, except as otherwise provided, the Secretary of Homeland
				Security;
									;
				and
							(8)by amending
			 paragraph (10), as redesignated by paragraph (6), to read as follows:
								
									(10)State
				has the meaning given the term in section 2 of the Homeland Security Act of
				2002 (6 U.S.C.
				101).
									.
							(b)Conforming
			 amendments
							(1)Administrator
			 of FEMAThe Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2201 et seq.) is amended by striking Director each place
			 it appears and inserting Administrator of FEMA.
							(2)Administrator
			 of FEMA's AwardSection 15 of such Act (15 U.S.C. 2214) is
			 amended by striking Director's Award each place it appears and
			 inserting Administrator's Award.
							1803.Assistance
			 to firefighters grantsSection
			 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) is
			 amended to read as follows:
						
							33.Firefighter
				assistance
								(a)DefinitionsIn
				this section:
									(1)Administrator
				of FEMAThe term Administrator of FEMA means the
				Administrator of FEMA, acting through the Administrator.
									(2)Available grant
				fundsThe term available grant funds, with respect
				to a fiscal year, means those funds appropriated pursuant to the authorization
				of appropriations in subsection (q)(1) for such fiscal year less any funds used
				for administrative costs pursuant to subsection (q)(2) in such fiscal
				year.
									(3)Career fire
				departmentThe term career fire department means a
				fire department that has an all-paid force of firefighting personnel other than
				paid-on-call firefighters.
									(4)Combination
				fire departmentThe term combination fire department
				means a fire department that has—
										(A)paid
				firefighting personnel; and
										(B)volunteer
				firefighting personnel.
										(5)Firefighting
				personnelThe term firefighting personnel means
				individuals, including volunteers, who are firefighters, officers of fire
				departments, or emergency medical service personnel of fire departments.
									(6)Institution of
				higher educationThe term institution of higher
				education has the meaning given such term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
									(7)Nonaffiliated
				EMS organizationThe term nonaffiliated EMS
				organization means a public or private nonprofit emergency medical
				services organization that is not affiliated with a hospital and does not serve
				a geographic area in which the Administrator of FEMA finds that emergency
				medical services are adequately provided by a fire department.
									(8)Paid-on-callThe
				term paid-on-call with respect to firefighting personnel means
				firefighting personnel who are paid a stipend for each event to which they
				respond.
									(9)Volunteer
				fire departmentThe term volunteer fire department
				means a fire department that has an all-volunteer force of firefighting
				personnel.
									(b)Assistance
				program
									(1)AuthorityIn
				accordance with this section, the Administrator of FEMA may award—
										(A)assistance to
				firefighters grants under subsection (c); and
										(B)fire
				prevention and safety grants and other assistance under subsection (d).
										(2)Administrative
				assistanceThe Administrator of FEMA shall—
										(A)establish
				specific criteria for the selection of grant recipients under this section;
				and
										(B)provide
				assistance with application preparation to applicants for such grants.
										(c)Assistance
				to firefighters grants
									(1)In
				generalThe Administrator of FEMA may, in consultation with the
				chief executives of the States in which the recipients are located, award
				grants on a competitive basis directly to—
										(A)fire
				departments, for the purpose of protecting the health and safety of the public
				and firefighting personnel throughout the United States against fire,
				fire-related, and other hazards;
										(B)nonaffiliated
				EMS organizations to support the provision of emergency medical services;
				and
										(C)State fire
				training academies for the purposes described in subparagraphs (G), (H), and
				(I) of paragraph (3).
										(2)Maximum
				grant amounts
										(A)PopulationThe
				Administrator of FEMA may not award a grant under this subsection in excess of
				amounts as follows:
											(i)In the case
				of a recipient that serves a jurisdiction with 100,000 people or fewer, the
				amount of the grant awarded to such recipient shall not exceed $1,000,000 in
				any fiscal year.
											(ii)In the case
				of a recipient that serves a jurisdiction with more than 100,000 people but not
				more than 500,000 people, the amount of the grant awarded to such recipient
				shall not exceed $2,000,000 in any fiscal year.
											(iii)In the case
				of a recipient that serves a jurisdiction with more than 500,000 but not more
				than 1,000,000 people, the amount of the grant awarded to such recipient shall
				not exceed $3,000,000 in any fiscal year.
											(iv)In the case
				of a recipient that serves a jurisdiction with more than 1,000,000 people but
				not more than 2,500,000 people, the amount of the grant awarded to such
				recipient shall not exceed $6,000,000 for any fiscal year.
											(v)In the case
				of a recipient that serves a jurisdiction with more than 2,500,000 people, the
				amount of the grant awarded to such recipient shall not exceed $9,000,000 in
				any fiscal year.
											(B)Aggregate
											(i)In
				generalNotwithstanding subparagraphs (A) and (B) and except as
				provided under clause (ii), the Administrator of FEMA may not award a grant
				under this subsection in a fiscal year in an amount that exceeds the amount
				that is one percent of the available grant funds in such fiscal year.
											(ii)ExceptionThe
				Administrator of FEMA may waive the limitation in clause (i) with respect to a
				grant recipient if the Administrator of FEMA determines that such recipient has
				an extraordinary need for a grant in an amount that exceeds the limit under
				clause (i).
											(3)Use of
				grant fundsEach entity receiving a grant under this subsection
				shall use the grant for one or more of the following purposes:
										(A)To train
				firefighting personnel in—
											(i)firefighting;
											(ii)emergency
				medical services and other emergency response (including response to natural
				disasters, acts of terrorism, and other man-made disasters);
											(iii)arson
				prevention and detection;
											(iv)maritime
				firefighting; or
											(v)the handling
				of hazardous materials.
											(B)To train
				firefighting personnel to provide any of the training described under
				subparagraph (A).
										(C)To fund the
				creation of rapid intervention teams to protect firefighting personnel at the
				scenes of fires and other emergencies.
										(D)To
				certify—
											(i)fire
				inspectors; and
											(ii)building
				inspectors—
												(I)whose
				responsibilities include fire safety inspections; and
												(II)who are
				employed by or serving as volunteers with a fire department.
												(E)To establish
				wellness and fitness programs for firefighting personnel to ensure that the
				firefighting personnel are able to carry out their duties as firefighters,
				including programs dedicated to raising awareness of, and prevention of,
				job-related mental health issues.
										(F)To fund
				emergency medical services provided by fire departments and nonaffiliated EMS
				organizations.
										(G)To acquire
				additional firefighting vehicles, including fire trucks and other
				apparatus.
										(H)To acquire
				additional firefighting equipment, including equipment for—
											(i)fighting
				fires with foam in remote areas without access to water; and
											(ii)communications,
				monitoring, and response to a natural disaster, act of terrorism, or other
				man-made disaster, including the use of a weapon of mass destruction.
											(I)To acquire
				personal protective equipment, including personal protective equipment—
											(i)prescribed
				for firefighting personnel by the Occupational Safety and Health Administration
				of the Department of Labor; or
											(ii)for
				responding to a natural disaster or act of terrorism or other man-made
				disaster, including the use of a weapon of mass destruction.
											(J)To modify
				fire stations, fire training facilities, and other facilities to protect the
				health and safety of firefighting personnel.
										(K)To educate
				the public about arson prevention and detection.
										(L)To provide
				incentives for the recruitment and retention of volunteer firefighting
				personnel for volunteer firefighting departments and other firefighting
				departments that utilize volunteers.
										(M)To support
				such other activities, consistent with the purposes of this subsection, as the
				Administrator of FEMA determines appropriate.
										(d)Fire
				prevention and safety grants
									(1)In
				generalFor the purpose of assisting fire prevention programs and
				supporting firefighter health and safety research and development, the
				Administrator of FEMA may, on a competitive basis—
										(A)award grants
				to fire departments;
										(B)award grants
				to, or enter into contracts or cooperative agreements with, national, State,
				local, tribal, or nonprofit organizations that are not fire departments and
				that are recognized for their experience and expertise with respect to fire
				prevention or fire safety programs and activities and firefighter research and
				development programs, for the purpose of carrying out—
											(i)fire
				prevention programs; and
											(ii)research to
				improve firefighter health and life safety; and
											(C)award grants to
				institutions of higher education, national fire service organizations, or
				national fire safety organizations to establish and operate fire safety
				research centers.
										(2)Maximum
				grant amountA grant awarded under this subsection may not exceed
				$1,500,000 for a fiscal year.
									(3)Use of
				grant fundsEach entity receiving a grant under this subsection
				shall use the grant for one or more of the following purposes:
										(A)To enforce
				fire codes and promote compliance with fire safety standards.
										(B)To fund fire
				prevention programs, including programs that educate the public about arson
				prevention and detection.
										(C)To fund
				wildland fire prevention programs, including education, awareness, and
				mitigation programs that protect lives, property, and natural resources from
				fire in the wildland-urban interface.
										(D)In the case
				of a grant awarded under paragraph (1)(C), to fund the establishment or
				operation of a fire safety research center for the purpose of significantly
				reducing the number of fire-related deaths and injuries among firefighters and
				the general public through research, development, and technology transfer
				activities.
										(E)To support
				such other activities, consistent with the purposes of this subsection, as the
				Administrator of FEMA determines appropriate.
										(4)LimitationNone
				of the funds made available under this subsection may be provided to the
				Association of Community Organizations for Reform Now (ACORN) or any of its
				affiliates, subsidiaries, or allied organizations.
									(e)Applications
				for grants
									(1)In
				generalAn entity seeking a grant under this section shall submit
				to the Administrator of FEMA an application therefor in such form and in such
				manner as the Administrator of FEMA determines appropriate.
									(2)ElementsEach
				application submitted under paragraph (1) shall include the following:
										(A)A description
				of the financial need of the applicant for the grant.
										(B)An analysis
				of the costs and benefits, with respect to public safety, of the use for which
				a grant is requested.
										(C)An agreement
				to provide information to the national fire incident reporting system for the
				period covered by the grant.
										(D)A list of
				other sources of funding received by the applicant—
											(i)for the same
				purpose for which the application for a grant under this section was submitted;
				or
											(ii)from the
				Federal Government for other fire-related purposes.
											(E)Such other
				information as the Administrator of FEMA determines appropriate.
										(3)Joint or
				regional applications
										(A)In
				generalTwo or more entities may submit an application under
				paragraph (1) for a grant under this section to fund a joint program or
				initiative, including acquisition of shared equipment or vehicles.
										(B)NonexclusivityApplications
				under this paragraph may be submitted instead of or in addition to any other
				application submitted under paragraph (1).
										(C)GuidanceThe
				Administrator of FEMA shall—
											(i)publish
				guidance on applying for and administering grants awarded for joint programs
				and initiatives described in subparagraph (A); and
											(ii)encourage
				applicants to apply for grants for joint programs and initiatives described in
				subparagraph (A) as the Administrator of FEMA determines appropriate to achieve
				greater cost effectiveness and regional efficiency.
											(f)Peer review
				of grant applications
									(1)In
				generalThe Administrator of FEMA shall, after consultation with
				national fire service and emergency medical services organizations, appoint
				fire service personnel to conduct peer reviews of applications received under
				subsection (e)(1).
									(2)Applicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to activities carried out pursuant to this
				subsection.
									(g)Prioritization
				of grant awardsIn awarding grants under this section, the
				Administrator of FEMA shall consider the following:
									(1)The findings
				and recommendations of the peer reviews carried out under subsection
				(f).
									(2)The degree to
				which an award will reduce deaths, injuries, and property damage by reducing
				the risks associated with fire-related and other hazards.
									(3)The extent of
				the need of an applicant for a grant under this section and the need to protect
				the United States as a whole.
									(4)The number of
				calls requesting or requiring a fire fighting or emergency medical response
				received by an applicant.
									(h)Allocation of
				grant awardsIn awarding grants under this section, the
				Administrator of FEMA shall ensure that of the available grant funds in each
				fiscal year—
									(1)not less than 25
				percent are awarded under subsection (c) to career fire departments;
									(2)not less than 25
				percent are awarded under subsection (c) to volunteer fire departments;
									(3)not less than 25
				percent are awarded under subsection (c) to combination fire departments and
				fire departments using paid-on-call firefighting personnel;
									(4)not less than 10
				percent are available for open competition among career fire departments,
				volunteer fire departments, combination fire departments, and fire departments
				using paid-on-call firefighting personnel for grants awarded under subsection
				(c);
									(5)not less than 10
				percent are awarded under subsection (d); and
									(6)not more than 2
				percent are awarded under this section to nonaffiliated EMS organizations
				described in subsection (c)(1)(B).
									(i)Additional
				requirements and limitations
									(1)Funding for
				emergency medical servicesNot less than 3.5 percent of the
				available grant funds for a fiscal year shall be awarded under this section for
				purposes described in subsection (c)(3)(F).
									(2)State fire
				training academies
										(A)Maximum
				shareNot more than 3 percent of the available grant funds for a
				fiscal year may be awarded under subsection (c)(1)(C).
										(B)Maximum grant
				amountThe Administrator of FEMA may not award a grant under
				subsection (c)(1)(C) to a State fire training academy in an amount that exceeds
				$1,000,000 in any fiscal year.
										(3)Amounts for
				purchasing firefighting vehiclesNot more than 25 percent of the
				available grant funds for a fiscal year may be used to assist grant recipients
				to purchase vehicles pursuant to subsection (c)(3)(G).
									(j)Further
				considerations
									(1)Assistance
				to firefighters grants to fire departmentsIn considering
				applications for grants under subsection (c)(1)(A), the Administrator of FEMA
				shall consider—
										(A)the extent to
				which the grant would enhance the daily operations of the applicant and the
				impact of such a grant on the protection of lives and property; and
										(B)a broad range of
				factors important to the applicant’s ability to respond to fires and related
				hazards, such as the following:
											(i)Population
				served.
											(ii)Geographic
				response area.
											(iii)Hazards
				vulnerability.
											(iv)Call
				volume.
											(v)Financial
				situation, including unemployment rate of the area being served.
											(vi)Need for
				training or equipment.
											(2)Applications
				from nonaffiliated EMS organizationsIn the case of an
				application submitted under subsection (e)(1) by a nonaffiliated EMS
				organization, the Administrator of FEMA shall consider the extent to which
				other sources of Federal funding are available to the applicant to provide the
				assistance requested in such application.
									(3)Awarding
				fire prevention and safety grants to certain organizations that are not fire
				departmentsIn the case of applicants for grants under this
				section who are described in subsection (d)(1)(B), the Administrator of FEMA
				shall give priority to applicants who focus on—
										(A)prevention of
				injuries to high risk groups from fire; and
										(B)research
				programs that demonstrate a potential to improve firefighter safety.
										(4)Awarding grants
				for fire safety research centers
										(A)ConsiderationsIn
				awarding grants under subsection (d)(1)(C), the Administrator of FEMA
				shall—
											(i)select each grant
				recipient on—
												(I)the demonstrated
				research and extension resources available to the recipient to carry out the
				research, development, and technology transfer activities;
												(II)the capability
				of the recipient to provide leadership in making national contributions to fire
				safety;
												(III)the recipient's
				ability to disseminate the results of fire safety research; and
												(IV)the strategic
				plan the recipient proposes to carry out under the grant;
												(ii)give special
				consideration in selecting recipients under subparagraph (A) to an applicant
				for a grant that consists of a partnership between—
												(I)a national fire
				service organization or a national fire safety organization; and
												(II)an institution
				of higher education, including a minority-serving institution (as described in
				section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)));
				and
												(iii)consider the
				research needs identified and prioritized through the workshop required by
				subparagraph (B)(i).
											(B)Research
				needs
											(i)In
				generalNot later than 90 days after the date of the enactment of
				the Fire Grants Reauthorization Act of
				2012, the Administrator of FEMA shall convene a workshop of the
				fire safety research community, fire service organizations, and other
				appropriate stakeholders to identify and prioritize fire safety research
				needs.
											(ii)PublicationThe
				Administrator of FEMA shall ensure that the results of the workshop are made
				available to the public.
											(C)Limitations on
				grants for fire safety research centers
											(i)In
				generalThe Administrator of FEMA may award grants under
				subsection (d) to establish not more than 3 fire safety research
				centers.
											(ii)RecipientsAn
				institution of higher education, a national fire service organization, and a
				national fire safety organization may not directly receive a grant under
				subsection (d) for a fiscal year for more than 1 fire safety research
				center.
											(5)Avoiding
				duplicationThe Administrator of FEMA shall review lists
				submitted by applicants pursuant to subsection (e)(2)(D) and take such actions
				as the Administrator of FEMA considers necessary to prevent unnecessary
				duplication of grant awards.
									(k)Matching
				and maintenance of expenditure requirements
									(1)Matching
				requirement for assistance to firefighters grants
										(A)In
				generalExcept as provided in subparagraph (B), an applicant
				seeking a grant to carry out an activity under subsection (c) shall agree to
				make available non-Federal funds to carry out such activity in an amount equal
				to not less than 15 percent of the grant awarded to such applicant under such
				subsection.
										(B)Exception
				for entities serving small communitiesIn the case that an
				applicant seeking a grant to carry out an activity under subsection (c) serves
				a jurisdiction of—
											(i)more than 20,000
				residents but not more than 1,000,000 residents, the application shall agree to
				make available non-Federal funds in an amount equal to not less than 10 percent
				of the grant awarded to such applicant under such subsection; and
											(ii)20,000 residents
				or fewer, the applicant shall agree to make available non-Federal funds in an
				amount equal to not less than 5 percent of the grant awarded to such applicant
				under such subsection.
											(2)Matching
				requirement for fire prevention and safety grants
										(A)In
				generalAn applicant seeking a grant to carry out an activity
				under subsection (d) shall agree to make available non-Federal funds to carry
				out such activity in an amount equal to not less than 5 percent of the grant
				awarded to such applicant under such subsection.
										(B)Means of
				matchingAn applicant for a grant under subsection (d) may meet
				the matching requirement under subparagraph (A) through direct funding, funding
				of complementary activities, or the provision of staff, facilities, services,
				material, or equipment.
										(3)Maintenance
				of expendituresAn applicant seeking a grant under subsection (c)
				or (d) shall agree to maintain during the term of the grant the applicant's
				aggregate expenditures relating to the uses described in subsections (c)(3) and
				(d)(3) at not less than 80 percent of the average amount of such expenditures
				in the 2 fiscal years preceding the fiscal year in which the grant amounts are
				received.
									(4)Waiver
										(A)In
				generalExcept as provided in subparagraph (C)(ii), the
				Administrator of FEMA may waive or reduce the requirements of paragraphs (1),
				(2), and (3) in cases of demonstrated economic hardship.
										(B)Guidelines
											(i)In
				generalThe Administrator of FEMA shall establish and publish
				guidelines for determining what constitutes economic hardship for purposes of
				this paragraph.
											(ii)ConsultationIn
				developing guidelines under clause (i), the Administrator of FEMA shall consult
				with individuals who are—
												(I)recognized for
				expertise in firefighting, emergency medical services provided by fire
				services, or the economic affairs of State and local governments; and
												(II)members of
				national fire service organizations or national organizations representing the
				interests of State and local governments.
												(iii)ConsiderationsIn
				developing guidelines under clause (i), the Administrator of FEMA shall
				consider, with respect to relevant communities, the following:
												(I)Changes in
				rates of unemployment from previous years.
												(II)Whether the
				rates of unemployment of the relevant communities are currently and have
				consistently exceeded the annual national average rates of unemployment.
												(III)Changes in
				percentages of individuals eligible to receive food stamps from previous
				years.
												(IV)Such other
				factors as the Administrator of FEMA considers appropriate.
												(C)Certain
				applicants for fire prevention and safety grantsThe authority
				under subparagraph (A) shall not apply with respect to a nonprofit organization
				that—
											(i)is described
				in subsection (d)(1)(B); and
											(ii)is not a
				fire department or emergency medical services organization.
											(l)Grant
				guidelines
									(1)GuidelinesFor
				each fiscal year, prior to awarding any grants under this section, the
				Administrator of FEMA shall publish in the Federal Register—
										(A)guidelines
				that describe—
											(i)the process
				for applying for grants under this section; and
											(ii)the criteria
				that will be used for selecting grant recipients; and
											(B)an
				explanation of any differences between such guidelines and the recommendations
				obtained under paragraph (2).
										(2)Annual
				meeting to obtain recommendations
										(A)In
				generalFor each fiscal year, the Administrator of FEMA shall
				convene a meeting of qualified members of national fire service organizations
				and, at the discretion of the Administrator of FEMA, qualified members of
				emergency medical service organizations to obtain recommendations regarding the
				following:
											(i)Criteria for
				the awarding of grants under this section.
											(ii)Administrative
				changes to the assistance program established under subsection (b).
											(B)Qualified
				membersFor purposes of this paragraph, a qualified member of an
				organization is a member who—
											(i)is recognized
				for expertise in firefighting or emergency medical services;
											(ii)is not an
				employee of the Federal Government; and
											(iii)in the case
				of a member of an emergency medical service organization, is a member of an
				organization that represents—
												(I)providers of
				emergency medical services that are affiliated with fire departments; or
												(II)nonaffiliated
				EMS providers.
												(3)Applicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to activities carried out under this
				subsection.
									(m)Accounting
				determinationNotwithstanding any other provision of law, for
				purposes of this section, equipment costs shall include all costs attributable
				to any design, purchase of components, assembly, manufacture, and
				transportation of equipment not otherwise commercially available.
								(n)Eligible
				grantee on behalf of Alaska native villagesThe Alaska Village
				Initiatives, a non-profit organization incorporated in the State of Alaska,
				shall be eligible to apply for and receive a grant or other assistance under
				this section on behalf of Alaska Native villages.
								(o)Training
				standardsIf an applicant for a grant under this section is
				applying for such grant to purchase training that does not meet or exceed any
				applicable national voluntary consensus standards, including those developed
				under section 647 of the Post-Katrina Emergency Management Reform Act of 2006
				(6 U.S.C. 747), the applicant shall submit to the Administrator of FEMA an
				explanation of the reasons that the training proposed to be purchased will
				serve the needs of the applicant better than training that meets or exceeds
				such standards.
								(p)Ensuring
				effective use of grants
									(1)AuditsThe
				Administrator of FEMA may audit a recipient of a grant awarded under this
				section to ensure that—
										(A)the grant
				amounts are expended for the intended purposes; and
										(B)the grant
				recipient complies with the requirements of subsection (k).
										(2)Performance
				assessment
										(A)In
				generalThe Administrator of FEMA shall develop and implement a
				performance assessment system, including quantifiable performance metrics, to
				evaluate the extent to which grants awarded under this section are furthering
				the purposes of this section, including protecting the health and safety of the
				public and firefighting personnel against fire and fire-related hazards.
										(B)ConsultationThe
				Administrator of FEMA shall consult with fire service representatives and with
				the Comptroller General of the United States in developing the assessment
				system required by subparagraph (A).
										(3)Annual
				reports to Administrator of FEMANot less frequently than once
				each year during the term of a grant awarded under this section, the recipient
				of the grant shall submit to the Administrator of FEMA an annual report
				describing how the recipient used the grant amounts.
									(4)Annual
				reports to Congress
										(A)In
				generalNot later than September 30, 2013, and each year
				thereafter through 2017, the Administrator of FEMA shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Science and Technology of the House of Representatives a report
				that provides—
											(i)information
				on the performance assessment system developed under paragraph (2); and
											(ii)using the
				performance metrics developed under such paragraph, an evaluation of the
				effectiveness of the grants awarded under this section.
											(B)Additional
				informationThe report due under subparagraph (A) on September
				30, 2016, shall also include recommendations for legislative changes to improve
				grants under this section.
										(q)Authorization
				of appropriations
									(1)In
				generalThere is authorized to be appropriated to carry out this
				section—
										(A)$750,000,000
				for fiscal year 2013; and
										(B)for each of
				fiscal years 2014 through 2017, an amount equal to the amount authorized for
				the previous fiscal year increased by the percentage by which—
											(i)the Consumer
				Price Index (all items, United States city average) for the previous fiscal
				year, exceeds
											(ii)the Consumer
				Price Index for the fiscal year preceding the fiscal year described in clause
				(i).
											(2)Administrative
				expensesOf the amounts appropriated pursuant to paragraph (1)
				for a fiscal year, the Administrator of FEMA may use not more than 5 percent of
				such amounts for salaries and expenses and other administrative costs incurred
				by the Administrator of FEMA in the course of awarding grants and providing
				assistance under this section.
									(3)Congressionally
				directed spendingConsistent with the requirements in subsections
				(c)(1) and (d)(1) that grants under those subsections be awarded on a
				competitive basis, none of the funds appropriated pursuant to this subsection
				may be used for any congressionally directed spending item (as defined under
				the rules of the Senate and the House of Representatives).
									(r)Sunset of
				authoritiesThe authority to award assistance and grants under
				this section shall expire on the date that is 5 years after the date of the
				enactment of the Fire Grants Reauthorization
				Act of
				2012.
								.
					1804.Staffing
			 for adequate fire and emergency response
						(a)Improvements
			 to hiring grants
							(1)Term of
			 grantsSubparagraph (B) of section 34(a)(1) of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)) is amended to read
			 as follows:
								
									(B)Grants made under this paragraph shall
				be for 3 years and be used for programs to hire new, additional
				firefighters.
									.
							(2)Limitation
			 of portion of costs of hiring firefightersSubparagraph (E) of
			 such section is amended to read as follows:
								
									(E)The portion of the costs of hiring
				firefighters provided by a grant under this paragraph may not exceed—
										(i)75 percent in the first year of the
				grant;
										(ii)75 percent in the second year of
				the grant; and
										(iii)35 percent in the third year of
				the
				grant.
										.
							(b)Clarification
			 regarding eligible entities for recruitment and retention
			 grantsThe second sentence of section 34(a)(2) of such Act (15
			 U.S.C. 2229a(a)(2)) is amended by striking organizations on a local or
			 statewide basis and inserting national, State, local, or tribal
			 organizations.
						(c)Maximum
			 amount for hiring a firefighterParagraph (4) of section 34(c) of
			 such Act (15 U.S.C. 2229a(c)) is amended to read as follows:
							
								(4)The amount of funding provided under
				this section to a recipient fire department for hiring a firefighter in any
				fiscal year may not exceed—
									(A)in the first year of the grant, 75
				percent of the usual annual cost of a first-year firefighter in that department
				at the time the grant application was submitted;
									(B)in the second year of the grant, 75
				percent of the usual annual cost of a first-year firefighter in that department
				at the time the grant application was submitted; and
									(C)in the third year of the grant, 35
				percent of the usual annual cost of a first-year firefighter in that department
				at the time the grant application was
				submitted.
									.
						(d)WaiversSection
			 34 of such Act (15 U.S.C. 2229a) is amended—
							(1)by
			 redesignating subsections (d) through (i) as subsections (e) through (j),
			 respectively; and
							(2)by inserting
			 after subsection (c) the following:
								
									(d)Waivers
										(1)In
				generalIn a case of demonstrated economic hardship, the
				Administrator of FEMA may—
											(A)waive the
				requirements of subsection (c)(1); or
											(B)waive or
				reduce the requirements in subsection (a)(1)(E) or subsection (c)(2).
											(2)Guidelines
											(A)In
				generalThe Administrator of FEMA shall establish and publish
				guidelines for determining what constitutes economic hardship for purposes of
				paragraph (1).
											(B)ConsultationIn
				developing guidelines under subparagraph (A), the Administrator of FEMA shall
				consult with individuals who are—
												(i)recognized for
				expertise in firefighting, emergency medical services provided by fire
				services, or the economic affairs of State and local governments; and
												(ii)members of
				national fire service organizations or national organizations representing the
				interests of State and local governments.
												(C)ConsiderationsIn
				developing guidelines under subparagraph (A), the Administrator of FEMA shall
				consider, with respect to relevant communities, the following:
												(i)Changes in
				rates of unemployment from previous years.
												(ii)Whether the
				rates of unemployment of the relevant communities are currently and have
				consistently exceeded the annual national average rates of unemployment.
												(iii)Changes in
				percentages of individuals eligible to receive food stamps from previous
				years.
												(iv)Such other
				factors as the Administrator of FEMA considers
				appropriate.
												.
							(e)Improvements
			 to performance evaluation requirementsSubsection (e) of section
			 34 of such Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this
			 section, is amended by inserting before the first sentence the
			 following:
							
								(1)In
				generalThe Administrator of FEMA shall establish a performance
				assessment system, including quantifiable performance metrics, to evaluate the
				extent to which grants awarded under this section are furthering the purposes
				of this section.
								(2)Submittal
				of
				information
								.
						(f)Report
							(1)In
			 generalSubsection (f) of section 34 of such Act (15 U.S.C.
			 2229a), as redesignated by subsection (d)(1) of this section, is amended by
			 striking The authority and all that follows through
			 Congress concerning and inserting the following: Not
			 later than September 30, 2014, the Administrator of FEMA shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Science and Technology of the House of Representatives a report
			 on.
							(2)Conforming
			 amendmentThe heading for subsection (f) of section 34 of such
			 Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this section, is
			 amended by striking Sunset and reports and inserting
			 Report.
							(g)Additional
			 definitions
							(1)In
			 generalSubsection (i) of section 34 of such Act (15 U.S.C.
			 2229a), as redesignated by subsection (d)(1) of this section, is
			 amended—
								(A)in the matter
			 before paragraph (1), by striking In this section, the term— and
			 inserting In this section:;
								(B)in paragraph
			 (1)—
									(i)by inserting
			 The term before firefighter has;
			 and
									(ii)by striking
			 ; and and inserting a period;
									(C)by striking
			 paragraph (2); and
								(D)by inserting
			 at the end the following:
									
										(2)The terms
				Administrator of FEMA, career fire department,
				combination fire department, and volunteer fire
				department have the meanings given such terms in section
				33(a).
										.
								(2)Conforming
			 amendmentSection 34(a)(1)(A) of such Act (15 U.S.C.
			 2229a(a)(1)(A)) is amended by striking career, volunteer, and
			 combination fire departments and inserting career fire
			 departments, combination fire departments, and volunteer fire
			 departments.
							(h)Authorization
			 of appropriations
							(1)In
			 generalSubsection (j) of section 34 of such Act (15 U.S.C.
			 2229a), as redesignated by subsection (d)(1) of this section, is
			 amended—
								(A)in paragraph
			 (6), by striking and at the end;
								(B)in paragraph
			 (7), by striking the period at the end and inserting ; and;
			 and
								(C)by adding at
			 the end the following:
									
										(8)$750,000,000
				for fiscal year 2013; and
										(9)for each of
				fiscal years 2014 through 2017, an amount equal to the amount authorized for
				the previous fiscal year increased by the percentage by which—
											(A)the Consumer
				Price Index (all items, United States city average) for the previous fiscal
				year, exceeds
											(B)the Consumer
				Price Index for the fiscal year preceding the fiscal year described in
				subparagraph
				(A).
											.
								(2)Administrative
			 expensesSuch subsection (j) is further amended—
								(A)in paragraph
			 (9), as added by paragraph (1) of this subsection, by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the
			 left margin of such clauses, as so redesignated, 2 ems to the right;
								(B)by
			 redesignating paragraphs (1) through (9) as subparagraphs (A) through (I),
			 respectively, and moving the left margin of such subparagraphs, as so
			 redesignated, 2 ems to the right;
								(C)by striking
			 There are and inserting the following:
									
										(1)In
				generalThere are
										;
				and
								(D)by adding at
			 the end the following:
									
										(2)Administrative
				expensesOf the amounts appropriated pursuant to paragraph (1)
				for a fiscal year, the Administrator of FEMA may use not more than 5 percent of
				such amounts to cover salaries and expenses and other administrative costs
				incurred by the Administrator of FEMA to make grants and provide assistance
				under this
				section.
										.
								(3)Congressionally
			 directed spendingSuch subsection (j) is further amended by
			 adding at the end the following:
								
									(3)Congressionally
				directed spendingConsistent with the requirement in subsection
				(a) that grants under this section be awarded on a competitive basis, none of
				the funds appropriated pursuant to this subsection may be used for any
				congressionally direct spending item (as defined under the rules of the Senate
				and the House of
				Representatives).
									.
							(i)Technical
			 amendmentSection 34 of such Act (15 U.S.C. 2229a) is amended by
			 striking Administrator each place it appears and inserting
			 Administrator of FEMA.
						(j)Clerical
			 amendmentSuch section is further amended in the heading by
			 striking Expansion of
			 pre-September 11, 2001, fire grant program and
			 inserting the following: Staffing for Adequate Fire and Emergency
			 Response.
						(k)Sunset of
			 authority To award hiring grantsSuch section is further amended
			 by adding at the end the following:
							
								(k)Sunset of
				authoritiesThe authority to award assistance and grants under
				this section shall expire on the date that is 5 years after the date of the
				enactment of the Fire Grants Reauthorization
				Act of
				2012.
								.
						1805.Sense of
			 Congress on value and funding of Assistance to Firefighters and Staffing for
			 Adequate Fire and Emergency Response programsIt is the sense of Congress that—
						(1)the grants and
			 assistance awarded under sections 33 and 34 of the Federal Fire Prevention and
			 Control Act of 1974 (15 U.S.C. 2229 and 2229a) have proven equally valuable in
			 protecting the health and safety of the public and firefighting personnel
			 throughout the United States against fire and fire-related hazards; and
						(2)providing parity
			 in funding for the awarding of grants and assistance under both such sections
			 will ensure that the grant and assistance programs under such sections can
			 continue to serve their complementary purposes.
						1806.Report on
			 amendments to Assistance to Firefighters and Staffing for Adequate Fire and
			 Emergency Response programs
						(a)In
			 generalNot later than
			 September 30, 2016, the Comptroller General of the United States shall submit
			 to the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Science and Technology of the House of Representatives a
			 report on the effect of the amendments made by this title.
						(b)ContentsThe report required by subsection (a) shall
			 include the following:
							(1)An assessment
			 of the effect of the amendments made by sections 1803 and 1804 on the
			 effectiveness, relative allocation, accountability, and administration of the
			 grants and assistance awarded under sections 33 and 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a) after the date of
			 the enactment of this Act.
							(2)An evaluation
			 of the extent to which the amendments made by sections 1803 and 1804 have
			 enabled recipients of grants and assistance awarded under such sections 33 and
			 34 after the date of the enactment of this Act to mitigate fire and
			 fire-related and other hazards more effectively.
							1807.Studies and
			 reports on the state of fire services
						(a)DefinitionsIn this section:
							(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Fire Administration.
							(2)Career fire
			 department, combination fire department, volunteer fire
			 departmentThe terms
			 career fire department, combination fire department,
			 and volunteer fire department have the meanings given such terms
			 in section 33(a) of the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2229(a)), as amended by section 1803.
							(3)Fire
			 serviceThe term fire service has the meaning given
			 such term in section 4 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2203).
							(b)Study and
			 report on compliance with staffing standards
							(1)StudyThe
			 Administrator shall conduct a study on the level of compliance with national
			 voluntary consensus standards for staffing, training, safe operations, personal
			 protective equipment, and fitness among the fire services of the United
			 States.
							(2)Survey
								(A)In
			 generalIn carrying out the study required by paragraph (1), the
			 Administrator shall carry out a survey of fire services to assess the level of
			 compliance of such fire services with the standards described in such
			 paragraph.
								(B)ElementsThe
			 survey required by subparagraph (A) shall—
									(i)include career
			 fire departments, volunteer fire departments, combination fire departments, and
			 fire departments serving communities of different sizes, and such other
			 distinguishing factors as the Administrator considers relevant;
									(ii)employ methods
			 to ensure that the survey accurately reflects the actual rate of compliance
			 with the standards described in paragraph (1) among fire services; and
									(iii)determine the
			 extent of barriers and challenges to achieving compliance with the standards
			 described in paragraph (1) among fire services.
									(C)Authority to
			 carry out survey with nonprofitIf the Administrator determines
			 that it will reduce the costs incurred by the United States Fire Administration
			 in carrying out the survey required by subparagraph (A), the Administrator may
			 carry out such survey in conjunction with a nonprofit organization that has
			 substantial expertise and experience in the following areas:
									(i)The
			 fire services.
									(ii)National
			 voluntary consensus standards.
									(iii)Contemporary
			 survey methods.
									(3)Report on
			 findings of study
								(A)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Administrator shall submit to Congress a report on the findings
			 of the Administrator with respect to the study required by paragraph
			 (1).
								(B)ContentsThe
			 report required by subparagraph (A) shall include the following:
									(i)An
			 accurate description, based on the results of the survey required by paragraph
			 (2)(A), of the rate of compliance with the standards described in paragraph (1)
			 among United States fire services, including a comparison of the rates of
			 compliance among career fire departments, volunteer fire departments,
			 combination fire departments, and fire departments serving communities of
			 different sizes, and such other comparisons as Administrator considers
			 relevant.
									(ii)A
			 description of the challenges faced by different types of fire departments and
			 different types of communities in complying with the standards described in
			 paragraph (1).
									(c)Task Force To
			 Enhance Firefighter Safety
							(1)EstablishmentNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall establish a task force to be known as the
			 Task Force to Enhance Firefighter Safety (in this subsection
			 referred to as the Task Force).
							(2)Membership
								(A)In
			 generalMembers of the Task Force shall be appointed by the
			 Secretary from among the general public and shall include the following:
									(i)Representatives
			 of national organizations representing firefighters and fire chiefs.
									(ii)Individuals
			 representing standards-setting and accrediting organizations, including
			 representatives from the voluntary consensus codes and standards development
			 community.
									(iii)Such other
			 individuals as the Secretary considers appropriate.
									(B)Representatives
			 of other departments and agenciesThe Secretary may invite
			 representatives of other Federal departments and agencies that have an interest
			 in fire services to participate in the meetings and other activities of the
			 Task Force.
								(C)Number; terms
			 of service; pay and allowancesThe Secretary shall determine the
			 number, terms of service, and pay and allowances of members of the Task Force
			 appointed by the Secretary, except that a term of service of any such member
			 may not exceed 2 years.
								(3)ResponsibilitiesThe
			 Task Force shall—
								(A)consult with the
			 Secretary in the conduct of the study required by subsection (b)(1); and
								(B)develop a plan to
			 enhance firefighter safety by increasing fire service compliance with the
			 standards described in subsection (b)(1), including by—
									(i)reviewing and
			 evaluating the report required by subsection (b)(3)(A) to determine the extent
			 of and barriers to achieving compliance with the standards described in
			 subsection (b)(1) among fire services; and
									(ii)considering ways
			 in which the Federal Government, States, and local governments can promote or
			 encourage fire services to comply with such standards.
									(4)Report
								(A)In
			 generalNot later than 180 days after the date on which the
			 Secretary submits the report required by subsection (b)(3)(A), the Task Force
			 shall submit to Congress and the Secretary a report on the activities and
			 findings of the Task Force.
								(B)ContentsThe
			 report required by subparagraph (A) shall include the following:
									(i)The
			 findings and recommendations of the Task Force with respect to the study
			 carried out under subsection (b)(1).
									(ii)The plan
			 developed under paragraph (3)(B).
									(d)Study and
			 report on the needs of fire services
							(1)StudyThe
			 Administrator shall conduct a study—
								(A)to define the
			 current roles and activities associated with fire services on a national,
			 State, regional, and local level;
								(B)to identify the
			 equipment, staffing, and training required to fulfill the roles and activities
			 defined under subparagraph (A);
								(C)to conduct an
			 assessment to identify gaps between what fire services currently possess and
			 what they require to meet the equipment, staffing, and training needs
			 identified under subparagraph (B) on a national and State-by-State basis;
			 and
								(D)to measure the
			 impact of the grant and assistance program under section 33 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229) in meeting the needs of
			 fire services and filling the gaps identified under subparagraph (C).
								(2)ReportNot
			 later than 2 years after the date of the enactment of this title, the
			 Administrator shall submit to Congress a report on the findings of the
			 Administrator with respect to the study conducted under paragraph (1).
							(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
							(1)$600,000 for
			 fiscal year 2013; and
							(2)$600,000 for
			 fiscal year 2014.
							BReauthorization
			 of United States Fire Administration
					1811.Short
			 titleThis subtitle may be
			 cited as the United States Fire
			 Administration Reauthorization Act of 2012.
					1812.Clarification
			 of relationship between United States Fire Administration and Federal Emergency
			 Management AgencySection 5(c)
			 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2204) is
			 amended to read as follows:
						
							(c)Deputy
				administratorThe Administrator may appoint a Deputy
				Administrator, who shall—
								(1)perform such
				functions as the Administrator shall from time to time assign or delegate;
				and
								(2)act as
				Administrator during the absence or disability of the Administrator or in the
				event of a vacancy in the office of
				Administrator.
								.
					1813.Modification
			 of authority of Administrator to educate public about fire and fire
			 preventionSection 6 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2205) is amended by
			 striking to take all steps and all that follows through
			 fire and fire prevention. and inserting to take such
			 steps as the Administrator considers appropriate to educate the public and
			 overcome public indifference as to fire, fire prevention, and individual
			 preparedness..
					1814.Authorization
			 of appropriationsSection
			 17(g)(1) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2216(g)(1)) is amended—
						(1)in subparagraph
			 (G), by striking and at the end;
						(2)in subparagraph
			 (H), by striking the period at the end and inserting a semicolon;
						(3)by adding after
			 subparagraph (H) the following:
							
								(I)$76,490,890 for fiscal year 2013, of
				which $2,753,672 shall be used to carry out section 8(f);
								(J)$76,490,890 for fiscal year 2014, of
				which $2,753,672 shall be used to carry out section 8(f);
								(K)$76,490,890 for fiscal year 2015, of
				which $2,753,672 shall be used to carry out section 8(f);
								(L)$76,490,890 for fiscal year 2016, of
				which $2,753,672 shall be used to carry out section 8(f); and
								(M)$76,490,890 for fiscal year 2017, of
				which $2,753,672 shall be used to carry out section
				8(f).
								;
				and
						(4)in subparagraphs
			 (E) through (H), by moving each margin 2 ems to the left.
						1815.Removal of
			 limitationSection 9(d) of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(d)) is
			 amended—
						(1)by striking
			 Update.— and all that follows through
			 The Administrator and inserting Update.—The
			 Administrator; and
						(2)by striking
			 paragraph (2).
						XIXMemorial to
			 Slaves and Free Black Persons Who Served in the American Revolution
				1901.FindingCongress finds that the contributions of
			 free persons and slaves who fought during the American Revolution were of
			 preeminent historical and lasting significance to the United States, as
			 required by section 8908(b)(1) of title 40, United States Code.
				1902.DefinitionsIn this title:
					(1)Federal
			 land
						(A)In
			 generalThe term Federal land means the parcel of
			 land—
							(i)identified as
			 Area I; and
							(ii)depicted on the
			 map numbered 869/86501B and dated June 24, 2003.
							(B)ExclusionThe
			 term Federal land does not include the Reserve (as defined in
			 section 8902(a) of title 40, United States Code).
						(2)MemorialThe
			 term memorial means the memorial authorized to be established
			 under section 3(a).
					1903.Memorial
			 authorization
					(a)AuthorizationIn accordance with subsections (b) and (c),
			 National Mall Liberty Fund D.C. may establish a memorial on Federal land in the
			 District of Columbia to honor the more than 5,000 courageous slaves and free
			 Black persons who served as soldiers and sailors or provided civilian
			 assistance during the American Revolution.
					(b)Prohibition on
			 use of Federal fundsNational Mall Liberty Fund D.C. may not use
			 Federal funds to establish the memorial.
					(c)Applicable
			 lawNational Mall Liberty Fund D.C. shall establish the memorial
			 in accordance with chapter 89 of title 40, United States Code.
					1904.Repeal of joint
			 resolutionsPublic Law 99–558
			 (110 Stat. 3144) and Public Law 100–265 (102 Stat. 39) are repealed.
				BMilitary construction
			 authorizations
			2001.Short titleThis division may be cited as the
			 Military Construction Authorization
			 Act for Fiscal Year 2013.
			2002.Expiration of authorizations and amounts
			 required to be specified by law
				(a)Expiration of authorizations after three
			 yearsExcept as provided in
			 subsection (b), all authorizations contained in titles XXI through XXVII for
			 military construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2015; or
					(2)the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2016.
					(b)ExceptionSubsection (a) shall not apply to
			 authorizations for military construction projects, land acquisition, family
			 housing projects and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of appropriations
			 therefor), for which appropriated funds have been obligated before the later
			 of—
					(1)October 1, 2015; or
					(2)the date of the enactment of an Act
			 authorizing funds for fiscal year 2016 for military construction projects, land
			 acquisition, family housing projects and facilities, or contributions to the
			 North Atlantic Treaty Organization Security Investment Program.
					XXIArmy military construction
				2101.Authorized Army construction and land
			 acquisition projects
					(a)Inside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103 and available for military
			 construction projects inside the United States as specified in the funding
			 table in section 4601, the Secretary of the Army may acquire real property and
			 carry out military construction projects for the installations or locations
			 inside the United States, and in the amounts, set forth in the following
			 table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlaskaFort
					 Wainwright$10,400,000
									
									Joint Base
					 Elmendorf-Richardson$7,900,000
									
									CaliforniaConcord$8,900,000
									
									ColoradoFort
					 Carson$18,000,000
									
									Fort
					 McNair$7,200,000
									
									GeorgiaFort
					 Benning$16,000,000
									
									Fort
					 Gordon$23,300,000
									
									Fort
					 Stewart$49,650,000
									
									HawaiiPohakuloa
					 Training Area$29,000,000
									
									Schofield
					 Barracks$96,000,000
									
									Wheeler Army Air
					 Field$85,000,000
									
									KansasFort Riley$12,200,000
									
									KentuckyFort
					 Campbell$81,800,000
									
									Fort Knox$6,000,000
									
									MissouriFort
					 Leonard Wood$123,000,000
									
									New JerseyJoint Base
					 McGuire-Dix-Lakehurst$47,000,000
									
									Picatinny
					 Arsenal$10,200,000
									
									New YorkFort
					 Drum$95,000,000
									
									North CarolinaFort Bragg$68,000,000
									
									OklahomaFort
					 Sill$4,900,000
									
									South
					 CarolinaFort Jackson$24,000,000
									
									TexasCorpus
					 Christi$37,200,000
									
									Fort Bliss$7,200,000
									
									Fort Hood$51,200,000
									
									Joint Base San
					 Antonio$21,000,000
									
									VirginiaFort
					 Belvoir$94,000,000
									
									Fort Lee$81,000,000
									
									WashingtonJoint Base Lewis McChord$164,000,000
									
									Yakima$5,100,000
									
								
							
						
					(b)Outside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103 and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of the Army may acquire real property and
			 carry out military construction projects for the installations or locations
			 outside the United States, and in the amounts, set forth in the following
			 table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									ItalyCamp
					 Ederle$36,000,000
									
									Vicenza$32,000,000
									
									JapanOkinawa$78,000,000
									
									Sagami$18,000,000
									
									KoreaCamp
					 Humphreys$45,000,000
									
								
							
						
					2102.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2103
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Army may carry out architectural
			 and engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,641,000.
				2103.Authorization of appropriations,
			 ArmyFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for military construction, land acquisition, and military family housing
			 functions of the Department of the Army, as specified in the funding table in
			 section 4601.
				2104.Modification of authority to carry out
			 certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort
			 Belvoir, Virginia, for construction of a Road and Access Control Point at the
			 installation, the Secretary of the Army may construct a standard design Access
			 Control Point consistent with the Army’s construction guidelines for Access
			 Control Points.
				2105.Extension of authorizations of certain
			 fiscal year 2009 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), authorizations set forth in the table in
			 subsection (b), as provided in section 2101 of that Act (122 Stat. 4659), shall
			 remain in effect until October 1, 2013, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2014, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									AlabamaAnniston Army
					 DepotLake Yard Interchange$1,400,000
									
									New
					 JerseyPicatinny Arsenal Ballistic evaluation Facility
					 Phase I$9,900,000 
									
								
							
						
					2106.Extension of authorizations of certain
			 fiscal year 2010 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2627), authorizations set forth in the table in
			 subsection (b), as provided in section 2101 of that Act (123 Stat. 2628), shall
			 remain in effect until October 1, 2013, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2014, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2010 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									LouisianaFort
					 PolkLand Purchases and Condemnation$17,000,000
									
									New JerseyPicatinny
					 ArsenalBallistic Evaluation Facility, Ph2$10,200,000
									
									VirginiaFort
					 BelvoirRoad and Access Control Point$9,500,000
									
									WashingtonFort LewisFort
					 Lewis-McCord AFB Joint Access$9,000,000
									
									KuwaitKuwaitAPS Warehouses$82,000,000
									
								
							
						
					2107.Additional authority to carry out certain
			 fiscal year 2013 project
					(a)Project authorizationThe Secretary of the Army may carry out a
			 military construction project to construct a cadet barracks at the U.S.
			 Military Academy, New York, in the amount of $192,000,000.
					(b)Use of unobligated prior-year military
			 construction fundsThe
			 Secretary of the Army shall use available, unobligated military construction
			 funds appropriated for a fiscal year before fiscal year 2013 for the project
			 described in subsection (a).
					(c)Congressional notificationThe Secretary of the Army shall provide
			 information in accordance with section 2851(c) of title 10, United States Code,
			 regarding the project described in subsection (a). If it becomes necessary to
			 exceed the estimated project cost, the Secretary shall utilize the authority
			 provided by section 2853 of such title regarding authorized cost and scope of
			 work variations.
					XXIINavy military construction
				2201.Authorized Navy construction and land
			 acquisition projects
					(a)Inside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204 and available for military
			 construction projects inside the United States as specified in the funding
			 table in section 4601, the Secretary of the Navy may acquire real property and
			 carry out military construction projects for the installations or locations
			 inside the United States, and in the amounts, set forth in the following
			 table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaYuma$29,285,000
									
									CaliforniaCamp
					 Pendleton$88,110,000
									
									Coronado$78,541,000
									
									Miramar$27,897,000
									
									San Diego$71,188,000
									
									Seal Beach$30,594,000
									
									Twentynine
					 Palms$47,270,000
									
									Ventura
					 County$12,790,000
									
									FloridaJacksonville$21,980,000
									
									HawaiiKaneohe
					 Bay$97,310,000
									
									MississippiMeridian$10,926,000
									
									New
					 JerseyEarle$33,498,000
									
									North
					 CarolinaCamp Lejeune$69,890,000
									
									Cherry Point Marine Corps Air
					 Station$45,891,000
									
									New River$8,525,000
									
									South
					 CarolinaBeaufort$81,780,000
									
									Parris
					 Island$10,135,000
									
									VirginiaDahlgren$28,228,000
									
									Oceana Naval Air
					 Station$39,086,000
									
									Portsmouth$32,706,000
									
									Quantico$58,714,000
									
									Yorktown$48,823,000
									
									WashingtonWhidbey Island$6,272,000
									
								
							
						
					(b)Outside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204 and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of the Navy may acquire real property and
			 carry out military construction projects for the installation or location
			 outside the United States, and in the amounts, set forth in the following
			 table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									Bahrain IslandSW
					 Asia$51,348,000
									
									Diego GarciaDiego Garcia$1,691,000
									
									DjiboutiCamp Lemonier$99,420,000
									
									GreeceSouda Bay$25,123,000
									
									JapanIwakuni$13,138,000
									
									Okinawa$8,206,000
									
									RomaniaDeveselu$45,205,000
									
									SpainRota$17,215,000
									
									Worldwide UnspecifiedUnspecified
					 Worldwide Locations$34,048,000
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2204
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Navy may carry out architectural
			 and engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,527,000.
				2203.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2204 and available for military
			 family housing functions as specified in the funding table in section 4601, the
			 Secretary of the Navy may improve existing military family housing units in an
			 amount not to exceed $97,655,000.
				2204.Authorization of appropriations,
			 NavyFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for military construction, land acquisition, and military family housing
			 functions of the Department of the Navy, as specified in the funding table in
			 4601, including incremental funding for the construction of increment 2 of
			 explosives handling wharf 2 at Kitsap, Washington, authorized by section
			 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1666), $254,241,000.
				2205.Modification of authority to carry out
			 certain fiscal year 2012 projectIn the case of the authorization contained
			 in the table in section 2201(a) of the Military Construction Authorization Act
			 for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for
			 Kitsap (Bangor) Washington, for construction of Explosives Handling Wharf #2 at
			 that location, the Secretary of the Navy may acquire fee or lesser real
			 property interests to accomplish required environmental mitigation for the
			 project using appropriations authorized for the project.
				2206.Extension of authorizations of certain
			 fiscal year 2009 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), the authorization set forth in the table
			 in subsection (b), as provided in section 2201 of that Act (122 Stat 4670) and
			 extended by section 2206 of the Military Construction Authorization Act for
			 Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1668), shall
			 remain in effect until October 1, 2013, or the date of an Act authorizing funds
			 for military construction for fiscal year 2014, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Navy: Extension of 2009 Project Authorization
			 
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									CaliforniaMarine Corps Base, Camp
					 PendletonOperations Access Points, Red Beach $11,970,000
									
									Marine Corps Air Station,
					 MiramarEmergency Response
					 Station$6,530,000
									
									District of
					 ColumbiaWashington Navy YardChild Development
					 Center$9,340,000
									
								
							
						
					2207.Extension of authorizations of certain
			 fiscal year 2010 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2627), the authorization set forth in the table in
			 subsection (b), as provided in section 2201 of that Act (123 Stat. 2632), shall
			 remain in effect until October 1, 2013, or the date of an Act authorizing funds
			 for military construction for fiscal year 2014, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Navy: Extension of 2010 Project Authorization
			 
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									CaliforniaMountain Warfare Training Center,
					 BridgeportMountain Warfare Training, Commissary $6,830,000
									
									MainePortsmouth Naval
					 ShipyardGate 2 Security Improvements$7,090,000
									
									DjiboutiCamp
					 LemonierSecurity Fencing$8,109,000
									
									Ammo Supply Point$21,689,000
									
									Interior Paved Roads$7,275,000
									
								
							
						
					2208.Realignment of Marines in the Asia-Pacific
			 Region
					(a)Restriction on use of fundsExcept as provided in subsection (c), none
			 of the funds authorized to be appropriated under this Act, and none of the
			 amounts provided by the Government of Japan for construction activities on land
			 under the jurisdiction of the Department of Defense, may be obligated or
			 expended to implement the realignment of Marine Corps forces from Okinawa to
			 other locations until—
						(1)the Commander of the United States Pacific
			 Command provides to the congressional defense committees an assessment of the
			 strategic and logistical resources needed to ensure the distributed lay-down of
			 members of the United States Marine Corps in the United States Pacific Command
			 Area of Responsibility meets the contingency operations plans;
						(2)the Secretary of Defense submits to the
			 congressional defense committees master plans for the construction of
			 facilities and infrastructure to execute the Marine Corps distributed lay-down
			 on Guam, Australia, and Hawaii, including a detailed description of costs and
			 the schedule for such construction;
						(3)the Secretary of the Navy submits a plan to
			 the congressional defense committees detailing the proposed investments and
			 schedules required to restore facilities and infrastructure at Marine Corps Air
			 Station Futenma; and
						(4)a plan coordinated by all pertinent Federal
			 agencies is provided to the congressional defense committees detailing
			 descriptions of work, costs, and a schedule for completion of construction,
			 improvements, and repairs to the non-military utilities, facilities, and
			 infrastructure, if any, on Guam affected by the realignment of forces.
						(b)Development of public
			 infrastructure
						(1)Authorization requiredIf the Secretary of Defense determines that
			 any grant, cooperative agreement, transfer of funds to another Federal agency,
			 or supplement of funds available in fiscal year 2012 or fiscal year 2013 under
			 Federal programs administered by agencies other than the Department of Defense
			 will result in the development (including repair, replacement, renovation,
			 conversion, improvement, expansion, acquisition, or construction) of public
			 infrastructure on Guam, the Secretary of Defense may not carry out such grant,
			 transfer cooperative agreement, or supplemental funding unless specifically
			 authorized by law.
						(2)Public infrastructure definedIn this section, the term public
			 infrastructure means any utility, method of transportation, item of
			 equipment, or facility under the control of a public entity or State or local
			 government that is used by, or constructed for the benefit of, the general
			 public.
						(c)Exception to restriction on use of
			 fundsThe Secretary of
			 Defense may use funds described in subsection (a) to carry out additional
			 analysis or studies required the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) for proposed actions on Guam or Hawaii.
					(d)Distributed lay-down definedFor purposes of this section, the term
			 distributed lay-down refers to the planned distribution of Marines
			 in Okinawa, Guam, Hawaii, Australia, and possibly elsewhere that is
			 contemplated in support of the joint statement of the U.S. – Japan Security
			 Consultative Committee dated April 27, 2012.
					(e)RepealSection 2207 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1668) is
			 repealed.
					XXIIIAir Force military construction
				2301.Authorized Air Force construction and land
			 acquisition projects
					(a)Inside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304 and available for military
			 construction projects inside the United States as specified in the funding
			 table in section 4601, the Secretary of the Air Force may acquire real property
			 and carry out military construction projects for the installations or locations
			 inside the United States, and in the amounts, set forth in the following
			 table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArkansasLittle Rock AFB$30,178,000
									
									FloridaTyndall
					 AFB$14,750,000
									
									GeorgiaFort Stewart$7,250,000
									
									Moody AFB$8,500,000
									
									New MexicoHolloman
					 AFB$25,000,000
									
									North
					 DakotaMinot AFB$4,600,000
									
									TexasJoint Base San Antonio$18,000,000
									
									UtahHill AFB$13,530,000
									
								
							
						
					(b)Outside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304 and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of the Air Force may acquire real property
			 and carry out military construction projects for the installations or locations
			 outside the United States, and in the amounts, set forth in the following
			 table:
						
							Air Force: Outside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									GreenlandThule AB$24,500,000
									
									ItalyAviano
					 AB$9,400,000
									
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$34,657,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2304
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Air Force may carry out
			 architectural and engineering services and construction design activities with
			 respect to the construction or improvement of family housing units in an amount
			 not to exceed $4,253,000.
				2303.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2304 and available for military
			 family housing functions as specified in the funding table in section 4601, the
			 Secretary of the Air Force may improve existing military family housing units
			 in an amount not to exceed $79,571,000.
				2304.Authorization of appropriations, Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for military construction, land acquisition, and military family housing
			 functions of the Department of the Air Force, as specified in the funding table
			 in section 4601, including incremental funding for the construction of
			 increment 2 of the U.S. Strategic Command Replacement Facility at Offutt Air
			 Force Base, Nebraska, authorized by section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public Law
			 112–81; 125 Stat. 1670), $111,000,000.
				2305.Extension of authorizations of certain
			 fiscal year 2010 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2627), authorizations set forth in the table in
			 subsection (b), as provided in section 2301 of that Act (123 Stat. 2636), shall
			 remain in effect until October 1, 2013, or the date of an Act authorizing funds
			 for military construction for fiscal year 2014, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Air Force: Extension of 2010 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									MissouriWhiteman
					 AFBLand Acquisition North & South Boundary$5,500,000
									
									MontanaMalmstrom
					 AFBWeapons Storage Area (WSA), Phase 2$10,600,000
									
								
							
						
					XXIVDefense agencies military
			 construction
				ADefense agency authorizations
					2401.Authorized Defense Agencies construction
			 and land acquisition projects
						(a)Inside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403 and available for military
			 construction projects inside the United States as specified in the funding
			 table in section 4601, the Secretary of Defense may acquire real property and
			 carry out military construction projects for the installations or locations
			 inside the United States, and in the amounts, set forth in the following
			 table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation or LocationAmount
										
									
									
										ArizonaYuma$1,300,000
										
										CaliforniaCoronado$55,259,000
										
										DEF Fuel
					 Support Point - San Diego$91,563,000
										
										Edwards Air
					 Force Base$27,500,000
										
										Twentynine
					 Palms$27,400,000
										
										ColoradoBuckley Air Force Base$30,000,000
										
										Fort
					 Carson$56,673,000
										
										Pikes
					 Peak$3,600,000
										
										CONUS ClassifiedClassified Location$6,477,000
										
										DelawareDover AFB$2,000,000
										
										FloridaEglin
					 AFB$41,695,000
										
										Hurlburt
					 Field$16,000,000
										
										MacDill
					 AFB$34,409,000
										
										HawaiiJoint
					 Base Pearl Harbor-Hickam$24,289,000
										
										IllinoisGreat Lakes$28,700,000
										
										 Scott AFB
					 $86,711,000
										
										IndianaGrissom ARB$26,800,000
										
										KentuckyFort
					 Campbell$71,639,000
										
										LouisianaBarksdale AFB$11,700,000
										
										MarylandAnnapolis$66,500,000
										
										Bethesda
					 Naval Hospital$62,200,000
										
										Fort
					 Meade$128,600,000
										
										MissouriFort Leonard Wood$18,100,000
										
										New
					 MexicoCannon AFB$93,085,000
										
										New YorkFort Drum$43,200,000
										
										North CarolinaCamp Lejeune$80,064,000
										
										Fort
					 Bragg$130,422,000
										
										Seymour
					 Johnson AFB$55,450,000
										
										PennsylvaniaDEF Distribution Depot New Cumberland$17,400,000
										
										South CarolinaShaw AFB$57,200,000
										
										TexasRed
					 River Army Depot$16,715,000
										
										VirginiaJoint Expeditionary Base Little
					 Creek - Story$11,132,000
										
										Norfolk$8,500,000
										
										WashingtonFort Lewis $50,520,000
										
									
								
							
						(b)Outside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403 and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of Defense may acquire real property and
			 carry out military construction projects for the installations or locations
			 outside the United States, and in the amounts, set forth in the following
			 table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallation or LocationAmount
										
									
									
										BelgiumBrussels$26,969,000
										
										GermanyStuttgart-Patch
					 Barracks$2,413,000
										
										Vogelweh$61,415,000
										
										Weisbaden$52,178,000
										
										Guantanamo Bay, CubaGuantanamo Bay$40,200,000
										
										JapanCamp Zama$13,273,000
										
										Kadena AB$143,545,000
										
										Sasebo$35,733,000
										
										Zukeran$79,036,000
										
										KoreaKunsan AB$13,000,000
										
										Osan AB$77,292,000
										
										RomaniaDeveselu$157,900,000
										
										United KingdomMenwith Hill
					 Station$50,283,000
										
										RAF Feltwell$30,811,000
										
										RAF Mildenhall$6,490,000
										
									
								
							
						2402.Authorized energy conservation
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2403
			 and available for energy conservation projects as specified in the funding
			 table in 4601, the Secretary of Defense may carry out energy conservation
			 projects under chapter 173 of title 10, United States Code, in the amount of
			 $150,000,000.
					2403.Authorization of appropriations, Defense
			 AgenciesFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for military construction, land acquisition, and military family housing
			 functions of the Department of Defense (other than the military departments),
			 as specified in the funding table in 4601, including incremental funding for
			 the following projects in the following amounts:
						(1)For the construction of increment 7 of the
			 Army Medical Research Institute of Infectious Diseases Stage I at Fort Detrick,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2457), $19,000,000.
						(2)For the construction of increment 4 of a
			 National Security Agency data center at Camp Williams, Utah, authorized as a
			 Military Construction, Defense-Wide project by title X of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888),
			 $191,414,000.
						(3)For the construction of increment 4 of the
			 hospital at Fort Bliss, Texas, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2642), $107,400,000.
						(4)For the construction of increment 2 of the
			 high performance computing center at Fort Meade, Maryland, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section
			 2405(a) of this Act, $225,521,000.
						(5)For the construction of increment 2 of the
			 ambulatory care center phase 3 at Joint Base San Antonio, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2012 (division B of Public Law 112–81; 125 Stat. 1672), $80,700,000.
						(6)For the construction of increment 2 of the
			 medical center replacement at Rhine Ordnance Barracks, Germany, authorized by
			 section 2401(b) of the Military Construction Authorization Act for Fiscal Year
			 2012 (division B of Public Law 112–81; 125 Stat. 1673), $127,000,000.
						2404.Extension of authorization of certain
			 fiscal year 2010 project
						(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2627), authorizations set forth in the table in
			 subsection (b), as provided in section 2401(a) of that Act (123 Stat. 2640),
			 shall remain in effect until October 1, 2013, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2014,
			 whichever is later:
						(b)TableThe table referred to in subsection (a) is
			 as follows:
							
								Washington Headquarters Services: Extension of 2010
			 Project Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										VirginiaPentagon
					 ReservationPentagon electrical upgrade$19,272,000
										
									
								
							
						2405.Modification of authority to carry out
			 certain fiscal year 2012 projectThe table in section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public Law
			 112–81; 125 Stat. 1672), is amended in the item relating to Fort Meade,
			 Maryland, by striking $29,640,000 in the amount column and
			 inserting $792,200,000.
					2406.Additional authority to carry out certain
			 fiscal year 2013 project
						(a)Project authorizationThe Secretary of Defense may carry out a
			 military construction project to construct an Upgrade Fuel Pipeline at Andersen
			 Air Force Base, Guam, in the amount of $67,500,000.
						(b)LimitationNo funds may be obligated or expended for
			 the project described in subsection (a) until the Commander of the United
			 States Pacific Command provides to the congressional defense committees a
			 report, with classified annex if necessary, detailing the strategic and
			 operational requirements satisfied by the construction of this project and a
			 certification that this project is a bona fide need for meeting national
			 security objectives for fiscal year 2013.
						(c)Use of unobligated prior-year military
			 construction fundsThe
			 Secretary of Defense shall use available, unobligated military construction
			 funds appropriated for a fiscal year before fiscal year 2013 for the project
			 described in subsection (a).
						(d)Congressional notificationThe Secretary of Defense shall provide
			 information in accordance with section 2851(c) of title 10, United States Code,
			 regarding the project described in subsection (a). If it becomes necessary to
			 exceed the estimated project cost, the Secretary shall utilize the authority
			 provided by section 2853 of such title regarding authorized cost and scope of
			 work variations.
						BChemical demilitarization
			 authorizations
					2411.Authorization of appropriations, chemical
			 demilitarization construction, defense-wideFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2012, for military
			 construction and land acquisition for chemical demilitarization, as specified
			 in the funding table in section 4601, including incremental funding for the
			 following projects in the following amounts:
						(1)For the construction of phase 14 of a
			 chemical munitions demilitarization facility at Pueblo Chemical Activity,
			 Colorado, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110
			 Stat. 2775), as amended by section 2406 of the Military Construction
			 Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113
			 Stat. 839), section 2407 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and
			 section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), $36,000,000.
						(2)For the construction of phase 13 of a
			 munitions demilitarization facility at Blue Grass Army Depot, Kentucky,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as
			 amended by section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2003
			 (division B of Public Law 107–314; 116 Stat. 2698), section 2414 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4697), and section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B Public Law
			 111–383; 124 Stat. 4450), $115,000,000.
						2412.Modification of authority to carry out
			 certain fiscal year 1997 project
						(a)ModificationsThe table in section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 1997 (division B of
			 Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization
			 Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2699),
			 and section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), is amended—
							(1)under the agency heading relating to
			 Chemical Demilitarization Program, in the item relating to Pueblo Army Depot,
			 Colorado, by striking $484,000,000 in the amount column and
			 inserting $520,000,000; and
							(2)by striking the amount identified as the
			 total in the amount column and inserting $866,454,000.
							(b)Conforming amendmentSection 2406(b)(2) of the Military
			 Construction Authorization Act for Fiscal Year 1997 (110 Stat. 2779), as so
			 amended, is further amended by striking $484,000,000 and
			 inserting $520,000,000.
						XXVNorth Atlantic Treaty Organization Security
			 Investment Program
				2501.Authorized NATO construction and land
			 acquisition projectsThe
			 Secretary of Defense may make contributions for the North Atlantic Treaty
			 Organization Security Investment Program as provided in section 2806 of title
			 10, United States Code, in an amount not to exceed the sum of the amount
			 authorized to be appropriated for this purpose in section 2502 and the amount
			 collected from the North Atlantic Treaty Organization as a result of
			 construction previously financed by the United States.
				2502.Authorization of appropriations,
			 NATOFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for contributions by the Secretary of Defense under section 2806 of title
			 10, United States Code, for the share of the United States of the cost of
			 projects for the North Atlantic Treaty Organization Security Investment Program
			 authorized by section 2501, as specified in the funding table in section
			 4601.
				XXVIGuard and reserve forces
			 facilities
				AProject authorizations and authorization of
			 appropriations
					2601.Authorized Army National Guard construction
			 and land acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army National Guard locations inside the United
			 States, and in the amounts, set forth in the following table:
							
								Army National Guard: Inside the United
			 States
								
									
										StateLocationAmount
										
									
									
										AlabamaFort
					 McClellan$5,400,000
										
										ArkansasSearcy$6,800,000
										
										CaliforniaFort
					 Irwin$25,000,000
										
										ConnecticutCamp
					 Hartell$32,000,000
										
										DelawareBethany
					 Beach$5,500,000
										
										FloridaCamp
					 Blanding$9,000,000
										
										Miramar$20,000,000
										
										HawaiiKapolei$28,000,000
										
										IdahoOrchard
					 Training Area$40,000,000
										
										IndianaSouth
					 Bend$21,000,000
										
										Terre
					 Haute$9,000,000
										
										IowaCamp
					 Dodge$3,000,000
										
										KansasTopeka$9,500,000
										
										KentuckyFrankfort$32,000,000
										
										MassachusettsCamp
					 Edwards$22,000,000
										
										MinnesotaCamp
					 Ripley$17,000,000
										
										St. Paul$17,000,000
										
										MissouriFort Leonard
					 Wood$18,000,000
										
										Kansas City$1,900,000
										
										Monett$820,000
										
										Perryville$700,000
										
										MontanaMiles City$11,000,000
										
										New
					 JerseySea Girt$34,000,000
										
										New YorkStormville$24,000,000
										
										OhioChillicothe$3,100,000
										
										Delaware$12,000,000
										
										OklahomaCamp Gruber$25,000,000
										
										UtahCamp
					 Williams$36,000,000
										
										WashingtonFort
					 Lewis$35,000,000
										
										West VirginiaLogan$14,200,000
										
										WisconsinWausau$10,000,000
										
									
								
							
						(b)Outside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army National Guard locations outside the United
			 States, and in the amounts, set forth in the following table:
							
								Army National Guard: Outside the United
			 States
								
									
										CountryInstallation
					 Amount
										
									
									
										GuamBarrigada$8,500,000
										
										Puerto
					 RicoCamp Santiago$3,800,000
										
										Ceiba$2,200,000
										
										Guaynabo$15,000,000
										
										Gurabo$14,700,000
										
									
								
							
						2602.Authorized Army Reserve construction and
			 land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army Reserve locations inside the United States,
			 and in the amounts, set forth in the following table:
						
							Army Reserve
							
								
									StateLocationAmount
									
								
								
									CaliforniaFort Hunter Liggett$68,300,000
									
									Tustin$27,000,000
									
									IllinoisFort Sheridan$28,000,000
									
									MarylandAberdeen Proving Ground$21,000,000
									
									Baltimore$10,000,000
									
									MassachusettsDevens Reserve Forces Training
					 Area$8,500,000
									
									NevadaLas Vegas$21,000,000
									
									New JerseyJoint Base
					 McGuire-Dix-Lakehurst$7,400,000
									
									WashingtonJoint Base Lewis-McChord$40,000,000
									
									WisconsinFort McCoy$47,800,000
									
								
							
						
					2603.Authorized Navy Reserve and Marine Corps
			 Reserve construction and land acquisition projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2606 and available for the National Guard and Reserve as specified in the
			 funding table in section 4601, the Secretary of the Navy may acquire real
			 property and carry out military construction projects for the Navy Reserve and
			 Marine Corps Reserve locations inside the United States, and in the amounts,
			 set forth in the following table:
						
							Navy Reserve Marine Corps Reserve
							
								
									StateLocationAmount
									
								
								
									ArizonaYuma$5,379,000
									
									IowaFort Des Moines$19,162,000
									
									LouisianaNew Orleans$7,187,000
									
									New YorkBrooklyn$4,430,000
									
									TexasFort Worth$11,256,000
									
								
							
						
					2604.Authorized Air National Guard construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Air Force may acquire real property and carry out military
			 construction projects for the Air National Guard locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Air National Guard
							
								
									StateLocationAmount
									
								
								
									CaliforniaFresno Yosemite IAP ANG$11,000,000
									
									HawaiiJoint Base Pearl
					 Harbor-Hickam$6,500,000
									
									New MexicoKirtland AFB$8,500,000
									
									WyomingCheyenne MAP$6,486,000
									
								
							
						
					2605.Authorized Air Force Reserve construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Air Force may acquire real property and carry out military
			 construction projects for the Air Force Reserve locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Air Force Reserve
							
								
									StateLocationAmount
									
								
								
									New YorkNiagara Falls IAP$6,100,000
									
								
							
						
					2606.Authorization of appropriations, National
			 Guard and ReserveFunds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2012, for the costs of acquisition, architectural and engineering services,
			 and construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), as specified
			 in the funding table in section 4601.
					BOther matters
					2611.Extension of authorization of certain
			 fiscal year 2009 project
						(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), the authorization set forth in the table
			 in subsection (b), as provided in section 2604 of that Act (122 Stat. 4706),
			 shall remain in effect until October 1, 2013, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2014,
			 whichever is later.
						(b)TableThe table referred to in subsection (a) is
			 as follows:
							
								Air National Guard: Extension of 2009 Project
			 Authorizations
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										MississippiGulfport-Biloxi
					 AirportRelocate Munitions
					 Complex$3,400,000
										
									
								
							
						2612.Extension of authorization of certain
			 fiscal year 2010 projects
						(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2627), the authorizations set forth in the tables
			 in subsection (b), as provided in sections 2602 and 2604 of that Act (123 Stat.
			 2649, 2651), shall remain in effect until October 1, 2013, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2014, whichever is later.
						(b)TableThe tables referred to in subsection (a)
			 are as follows:
							
								Army Reserve: Extension of 2010 Project
			 Authorizations
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										CaliforniaCamp
					 PendletonArmy Reserve Center$19,500,000
										
										ConnecticutBridgeportArmy Reserve
					 Center/Land$18,500,000
										
									
								
							
							
								Air National Guard: Extension of 2010 Project
			 Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										MississippiGulfport-Biloxi
					 AirportRelocate Base
					 Entrance$6,500,000
										
									
								
							
						2613.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2604 of the Military Construction Authorization Act for
			 Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4453) for
			 Nashville International Airport, Tennessee, for renovation of an Intelligence
			 Squadron Facility, the Secretary of the Air Force may convert up to 4,023
			 square meters of existing facilities to bed down Intelligence Group and
			 Remotely Piloted Aircraft Remote Split Operations Group missions, consistent
			 with the Air National Guard's construction guidelines for these
			 missions.
					XXVIIBase realignment and closure
			 activities
				2701.Authorization of appropriations for base
			 realignment and closure activities funded through Department of Defense Base
			 Closure Account 1990Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2012, for base realignment and closure activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 1990 established by section 2906 of such Act, as specified in
			 the funding table in section 4601.
				2702.Authorization of appropriations for base
			 realignment and closure activities funded through Department of Defense Base
			 Closure Account 2005Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2012, for base realignment and closure activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, as specified in
			 the funding table in section 4601.
				2703.Technical amendments to section 2702 of
			 fiscal year 2012 Act
					(a)CorrectionSection 2702 of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1681) is amended by striking Using amounts and all that
			 follows through may carry out and inserting Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2011, for.
					(b)Conforming amendmentThe heading of such section is amended by
			 striking AUTHORIZED and inserting
			 AUTHORIZATION OF
			 APPROPRIATIONS FOR.
					2704.Criteria for decisions involving certain
			 base closure and realignment activities
					(a)CriteriaNot later than March 31, 2013, the
			 Comptroller General of the United States shall submit to the congressional
			 defense committees a report including objective criteria to be used by the
			 Department of Defense to make decisions relating to realignments of units
			 employed at military installations that are not covered by the requirements of
			 section 2687 of title 10, United States Code, and closures of military
			 installations that are not covered by such requirements.
					(b)One-year moratorium on certain actions
			 resulting in personnel reductions
						(1)In generalExcept as provided in paragraph (2), no
			 action may be taken before October 1, 2013, that would result in a military
			 installation covered under paragraph (1) of section 2687(a) of title 10, United
			 States Code, to no longer be covered by such paragraph.
						(2)National security waiverThe Secretary of Defense may waive the
			 prohibition under paragraph (1) if the Secretary certifies to the congressional
			 defense committees that is in the national security interests of the United
			 States.
						2705.Modification
			 of notice requirements in advance of permanent reduction of sizable numbers of
			 members of the Armed Forces at military installations
					(a)Calculation of
			 number of affected membersSubsection (a) of section 993 of title 10,
			 United States Code, is amended by adding at the end the following new sentence:
			 In calculating the number of members to be reduced, the Secretary shall
			 take into consideration both direct reductions and indirect
			 reductions..
					(b)Notice
			 requirementsSubsection (b) of such section is amended by
			 striking paragraphs (1) through (3) and inserting the following new
			 paragraphs:
						
							(1)the Secretary of
				Defense or the Secretary of the military department concerned—
								(A)submits to
				Congress a notice of the proposed reduction and the number of military and
				civilian personnel assignments affected, including reductions in base
				operations support services and personnel to occur because of the proposed
				reduction; and
								(B)includes in the
				notice a justification for the reduction and an evaluation of the costs and
				benefits of the reduction and of the local economic, strategic, and operational
				consequences of the reduction; and
								(2)a period of 90
				days expires following the day on which the notice is submitted to
				Congress.
							.
					(c)DefinitionsSuch
			 section is further amended by adding at the end the following new
			 subsection:
						
							(d)DefinitionsIn
				this section:
								(1)The term
				direct reduction means a reduction involving one or more members
				of a unit.
								(2)The term
				indirect reduction means subsequent planned reductions or
				relocations in base operations support services and personnel able to occur due
				to the direct reductions.
								(3)The term
				military installation means a base, camp, post, station, yard,
				center, homeport facility for any ship, or other activity under the
				jurisdiction of the Department of Defense, including any leased facility, which
				is located within any of the several States, the District of Columbia, the
				Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, the
				Commonwealth of the Northern Mariana Islands, or Guam. Such term does not
				include any facility used primarily for civil works, rivers and harbors
				projects, or flood control projects.
								(4)The term
				unit means a unit of the armed forces at the battalion, squadron,
				or an equivalent level (or a higher
				level).
								.
					2706.Report on
			 reorganization of Air Force Materiel Command organizations
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the reorganization of Air Force Materiel Command
			 organizations.
					(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
						(1)An assessment of
			 the efficiencies and effectiveness associated with the reorganization of Air
			 Force Materiel Command organizations.
						(2)An assessment of
			 the organizational construct to determine how institutional synergies that were
			 previously available in a collocated center can be replicated in the new Air
			 Force Materiel Command Center reorganization, including an assessment of the
			 following Air Force Materiel Command capabilities:
							(A)Science and
			 Technology, Acquisition.
							(B)Developmental
			 Test and Evaluation.
							(3)An assessment of
			 synergistic efficiencies associated with capabilities of collocated
			 organizations of other commands, including an assessment of the impact of the
			 Air Force Materiel Command's reorganization on other commands' responsibilities
			 for—
							(A)Operational Test
			 and Evaluation; and
							(B)Follow-on
			 Operational Test and Evaluation.
							(4)An assessment of
			 how the Air Force reorganization of Air Force Materiel Command is in adherence
			 with section 2687 of title 10, United States Code.
						(5)An analysis of
			 the extent to which the proposed changes in the Air Force management structure
			 were coordinated with the Office of the Secretary of Defense and the Director,
			 Test Resource Management Center and the degree to which their concerns, if any,
			 were addressed in the approach selected by the Air Force.
						XXVIIIMilitary Construction General
			 Provisions
				AMilitary Construction Program and Military
			 Family Housing Changes
					2801.Authorized cost and scope
			 variationsSection 2853 of
			 title 10, United States Code, is amended—
						(1)in subsection (a), by striking was
			 approved originally and inserting was authorized;
						(2)in subsection (b)—
							(A)in paragraph (1), by adding at the end the
			 following: Any reduction in scope of work for a military construction
			 project shall not result in a facility or item of infrastructure that is not
			 complete and useable or does not fully meet the mission requirement contained
			 in the justification data provided to Congress as part of the request for
			 authorization of the project, construction, improvement, or
			 acquisition.; and
							(B)by adding at the end the following new
			 paragraph:
								
									(3)In this subsection, the term scope of
				work refers to the function, size, or quantity of the primary facility,
				any associated facility, or item of complete and useable infrastructure
				contained in the justification data provided to Congress as part of the request
				for authorization of the project, construction, improvement, or
				acquisition.
									;
							(3)in subsection (c)(1)(A), by striking
			 and the reasons therefor, including a description and inserting
			 , the reasons therefor, a certification that the mission requirement
			 identified in the justification data provided to Congress can be still be met
			 with the reduced scope, and a description; and
						(4)by adding at the end the following new
			 subsection:
							
								(e)Notwithstanding the authority under
				subsections (a) through (d), the Secretary concerned shall ensure compliance of
				contracts for military construction projects and for the construction,
				improvement, and acquisition of military family housing projects with section
				1341 of title 31, United States Code (commonly referred to as the
				Anti-Deficiency
				Act).
								.
						2802.Comptroller General report on in-kind
			 payments
						(a)Reports required
							(1)Initial
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the congressional defense committees a report
			 on the construction or renovation of Department of Defense facilities with
			 in-kind payments. The report shall cover construction or renovation projects
			 begun during the preceding two years.
							(2)UpdatesNot later than one year after submitting
			 the report required under paragraph (1), and annually thereafter for 3 years,
			 the Comptroller General shall submit to the congressional defense committees a
			 report covering projects begun since the most recent report.
							(b)ContentEach report required under subsection (a)
			 shall include the following elements:
							(1)A listing of each facility constructed or
			 renovated for the Department of Defense as payment in kind.
							(2)The value in United States dollars of that
			 construction or renovation.
							(3)The source of the in-kind payment.
							(4)The agreement pursuant to which the in-kind
			 payment was made.
							(5)A description of the purpose and need for
			 the construction or renovation.
							2803.Extension of temporary, limited authority
			 to use operation and maintenance funds for construction projects in certain
			 areas outside the United StatesSection 2808 of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117
			 Stat. 1723), as most recently amended by section 2804 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public Law
			 112–81; 125 Stat. 1685), is further amended—
						(1)in subsection (c)—
							(A)by striking paragraph (2);
							(B)by redesignating paragraph (3) as paragraph
			 (2); and
							(C)in paragraph (2), as so redesignated, by
			 striking the second sentence; and
							(2)in subsection (h)—
							(A)in paragraph (1), by striking
			 September 30, 2012 and inserting September 30,
			 2013; and
							(B)in paragraph (2), by striking fiscal
			 year 2013 and inserting fiscal year 2014.
							BReal Property and Facilities
			 Administration
					2811.Authority to accept as consideration for
			 leases of non-excess property of military departments and Defense Agencies real
			 property interests and natural resource management services related to
			 agreements to limit encroachmentSection 2667 of title 10, United States
			 Code, is amended—
						(1)in subsection (c)—
							(A)in paragraph (1), by adding at the end the
			 following new subparagraph:
								
									(G)Provision of interests in real property for
				the purposes specified in section 2684a of this title and provision of natural
				resource management services on such real
				property.
									;
				and
							(B)in paragraph (2), by striking
			 accepted at any property or facilities and inserting
			 accepted at or for the benefit of any property or facilities;
			 and
							(2)in subsection (e)(1)(C), by adding at the
			 end the following new clause:
							
								(vi)Provision of funds pursuant to an agreement
				under section 2684a of this
				title.
								.
						2812.Clarification of parties with whom
			 Department of Defense may conduct exchanges of real property at military
			 installationsSection
			 2869(a)(1) of title 10, United States Code is amended—
						(1)by striking eligible;
			 and
						(2)by striking entity both
			 places it appears and inserting person.
						CEnergy Security
					2821.Guidance on financing for renewable energy
			 projects
						(a)Guidance on use of available financing
			 approachesNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics and the Deputy Under Secretary of Defense for Installations and
			 Environment, shall issue guidance about the use of available financing
			 approaches for financing renewable energy projects and direct the Secretaries
			 of the military departments to update their guidance accordingly. The guidance
			 should describe the requirements and restrictions applicable to the underlying
			 authorities and any Department of Defense-specific guidelines for using
			 appropriated funds and alternative-financing approaches for renewable energy
			 projects.
						(b)Guidance on use of business case
			 analysesNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics, the Deputy Under Secretary of Defense for Installations and
			 Environment, and the Secretaries of the military departments, shall issue
			 guidance that establishes and clearly describes the processes used by the
			 military departments to select financing approaches for renewable energy
			 projects to ensure that business case analyses are completed to maximize
			 benefits and mitigate drawbacks and risks associated with different financing
			 approaches.
						(c)Information sharingNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense, in consultation with the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics and the
			 Deputy Under Secretary of Defense for Installations and Environment, shall
			 develop a formalized communications process, such as a shared Internet website,
			 that will enable officials at military installations to have timely access on
			 an ongoing basis to information related to financing renewable energy projects
			 on other installations, including best practices and lessons that officials at
			 other installations have learned from their experiences in financing renewable
			 energy projects.
						2822.Continuation of limitation on use of funds
			 for Leadership in Energy and Environmental Design (LEED) Gold or Platinum
			 certificationSection
			 2830(b)(1) of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1695) is amended—
						(1)by striking authorized to be
			 appropriated by this Act and inserting authorized to be
			 appropriated; and
						(2)by inserting before the period at the end
			 the following: until the date that is six months after the date of the
			 submittal to the congressional defense committees of the report required by
			 subsection (a).
						DLand Conveyances
					2831.Land conveyance, local training area for
			 Browning Army Reserve Center, Utah
						(a)Conveyance authorizedThe Secretary of the Army may convey,
			 without consideration, to the Department of Veterans Affairs (in this section
			 referred to as the Department) all right, title, and interest of
			 the United States in and to a parcel of unimproved real property consisting of
			 approximately 5 acres of the Local Training Area for the Browning Army Reserve
			 Center, Utah, for the purpose of constructing and operating a Community Based
			 Outpatient Clinic adjacent to the George E. Wahlen Veterans Home in Ogden,
			 Utah.
						(b)Payment of costs of conveyance
							(1)Payment requiredThe Secretary may require the Department to
			 cover costs to be incurred by the Secretary, or to reimburse the Secretary for
			 costs incurred by the Secretary, to carry out the conveyance under subsection
			 (a), including survey costs, costs related to environmental documentation, and
			 other administrative costs related to the conveyance. If amounts paid to the
			 Secretary in advance exceed the costs actually incurred by the Secretary to
			 carry out the conveyance, the Secretary shall refund the excess amount to the
			 Department.
							(2)Treatment of amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Department. Amounts so credited shall be merged with
			 amounts in such fund or account, and shall be available for the same purposes,
			 and subject to the same conditions and limitations, as amounts in such fund or
			 account.
							(c)Description of propertyThe exact acreage and legal description of
			 the real property to be conveyed under subsection (a) shall be determined by a
			 survey satisfactory to the Secretary.
						(d)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions in connection with the conveyance
			 under subsection (a) as the Secretary considers appropriate to protect the
			 interests of the United States.
						2832.Use of proceeds, land conveyance, Tyndall
			 Air Force Base, FloridaSection 2862(c) of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 868) is
			 amended—
						(1)by striking and to improve
			 and inserting , to improve; and
						(2)by inserting before the period at the end
			 the following: , or for other purposes, subject to the limitations
			 described in section 2667(e) of title 10, United States Code.
						EOther Matters
					2841.Clarification of authority of Secretary to
			 assist with development of public infrastructure in connection with the
			 establishment or expansion of a military installationSection 2391 of title 10, United States
			 Code, is amended—
						(1)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively;
						(2)by inserting after subsection (c) the
			 following new subsection:
							
								(d)Authorization requirementIf the Secretary of Defense determines that
				any grant, cooperative agreement, or supplement of funds available under
				Federal programs administered by agencies other than the Department of Defense
				provided under this section will result in the development (including repair,
				replacement, renovation, conversion, improvement, expansion, or construction)
				of public infrastructure, such grant, cooperative agreement, or supplemental
				funding shall be specifically authorized by
				law.
								;
				and
						(3)in subsection (e), as redesignated by
			 paragraph (1), by adding at the end the following new paragraph:
							
								(4)The term public infrastructure
				means any utility, road, method of transportation, or facility under the
				control of a State or local government or a private entity that is used by, or
				constructed for the benefit of, the general
				public.
								.
						2842.Petersburg National Battlefield boundary
			 modification
						(a)In generalThe boundary of Petersburg National
			 Battlefield is modified to include the properties as generally depicted on the
			 map titled Petersburg National Battlefield Boundary Expansion,
			 numbered 325/80,080, and dated June 2007. The map shall be on file and
			 available for inspection in the appropriate offices of the National Park
			 Service.
						(b)Acquisition of propertiesThe Secretary of the Interior (referred to
			 in this section as the Secretary) is authorized to acquire the
			 lands or interests in land, described in subsection (a), from willing sellers
			 only by donation, purchase with donated or appropriated funds, exchange, or
			 transfer.
						(c)AdministrationThe Secretary shall administer any land or
			 interests in land acquired under subsection (b) as part of the Petersburg
			 National Battlefield in accordance with applicable laws and regulations.
						(d)Administrative jurisdiction
			 transfer
							(1)In generalThere is transferred—
								(A)from the Secretary to the Secretary of the
			 Army administrative jurisdiction over the approximately 1.170-acre parcel of
			 land depicted as Area to be transferred to Fort Lee Military
			 Reservation on the map described in paragraph (2)(A); and
								(B)from the Secretary of the Army to the
			 Secretary administrative jurisdiction over the approximately 1.171-acre parcel
			 of land depicted as Area to be transferred to Petersburg National
			 Battlefield on the map described in paragraph (2)(A).
								(2)Map
								(A)In generalThe land to be transferred under paragraph
			 (1) is depicted on the map entitled Petersburg National Battlefield
			 Proposed Transfer of Administrative Jurisdiction, numbered 325/081A,
			 and dated May 2011.
								(B)AvailabilityThe map described in subparagraph (A) shall
			 be available for public inspection in the appropriate offices of the National
			 Park Service.
								(3)Conditions of transferThe transfer of administrative jurisdiction
			 authorized in paragraph (1) shall be subject to the following
			 conditions:
								(A)No reimbursement or
			 considerationThe transfer
			 shall occur without reimbursement or consideration.
								(B)ManagementThe land conveyed to the Secretary under
			 paragraph (1) shall be included within the boundary of the Petersburg National
			 Battlefield and shall be administered as part of the park in accordance with
			 applicable laws and regulations.
								2843.Congressional notification with respect to
			 oversight and maintenance of base cemeteries following closure of overseas
			 military installations
						(a)Notification requirementNot later than 30 days after closure of a
			 United States military installation overseas, the Secretary of Defense shall
			 submit to the appropriate congressional committees a report that details a plan
			 to ensure the oversight and continued maintenance of the cemetery located on
			 the military installation. The plan shall clearly detail which Federal agency
			 or private entity will assume responsibility for the operation and maintenance
			 of the cemetery following the closure of the installation and what information
			 with regard to the cemetery has been provided to the responsible agency or
			 private entity.
						(b)Appropriate congressional committees
			 definedIn this section, the
			 term appropriate congressional committees means the Committees on
			 Armed Services of the Senate and the House of Representatives.
						2844.Additional
			 exemptions from certain requirements applicable to funding for data servers and
			 centersSection 2867(c) of the
			 Military Construction Authorization Act for Fiscal Year 2012 (division B of
			 Public Law 112–81; 125 Stat. 1706; 10 U.S.C. 2223a note) is amended—
						(1)by striking
			 Exception.—The Chief and inserting the
			 following: “Exceptions.—
							
								(1)Exemption
				authorityThe Chief
								;
				and
						(2)by inserting at
			 the end the following new paragraph:
							
								(2)The Chief
				Information Officer of the Department may exempt from the applicability of this
				section research, development, test, and evaluation programs that use
				authorization or appropriations for the High Performance Computing
				Modernization Program (Program Element 0603461A), if the Chief Information
				Officer determines that the exemption is in the best interest of national
				security.
								.
						CDepartment of Energy National Security
			 Authorizations and Other Authorizations
			XXXIDepartment of Energy National Security
			 Programs
				ANational Security Programs
			 Authorizations
					3101.National Nuclear Security
			 Administration
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2013 for the activities of the National Nuclear Security Administration in
			 carrying out programs as specified in the funding table in section 4601.
						(b)Authorization of new plant
			 projectsFrom funds referred
			 to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out the following new plant projects for the
			 National Nuclear Security Administration:
							Project 13–D–301, Electrical Infrastructure
			 Upgrades, Lawrence Livermore National Laboratory/Los Alamos National
			 Laboratory, $23,000,000.
							Project 13–D–903, Kesselring Site Prototype
			 Staff Building, Kesselring Site, West Milton, New York, $14,000,000.
							Project 13–D–904, Kesselring Site
			 Radiological Work and Storage Building, Kesselring Site, West Milton, New York,
			 $2,000,000.
							Project 13–D–905, Remote-Handled Low-Level
			 Waste Disposal Project, Idaho National Laboratory, Idaho, $8,900,000.
							3102.Defense environmental cleanupFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2013 for defense
			 environmental cleanup activities in carrying out programs as specified in the
			 funding table in section 4601.
					3103.Other defense activitiesFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2013 for other defense
			 activities in carrying out programs as specified in the funding table in
			 section 4601.
					BProgram Authorizations, Restrictions, and
			 Limitations
					3111.Replacement project for Chemistry and
			 Metallurgy Research Building, Los Alamos National Laboratory, New
			 Mexico
						(a)Project required
							(1)In generalSubtitle A of title XLII of the Atomic
			 Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the
			 following new section:
								
									4215.Replacement project for Chemistry and
				Metallurgy Research Building, Los Alamos National Laboratory, New
				Mexico
										(a)Replacement building requiredThe Secretary of Energy shall construct at
				Los Alamos National Laboratory, New Mexico a building to replace the functions
				of the existing Chemistry and Metallurgy Research building at Los Alamos
				National Laboratory associated with Department of Energy Hazard Category 2
				special nuclear material operations.
										(b)Limitation on costThe cost of the building constructed under
				subsection (a) may not exceed $3,700,000,000.
										(c)Project basisThe construction authorized by subsection
				(a) shall use as it basis the facility project in the Department of Energy
				Readiness and Technical Base designated 04–D–125 (chemistry and metallurgy
				facility replacement project at Los Alamos National Laboratory).
										(d)Deadline for commencement of
				operationsThe building
				constructed under subsection (a) shall commence operations not later than
				December 31,
				2024.
										.
							(2)Clerical and technical
			 amendmentThe table of
			 contents in section 4001(b) of such Act is amended by inserting after the item
			 relating to 4213 the following new items:
								
									
										Sec. 4214. Plan for
				transformation of National Nuclear Security Administration nuclear weapons
				complex.
										Sec. 4215. Replacement project
				for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory,
				New
				Mexico.
									
									.
							(b)Funding
							(1)Fiscal year 2013 funds
								(A)In generalExcept as provided in subparagraph (B), of
			 the amounts authorized to be appropriated by this division for fiscal year 2013
			 for the National Nuclear Security Administration, $150,000,000 shall be
			 available for the construction of the building authorized by section 4215 of
			 the Atomic Energy Defense Act (as added by subsection (a)).
								(B)ExceptionThe following amounts authorized to be
			 appropriated by this division for fiscal year 2013 for the National Nuclear
			 Security Administration shall not be available for the construction of the
			 building:
									(i)Amounts available for Directed Stockpile
			 Work.
									(ii)Amounts available for Naval
			 Reactors.
									(iii)Amounts available for the facility project
			 in the Department of Energy Readiness and Technical Base designated
			 06–D–141.
									(2)Prior fiscal year fundsAmounts authorized to be appropriated for
			 the Department of Energy for a fiscal year before fiscal year 2013 and
			 available for the facility project in the Department of Energy Readiness and
			 Technical Base designated 04–D–125 (chemistry and metallurgy facility
			 replacement project at Los Alamos National Laboratory, New Mexico) shall be
			 available for the construction of the building authorized by section 4215 of
			 the Atomic Energy Defense Act (as so added).
							3112.Submittal to Congress of selected
			 acquisition reports and independent cost estimates on nuclear weapon systems
			 undergoing life extension
						(a)Submittal requiredSubtitle A of title XLII of the Atomic
			 Energy Defense Act (50 U.S.C. 2521 et seq.), as amended by section 3111 of this
			 Act, is further amended by adding at the end the following new section:
							
								4216.Selected Acquisition Reports and
				independent cost estimates on nuclear weapon systems undergoing life
				extension
									(a)Selected Acquisition Reports(1)The Secretary of Energy shall, acting
				through the Administrator of the National Nuclear Security Administration,
				submit to the congressional defense committees at the end of each fiscal-year
				quarter a report on each nuclear weapon system undergoing life extension. The
				reports shall be known as Selected Acquisition Reports for the weapon system
				concerned.
										(2)The information contained in the Selected
				Acquisition Report for a fiscal-year quarter for a nuclear weapon system shall
				be the information contained in the Selected Acquisition Report for such
				fiscal-year quarter for a major defense acquisition program under section 2432
				of title 10, United States Code, expressed in terms of the nuclear weapon
				system.
										(b)Independent
				cost estimates(1)The Secretary of Energy shall, acting
				through the Administrator of the National Nuclear Security Administration,
				submit to the congressional defense committees a cost estimate on each nuclear
				weapon system undergoing life extension at the times in production as
				follows:
											(A)At the completion of phase 6.2A, relating
				to design definition and cost study.
											(B)Before initiation of phase 6.5, relating to
				first production.
											(2)A
				cost estimate for purposes of this subsection may not be prepared by the
				Department of Energy or the National Nuclear Security
				Administration.
										.
						(b)Clerical amendmentThe table of contents in section 4001(b) of
			 such Act, as so amended, is further amended by inserting after the item
			 relating to 4215 the following new item:
							
								
									Sec. 4216. Selected
				Acquisition Reports and independent cost estimates on nuclear weapon systems
				undergoing life
				extension.
								
								.
						3113.Two-year extension of schedule for
			 disposition of weapons-usable plutonium at Savannah River Site, Aiken, South
			 CarolinaSection 4306 of the
			 Atomic Energy Defense Act (50 U.S.C. 2566) is amended—
						(1)in subsection (a)(3)—
							(A)in subparagraph (C), by striking
			 2012 and inserting 2014; and
							(B)in subparagraph (D), by striking
			 2017 and inserting 2019;
							(2)in subsection (b)—
							(A)in paragraph (1), by striking by
			 January 1, 2012; and
							(B)in paragraph (5), by striking
			 2012 and inserting 2014;
							(3)in subsection (c)—
							(A)in the matter preceding paragraph (1), by
			 striking 2012 and inserting 2014;
							(B)in paragraph (1), by striking
			 2014 and inserting 2016; and
							(C)in paragraph (2), by striking
			 2020 each place it appears and inserting
			 2022;
							(4)in subsection (d)—
							(A)in paragraph (1)—
								(i)by striking 2014 and
			 inserting 2016; and
								(ii)by striking 2019 and
			 inserting 2021; and
								(B)in paragraph (2)(A), by striking
			 2020 each place it appears and inserting 2022;
			 and
							(5)in subsection (e), by striking
			 2023 and inserting 2025.
						3114.Program on
			 scientific engagement for nonproliferation
						(a)Program
			 required
							(1)In
			 generalTitle XLIII of the Atomic Energy Defense Act (50 U.S.C.
			 2562 et seq.) is amended by adding at the end the following new section:
								
									4309.Program on
				scientific engagement for nonproliferation
										(a)Program
				required(1)The Secretary of Energy
				shall, acting through the Administrator of the National Nuclear Security
				Administration, carry out a program on scientific engagement in countries
				selected by the Secretary for purposes of the program in order to advance
				global nonproliferation and nuclear security efforts.
											(2)The program required by this section
				shall be a distinct program from the Global Initiatives for Proliferation
				Prevention program.
											(b)ElementsThe
				program shall include the elements as follows:
											(1)Training and
				capacity-building to strengthen nonproliferation and security best
				practices.
											(2)Engagement of
				United States scientists with foreign counterparts to advance nonproliferation
				goals.
											(c)Report on
				commencement of programFunds may not be expended under the
				program required by this section until the Administrator submits to the
				appropriate congressional committees a report setting forth the
				following:
											(1)For each country
				selected for the program as of the date of such report—
												(A)a proliferation
				threat assessment prepared by the Director of National Intelligence; and
												(B)metrics for
				evaluating the success of the program.
												(2)Accounting
				standards for the conduct of the program approved by the Comptroller General of
				the United States.
											(d)Reports on
				modification of programBefore making any modification in the
				program (whether selecting a new country for the program, ceasing the selection
				of a country for the program, or modifying an element of the program), the
				Administrator shall submit to the appropriate congressional committees a report
				on the modification. If the modification consists of the selection for the
				program of a country not previously selected for the program, the report shall
				include the matters specified in subsection (c)(1) for the country.
										(e)Appropriate
				congressional committees definedIn this section, the term
				appropriate congressional committees means—
											(1)the Committee on
				Appropriations, the Committee on Armed Services, the Committee on Foreign
				Relations, and the Select Committee on Intelligence of the Senate; and
											(2)the Committee on
				Appropriations, the Committee on Armed Services, the Committee on Foreign
				Affairs, and the Permanent Select Committee on Intelligence of the House of
				Representatives.
											.
							(2)Clerical
			 amendmentThe table of contents in section 4001(b) of such Act
			 (division D of Public Law 107–314) is amended by inserting after the item
			 relating to section 4308 the following new item:
								
									
										Sec. 4309. Program on scientific engagement for
				nonproliferation.
									
									.
							(b)Report on
			 coordination with other United States nonproliferation
			 programsNot later than 180 days after the date of the enactment
			 of this Act, the Administrator of the National Nuclear Security Administration
			 shall submit to the appropriate congressional committees a report describing
			 the manner in which the program on scientific engagement for nonproliferation
			 under section 4309 of the Atomic Energy Defense Act (as added by subsection
			 (a)) coordinates with and complements, but does not duplicate, other
			 nonproliferation programs of the United States Government.
						(c)Comptroller
			 General of the United States reportNot later than two years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 on the program on scientific engagement for nonproliferation under section 4309
			 of the Atomic Energy Defense Act (as so added). The report shall include an
			 assessment by the Comptroller General of the success of the program, as
			 determined in accordance with the metrics for evaluating the success of the
			 program under subsection (c)(1)(B) of such section 4309, and such other matters
			 on the program as the Comptroller General considers appropriate.
						(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Relations, and the Select Committee on Intelligence of the Senate; and
							(2)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Affairs, and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
							3115.Repeal of requirement for annual update of
			 Department of Energy defense nuclear facilities workforce restructuring
			 planSection 4604 of the
			 Atomic Energy Defense Act (50 U.S.C. 2704) is amended—
						(1)in subsection (b)(1), by striking
			 and any updates of the plan under subsection (e);
						(2)by striking subsection (e);
						(3)by redesignating subsections (f) and (g) as
			 subsections (e) and (f), respectively; and
						(4)in subsection (e), as redesignated by
			 paragraph (3)—
							(A)by striking (1) before
			 The Secretary; and
							(B)by striking paragraph (2).
							3116.Quarterly reports to Congress on financial
			 balances for atomic energy defense activities
						(a)Reports requiredSubtitle C of title XLVII of the Atomic
			 Energy Defense Act (50 U.S.C. 2771 et seq.) is amended by adding at the end the
			 following new section:
							
								4732.Quarterly reports on financial balances for
				atomic energy defense activities
									(a)Reports requiredNot later than 15 days after the end of
				each fiscal year quarter, the Secretary of Energy shall submit to the
				congressional defense committees a report on the financial balances for each
				atomic energy defense program at the budget control levels used in the report
				accompanying the most current Act appropriating funds for energy and water
				development.
									(b)ElementsEach report under subsection (a) shall set
				forth, for each program covered by such report, the following as of the end of
				the fiscal year quarter covered by such report:
										(1)The total amount authorized to be
				appropriated, including amounts authorized to be appropriated in the current
				fiscal year and amounts authorized to be appropriated for prior fiscal
				years.
										(2)The amount unobligated.
										(3)The amount unobligated but
				committed.
										(4)The amount obligated, but uncosted.
										(c)PresentationEach report under subsection (a) shall
				present information as follows:
										(1)For each program, in summary form and by
				fiscal year.
										(2)With financial balances in connection with
				funding under recurring DoE national security authorizations (as that term is
				defined in section 4701(1)) presented separately from balances in connection
				with funding under any other provisions of
				law.
										.
						(b)Clerical amendmentThe table of contents in section 4001(b) of
			 such Act is amended by inserting after the item relating to section 4731 the
			 following new item:
							
								
									Sec. 4732. Quarterly
				reports on financial balances for atomic energy defense
				activities.
								
								.
						3117.Transparency in contractor performance
			 evaluations by the National Nuclear Security Administration leading to award
			 fees
						(a)Publication required
							(1)In generalSubtitle A of title XLVIII of the Atomic
			 Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by adding at the end the
			 following new section:
								
									4805.Publication of contractor performance
				evaluations by the National Nuclear Security Administration leading to award
				fees
										(a)In generalThe Administrator of the National Nuclear
				Security Administration shall take appropriate actions to make available, to
				the maximum extent practicable, to the public each contractor performance
				evaluation conducted by the Administration of a national laboratory, production
				plant, or single user facility under the management responsibility of the
				Administration that results in the award of an award fee to the contractor
				concerned.
										(b)FormatPerformance evaluations shall be made
				public under this section in a common format that facilitates comparisons of
				performance evaluations between and among similar management
				contracts.
										.
							(2)Clerical amendmentThe table of contents in section 4001(b) of
			 that Act is amended by inserting after the item relating to section 4804 the
			 following new item:
								
									
										Sec. 4805.
				Publication of contractor performance evaluations by the National Nuclear
				Security Administration leading to award
				fees.
									
									.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to contractor performance evaluations conducted by the
			 National Nuclear Security Administration on or after that date.
						3118.Expansion of authority to establish certain
			 scientific, engineering, and technical positions
						(a)Number of positionsSection 3241 of the National Nuclear
			 Security Administration Act (50 U.S.C. 2441) is amended by striking
			 300 and inserting 700.
						(b)Extension to contracting
			 positionsSuch section is
			 further amended by inserting contracting, before
			 scientific.
						(c)Conforming amendmentThe heading of such section is amended to
			 read as follows:
							
								3241.Authority to establish certain contracting,
				scientific, engineering, and technical
				positions
								.
						(d)Clerical amendmentThe table of contents for the National
			 Nuclear Security Administration Act is amended by striking the item relating to
			 section 3241 and inserting the following new item:
							
								
									Sec. 3241. Authority to
				establish certain contracting, scientific, engineering, and technical
				positions.
								
								.
						3119.Modification and extension of authority on
			 acceptance of contributions for acceleration of removal or security of fissile
			 materials, radiological materials, and related equipment at vulnerable sites
			 worldwide
						(a)Programs for which funds may be
			 acceptedParagraph (2) of
			 section 3132(f) of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (50 U.S.C. 2569(f)) is amended to read as follows:
							
								(2)Programs coveredThe programs described in this paragraph
				are any programs within the Office of Defense Nuclear Nonproliferation of the
				National Nuclear Security
				Administration.
								.
						(b)ExtensionParagraph (7) of such section is amended by
			 striking December 31, 2013 and inserting December 31,
			 2018.
						3120.Cost containment for Y–12 Uranium
			 Processing Facility, Y–12 National Security Complex, Oak Ridge,
			 Tennessee
						(a)Execution phases for projectProject 06–D–141 for the Y–12 Uranium
			 Processing Facility, Y–12 National Security Complex, Oak Ridge, Tennessee,
			 shall be broken into separate execution phases as follows
							(1)Phase I, which shall consist of processes
			 associated with building 9212, including uranium casting and uranium chemical
			 processing.
							(2)Phase II, which shall consist of processes
			 associated with buildings 9215 and 9998, including uranium metal working,
			 machining, and inspection.
							(3)Phase III, which shall consist of processes
			 associated with building 9204–2E. including radiography, assembly, disassembly,
			 quality evaluation, and production certification operations of nuclear weapon
			 secondaries.
							(b)Budgeting and authorization for each
			 phase
							(1)Budgeting for each phase
			 requiredThe Secretary of
			 Energy shall budget separately for each phase under subsection (a) of the
			 project referred to in that subsection.
							(2)Funding pursuant to separate authorizations
			 of appropriationsThe
			 Secretary may not proceed with a phase under subsection (a) of the project
			 referred to in that subsection except with funds expressly authorized to be
			 appropriated for that phase by law.
							(c)Compliance of phases with DoE order on
			 program and project managementEach phase under subsection (a) of the
			 project referred to in that subsection shall comply with Department of Energy
			 Order 413.3, relating to Program Management and Project Management for the
			 Acquisition of Capital Assets.
						(d)Limitation on cost of Phase IThe total cost of Phase I under subsection
			 (a) of the project referred to in that subsection may not exceed
			 $4,200,000,000.
						3121.Authority to restore certain formerly
			 Restricted Data to the Restricted Data category
						(a)In generalSection 142 of the Atomic Energy Act of
			 1954 (42 U.S.C. 2162) is amended—
							(1)in subsection d.—
								(A)by inserting (1) before
			 The Commission; and
								(B)by adding at the end the following new
			 paragraphs:
									
										(2)The Commission may restore to the
				Restricted Data category any information related to the design of nuclear
				weapons removed under paragraph (1) if the Commission and the Department of
				Defense jointly determine that—
											(A)the programmatic requirements that caused
				the information to be removed from the Restricted Data category are no longer
				applicable or have diminished;
											(B)the information would be more appropriately
				protected as Restricted Data; and
											(C)restoring the information to the Restricted
				Data category is in the interest of national security.
											(3)Information related to the design of
				nuclear weapons shall be restored to the Restricted Data category under
				paragraph (2) in accordance with regulations prescribed by the Commission for
				purposes of that paragraph.
										;
				and
								(2)in subsection e.—
								(A)by inserting (1) before
			 The Commission; and
								(B)by adding at the end the following new
			 paragraphs:
									
										(2)The Commission may restore to the
				Restricted Data category any information concerning atomic energy programs of
				other nations removed under paragraph (1) if the Commission and the Director of
				National Intelligence jointly determine that—
											(A)the programmatic requirements that caused
				the information to be removed from the Restricted Data category are no longer
				applicable or have diminished;
											(B)the information would be more appropriately
				protected as Restricted Data; and
											(C)restoring the information to the Restricted
				Data category is in the interest of national security.
											(3)Information concerning atomic energy
				programs of other nations shall be restored to the Restricted Data category
				under paragraph (2) in accordance with regulations prescribed by the Commission
				for purposes of that
				paragraph.
										.
								(b)Technical amendmentParagraph (1) of subsection (e) of such
			 section, as designated by subsection (a)(2)(A) of this section, is further
			 amended by striking Director of Central Intelligence and
			 inserting Director of National Intelligence.
						3122.Renewable
			 energySection 203(b)(2) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)) is amended by striking
			 geothermal, and inserting geothermal (including
			 geothermal heat pumps),.
					CReports
					3131.Report on actions required for transition
			 of regulation of non-nuclear activities of the National Nuclear Security
			 Administration to other Federal agenciesNot later than February 28, 2013, the
			 Secretary of Energy shall, acting through the Administrator of the National
			 Nuclear Security Administration, submit to Congress a report on the actions
			 required to transition, to the maximum extent practicable, the regulation of
			 the non-nuclear activities of the National Nuclear Security Administration to
			 other appropriate agencies of the Federal Government by not later than October
			 1, 2017.
					3132.Report on consolidation of facilities of
			 the National Nuclear Security Administration
						(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Nuclear Weapons Council shall submit to the
			 congressional defense committees a report setting forth the assessment of the
			 Council as to the feasibility of consolidating facilities and functions of the
			 National Nuclear Security Administration in order to reduce costs.
						(b)Process for consolidationIf the assessment of the Council in the
			 report under subsection (a) is that excess facilities exist and the
			 consolidation of facilities and functions of the Administration is feasible and
			 would reduce cost, the report shall include recommendations for a process to
			 determine the manner in which the consolidation should be accomplished,
			 including an estimate of the time to be required to complete the
			 process.
						(c)Limitation on availability of certain funds
			 pending reportAmounts
			 authorized to be appropriated by this title and available for the facility
			 projects in the Department of Energy Readiness and Technical Base designated
			 04–D–125 and 06–D–141 may not be obligated or expended for CD–3, Start of
			 Construction (as found in Department of Energy Order 413.3 B Program and
			 Project Management for the Acquisition of Capital Assets,) until the submittal
			 under subsection (a) of the report required by that subsection.
						3133.Regional radiological security
			 zones
						(a)FindingsCongress makes the following
			 findings:
							(1)A terrorist attack using high-activity
			 radiological materials, such as in a dirty bomb, could inflict billions of
			 dollars of economic costs and considerable societal and economic dislocation,
			 with effects and costs possibly lasting for years.
							(2)It may be easier for terrorists to obtain
			 the materials for, and to fabricate, a dirty bomb than an improvised nuclear
			 device.
							(3)Radiological materials are in widespread
			 use worldwide, with estimates of the number of radiological sources ranging
			 from 100,000 to millions.
							(4)Many nations have a security and regulatory
			 regime for their radiological sources that is much less developed than that of
			 the United States.
							(5)Radiological materials are used at many
			 civilian sites including hospitals, industrial sites, and other locations that
			 have little security, placing these materials at risk of theft.
							(6)Many radiological materials have become
			 lost, disused, unwanted, or abandoned, with the Global Threat Reduction
			 Initiative of the National Nuclear Security Administration having recovered
			 more than 30,000 radioactive sources in the United States, repatriated more
			 than 2,400 United States-origin sources from other countries, and helped
			 recover more than 13,000 radioactive sources and radioisotope thermoelectric
			 generators in other countries.
							(7)High-activity radiological materials can be
			 used in a dirty bomb.
							(b)Sense of CongressIt is the sense of Congress that United
			 States and global nonproliferation efforts should place a high priority on
			 programs to secure high-activity radiological sources to reduce the threat of
			 radiological terrorism.
						(c)Study
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Administrator of the National Nuclear Security
			 Administration shall submit to the appropriate committees of Congress a study
			 in accordance with paragraph (3).
							(2)ConsultationThe Administrator may, in conducting the
			 study required under paragraph (1), consult with the Secretary of Homeland
			 Security, the Secretary of State, the Nuclear Regulatory Commission, and such
			 other departments and agencies of the United States Government as the
			 Administrator considers appropriate.
							(3)Matters includedThe study under paragraph (1) shall include
			 the following:
								(A)An assessment of the radioactive isotopes
			 and associated activity levels that present the greatest risk to national and
			 international security.
								(B)A review of current United States
			 Government efforts to secure radiological materials abroad, including
			 coordination with foreign governments, the European Union, the International
			 Atomic Energy Agency, other international programs, and nongovernmental
			 organizations that identify, register, secure, remove, and provide for the
			 disposition of high-risk radiological materials worldwide.
								(C)A review of current United States
			 Government efforts to secure radiological materials domestically at civilian
			 sites, including hospitals, industrial sites, and other locations.
								(D)A definition of regional radiological
			 security zones, including the subset of the materials of concern to be the
			 immediate focus and the security best practices required to achieve that
			 goal.
								(E)An assessment of the feasibility, cost,
			 desirability, and added benefit of establishing regional radiological security
			 zones in high priority areas worldwide in order to facilitate regional
			 collaboration in—
									(i)identifying and inventorying high-activity
			 radiological sources at high-risk sites;
									(ii)reviewing national level regulations,
			 inspections, transportation security, and security upgrade options; and
									(iii)assessing opportunities for the
			 harmonization of regulations and security practices among the nations of the
			 region.
									(F)An assessment of the feasibility, cost,
			 desirability, and added benefit of establishing remote regional monitoring
			 centers that would receive real-time data from radiological security sites,
			 would be staffed by trained personnel from the countries in the region, and
			 would alert local law enforcement in the event of a potential or actual
			 terrorist incident or other emergency.
								(G)A list and assessment of the best practices
			 used in the United States that are most critical in enhancing domestic
			 radiological material security and could be used to enhance radiological
			 security worldwide.
								(H)An assessment of the United States entity
			 or entities that would be best suited to lead efforts to establish a
			 radiological security zone program.
								(I)An estimate of the costs associated with
			 the implementation of a radiological security zone program.
								(J)An assessment of the known locations
			 outside the United States housing high-risk radiological materials in excess of
			 1,000 curies.
								(4)FormThe study required under paragraph (1)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
							(d)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services, the
			 Committee on Homeland Security and Governmental Affairs, and the Committee on
			 Foreign Relations of the Senate; and
							(2)the Committee on Armed Services, the
			 Committee on Homeland Security, and the Committee on Foreign Affairs of the
			 House of Representatives.
							3134.Report on legacy uranium mines
						(a)Report
							(1)In generalThe Secretary of Energy shall undertake a
			 review of, and prepare a report on, abandoned uranium mines at which uranium
			 ore was mined for the weapons program of the United States (hereinafter
			 referred to as legacy uranium mines).
							(2)Matters to be addressedThe report shall describe and
			 analyze—
								(A)the location of the legacy uranium mines on
			 Federal, State, tribal, and private land, taking into account any existing
			 inventories undertaken by Federal agencies, States, and Indian tribes, and any
			 additional information available to the Secretary;
								(B)the extent to which the legacy uranium
			 mines—
									(i)may pose a potential and significant
			 radiation health hazard to the public;
									(ii)may pose some other threat to public health
			 and safety hazard;
									(iii)have caused, or may cause, degradation of
			 water quality; and
									(iv)have caused, or may cause, environmental
			 degradation;
									(C)a ranking of priority by category for the
			 remediation and reclamation of the legacy uranium mines;
								(D)the potential cost and feasibility of
			 remediating and reclaiming, in accordance with applicable Federal law, each
			 category of legacy uranium mines; and
								(E)the status of any efforts to remediate and
			 reclaim legacy uranium mines.
								(b)RecommendationsThe report shall—
							(1)make recommendations as to how to ensure
			 most feasibly and effectively and expeditiously that the public health and
			 safety, water resources, and the environment will be protected from the adverse
			 effects of legacy uranium mines; and
							(2)make recommendations on changes, if any, to
			 Federal law to address the remediation and reclamation of legacy uranium
			 mines.
							(c)ConsultationIn preparing the report, the Secretary of
			 Energy shall consult with any other relevant Federal agencies, affected States
			 and Indian tribes, and interested members of the public.
						(d)Report to congressNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Energy shall submit to the Committee on
			 Armed Services and the Committee on Energy and Natural Resources of the Senate
			 and the appropriate Committees of the House of Representatives—
							(1)the report; and
							(2)the plan and timeframe of the Secretary of
			 Energy for implementing those recommendations of the report that do not require
			 legislation.
							3135.Comptroller General of the United States
			 review of projects carried out by Office of Environmental Management of the
			 Department of Energy pursuant to the American Recovery and Reinvestment Act of
			 2009Section 3134 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2713) is amended—
						(1)in subsection (c)—
							(A)in paragraph (1), by striking The
			 Comptroller General shall conduct a review during the period described in
			 paragraph (2), of the following: and inserting Beginning on the
			 date of the submittal of the report required under subsection (b)(2), the
			 Comptroller General shall conduct a review of the following:;
							(B)by striking paragraph (2);
							(C)by redesignating paragraph (3) as paragraph
			 (2); and
							(D)in paragraph (2), as redesignated by
			 subparagraph (C), by striking the end of the period described in
			 paragraph (2) and inserting August 30, 2012; and
							(2)in subsection (d)—
							(A)in paragraph (1), by striking
			 Beginning on the date on which the Comptroller General submits the last
			 report required under subsection (c)(3), the Comptroller General shall conduct
			 a review of the following: and inserting Following the submittal
			 of the final report required under subsection (c)(2), the Comptroller General
			 shall conduct a review of the following:; and
							(B)in paragraph (2), by striking Not
			 later than 90 days after submitting the last report required under subsection
			 (c)(3) and inserting Within seven months after receiving
			 notification that all American Recovery and Reinvestment Act funds have been
			 expended, but not later than April 30, 2016.
							DOther
			 matters
					3141.Sense of
			 Congress on oversight of the nuclear security enterprise
						(a)FindingsCongress
			 makes the following findings:
							(1)In 2000, the
			 National Nuclear Security Administration was established as an independent
			 entity within the Department of Energy to manage and secure the nuclear weapons
			 stockpile of the United States and to manage nuclear nonproliferation and naval
			 reactor programs.
							(2)Serious security
			 and health incidents continue to occur at sites of the National Nuclear
			 Security Administration.
							(3)In September
			 2012, an official of the Government Accountability Office testified to Congress
			 that lax laboratory attitudes toward safety procedures, laboratory inadequacies
			 in identifying and addressing safety problems with appropriate corrective
			 actions, and inadequate oversight by site offices of the National Nuclear
			 Security Administration were responsible for nearly 100 safety incidents since
			 2000.
							(4)On July 28, 2012,
			 three unarmed individuals compromised security at the Y–12 National Security
			 Complex in Oak Ridge, Tennessee, and according to the Government Accountability
			 Office, gained access to the protected security area directly adjacent
			 to one of the nation’s most critically important nuclear weapons-related
			 facilities.
							(5)In June 2006,
			 hackers attacked an unclassified computer system at the National Nuclear
			 Security Administration's Service Center in Albuquerque, New Mexico, and gained
			 access to a file containing the names and social security numbers of more than
			 1,500 employees of the National Nuclear Security Administration.
							(6)As early as
			 February 2005, the Inspector General of the Department of Energy identified
			 problems with the retrieval of badges from terminated employees at Los Alamos
			 National Laboratory and other sites of the National Nuclear Security
			 Administration.
							(7)In 2004, a
			 pattern of safety and security incidents that occurred over the course of a
			 year prompted the stand-down of Los Alamos National Laboratory.
							(8)The National
			 Nuclear Security Administration, independent of the safety and security reform
			 efforts of the Department of Energy, has launched an overhaul of its
			 contracting oversight, placing an emphasis on contractor self-policing through
			 an untested contractor assurance approach.
							(9)The Government
			 Accountability Office has given the contractor administration and project
			 management capabilities of the National Nuclear Security Administration a
			 high risk designation and found there to be insufficient
			 qualified Federal acquisition professionals to plan, direct, and oversee
			 project execution.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)there is a need
			 for strong, independent oversight of the United States nuclear security
			 enterprise;
							(2)any attempt to
			 reform oversight of the nuclear security enterprise that transfers oversight
			 from the Department of Energy to the National Nuclear Security Administration,
			 reduces protections for worker health and safety at facilities of the National
			 Nuclear Security Administration to levels below the standards of the Department
			 of Energy, or transfers construction appropriations for the nuclear security
			 enterprise from the Department of Energy appropriation account to the military
			 construction appropriation account, should be carefully evaluated;
							(3)the Office of
			 Health, Safety, and Security of the Department of Energy, which reports to the
			 Secretary of Energy but is also accountable for routinely reporting to Congress
			 on the performance with respect to safety and security of the Department,
			 including the National Nuclear Security Administration, and the role of that
			 Office in overseeing safety and security at the National Nuclear Security
			 Administration, should not be diminished but should be routinely
			 evaluated;
							(4)any future
			 modifications to the management or structure of the nuclear security enterprise
			 should be done in a way that maintains or increases oversight of critical
			 construction, security, and acquisition capabilities;
							(5)to the extent
			 possible, oversight of programs of the National Nuclear Security Administration
			 by the Department of Defense should increase to ensure current and future
			 warfighting requirements are met; and
							(6)the Nuclear
			 Weapons Council should provide proper oversight in the execution of its
			 responsibilities under section 179 of title 10, United States Code.
							EAmerican medical
			 isotopes production
					3151.Short titleThis subtitle may be cited as the
			 American Medical Isotopes Production
			 Act of 2012.
					3152.DefinitionsIn this subtitle:
						(1)DepartmentThe term Department means the
			 Department of Energy.
						(2)Highly enriched uraniumThe term highly enriched
			 uranium means uranium enriched to 20 percent or greater in the isotope
			 U–235.
						(3)Low enriched uraniumThe term low enriched uranium
			 means uranium enriched to less than 20 percent in the isotope U–235.
						(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
						3153.Improving the reliability of domestic
			 medical isotope supply
						(a)Medical isotope development
			 projects
							(1)In generalThe Secretary shall carry out a
			 technology-neutral program—
								(A)to evaluate and support projects for the
			 production in the United States, without the use of highly enriched uranium, of
			 significant quantities of molybdenum-99 for medical uses;
								(B)to be carried out in cooperation with
			 non-Federal entities; and
								(C)the costs of which shall be shared in
			 accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352).
								(2)CriteriaProjects shall be judged against the
			 following primary criteria:
								(A)The length of time necessary for the
			 proposed project to begin production of molybdenum-99 for medical uses within
			 the United States.
								(B)The capability of the proposed project to
			 produce a significant percentage of United States demand for molybdenum-99 for
			 medical uses.
								(C)The cost of the proposed project.
								(3)ExemptionAn existing reactor in the United States
			 fueled with highly enriched uranium shall not be disqualified from the program
			 if the Secretary determines that—
								(A)there is no alternative nuclear reactor
			 fuel, enriched in the isotope U–235 to less than 20 percent, that can be used
			 in that reactor;
								(B)the reactor operator has provided
			 assurances that, whenever an alternative nuclear reactor fuel, enriched in the
			 isotope U–235 to less than 20 percent, can be used in that reactor, it will use
			 that alternative in lieu of highly enriched uranium; and
								(C)the reactor operator has provided a current
			 report on the status of its efforts to convert the reactor to an alternative
			 nuclear reactor fuel enriched in the isotope U–235 to less than 20 percent, and
			 an anticipated schedule for completion of conversion.
								(4)Public participation and
			 reviewThe Secretary
			 shall—
								(A)develop a program plan and annually update
			 the program plan through public workshops; and
								(B)use the Nuclear Science Advisory Committee
			 to conduct annual reviews of the progress made in achieving the program
			 goals.
								(b)Development assistanceThe Secretary shall carry out a program to
			 provide assistance for—
							(1)the development of fuels, targets, and
			 processes for domestic molybdenum-99 production that do not use highly enriched
			 uranium; and
							(2)commercial operations using the fuels,
			 targets, and processes described in paragraph (1).
							(c)Uranium lease and take-back
							(1)In generalThe Secretary shall establish a program to
			 make low-enriched uranium available, through lease contracts, for irradiation
			 for the production of molybdenum-99 for medical uses.
							(2)TitleThe lease contracts shall provide for the
			 producers of the molybdenum-99 to take title to and be responsible for the
			 molybdenum-99 created by the irradiation, processing, or purification of
			 uranium leased under this section.
							(3)Duties
								(A)SecretaryThe lease contracts shall require the
			 Secretary—
									(i)to retain responsibility for the final
			 disposition of spent nuclear fuel created by the irradiation, processing, or
			 purification of uranium leased under this section for the production of medical
			 isotopes; and
									(ii)to take title to and be responsible for the
			 final disposition of radioactive waste created by the irradiation, processing,
			 or purification of uranium leased under this section for which the Secretary
			 determines the producer does not have access to a disposal path.
									(B)ProducerThe producer of the spent nuclear fuel and
			 radioactive waste shall accurately characterize, appropriately package, and
			 transport the spent nuclear fuel and radioactive waste prior to acceptance by
			 the Department.
								(4)Compensation
								(A)In generalSubject to subparagraph (B), the lease
			 contracts shall provide for compensation in cash amounts equivalent to
			 prevailing market rates for the sale of comparable uranium products and for
			 compensation in cash amounts equivalent to the net present value of the cost to
			 the Federal Government for—
									(i)the final disposition of spent nuclear fuel
			 and radioactive waste for which the Department is responsible under paragraph
			 (3); and
									(ii)other costs associated with carrying out
			 the uranium lease and take-back program authorized by this subsection.
									(B)Discount rateThe discount rate used to determine the net
			 present value of costs described in subparagraph (A)(ii) shall be not greater
			 than the average interest rate on marketable Treasury securities.
								(5)Authorized use of fundsThe Secretary may obligate and expend funds
			 received under leases entered into under this subsection, which shall remain
			 available until expended, for the purpose of carrying out the activities
			 authorized by this subtitle, including activities related to the final
			 disposition of spent nuclear fuel and radioactive waste for which the
			 Department is responsible under paragraph (3).
							(6)Exchange of uranium for
			 servicesThe Secretary shall
			 not barter or otherwise sell or transfer uranium in any form in exchange
			 for—
								(A)services related to the final disposition
			 of the spent nuclear fuel and radioactive waste for which the Department is
			 responsible under paragraph (3); or
								(B)any other services associated with carrying
			 out the uranium lease and take-back program authorized by this
			 subsection.
								(d)Coordination of environmental
			 reviewsThe Department and
			 the Nuclear Regulatory Commission shall ensure to the maximum extent
			 practicable that environmental reviews for the production of the medical
			 isotopes shall complement and not duplicate each review.
						(e)Operational dateThe Secretary shall establish a program as
			 described in subsection (c)(3) not later than 3 years after the date of
			 enactment of this Act.
						(f)Radioactive wasteNotwithstanding section 2 of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101), radioactive material resulting from
			 the production of medical isotopes that has been permanently removed from a
			 reactor or subcritical assembly and for which there is no further use shall be
			 considered low-level radioactive waste if the material is acceptable under
			 Federal requirements for disposal as low-level radioactive waste.
						3154.ExportsSection 134 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2160d) is amended by striking subsection c. and inserting the
			 following:
						
							c.Effective 7 years after the date of
				enactment of the American Medical Isotopes
				Production Act of 2012, the Commission may not issue a license
				for the export of highly enriched uranium from the United States for the
				purposes of medical isotope production.
							d.The period referred to in subsection b. may
				be extended for no more than 6 years if, no earlier than 6 years after the date
				of enactment of the American Medical Isotopes
				Production Act of 2012, the Secretary of Energy certifies to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Energy and Natural Resources of the Senate that—
								(1)there is insufficient global supply of
				molybdenum-99 produced without the use of highly enriched uranium available to
				satisfy the domestic United States market; and
								(2)the export of United States-origin highly
				enriched uranium for the purposes of medical isotope production is the most
				effective temporary means to increase the supply of molybdenum-99 to the
				domestic United States market.
								e.To ensure public review and comment, the
				development of the certification described in subsection c. shall be carried
				out through announcement in the Federal Register.
							f.At any time after the restriction of export
				licenses provided for in subsection b. becomes effective, if there is a
				critical shortage in the supply of molybdenum-99 available to satisfy the
				domestic United States medical isotope needs, the restriction of export
				licenses may be suspended for a period of no more than 12 months, if—
								(1)the Secretary of Energy certifies to the
				Congress that the export of United States-origin highly enriched uranium for
				the purposes of medical isotope production is the only effective temporary
				means to increase the supply of molybdenum-99 necessary to meet United States
				medical isotope needs during that period; and
								(2)the Congress enacts a Joint Resolution
				approving the temporary suspension of the restriction of export
				licenses.
								g.As used in this section—
								(1)the term alternative nuclear reactor
				fuel or target means a nuclear reactor fuel or target which is enriched
				to less than 20 percent in the isotope U–235;
								(2)the term highly enriched
				uranium means uranium enriched to 20 percent or more in the isotope
				U–235;
								(3)a fuel or target can be used
				in a nuclear research or test reactor if—
									(A)the fuel or target has been qualified by
				the Reduced Enrichment Research and Test Reactor Program of the Department of
				Energy; and
									(B)use of the fuel or target will permit the
				large majority of ongoing and planned experiments and medical isotope
				production to be conducted in the reactor without a large percentage increase
				in the total cost of operating the reactor; and
									(4)the term medical isotope
				includes molybdenum-99, iodine-131, xenon-133, and other radioactive materials
				used to produce a radiopharmaceutical for diagnostic or therapeutic procedures
				or for research and
				development.
								.
					3155.Report on disposition of
			 exportsNot later than 1 year
			 after the date of the enactment of this Act, the Chairman of the Nuclear
			 Regulatory Commission, after consulting with other relevant agencies, shall
			 submit to the Congress a report detailing the current disposition of previous
			 United States exports of highly enriched uranium used as fuel or targets in a
			 nuclear research or test reactor, including—
						(1)their location;
						(2)whether they are irradiated;
						(3)whether they have been used for the purpose
			 stated in their export license;
						(4)whether they have been used for an
			 alternative purpose and, if so, whether such alternative purpose has been
			 explicitly approved by the Commission;
						(5)the year of export, and reimportation, if
			 applicable;
						(6)their current physical and chemical forms;
			 and
						(7)whether they are being stored in a manner
			 which adequately protects against theft and unauthorized access.
						3156.Domestic medical isotope
			 production
						(a)In generalChapter 10 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2131 et
			 seq.) is amended by adding at the end the following:
							
								112.Domestic medical isotope
				production
									a.The Commission may issue a license, or
				grant an amendment to an existing license, for the use in the United States of
				highly enriched uranium as a target for medical isotope production in a nuclear
				reactor, only if, in addition to any other requirement of this Act—
										(1)the Commission determines that—
											(A)there is no alternative medical isotope
				production target, enriched in the isotope U–235 to less than 20 percent, that
				can be used in that reactor; and
											(B)the proposed recipient of the medical
				isotope production target has provided assurances that, whenever an alternative
				medical isotope production target can be used in that reactor, it will use that
				alternative in lieu of highly enriched uranium; and
											(2)the Secretary of Energy has certified that
				the United States Government is actively supporting the development of an
				alternative medical isotope production target that can be used in that
				reactor.
										b.As used in this section—
										(1)the term alternative medical isotope
				production target means a nuclear reactor target which is enriched to
				less than 20 percent of the isotope U–235;
										(2)a target can be used in a
				nuclear research or test reactor if—
											(A)the target has been qualified by the
				Reduced Enrichment Research and Test Reactor Program of the Department of
				Energy; and
											(B)use of the target will permit the large
				majority of ongoing and planned experiments and medical isotope production to
				be conducted in the reactor without a large percentage increase in the total
				cost of operating the reactor;
											(3)the term highly enriched
				uranium means uranium enriched to 20 percent or more in the isotope
				U–235; and
										(4)the term medical isotope
				includes molybdenum-99, iodine-131, xenon-133, and other radioactive materials
				used to produce a radiopharmaceutical for diagnostic or therapeutic procedures
				or for research and
				development.
										.
						(b)Table of contentsThe table of contents for the Atomic Energy
			 Act of 1954 is amended by inserting the following new item at the end of the
			 items relating to chapter 10 of title I:
							
								
									Sec. 112. Domestic medical
				isotope
				production.
								
								.
						3157.Annual Department reports
						(a)In generalNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter for 5 years, the Secretary shall
			 report to Congress on Department actions to support the production in the
			 United States, without the use of highly enriched uranium, of molybdenum-99 for
			 medical uses.
						(b)ContentsThe reports shall include the
			 following:
							(1)For medical isotope development
			 projects—
								(A)the names of any recipients of Department
			 support under section 3143;
								(B)the amount of Department funding committed
			 to each project;
								(C)the milestones expected to be reached for
			 each project during the year for which support is provided;
								(D)how each project is expected to support the
			 increased production of molybdenum-99 for medical uses;
								(E)the findings of the evaluation of projects
			 under section 3143(a)(2); and
								(F)the ultimate use of any Department funds
			 used to support projects under section 3143.
								(2)A description of actions taken in the
			 previous year by the Secretary to ensure the safe disposition of spent nuclear
			 fuel and radioactive waste for which the Department is responsible under
			 section 3143(c).
							3158.National Academy of Sciences
			 report
						(a)In generalThe Secretary shall enter into an
			 arrangement with the National Academy of Sciences to conduct a study of the
			 state of molybdenum-99 production and utilization, to be provided to Congress
			 not later than 5 years after the date of enactment of this Act.
						(b)ContentsThe report shall include the
			 following:
							(1)For molybdenum-99 production—
								(A)a list of all facilities in the world
			 producing molybdenum-99 for medical uses, including an indication of whether
			 these facilities use highly enriched uranium in any way;
								(B)a review of international production of
			 molybdenum-99 over the previous 5 years, including—
									(i)whether any new production was brought
			 online;
									(ii)whether any facilities halted production
			 unexpectedly; and
									(iii)whether any facilities used for production
			 were decommissioned or otherwise permanently removed from service; and
									(C)an assessment of progress made in the
			 previous 5 years toward establishing domestic production of molybdenum-99 for
			 medical uses, including the extent to which other medical isotopes that have
			 been produced with molybdenum-99, such as iodine-131 and xenon-133, are being
			 used for medical purposes.
								(2)An assessment of the progress made by the
			 Department and others to eliminate all worldwide use of highly enriched uranium
			 in reactor fuel, reactor targets, and medical isotope production
			 facilities.
							3159.RepealThe Nuclear Safety Research, Development,
			 and Demonstration Act of 1980 (42 U.S.C. 9701 et seq.) is repealed.
					FOther
			 matters
					3161.Congressional
			 advisory panel on the governance structure of the National Nuclear Security
			 Administration and its relationship to other Federal agencies
						(a)EstablishmentThere
			 is established a congressional advisory panel (in this section referred to as
			 the advisory panel) to assess the feasibility and advisability
			 of, and make recommendations with respect to, revising the governance structure
			 of the National Nuclear Security Administration (in this section referred to as
			 the Administration) to permit the Administration to operate more
			 effectively.
						(b)Composition
							(1)MembershipThe
			 advisory panel shall be composed of 12 members appointed as follows:
								(A)Three by the
			 Speaker of the House of Representatives.
								(B)Three by the
			 Minority Leader of the House of Representatives.
								(C)Three by the
			 Majority Leader of the Senate.
								(D)Three by the
			 Minority Leader of the Senate.
								(2)Chairman; vice
			 chairman
								(A)ChairmanThe
			 Speaker of the House of Representatives and the Majority Leader of the Senate
			 shall jointly designate one member of the advisory panel to serve as chairman
			 of the advisory panel.
								(B)Vice
			 chairmanThe Minority Leader of the House of Representatives and
			 the Minority Leader of the Senate shall jointly designate one member of the
			 advisory panel to serve as vice chairman of the advisory panel.
								(3)Period of
			 appointment; vacanciesEach member of the advisory panel shall be
			 appointed for a term of one year and may be reappointed for an additional
			 period lasting until the termination of the advisory panel in accordance with
			 subsection (f). Any vacancy in the advisory panel shall be filled in the same
			 manner as the original appointment.
							(c)Cooperation
			 from Federal agencies
							(1)CooperationThe
			 advisory panel shall receive the full and timely cooperation of the Secretary
			 of Defense, the Secretary of Energy, and any other Federal official in
			 providing the advisory panel with analyses, briefings, and other information
			 necessary for the advisory panel to carry out its duties under this
			 section.
							(2)Access to
			 informationMembers of the advisory panel shall have access to
			 all information, including classified information, necessary to carry out the
			 duties of the advisory panel under this section. The security clearance process
			 shall be expedited for members and staff of the advisory panel to the extent
			 necessary to permit the advisory panel to carry out its duties under this
			 section.
							(3)LiaisonThe
			 Secretary of Defense, the Secretary of State, and the Secretary of Energy shall
			 each designate at least one officer or employee of the Department of Defense,
			 Department of State, and the Department of Energy, respectively, to serve as a
			 liaison officer between the department and the advisory panel.
							(d)Report
			 requiredNot later than 120 days after the date that each of the
			 members of the advisory panel has been appointed, the advisory panel shall
			 submit to the President, the Secretary of Defense, the Secretary of Energy, the
			 Committee on Armed Services of the Senate, and the Committee on Armed Services
			 of the House of Representatives an interim report on the feasibility and
			 advisability of revising the governance structure of the Administration to
			 permit the Administration to operate more effectively, to be followed by a
			 final report prior to the termination of the advisory panel in accordance with
			 subsection (f). The reports shall include the following:
							(1)Recommendations
			 with respect to the following:
								(A)The organization
			 and structure of the Administration, including the roles, responsibilities, and
			 authorities of the Administration and mechanisms for holding the Administration
			 accountable.
								(B)The allocation of
			 roles and responsibilities with respect to the safety and security of the
			 nuclear weapons complex.
								(C)The relationship
			 of the Administration to the National Security Council, the Nuclear Weapons
			 Council, the Department of Energy, the Department of Defense, and other Federal
			 agencies, as well as the national security laboratories, as appropriate.
								(D)The role of the
			 Administration in the interagency process for planning, programming, and
			 budgeting with respect to the nuclear weapons complex.
								(E)Legislative
			 changes necessary for revising the governance structure of the
			 Administration.
								(F)The appropriate
			 structure for oversight of the Administration by congressional
			 committees.
								(G)The length of the
			 term of the Administrator for Nuclear Security.
								(H)The authority of
			 the Administrator to appoint senior members of the Administrator's
			 staff.
								(I)Whether the
			 nonproliferation activities of the Administration on the day before the date of
			 the enactment of this Act should remain with the Administration or be
			 transferred to another agency.
								(J)Infrastructure,
			 rules, and standards that will better protect the safety and health of nuclear
			 workers, while also permitting those workers the appropriate freedom to
			 efficiently and safely carry out their mission.
								(K)Legislative or
			 regulatory changes required to improve contracting best practices in order to
			 reduce the cost of programs without eroding mission requirements.
								(L)Whether the
			 Administration should operate more independently of the Department of Energy
			 while reporting to the President through Secretary of Energy.
								(2)An assessment of
			 how revisions to the governance structure of the Administration will lead to a
			 more mission-focused management structure capable of keeping programs on
			 schedule and within cost estimates.
							(3)An assessment of
			 the disadvantages and benefits of each organizational structure for the
			 Administration considered by the advisory panel.
							(4)An assessment of
			 how the national security laboratories can expand basic science in support of
			 ancillary national security missions in a manner that mutually reinforces the
			 stockpile stewardship mission of the Administration and encourages the
			 retention of top performers.
							(5)An assessment of
			 how to better retain and recruit personnel, including recommendations for
			 creating an improved professional culture that emphasizes the scientific,
			 engineering, and national security objectives of the United States.
							(6)Any other
			 information or recommendations relating to revising the governance structure of
			 the Administration that the advisory panel considers appropriate.
							(e)FundingOf
			 the amounts authorized to be appropriated for fiscal year 2013 and made
			 available to the Department of Defense pursuant to this Act, not more than
			 $1,000,000 shall be made available to the advisory panel to carry out this
			 section.
						(f)SunsetThe
			 advisory panel established by subsection (a) of this section shall be
			 terminated on the date that is 365 days after the date that each of the twelve
			 members of the advisory panel has first been appointed.
						XXXIIDefense Nuclear Facilities Safety
			 Board
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2013, $29,415,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
				XXXVMaritime Administration
				3501.Short
			 titleThis title may be cited
			 as the Maritime Administration
			 Authorization Act for Fiscal Year 2013.
				3502.Container-on-barge
			 transportation
					(a)AssessmentThe Administrator of the Maritime
			 Administration shall assess the potential for using container-on-barge
			 transportation in short sea transportation (as such term is defined in section
			 55605 of title 46, United States Code).
					(b)FactorsIn conducting the assessment under
			 subsection (a), the Administrator shall consider—
						(1)the environmental benefits of increasing
			 container-on-barge movements in short sea transportation;
						(2)the regional differences in the use of
			 short sea transportation;
						(3)the existing
			 programs established at coastal and Great Lakes ports for establishing
			 awareness of deep sea shipping operations;
						(4)the mechanisms
			 necessary to ensure that implementation of a plan under subsection (c) will not
			 be inconsistent with antitrust laws; and
						(5)the potential frequency of
			 container-on-barge service at short sea transportation ports.
						(c)RecommendationsThe assessment under subsection (a) may
			 include recommendations for a plan to increase awareness of the potential for
			 use of container-on-barge transportation.
					(d)DeadlineNot later than 180 days after the date of
			 enactment of this title, the Administrator shall submit the assessment required
			 under this section to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the House
			 of Representatives.
					3503.Short sea
			 transportation
					(a)PurposeSection 55601 of title 46, United States
			 Code, is amended—
						(1)in subsection (a),
			 by striking landside congestion. and inserting landside
			 congestion or to promote short sea transportation.;
						(2)in subsection (c),
			 by striking coastal corridors and inserting coastal
			 corridors or to promote short sea transportation;
						(3)in subsection (d), by striking that
			 the project may and all that follows through the end of the subsection
			 and inserting
							
								that the project uses documented
			 vessels and—(1)mitigates landside congestion; or
								(2)promotes short sea
				transportation.
								;
				and
						(4)in subsection (f), by striking
			 shall each place it appears and inserting
			 may.
						(b)DocumentationSection 55605 of title 46, United States
			 Code, is amended in the matter preceding paragraph (1) by striking by
			 vessel and inserting by a documented vessel.
					3504.Maritime
			 environmental and technical assistance
					(a)In
			 generalChapter 503 of title 46, United States Code, is amended
			 by adding at the end the following:
						
							50307.Maritime
				environmental and technical assistance
								(a)In
				generalThe Secretary of Transportation may engage in the
				environmental study, research, development, assessment, and deployment of
				emerging marine technologies and practices related to the marine transportation
				system through the use of public vessels under the control of the Maritime
				Administration or private vessels under Untied States registry, and through
				partnerships and cooperative efforts with academic, public, private, and
				non-governmental entities and facilities.
								(b)RequirementsThe
				Secretary of Transportation may—
									(1)identify, study,
				evaluate, test, demonstrate, or improve emerging marine technologies and
				practices that are likely to achieve environmental improvements by—
										(A)reducing air
				emissions, water emissions, or other ship discharges;
										(B)increasing fuel
				economy or the use of alternative fuels and alternative energy (including the
				use of shore power); or
										(C)controlling
				aquatic invasive species; and
										(2)coordinate with
				the Environmental Protection Agency, the United States Coast Guard, and other
				Federal, State, local, or tribal agencies, as appropriate.
									(c)CoordinationCoordination
				under subsection (b)(2) may include—
									(1)activities that
				are associated with the development or approval of validation and testing
				regimes; and
									(2)certification or
				validation of emerging technologies or practices that demonstrate significant
				environmental benefits.
									(d)AssistanceThe
				Secretary of Transportation may accept gifts, or enter into cooperative
				agreements, contracts, or other agreements with academic, public, private, and
				non-governmental entities to carry out the activities authorized under
				subsection
				(a).
								.
					(b)Conforming
			 amendmentThe table of contents for chapter 503 of title 46,
			 United States Code, is amended by inserting after the item relating to section
			 50306 the following:
						
							
								50307. Maritime environmental and
				technical
				assistance.
							
							.
					3505.Identification
			 of actions to enable qualified United States flag capacity to meet national
			 defense requirementsSection
			 501(b) of title 46, United States Code, is amended—
					(1)by striking
			 When the head and inserting the following:
						
							(1)In
				generalWhen the
				head
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)DeterminationsThe Maritime Administrator shall—
								(A)for each
				determination referred to in paragraph (1), identify any actions that could be
				taken to enable qualified United States flag capacity to meet national defense
				requirements;
								(B)provide notice of
				each such determination to the Secretary of Transportation and the head of the
				agency referred to in paragraph (1) for which the determination is made;
				and
								(C)publish each such
				determination on the Internet Web site of the Department of Transportation not
				later than 48 hours after notice of the determination is provided to the
				Secretary of Transportation.
								(3)Notice to
				Congress
								(A)In
				generalThe head of an agency
				referred to in paragraph (1) shall notify the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate—
									(i)of
				any request for a waiver of the navigation or vessel-inspection laws under this
				section not later than 48 hours after receiving such a request; and
									(ii)of the issuance
				of any such waiver not later than 48 hours after such issuance.
									(B)ContentsSuch head of an agency shall include in
				each notification under subparagraph (A)(ii) an explanation of—
									(i)the reasons the
				waiver is necessary; and
									(ii)the reasons
				actions referred to in paragraph (2)(A) are not
				feasible.
									.
					3506.Maritime
			 workforce study
					(a)Training
			 studyThe Comptroller General
			 of the United States shall conduct a study on the training needs of the
			 maritime workforce.
					(b)Study
			 componentsThe study
			 shall—
						(1)analyze the impact
			 of maritime training requirements imposed by domestic and international
			 regulations and conventions, companies, and government agencies that charter or
			 operate vessels;
						(2)evaluate the
			 ability of the United States maritime training infrastructure to meet the needs
			 of the maritime industry;
						(3)identify trends in
			 maritime training;
						(4)compare the
			 training needs of United States mariners with the vocational training and
			 educational assistance programs available from Federal agencies to evaluate the
			 ability of Federal programs to meet the training needs of United States
			 mariners;
						(5)include
			 recommendations to enhance the capabilities of the United States maritime
			 training infrastructure; and
						(6)include
			 recommendations to assist United States mariners and those entering the
			 maritime profession to achieve the required training.
						(c)Final
			 reportNot later than 1 year after the date of enactment of this
			 title, the Comptroller General shall submit a report on the results of the
			 study to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
					3507.Maritime
			 administration vessel recycling contract award practices
					(a)In
			 generalNot later than 12 months after the date of enactment of
			 this title, the Comptroller General of the Government Accountability Office
			 shall conduct an assessment of the source selection procedures and practices
			 used to award the Maritime Administration's National Defense Reserve Fleet
			 vessel recycling contracts. The Comptroller General shall assess the process,
			 procedures, and practices used for the Maritime Administration's qualification
			 of vessel recycling facilities. The Comptroller General shall report the
			 findings to the Committee on Commerce, Science, and Transportation and the
			 Committee on Armed Services of the Senate, and the Committee on Transportation
			 and Infrastructure and the Committee on Armed Services of the House of
			 Representatives.
					(b)AssessmentThe
			 assessment under subsection (a) shall include a review of whether the Maritime
			 Administration's contract source selection procedures and practices are
			 consistent with law, the Federal Acquisition Regulations (FAR), and Federal
			 best practices associated with making source selection decisions.
					(c)ConsiderationsIn
			 making the assessment under subsection (a), the Comptroller General may
			 consider any other aspect of the Maritime Administration's vessel recycling
			 process that the Comptroller General deems appropriate to review.
					3508.Requirement
			 for barge designNot later
			 than 270 days after the date of enactment of this title, the Administrator of
			 the Maritime Administration shall complete the design for a containerized,
			 articulated barge, as identified in the dual-use vessel study carried out by
			 the Administrator and the Secretary of Defense, that is able to utilize
			 roll-on/roll-off or load-on/load-off technology in marine highway maritime
			 commerce.
				3509.Eligibility
			 to receive surplus training equipmentSection 51103(b)(2)(C) of title 46, United
			 States Code, is amended by inserting or a training institution that is
			 an instrumentality of a State, Territory, or Commonwealth of the United States
			 or District of Columbia or a unit of local government thereof after
			 a non-profit training institution.
				DFunding Tables
			4001.Authorization of amounts in funding
			 tables
				(a)In generalWhenever a funding table in this division
			 specifies a dollar amount authorized for a project, program, or activity, the
			 obligation and expenditure of the specified dollar amount for the project,
			 program, or activity is hereby authorized, subject to the availability of
			 appropriations.
				(b)Merit-based decisionsDecisions by agency heads to commit,
			 obligate, or expend funds with or to a specific entity on the basis of a dollar
			 amount authorized pursuant to subsection (a) shall be based on authorized,
			 transparent, statutory criteria, or merit-based selection procedures in
			 accordance with the requirements of sections 2304(k) and 2374 of title 10,
			 United States Code, and other applicable provisions of law.
				(c)Relationship to transfer and programming
			 authorityAn amount specified
			 in the funding tables in this division may be transferred or reprogrammed under
			 a transfer or reprogramming authority provided by another provision of this Act
			 or by other law. The transfer or reprogramming of an amount specified in such
			 funding tables shall not count against a ceiling on such transfers or
			 reprogrammings under section 1001 of this Act or any other provision of law,
			 unless such transfer or reprogramming would move funds between appropriation
			 accounts.
				(d)Oral and written
			 communicationsNo oral or
			 written communication concerning any amount specified in the funding tables in
			 this division shall supercede the requirements of this
			 section.
				 XLIPROCUREMENT
				4101.PROCUREMENT
					
						
							
								SEC. 4101. PROCUREMENT (In
					 Thousands of Dollars)
								
								LineItemFY 2013
					 RequestSenate
					 Authorized
								
							
							
								AIRCRAFT PROCUREMENT,
					 ARMY
								
								FIXED WING
								
								001UTILITY F/W AIRCRAFT18,63918,639
								
								002C–12 CARGO AIRPLANE00
								
								003MQ–1 UAV518,088518,088
								
								004RQ–11 (RAVEN)25,79825,798
								
								005BCT UNMANNED AERIAL VEH (UAVS) INCR 100
								
								ROTARY
								
								006HELICOPTER, LIGHT UTILITY (LUH)271,983271,983
								
								007AH–64 APACHE BLOCK IIIA REMAN577,115577,115
								
								008 ADVANCE PROCUREMENT
					 (CY)107,707107,707
								
								009AH–64 APACHE BLOCK IIIB NEW BUILD153,993153,993
								
								010 ADVANCE PROCUREMENT
					 (CY)146,121146,121
								
								011AH–64 BLOCK II/WRA00
								
								012KIOWA WARRIOR (OH–58F) WRA00
								
								013UH–60 BLACKHAWK M MODEL (MYP)1,107,0871,107,087
								
								014 ADVANCE PROCUREMENT
					 (CY)115,113115,113
								
								015CH–47 HELICOPTER1,076,0361,076,036
								
								016 ADVANCE PROCUREMENT
					 (CY)83,34683,346
								
								MODIFICATION OF
					 AIRCRAFT
								
								017C12 AIRCRAFT MODS00
								
								018MQ–1 PAYLOAD—UAS231,508231,508
								
								019MQ–1 WEAPONIZATION—UAS00
								
								020GUARDRAIL MODS (MIP)16,27216,272
								
								021MULTI SENSOR ABN RECON (MIP)4,2944,294
								
								022AH–64 MODS178,805178,805
								
								023CH–47 CARGO HELICOPTER MODS (MYP)39,13539,135
								
								024UTILITY/CARGO AIRPLANE MODS24,84224,842
								
								025AIRCRAFT LONG RANGE MODS00
								
								026UTILITY HELICOPTER MODS73,80473,804
								
								027KIOWA WARRIOR MODS192,484192,484
								
								028AIRBORNE AVIONICS00
								
								029NETWORK AND MISSION PLAN190,789190,789
								
								030COMMS, NAV SURVEILLANCE133,19189,191
								
								 JTRS integration
					 delayed[–44,000]
								
								031GATM ROLLUP87,28087,280
								
								032RQ–7 UAV MODS104,339104,339
								
								SPARES AND REPAIR
					 PARTS
								
								033SPARE PARTS (AIR)00
								
								GROUND SUPPORT
					 AVIONICS
								
								034AIRCRAFT SURVIVABILITY EQUIPMENT34,03734,037
								
								035SURVIVABILITY CM00
								
								036CMWS127,751127,751
								
								OTHER SUPPORT
								
								037AVIONICS SUPPORT EQUIPMENT4,8864,886
								
								038COMMON GROUND EQUIPMENT82,51182,511
								
								039AIRCREW INTEGRATED SYSTEMS77,38177,381
								
								040AIR TRAFFIC CONTROL47,23547,235
								
								041INDUSTRIAL FACILITIES1,6431,643
								
								042LAUNCHER, 2.75 ROCKET516516
								
								TOTAL, AIRCRAFT PROCUREMENT, ARMY5,853,7295,809,729
								
								
								
								MISSILE PROCUREMENT,
					 ARMY
								
								SURFACE-TO-AIR MISSILE
					 SYSTEM
								
								001PATRIOT SYSTEM SUMMARY646,590646,590
								
								002MSE MISSILE12,85012,850
								
								003SURFACE-LAUNCHED AMRAAM SYSTEM SUMMARY00
								
								004HELLFIRE SYS SUMMARY1,4011,401
								
								005JAVELIN (AAWS-M) SYSTEM SUMMARY81,12181,121
								
								006TOW 2 SYSTEM SUMMARY64,71264,712
								
								007 ADVANCE PROCUREMENT
					 (CY)19,93119,931
								
								008GUIDED MLRS ROCKET (GMLRS)218,679218,679
								
								009MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)18,76718,767
								
								010HIGH MOBILITY ARTILLERY ROCKET SYSTEM12,05112,051
								
								011PATRIOT MODS199,565199,565
								
								012ITAS/TOW MODS00
								
								013MLRS MODS2,4662,466
								
								014HIMARS MODIFICATIONS6,0686,068
								
								015HELLFIRE MODIFICATIONS00
								
								016SPARES AND REPAIR PARTS7,8647,864
								
								017AIR DEFENSE TARGETS3,8643,864
								
								018ITEMS LESS THAN $5 MILLION (MISSILES)1,5601,560
								
								019PRODUCTION BASE SUPPORT5,2005,200
								
								TOTAL, MISSILE PROCUREMENT, ARMY1,302,6891,302,689
								
								
								
								PROCUREMENT OF W&TCV,
					 ARMY
								
								TRACKED COMBAT
					 VEHICLES
								
								001STRYKER VEHICLE286,818286,818
								
								002FCS SPIN OUTS00
								
								MODIFICATION OF TRACKED COMBAT
					 VEHICLES
								
								003STRYKER (MOD)60,88160,881
								
								004FIST VEHICLE (MOD)57,25757,257
								
								005BRADLEY PROGRAM (MOD)148,193148,193
								
								006HOWITZER, MED SP FT 155MM M109A6 (MOD)10,34110,341
								
								007PALADIN PIM MOD IN SERVICE206,101206,101
								
								008IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)107,909230,909
								
								 Increased production[123,000]
								
								009ASSAULT BREACHER VEHICLE50,03950,039
								
								010M88 FOV MODS29,93029,930
								
								011M1 ABRAMS TANK (MOD)129,090129,090
								
								012ABRAMS UPGRADE PROGRAM74,43374,433
								
								012A ADVANCE PROCUREMENT
					 (CY)91,000
								
								 Advanced procurement Abrams upgrade
					 program[91,000]
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								013PRODUCTION BASE SUPPORT (TCV-WTCV)1,1451,145
								
								WEAPONS & OTHER COMBAT
					 VEHICLES
								
								014INTEGRATED AIR BURST WEAPON SYSTEM FAMILY506506
								
								015M240 MEDIUM MACHINE GUN (7.62MM)00
								
								016MACHINE GUN, CAL .50 M2 ROLL00
								
								017LIGHTWEIGHT .50 CALIBER MACHINE GUN25,1830
								
								 Program termination[–25,183]
								
								018MK–19 GRENADE MACHINE GUN (40MM)00
								
								019MORTAR SYSTEMS8,1048,104
								
								020M107, CAL. 50, SNIPER RIFLE00
								
								021XM320 GRENADE LAUNCHER MODULE (GLM)14,09614,096
								
								022M110 SEMI-AUTOMATIC SNIPER SYSTEM (SASS)00
								
								023M4 CARBINE00
								
								024CARBINE21,27221,272
								
								025SHOTGUN, MODULAR ACCESSORY SYSTEM (MASS)6,5986,598
								
								026COMMON REMOTELY OPERATED WEAPONS STATION56,72556,725
								
								027HOWITZER LT WT 155MM (T)13,82713,827
								
								MOD OF WEAPONS AND OTHER COMBAT
					 VEH
								
								028MK–19 GRENADE MACHINE GUN MODS00
								
								029M777 MODS26,84326,843
								
								030M4 CARBINE MODS27,24327,243
								
								031M2 50 CAL MACHINE GUN MODS39,97439,974
								
								032M249 SAW MACHINE GUN MODS4,9964,996
								
								033M240 MEDIUM MACHINE GUN MODS6,8066,806
								
								034SNIPER RIFLES MODIFICATIONS14,11314,113
								
								035M119 MODIFICATIONS20,72720,727
								
								036M16 RIFLE MODS3,3063,306
								
								037MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)3,0723,072
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								038ITEMS LESS THAN $5 MILLION (WOCV-WTCV)2,0262,026
								
								039PRODUCTION BASE SUPPORT (WOCV-WTCV)10,11510,115
								
								040INDUSTRIAL PREPAREDNESS442442
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								041SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)2,3782,378
								
								SPARES
								
								042SPARES AND REPAIR PARTS (WTCV)31,21731,217
								
								TOTAL, PROCUREMENT OF W&TCV, ARMY1,501,7061,690,523
								
								
								
								PROCUREMENT OF AMMUNITION,
					 ARMY
								
								SMALL/MEDIUM CAL
					 AMMUNITION
								
								001CTG, 5.56MM, ALL TYPES158,313158,313
								
								002CTG, 7.62MM, ALL TYPES91,43891,438
								
								003CTG, HANDGUN, ALL TYPES8,9548,954
								
								004CTG, .50 CAL, ALL TYPES109,604109,604
								
								005CTG, 20MM, ALL TYPES4,0414,041
								
								006CTG, 25MM, ALL TYPES12,65412,654
								
								007CTG, 30MM, ALL TYPES72,15435,154
								
								 Decrease for excess[–37,000]
								
								008CTG, 40MM, ALL TYPES60,1380
								
								 Decrease for excess[–60,138]
								
								MORTAR AMMUNITION
								
								00960MM MORTAR, ALL TYPES44,37544,375
								
								01081MM MORTAR, ALL TYPES27,47127,471
								
								011120MM MORTAR, ALL TYPES87,81187,811
								
								TANK AMMUNITION
								
								012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES112,380112,380
								
								ARTILLERY
					 AMMUNITION
								
								013ARTILLERY CARTRIDGES, 75MM AND 105MM, ALL TYP50,86150,861
								
								014ARTILLERY PROJECTILE, 155MM, ALL TYPES26,22726,227
								
								015PROJ 155MM EXTENDED RANGE XM982110,32955,329
								
								 Excalibur I‐b round schedule
					 delay[–55,000]
								
								016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL43,92443,924
								
								MINES
								
								017MINES & CLEARING CHARGES, ALL TYPES3,7753,775
								
								NETWORKED
					 MUNITIONS
								
								018SPIDER NETWORK MUNITIONS, ALL TYPES17,4083,108
								
								 Program decrease[–14,300]
								
								ROCKETS
								
								019SHOULDER LAUNCHED MUNITIONS, ALL TYPES1,0051,005
								
								020ROCKET, HYDRA 70, ALL TYPES123,433123,433
								
								OTHER AMMUNITION
								
								021DEMOLITION MUNITIONS, ALL TYPES35,18935,189
								
								022GRENADES, ALL TYPES33,47733,477
								
								023SIGNALS, ALL TYPES9,9919,991
								
								024SIMULATORS, ALL TYPES10,38810,388
								
								MISCELLANEOUS
								
								025AMMO COMPONENTS, ALL TYPES19,38319,383
								
								026NON-LETHAL AMMUNITION, ALL TYPES7,3367,336
								
								027CAD/PAD ALL TYPES6,6416,641
								
								028ITEMS LESS THAN $5 MILLION15,09215,092
								
								029AMMUNITION PECULIAR EQUIPMENT15,69215,692
								
								030FIRST DESTINATION TRANSPORTATION (AMMO)14,10714,107
								
								031CLOSEOUT LIABILITIES106106
								
								PRODUCTION BASE
					 SUPPORT
								
								032PROVISION OF INDUSTRIAL FACILITIES220,171220,171
								
								033CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL182,461182,461
								
								034ARMS INITIATIVE3,3773,377
								
								TOTAL, PROCUREMENT OF AMMUNITION, ARMY1,739,7061,573,268
								
								
								
								OTHER PROCUREMENT,
					 ARMY
								
								TACTICAL VEHICLES
								
								001SEMITRAILERS, FLATBED7,0977,097
								
								002FAMILY OF MEDIUM TACTICAL VEH (FMTV)346,115396,115
								
								 Program increase for
					 USAR[50,000]
								
								003FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP19,29219,292
								
								004FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)52,93352,933
								
								005PLS ESP18,03518,035
								
								006ARMORED SECURITY VEHICLES (ASV)00
								
								007MINE PROTECTION VEHICLE FAMILY00
								
								008FAMILY OF MINE RESISTANT AMBUSH PROTEC (MRAP)00
								
								009TRUCK, TRACTOR, LINE HAUL, M915/M9163,6193,619
								
								010HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV26,85926,859
								
								011HMMWV RECAPITALIZATION PROGRAM00
								
								012TACTICAL WHEELED VEHICLE PROTECTION KITS69,16369,163
								
								013MODIFICATION OF IN SVC EQUIP91,75491,754
								
								014MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS00
								
								015TOWING DEVICE-FIFTH WHEEL00
								
								016AMC CRITICAL ITEMS, OPA100
								
								NON-TACTICAL
					 VEHICLES
								
								017HEAVY ARMORED SEDAN00
								
								018PASSENGER CARRYING VEHICLES2,5482,548
								
								019NONTACTICAL VEHICLES, OTHER16,79116,791
								
								COMM—JOINT
					 COMMUNICATIONS
								
								020JOINT COMBAT IDENTIFICATION MARKING SYSTEM10,06110,061
								
								021WIN-T—GROUND FORCES TACTICAL NETWORK892,635892,635
								
								022SIGNAL MODERNIZATION PROGRAM45,62645,626
								
								023JCSE EQUIPMENT (USREDCOM)5,1435,143
								
								COMM—SATELLITE
					 COMMUNICATIONS
								
								024DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS151,636151,636
								
								025TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS6,8226,822
								
								026SHF TERM9,1089,108
								
								027SAT TERM, EMUT (SPACE)00
								
								028NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)27,35327,353
								
								029SMART-T (SPACE)98,65698,656
								
								030SCAMP (SPACE)00
								
								031GLOBAL BRDCST SVC—GBS47,13147,131
								
								032MOD OF IN-SVC EQUIP (TAC SAT)23,28123,281
								
								COMM—COMBAT SUPPORT
					 COMM
								
								033MOD-IN-SERVICE PROFILER00
								
								COMM—C3 SYSTEM
								
								034ARMY GLOBAL CMD & CONTROL SYS (AGCCS)10,84810,848
								
								COMM—COMBAT
					 COMMUNICATIONS
								
								035ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)979979
								
								036JOINT TACTICAL RADIO SYSTEM556,250526,250
								
								 AMF integration ahead of
					 need[–30,000]
								
								037MID-TIER NETWORKING VEHICULAR RADIO (MNVR)86,21986,219
								
								038RADIO TERMINAL SET, MIDS LVT(2)7,7987,798
								
								039SINCGARS FAMILY9,0019,001
								
								040AMC CRITICAL ITEMS—OPA224,60124,601
								
								041TRACTOR DESK7,7797,779
								
								042CMMS-ELEC EQUIP FIELDING00
								
								043SPIDER APLA REMOTE CONTROL UNIT34,36513,365
								
								 Funding ahead of need[–21,000]
								
								044SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS1,8331,833
								
								045TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM12,98412,984
								
								046COMBAT SURVIVOR EVADER LOCATOR (CSEL)00
								
								047GUNSHOT DETECTION SYSTEM (GDS)2,3322,332
								
								048RADIO, IMPROVED HF (COTS) FAMILY1,1321,132
								
								049MEDICAL COMM FOR CBT CASUALTY CARE (MC4)22,89922,899
								
								COMM—INTELLIGENCE
					 COMM
								
								051CI AUTOMATION ARCHITECTURE1,5641,564
								
								052RESERVE CA/MISO GPF EQUIPMENT28,78128,781
								
								INFORMATION
					 SECURITY
								
								053TSEC—ARMY KEY MGT SYS (AKMS)23,43223,432
								
								054INFORMATION SYSTEM SECURITY PROGRAM-ISSP43,89743,897
								
								055BIOMETRICS ENTERPRISE00
								
								COMM—LONG HAUL
					 COMMUNICATIONS
								
								056TERRESTRIAL TRANSMISSION2,8912,891
								
								057BASE SUPPORT COMMUNICATIONS13,87213,872
								
								058WW TECH CON IMP PROG (WWTCIP)9,5959,595
								
								COMM—BASE
					 COMMUNICATIONS
								
								059INFORMATION SYSTEMS142,133142,133
								
								060DEFENSE MESSAGE SYSTEM (DMS)00
								
								061INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM57,72757,727
								
								062PENTAGON INFORMATION MGT AND TELECOM5,0005,000
								
								ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
								
								065JTT/CIBS-M1,6411,641
								
								066PROPHET GROUND48,79748,797
								
								067DIGITAL TOPOGRAPHIC SPT SYS (DTSS)00
								
								068DRUG INTERDICTION PROGRAM (DIP) (TIARA)00
								
								069DCGS-A (MIP)184,007184,007
								
								070JOINT TACTICAL GROUND STATION (JTAGS)2,6802,680
								
								071TROJAN (MIP)21,48321,483
								
								072MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,4122,412
								
								073CI HUMINT AUTO REPRINTING AND COLLECTION7,0777,077
								
								074ITEMS LESS THAN $5 MILLION (MIP)00
								
								ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
								
								075LIGHTWEIGHT COUNTER MORTAR RADAR72,59472,594
								
								076CREW15,44615,446
								
								077FMLY OF PERSISTENT SURVEILLANCE CAPABILITIES00
								
								078COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,4701,470
								
								079CI MODERNIZATION1,3681,368
								
								ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
								
								080FAAD GBS7,9807,980
								
								081SENTINEL MODS33,44433,444
								
								082SENSE THROUGH THE WALL (STTW)6,2120
								
								 Slow execution of prior years
					 appropriations[–6,212]
								
								083NIGHT VISION DEVICES166,516166,516
								
								084LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM00
								
								085NIGHT VISION, THERMAL WPN SIGHT82,16282,162
								
								086SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF20,71720,717
								
								087COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)00
								
								088BASE EXPEDITIARY TARGETING AND SURV SYS00
								
								089GREEN LASER INTERDICTION SYSTEM (GLIS)1,0141,014
								
								090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS29,88129,881
								
								091PROFILER12,48212,482
								
								092MOD OF IN-SVC EQUIP (FIREFINDER RADARS)3,0753,075
								
								093FORCE
					 XXI BATTLE CMD BRIGADE & BELOW (FBCB2)00
								
								094JOINT BATTLE COMMAND—PLATFORM (JBC-P)141,385141,385
								
								095LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER00
								
								096MOD OF IN-SVC EQUIP (LLDR)22,40322,403
								
								097COMPUTER BALLISTICS: LHMBC XM3200
								
								098MORTAR FIRE CONTROL SYSTEM29,50529,505
								
								099COUNTERFIRE RADARS244,409244,409
								
								100ENHANCED SENSOR & MONITORING SYSTEM (WMD) 2,4262,426
								
								ELECT EQUIP—TACTICAL C2
					 SYSTEMS
								
								101TACTICAL OPERATIONS CENTERS30,19630,196
								
								102FIRE SUPPORT C2 FAMILY58,90358,903
								
								103BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM8,1118,111
								
								104FAAD C25,0315,031
								
								105AIR
					 & MSL DEFENSE PLANNING & CONTROL SYS64,14464,144
								
								106KNIGHT FAMILY11,99911,999
								
								107LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,8531,853
								
								108AUTOMATIC IDENTIFICATION TECHNOLOGY14,37714,377
								
								109TC AIMS II00
								
								110TACTICAL INTERNET MANAGER00
								
								111NETWORK MANAGEMENT INITIALIZATION AND SERVICE59,82159,821
								
								112MANEUVER CONTROL SYSTEM (MCS)51,22851,228
								
								113SINGLE ARMY LOGISTICS ENTERPRISE (SALE)176,901176,901
								
								114RECONNAISSANCE AND SURVEYING INSTRUMENT SET15,20915,209
								
								ELECT
					 EQUIP—AUTOMATION
								
								115ARMY TRAINING MODERNIZATION8,8668,866
								
								116AUTOMATED DATA PROCESSING EQUIP129,438129,438
								
								117GENERAL FUND ENTERPRISE BUSINESS SYS FAM9,1849,184
								
								118CSS COMMUNICATIONS20,63920,639
								
								119RESERVE COMPONENT AUTOMATION SYS (RCAS)35,49335,493
								
								ELECT EQUIP—AUDIO VISUAL SYS
					 (A/V)
								
								120ITEMS LESS THAN $5 MILLION (A/V)8,4678,467
								
								121ITEMS LESS THAN $5 MILLION5,3095,309
								
								ELECT
					 EQUIP—SUPPORT
								
								122PRODUCTION BASE SUPPORT (C-E)586586
								
								123BCT NETWORK00
								
								124DEFENSE RAPID INNOVATION PROGRAM00
								
								CLASSIFIED
					 PROGRAMS
								
								124ACLASSIFIED PROGRAMS3,4353,435
								
								CHEMICAL DEFENSIVE
					 EQUIPMENT
								
								125PROTECTIVE SYSTEMS00
								
								126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)3,9603,960
								
								127BASE DEFENSE SYSTEMS (BDS)4,3744,374
								
								128CBRN SOLDIER PROTECTION9,2599,259
								
								129SMOKE
					 & OBSCURANT FAMILY: SOF (NON AAO ITEM)00
								
								BRIDGING
					 EQUIPMENT
								
								130TACTICAL BRIDGING35,49935,499
								
								131TACTICAL BRIDGE, FLOAT-RIBBON32,89332,893
								
								ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
								
								132HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST00
								
								133GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)00
								
								134ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)29,10629,106
								
								135EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)25,45925,459
								
								136REMOTE DEMOLITION SYSTEMS8,0448,044
								
								137<$5M, COUNTERMINE EQUIPMENT3,6983,698
								
								COMBAT SERVICE SUPPORT
					 EQUIPMENT
								
								138HEATERS AND ECU'S12,21012,210
								
								139SOLDIER ENHANCEMENT6,5226,522
								
								140PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)11,22211,222
								
								141GROUND SOLDIER SYSTEM103,317103,317
								
								142MOUNTED SOLDIER SYSTEM00
								
								143FORCE PROVIDER00
								
								144FIELD FEEDING EQUIPMENT27,41727,417
								
								145CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM52,06552,065
								
								146MORTUARY AFFAIRS SYSTEMS2,3582,358
								
								147FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS31,57331,573
								
								148ITEMS LESS THAN $5 MILLION14,09314,093
								
								PETROLEUM
					 EQUIPMENT
								
								149DISTRIBUTION SYSTEMS, PETROLEUM & WATER36,26636,266
								
								MEDICAL EQUIPMENT
								
								150COMBAT SUPPORT MEDICAL34,10134,101
								
								151MEDEVAC MISSON EQUIPMENT PACKAGE (MEP)20,54020,540
								
								MAINTENANCE
					 EQUIPMENT
								
								152MOBILE MAINTENANCE EQUIPMENT SYSTEMS2,4952,495
								
								153ITEMS LESS THAN $5 MILLION (MAINT EQ)00
								
								CONSTRUCTION
					 EQUIPMENT
								
								154GRADER, ROAD MTZD, HVY, 6X4 (CCE)2,0282,028
								
								155SKID STEER LOADER (SSL) FAMILY OF SYSTEM00
								
								156SCRAPERS, EARTHMOVING6,1466,146
								
								157MISSION MODULES—ENGINEERING31,20031,200
								
								158COMPACTOR00
								
								159LOADERS00
								
								160HYDRAULIC EXCAVATOR00
								
								161TRACTOR, FULL TRACKED20,86720,867
								
								162ALL TERRAIN CRANES4,0034,003
								
								163PLANT, ASPHALT MIXING3,6793,679
								
								164HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)30,04230,042
								
								165ENHANCED RAPID AIRFIELD CONSTRUCTION CAPA13,72513,725
								
								166CONST EQUIP ESP13,35113,351
								
								167ITEMS LESS THAN $5 MILLION (CONST EQUIP)9,1349,134
								
								RAIL FLOAT CONTAINERIZATION
					 EQUIPMENT
								
								168JOINT HIGH SPEED VESSEL (JHSV)00
								
								169HARBORMASTER COMMAND AND CONTROL CENTER00
								
								170ITEMS LESS THAN $5 MILLION (FLOAT/RAIL)10,55210,552
								
								GENERATORS
								
								171GENERATORS AND ASSOCIATED EQUIP60,30260,302
								
								MATERIAL HANDLING
					 EQUIPMENT
								
								172ROUGH TERRAIN CONTAINER HANDLER (RTCH)00
								
								173FAMILY OF FORKLIFTS5,8955,895
								
								174ALL TERRAIN LIFTING ARMY SYSTEM00
								
								TRAINING
					 EQUIPMENT
								
								175COMBAT TRAINING CENTERS SUPPORT104,649104,649
								
								176TRAINING DEVICES, NONSYSTEM125,251125,251
								
								177CLOSE COMBAT TACTICAL TRAINER19,98419,984
								
								178AVIATION COMBINED ARMS TACTICAL TRAINER10,97710,977
								
								179GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING4,0564,056
								
								TEST MEASURE AND DIG EQUIPMENT
					 (TMD)
								
								180CALIBRATION SETS EQUIPMENT10,49410,494
								
								181INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)45,50845,508
								
								182TEST EQUIPMENT MODERNIZATION (TEMOD)24,33424,334
								
								OTHER SUPPORT
					 EQUIPMENT
								
								183RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,0785,078
								
								184PHYSICAL SECURITY SYSTEMS (OPA3)46,30146,301
								
								185BASE LEVEL COMMON EQUIPMENT1,3731,373
								
								186MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)59,14159,141
								
								187PRODUCTION BASE SUPPORT (OTH)2,4462,446
								
								188SPECIAL EQUIPMENT FOR USER TESTING12,92012,920
								
								189AMC CRITICAL ITEMS OPA319,18019,180
								
								190TRACTOR YARD7,3687,368
								
								191UNMANNED GROUND VEHICLE83,93771,937
								
								 Transfer to PE 0604641A at Army
					 request[–12,000]
								
								192TRAINING LOGISTICS MANAGEMENT00
								
								OPA2
								
								193INITIAL SPARES—C&E64,50764,507
								
								TOTAL, OTHER PROCUREMENT, ARMY6,326,2456,307,033
								
								
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
								
								NETWORK ATTACK
								
								001ATTACK THE NETWORK00
								
								JIEDDO DEVICE
					 DEFEAT
								
								002DEFEAT THE DEVICE00
								
								FORCE TRAINING
								
								003TRAIN THE FORCE00
								
								STAFF AND
					 INFRASTRUCTURE
								
								004OPERATIONS227,4140
								
								 Transfer to OCO[–227,414]
								
								TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND227,4140
								
								
								
								AIRCRAFT PROCUREMENT,
					 NAVY
								
								COMBAT AIRCRAFT
								
								001EA–18G1,027,4431,027,443
								
								002 ADVANCE PROCUREMENT
					 (CY)00
								
								003F/A–18E/F (FIGHTER) HORNET2,035,1312,035,131
								
								004 ADVANCE PROCUREMENT
					 (CY)30,29690,296
								
								 Retain option for additional FY 14
					 aircraft[60,000]
								
								005JOINT STRIKE FIGHTER CV1,007,6321,007,632
								
								006 ADVANCE PROCUREMENT
					 (CY)65,18065,180
								
								007JSF STOVL1,404,7371,404,737
								
								008 ADVANCE PROCUREMENT
					 (CY)106,199106,199
								
								009V–22 (MEDIUM LIFT)1,303,1201,303,120
								
								010 ADVANCE PROCUREMENT
					 (CY)154,202154,202
								
								011H–1 UPGRADES (UH–1Y/AH–1Z)720,933720,933
								
								012 ADVANCE PROCUREMENT
					 (CY)69,65869,658
								
								013MH–60S (MYP)384,792384,792
								
								014 ADVANCE PROCUREMENT
					 (CY)69,27769,277
								
								015MH–60R (MYP)656,866656,866
								
								016 ADVANCE PROCUREMENT
					 (CY)185,896185,896
								
								017P–8A POSEIDON2,420,7552,420,755
								
								018 ADVANCE PROCUREMENT
					 (CY)325,679325,679
								
								019E–2D ADV HAWKEYE861,498861,498
								
								020 ADVANCE PROCUREMENT
					 (CY)123,179123,179
								
								AIRLIFT AIRCRAFT
								
								021C–40A00
								
								TRAINER AIRCRAFT
								
								022JPATS278,884278,884
								
								OTHER AIRCRAFT
								
								023KC–130J3,0003,000
								
								024 ADVANCE PROCUREMENT
					 (CY)22,99522,995
								
								025 ADVANCE PROCUREMENT
					 (CY)51,12451,124
								
								026MQ–8 UAV124,573124,573
								
								027STUASL0 UAV9,5939,593
								
								MODIFICATION OF
					 AIRCRAFT
								
								028EA–6 SERIES30,06230,062
								
								029AEA SYSTEMS49,99949,999
								
								030AV–8 SERIES38,70338,703
								
								031ADVERSARY4,2894,289
								
								032F–18 SERIES647,306647,306
								
								033H–46 SERIES2,3432,343
								
								034AH–1W SERIES8,7218,721
								
								035H–53 SERIES45,56745,567
								
								036SH–60 SERIES83,52783,527
								
								037H–1 SERIES6,5086,508
								
								038EP–3 SERIES66,37466,374
								
								039P–3 SERIES148,405148,405
								
								040E–2 SERIES16,32216,322
								
								041TRAINER A/C SERIES34,28434,284
								
								042C–2A4,7434,743
								
								043C–130 SERIES60,30260,302
								
								044FEWSG670670
								
								045CARGO/TRANSPORT A/C SERIES26,31126,311
								
								046E–6 SERIES158,332158,332
								
								047EXECUTIVE HELICOPTERS SERIES58,16358,163
								
								048SPECIAL PROJECT AIRCRAFT12,42112,421
								
								049T–45 SERIES64,48864,488
								
								050POWER PLANT CHANGES21,56921,569
								
								051JPATS SERIES1,5521,552
								
								052AVIATION LIFE SUPPORT MODS2,4732,473
								
								053COMMON ECM EQUIPMENT114,690114,690
								
								054COMMON AVIONICS CHANGES96,18396,183
								
								055COMMON DEFENSIVE WEAPON SYSTEM00
								
								056ID SYSTEMS39,84639,846
								
								057P–8 SERIES5,3025,302
								
								058MAGTF EW FOR AVIATION34,12734,127
								
								059RQ–7 SERIES49,32449,324
								
								060V–22 (TILT/ROTOR ACFT) OSPREY95,85695,856
								
								AIRCRAFT SPARES AND REPAIR
					 PARTS
								
								061SPARES AND REPAIR PARTS1,166,4301,166,430
								
								AIRCRAFT SUPPORT EQUIP &
					 FACILITIES
								
								062COMMON GROUND EQUIPMENT387,195387,195
								
								063AIRCRAFT INDUSTRIAL FACILITIES23,46923,469
								
								064WAR CONSUMABLES43,38343,383
								
								065OTHER PRODUCTION CHARGES3,3993,399
								
								066SPECIAL SUPPORT EQUIPMENT32,27432,274
								
								067FIRST DESTINATION TRANSPORTATION1,7421,742
								
								068CANCELLED ACCOUNT ADJUSTMENTS00
								
								TOTAL, AIRCRAFT PROCUREMENT, NAVY17,129,29617,189,296
								
								
								
								WEAPONS PROCUREMENT,
					 NAVY
								
								MODIFICATION OF
					 MISSILES
								
								001TRIDENT II MODS1,224,6831,224,683
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								002MISSILE INDUSTRIAL FACILITIES5,5535,553
								
								STRATEGIC
					 MISSILES
								
								003TOMAHAWK308,970308,970
								
								TACTICAL MISSILES
								
								004AMRAAM102,683102,683
								
								005SIDEWINDER80,22680,226
								
								006JSOW127,609127,609
								
								007STANDARD MISSILE399,482399,482
								
								008RAM66,76966,769
								
								009HELLFIRE74,50174,501
								
								010STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)00
								
								011AERIAL TARGETS61,51861,518
								
								012OTHER MISSILE SUPPORT3,5853,585
								
								MODIFICATION OF
					 MISSILES
								
								013ESSM58,19458,194
								
								014HARM MODS86,72186,721
								
								015STANDARD MISSILES MODS00
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								016WEAPONS INDUSTRIAL FACILITIES2,0142,014
								
								017FLEET SATELLITE COMM FOLLOW-ON21,45421,454
								
								ORDNANCE SUPPORT
					 EQUIPMENT
								
								018ORDNANCE SUPPORT EQUIPMENT54,94554,945
								
								TORPEDOES AND RELATED
					 EQUIP
								
								019SSTD2,7002,700
								
								020ASW TARGETS10,38510,385
								
								MOD OF TORPEDOES AND RELATED
					 EQUIP
								
								021MK–54 TORPEDO MODS74,48774,487
								
								022MK–48 TORPEDO ADCAP MODS54,28154,281
								
								023QUICKSTRIKE MINE6,8526,852
								
								SUPPORT EQUIPMENT
								
								024TORPEDO SUPPORT EQUIPMENT46,40246,402
								
								025ASW RANGE SUPPORT11,92711,927
								
								DESTINATION
					 TRANSPORTATION
								
								026FIRST DESTINATION TRANSPORTATION3,6143,614
								
								GUNS AND GUN
					 MOUNTS
								
								027SMALL ARMS AND WEAPONS12,59412,594
								
								MODIFICATION OF GUNS AND GUN
					 MOUNTS
								
								028CIWS MODS59,30367,003
								
								 Buy additional ordnance alteration
					 kits[7,700]
								
								029COAST GUARD WEAPONS19,07219,072
								
								030GUN MOUNT MODS54,70654,706
								
								031CRUISER MODERNIZATION WEAPONS1,5911,591
								
								032AIRBORNE MINE NEUTRALIZATION SYSTEMS20,60720,607
								
								OTHER
								
								033CANCELLED ACCOUNT ADJUSTMENTS00
								
								SPARES AND REPAIR
					 PARTS
								
								034SPARES AND REPAIR PARTS60,15060,150
								
								TOTAL, WEAPONS PROCUREMENT, NAVY3,117,5783,125,278
								
								
								
								PROCUREMENT OF AMMO, NAVY &
					 MC
								
								NAVY AMMUNITION
								
								001GENERAL PURPOSE BOMBS27,02427,024
								
								002AIRBORNE ROCKETS, ALL TYPES56,57556,575
								
								003MACHINE GUN AMMUNITION21,26621,266
								
								004PRACTICE BOMBS34,31934,319
								
								005CARTRIDGES & CART ACTUATED DEVICES53,75553,755
								
								006AIR EXPENDABLE COUNTERMEASURES61,69361,693
								
								007JATOS2,7762,776
								
								008LRLAP 6" LONG RANGE ATTACK PROJECTILE7,1027,102
								
								0095 INCH/54 GUN AMMUNITION48,32048,320
								
								010INTERMEDIATE CALIBER GUN AMMUNITION25,54425,544
								
								011OTHER SHIP GUN AMMUNITION41,62441,624
								
								012SMALL ARMS & LANDING PARTY AMMO65,89365,893
								
								013PYROTECHNIC AND DEMOLITION11,17611,176
								
								014AMMUNITION LESS THAN $5 MILLION4,1164,116
								
								MARINE CORPS
					 AMMUNITION
								
								015SMALL ARMS AMMUNITION83,73383,733
								
								016LINEAR CHARGES, ALL TYPES24,64524,645
								
								01740MM, ALL TYPES16,20116,201
								
								01860MM, ALL TYPES00
								
								01981MM, ALL TYPES13,7113,711
								
								 Decrease for excess[–10,000]
								
								020120MM, ALL TYPES12,55712,557
								
								021CTG 25MM, ALL TYPES00
								
								022GRENADES, ALL TYPES7,6347,134
								
								 Decrease for excess[–500]
								
								023ROCKETS, ALL TYPES27,52827,528
								
								024ARTILLERY, ALL TYPES93,06593,065
								
								025DEMOLITION MUNITIONS, ALL TYPES2,04747
								
								 Decrease for excess[–2,000]
								
								026FUZE, ALL TYPES5,2975,297
								
								027NON LETHALS1,3621,362
								
								028AMMO MODERNIZATION4,5664,566
								
								029ITEMS LESS THAN $5 MILLION6,0106,010
								
								
								
								PRIOR YEAR
					 SAVINGS
								
								029BPRIOR YEAR SAVINGS–88,300
								
								 Ammunition change in
					 requirements[–88,300]
								
								
								
								TOTAL, PROCUREMENT OF AMMO, NAVY & MC759,539658,739
								
								
								
								SHIPBUILDING & CONVERSION,
					 NAVY
								
								OTHER WARSHIPS
								
								001CARRIER REPLACEMENT PROGRAM608,195608,195
								
								002 ADVANCE PROCUREMENT
					 (CY)00
								
								003VIRGINIA CLASS SUBMARINE3,217,6013,217,601
								
								004 ADVANCE PROCUREMENT
					 (CY)874,8781,652,557
								
								 Advance procurement for 2nd SSN in FY
					 14[777,679]
								
								005CVN REFUELING OVERHAULS1,613,3921,613,392
								
								006 ADVANCE PROCUREMENT
					 (CY)70,01070,010
								
								007SSBN ERO00
								
								008DDG 1000669,222669,222
								
								009DDG–513,048,6583,048,658
								
								010 ADVANCE PROCUREMENT
					 (CY)466,283466,283
								
								011LITTORAL COMBAT SHIP1,784,9591,784,959
								
								012 ADVANCE PROCUREMENT
					 (CY)00
								
								AMPHIBIOUS SHIPS
								
								013LPD–1700
								
								014LHA REPLACEMENT00
								
								015JOINT HIGH SPEED VESSEL189,196189,196
								
								AUXILIARIES, CRAFT AND PRIOR YR
					 PROGRAM COST
								
								016OCEANOGRAPHIC SHIPS00
								
								017 ADVANCE PROCUREMENT
					 (CY)307,300307,300
								
								018OUTFITTING309,648309,648
								
								019SERVICE CRAFT00
								
								020LCAC SLEP47,93047,930
								
								021COMPLETION OF PY SHIPBUILDING PROGRAMS372,573372,573
								
								TOTAL, SHIPBUILDING & CONVERSION,
					 NAVY13,579,84514,357,524
								
								
								
								OTHER PROCUREMENT,
					 NAVY
								
								SHIP PROPULSION
					 EQUIPMENT
								
								001LM–2500 GAS TURBINE10,65810,658
								
								002ALLISON 501K GAS TURBINE8,4698,469
								
								NAVIGATION
					 EQUIPMENT
								
								003OTHER NAVIGATION EQUIPMENT23,39223,392
								
								PERISCOPES
								
								004SUB PERISCOPES & IMAGING EQUIP53,80953,809
								
								OTHER SHIPBOARD
					 EQUIPMENT
								
								005DDG MOD452,371452,371
								
								006FIREFIGHTING EQUIPMENT16,95816,958
								
								007COMMAND AND CONTROL SWITCHBOARD2,4922,492
								
								008POLLUTION CONTROL EQUIPMENT20,70720,707
								
								009SUBMARINE SUPPORT EQUIPMENT12,04612,046
								
								010VIRGINIA CLASS SUPPORT EQUIPMENT79,87079,870
								
								011LCS CLASS SUPPORT EQUIPMENT19,86519,865
								
								012SUBMARINE BATTERIES41,52241,522
								
								013LPD CLASS SUPPORT EQUIPMENT30,54330,543
								
								014STRATEGIC PLATFORM SUPPORT EQUIP16,25716,257
								
								015DSSP EQUIPMENT3,6303,630
								
								016CG MODERNIZATION101,000101,000
								
								017LCAC16,64516,645
								
								018UNDERWATER EOD PROGRAMS35,44635,446
								
								019ITEMS LESS THAN $5 MILLION65,99865,998
								
								020CHEMICAL WARFARE DETECTORS4,3594,359
								
								021SUBMARINE LIFE SUPPORT SYSTEM10,21810,218
								
								REACTOR PLANT
					 EQUIPMENT
								
								022REACTOR POWER UNITS286,859286,859
								
								023REACTOR COMPONENTS278,503278,503
								
								OCEAN ENGINEERING
								
								024DIVING AND SALVAGE EQUIPMENT8,9988,998
								
								SMALL BOATS
								
								025STANDARD BOATS30,13130,131
								
								TRAINING
					 EQUIPMENT
								
								026OTHER SHIPS TRAINING EQUIPMENT29,77229,772
								
								PRODUCTION FACILITIES
					 EQUIPMENT
								
								027OPERATING FORCES IPE64,34664,346
								
								OTHER SHIP
					 SUPPORT
								
								028NUCLEAR ALTERATIONS154,652154,652
								
								029LCS COMMON MISSION MODULES EQUIPMENT31,31931,319
								
								030LCS MCM MISSION MODULES38,39238,392
								
								031LCS SUW MISSION MODULES32,89732,897
								
								LOGISTIC SUPPORT
								
								032LSD MIDLIFE49,75849,758
								
								SHIP RADARS
								
								033RADAR SUPPORT00
								
								034SPQ–9B RADAR19,77719,777
								
								035AN/SQQ–89 SURF ASW COMBAT SYSTEM89,20189,201
								
								036SSN ACOUSTICS190,874190,874
								
								037UNDERSEA WARFARE SUPPORT EQUIPMENT17,03517,035
								
								038SONAR SWITCHES AND TRANSDUCERS13,41013,410
								
								039ELECTRONIC WARFARE MILDEC00
								
								ASW ELECTRONIC
					 EQUIPMENT
								
								040SUBMARINE ACOUSTIC WARFARE SYSTEM21,48921,489
								
								041SSTD10,71610,716
								
								042FIXED SURVEILLANCE SYSTEM98,89698,896
								
								043SURTASS2,7742,774
								
								044MARITIME PATROL AND RECONNAISSANCE FORCE18,42818,428
								
								ELECTRONIC WARFARE
					 EQUIPMENT
								
								045AN/SLQ–3292,27092,270
								
								RECONNAISSANCE
					 EQUIPMENT
								
								046SHIPBOARD IW EXPLOIT107,060107,060
								
								047AUTOMATED IDENTIFICATION SYSTEM (AIS)914914
								
								SUBMARINE SURVEILLANCE
					 EQUIPMENT
								
								048SUBMARINE SUPPORT EQUIPMENT PROG34,05034,050
								
								OTHER SHIP ELECTRONIC
					 EQUIPMENT
								
								049COOPERATIVE ENGAGEMENT CAPABILITY27,88127,881
								
								050TRUSTED INFORMATION SYSTEM (TIS)448448
								
								051NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)35,73235,732
								
								052ATDLS00
								
								053NAVY COMMAND AND CONTROL SYSTEM (NCCS)9,5339,533
								
								054MINESWEEPING SYSTEM REPLACEMENT60,11160,111
								
								055SHALLOW WATER MCM6,9506,950
								
								056NAVSTAR GPS RECEIVERS (SPACE)9,0899,089
								
								057AMERICAN FORCES RADIO AND TV SERVICE7,7687,768
								
								058STRATEGIC PLATFORM SUPPORT EQUIP3,6143,614
								
								TRAINING
					 EQUIPMENT
								
								059OTHER TRAINING EQUIPMENT42,91142,911
								
								AVIATION ELECTRONIC
					 EQUIPMENT
								
								060MATCALS5,8615,861
								
								061SHIPBOARD AIR TRAFFIC CONTROL8,3628,362
								
								062AUTOMATIC CARRIER LANDING SYSTEM15,68515,685
								
								063NATIONAL AIR SPACE SYSTEM16,91916,919
								
								064FLEET AIR TRAFFIC CONTROL SYSTEMS6,8286,828
								
								065LANDING SYSTEMS7,6467,646
								
								066ID SYSTEMS35,47435,474
								
								067NAVAL MISSION PLANNING SYSTEMS9,9589,958
								
								OTHER SHORE ELECTRONIC
					 EQUIPMENT
								
								068DEPLOYABLE JOINT COMMAND AND CONT9,0649,064
								
								069MARITIME INTEGRATED BROADCAST SYSTEM16,02616,026
								
								070TACTICAL/MOBILE C4I SYSTEMS11,88611,886
								
								071DCGS-N11,88711,887
								
								072CANES341,398341,398
								
								073RADIAC8,0838,083
								
								074CANES-INTELL79,42779,427
								
								075GPETE6,0836,083
								
								076INTEG COMBAT SYSTEM TEST FACILITY4,4954,495
								
								077EMI CONTROL INSTRUMENTATION4,7674,767
								
								078ITEMS LESS THAN $5 MILLION81,75581,755
								
								SHIPBOARD
					 COMMUNICATIONS
								
								079SHIPBOARD TACTICAL COMMUNICATIONS00
								
								080SHIP COMMUNICATIONS AUTOMATION56,87056,870
								
								081MARITIME DOMAIN AWARENESS (MDA)1,0631,063
								
								082COMMUNICATIONS ITEMS UNDER $5M28,52228,522
								
								083SUBMARINE BROADCAST SUPPORT4,1834,183
								
								084SUBMARINE COMMUNICATION EQUIPMENT69,02569,025
								
								SATELLITE
					 COMMUNICATIONS
								
								085SATELLITE COMMUNICATIONS SYSTEMS49,29449,294
								
								086NAVY MULTIBAND TERMINAL (NMT)184,825184,825
								
								SHORE
					 COMMUNICATIONS
								
								087JCS COMMUNICATIONS EQUIPMENT2,1802,180
								
								088ELECTRICAL POWER SYSTEMS1,3541,354
								
								089NAVAL SHORE COMMUNICATIONS00
								
								CRYPTOGRAPHIC
					 EQUIPMENT
								
								090INFO SYSTEMS SECURITY PROGRAM (ISSP)144,104144,104
								
								CRYPTOLOGIC
					 EQUIPMENT
								
								091CRYPTOLOGIC COMMUNICATIONS EQUIP12,60412,604
								
								OTHER ELECTRONIC
					 SUPPORT
								
								092COAST GUARD EQUIPMENT6,6806,680
								
								093DEFENSE RAPID INNOVATION PROGRAM00
								
								DRUG INTERDICTION
					 SUPPORT
								
								094OTHER DRUG INTERDICTION SUPPORT00
								
								SONOBUOYS
								
								095SONOBUOYS—ALL TYPES104,677104,677
								
								AIRCRAFT SUPPORT
					 EQUIPMENT
								
								096WEAPONS RANGE SUPPORT EQUIPMENT70,75370,753
								
								097EXPEDITIONARY AIRFIELDS8,6788,678
								
								098AIRCRAFT REARMING EQUIPMENT11,34911,349
								
								099AIRCRAFT LAUNCH & RECOVERY EQUIPMENT82,61882,618
								
								100METEOROLOGICAL EQUIPMENT18,33918,339
								
								101DCRS/DPL1,4141,414
								
								102AVIATION LIFE SUPPORT40,47540,475
								
								103AIRBORNE MINE COUNTERMEASURES61,55261,552
								
								104LAMPS MK III SHIPBOARD EQUIPMENT18,77118,771
								
								105PORTABLE ELECTRONIC MAINTENANCE AIDS7,9547,954
								
								106OTHER AVIATION SUPPORT EQUIPMENT10,02310,023
								
								107AUTONOMIC LOGISTICS INFORMATION SYSTEM (ALIS)3,8263,826
								
								SHIP GUN SYSTEM
					 EQUIPMENT
								
								108NAVAL FIRES CONTROL SYSTEM3,4723,472
								
								109GUN FIRE CONTROL EQUIPMENT4,5284,528
								
								SHIP MISSILE SYSTEMS
					 EQUIPMENT
								
								110NATO SEASPARROW8,9608,960
								
								111RAM GMLS1,1851,185
								
								112SHIP SELF DEFENSE SYSTEM55,37155,371
								
								113AEGIS SUPPORT EQUIPMENT81,61481,614
								
								114TOMAHAWK SUPPORT EQUIPMENT77,76777,767
								
								115VERTICAL LAUNCH SYSTEMS754754
								
								116MARITIME INTEGRATED PLANNING SYSTEM—MIPS4,9654,965
								
								FBM SUPPORT
					 EQUIPMENT
								
								117STRATEGIC MISSILE SYSTEMS EQUIP181,049181,049
								
								118SSN COMBAT CONTROL SYSTEMS71,31671,316
								
								119SUBMARINE ASW SUPPORT EQUIPMENT4,0184,018
								
								120SURFACE ASW SUPPORT EQUIPMENT6,4656,465
								
								121ASW RANGE SUPPORT EQUIPMENT47,93047,930
								
								OTHER ORDNANCE SUPPORT
					 EQUIPMENT
								
								122EXPLOSIVE ORDNANCE DISPOSAL EQUIP3,5793,579
								
								123ITEMS LESS THAN $5 MILLION3,1253,125
								
								OTHER EXPENDABLE
					 ORDNANCE
								
								124ANTI-SHIP MISSILE DECOY SYSTEM31,74331,743
								
								125SURFACE TRAINING DEVICE MODS34,17434,174
								
								126SUBMARINE TRAINING DEVICE MODS23,45023,450
								
								CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
								
								127PASSENGER CARRYING VEHICLES7,1587,158
								
								128GENERAL PURPOSE TRUCKS3,3253,325
								
								129CONSTRUCTION & MAINTENANCE EQUIP8,6928,692
								
								130FIRE FIGHTING EQUIPMENT14,53314,533
								
								131TACTICAL VEHICLES15,33015,330
								
								132AMPHIBIOUS EQUIPMENT10,80310,803
								
								133POLLUTION CONTROL EQUIPMENT7,2657,265
								
								134ITEMS UNDER $5 MILLION15,25215,252
								
								135PHYSICAL SECURITY VEHICLES1,1611,161
								
								SUPPLY SUPPORT
					 EQUIPMENT
								
								136MATERIALS HANDLING EQUIPMENT15,20415,204
								
								137OTHER SUPPLY SUPPORT EQUIPMENT6,3306,330
								
								138FIRST DESTINATION TRANSPORTATION6,5396,539
								
								139SPECIAL PURPOSE SUPPLY SYSTEMS34,80434,804
								
								TRAINING DEVICES
								
								140TRAINING SUPPORT EQUIPMENT25,44425,444
								
								COMMAND SUPPORT
					 EQUIPMENT
								
								141COMMAND SUPPORT EQUIPMENT43,16543,165
								
								142EDUCATION SUPPORT EQUIPMENT2,2512,251
								
								143MEDICAL SUPPORT EQUIPMENT3,1483,148
								
								146NAVAL MIP SUPPORT EQUIPMENT3,5023,502
								
								148OPERATING FORCES SUPPORT EQUIPMENT15,69615,696
								
								149C4ISR EQUIPMENT4,3444,344
								
								150ENVIRONMENTAL SUPPORT EQUIPMENT19,49219,492
								
								151PHYSICAL SECURITY EQUIPMENT177,149177,149
								
								152ENTERPRISE INFORMATION TECHNOLOGY183,995183,995
								
								CLASSIFIED
					 PROGRAMS
								
								152ACLASSIFIED PROGRAMS13,06313,063
								
								SPARES AND REPAIR
					 PARTS
								
								153SPARES AND REPAIR PARTS250,718250,718
								
								TOTAL, OTHER PROCUREMENT, NAVY6,169,3786,169,378
								
								
								
								PROCUREMENT, MARINE
					 CORPS
								
								TRACKED COMBAT
					 VEHICLES
								
								001AAV7A1 PIP16,08916,089
								
								002LAV PIP186,21646,216
								
								 LAV procurement acquisition objective
					 change[–140,000]
								
								ARTILLERY AND OTHER
					 WEAPONS
								
								003EXPEDITIONARY FIRE SUPPORT SYSTEM2,5022,502
								
								004155MM LIGHTWEIGHT TOWED HOWITZER17,91317,913
								
								005HIGH MOBILITY ARTILLERY ROCKET SYSTEM47,99947,999
								
								006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION17,70617,706
								
								OTHER SUPPORT
								
								007MODIFICATION KITS48,04048,040
								
								008WEAPONS ENHANCEMENT PROGRAM4,5374,537
								
								GUIDED MISSILES
								
								009GROUND BASED AIR DEFENSE11,05411,054
								
								010JAVELIN00
								
								011FOLLOW ON TO SMAW19,65019,650
								
								012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)20,70820,708
								
								OTHER SUPPORT
								
								013MODIFICATION KITS00
								
								COMMAND AND CONTROL
					 SYSTEMS
								
								014UNIT OPERATIONS CENTER1,4201,420
								
								REPAIR AND TEST
					 EQUIPMENT
								
								015REPAIR AND TEST EQUIPMENT25,12725,127
								
								OTHER SUPPORT
					 (TEL)
								
								016COMBAT SUPPORT SYSTEM25,82225,822
								
								017MODIFICATION KITS2,8312,831
								
								COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
								
								018ITEMS UNDER $5 MILLION (COMM & ELEC)5,4985,498
								
								019AIR OPERATIONS C2 SYSTEMS11,29011,290
								
								RADAR + EQUIPMENT
					 (NON-TEL)
								
								020RADAR SYSTEMS128,079128,079
								
								021RQ–21 UAS27,61927,619
								
								INTELL/COMM EQUIPMENT
					 (NON-TEL)
								
								022FIRE SUPPORT SYSTEM7,3197,319
								
								023INTELLIGENCE SUPPORT EQUIPMENT7,4667,466
								
								025RQ–11 UAV2,3182,318
								
								026DCGS-MC18,29118,291
								
								OTHER COMM/ELEC EQUIPMENT
					 (NON-TEL)
								
								029NIGHT VISION EQUIPMENT48,08448,084
								
								OTHER SUPPORT
					 (NON-TEL)
								
								030COMMON COMPUTER RESOURCES206,708206,708
								
								031COMMAND POST SYSTEMS35,19035,190
								
								032RADIO SYSTEMS89,05989,059
								
								033COMM SWITCHING & CONTROL SYSTEMS22,50022,500
								
								034COMM & ELEC INFRASTRUCTURE SUPPORT42,62542,625
								
								CLASSIFIED
					 PROGRAMS
								
								035ACLASSIFIED PROGRAMS2,2902,290
								
								ADMINISTRATIVE
					 VEHICLES
								
								035COMMERCIAL PASSENGER VEHICLES2,8772,877
								
								036COMMERCIAL CARGO VEHICLES13,96013,960
								
								TACTICAL VEHICLES
								
								0375/4T TRUCK HMMWV (MYP)8,0528,052
								
								038MOTOR TRANSPORT MODIFICATIONS50,26950,269
								
								039MEDIUM TACTICAL VEHICLE REPLACEMENT00
								
								040LOGISTICS VEHICLE SYSTEM REP37,26237,262
								
								041FAMILY OF TACTICAL TRAILERS48,16048,160
								
								042TRAILERS00
								
								OTHER SUPPORT
								
								043ITEMS LESS THAN $5 MILLION6,7056,705
								
								ENGINEER AND OTHER
					 EQUIPMENT
								
								044ENVIRONMENTAL CONTROL EQUIP ASSORT13,57613,576
								
								045BULK LIQUID EQUIPMENT16,86916,869
								
								046TACTICAL FUEL SYSTEMS19,10819,108
								
								047POWER EQUIPMENT ASSORTED56,25356,253
								
								048AMPHIBIOUS SUPPORT EQUIPMENT13,08913,089
								
								049EOD SYSTEMS73,69973,699
								
								MATERIALS HANDLING
					 EQUIPMENT
								
								050PHYSICAL SECURITY EQUIPMENT3,5103,510
								
								051GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)11,49011,490
								
								052MATERIAL HANDLING EQUIP20,65920,659
								
								053FIRST DESTINATION TRANSPORTATION132132
								
								GENERAL PROPERTY
								
								054FIELD MEDICAL EQUIPMENT31,06831,068
								
								055TRAINING DEVICES45,89545,895
								
								056CONTAINER FAMILY5,8015,801
								
								057FAMILY OF CONSTRUCTION EQUIPMENT23,93923,939
								
								058FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)00
								
								059BRIDGE BOATS00
								
								060RAPID DEPLOYABLE KITCHEN8,3658,365
								
								OTHER SUPPORT
								
								061ITEMS LESS THAN $5 MILLION7,0777,077
								
								SPARES AND REPAIR
					 PARTS
								
								062SPARES AND REPAIR PARTS3,1903,190
								
								
								
								PRIOR YEAR
					 SAVINGS
								
								062APRIOR YEAR SAVINGS–135,200
								
								 LAV procurement acquisition objective
					 change PY[–135,200]
								
								
								
								TOTAL, PROCUREMENT, MARINE CORPS1,622,9551,347,755
								
								
								
								AIRCRAFT PROCUREMENT, AIR
					 FORCE
								
								TACTICAL FORCES
								
								001F–353,124,3023,124,302
								
								002 ADVANCE PROCUREMENT
					 (CY)293,400293,400
								
								003F–22A00
								
								004C–17A (MYP)00
								
								OTHER AIRLIFT
								
								005C–130J68,37368,373
								
								006 ADVANCE PROCUREMENT
					 (CY)00
								
								007HC–130J152,212152,212
								
								008 ADVANCE PROCUREMENT
					 (CY)00
								
								009MC–130J374,866374,866
								
								010 ADVANCE PROCUREMENT
					 (CY)00
								
								011HC/MC–130 RECAP00
								
								012C–27J00
								
								UPT TRAINERS
								
								013LIGHT MOBILITY AIRCRAFT00
								
								014USAFA POWERED FLIGHT PROGRAM00
								
								HELICOPTERS
								
								015HH–60 LOSS REPLACEMENT/RECAP60,59660,596
								
								016COMMON VERTICAL LIFT SUPPORT PLATFORM (CVLSP)00
								
								017CV–22 (MYP)294,220294,220
								
								018 ADVANCE PROCUREMENT
					 (CY)15,00015,000
								
								MISSION SUPPORT
					 AIRCRAFT
								
								019CIVIL AIR PATROL A/C2,4982,498
								
								020LIGHT ATTACK ARMED RECON ACFT00
								
								021RQ–1100
								
								022STUASL000
								
								OTHER AIRCRAFT
								
								023INTERIM GATEWAY00
								
								024TARGET DRONES129,866129,866
								
								025C–37A00
								
								026RQ–475,00075,000
								
								027 ADVANCE PROCUREMENT
					 (CY)00
								
								028AC–130J163,970163,970
								
								029 ADVANCE PROCUREMENT
					 (CY)00
								
								030MQ–9553,530553,530
								
								031RQ–4 BLOCK 40 PROC11,65411,654
								
								STRATEGIC
					 AIRCRAFT
								
								032B–2A82,29682,296
								
								033B–1B149,756149,756
								
								034B–529,7819,781
								
								035LARGE AIRCRAFT INFRARED COUNTERMEASURES28,80028,800
								
								TACTICAL AIRCRAFT
								
								036A–1089,91989,919
								
								037F–15148,378148,378
								
								038F–166,8966,896
								
								039F–22A283,871283,871
								
								040F–35 MODIFICATIONS147,995147,995
								
								AIRLIFT AIRCRAFT
								
								041C–56,9676,967
								
								042 ADVANCE PROCUREMENT
					 (CY)00
								
								043C–5M944,819944,819
								
								044 ADVANCE PROCUREMENT
					 (CY)175,800175,800
								
								045C–9C00
								
								046C–17A205,079205,079
								
								047C–21199199
								
								048C–32A1,7501,750
								
								049C–37A445445
								
								050C–130 AMP00
								
								TRAINER AIRCRAFT
								
								051GLIDER MODS126126
								
								052T–615,49415,494
								
								053T–1272272
								
								054T–3820,45520,455
								
								OTHER AIRCRAFT
								
								055U–2 MODS00
								
								056U–2 MODS44,47744,477
								
								057KC–10A (ATCA)46,92146,921
								
								058C–121,8761,876
								
								059MC–12W17,05417,054
								
								060C–20 MODS243243
								
								061VC–25A MOD11,18511,185
								
								062C–40243243
								
								063C–13067,85367,853
								
								064C–130 INTEL00
								
								065C–130J MODS70,55570,555
								
								066C–13546,70746,707
								
								067COMPASS CALL MODS50,02450,024
								
								068RC–135165,237165,237
								
								069E–3193,099193,099
								
								070E–447,61647,616
								
								071E–859,32071,320
								
								 Restart production line for the
					 JSTARS re-engining program[12,000]
								
								072H–15,4495,449
								
								073H–6026,22726,227
								
								074RQ–4 MODS9,2579,257
								
								075HC/MC–130 MODIFICATIONS22,32622,326
								
								076OTHER AIRCRAFT18,83218,832
								
								077MQ–1 MODS30,86130,861
								
								078MQ–9 MODS238,360238,360
								
								079MQ–9 UAS PAYLOADS93,46193,461
								
								080CV–22 MODS23,88123,881
								
								AIRCRAFT SPARES AND REPAIR
					 PARTS
								
								081INITIAL SPARES/REPAIR PARTS729,691729,691
								
								COMMON SUPPORT
					 EQUIPMENT
								
								082AIRCRAFT REPLACEMENT SUPPORT EQUIP56,54256,542
								
								POST PRODUCTION
					 SUPPORT
								
								083A–105,1005,100
								
								084B–1965965
								
								085B–2A00
								
								086B–2A47,58047,580
								
								087C–500
								
								088KC–10A (ATCA)13,10013,100
								
								089C–17A181,703181,703
								
								090C–13031,83031,830
								
								091C–13513,43413,434
								
								092F–152,3632,363
								
								093F–168,5068,506
								
								094HH–60 PPS00
								
								095T–600
								
								096OTHER AIRCRAFT9,5229,522
								
								INDUSTRIAL
					 PREPAREDNESS
								
								097INDUSTRIAL RESPONSIVENESS20,73120,731
								
								WAR CONSUMABLES
								
								098WAR CONSUMABLES89,72789,727
								
								OTHER PRODUCTION
					 CHARGES
								
								099OTHER PRODUCTION CHARGES842,392842,392
								
								DARP
								
								103U–200
								
								CLASSIFIED
					 PROGRAMS
								
								103ACLASSIFIED PROGRAMS20,16420,164
								
								
								
								PRIOR YEAR
					 SAVINGS
								
								103BPRIOR YEAR SAVINGS–920,748
								
								 Light attack armed reconnaissance
					 (LAAR) cancellation[–115,049]
								
								 Light mobiilty aircraft
					 cancellation[–65,296]
								
								 Common vertical lift support platform
					 (CVLSP) cancellation[–52,800]
								
								 C–130 AMP cancellation[–207,163]
								
								 RQ–4 Global Hawk Block 30
					 cancellation[–480,440]
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE11,002,99910,094,251
								
								
								
								MISSILE PROCUREMENT, AIR
					 FORCE
								
								MISSILE REPLACEMENT
					 EQUIPMENT—BALLISTIC
								
								001MISSILE REPLACEMENT EQ-BALLISTIC56,90656,906
								
								TACTICAL
								
								002JASSM240,399240,399
								
								003SIDEWINDER (AIM–9X)88,02088,020
								
								004AMRAAM229,637229,637
								
								005PREDATOR HELLFIRE MISSILE47,67547,675
								
								006SMALL DIAMETER BOMB42,00042,000
								
								INDUSTRIAL
					 FACILITIES
								
								007INDUSTR'L PREPAREDNS/POL PREVENTION744744
								
								CLASS IV
								
								008ADVANCED CRUISE MISSILE00
								
								009MM III MODIFICATIONS54,79454,794
								
								010AGM–65D MAVERICK271271
								
								011AGM–88A HARM23,24023,240
								
								012AIR LAUNCH CRUISE MISSILE (ALCM)13,62013,620
								
								013SMALL DIAMETER BOMB5,0005,000
								
								MISSILE SPARES AND REPAIR
					 PARTS
								
								014INITIAL SPARES/REPAIR PARTS74,37374,373
								
								SPACE PROGRAMS
								
								015ADVANCED EHF557,205557,205
								
								016 ADVANCE PROCUREMENT
					 (CY)00
								
								017WIDEBAND GAPFILLER SATELLITES(SPACE)36,83536,835
								
								018 ADVANCE PROCUREMENT
					 (CY)00
								
								019GPS III SPACE SEGMENT410,294410,294
								
								020 ADVANCE PROCUREMENT
					 (CY)82,61682,616
								
								021SPACEBORNE EQUIP (COMSEC)10,55410,554
								
								022GLOBAL POSITIONING (SPACE)58,14758,147
								
								023DEF METEOROLOGICAL SAT PROG(SPACE)89,02289,022
								
								024EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,679,8561,679,856
								
								025SBIR HIGH (SPACE)454,251454,251
								
								026 ADVANCE PROCUREMENT
					 (CY)00
								
								SPECIAL PROGRAMS
								
								028DEFENSE SPACE RECONN PROGRAM00
								
								030SPECIAL UPDATE PROGRAMS138,904138,904
								
								CLASSIFIED
					 PROGRAMS
								
								030ACLASSIFIED PROGRAMS1,097,4831,097,483
								
								TOTAL, MISSILE PROCUREMENT, AIR FORCE5,491,8465,491,846
								
								
								
								PROCUREMENT OF AMMUNITION, AIR
					 FORCE
								
								ROCKETS
								
								001ROCKETS8,9278,927
								
								CARTRIDGES
								
								002CARTRIDGES118,075118,075
								
								BOMBS
								
								003PRACTICE BOMBS32,39332,393
								
								004GENERAL PURPOSE BOMBS163,467163,467
								
								005JOINT DIRECT ATTACK MUNITION101,921101,921
								
								FLARE, IR MJU–7B
								
								006CAD/PAD43,82943,829
								
								007EXPLOSIVE ORDNANCE DISPOSAL (EOD)7,5157,515
								
								008SPARES AND REPAIR PARTS1,0031,003
								
								009MODIFICATIONS5,3215,321
								
								010ITEMS LESS THAN $5 MILLION5,0665,066
								
								FUZES
								
								011FLARES46,01046,010
								
								012FUZES36,44436,444
								
								SMALL ARMS
								
								013SMALL ARMS29,22329,223
								
								TOTAL, PROCUREMENT OF AMMUNITION, AIR
					 FORCE599,194599,194
								
								
								
								OTHER PROCUREMENT, AIR
					 FORCE
								
								PASSENGER CARRYING
					 VEHICLES
								
								001PASSENGER CARRYING VEHICLES1,9051,905
								
								CARGO AND UTILITY
					 VEHICLES
								
								002MEDIUM TACTICAL VEHICLE18,54718,547
								
								003CAP VEHICLES932932
								
								004ITEMS LESS THAN $5 MILLION1,6991,699
								
								SPECIAL PURPOSE
					 VEHICLES
								
								005SECURITY AND TACTICAL VEHICLES10,85010,850
								
								006ITEMS LESS THAN $5 MILLION9,2469,246
								
								FIRE FIGHTING
					 EQUIPMENT
								
								007FIRE FIGHTING/CRASH RESCUE VEHICLES23,14823,148
								
								MATERIALS HANDLING
					 EQUIPMENT
								
								008ITEMS LESS THAN $5 MILLION18,32318,323
								
								BASE MAINTENANCE
					 SUPPORT
								
								009RUNWAY SNOW REMOV AND CLEANING EQU1,6851,685
								
								010ITEMS LESS THAN $5 MILLION17,01417,014
								
								CANCELLED ACCOUNT
					 ADJUSTMENTS
								
								011CANCELLED ACCOUNT ADJUSTMENTS00
								
								COMM SECURITY
					 EQUIPMENT(COMSEC)
								
								012COMSEC EQUIPMENT166,559166,559
								
								013MODIFICATIONS (COMSEC)1,1331,133
								
								INTELLIGENCE
					 PROGRAMS
								
								014INTELLIGENCE TRAINING EQUIPMENT2,7492,749
								
								015INTELLIGENCE COMM EQUIPMENT32,87632,876
								
								016ADVANCE TECH SENSORS877877
								
								017MISSION PLANNING SYSTEMS15,29515,295
								
								ELECTRONICS
					 PROGRAMS
								
								018AIR TRAFFIC CONTROL & LANDING SYS21,98421,984
								
								019NATIONAL AIRSPACE SYSTEM30,69830,698
								
								020BATTLE CONTROL SYSTEM—FIXED17,36817,368
								
								021THEATER AIR CONTROL SYS IMPROVEMENTS23,48323,483
								
								022WEATHER OBSERVATION FORECAST17,86417,864
								
								023STRATEGIC COMMAND AND CONTROL53,99553,995
								
								024CHEYENNE MOUNTAIN COMPLEX14,57814,578
								
								025TAC SIGINT SPT208208
								
								026DRUG INTERDICTION SPT00
								
								SPCL COMM-ELECTRONICS
					 PROJECTS
								
								027GENERAL INFORMATION TECHNOLOGY69,74369,743
								
								028AF GLOBAL COMMAND & CONTROL SYS15,82915,829
								
								029MOBILITY COMMAND AND CONTROL11,02311,023
								
								030AIR FORCE PHYSICAL SECURITY SYSTEM64,52164,521
								
								031COMBAT TRAINING RANGES18,21718,217
								
								032C3 COUNTERMEASURES11,89911,899
								
								033GCSS-AF FOS13,92013,920
								
								034THEATER BATTLE MGT C2 SYSTEM9,3659,365
								
								035AIR & SPACE OPERATIONS CTR-WPN SYS33,90733,907
								
								AIR FORCE
					 COMMUNICATIONS
								
								036INFORMATION TRANSPORT SYSTEMS52,46452,464
								
								037BASE INFO INFRASTRUCTURE00
								
								038AFNET125,788125,788
								
								039VOICE SYSTEMS16,81116,811
								
								040USCENTCOM32,13832,138
								
								DISA PROGRAMS
								
								041SPACE BASED IR SENSOR PGM SPACE47,13547,135
								
								042NAVSTAR GPS SPACE2,0312,031
								
								043NUDET DETECTION SYS SPACE5,5645,564
								
								044AF SATELLITE CONTROL NETWORK SPACE44,21944,219
								
								045SPACELIFT RANGE SYSTEM SPACE109,545109,545
								
								046MILSATCOM SPACE47,59247,592
								
								047SPACE MODS SPACE47,12147,121
								
								048COUNTERSPACE SYSTEM20,96120,961
								
								ORGANIZATION AND
					 BASE
								
								049TACTICAL C-E EQUIPMENT126,131126,131
								
								050COMBAT SURVIVOR EVADER LOCATER23,70723,707
								
								051RADIO EQUIPMENT12,75712,757
								
								052CCTV/AUDIOVISUAL EQUIPMENT10,71610,716
								
								053BASE COMM INFRASTRUCTURE74,52874,528
								
								MODIFICATIONS
								
								054COMM ELECT MODS43,50743,507
								
								PERSONAL SAFETY & RESCUE
					 EQUIP
								
								055NIGHT VISION GOGGLES22,69322,693
								
								056ITEMS LESS THAN $5 MILLION30,88730,887
								
								DEPOT PLANT+MTRLS HANDLING
					 EQ
								
								057MECHANIZED MATERIAL HANDLING EQUIP2,8502,850
								
								BASE SUPPORT
					 EQUIPMENT
								
								058BASE PROCURED EQUIPMENT8,3878,387
								
								059CONTINGENCY OPERATIONS10,35810,358
								
								060PRODUCTIVITY CAPITAL INVESTMENT3,4733,473
								
								061RAPID IMPROVEMENT PROCUREMENT INOVAT00
								
								062MOBILITY EQUIPMENT14,47114,471
								
								063ITEMS LESS THAN $5 MILLION1,8941,894
								
								SPECIAL SUPPORT
					 PROJECTS
								
								065DARP RC13524,17624,176
								
								066DCGS-AF142,928142,928
								
								068SPECIAL UPDATE PROGRAM479,446479,446
								
								069DEFENSE SPACE RECONNAISSANCE PROG.39,15539,155
								
								CLASSIFIED
					 PROGRAMS
								
								069ACLASSIFIED PROGRAMS14,331,31214,331,312
								
								SPARES AND REPAIR
					 PARTS
								
								071SPARES AND REPAIR PARTS14,66314,663
								
								TOTAL,
					 OTHER PROCUREMENT, AIR FORCE16,720,84816,720,848
								
								
								
								PROCUREMENT,
					 DEFENSE-WIDE
								
								MAJOR EQUIPMENT,
					 BTA
								
								001MAJOR EQUIPMENT, BTA00
								
								MAJOR EQUIPMENT,
					 DCAA
								
								002ITEMS LESS THAN $5 MILLION1,4861,486
								
								MAJOR EQUIPMENT,
					 DCMA
								
								003MAJOR EQUIPMENT2,1292,129
								
								EQUIPMENT
								
								004EQUIPMENT00
								
								MAJOR EQUIPMENT,
					 DHRA
								
								005PERSONNEL ADMINISTRATION6,1476,147
								
								MAJOR EQUIPMENT,
					 DISA
								
								012INFORMATION SYSTEMS SECURITY12,70812,708
								
								013GLOBAL COMMAND AND CONTROL SYSTEM00
								
								014GLOBAL COMBAT SUPPORT SYSTEM3,0023,002
								
								015TELEPORT PROGRAM46,99246,992
								
								016ITEMS LESS THAN $5 MILLION108,462108,462
								
								017NET CENTRIC ENTERPRISE SERVICES (NCES)2,8652,865
								
								018DEFENSE INFORMATION SYSTEM NETWORK116,906116,906
								
								019PUBLIC KEY INFRASTRUCTURE1,8271,827
								
								020DRUG INTERDICTION SUPPORT00
								
								021CYBER SECURITY INITIATIVE10,31910,319
								
								MAJOR EQUIPMENT,
					 DLA
								
								022MAJOR EQUIPMENT9,5759,575
								
								MAJOR EQUIPMENT,
					 DMACT
								
								023MAJOR EQUIPMENT15,17915,179
								
								MAJOR EQUIPMENT,
					 DODEA
								
								024AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4581,458
								
								MAJOR EQUIPMENT, DEFENSE SECURITY
					 COOPERATION AGENCY
								
								025EQUIPMENT00
								
								MAJOR EQUIPMENT,
					 DSS
								
								026MAJOR EQUIPMENT2,5222,522
								
								MAJOR EQUIPMENT, DEFENSE THREAT
					 REDUCTION AGENCY
								
								027VEHICLES5050
								
								028OTHER MAJOR EQUIPMENT13,09613,096
								
								MAJOR EQUIPMENT,
					 DTSA
								
								029MAJOR EQUIPMENT00
								
								MAJOR EQUIPMENT, MISSILE DEFENSE
					 AGENCY
								
								030THAAD460,728560,728
								
								 THAAD Interceptors[100,000]
								
								031AEGIS BMD389,626389,626
								
								032BMDS AN/TPY–2 RADARS217,244217,244
								
								033RADAR SPARES10,17710,177
								
								034IRON DOME00
								
								MAJOR EQUIPMENT,
					 NSA
								
								041INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)6,7706,770
								
								MAJOR EQUIPMENT,
					 OSD
								
								042MAJOR EQUIPMENT, OSD45,93845,938
								
								043MAJOR EQUIPMENT, INTELLIGENCE17,58217,582
								
								MAJOR EQUIPMENT,
					 TJS
								
								044MAJOR EQUIPMENT, TJS21,87821,878
								
								MAJOR EQUIPMENT,
					 WHS
								
								045MAJOR EQUIPMENT, WHS26,55026,550
								
								CLASSIFIED
					 PROGRAMS
								
								045ACLASSIFIED PROGRAMS555,787555,787
								
								AVIATION PROGRAMS
								
								046ROTARY WING UPGRADES AND SUSTAINMENT74,83274,832
								
								047MH–47 SERVICE LIFE EXTENSION PROGRAM00
								
								048MH–60 MODERNIZATION PROGRAM126,780126,780
								
								049NON-STANDARD AVIATION99,77637,000
								
								 Transfer to Line 51 at USSOCOM
					 request[–62,776]
								
								050TANKER RECAPITALIZATION00
								
								051U–287,530116,906
								
								 Transfer from Line 49 at USSOCOM
					 request[62,776]
								
								 USSOCOM UFR[46,600]
								
								052MH–47 CHINOOK134,785134,785
								
								053RQ–11 UNMANNED AERIAL VEHICLE2,0622,062
								
								054CV–22 MODIFICATION139,147139,147
								
								055MQ–1 UNMANNED AERIAL VEHICLE3,96326,963
								
								 USSOCOM UFR[23,000]
								
								056MQ–9 UNMANNED AERIAL VEHICLE3,95239,352
								
								 USSOCOM UFR[35,400]
								
								057RQ–7 UNMANNED AERIAL VEHICLE00
								
								058STUASL012,94512,945
								
								059PRECISION STRIKE PACKAGE73,01373,013
								
								060AC/MC–130J51,48451,484
								
								061MQ–8 UAV00
								
								062C–130 MODIFICATIONS25,24825,248
								
								063AIRCRAFT SUPPORT5,3145,314
								
								SHIPBUILDING
								
								064UNDERWATER SYSTEMS23,03715,037
								
								 Transfer to RDDW Line 272 at USSOCOM
					 request[–8,000]
								
								065SEAL DELIVERY VEHICLE00
								
								AMMUNITION
					 PROGRAMS
								
								066ORDNANCE REPLENISHMENT113,183113,183
								
								067ORDNANCE ACQUISITION36,98136,981
								
								OTHER PROCUREMENT
					 PROGRAMS
								
								068COMMUNICATIONS EQUIPMENT AND ELECTRONICS99,838103,738
								
								 USSOCOM UFR[3,900]
								
								069INTELLIGENCE SYSTEMS71,42871,428
								
								070SMALL ARMS AND WEAPONS27,10827,108
								
								071DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS12,76715,967
								
								 USSOCOM UFR[3,200]
								
								073MARITIME EQUIPMENT MODIFICATIONS00
								
								074COMBATANT CRAFT SYSTEMS42,34842,348
								
								075SPARES AND REPAIR PARTS600600
								
								077TACTICAL VEHICLES37,42137,421
								
								078MISSION TRAINING AND PREPARATION SYSTEMS36,94941,949
								
								 USSOCOM UFR[5,000]
								
								079COMBAT MISSION REQUIREMENTS20,25520,255
								
								080MILCON COLLATERAL EQUIPMENT17,59017,590
								
								082AUTOMATION SYSTEMS66,57366,573
								
								083GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,5496,549
								
								084OPERATIONAL ENHANCEMENTS INTELLIGENCE32,33532,335
								
								085SOLDIER PROTECTION AND SURVIVAL SYSTEMS15,15315,153
								
								086VISUAL AUGMENTATION LASERS AND SENSOR SYSTEMS33,92033,920
								
								087TACTICAL RADIO SYSTEMS75,13275,132
								
								088MARITIME EQUIPMENT00
								
								089DRUG INTERDICTION00
								
								090MISCELLANEOUS EQUIPMENT6,6676,667
								
								091OPERATIONAL ENHANCEMENTS217,972243,272
								
								 USSOCOM UFR[25,300]
								
								092MILITARY INFORMATION SUPPORT OPERATIONS27,41727,417
								
								CLASSIFIED
					 PROGRAMS
								
								092ACLASSIFIED PROGRAMS00
								
								CBDP
								
								093INSTALLATION FORCE PROTECTION24,02524,025
								
								094INDIVIDUAL PROTECTION73,72073,720
								
								095DECONTAMINATION506506
								
								096JOINT BIO DEFENSE PROGRAM (MEDICAL)32,59732,597
								
								097COLLECTIVE PROTECTION3,1443,144
								
								098CONTAMINATION AVOIDANCE164,886164,886
								
								TOTAL, PROCUREMENT, DEFENSE-WIDE4,187,9354,422,335
								
								
								
								NATIONAL GUARD & RESERVE
					 EQUIPMENT
								
								ARMY RESERVE
								
								001MISCELLANEOUS EQUIPMENT00
								
								NAVY RESERVE
								
								002MISCELLANEOUS EQUIPMENT00
								
								MARINE CORPS
					 RESERVE
								
								003MISCELLANEOUS EQUIPMENT00
								
								AIR FORCE RESERVE
								
								004MISCELLANEOUS EQUIPMENT00
								
								ARMY NATIONAL
					 GUARD
								
								005MISCELLANEOUS EQUIPMENT00
								
								AIR NATIONAL
					 GUARD
								
								006MISCELLANEOUS EQUIPMENT00
								
								NATIONAL GUARD
					 AIRCRAFT
								
								007MISCELLANEOUS EQUIPMENT00
								
								TOTAL, NATIONAL GUARD & RESERVE
					 EQUIPMENT00
								
								
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								001JOINT URGENT OPERATIONAL NEEDS FUND99,47799,477
								
								TOTAL, JOINT URGENT OPERATIONAL NEEDS
					 FUND99,47799,477
								
								
								
								TOTAL, PROCUREMENT97,432,37996,959,163
								
							
						
					
				4102.PROCUREMENT FOR OVERSEAS CONTINGENCY
			 OPERATIONS
					
						
							
								SEC. 4102. PROCUREMENT FOR OVERSEAS
					 CONTINGENCY OPERATIONS(In Thousands of Dollars)
								
								LineItemFY 2013
					 RequestSenate
					 Authorized
								
							
							
								AIRCRAFT PROCUREMENT,
					 ARMY
								
								ROTARY
								
								009AH–64 APACHE BLOCK IIIB NEW BUILD71,0000
								
								 Funding ahead of need[–71,000]
								
								012KIOWA WARRIOR (OH–58F) WRA183,900183,900
								
								015CH–47 HELICOPTER231,300231,300
								
								TOTAL, AIRCRAFT PROCUREMENT, ARMY486,200415,200
								
								
								
								MISSILE PROCUREMENT,
					 ARMY
								
								SURFACE-TO-AIR MISSILE
					 SYSTEM
								
								004HELLFIRE SYS SUMMARY29,10029,100
								
								008GUIDED MLRS ROCKET (GMLRS)20,55320,553
								
								TOTAL, MISSILE PROCUREMENT, ARMY49,65349,653
								
								
								
								PROCUREMENT OF W&TCV,
					 ARMY
								
								MOD OF WEAPONS AND OTHER COMBAT
					 VEH
								
								036M16 RIFLE MODS15,42215,422
								
								TOTAL, PROCUREMENT OF W&TCV, ARMY15,42215,422
								
								
								
								PROCUREMENT OF AMMUNITION,
					 ARMY
								
								SMALL/MEDIUM CAL
					 AMMUNITION
								
								003CTG, HANDGUN, ALL TYPES1,5001,500
								
								004CTG, .50 CAL, ALL TYPES10,00010,000
								
								007CTG, 30MM, ALL TYPES80,00080,000
								
								MORTAR AMMUNITION
								
								00960MM MORTAR, ALL TYPES14,00014,000
								
								01081MM MORTAR, ALL TYPES6,0006,000
								
								011120MM MORTAR, ALL TYPES56,00056,000
								
								ARTILLERY
					 AMMUNITION
								
								013ARTILLERY CARTRIDGES, 75MM AND 105MM, ALL TYP29,95629,956
								
								014ARTILLERY PROJECTILE, 155MM, ALL TYPES37,04437,044
								
								015PROJ 155MM EXTENDED RANGE XM98212,30012,300
								
								016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL17,00017,000
								
								MINES
								
								017MINES & CLEARING CHARGES, ALL TYPES12,00012,000
								
								ROCKETS
								
								020ROCKET, HYDRA 70, ALL TYPES63,63563,635
								
								OTHER AMMUNITION
								
								023SIGNALS, ALL TYPES16,85816,858
								
								MISCELLANEOUS
								
								028ITEMS LESS THAN $5 MILLION1,2001,200
								
								PRODUCTION BASE
					 SUPPORT
								
								TOTAL, PROCUREMENT OF AMMUNITION, ARMY357,493357,493
								
								
								
								OTHER PROCUREMENT,
					 ARMY
								
								TACTICAL VEHICLES
								
								002FAMILY OF MEDIUM TACTICAL VEH (FMTV)28,24728,247
								
								004FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)2,0502,050
								
								011HMMWV RECAPITALIZATION PROGRAM271,000271,000
								
								014MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS927,400927,400
								
								COMM—INTELLIGENCE
					 COMM
								
								052RESERVE CA/MISO GPF EQUIPMENT8,0008,000
								
								COMM—BASE
					 COMMUNICATIONS
								
								061INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(25,00065,000
								
								 Transfer from OMA OCO at SOUTHCOM
					 request[40,000]
								
								ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
								
								069DCGS–A (MIP)90,35590,355
								
								073CI HUMINT AUTO REPRINTING AND COLLECTION6,5166,516
								
								ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
								
								075LIGHTWEIGHT COUNTER MORTAR RADAR27,64627,646
								
								077FMLY OF PERSISTENT SURVEILLANCE CAPABILITIES52,00052,000
								
								078COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES205,209205,209
								
								ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
								
								092MOD OF IN-SVC EQUIP (FIREFINDER RADARS)14,60014,600
								
								099COUNTERFIRE RADARS54,58554,585
								
								ELECT EQUIP—TACTICAL C2
					 SYSTEMS
								
								102FIRE SUPPORT C2 FAMILY22,43022,430
								
								103BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM2,4002,400
								
								112MANEUVER CONTROL SYSTEM (MCS)6,4006,400
								
								113SINGLE ARMY LOGISTICS ENTERPRISE (SALE)5,1605,160
								
								CHEMICAL DEFENSIVE
					 EQUIPMENT
								
								126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)15,00015,000
								
								127BASE DEFENSE SYSTEMS (BDS)66,10066,100
								
								ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
								
								135EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)3,5653,565
								
								COMBAT SERVICE SUPPORT
					 EQUIPMENT
								
								143FORCE PROVIDER39,70039,700
								
								145CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM650650
								
								PETROLEUM
					 EQUIPMENT
								
								149DISTRIBUTION SYSTEMS, PETROLEUM & WATER2,1192,119
								
								MAINTENANCE
					 EQUIPMENT
								
								152MOBILE MAINTENANCE EQUIPMENT SYSTEMS428428
								
								153ITEMS LESS THAN $5 MILLION (MAINT EQ)3030
								
								TRAINING
					 EQUIPMENT
								
								175COMBAT TRAINING CENTERS SUPPORT7,0007,000
								
								176TRAINING DEVICES, NONSYSTEM27,25027,250
								
								178AVIATION COMBINED ARMS TACTICAL TRAINER1,0001,000
								
								179GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING5,9005,900
								
								OTHER SUPPORT
					 EQUIPMENT
								
								183RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT98,16791,167
								
								 Slow execution of prior years
					 appropriations[–37,000]
								
								 Solar power units[30,000]
								
								TOTAL, OTHER PROCUREMENT, ARMY2,015,9072,048,907
								
								
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
								
								NETWORK ATTACK
								
								001ATTACK THE NETWORK950,500850,500
								
								 Program decrease—under
					 execution[–100,000]
								
								JIEDDO DEVICE
					 DEFEAT
								
								002DEFEAT THE DEVICE400,000350,000
								
								 Program decrease—under execution
					 & program delays[–50,000]
								
								FORCE TRAINING
								
								003TRAIN THE FORCE149,500128,500
								
								 Program decrease—under execution
					 & program delays[–21,000]
								
								STAFF AND
					 INFRASTRUCTURE
								
								004OPERATIONS175,400373,814
								
								 Transfer from Base[227,414]
								
								 Program decrease—excessive contractor
					 service support[–29,000]
								
								TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND1,675,4001,702,814
								
								
								
								AIRCRAFT PROCUREMENT,
					 NAVY
								
								COMBAT AIRCRAFT
								
								011H–1 UPGRADES (UH–1Y/AH–1Z)29,80029,800
								
								MODIFICATION OF
					 AIRCRAFT
								
								030AV–8 SERIES42,23842,238
								
								032F–18 SERIES41,24341,243
								
								035H–53 SERIES15,87015,870
								
								038EP–3 SERIES13,03013,030
								
								043C–130 SERIES16,73716,737
								
								048SPECIAL PROJECT AIRCRAFT2,7142,714
								
								054COMMON AVIONICS CHANGES570570
								
								AIRCRAFT SUPPORT EQUIP &
					 FACILITIES
								
								062COMMON GROUND EQUIPMENT2,3802,380
								
								TOTAL, AIRCRAFT PROCUREMENT, NAVY164,582164,582
								
								
								
								WEAPONS PROCUREMENT,
					 NAVY
								
								TACTICAL MISSILES
								
								009HELLFIRE17,00017,000
								
								010STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)6,5006,500
								
								TOTAL, WEAPONS PROCUREMENT, NAVY23,50023,500
								
								
								
								PROCUREMENT OF AMMO, NAVY &
					 MC
								
								NAVY AMMUNITION
								
								001GENERAL PURPOSE BOMBS18,00018,000
								
								002AIRBORNE ROCKETS, ALL TYPES80,20080,200
								
								003MACHINE GUN AMMUNITION21,50021,500
								
								006AIR EXPENDABLE COUNTERMEASURES20,30320,303
								
								011OTHER SHIP GUN AMMUNITION532532
								
								012SMALL ARMS & LANDING PARTY AMMO2,6432,643
								
								013PYROTECHNIC AND DEMOLITION2,3222,322
								
								014AMMUNITION LESS THAN $5 MILLION6,3086,308
								
								MARINE CORPS
					 AMMUNITION
								
								015SMALL ARMS AMMUNITION10,94810,948
								
								016LINEAR CHARGES, ALL TYPES9,9409,940
								
								01740MM, ALL TYPES5,9635,963
								
								020120MM, ALL TYPES11,60511,605
								
								021CTG 25MM, ALL TYPES2,8312,831
								
								022GRENADES, ALL TYPES2,3592,359
								
								023ROCKETS, ALL TYPES3,0513,051
								
								024ARTILLERY, ALL TYPES54,88654,886
								
								025DEMOLITION MUNITIONS, ALL TYPES1,3911,391
								
								026FUZE, ALL TYPES30,94530,945
								
								027NON LETHALS88
								
								029ITEMS LESS THAN $5 MILLION1212
								
								TOTAL, PROCUREMENT OF AMMO, NAVY & MC285,747285,747
								
								
								
								OTHER PROCUREMENT,
					 NAVY
								
								OTHER SHORE ELECTRONIC
					 EQUIPMENT
								
								070TACTICAL/MOBILE C4I SYSTEMS3,6033,603
								
								AIRCRAFT SUPPORT
					 EQUIPMENT
								
								097EXPEDITIONARY AIRFIELDS58,20058,200
								
								CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
								
								127PASSENGER CARRYING VEHICLES3,9013,901
								
								128GENERAL PURPOSE TRUCKS852852
								
								129CONSTRUCTION & MAINTENANCE EQUIP2,4362,436
								
								130FIRE FIGHTING EQUIPMENT3,7983,798
								
								131TACTICAL VEHICLES13,39413,394
								
								134ITEMS UNDER $5 MILLION375375
								
								COMMAND SUPPORT
					 EQUIPMENT
								
								149C4ISR EQUIPMENT3,0003,000
								
								151PHYSICAL SECURITY EQUIPMENT9,3239,323
								
								TOTAL, OTHER PROCUREMENT, NAVY98,88298,882
								
								
								
								PROCUREMENT, MARINE
					 CORPS
								
								TRACKED COMBAT
					 VEHICLES
								
								002LAV PIP10,00010,000
								
								ARTILLERY AND OTHER
					 WEAPONS
								
								005HIGH MOBILITY ARTILLERY ROCKET SYSTEM108,860108,860
								
								GUIDED MISSILES
								
								010JAVELIN29,15829,158
								
								OTHER SUPPORT
								
								013MODIFICATION KITS41,60241,602
								
								REPAIR AND TEST
					 EQUIPMENT
								
								015REPAIR AND TEST EQUIPMENT13,63213,632
								
								OTHER SUPPORT
					 (TEL)
								
								017MODIFICATION KITS2,8312,831
								
								COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
								
								019AIR OPERATIONS C2 SYSTEMS15,57515,575
								
								RADAR + EQUIPMENT
					 (NON-TEL)
								
								020RADAR SYSTEMS8,0158,015
								
								INTELL/COMM EQUIPMENT
					 (NON-TEL)
								
								023INTELLIGENCE SUPPORT EQUIPMENT35,31035,310
								
								OTHER COMM/ELEC EQUIPMENT
					 (NON-TEL)
								
								029NIGHT VISION EQUIPMENT652652
								
								OTHER SUPPORT
					 (NON-TEL)
								
								030COMMON COMPUTER RESOURCES19,80719,807
								
								032RADIO SYSTEMS36,48236,482
								
								033COMM SWITCHING & CONTROL SYSTEMS41,29541,295
								
								TACTICAL VEHICLES
								
								039MEDIUM TACTICAL VEHICLE REPLACEMENT10,46610,466
								
								041FAMILY OF TACTICAL TRAILERS7,6427,642
								
								ENGINEER AND OTHER
					 EQUIPMENT
								
								045BULK LIQUID EQUIPMENT18,23918,239
								
								046TACTICAL FUEL SYSTEMS51,35951,359
								
								047POWER EQUIPMENT ASSORTED20,24720,247
								
								049EOD SYSTEMS362,658362,658
								
								MATERIALS HANDLING
					 EQUIPMENT
								
								050PHYSICAL SECURITY EQUIPMENT55,50055,500
								
								052MATERIAL HANDLING EQUIP19,10019,100
								
								GENERAL PROPERTY
								
								054FIELD MEDICAL EQUIPMENT15,75115,751
								
								055TRAINING DEVICES3,6023,602
								
								057FAMILY OF CONSTRUCTION EQUIPMENT15,90015,900
								
								TOTAL, PROCUREMENT, MARINE CORPS943,683943,683
								
								
								
								AIRCRAFT PROCUREMENT, AIR
					 FORCE
								
								STRATEGIC
					 AIRCRAFT
								
								035LARGE AIRCRAFT INFRARED COUNTERMEASURES139,800139,800
								
								OTHER AIRCRAFT
								
								055U–2 MODS46,80046,800
								
								063C–13011,40011,400
								
								067COMPASS CALL MODS14,00014,000
								
								068RC–1358,0008,000
								
								075HC/MC–130 MODIFICATIONS4,7004,700
								
								AIRCRAFT SPARES AND REPAIR
					 PARTS
								
								081INITIAL SPARES/REPAIR PARTS21,90021,900
								
								OTHER PRODUCTION
					 CHARGES
								
								099OTHER PRODUCTION CHARGES59,00059,000
								
								TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE305,600305,600
								
								
								
								MISSILE PROCUREMENT, AIR
					 FORCE
								
								TACTICAL
								
								005PREDATOR HELLFIRE MISSILE34,35034,350
								
								TOTAL, MISSILE PROCUREMENT, AIR FORCE34,35034,350
								
								
								
								PROCUREMENT OF AMMUNITION, AIR
					 FORCE
								
								CARTRIDGES
								
								002CARTRIDGES13,59213,592
								
								BOMBS
								
								004GENERAL PURPOSE BOMBS23,21123,211
								
								005JOINT DIRECT ATTACK MUNITION53,92353,923
								
								FLARE, IR MJU–7B
								
								006CAD/PAD2,6382,638
								
								010ITEMS LESS THAN $5 MILLION2,6002,600
								
								FUZES
								
								011FLARES11,72611,726
								
								012FUZES8,5138,513
								
								TOTAL, PROCUREMENT OF AMMUNITION, AIR
					 FORCE116,203116,203
								
								
								
								OTHER PROCUREMENT, AIR
					 FORCE
								
								CARGO AND UTILITY
					 VEHICLES
								
								002MEDIUM TACTICAL VEHICLE2,0102,010
								
								004ITEMS LESS THAN $5 MILLION2,6752,675
								
								SPECIAL PURPOSE
					 VEHICLES
								
								006ITEMS LESS THAN $5 MILLION2,5572,557
								
								MATERIALS HANDLING
					 EQUIPMENT
								
								008ITEMS LESS THAN $5 MILLION4,3294,329
								
								BASE MAINTENANCE
					 SUPPORT
								
								009RUNWAY SNOW REMOV AND CLEANING EQU984984
								
								010ITEMS LESS THAN $5 MILLION9,1209,120
								
								ELECTRONICS
					 PROGRAMS
								
								022WEATHER OBSERVATION FORECAST5,6005,600
								
								SPCL COMM-ELECTRONICS
					 PROJECTS
								
								027GENERAL INFORMATION TECHNOLOGY11,15711,157
								
								ORGANIZATION AND
					 BASE
								
								049TACTICAL C–E EQUIPMENT7,0007,000
								
								053BASE COMM INFRASTRUCTURE10,65410,654
								
								MODIFICATIONS
								
								054COMM ELECT MODS8,0008,000
								
								PERSONAL SAFETY & RESCUE
					 EQUIP
								
								055NIGHT VISION GOGGLES902902
								
								BASE SUPPORT
					 EQUIPMENT
								
								059CONTINGENCY OPERATIONS60,09060,090
								
								062MOBILITY EQUIPMENT9,4009,400
								
								063ITEMS LESS THAN $5 MILLION9,1759,175
								
								CLASSIFIED
					 PROGRAMS
								
								069ACLASSIFIED PROGRAMS2,672,3172,672,317
								
								SPARES AND REPAIR
					 PARTS
								
								071SPARES AND REPAIR PARTS2,3002,300
								
								TOTAL,
					 OTHER PROCUREMENT, AIR FORCE2,818,2702,818,270
								
								
								
								PROCUREMENT,
					 DEFENSE-WIDE
								
								MAJOR EQUIPMENT,
					 DISA
								
								015TELEPORT PROGRAM5,2605,260
								
								CLASSIFIED
					 PROGRAMS
								
								045ACLASSIFIED PROGRAMS126,201126,201
								
								AVIATION PROGRAMS
								
								061MQ–8 UAV16,50016,500
								
								OTHER PROCUREMENT
					 PROGRAMS
								
								068COMMUNICATIONS EQUIPMENT AND ELECTRONICS151151
								
								069INTELLIGENCE SYSTEMS30,52830,528
								
								077TACTICAL VEHICLES1,8431,843
								
								082AUTOMATION SYSTEMS1,0001,000
								
								086VISUAL AUGMENTATION LASERS AND SENSOR SYSTEMS108108
								
								091OPERATIONAL ENHANCEMENTS14,75814,758
								
								TOTAL, PROCUREMENT, DEFENSE-WIDE196,349196,349
								
								
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								001JOINT URGENT OPERATIONAL NEEDS FUND100,000100,000
								
								TOTAL, JOINT URGENT OPERATIONAL NEEDS
					 FUND100,000100,000
								
								
								
								TOTAL, PROCUREMENT9,687,2419,676,655
								
							
						
					
				 XLIIRESEARCH, DEVELOPMENT, TEST, AND
			 EVALUATION
				4201.RESEARCH, DEVELOPMENT, TEST, AND
			 EVALUATION
					
						
							
								SEC. 4201. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION(In Thousands of Dollars)
								
								LineProgramElementItemFY 2013
					 RequestSenate Authorized
								
							
							
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
								
								BASIC
					 RESEARCH
								
								0010601101AIN-HOUSE
					 LABORATORY INDEPENDENT RESEARCH20,860 20,860 
								
								0020601102ADEFENSE RESEARCH
					 SCIENCES219,180 219,180 
								
								0030601103AUNIVERSITY
					 RESEARCH INITIATIVES80,986 80,986
					 
								
								0040601104AUNIVERSITY AND
					 INDUSTRY RESEARCH CENTERS123,045 123,045 
								
								SUBTOTAL, BASIC
					 RESEARCH444,071 444,071
					 
								
								
								
								APPLIED
					 RESEARCH
								
								0050602105AMATERIALS
					 TECHNOLOGY29,041 29,041 
								
								0060602120ASENSORS AND
					 ELECTRONIC SURVIVABILITY45,260 45,260 
								
								0070602122ATRACTOR
					 HIP22,439 22,439 
								
								0080602211AAVIATION
					 TECHNOLOGY51,607 51,607 
								
								0090602270AELECTRONIC
					 WARFARE TECHNOLOGY15,068 15,068 
								
								0100602303AMISSILE
					 TECHNOLOGY49,383 49,383 
								
								0110602307AADVANCED WEAPONS
					 TECHNOLOGY25,999 25,999 
								
								0120602308AADVANCED CONCEPTS
					 AND SIMULATION23,507 23,507 
								
								0130602601ACOMBAT VEHICLE
					 AND AUTOMOTIVE TECHNOLOGY69,062 69,062 
								
								0140602618ABALLISTICS
					 TECHNOLOGY60,823 60,823 
								
								0150602622ACHEMICAL, SMOKE
					 AND EQUIPMENT DEFEATING TECHNOLOGY4,465 4,465 
								
								0160602623AJOINT SERVICE
					 SMALL ARMS PROGRAM7,169 7,169 
								
								0170602624AWEAPONS AND
					 MUNITIONS TECHNOLOGY35,218 35,218
					 
								
								0180602705AELECTRONICS AND
					 ELECTRONIC DEVICES60,300 60,300 
								
								0190602709ANIGHT VISION
					 TECHNOLOGY53,244 53,244 
								
								0200602712ACOUNTERMINE
					 SYSTEMS18,850 18,850 
								
								0210602716AHUMAN FACTORS
					 ENGINEERING TECHNOLOGY19,872 19,872 
								
								0220602720AENVIRONMENTAL
					 QUALITY TECHNOLOGY20,095 20,095 
								
								0230602782ACOMMAND, CONTROL,
					 COMMUNICATIONS TECHNOLOGY28,852 28,852 
								
								0240602783ACOMPUTER AND
					 SOFTWARE TECHNOLOGY9,830 9,830 
								
								0250602784AMILITARY
					 ENGINEERING TECHNOLOGY70,693 70,693 
								
								0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY17,781 17,781
					 
								
								0270602786AWARFIGHTER
					 TECHNOLOGY28,281 28,281 
								
								0280602787AMEDICAL
					 TECHNOLOGY107,891 107,891 
								
								SUBTOTAL, APPLIED
					 RESEARCH874,730 874,730
					 
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0290603001AWARFIGHTER
					 ADVANCED TECHNOLOGY39,359 39,359 
								
								0300603002AMEDICAL ADVANCED
					 TECHNOLOGY69,580 69,580 
								
								0310603003AAVIATION ADVANCED
					 TECHNOLOGY64,215 64,215 
								
								0320603004AWEAPONS AND
					 MUNITIONS ADVANCED TECHNOLOGY67,613 67,613 
								
								0330603005ACOMBAT VEHICLE
					 AND AUTOMOTIVE ADVANCED TECHNOLOGY104,359 104,359 
								
								0340603006ACOMMAND, CONTROL,
					 COMMUNICATIONS ADVANCED TECHNOLOGY4,157 4,157 
								
								0350603007AMANPOWER,
					 PERSONNEL AND TRAINING ADVANCED TECHNOLOGY9,856 9,856 
								
								0360603008AELECTRONIC
					 WARFARE ADVANCED TECHNOLOGY50,661 50,661 
								
								0370603009ATRACTOR
					 HIKE9,126 9,126 
								
								0380603015ANEXT GENERATION
					 TRAINING & SIMULATION SYSTEMS17,257 17,257 
								
								0390603020ATRACTOR
					 ROSE9,925 9,925 
								
								0400603105AMILITARY HIV
					 RESEARCH6,984 6,984 
								
								0410603125ACOMBATING
					 TERRORISM—TECHNOLOGY DEVELOPMENT9,716 9,716 
								
								0420603130ATRACTOR
					 NAIL3,487 3,487 
								
								0430603131ATRACTOR
					 EGGS2,323 2,323 
								
								0440603270AELECTRONIC
					 WARFARE TECHNOLOGY21,683 21,683 
								
								0450603313AMISSILE AND
					 ROCKET ADVANCED TECHNOLOGY71,111 71,111 
								
								0460603322ATRACTOR
					 CAGE10,902 10,902 
								
								0470603461AHIGH PERFORMANCE
					 COMPUTING MODERNIZATION PROGRAM180,582 180,582 
								
								0480603606ALANDMINE WARFARE
					 AND BARRIER ADVANCED TECHNOLOGY27,204 27,204 
								
								0490603607AJOINT SERVICE
					 SMALL ARMS PROGRAM6,095 6,095 
								
								0500603710ANIGHT VISION
					 ADVANCED TECHNOLOGY37,217 37,217 
								
								0510603728AENVIRONMENTAL
					 QUALITY TECHNOLOGY DEMONSTRATIONS13,626 13,626 
								
								0520603734AMILITARY
					 ENGINEERING ADVANCED TECHNOLOGY28,458 28,458 
								
								0530603772AADVANCED TACTICAL
					 COMPUTER SCIENCE AND SENSOR TECHNOLOGY25,226 25,226
					 
								
								SUBTOTAL, ADVANCED TECHNOLOGY
					 DEVELOPMENT890,722 890,722
					 
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0540603305AARMY MISSILE
					 DEFENSE SYSTEMS INTEGRATION14,505 14,505 
								
								0550603308AARMY SPACE
					 SYSTEMS INTEGRATION9,876 9,876 
								
								0560603619ALANDMINE WARFARE
					 AND BARRIER—ADV DEV5,054 5,054 
								
								0570603627ASMOKE, OBSCURANT
					 AND TARGET DEFEATING SYS—ADV DEV2,725 2,725 
								
								0580603639ATANK AND MEDIUM
					 CALIBER AMMUNITION30,560 30,560 
								
								0590603653AADVANCED TANK
					 ARMAMENT SYSTEM (ATAS)14,347 14,347 
								
								0600603747ASOLDIER SUPPORT
					 AND SURVIVABILITY10,073 10,073 
								
								0610603766ATACTICAL
					 ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV8,660 8,660 
								
								0620603774ANIGHT VISION
					 SYSTEMS ADVANCED DEVELOPMENT10,715 10,715 
								
								0630603779AENVIRONMENTAL
					 QUALITY TECHNOLOGY—DEM/VAL4,631 4,631 
								
								0640603782AWARFIGHTER
					 INFORMATION NETWORK-TACTICAL—DEM/VAL278,018 278,018
					 
								
								0650603790ANATO RESEARCH AND
					 DEVELOPMENT4,961 4,961 
								
								0660603801AAVIATION—ADV
					 DEV8,602 8,602 
								
								0670603804ALOGISTICS AND
					 ENGINEER EQUIPMENT—ADV DEV14,605 14,605 
								
								0680603805ACOMBAT SERVICE
					 SUPPORT CONTROL SYSTEM EVALUATION AND ANALYSIS5,054 5,054 
								
								0690603807AMEDICAL
					 SYSTEMS—ADV DEV24,384 24,384 
								
								0700603827ASOLDIER
					 SYSTEMS—ADVANCED DEVELOPMENT32,050 32,050 
								
								0710603850AINTEGRATED
					 BROADCAST SERVICE96 96 
								
								0720604115ATECHNOLOGY
					 MATURATION INITIATIVES24,868 24,868 
								
								0730604131ATRACTOR
					 JUTE59 59 
								
								0740604284AJOINT COOPERATIVE
					 TARGET IDENTIFICATION—GROUND (JCTI-G)/TECHNOLOGY DEV0 0
								
								0750604319AINDIRECT FIRE
					 PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)76,039 76,039
					 
								
								0760604775ADEFENSE RAPID
					 INNOVATION PROGRAM0 0
								
								0770604785AINTEGRATED BASE
					 DEFENSE (BUDGET ACTIVITY 4)4,043 4,043 
								
								0780305205AENDURANCE
					 UAVS26,196 26,196 
								
								SUBTOTAL,
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES610,121
					 610,121 
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0790604201AAIRCRAFT
					 AVIONICS78,538 78,538 
								
								0800604220AARMED, DEPLOYABLE
					 HELOS90,494 90,494 
								
								0810604270AELECTRONIC
					 WARFARE DEVELOPMENT181,347 181,347 
								
								0820604280AJOINT TACTICAL
					 RADIO0 0
								
								0830604290AMID-TIER
					 NETWORKING VEHICULAR RADIO (MNVR)12,636 12,636 
								
								0840604321AALL SOURCE
					 ANALYSIS SYSTEM5,694 5,694 
								
								0850604328ATRACTOR
					 CAGE32,095 32,095 
								
								0860604601AINFANTRY SUPPORT
					 WEAPONS96,478 96,478 
								
								0870604604AMEDIUM TACTICAL
					 VEHICLES3,006 3,006 
								
								0880604609ASMOKE, OBSCURANT
					 AND TARGET DEFEATING SYS—ENG DEV0 0
								
								0890604611AJAVELIN5,040 5,040 
								
								0900604622AFAMILY OF HEAVY
					 TACTICAL VEHICLES3,077 3,077 
								
								0910604633AAIR TRAFFIC
					 CONTROL9,769 9,769 
								
								0920604641ATACTICAL UNMANNED
					 GROUND VEHICLE (TUGV)13,141 25,141 
								
								 Transfer from OPA line 191 at Army
					 request[12,000]
								
								0930604642ALIGHT TACTICAL
					 WHEELED VEHICLES0 0
								
								0940604661AFCS SYSTEMS OF
					 SYSTEMS ENGR & PROGRAM MGMT0 0
								
								0950604662AFCS
					 RECONNAISSANCE (UAV) PLATFORMS0 0
								
								0960604663AFCS UNMANNED
					 GROUND VEHICLES0 0
								
								0970604664AFCS UNATTENDED
					 GROUND SENSORS0 0
								
								0980604665AFCS SUSTAINMENT
					 & TRAINING R&D0 0
								
								0990604710ANIGHT VISION
					 SYSTEMS—ENG DEV32,621 32,621 
								
								1000604713ACOMBAT FEEDING,
					 CLOTHING, AND EQUIPMENT2,132 2,132 
								
								1010604715ANON-SYSTEM
					 TRAINING DEVICES—ENG DEV44,787 44,787 
								
								1020604716ATERRAIN
					 INFORMATION—ENG DEV1,008 1,008 
								
								1030604741AAIR DEFENSE
					 COMMAND, CONTROL AND INTELLIGENCE—ENG DEV73,333 73,333
					 
								
								1040604742ACONSTRUCTIVE
					 SIMULATION SYSTEMS DEVELOPMENT28,937 28,937 
								
								1050604746AAUTOMATIC TEST
					 EQUIPMENT DEVELOPMENT10,815 10,815 
								
								1060604760ADISTRIBUTIVE
					 INTERACTIVE SIMULATIONS (DIS)—ENG DEV13,926 13,926
					 
								
								1070604780ACOMBINED ARMS
					 TACTICAL TRAINER (CATT) CORE17,797 17,797 
								
								1080604798ABRIGADE ANALYSIS,
					 INTEGRATION AND EVALUATION214,270 214,270 
								
								1090604802AWEAPONS AND
					 MUNITIONS—ENG DEV14,581 14,581 
								
								1100604804ALOGISTICS AND
					 ENGINEER EQUIPMENT—ENG DEV43,706 43,706 
								
								1110604805ACOMMAND, CONTROL,
					 COMMUNICATIONS SYSTEMS—ENG DEV20,776 20,776 
								
								1120604807AMEDICAL
					 MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV43,395
					 43,395 
								
								1130604808ALANDMINE
					 WARFARE/BARRIER—ENG DEV104,983 104,983 
								
								1140604814AARTILLERY
					 MUNITIONS—EMD4,346 4,346 
								
								1150604817ACOMBAT
					 IDENTIFICATION0 0
								
								1160604818AARMY TACTICAL
					 COMMAND & CONTROL HARDWARE & SOFTWARE77,223 77,223
					 
								
								1170604820ARADAR
					 DEVELOPMENT3,486 3,486 
								
								1180604822AGENERAL FUND
					 ENTERPRISE BUSINESS SYSTEM (GFEBS)9,963 27,163 
								
								 GFEBS realignment per Army
					 request[17,200]
								
								1190604823AFIREFINDER20,517 20,517 
								
								1200604827ASOLDIER
					 SYSTEMS—WARRIOR DEM/VAL51,851 51,851 
								
								1210604854AARTILLERY
					 SYSTEMS—EMD167,797 167,797 
								
								1220604869APATRIOT/MEADS
					 COMBINED AGGREGATE PROGRAM (CAP)400,861 0 
								
								 No funds authorized[–400,861]
								
								1230604870ANUCLEAR ARMS
					 CONTROL MONITORING SENSOR NETWORK7,922 7,922 
								
								1240605013AINFORMATION
					 TECHNOLOGY DEVELOPMENT51,463 51,463 
								
								1250605018AINTEGRATED
					 PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)158,646 158,646
					 
								
								1260605450AJOINT
					 AIR-TO-GROUND MISSILE (JAGM)10,000 10,000 
								
								1270605455ASLAMRAAM0 0
								
								1280605456APAC–3/MSE
					 MISSILE69,029 69,029 
								
								1290605457AARMY INTEGRATED
					 AIR AND MISSILE DEFENSE (AIAMD)277,374 277,374 
								
								1300605625AMANNED GROUND
					 VEHICLE639,874 639,874 
								
								1310605626AAERIAL COMMON
					 SENSOR47,426 47,426 
								
								1320605812AJOINT LIGHT
					 TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT
					 PH72,295 72,295 
								
								1330303032ATROJAN—RH124,232 4,232 
								
								1340304270AELECTRONIC
					 WARFARE DEVELOPMENT13,942 13,942 
								
								SUBTOTAL,
					 SYSTEM DEVELOPMENT & DEMONSTRATION3,286,629
					 2,914,968 
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								1350604256ATHREAT SIMULATOR
					 DEVELOPMENT18,090 18,090 
								
								1360604258ATARGET SYSTEMS
					 DEVELOPMENT14,034 14,034 
								
								1370604759AMAJOR T&E
					 INVESTMENT37,394 37,394 
								
								1380605103ARAND ARROYO
					 CENTER21,026 21,026 
								
								1390605301AARMY KWAJALEIN
					 ATOLL176,816 176,816 
								
								1400605326ACONCEPTS
					 EXPERIMENTATION PROGRAM27,902 27,902 
								
								1410605502ASMALL BUSINESS
					 INNOVATIVE RESEARCH0 0
								
								1420605601AARMY TEST RANGES
					 AND FACILITIES369,900 369,900 
								
								1430605602AARMY TECHNICAL
					 TEST INSTRUMENTATION AND TARGETS69,183 69,183 
								
								1440605604ASURVIVABILITY/LETHALITY ANALYSIS44,753 44,753
					 
								
								1450605605ADOD HIGH ENERGY
					 LASER TEST FACILITY0 0
								
								1460605606AAIRCRAFT
					 CERTIFICATION5,762 5,762 
								
								1470605702AMETEOROLOGICAL
					 SUPPORT TO RDT&E ACTIVITIES7,402 7,402 
								
								1480605706AMATERIEL SYSTEMS
					 ANALYSIS19,954 19,954 
								
								1490605709AEXPLOITATION OF
					 FOREIGN ITEMS5,535 5,535 
								
								1500605712ASUPPORT OF
					 OPERATIONAL TESTING67,789 67,789 
								
								1510605716AARMY EVALUATION
					 CENTER62,765 62,765 
								
								1520605718AARMY MODELING
					 & SIM X-CMD COLLABORATION & INTEG1,545 1,545 
								
								1530605801APROGRAMWIDE
					 ACTIVITIES83,422 83,422 
								
								1540605803ATECHNICAL
					 INFORMATION ACTIVITIES50,820 50,820 
								
								1550605805AMUNITIONS
					 STANDARDIZATION, EFFECTIVENESS AND SAFETY46,763 46,763
					 
								
								1560605857AENVIRONMENTAL
					 QUALITY TECHNOLOGY MGMT SUPPORT4,601 4,601 
								
								1570605898AMANAGEMENT
					 HQ—R&D18,524 18,524 
								
								1580909999AFINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS0 0
								
								SUBTOTAL, RDT&E MANAGEMENT
					 SUPPORT1,153,980 1,153,980 
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1590603778AMLRS PRODUCT
					 IMPROVEMENT PROGRAM143,005 143,005 
								
								1600607665AFAMILY OF
					 BIOMETRICS0 0
								
								1610607865APATRIOT PRODUCT
					 IMPROVEMENT109,978 109,978 
								
								1620102419AAEROSTAT JOINT
					 PROJECT OFFICE190,422 190,422 
								
								1630203347AINTELLIGENCE
					 SUPPORT TO CYBER (ISC) MIP0 0
								
								1640203726AADV FIELD
					 ARTILLERY TACTICAL DATA SYSTEM32,556 32,556 
								
								1650203735ACOMBAT VEHICLE
					 IMPROVEMENT PROGRAMS253,959 253,959
					 
								
								1660203740AMANEUVER CONTROL
					 SYSTEM68,325 68,325 
								
								1670203744AAIRCRAFT
					 MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS280,247 226,247
					 
								
								 Improved turbine engine program
					 delay[–54,000]
								
								1680203752AAIRCRAFT ENGINE
					 COMPONENT IMPROVEMENT PROGRAM898 898 
								
								1690203758ADIGITIZATION35,180 35,180 
								
								1700203759AFORCE XXI BATTLE
					 COMMAND, BRIGADE AND BELOW (FBCB2)0 0
								
								1710203801AMISSILE/AIR
					 DEFENSE PRODUCT IMPROVEMENT PROGRAM20,733 20,733
					 
								
								1720203808ATRACTOR
					 CARD63,243 63,243 
								
								1730208053AJOINT TACTICAL
					 GROUND SYSTEM31,738 31,738 
								
								1740208058AJOINT HIGH SPEED
					 VESSEL (JHSV)35 35 
								
								1760303028ASECURITY AND
					 INTELLIGENCE ACTIVITIES7,591 7,591 
								
								1770303140AINFORMATION
					 SYSTEMS SECURITY PROGRAM15,961 15,961 
								
								1780303141AGLOBAL COMBAT
					 SUPPORT SYSTEM120,927 120,927 
								
								1790303142ASATCOM GROUND
					 ENVIRONMENT (SPACE)15,756 15,756 
								
								1800303150AWWMCCS/GLOBAL
					 COMMAND AND CONTROL SYSTEM14,443 14,443 
								
								1820305204ATACTICAL UNMANNED
					 AERIAL VEHICLES31,303 31,303 
								
								1830305208ADISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS40,876 40,876 
								
								1840305219AMQ–1 SKY WARRIOR
					 A UAV74,618 74,618 
								
								1850305232ARQ–11
					 UAV4,039 4,039 
								
								1860305233ARQ–7
					 UAV31,158 31,158 
								
								1870305235AVERTICAL
					 UAS2,387 2,387 
								
								1880307665ABIOMETRICS
					 ENABLED INTELLIGENCE15,248 15,248
					 
								
								1890708045AEND ITEM
					 INDUSTRIAL PREPAREDNESS ACTIVITIES59,908 59,908 
								
								189A9999999999CLASSIFIED
					 PROGRAMS4,628 4,628 
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT1,669,162 1,615,162 
								
								TOTAL,
					 RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY8,929,415
					 8,503,754 
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
								
								BASIC
					 RESEARCH
								
								0010601103NUNIVERSITY
					 RESEARCH INITIATIVES113,690 113,690
					 
								
								0020601152NIN-HOUSE
					 LABORATORY INDEPENDENT RESEARCH18,261 18,261 
								
								0030601153NDEFENSE RESEARCH
					 SCIENCES473,070 473,070 
								
								SUBTOTAL, BASIC
					 RESEARCH605,021 605,021
					 
								
								
								
								APPLIED
					 RESEARCH
								
								0040602114NPOWER PROJECTION
					 APPLIED RESEARCH89,189 89,189 
								
								0050602123NFORCE PROTECTION
					 APPLIED RESEARCH143,301 143,301 
								
								0060602131MMARINE CORPS
					 LANDING FORCE TECHNOLOGY46,528 46,528 
								
								0070602235NCOMMON PICTURE
					 APPLIED RESEARCH41,696 41,696 
								
								0080602236NWARFIGHTER
					 SUSTAINMENT APPLIED RESEARCH44,127 44,127 
								
								0090602271NELECTROMAGNETIC
					 SYSTEMS APPLIED RESEARCH78,228 78,228 
								
								0100602435NOCEAN WARFIGHTING
					 ENVIRONMENT APPLIED RESEARCH49,635 49,635 
								
								0110602651MJOINT NON-LETHAL
					 WEAPONS APPLIED RESEARCH5,973 5,973 
								
								0120602747NUNDERSEA WARFARE
					 APPLIED RESEARCH96,814 96,814 
								
								0130602750NFUTURE NAVAL
					 CAPABILITIES APPLIED RESEARCH162,417 162,417 
								
								0140602782NMINE AND
					 EXPEDITIONARY WARFARE APPLIED RESEARCH32,394 32,394
					 
								
								SUBTOTAL, APPLIED
					 RESEARCH790,302 790,302
					 
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0150603114NPOWER PROJECTION
					 ADVANCED TECHNOLOGY56,543 56,543 
								
								0160603123NFORCE PROTECTION
					 ADVANCED TECHNOLOGY18,616 18,616 
								
								0170603235NCOMMON PICTURE
					 ADVANCED TECHNOLOGY0 0
								
								0180603236NWARFIGHTER
					 SUSTAINMENT ADVANCED TECHNOLOGY0 0
								
								0190603271NELECTROMAGNETIC
					 SYSTEMS ADVANCED TECHNOLOGY54,858 54,858 
								
								0200603640MUSMC ADVANCED
					 TECHNOLOGY DEMONSTRATION (ATD)130,598 130,598 
								
								0210603651MJOINT NON-LETHAL
					 WEAPONS TECHNOLOGY DEVELOPMENT11,706 11,706 
								
								0220603673NFUTURE NAVAL
					 CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT256,382
					 256,382 
								
								0230603729NWARFIGHTER
					 PROTECTION ADVANCED TECHNOLOGY3,880 3,880 
								
								0240603747NUNDERSEA WARFARE
					 ADVANCED TECHNOLOGY0 0
								
								0250603758NNAVY WARFIGHTING
					 EXPERIMENTS AND DEMONSTRATIONS51,819 51,819 
								
								0260603782NMINE AND
					 EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY0 0
								
								SUBTOTAL, ADVANCED TECHNOLOGY
					 DEVELOPMENT584,402 584,402
					 
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0270603128NUNMANNED AERIAL
					 SYSTEM0 0
								
								0280603207NAIR/OCEAN
					 TACTICAL APPLICATIONS34,085 34,085 
								
								0290603216NAVIATION
					 SURVIVABILITY8,783 8,783 
								
								0300603237NDEPLOYABLE JOINT
					 COMMAND AND CONTROL3,773 3,773 
								
								0310603251NAIRCRAFT
					 SYSTEMS24,512 24,512 
								
								0320603254NASW SYSTEMS
					 DEVELOPMENT8,090 8,090 
								
								0330603261NTACTICAL AIRBORNE
					 RECONNAISSANCE5,301 5,301 
								
								0340603382NADVANCED COMBAT
					 SYSTEMS TECHNOLOGY1,506 1,506 
								
								0350603502NSURFACE AND
					 SHALLOW WATER MINE COUNTERMEASURES190,622 190,622 
								
								0360603506NSURFACE SHIP
					 TORPEDO DEFENSE93,346 93,346 
								
								0370603512NCARRIER SYSTEMS
					 DEVELOPMENT108,871 108,871 
								
								0380603513NSHIPBOARD SYSTEM
					 COMPONENT DEVELOPMENT0 0
								
								0390603525NPILOT
					 FISH101,169 101,169 
								
								0400603527NRETRACT
					 LARCH74,312 74,312 
								
								0410603536NRETRACT
					 JUNIPER90,730 90,730 
								
								0420603542NRADIOLOGICAL
					 CONTROL777 777 
								
								0430603553NSURFACE
					 ASW6,704 6,704 
								
								0440603561NADVANCED
					 SUBMARINE SYSTEM DEVELOPMENT555,123 555,123 
								
								0450603562NSUBMARINE
					 TACTICAL WARFARE SYSTEMS9,368 9,368 
								
								0460603563NSHIP CONCEPT
					 ADVANCED DESIGN24,609 24,609 
								
								0470603564NSHIP PRELIMINARY
					 DESIGN & FEASIBILITY STUDIES13,710 13,710 
								
								0480603570NADVANCED NUCLEAR
					 POWER SYSTEMS249,748 249,748 
								
								0490603573NADVANCED SURFACE
					 MACHINERY SYSTEMS29,897 29,897 
								
								0500603576NCHALK
					 EAGLE509,988 509,988 
								
								0510603581NLITTORAL COMBAT
					 SHIP (LCS)429,420 429,420 
								
								0520603582NCOMBAT SYSTEM
					 INTEGRATION56,551 56,551 
								
								0530603609NCONVENTIONAL
					 MUNITIONS7,342 7,342 
								
								0540603611MMARINE CORPS
					 ASSAULT VEHICLES95,182 95,182 
								
								0550603635MMARINE CORPS
					 GROUND COMBAT/SUPPORT SYSTEM10,496 10,496 
								
								0560603654NJOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT52,331 52,331 
								
								0570603658NCOOPERATIVE
					 ENGAGEMENT56,512 56,512 
								
								0580603713NOCEAN ENGINEERING
					 TECHNOLOGY DEVELOPMENT7,029 7,029 
								
								0590603721NENVIRONMENTAL
					 PROTECTION21,080 21,080 
								
								0600603724NNAVY ENERGY
					 PROGRAM55,324 55,324 
								
								0610603725NFACILITIES
					 IMPROVEMENT3,401 3,401 
								
								0620603734NCHALK
					 CORAL45,966 45,966 
								
								0630603739NNAVY LOGISTIC
					 PRODUCTIVITY3,811 3,811 
								
								0640603746NRETRACT
					 MAPLE341,305 341,305 
								
								0650603748NLINK
					 PLUMERIA181,220 181,220 
								
								0660603751NRETRACT
					 ELM174,014 174,014 
								
								0670603755NSHIP SELF
					 DEFENSE—DEM/VAL0 0
								
								0680603764NLINK
					 EVERGREEN68,654 68,654 
								
								0690603787NSPECIAL
					 PROCESSES44,487 44,487 
								
								0700603790NNATO RESEARCH AND
					 DEVELOPMENT9,389 9,389 
								
								0710603795NLAND ATTACK
					 TECHNOLOGY16,132 16,132 
								
								0720603851MJOINT NON-LETHAL
					 WEAPONS TESTING44,994 44,994 
								
								0730603860NJOINT PRECISION
					 APPROACH AND LANDING SYSTEMS—DEM/VAL137,369 137,369
					 
								
								0740603889NCOUNTERDRUG
					 RDT&E PROJECTS0 0
								
								0750603925NDIRECTED ENERGY
					 AND ELECTRIC WEAPON SYSTEMS0 0
								
								0760604272NTACTICAL AIR
					 DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)73,934 73,934
					 
								
								0770604279NASE
					 SELF-PROTECTION OPTIMIZATION711 711 
								
								0780604653NJOINT COUNTER
					 RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)71,300 71,300
					 
								
								0790604659NPRECISION STRIKE
					 WEAPONS DEVELOPMENT PROGRAM5,654 5,654 
								
								0800604707NSPACE AND
					 ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT31,549
					 31,549 
								
								0810604775NDEFENSE RAPID
					 INNOVATION PROGRAM0 0
								
								0820604786NOFFENSIVE
					 ANTI-SURFACE WARFARE WEAPON DEVELOPMENT86,801 86,801
					 
								
								0830605812MJOINT LIGHT
					 TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT
					 PH44,500 44,500 
								
								0840303354NASW SYSTEMS
					 DEVELOPMENT—MIP13,172 13,172 
								
								0850303562NSUBMARINE
					 TACTICAL WARFARE SYSTEMS—MIP0 0
								
								0860304270NELECTRONIC
					 WARFARE DEVELOPMENT—MIP643 643 
								
								SUBTOTAL,
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,335,297 4,335,297 
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0870604212NOTHER HELO
					 DEVELOPMENT33,978 33,978 
								
								0880604214NAV–8B
					 AIRCRAFT—ENG DEV32,789 32,789 
								
								0890604215NSTANDARDS
					 DEVELOPMENT84,988 84,988 
								
								0900604216NMULTI-MISSION
					 HELICOPTER UPGRADE DEVELOPMENT6,866 6,866 
								
								0910604218NAIR/OCEAN
					 EQUIPMENT ENGINEERING4,060 4,060 
								
								0920604221NP–3 MODERNIZATION
					 PROGRAM3,451 3,451 
								
								0930604230NWARFARE SUPPORT
					 SYSTEM13,071 13,071 
								
								0940604231NTACTICAL COMMAND
					 SYSTEM71,645 71,645 
								
								0950604234NADVANCED
					 HAWKEYE119,065 119,065 
								
								0960604245NH–1
					 UPGRADES31,105 31,105 
								
								0970604261NACOUSTIC SEARCH
					 SENSORS34,299 34,299 
								
								0980604262NV–22A54,412 54,412 
								
								0990604264NAIR CREW SYSTEMS
					 DEVELOPMENT2,717 2,717 
								
								1000604269NEA–1813,009 13,009 
								
								1010604270NELECTRONIC
					 WARFARE DEVELOPMENT51,304 51,304 
								
								1020604273NVH–71A EXECUTIVE
					 HELO DEVELOPMENT61,163 61,163 
								
								1030604274NNEXT GENERATION
					 JAMMER (NGJ)187,024 187,024 
								
								1040604280NJOINT TACTICAL
					 RADIO SYSTEM—NAVY (JTRS-NAVY)337,480 337,480 
								
								1050604307NSURFACE COMBATANT
					 COMBAT SYSTEM ENGINEERING260,616 260,616 
								
								1060604311NLPD–17 CLASS
					 SYSTEMS INTEGRATION824 824 
								
								1070604329NSMALL DIAMETER
					 BOMB (SDB)31,064 31,064 
								
								1080604366NSTANDARD MISSILE
					 IMPROVEMENTS63,891 63,891 
								
								1090604373NAIRBORNE
					 MCM73,246 73,246 
								
								1100604376MMARINE AIR GROUND
					 TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION10,568
					 10,568 
								
								1110604378NNAVAL INTEGRATED
					 FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING39,974
					 39,974 
								
								1120604404NUNMANNED CARRIER
					 LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM122,481
					 122,481 
								
								1130604501NADVANCED ABOVE
					 WATER SENSORS255,516 255,516 
								
								1140604503NSSN–688 AND
					 TRIDENT MODERNIZATION82,620 82,620 
								
								1150604504NAIR
					 CONTROL5,633 5,633 
								
								1160604512NSHIPBOARD
					 AVIATION SYSTEMS55,826 55,826 
								
								1170604518NCOMBAT
					 INFORMATION CENTER CONVERSION918 918 
								
								1180604558NNEW DESIGN
					 SSN165,230 165,230 
								
								1190604562NSUBMARINE
					 TACTICAL WARFARE SYSTEM49,141 49,141 
								
								1200604567NSHIP CONTRACT
					 DESIGN/ LIVE FIRE T&E196,737 196,737 
								
								1210604574NNAVY TACTICAL
					 COMPUTER RESOURCES3,889 3,889 
								
								1220604601NMINE
					 DEVELOPMENT8,335 8,335 
								
								1230604610NLIGHTWEIGHT
					 TORPEDO DEVELOPMENT49,818 49,818 
								
								1240604654NJOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT10,099 10,099 
								
								1250604703NPERSONNEL,
					 TRAINING, SIMULATION, AND HUMAN FACTORS7,348 7,348 
								
								1260604727NJOINT STANDOFF
					 WEAPON SYSTEMS5,518 5,518 
								
								1270604755NSHIP SELF DEFENSE
					 (DETECT & CONTROL)87,662 87,662 
								
								1280604756NSHIP SELF DEFENSE
					 (ENGAGE: HARD KILL)64,079 64,079 
								
								1290604757NSHIP SELF DEFENSE
					 (ENGAGE: SOFT KILL/EW)151,489 151,489 
								
								1300604761NINTELLIGENCE
					 ENGINEERING0 0
								
								1310604771NMEDICAL
					 DEVELOPMENT12,707 12,707 
								
								1320604777NNAVIGATION/ID
					 SYSTEM47,764 47,764 
								
								1330604800MJOINT STRIKE
					 FIGHTER (JSF)—EMD737,149 737,149 
								
								1340604800NJOINT STRIKE
					 FIGHTER (JSF)—EMD743,926 743,926 
								
								1350605013MINFORMATION
					 TECHNOLOGY DEVELOPMENT12,143 12,143 
								
								1360605013NINFORMATION
					 TECHNOLOGY DEVELOPMENT72,209 72,209 
								
								1370605018NNAVY INTEGRATED
					 MILITARY HUMAN RESOURCES SYSTEM (N-IMHRS)0 0
								
								1380605212NCH–53K
					 RDTE606,204 606,204 
								
								1390605450NJOINT
					 AIR-TO-GROUND MISSILE (JAGM)0 0
								
								1400605500NMULTI-MISSION
					 MARITIME AIRCRAFT (MMA)421,102 421,102 
								
								1410204202NDDG–1000124,655 124,655 
								
								1420304231NTACTICAL COMMAND
					 SYSTEM—MIP1,170 1,170 
								
								1430304503NSSN–688 AND
					 TRIDENT MODERNIZATION—MIP0 0
								
								1440304785NTACTICAL
					 CRYPTOLOGIC SYSTEMS23,255 23,255 
								
								1450305124NSPECIAL
					 APPLICATIONS PROGRAM0 0
								
								SUBTOTAL,
					 SYSTEM DEVELOPMENT & DEMONSTRATION5,747,232
					 5,747,232 
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								1460604256NTHREAT SIMULATOR
					 DEVELOPMENT30,790 30,790 
								
								1470604258NTARGET SYSTEMS
					 DEVELOPMENT59,221 59,221 
								
								1480604759NMAJOR T&E
					 INVESTMENT35,894 35,894 
								
								1490605126NJOINT THEATER AIR
					 AND MISSILE DEFENSE ORGANIZATION7,573 7,573 
								
								1500605152NSTUDIES AND
					 ANALYSIS SUPPORT—NAVY20,963 20,963 
								
								1510605154NCENTER FOR NAVAL
					 ANALYSES46,856 46,856 
								
								1520605502NSMALL BUSINESS
					 INNOVATIVE RESEARCH0 0
								
								1530605804NTECHNICAL
					 INFORMATION SERVICES796 796 
								
								1540605853NMANAGEMENT,
					 TECHNICAL & INTERNATIONAL SUPPORT32,782 32,782
					 
								
								1550605856NSTRATEGIC
					 TECHNICAL SUPPORT3,306 3,306 
								
								1560605861NRDT&E SCIENCE
					 AND TECHNOLOGY MANAGEMENT70,302 70,302 
								
								1570605863NRDT&E SHIP
					 AND AIRCRAFT SUPPORT144,033 144,033
					 
								
								1580605864NTEST AND
					 EVALUATION SUPPORT342,298 342,298 
								
								1590605865NOPERATIONAL TEST
					 AND EVALUATION CAPABILITY16,399 16,399 
								
								1600605866NNAVY SPACE AND
					 ELECTRONIC WARFARE (SEW) SUPPORT4,579 4,579 
								
								1610605867NSEW
					 SURVEILLANCE/RECONNAISSANCE SUPPORT8,000 8,000 
								
								1620605873MMARINE CORPS
					 PROGRAM WIDE SUPPORT18,490 18,490
					 
								
								1630305885NTACTICAL
					 CRYPTOLOGIC ACTIVITIES2,795 2,795 
								
								1640804758NSERVICE SUPPORT
					 TO JFCOM, JNTC0 0
								
								1650909999NFINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS0 0
								
								SUBTOTAL, RDT&E MANAGEMENT
					 SUPPORT845,077 845,077
					 
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1670604402NUNMANNED COMBAT
					 AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT142,282
					 142,282 
								
								1680604717MMARINE CORPS
					 COMBAT SERVICES SUPPORT0 0
								
								1690604766MMARINE CORPS DATA
					 SYSTEMS0 0
								
								1700101221NSTRATEGIC SUB
					 & WEAPONS SYSTEM SUPPORT105,892 105,892 
								
								1710101224NSSBN SECURITY
					 TECHNOLOGY PROGRAM34,729 34,729 
								
								1720101226NSUBMARINE
					 ACOUSTIC WARFARE DEVELOPMENT1,434 1,434 
								
								1730101402NNAVY STRATEGIC
					 COMMUNICATIONS19,208 19,208 
								
								1740203761NRAPID TECHNOLOGY
					 TRANSITION (RTT)25,566 25,566 
								
								1750204136NF/A–18
					 SQUADRONS188,299 188,299 
								
								1760204152NE–2
					 SQUADRONS8,610 8,610 
								
								1770204163NFLEET
					 TELECOMMUNICATIONS (TACTICAL)15,695 15,695 
								
								1780204228NSURFACE
					 SUPPORT4,171 4,171 
								
								1790204229NTOMAHAWK AND
					 TOMAHAWK MISSION PLANNING CENTER (TMPC)11,265 11,265
					 
								
								1800204311NINTEGRATED
					 SURVEILLANCE SYSTEM45,922 45,922 
								
								1810204413NAMPHIBIOUS
					 TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)8,435 8,435 
								
								1820204460MGROUND/AIR TASK
					 ORIENTED RADAR (G/ATOR)75,088 75,088 
								
								1830204571NCONSOLIDATED
					 TRAINING SYSTEMS DEVELOPMENT20,229 20,229 
								
								1840204574NCRYPTOLOGIC
					 DIRECT SUPPORT1,756 1,756 
								
								1850204575NELECTRONIC
					 WARFARE (EW) READINESS SUPPORT19,843 19,843 
								
								1860205601NHARM
					 IMPROVEMENT11,477 11,477 
								
								1870205604NTACTICAL DATA
					 LINKS118,818 118,818 
								
								1880205620NSURFACE ASW
					 COMBAT SYSTEM INTEGRATION27,342 27,342 
								
								1890205632NMK–48
					 ADCAP28,717 28,717 
								
								1900205633NAVIATION
					 IMPROVEMENTS89,157 89,157 
								
								1910205658NNAVY SCIENCE
					 ASSISTANCE PROGRAM3,450 3,450 
								
								1920205675NOPERATIONAL
					 NUCLEAR POWER SYSTEMS86,435 86,435 
								
								1930206313MMARINE CORPS
					 COMMUNICATIONS SYSTEMS219,054 219,054 
								
								1940206623MMARINE CORPS
					 GROUND COMBAT/SUPPORTING ARMS SYSTEMS181,693 181,693
					 
								
								1950206624MMARINE CORPS
					 COMBAT SERVICES SUPPORT58,393 58,393 
								
								1960206625MUSMC
					 INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)22,966 22,966
					 
								
								1970207161NTACTICAL AIM
					 MISSILES21,107 21,107 
								
								1980207163NADVANCED MEDIUM
					 RANGE AIR-TO-AIR MISSILE (AMRAAM)2,857 2,857 
								
								1990208058NJOINT HIGH SPEED
					 VESSEL (JHSV)1,932 1,932 
								
								2040303109NSATELLITE
					 COMMUNICATIONS (SPACE)188,482 188,482 
								
								2050303138NCONSOLIDATED
					 AFLOAT NETWORK ENTERPRISE SERVICES (CANES)16,749 16,749
					 
								
								2060303140NINFORMATION
					 SYSTEMS SECURITY PROGRAM26,307 26,307 
								
								2070303150MWWMCCS/GLOBAL
					 COMMAND AND CONTROL SYSTEM500 500 
								
								2080303238NCONSOLIDATED
					 AFLOAT NETWORK ENTERPRISE SERVICES (CANES)—MIP0 0
								
								2100305149NCOBRA
					 JUDY17,091 17,091 
								
								2110305160NNAVY
					 METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)810 810 
								
								2120305192NMILITARY
					 INTELLIGENCE PROGRAM (MIP) ACTIVITIES8,617 8,617 
								
								2130305204NTACTICAL UNMANNED
					 AERIAL VEHICLES9,066 9,066 
								
								2140305206NAIRBORNE
					 RECONNAISSANCE SYSTEMS0 0
								
								2150305207NMANNED
					 RECONNAISSANCE SYSTEMS30,654 30,654 
								
								2160305208MDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS25,917 25,917 
								
								2170305208NDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS14,676 14,676 
								
								2180305220NRQ–4
					 UAV657,483 657,483 
								
								2190305231NMQ–8
					 UAV99,600 99,600 
								
								2200305232MRQ–11
					 UAV495 495 
								
								2210305233NRQ–7
					 UAV863 863 
								
								2220305234MSMALL (LEVEL 0)
					 TACTICAL UAS (STUASL0)0 0
								
								2230305234NSMALL (LEVEL 0)
					 TACTICAL UAS (STUASL0)9,734 9,734 
								
								2240305237NMEDIUM RANGE
					 MARITIME UAS0 0
								
								2250305239MRQ–21A22,343 22,343 
								
								2260308601NMODELING AND
					 SIMULATION SUPPORT5,908 5,908 
								
								2270702207NDEPOT MAINTENANCE
					 (NON-IF)27,391 27,391 
								
								2280702239NAVIONICS
					 COMPONENT IMPROVEMENT PROGRAM0 0
								
								2290708011NINDUSTRIAL
					 PREPAREDNESS54,879 54,879 
								
								2300708730NMARITIME
					 TECHNOLOGY (MARITECH)5,000 5,000 
								
								230A9999999999CLASSIFIED
					 PROGRAMS1,151,159 1,151,159 
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT3,975,5463,975,546
								
								
								
								230BPRIOR YEAR
					 SAVINGS–8,832
								
								 Medium range maritime UAS
					 cancellation [–8,832]
								
								
								
								TOTAL,
					 RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY16,882,87716,874,045
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AF
								
								BASIC
					 RESEARCH
								
								0010601102FDEFENSE RESEARCH
					 SCIENCES361,787 361,787 
								
								0020601103FUNIVERSITY
					 RESEARCH INITIATIVES141,153 141,153
					 
								
								0030601108FHIGH ENERGY LASER
					 RESEARCH INITIATIVES13,094 13,094
					 
								
								SUBTOTAL, BASIC
					 RESEARCH516,034 516,034
					 
								
								
								
								APPLIED
					 RESEARCH
								
								0040602102FMATERIALS114,166 114,166
					 
								
								0050602201FAEROSPACE VEHICLE
					 TECHNOLOGIES120,719 120,719 
								
								0060602202FHUMAN
					 EFFECTIVENESS APPLIED RESEARCH89,319 89,319 
								
								0070602203FAEROSPACE
					 PROPULSION232,547 232,547 
								
								0080602204FAEROSPACE
					 SENSORS127,637 127,637 
								
								0090602601FSPACE
					 TECHNOLOGY98,375 98,375 
								
								0100602602FCONVENTIONAL
					 MUNITIONS77,175 77,175 
								
								0110602605FDIRECTED ENERGY
					 TECHNOLOGY106,196 106,196 
								
								0120602788FDOMINANT
					 INFORMATION SCIENCES AND METHODS104,362 104,362 
								
								0130602890FHIGH ENERGY LASER
					 RESEARCH38,557 38,557 
								
								SUBTOTAL, APPLIED
					 RESEARCH1,109,053 1,109,053 
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0140603112FADVANCED
					 MATERIALS FOR WEAPON SYSTEMS47,890 47,890 
								
								0150603199FSUSTAINMENT
					 SCIENCE AND TECHNOLOGY (S&T)6,565 6,565 
								
								0160603203FADVANCED
					 AEROSPACE SENSORS37,657 37,657 
								
								0170603211FAEROSPACE
					 TECHNOLOGY DEV/DEMO81,376 81,376 
								
								0180603216FAEROSPACE
					 PROPULSION AND POWER TECHNOLOGY151,152 151,152 
								
								0190603270FELECTRONIC COMBAT
					 TECHNOLOGY32,941 32,941 
								
								0200603401FADVANCED
					 SPACECRAFT TECHNOLOGY64,557 64,557 
								
								0210603444FMAUI SPACE
					 SURVEILLANCE SYSTEM (MSSS)29,256 29,256 
								
								0220603456FHUMAN
					 EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT21,523 21,523
					 
								
								0230603601FCONVENTIONAL
					 WEAPONS TECHNOLOGY36,352 36,352 
								
								0240603605FADVANCED WEAPONS
					 TECHNOLOGY19,004 19,004 
								
								0250603680FMANUFACTURING
					 TECHNOLOGY PROGRAM37,045 37,045 
								
								0260603788FBATTLESPACE
					 KNOWLEDGE DEVELOPMENT AND DEMONSTRATION31,419 31,419
					 
								
								0270603924FHIGH ENERGY LASER
					 ADVANCED TECHNOLOGY PROGRAM0 0
								
								SUBTOTAL, ADVANCED TECHNOLOGY
					 DEVELOPMENT596,737 596,737
					 
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0280603260FINTELLIGENCE
					 ADVANCED DEVELOPMENT3,866 3,866 
								
								0290603287FPHYSICAL SECURITY
					 EQUIPMENT3,704 3,704 
								
								0300603430FADVANCED EHF
					 MILSATCOM (SPACE)229,171 227,671 
								
								 Excess funding[–1,500]
								
								0310603432FPOLAR MILSATCOM
					 (SPACE)120,676 120,676 
								
								0320603438FSPACE CONTROL
					 TECHNOLOGY25,144 23,144 
								
								 Excess funding[–2,000]
								
								0330603742FCOMBAT
					 IDENTIFICATION TECHNOLOGY32,243 32,243 
								
								0340603790FNATO RESEARCH AND
					 DEVELOPMENT4,507 4,507 
								
								0350603791FINTERNATIONAL
					 SPACE COOPERATIVE R&D652 652 
								
								0360603830FSPACE PROTECTION
					 PROGRAM (SPP)10,429 10,429 
								
								0370603850FINTEGRATED
					 BROADCAST SERVICE—DEM/VAL19,938 19,938 
								
								0380603851FINTERCONTINENTAL
					 BALLISTIC MISSILE—DEM/VAL71,181 71,181 
								
								0390603854FWIDEBAND GLOBAL
					 SATCOM RDT&E (SPACE)12,027 12,027 
								
								0400603859FPOLLUTION
					 PREVENTION—DEM/VAL2,054 2,054 
								
								0410603860FJOINT PRECISION
					 APPROACH AND LANDING SYSTEMS—DEM/VAL57,975 57,975
					 
								
								0420604015FLONG RANGE
					 STRIKE291,742 291,742 
								
								0430604283FBATTLE MGMT COM
					 & CTRL SENSOR DEVELOPMENT114,417 114,417 
								
								0440604317FTECHNOLOGY
					 TRANSFER2,576 2,576 
								
								0450604327FHARD AND DEEPLY
					 BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM16,711
					 16,711 
								
								0460604330FJOINT DUAL ROLE
					 AIR DOMINANCE MISSILE0 0
								
								0470604337FREQUIREMENTS
					 ANALYSIS AND MATURATION16,343 16,343 
								
								0480604422FWEATHER SATELLITE
					 FOLLOW-ON2,000 2,000 
								
								0490604436FNEXT-GENERATION
					 MILSATCOM TECHNOLOGY DEVELOPMENT0 0
								
								0500604635FGROUND ATTACK
					 WEAPONS FUZE DEVELOPMENT9,423 9,423 
								
								0510604775FDEFENSE RAPID
					 INNOVATION PROGRAM0 0
								
								0520604796FALTERNATIVE
					 FUELS0 0
								
								0530604830FAUTOMATED
					 AIR-TO-AIR REFUELING0 0
								
								0540604857FOPERATIONALLY
					 RESPONSIVE SPACE0 45,000 
								
								 Restore Operationally Responsive
					 Space[45,000]
								
								0550604858FTECH TRANSITION
					 PROGRAM37,558 34,558 
								
								 Excess funding[–3,000]
								
								0560305164FNAVSTAR GLOBAL
					 POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)96,840 96,840
					 
								
								0570305178FNATIONAL
					 POLAR-ORBITING OPERATIONAL ENVIRONMENTAL SATELLITE SYSTEM
					 (NPOESS)0 0
								
								SUBTOTAL,
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,181,177 1,219,677 
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0580603840FGLOBAL BROADCAST
					 SERVICE (GBS)14,652 14,652 
								
								0590604222FNUCLEAR WEAPONS
					 SUPPORT25,713 25,713 
								
								0600604233FSPECIALIZED
					 UNDERGRADUATE FLIGHT TRAINING6,583 6,583 
								
								0610604270FELECTRONIC
					 WARFARE DEVELOPMENT1,975 1,975 
								
								0620604280FJOINT TACTICAL
					 RADIO2,594 2,594 
								
								0630604281FTACTICAL DATA
					 NETWORKS ENTERPRISE24,534 24,534 
								
								0640604287FPHYSICAL SECURITY
					 EQUIPMENT51 51 
								
								0650604329FSMALL DIAMETER
					 BOMB (SDB)—EMD143,000 143,000 
								
								0660604421FCOUNTERSPACE
					 SYSTEMS28,797 28,797 
								
								0670604425FSPACE SITUATION
					 AWARENESS SYSTEMS267,252 247,252 
								
								 Excess funding[–20,000]
								
								0680604429FAIRBORNE
					 ELECTRONIC ATTACK4,118 4,118 
								
								0690604441FSPACE BASED
					 INFRARED SYSTEM (SBIRS) HIGH EMD448,594 446,594 
								
								 Excess funding[–2,000]
								
								0700604602FARMAMENT/ORDNANCE
					 DEVELOPMENT9,951 9,951 
								
								0710604604FSUBMUNITIONS2,567 2,567 
								
								0720604617FAGILE COMBAT
					 SUPPORT13,059 13,059 
								
								0730604706FLIFE SUPPORT
					 SYSTEMS9,720 9,720 
								
								0740604735FCOMBAT TRAINING
					 RANGES9,222 9,222 
								
								0750604740FINTEGRATED
					 COMMAND & CONTROL APPLICATIONS (IC2A)0 0
								
								0760604750FINTELLIGENCE
					 EQUIPMENT803 803 
								
								0770604800FF–35—EMD1,210,306 1,210,306 
								
								0780604851FINTERCONTINENTAL
					 BALLISTIC MISSILE—EMD135,437 135,437 
								
								0790604853FEVOLVED
					 EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD7,980 7,980 
								
								0800604932FLONG RANGE
					 STANDOFF WEAPON2,004 2,004 
								
								0810604933FICBM FUZE
					 MODERNIZATION73,512 73,512 
								
								0820605213FF–22
					 MODERNIZATION INCREMENT 3.2B140,100 140,100 
								
								0830605221FNEXT GENERATION
					 AERIAL REFUELING AIRCRAFT1,815,588 1,728,458 
								
								 Excess prior year
					 funds[–87,130]
								
								0840605229FCSAR HH–60
					 RECAPITALIZATION123,210 123,210 
								
								0850605278FHC/MC–130 RECAP
					 RDT&E19,039 19,039 
								
								0860605931FB–2 DEFENSIVE
					 MANAGEMENT SYSTEM281,056 281,056 
								
								0870101125FNUCLEAR WEAPONS
					 MODERNIZATION80,200 80,200 
								
								0880207100FLIGHT ATTACK
					 ARMED RECONNAISSANCE (LAAR) SQUADRONS0 0
								
								0890207604FREADINESS
					 TRAINING RANGES, OPERATIONS AND MAINTENANCE310 310 
								
								0900207701FFULL COMBAT
					 MISSION TRAINING14,861 14,861 
								
								0910305230FMC–1219,949 19,949 
								
								0920401138FC–27J AIRLIFT
					 SQUADRONS0 0
								
								0930401318FCV–2228,027 28,027 
								
								0940401845FAIRBORNE SENIOR
					 LEADER C3 (SLC3S)1,960 1,960 
								
								SUBTOTAL,
					 SYSTEM DEVELOPMENT & DEMONSTRATION4,966,724
					 4,857,594 
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								0950604256FTHREAT SIMULATOR
					 DEVELOPMENT22,812 22,812 
								
								0960604759FMAJOR T&E
					 INVESTMENT42,236 42,236 
								
								0970605101FRAND PROJECT AIR
					 FORCE25,579 25,579 
								
								0980605502FSMALL BUSINESS
					 INNOVATION RESEARCH0 0
								
								0990605712FINITIAL
					 OPERATIONAL TEST & EVALUATION16,197 16,197 
								
								1000605807FTEST AND
					 EVALUATION SUPPORT722,071 722,071 
								
								1010605860FROCKET SYSTEMS
					 LAUNCH PROGRAM (SPACE)16,200 16,200 
								
								1020605864FSPACE TEST
					 PROGRAM (STP)10,051 45,051 
								
								 Restore Space Test
					 Program[35,000]
								
								1030605976FFACILITIES
					 RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT42,597
					 42,597 
								
								1040605978FFACILITIES
					 SUSTAINMENT—TEST AND EVALUATION SUPPORT27,301 27,301
					 
								
								1050606323FMULTI-SERVICE
					 SYSTEMS ENGINEERING INITIATIVE13,964 13,964 
								
								1060606392FSPACE AND MISSILE
					 CENTER (SMC) CIVILIAN WORKFORCE203,766 203,766 
								
								1070702806FACQUISITION AND
					 MANAGEMENT SUPPORT42,430 42,430 
								
								1080804731FGENERAL SKILL
					 TRAINING1,294 1,294 
								
								1090909980FJUDGMENT FUND
					 REIMBURSEMENT0 0
								
								1100909999FFINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS0 0
								
								1111001004FINTERNATIONAL
					 ACTIVITIES3,851 3,851 
								
								SUBTOTAL, RDT&E MANAGEMENT
					 SUPPORT1,190,349 1,225,349 
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1120603423FGLOBAL
					 POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT371,595 370,095
					 
								
								 Excess funding[–1,500]
								
								1130604263FCOMMON VERTICAL
					 LIFT SUPPORT PLATFORM0 0
								
								1140605018FAF INTEGRATED
					 PERSONNEL AND PAY SYSTEM (AF-IPPS)91,697 91,697 
								
								1150605024FANTI-TAMPER
					 TECHNOLOGY EXECUTIVE AGENCY17,037 17,037 
								
								1170101113FB–52
					 SQUADRONS53,208 53,208 
								
								1180101122FAIR-LAUNCHED
					 CRUISE MISSILE (ALCM)431 431 
								
								1190101126FB–1B
					 SQUADRONS16,265 16,265 
								
								1200101127FB–2
					 SQUADRONS35,970 20,970 
								
								 Efficiencies[–15,000]
								
								1210101313FSTRAT WAR
					 PLANNING SYSTEM—USSTRATCOM30,889 30,889 
								
								1220101314FNIGHT
					 FIST—USSTRATCOM10 10 
								
								1240102326FREGION/SECTOR
					 OPERATION CONTROL CENTER MODERNIZATION PROGRAM5,609 5,609 
								
								1250102823FSTRATEGIC
					 AEROSPACE INTELLIGENCE SYSTEM ACTIVITIES0 0
								
								1260203761FWARFIGHTER RAPID
					 ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND15,098 15,098
					 
								
								1270205219FMQ–9
					 UAV147,971 147,971 
								
								1280207040FMULTI-PLATFORM
					 ELECTRONIC WARFARE EQUIPMENT49,848 49,848 
								
								1290207131FA–10
					 SQUADRONS13,538 13,538 
								
								1300207133FF–16
					 SQUADRONS190,257 190,257 
								
								1310207134FF–15E
					 SQUADRONS192,677 192,677 
								
								1320207136FMANNED
					 DESTRUCTIVE SUPPRESSION13,683 13,683 
								
								1330207138FF–22A
					 SQUADRONS371,667 371,667 
								
								1340207142FF–35
					 SQUADRONS8,117 8,117 
								
								1350207161FTACTICAL AIM
					 MISSILES8,234 8,234 
								
								1360207163FADVANCED MEDIUM
					 RANGE AIR-TO-AIR MISSILE (AMRAAM)87,041 87,041 
								
								1370207170FJOINT HELMET
					 MOUNTED CUEING SYSTEM (JHMCS)1,472 1,472 
								
								1380207224FCOMBAT RESCUE AND
					 RECOVERY2,095 2,095 
								
								1390207227FCOMBAT
					 RESCUE—PARARESCUE1,119 1,119 
								
								1400207247FAF
					 TENCAP63,853 63,853 
								
								1410207249FPRECISION ATTACK
					 SYSTEMS PROCUREMENT1,063 1,063 
								
								1420207253FCOMPASS
					 CALL12,094 12,094 
								
								1430207268FAIRCRAFT ENGINE
					 COMPONENT IMPROVEMENT PROGRAM187,984 187,984 
								
								1440207277FISR
					 INNOVATIONS0 0
								
								1450207325FJOINT
					 AIR-TO-SURFACE STANDOFF MISSILE (JASSM)7,950 7,950 
								
								1460207410FAIR & SPACE
					 OPERATIONS CENTER (AOC)76,315 76,315 
								
								1470207412FCONTROL AND
					 REPORTING CENTER (CRC)8,653 8,653 
								
								1480207417FAIRBORNE WARNING
					 AND CONTROL SYSTEM (AWACS)65,200 65,200 
								
								1490207418FTACTICAL AIRBORNE
					 CONTROL SYSTEMS5,767 5,767 
								
								1500207423FADVANCED
					 COMMUNICATIONS SYSTEMS0 0
								
								1520207431FCOMBAT AIR
					 INTELLIGENCE SYSTEM ACTIVITIES5,756 5,756 
								
								1530207438FTHEATER BATTLE
					 MANAGEMENT (TBM) C4I0 0
								
								1540207444FTACTICAL AIR
					 CONTROL PARTY-MOD16,226 16,226 
								
								1550207445FFIGHTER TACTICAL
					 DATA LINK0 0
								
								1560207448FC2ISR TACTICAL
					 DATA LINK1,633 1,633 
								
								1570207449FCOMMAND AND
					 CONTROL (C2) CONSTELLATION18,086 18,086 
								
								1580207452FDCAPES15,690 15,690 
								
								1590207581FJOINT
					 SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)24,241 24,241
					 
								
								1600207590FSEEK
					 EAGLE22,654 22,654 
								
								1610207601FUSAF MODELING AND
					 SIMULATION15,501 15,501 
								
								1620207605FWARGAMING AND
					 SIMULATION CENTERS5,699 5,699 
								
								1630207697FDISTRIBUTED
					 TRAINING AND EXERCISES4,425 4,425 
								
								1640208006FMISSION PLANNING
					 SYSTEMS69,377 69,377 
								
								1650208021FINFORMATION
					 WARFARE SUPPORT7,159 7,159 
								
								1660208059FCYBER COMMAND
					 ACTIVITIES66,888 66,888 
								
								1740301400FSPACE SUPERIORITY
					 INTELLIGENCE12,056 12,056 
								
								1750302015FE–4B NATIONAL
					 AIRBORNE OPERATIONS CENTER (NAOC)4,159 4,159 
								
								1760303131FMINIMUM ESSENTIAL
					 EMERGENCY COMMUNICATIONS NETWORK (MEECN)20,124 20,124
					 
								
								1770303140FINFORMATION
					 SYSTEMS SECURITY PROGRAM69,133 69,133 
								
								1780303141FGLOBAL COMBAT
					 SUPPORT SYSTEM6,512 6,512 
								
								1790303150FGLOBAL COMMAND
					 AND CONTROL SYSTEM4,316 4,316 
								
								1800303601FMILSATCOM
					 TERMINALS107,237 107,237 
								
								1820304260FAIRBORNE SIGINT
					 ENTERPRISE129,106 129,106 
								
								1850305099FGLOBAL AIR
					 TRAFFIC MANAGEMENT (GATM)4,461 4,461 
								
								1860305103FCYBER SECURITY
					 INITIATIVE2,055 2,055 
								
								1870305105FDOD CYBER CRIME
					 CENTER285 285 
								
								1880305110FSATELLITE CONTROL
					 NETWORK (SPACE)33,773 33,773 
								
								1890305111FWEATHER
					 SERVICE29,048 29,048 
								
								1900305114FAIR TRAFFIC
					 CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)43,187 43,187
					 
								
								1910305116FAERIAL
					 TARGETS50,496 50,496 
								
								1940305128FSECURITY AND
					 INVESTIGATIVE ACTIVITIES354 354 
								
								1950305145FARMS CONTROL
					 IMPLEMENTATION4,000 4,000 
								
								1960305146FDEFENSE JOINT
					 COUNTERINTELLIGENCE ACTIVITIES342 342 
								
								1980305164FNAVSTAR GLOBAL
					 POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)29,621 29,621
					 
								
								1990305165FNAVSTAR GLOBAL
					 POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)14,335 14,335
					 
								
								2010305173FSPACE AND MISSILE
					 TEST AND EVALUATION CENTER3,680 3,680 
								
								2020305174FSPACE INNOVATION
					 AND DEVELOPMENT CENTER2,430 2,430 
								
								2030305182FSPACELIFT RANGE
					 SYSTEM (SPACE)8,760 8,760 
								
								2040305193FINTELLIGENCE
					 SUPPORT TO INFORMATION OPERATIONS (IO)0 0
								
								2050305202FDRAGON
					 U–223,644 23,644 
								
								2060305205FENDURANCE
					 UNMANNED AERIAL VEHICLES21,000 21,000 
								
								2070305206FAIRBORNE
					 RECONNAISSANCE SYSTEMS96,735 96,735 
								
								2080305207FMANNED
					 RECONNAISSANCE SYSTEMS13,316 13,316 
								
								2090305208FDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS63,501 63,501 
								
								2100305219FMQ–1 PREDATOR A
					 UAV9,122 9,122 
								
								2110305220FRQ–4
					 UAV236,265 236,265 
								
								2120305221FNETWORK-CENTRIC
					 COLLABORATIVE TARGETING7,367 7,367 
								
								2130305236FCOMMON DATA LINK
					 (CDL)38,094 38,094 
								
								2140305238FNATO
					 AGS210,109 210,109 
								
								2150305240FSUPPORT TO DCGS
					 ENTERPRISE24,500 24,500 
								
								2160305265FGPS III SPACE
					 SEGMENT318,992 318,992 
								
								2170305614FJSPOC MISSION
					 SYSTEM54,645 54,645 
								
								2180305881FRAPID CYBER
					 ACQUISITION4,007 4,007 
								
								2190305887FINTELLIGENCE
					 SUPPORT TO INFORMATION WARFARE13,357 13,357 
								
								2200305913FNUDET DETECTION
					 SYSTEM (SPACE)64,965 64,965 
								
								2210305940FSPACE SITUATION
					 AWARENESS OPERATIONS19,586 19,586
					 
								
								2220307141FINFORMATION
					 OPERATIONS TECHNOLOGY INTEGRATION & TOOL DEVELOPMENT0
					 0
								
								2230308699FSHARED EARLY
					 WARNING (SEW)1,175 1,175 
								
								2240401115FC–130 AIRLIFT
					 SQUADRON5,000 5,000 
								
								2250401119FC–5 AIRLIFT
					 SQUADRONS (IF)35,115 35,115 
								
								2260401130FC–17 AIRCRAFT
					 (IF)99,225 99,225 
								
								2270401132FC–130J
					 PROGRAM30,652 30,652 
								
								2280401134FLARGE AIRCRAFT IR
					 COUNTERMEASURES (LAIRCM)7,758 7,758 
								
								2290401139FLIGHT MOBILITY
					 AIRCRAFT (LIMA)100 100 
								
								2300401218FKC–135S0 0
								
								2310401219FKC–10S24,022 24,022 
								
								2320401314FOPERATIONAL
					 SUPPORT AIRLIFT7,471 7,471 
								
								2330401315FC-STOL
					 AIRCRAFT0 0
								
								2340408011FSPECIAL TACTICS /
					 COMBAT CONTROL4,984 4,984 
								
								2350702207FDEPOT MAINTENANCE
					 (NON-IF)1,588 1,588 
								
								2360708012FLOGISTICS SUPPORT
					 ACTIVITIES577 577 
								
								2370708610FLOGISTICS
					 INFORMATION TECHNOLOGY (LOGIT)119,327 119,327 
								
								2380708611FSUPPORT SYSTEMS
					 DEVELOPMENT15,873 15,873 
								
								2390801711FRECRUITING
					 ACTIVITIES0 0
								
								2400804743FOTHER FLIGHT
					 TRAINING349 349 
								
								2410804757FJOINT NATIONAL
					 TRAINING CENTER0 0
								
								2420808716FOTHER PERSONNEL
					 ACTIVITIES117 117 
								
								2430901202FJOINT PERSONNEL
					 RECOVERY AGENCY2,018 2,018 
								
								2440901218FCIVILIAN
					 COMPENSATION PROGRAM1,561 1,561 
								
								2450901220FPERSONNEL
					 ADMINISTRATION7,634 7,634 
								
								2460901226FAIR FORCE STUDIES
					 AND ANALYSIS AGENCY1,175 1,175 
								
								2470901279FFACILITIES
					 OPERATION—ADMINISTRATIVE3,491 3,491 
								
								2480901538FFINANCIAL
					 MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT100,160 100,160
					 
								
								2490902998FMANAGEMENT HQ—ADP
					 SUPPORT (AF)0 0
								
								249A9999999999CLASSIFIED
					 PROGRAMS11,172,183 11,149,583 
								
								 Classified reduction[–4,600]
								
								 Classified reduction[–18,000]
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT15,867,97215,828,872
								
								
								
								249BPRIOR YEAR
					 SAVINGS–78,426
								
								 C–130 AMP
					 cancellation[–6,509]
								
								 MALD II Cancellation[–7,917]
								
								 Global Hawk Block 30
					 cancellation[–64,000]
								
								
								
								TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, AF25,428,04625,274,890
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
								
								BASIC
					 RESEARCH
								
								0010601000BRDTRA
					 BASIC RESEARCH INITIATIVE45,071 45,071 
								
								0020601101EDEFENSE RESEARCH
					 SCIENCES309,051 309,051 
								
								0030601110D8ZBASIC RESEARCH
					 INITIATIVES19,405 19,405 
								
								0040601117EBASIC OPERATIONAL
					 MEDICAL RESEARCH SCIENCE39,676 39,676 
								
								0050601120D8ZNATIONAL DEFENSE
					 EDUCATION PROGRAM87,979 87,979 
								
								0060601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM50,566 50,566
					 
								
								SUBTOTAL, BASIC
					 RESEARCH551,748 551,748
					 
								
								
								
								APPLIED
					 RESEARCH
								
								0070602000D8ZJOINT MUNITIONS
					 TECHNOLOGY20,615 20,615 
								
								0080602115EBIOMEDICAL
					 TECHNOLOGY110,900 110,900 
								
								0090602228D8ZHISTORICALLY
					 BLACK COLLEGES AND UNIVERSITIES (HBCU) SCIENCE0 0
								
								0100602234D8ZLINCOLN
					 LABORATORY RESEARCH PROGRAM36,826 36,826 
								
								0110602250D8ZSYSTEMS 2020
					 APPLIED RESEARCH7,898 7,898 
								
								0120602303EINFORMATION &
					 COMMUNICATIONS TECHNOLOGY392,421 392,421 
								
								0130602304ECOGNITIVE
					 COMPUTING SYSTEMS30,424 30,424 
								
								0140602305EMACHINE
					 INTELLIGENCE0 0
								
								0150602383EBIOLOGICAL
					 WARFARE DEFENSE19,236 19,236 
								
								0160602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM223,269 223,269
					 
								
								0170602663D8ZDATA TO DECISIONS
					 APPLIED RESEARCH13,753 13,753 
								
								0180602668D8ZCYBER SECURITY
					 RESEARCH18,985 18,985 
								
								0190602670D8ZHUMAN, SOCIAL AND
					 CULTURE BEHAVIOR MODELING (HSCB) APPLIED RESEARCH6,771 6,771 
								
								0200602702ETACTICAL
					 TECHNOLOGY233,209 233,209 
								
								0210602715EMATERIALS AND
					 BIOLOGICAL TECHNOLOGY166,067 166,067 
								
								0220602716EELECTRONICS
					 TECHNOLOGY222,416 222,416 
								
								0230602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES172,352
					 172,352 
								
								0241160401BBSPECIAL OPERATIONS TECHNOLOGY DEVELOPMENT28,739 28,739
					 
								
								SUBTOTAL, APPLIED
					 RESEARCH1,703,881 1,703,881 
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT (ATD)
								
								0250603000D8ZJOINT MUNITIONS
					 ADVANCED TECHNOLOGY25,612 25,612 
								
								0260603121D8ZSO/LIC ADVANCED
					 DEVELOPMENT26,324 26,324 
								
								0270603122D8ZCOMBATING
					 TERRORISM TECHNOLOGY SUPPORT77,144 65,844 
								
								 Reduction due to duplication of
					 effort[–11,300]
								
								0280603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND
					 DEFEAT275,022 275,022 
								
								0290603175CBALLISTIC MISSILE
					 DEFENSE TECHNOLOGY79,975 79,975 
								
								0300603200D8ZJOINT ADVANCED
					 CONCEPTS0 0
								
								0310603225D8ZJOINT DOD-DOE
					 MUNITIONS TECHNOLOGY DEVELOPMENT20,032 20,032 
								
								0320603264SAGILE
					 TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY3,892
					 3,892 
								
								0330603274CSPECIAL
					 PROGRAM—MDA TECHNOLOGY36,685 36,685 
								
								0340603286EADVANCED
					 AEROSPACE SYSTEMS174,316 174,316 
								
								0350603287ESPACE PROGRAMS
					 AND TECHNOLOGY159,704 159,704 
								
								0360603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED
					 DEVELOPMENT234,280 234,280 
								
								0370603618D8ZJOINT ELECTRONIC
					 ADVANCED TECHNOLOGY6,983 6,983 
								
								0380603648D8ZJOINT CAPABILITY
					 TECHNOLOGY DEMONSTRATIONS158,263 158,263 
								
								0390603662D8ZNETWORKED
					 COMMUNICATIONS CAPABILITIES25,393 25,393 
								
								0400603663D8ZDATA TO DECISIONS
					 ADVANCED TECHNOLOGY DEVELOPMENT13,754 13,754 
								
								0410603665D8ZBIOMETRICS
					 SCIENCE AND TECHNOLOGY0 0
								
								0420603668D8ZCYBER SECURITY
					 ADVANCED RESEARCH19,935 19,935 
								
								0430603670D8ZHUMAN, SOCIAL AND
					 CULTURE BEHAVIOR MODELING (HSCB) ADVANCED DEVELOPMENT8,235
					 8,235 
								
								0440603680D8ZDEFENSE-WIDE
					 MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM21,966
					 51,966 
								
								 Industrial Base Innovation
					 Fund[30,000]
								
								0450603699D8ZEMERGING
					 CAPABILITIES TECHNOLOGY DEVELOPMENT24,662 24,662
					 
								
								0460603711D8ZJOINT ROBOTICS
					 PROGRAM/AUTONOMOUS SYSTEMS0 0
								
								0470603712SGENERIC LOGISTICS
					 R&D TECHNOLOGY DEMONSTRATIONS24,605 24,605 
								
								0480603713SDEPLOYMENT AND
					 DISTRIBUTION ENTERPRISE TECHNOLOGY30,678 30,678 
								
								0490603716D8ZSTRATEGIC
					 ENVIRONMENTAL RESEARCH PROGRAM65,282 65,282 
								
								0500603720SMICROELECTRONICS
					 TECHNOLOGY DEVELOPMENT AND SUPPORT72,234 69,234 
								
								 DMEA upgrade
					 reduction[–3,000]
								
								0510603727D8ZJOINT WARFIGHTING
					 PROGRAM8,403 8,403 
								
								0520603739EADVANCED
					 ELECTRONICS TECHNOLOGIES111,008 111,008 
								
								0530603755D8ZHIGH PERFORMANCE
					 COMPUTING MODERNIZATION PROGRAM0 0
								
								0540603760ECOMMAND, CONTROL
					 AND COMMUNICATIONS SYSTEMS237,859 237,859 
								
								0550603765ECLASSIFIED DARPA
					 PROGRAMS3,000 3,000 
								
								0560603766ENETWORK-CENTRIC
					 WARFARE TECHNOLOGY236,883 236,883 
								
								0570603767ESENSOR
					 TECHNOLOGY299,438 299,438 
								
								0580603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT12,195
					 12,195 
								
								0590603781D8ZSOFTWARE
					 ENGINEERING INSTITUTE30,036 30,036 
								
								0600603826D8ZQUICK REACTION
					 SPECIAL PROJECTS107,002 107,002 
								
								0610603828D8ZJOINT
					 EXPERIMENTATION0 0
								
								0620603828JJOINT
					 EXPERIMENTATION21,230 21,230 
								
								0630603832D8ZDOD MODELING AND
					 SIMULATION MANAGEMENT OFFICE47,433 47,433 
								
								0640603901CDIRECTED ENERGY
					 RESEARCH46,944 46,944 
								
								0650603902CNEXT GENERATION
					 AEGIS MISSILE224,077 224,077 
								
								0660603941D8ZTEST &
					 EVALUATION SCIENCE & TECHNOLOGY92,602 92,602
					 
								
								0670603942D8ZTECHNOLOGY
					 TRANSFER0 0
								
								0680604055D8ZOPERATIONAL
					 ENERGY CAPABILITY IMPROVEMENT26,244 26,244 
								
								0690303310D8ZCWMD
					 SYSTEMS53,946 53,946 
								
								0701160402BBSPECIAL OPERATIONS ADVANCED TECHNOLOGY DEVELOPMENT45,317
					 45,317 
								
								0711160422BBAVIATION ENGINEERING ANALYSIS861 861 
								
								0721160472BBSOF
					 INFORMATION AND BROADCAST SYSTEMS ADVANCED TECHNOLOGY4,959
					 4,959 
								
								SUBTOTAL, ADVANCED TECHNOLOGY
					 DEVELOPMENT (ATD)3,194,413 3,210,113 
								
								
								
								ADVANCED
					 COMPONENT DEVELOPMENT & PROTOTYPES3,194,413
					 3,210,113 
								
								0730603161D8ZNUCLEAR AND
					 CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P33,234
					 33,234 
								
								0740603527D8ZRETRACT
					 LARCH21,023 21,023 
								
								0750603600D8ZWALKOFF94,624 94,624 
								
								0760603709D8ZJOINT ROBOTICS
					 PROGRAM0 0
								
								0770603714D8ZADVANCED SENSOR
					 APPLICATIONS PROGRAM16,958 18,958
					 
								
								 Reverse cuts to
					 testing[2,000]
								
								0780603851D8ZENVIRONMENTAL
					 SECURITY TECHNICAL CERTIFICATION PROGRAM75,941 75,941
					 
								
								0790603881CBALLISTIC MISSILE
					 DEFENSE TERMINAL DEFENSE SEGMENT316,929 316,929 
								
								0800603882CBALLISTIC MISSILE
					 DEFENSE MIDCOURSE DEFENSE SEGMENT903,172 903,172 
								
								0810603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL179,023
					 179,023 
								
								0820603884CBALLISTIC MISSILE
					 DEFENSE SENSORS347,012 347,012 
								
								0830603888CBALLISTIC MISSILE
					 DEFENSE TEST & TARGETS0 0
								
								0840603890CBMD ENABLING
					 PROGRAMS362,711 362,711 
								
								0850603891CSPECIAL
					 PROGRAMS—MDA272,387 272,387 
								
								0860603892CAEGIS
					 BMD992,407 992,407 
								
								0870603893CSPACE TRACKING
					 & SURVEILLANCE SYSTEM51,313 51,313 
								
								0880603895CBALLISTIC MISSILE
					 DEFENSE SYSTEM SPACE PROGRAMS6,912 6,912 
								
								0890603896CBALLISTIC MISSILE
					 DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT &
					 COMMUNICATION366,552 366,552 
								
								0900603898CBALLISTIC MISSILE
					 DEFENSE JOINT WARFIGHTER SUPPORT55,550 55,550 
								
								0910603904CMISSILE DEFENSE
					 INTEGRATION & OPERATIONS CENTER (MDIOC)63,043 63,043
					 
								
								0920603906CREGARDING
					 TRENCH11,371 11,371 
								
								0930603907CSEA BASED X-BAND
					 RADAR (SBX)9,730 9,730 
								
								0940603913CISRAELI
					 COOPERATIVE PROGRAMS99,836 409,836
					 
								
								 Arrow Weapon System
					 improvements[20,000]
								
								 Arrow–3 interceptor[20,000]
								
								 David's Sling short-range
					 BMD[60,000]
								
								 Iron Dome short-range rocket
					 defense[210,000]
								
								0950603914CBALLISTIC MISSILE
					 DEFENSE TEST454,400 454,400 
								
								0960603915CBALLISTIC MISSILE
					 DEFENSE TARGETS435,747 435,747 
								
								0970603920D8ZHUMANITARIAN
					 DEMINING13,231 13,231 
								
								0980603923D8ZCOALITION
					 WARFARE11,398 11,398 
								
								0990604016D8ZDEPARTMENT OF
					 DEFENSE CORROSION PROGRAM3,283 24,083 
								
								 Increase for requirements
					 shortfall[20,800]
								
								1000604400D8ZDEPARTMENT OF
					 DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT12,368
					 12,368 
								
								1010604670D8ZHUMAN, SOCIAL AND
					 CULTURE BEHAVIOR MODELING (HSCB) RESEARCH AND ENGINEERING5,131
					 5,131 
								
								1020604775D8ZDEFENSE RAPID
					 INNOVATION PROGRAM0 200,000 
								
								 Rapid Innovation
					 Program[200,000]
								
								1030604787D8ZJOINT SYSTEMS
					 INTEGRATION COMMAND (JSIC)0 0
								
								1040604787JJOINT SYSTEMS
					 INTEGRATION3,273 3,273 
								
								1050604828D8ZJOINT FIRES
					 INTEGRATION AND INTEROPERABILITY TEAM0 0
								
								1060604828JJOINT FIRES
					 INTEGRATION AND INTEROPERABILITY TEAM7,364 7,364 
								
								1070604880CLAND-BASED SM–3
					 (LBSM3)276,338 276,338 
								
								1080604881CAEGIS SM–3 BLOCK
					 IIA CO-DEVELOPMENT420,630 420,630 
								
								1090604883CPRECISION
					 TRACKING SPACE SENSOR RDT&E297,375 297,375 
								
								1100604884CAIRBORNE INFRARED
					 (ABIR)0 0
								
								1110604886CADVANCED REMOTE
					 SENSOR TECHNOLOGY (ARST)58,742 58,742 
								
								1120605017D8ZREDUCTION OF
					 TOTAL OWNERSHIP COST0 0
								
								1130303191D8ZJOINT
					 ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,158 3,158 
								
								SUBTOTAL,
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,282,166 6,814,966 
								
								
								
								SYSTEM DEVELOPMENT
					 AND DEMONSTRATION (SDD)
								
								1140604051D8ZDEFENSE
					 ACQUISITION CHALLENGE PROGRAM (DACP)0 0
								
								1150604161D8ZNUCLEAR AND
					 CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD6,817
					 6,817 
								
								1160604165D8ZPROMPT GLOBAL
					 STRIKE CAPABILITY DEVELOPMENT110,383 110,383 
								
								1170604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD311,071
					 311,071 
								
								1180604709D8ZJOINT ROBOTICS
					 PROGRAM—EMD0 0
								
								1190604764KADVANCED IT
					 SERVICES JOINT PROGRAM OFFICE (AITS-JPO)25,787 25,787
					 
								
								1200604771D8ZJOINT TACTICAL
					 INFORMATION DISTRIBUTION SYSTEM (JTIDS)20,688 20,688
					 
								
								1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES5,749
					 5,749 
								
								1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,699 12,699
					 
								
								1230605018BTADEFENSE
					 INTEGRATED MILITARY HUMAN RESOURCES SYSTEM (DIMHRS)0 0
								
								1240605020BTABUSINESS
					 TRANSFORMATION AGENCY R&D ACTIVITIES0 0
								
								1250605021SEHOMELAND PERSONNEL SECURITY INITIATIVE387 387 
								
								1260605022D8ZDEFENSE
					 EXPORTABILITY PROGRAM1,859 1,859 
								
								1270605027D8ZOUSD(C) IT
					 DEVELOPMENT INITIATIVES7,010 7,010 
								
								1280605070SDOD ENTERPRISE
					 SYSTEMS DEVELOPMENT AND DEMONSTRATION133,104 133,104
					 
								
								1290605075D8ZDCMO POLICY AND
					 INTEGRATION25,269 25,269 
								
								1300605140D8ZTRUSTED
					 FOUNDRY0 0
								
								1310605210D8ZDEFENSE-WIDE
					 ELECTRONIC PROCUREMENT CAPABILITIES10,238 10,238
					 
								
								1320303141KGLOBAL COMBAT
					 SUPPORT SYSTEM19,670 19,670 
								
								1330305304D8ZDOD ENTERPRISE
					 ENERGY INFORMATION MANAGEMENT (EEIM)3,556 3,556 
								
								1340807708D8ZWOUNDED ILL AND
					 INJURED SENIOR OVERSIGHT COMMITTEE (WII-SOC) STAFF OFFICE0
					 0
								
								SUBTOTAL,
					 SYSTEM DEVELOPMENT AND DEMONSTRATION (SDD)694,287
					 694,287 
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								1350604774D8ZDEFENSE READINESS
					 REPORTING SYSTEM (DRRS)6,383 6,383 
								
								1360604875D8ZJOINT SYSTEMS
					 ARCHITECTURE DEVELOPMENT3,845 3,845 
								
								1370604940D8ZCENTRAL TEST AND
					 EVALUATION INVESTMENT DEVELOPMENT (CTEIP)144,109 144,109
					 
								
								1380604942D8ZASSESSMENTS AND
					 EVALUATIONS2,419 2,419 
								
								1390604943D8ZTHERMAL
					 VICAR8,214 8,214 
								
								1400605100D8ZJOINT MISSION
					 ENVIRONMENT TEST CAPABILITY (JMETC)19,380 19,380
					 
								
								1410605104D8ZTECHNICAL
					 STUDIES, SUPPORT AND ANALYSIS32,266 32,266 
								
								1420605110D8ZUSD(A&T)--CRITICAL TECHNOLOGY SUPPORT840 840 
								
								1430605117D8ZFOREIGN MATERIEL
					 ACQUISITION AND EXPLOITATION56,012 56,012 
								
								1440605126JJOINT INTEGRATED
					 AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)55,508 55,508
					 
								
								1450605128D8ZCLASSIFIED
					 PROGRAM USD(P)0 0
								
								1460605130D8ZFOREIGN
					 COMPARATIVE TESTING18,174 18,174 
								
								1470605142D8ZSYSTEMS
					 ENGINEERING43,195 43,195 
								
								1480605151D8ZSTUDIES AND
					 ANALYSIS SUPPORT—OSD6,457 6,457 
								
								1490605161D8ZNUCLEAR
					 MATTERS-PHYSICAL SECURITY4,901 4,901 
								
								1500605170D8ZSUPPORT TO
					 NETWORKS AND INFORMATION INTEGRATION6,307 6,307 
								
								1510605200D8ZGENERAL SUPPORT
					 TO USD (INTELLIGENCE)6,601 6,601 
								
								1520605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM92,849 92,849
					 
								
								1530605502BRSMALL BUSINESS INNOVATION RESEARCH0 0
								
								1540605502CSMALL BUSINESS
					 INNOVATIVE RESEARCH—MDA0 0
								
								1550605502D8WSMALL BUSINESS
					 INNOVATIVE RESEARCH0 0
								
								1560605502D8ZSMALL BUSINESS
					 INNOVATIVE RESEARCH0 0
								
								1570605502ESMALL BUSINESS
					 INNOVATIVE RESEARCH0 0
								
								1580605502SSMALL BUSINESS
					 INNOVATIVE RESEARCH0 0
								
								1590605790D8ZSMALL BUSINESS
					 INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER (S1,857
					 1,857 
								
								1600605798D8ZDEFENSE
					 TECHNOLOGY ANALYSIS12,056 12,056 
								
								1610605799D8ZEMERGING
					 CAPABILITIES0 0
								
								1620605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)55,454
					 55,454 
								
								1630605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND
					 EVALUATION16,364 16,364 
								
								1640605804D8ZDEVELOPMENT TEST
					 AND EVALUATION15,110 20,110 
								
								 DT&E increase[5,000]
								
								1650605897EDARPA AGENCY
					 RELOCATION0 0
								
								1660605898EMANAGEMENT
					 HQ—R&D69,767 69,767 
								
								1670606100D8ZBUDGET AND
					 PROGRAM ASSESSMENTS4,454 4,454 
								
								1680606301D8ZAVIATION SAFETY
					 TECHNOLOGIES0 0
								
								1690203345D8ZDEFENSE
					 OPERATIONS SECURITY INITIATIVE (DOSI)2,637 2,637 
								
								1700204571JJOINT STAFF
					 ANALYTICAL SUPPORT0 0
								
								1730303166D8ZSUPPORT TO
					 INFORMATION OPERATIONS (IO) CAPABILITIES0 0
								
								1740303166JSUPPORT TO
					 INFORMATION OPERATIONS (IO) CAPABILITIES8,238 8,238 
								
								1750303169D8ZINFORMATION
					 TECHNOLOGY RAPID ACQUISITION0 0
								
								1760305103ECYBER SECURITY
					 INITIATIVE1,801 1,801 
								
								1770305193D8ZINTELLIGENCE
					 SUPPORT TO INFORMATION OPERATIONS (IO)16,041 16,041
					 
								
								1790305400D8ZWARFIGHTING AND
					 INTELLIGENCE-RELATED SUPPORT0 0
								
								1800804767D8ZCOCOM EXERCISE
					 ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)77,475 77,475
					 
								
								1810901585CPENTAGON
					 RESERVATION0 0
								
								1820901598CMANAGEMENT
					 HQ—MDA34,855 34,855 
								
								1830901598D8WMANAGEMENT
					 HEADQUARTERS WHS104 104 
								
								1840909999D8ZFINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS0 0
								
								184A9999999999CLASSIFIED
					 PROGRAMS64,255 64,255 
								
								SUBTOTAL, RDT&E MANAGEMENT
					 SUPPORT887,928 892,928
					 
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1850604130VENTERPRISE
					 SECURITY SYSTEM (ESS)8,866 8,866 
								
								1860605127TREGIONAL
					 INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION
					 MGMT3,238 3,238 
								
								1870605147TOVERSEAS
					 HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)288
					 288 
								
								1880607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS
					 DEVELOPMENT)14,745 14,745 
								
								1890607828D8ZJOINT INTEGRATION
					 AND INTEROPERABILITY0 0
								
								1900607828JJOINT INTEGRATION
					 AND INTEROPERABILITY5,013 5,013 
								
								1910208043JPLANNING AND
					 DECISION AID SYSTEM (PDAS)3,922 3,922 
								
								1920208045KC4I
					 INTEROPERABILITY72,574 72,574 
								
								1940301144KJOINT/ALLIED
					 COALITION INFORMATION SHARING6,214 6,214 
								
								2010302016KNATIONAL MILITARY
					 COMMAND SYSTEM-WIDE SUPPORT499 499 
								
								2020302019KDEFENSE INFO
					 INFRASTRUCTURE ENGINEERING AND INTEGRATION14,498 14,498
					 
								
								2030303126KLONG-HAUL
					 COMMUNICATIONS—DCS26,164 26,164 
								
								2040303131KMINIMUM ESSENTIAL
					 EMERGENCY COMMUNICATIONS NETWORK (MEECN)12,931 12,931
					 
								
								2050303135GPUBLIC KEY
					 INFRASTRUCTURE (PKI)6,296 6,296 
								
								2060303136GKEY MANAGEMENT
					 INFRASTRUCTURE (KMI)30,948 30,948
					 
								
								2070303140D8ZINFORMATION
					 SYSTEMS SECURITY PROGRAM11,780 11,780 
								
								2080303140GINFORMATION
					 SYSTEMS SECURITY PROGRAM191,452 191,452 
								
								2090303140KINFORMATION
					 SYSTEMS SECURITY PROGRAM0 0
								
								2100303149JC4I FOR THE
					 WARRIOR0 0
								
								2110303150KGLOBAL COMMAND
					 AND CONTROL SYSTEM36,575 36,575 
								
								2120303153KDEFENSE SPECTRUM
					 ORGANIZATION24,278 24,278 
								
								2130303170KNET-CENTRIC
					 ENTERPRISE SERVICES (NCES)2,924 2,924 
								
								2140303260D8ZDEFENSE MILITARY
					 DECEPTION PROGRAM OFFICE (DMDPO)1,294 1,294 
								
								2150303610KTELEPORT
					 PROGRAM6,050 6,050 
								
								2170304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES17,058 17,058
					 
								
								2200305103D8ZCYBER SECURITY
					 INITIATIVE0 0
								
								2220305103KCYBER SECURITY
					 INITIATIVE4,189 4,189 
								
								2230305125D8ZCRITICAL
					 INFRASTRUCTURE PROTECTION (CIP)10,462 10,462 
								
								2270305186D8ZPOLICY R&D
					 PROGRAMS6,360 6,360 
								
								2290305199D8ZNET
					 CENTRICITY21,190 21,190 
								
								2320305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS7,114 7,714 
								
								 USSOCOM UFR[600]
								
								2350305208KDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS3,247 3,247 
								
								2370305219BBMQ–1
					 PREDATOR A UAV1,355 1,355 
								
								2390305231BBMQ–8
					 UAV0 0
								
								2400305387D8ZHOMELAND DEFENSE
					 TECHNOLOGY TRANSFER PROGRAM2,303 2,303 
								
								2410305600D8ZINTERNATIONAL
					 INTELLIGENCE TECHNOLOGY AND ARCHITECTURES1,478 1,478 
								
								2490708011SINDUSTRIAL
					 PREPAREDNESS27,044 27,044 
								
								2500708012SLOGISTICS SUPPORT
					 ACTIVITIES4,711 4,711 
								
								2510902298JMANAGEMENT
					 HQ—OJCS4,100 4,100 
								
								2521001018D8ZNATO
					 AGS0 0
								
								2531105219BBMQ–9
					 UAV3,002 3,002 
								
								2541105232BBRQ–11 UAV0 0
								
								2551105233BBRQ–7
					 UAV0 0
								
								2561160279BBSMALL BUSINESS INNOVATIVE RESEARCH/SMALL BUS TECH TRANSFER PILOT
					 PROG0 0
								
								2571160403BBSPECIAL OPERATIONS AVIATION SYSTEMS ADVANCED
					 DEVELOPMENT97,267 97,267 
								
								2581160404BBSPECIAL OPERATIONS TACTICAL SYSTEMS DEVELOPMENT821
					 821 
								
								2591160405BBSPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT25,935
					 25,935 
								
								2601160408BBSOF
					 OPERATIONAL ENHANCEMENTS51,700 51,700 
								
								2611160421BBSPECIAL OPERATIONS CV–22 DEVELOPMENT1,822 1,822 
								
								2621160427BBMISSION TRAINING AND PREPARATION SYSTEMS (MTPS)10,131
					 10,131 
								
								2631160429BBAC/MC–130J19,647 19,647 
								
								2641160474BBSOF
					 COMMUNICATIONS EQUIPMENT AND ELECTRONICS SYSTEMS2,225 2,225 
								
								2651160476BBSOF
					 TACTICAL RADIO SYSTEMS3,036 3,036 
								
								2661160477BBSOF
					 WEAPONS SYSTEMS1,511 1,511 
								
								2671160478BBSOF
					 SOLDIER PROTECTION AND SURVIVAL SYSTEMS4,263 4,263 
								
								2681160479BBSOF
					 VISUAL AUGMENTATION, LASERS AND SENSOR SYSTEMS4,448 4,448 
								
								2691160480BBSOF
					 TACTICAL VEHICLES11,325 11,325 
								
								2701160481BBSOF
					 MUNITIONS1,515 1,515 
								
								2711160482BBSOF
					 ROTARY WING AVIATION24,430 24,430
					 
								
								2721160483BBSOF
					 UNDERWATER SYSTEMS26,405 34,405 
								
								 Transfer from PDW Line 64 at
					 USSOCOM request[8,000]
								
								2731160484BBSOF
					 SURFACE CRAFT8,573 8,573 
								
								2741160488BBSOF
					 MILITARY INFORMATION SUPPORT OPERATIONS0 0
								
								2751160489BBSOF
					 GLOBAL VIDEO SURVEILLANCE ACTIVITIES7,620 7,620 
								
								2761160490BBSOF
					 OPERATIONAL ENHANCEMENTS INTELLIGENCE16,386 16,386
					 
								
								276A9999999999CLASSIFIED
					 PROGRAMS3,754,516 3,754,516 
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT4,667,738 4,676,338 
								
								
								
								UNDISTRIBUTED
								
								UNDISTRIBUTED–100,000
								
								 DARPA undistributed
					 reduction[–75,000]
								
								 DARPA classified programs
					 reduction[–25,000]
								
								
								
								TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, DW17,982,16118,444,261
								
								
								
								OPERATIONAL TEST
					 & EVAL, DEFENSE
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								0010605118OTEOPERATIONAL TEST
					 AND EVALUATION72,501 76,501 
								
								 NCR transition[4,000]
								
								0020605131OTELIVE FIRE TEST
					 AND EVALUATION49,201 49,201 
								
								0030605814OTEOPERATIONAL TEST
					 ACTIVITIES AND ANALYSES63,566 63,566 
								
								TOTAL, OPERATIONAL TEST & EVAL,
					 DEFENSE185,268 189,268
					 
								
								
								
								TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL69,407,767 69,286,218
					 
								
							
						
					
				4202.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
			 FOR OVERSEAS CONTINGENCY OPERATIONS
					
						
							
								SEC. 4202. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY
					 OPERATIONS(In Thousands of Dollars)
								
								LineProgramElementItemFY 2013
					 RequestSenate Authorized
								
							
							
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0600603747ASOLDIER SUPPORT
					 AND SURVIVABILITY19,860 19,860 
								
								SUBTOTAL,
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES19,860
					 19,860 
								
								TOTAL,
					 RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY19,860
					 19,860 
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0560603654NJOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT4,600 4,600 
								
								SUBTOTAL,
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,600
					 4,600 
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								1310604771NMEDICAL
					 DEVELOPMENT2,173 2,173 
								
								SUBTOTAL,
					 SYSTEM DEVELOPMENT & DEMONSTRATION2,173
					 2,173 
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								1600605866NNAVY SPACE AND
					 ELECTRONIC WARFARE (SEW) SUPPORT5,200 5,200 
								
								SUBTOTAL, RDT&E MANAGEMENT
					 SUPPORT5,200 5,200
					 
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1950206624MMARINE CORPS
					 COMBAT SERVICES SUPPORT6,762 6,762 
								
								2210305233NRQ–7
					 UAV7,600 7,600 
								
								230A9999999999CLASSIFIED
					 PROGRAMS33,784 33,784 
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT48,146 48,146
					 
								
								TOTAL,
					 RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY60,119
					 60,119 
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AF
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								249A9999999999CLASSIFIED
					 PROGRAMS53,150 53,150 
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT53,150 53,150
					 
								
								TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, AF53,150 53,150
					 
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								2390305231BBMQ–8
					 UAV5,000 5,000 
								
								276A9999999999CLASSIFIED
					 PROGRAMS107,387 107,387 
								
								SUBTOTAL, OPERATIONAL SYSTEMS
					 DEVELOPMENT112,387 112,387
					 
								
								TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, DW112,387 112,387
					 
								
								
								
								TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL245,516 245,516
					 
								
							
						
					
				 XLIIIOPERATION AND MAINTENANCE
				4301.OPERATION AND MAINTENANCE
					
						
							
								SEC. 4301. OPERATION AND
					 MAINTENANCE(In Thousands of Dollars)
								
								LineItemFY
					 2013 RequestSenate
					 Authorized
								
							
							
								OPERATION & MAINTENANCE,
					 ARMY
								
								OPERATING FORCES
								
								010MANEUVER UNITS1,223,0871,223,087
								
								020MODULAR SUPPORT BRIGADES80,57480,574
								
								030ECHELONS ABOVE BRIGADE723,039723,039
								
								040THEATER LEVEL ASSETS706,974706,974
								
								050LAND FORCES OPERATIONS SUPPORT1,226,6501,226,650
								
								060AVIATION ASSETS1,319,8321,319,832
								
								070FORCE READINESS OPERATIONS SUPPORT3,447,1743,447,174
								
								080LAND FORCES SYSTEMS READINESS454,774454,774
								
								090LAND FORCES DEPOT MAINTENANCE1,762,7571,762,757
								
								100BASE OPERATIONS SUPPORT7,401,6137,401,613
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION3,041,0743,041,074
								
								120MANAGEMENT AND OPERATIONAL HQ'S410,171410,171
								
								130COMBATANT COMMANDERS CORE OPERATIONS177,819177,819
								
								140ADDITIONAL ACTIVITIES00
								
								150COMMANDERS EMERGENCY RESPONSE PROGRAM00
								
								160RESET00
								
								170COMBATANT COMMANDERS ANCILLARY MISSIONS461,333461,333
								
								SUBTOTAL, OPERATING FORCES22,436,87122,436,871
								
								
								
								MOBILIZATION
								
								180STRATEGIC MOBILITY405,496405,496
								
								190ARMY PREPOSITIONING STOCKS195,349195,349
								
								200INDUSTRIAL PREPAREDNESS6,3796,379
								
								SUBTOTAL, MOBILIZATION607,224607,224
								
								
								
								TRAINING AND
					 RECRUITING
								
								210OFFICER ACQUISITION112,866112,866
								
								220RECRUIT TRAINING73,26573,265
								
								230ONE STATION UNIT TRAINING51,22751,227
								
								240SENIOR RESERVE OFFICERS TRAINING CORPS443,306443,306
								
								250SPECIALIZED SKILL TRAINING1,099,5561,099,556
								
								260FLIGHT TRAINING1,130,6271,130,627
								
								270PROFESSIONAL DEVELOPMENT EDUCATION191,683191,683
								
								280TRAINING SUPPORT652,095652,095
								
								290RECRUITING AND ADVERTISING507,510507,510
								
								300EXAMINING156,964156,964
								
								310OFF-DUTY AND VOLUNTARY EDUCATION244,343244,343
								
								320CIVILIAN EDUCATION AND TRAINING212,477212,477
								
								330JUNIOR ROTC182,691182,691
								
								SUBTOTAL, TRAINING AND RECRUITING5,058,6105,058,610
								
								
								
								ADMIN & SRVWIDE
					 ACTIVITIES
								
								350SERVICEWIDE TRANSPORTATION601,331601,331
								
								360CENTRAL SUPPLY ACTIVITIES741,324741,324
								
								370LOGISTIC SUPPORT ACTIVITIES610,136610,136
								
								380AMMUNITION MANAGEMENT478,707478,707
								
								390ADMINISTRATION556,307539,107
								
								 GFEBS realignment per Army
					 request[–17,200]
								
								400SERVICEWIDE COMMUNICATIONS1,547,9251,547,925
								
								410MANPOWER MANAGEMENT362,205362,205
								
								420OTHER PERSONNEL SUPPORT220,754220,754
								
								430OTHER SERVICE SUPPORT1,153,5561,145,456
								
								 Decrease for ahead of need
					 request[–8,100]
								
								440ARMY CLAIMS ACTIVITIES250,970250,970
								
								450REAL ESTATE MANAGEMENT222,351222,351
								
								460BASE OPERATIONS SUPPORT222,379222,379
								
								470SUPPORT OF NATO OPERATIONS459,710459,710
								
								480MISC. SUPPORT OF OTHER NATIONS25,63725,637
								
								490CLASSIFIED PROGRAMS1,052,5951,052,595
								
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES8,505,8878,480,587
								
								
								
								UNDISTRIBUTED
								
								UNDISTRIBUTED–120,000
								
								 Unobligated balances[–120,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARMY36,608,59236,463,292
								
								
								
								OPERATION & MAINTENANCE,
					 NAVY
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS4,918,1444,918,144
								
								020FLEET AIR TRAINING1,886,8251,886,825
								
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES44,03244,032
								
								040AIR OPERATIONS AND SAFETY SUPPORT101,565101,565
								
								050AIR SYSTEMS SUPPORT374,827374,827
								
								060AIRCRAFT DEPOT MAINTENANCE960,802960,802
								
								070AIRCRAFT DEPOT OPERATIONS SUPPORT37,54537,545
								
								080AVIATION LOGISTICS328,805328,805
								
								090MISSION AND OTHER SHIP OPERATIONS4,686,5354,686,535
								
								100SHIP OPERATIONS SUPPORT & TRAINING769,204769,204
								
								110SHIP DEPOT MAINTENANCE5,089,9815,089,981
								
								120SHIP DEPOT OPERATIONS SUPPORT1,315,3661,315,366
								
								130COMBAT COMMUNICATIONS619,909619,909
								
								140ELECTRONIC WARFARE92,36492,364
								
								150SPACE SYSTEMS AND SURVEILLANCE174,437174,437
								
								160WARFARE TACTICS441,035441,035
								
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY333,554333,554
								
								180COMBAT SUPPORT FORCES910,087910,087
								
								190EQUIPMENT MAINTENANCE167,158167,158
								
								200DEPOT OPERATIONS SUPPORT4,1834,183
								
								210COMBATANT COMMANDERS CORE OPERATIONS95,52895,528
								
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT204,569204,569
								
								230CRUISE MISSILE111,884111,884
								
								240FLEET BALLISTIC MISSILE1,181,0381,181,038
								
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT87,60687,606
								
								260WEAPONS MAINTENANCE519,583519,583
								
								270OTHER WEAPON SYSTEMS SUPPORT300,435300,435
								
								280ENTERPRISE INFORMATION1,077,9241,077,924
								
								290SUSTAINMENT, RESTORATION AND MODERNIZATION2,101,2792,101,279
								
								300BASE OPERATING SUPPORT4,822,0934,822,093
								
								SUBTOTAL, OPERATING FORCES33,758,29733,758,297
								
								
								
								MOBILIZATION
								
								310SHIP PREPOSITIONING AND SURGE334,659334,659
								
								320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,5626,562
								
								330SHIP ACTIVATIONS/INACTIVATIONS1,066,3291,066,329
								
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS83,90183,901
								
								350INDUSTRIAL READINESS2,6952,695
								
								360COAST GUARD SUPPORT23,50223,502
								
								SUBTOTAL, MOBILIZATION1,517,6481,517,648
								
								
								
								TRAINING AND
					 RECRUITING
								
								370OFFICER ACQUISITION147,807147,807
								
								380RECRUIT TRAINING10,47310,473
								
								390RESERVE OFFICERS TRAINING CORPS139,220139,220
								
								400SPECIALIZED SKILL TRAINING582,177582,177
								
								410FLIGHT TRAINING5,4565,456
								
								420PROFESSIONAL DEVELOPMENT EDUCATION170,746170,746
								
								430TRAINING SUPPORT153,403153,403
								
								440RECRUITING AND ADVERTISING241,329241,329
								
								450OFF-DUTY AND VOLUNTARY EDUCATION108,226108,226
								
								460CIVILIAN EDUCATION AND TRAINING105,776105,776
								
								470JUNIOR ROTC51,81751,817
								
								SUBTOTAL, TRAINING AND RECRUITING1,716,4301,716,430
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								480ADMINISTRATION797,177797,177
								
								490EXTERNAL RELATIONS12,87212,872
								
								500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT120,181120,181
								
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT235,753235,753
								
								520OTHER PERSONNEL SUPPORT263,060263,060
								
								530SERVICEWIDE COMMUNICATIONS363,213363,213
								
								540MEDICAL ACTIVITIES00
								
								550SERVICEWIDE TRANSPORTATION182,343182,343
								
								560ENVIRONMENTAL PROGRAMS00
								
								570PLANNING, ENGINEERING AND DESIGN282,464282,464
								
								580ACQUISITION AND PROGRAM MANAGEMENT1,092,1231,092,123
								
								590HULL, MECHANICAL AND ELECTRICAL SUPPORT53,56053,560
								
								600COMBAT/WEAPONS SYSTEMS25,29925,299
								
								610SPACE AND ELECTRONIC WARFARE SYSTEMS64,41864,418
								
								620NAVAL INVESTIGATIVE SERVICE580,042580,042
								
								680INTERNATIONAL HEADQUARTERS AND AGENCIES4,9844,984
								
								690CANCELLED ACCOUNT ADJUSTMENTS00
								
								700JUDGEMENT FUND00
								
								710CLASSIFIED PROGRAMS537,079537,079
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES4,614,5684,614,568
								
								
								
								UNDISTRIBUTED
								
								UNDISTRIBUTED–23,000
								
								 Unobligated balances[–23,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, NAVY41,606,94341,583,943
								
								
								
								OPERATION & MAINTENANCE, MARINE
					 CORPS
								
								OPERATING FORCES
								
								010OPERATIONAL FORCES788,055788,055
								
								020FIELD LOGISTICS762,614762,614
								
								030DEPOT MAINTENANCE168,447168,447
								
								040MARITIME PREPOSITIONING100,374100,374
								
								050SUSTAINMENT, RESTORATION & MODERNIZATION825,039825,039
								
								060BASE OPERATING SUPPORT2,188,8832,188,883
								
								SUBTOTAL, OPERATING FORCES4,833,4124,833,412
								
								
								
								TRAINING AND
					 RECRUITING
								
								070RECRUIT TRAINING18,25118,251
								
								080OFFICER ACQUISITION869869
								
								090SPECIALIZED SKILL TRAINING80,91480,914
								
								100PROFESSIONAL DEVELOPMENT EDUCATION42,74442,744
								
								110TRAINING SUPPORT292,150292,150
								
								120RECRUITING AND ADVERTISING168,609168,609
								
								130OFF-DUTY AND VOLUNTARY EDUCATION56,86556,865
								
								140JUNIOR ROTC19,91219,912
								
								SUBTOTAL, TRAINING AND RECRUITING680,314680,314
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								150SERVICEWIDE TRANSPORTATION39,96239,962
								
								170ACQUISITION AND PROGRAM MANAGEMENT83,40483,404
								
								180CANCELLED ACCOUNT ADJUSTMENT00
								
								190CLASSIFIED PROGRAMS346,071346,071
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES469,437469,437
								
								
								
								TOTAL, OPERATION & MAINTENANCE, MARINE
					 CORPS5,983,1635,983,163
								
								
								
								OPERATION & MAINTENANCE, AIR
					 FORCE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES2,973,1412,973,141
								
								020COMBAT ENHANCEMENT FORCES1,611,0321,611,032
								
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,472,8061,472,806
								
								040DEPOT MAINTENANCE5,545,4705,545,470
								
								050FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION1,353,9871,353,987
								
								060BASE SUPPORT2,595,0322,595,032
								
								070GLOBAL C3I AND EARLY WARNING957,040957,040
								
								080OTHER COMBAT OPS SPT PROGRAMS916,200916,200
								
								090JCS EXERCISES00
								
								100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES733,716733,716
								
								110LAUNCH FACILITIES314,490314,490
								
								120SPACE CONTROL SYSTEMS488,762488,762
								
								130COMBATANT COMMANDERS DIRECT MISSION SUPPORT862,979862,979
								
								140COMBATANT COMMANDERS CORE OPERATIONS222,429222,429
								
								SUBTOTAL, OPERATING FORCES20,047,08420,047,084
								
								
								
								MOBILIZATION
								
								150AIRLIFT OPERATIONS1,785,3791,785,379
								
								160MOBILIZATION PREPAREDNESS154,049154,049
								
								170DEPOT MAINTENANCE1,477,3961,477,396
								
								180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION309,699309,699
								
								190BASE SUPPORT707,574707,574
								
								SUBTOTAL, MOBILIZATION4,434,0974,434,097
								
								
								
								TRAINING AND
					 RECRUITING
								
								200OFFICER ACQUISITION115,427115,427
								
								210RECRUIT TRAINING17,61917,619
								
								220RESERVE OFFICERS TRAINING CORPS (ROTC)92,94992,949
								
								230FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION336,433336,433
								
								240BASE SUPPORT842,441842,441
								
								250SPECIALIZED SKILL TRAINING482,634482,634
								
								260FLIGHT TRAINING750,609750,609
								
								270PROFESSIONAL DEVELOPMENT EDUCATION235,114235,114
								
								280TRAINING SUPPORT101,231101,231
								
								290DEPOT MAINTENANCE233,330233,330
								
								300JUDGEMENT FUND00
								
								310RECRUITING AND ADVERTISING130,217130,217
								
								320EXAMINING2,7382,738
								
								330OFF-DUTY AND VOLUNTARY EDUCATION155,170155,170
								
								340CIVILIAN EDUCATION AND TRAINING175,147175,147
								
								350JUNIOR ROTC74,80974,809
								
								SUBTOTAL, TRAINING AND RECRUITING3,745,8683,745,868
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								360LOGISTICS OPERATIONS1,029,7341,029,734
								
								370TECHNICAL SUPPORT ACTIVITIES913,843913,843
								
								390FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION303,610303,610
								
								400BASE SUPPORT1,266,8001,266,800
								
								410ADMINISTRATION587,654587,654
								
								420SERVICEWIDE COMMUNICATIONS667,910667,910
								
								430OTHER SERVICEWIDE ACTIVITIES1,094,5091,094,509
								
								440CIVIL AIR PATROL23,90423,904
								
								450JUDGEMENT FUND REIMBURSEMENT00
								
								470INTERNATIONAL SUPPORT81,30781,307
								
								480CLASSIFIED PROGRAMS1,239,0401,239,040
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES7,208,3117,208,311
								
								
								
								UNDISTRIBUTED
								
								UNDISTRIBUTED–32,000
								
								 Unobligated balances[–32,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, AIR
					 FORCE35,435,36035,403,360
								
								
								
								OPERATION & MAINTENANCE,
					 DEFENSE-WIDE
								
								OPERATING FORCES
								
								010JOINT CHIEFS OF STAFF485,708485,708
								
								020SPECIAL OPERATIONS COMMAND05,107,501
								
								 Transfer from Line 025[5,091,001]
								
								 USSOCOM UFR[16,500]
								
								025CLASSIFIED PROGRAMS5,091,0010
								
								 Transfer to Line 020[–5,091,001]
								
								SUBTOTAL, OPERATING FORCES5,576,7095,593,209
								
								
								
								TRAINING AND
					 RECRUITING
								
								030DEFENSE ACQUISITION UNIVERSITY147,210147,210
								
								040NATIONAL DEFENSE UNIVERSITY84,99984,999
								
								SUBTOTAL, TRAINING AND RECRUITING232,209232,209
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								050CIVIL MILITARY PROGRAMS161,294161,294
								
								070DEFENSE BUSINESS TRANSFORMATION AGENCY00
								
								080DEFENSE CONTRACT AUDIT AGENCY573,973573,973
								
								090DEFENSE CONTRACT MANAGEMENT AGENCY1,293,1961,293,196
								
								100DEFENSE FINANCE AND ACCOUNTING SERVICE17,51317,513
								
								110DEFENSE HUMAN RESOURCES ACTIVITY676,186676,186
								
								120DEFENSE INFORMATION SYSTEMS AGENCY1,346,8471,346,847
								
								140DEFENSE LEGAL SERVICES AGENCY35,13735,137
								
								150DEFENSE LOGISTICS AGENCY431,893431,893
								
								160DEFENSE MEDIA ACTIVITY224,013224,013
								
								170DEFENSE POW/MIA OFFICE21,96421,964
								
								180DEFENSE SECURITY COOPERATION AGENCY557,917540,317
								
								 Program decrease—Defense Security
					 Assessment[–2,600]
								
								 Program decrease—Global Train and
					 Equip[–15,000]
								
								190DEFENSE SECURITY SERVICE506,662
								
								 Transfer from Line 280[506,662]
								
								200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,31935,319
								
								210DEFENSE THREAT REDUCTION AGENCY443,382
								
								 Transfer from Line 280[443,382]
								
								220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,744,9712,744,971
								
								230MISSILE DEFENSE AGENCY259,975259,975
								
								250OFFICE OF ECONOMIC ADJUSTMENT253,437114,037
								
								 Decrease for ahead of need
					 request[–139,400]
								
								260OFFICE OF THE SECRETARY OF DEFENSE2,095,3622,095,362
								
								270WASHINGTON HEADQUARTERS SERVICE521,297521,297
								
								280CLASSIFIED PROGRAMS14,933,80114,158,757
								
								 Transfer to Line 190[–506,662]
								
								 Transfer to Line 210[–443,382]
								
								 Commercial imagery service level
					 agreement[125,000]
								
								 Additional ISR Support to Operation
					 Observant Compass[50,000]
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES26,184,09526,202,095
								
								
								
								UNDISTRIBUTED
								
								UNDISTRIBUTED5,000
								
								 Unobligated balances[–25,000]
								
								 Impact aid for schools with military
					 dependent students[25,000]
								
								 Impact aid for children with severe
					 disabilities[5,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE,
					 DEFENSE-WIDE31,993,01332,032,513
								
								
								
								OPERATION & MAINTENANCE, ARMY
					 RES
								
								OPERATING FORCES
								
								010MANEUVER UNITS1,3911,391
								
								020MODULAR SUPPORT BRIGADES20,88920,889
								
								030ECHELONS ABOVE BRIGADE592,724592,724
								
								040THEATER LEVEL ASSETS114,983114,983
								
								050LAND FORCES OPERATIONS SUPPORT633,091633,091
								
								060AVIATION ASSETS76,82376,823
								
								070FORCE READINESS OPERATIONS SUPPORT481,997481,997
								
								080LAND FORCES SYSTEMS READINESS70,11870,118
								
								090LAND FORCES DEPOT MAINTENANCE141,205141,205
								
								100BASE OPERATIONS SUPPORT561,878561,878
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION287,399287,399
								
								120MANAGEMENT AND OPERATIONAL HQ'S52,43152,431
								
								130ADDITIONAL ACTIVITIES00
								
								SUBTOTAL, OPERATING FORCES3,034,9293,034,929
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								140SERVICEWIDE TRANSPORTATION12,99512,995
								
								150ADMINISTRATION32,43232,432
								
								160SERVICEWIDE COMMUNICATIONS4,8954,895
								
								170MANPOWER MANAGEMENT16,07416,074
								
								180RECRUITING AND ADVERTISING60,68360,683
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES127,079127,079
								
								TOTAL, OPERATION & MAINTENANCE, ARMY
					 RES3,162,0083,162,008
								
								
								
								OPERATION & MAINTENANCE, NAVY
					 RES
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS616,776616,776
								
								020INTERMEDIATE MAINTENANCE15,07615,076
								
								030AIR OPERATIONS AND SAFETY SUPPORT1,4791,479
								
								040AIRCRAFT DEPOT MAINTENANCE107,251107,251
								
								050AIRCRAFT DEPOT OPERATIONS SUPPORT355355
								
								060MISSION AND OTHER SHIP OPERATIONS82,18682,186
								
								070SHIP OPERATIONS SUPPORT & TRAINING589589
								
								080SHIP DEPOT MAINTENANCE48,59348,593
								
								090COMBAT COMMUNICATIONS15,27415,274
								
								100COMBAT SUPPORT FORCES124,917124,917
								
								110WEAPONS MAINTENANCE1,9781,978
								
								120ENTERPRISE INFORMATION43,69943,699
								
								130SUSTAINMENT, RESTORATION AND MODERNIZATION60,64660,646
								
								140BASE OPERATING SUPPORT105,227105,227
								
								SUBTOTAL, OPERATING FORCES1,224,0461,224,046
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								150ADMINISTRATION3,1173,117
								
								160MILITARY MANPOWER AND PERSONNEL MANAGEMENT14,33714,337
								
								170SERVICEWIDE COMMUNICATIONS2,3922,392
								
								180ACQUISITION AND PROGRAM MANAGEMENT3,0903,090
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES22,93622,936
								
								TOTAL, OPERATION & MAINTENANCE, NAVY
					 RES1,246,9821,246,982
								
								
								
								OPERATION & MAINTENANCE, MC
					 RESERVE
								
								OPERATING FORCES
								
								010OPERATING FORCES89,69089,690
								
								020DEPOT MAINTENANCE16,73516,735
								
								030SUSTAINMENT, RESTORATION AND MODERNIZATION37,91337,913
								
								040BASE OPERATING SUPPORT103,746103,746
								
								SUBTOTAL, OPERATING FORCES248,084248,084
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								050SERVICEWIDE TRANSPORTATION873873
								
								060ADMINISTRATION14,33014,330
								
								070RECRUITING AND ADVERTISING8,9988,998
								
								080CANCELLED ACCOUNT ADJUSTMENT00
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES24,20124,201
								
								TOTAL, OPERATION & MAINTENANCE, MC
					 RESERVE272,285272,285
								
								
								
								OPERATION & MAINTENANCE, AF
					 RESERVE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES2,089,3262,089,326
								
								020MISSION SUPPORT OPERATIONS112,992112,992
								
								030DEPOT MAINTENANCE406,101406,101
								
								040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION71,56471,564
								
								050BASE SUPPORT364,862364,862
								
								SUBTOTAL, OPERATING FORCES3,044,8453,044,845
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								060ADMINISTRATION78,82478,824
								
								070RECRUITING AND ADVERTISING16,02016,020
								
								080MILITARY MANPOWER AND PERS MGMT (ARPC)19,49619,496
								
								090OTHER PERS SUPPORT (DISABILITY COMP)6,4896,489
								
								100AUDIOVISUAL808808
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES121,637121,637
								
								TOTAL, OPERATION & MAINTENANCE, AF
					 RESERVE3,166,4823,166,482
								
								
								
								OPERATION & MAINTENANCE,
					 ARNG
								
								OPERATING FORCES
								
								010MANEUVER UNITS680,206680,206
								
								020MODULAR SUPPORT BRIGADES186,408186,408
								
								030ECHELONS ABOVE BRIGADE865,628865,628
								
								040THEATER LEVEL ASSETS112,651112,651
								
								050LAND FORCES OPERATIONS SUPPORT36,09136,091
								
								060AVIATION ASSETS907,011907,011
								
								070FORCE READINESS OPERATIONS SUPPORT751,606751,606
								
								080LAND FORCES SYSTEMS READINESS60,04360,043
								
								090LAND FORCES DEPOT MAINTENANCE411,940411,940
								
								100BASE OPERATIONS SUPPORT995,423995,423
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION688,189688,189
								
								120MANAGEMENT AND OPERATIONAL HQ'S953,716953,716
								
								SUBTOTAL, OPERATING FORCES6,648,9126,648,912
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								130SERVICEWIDE TRANSPORTATION11,80611,806
								
								140REAL ESTATE MANAGEMENT1,6561,656
								
								150ADMINISTRATION89,35889,358
								
								160SERVICEWIDE COMMUNICATIONS39,51339,513
								
								170MANPOWER MANAGEMENT7,2247,224
								
								180RECRUITING AND ADVERTISING310,143310,143
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES459,700459,700
								
								TOTAL, OPERATION & MAINTENANCE, ARNG7,108,6127,108,612
								
								
								
								OPERATION & MAINTENANCE,
					 ANG
								
								OPERATING FORCES
								
								010AIRCRAFT OPERATIONS3,559,8243,559,824
								
								020MISSION SUPPORT OPERATIONS721,225721,225
								
								030DEPOT MAINTENANCE774,875774,875
								
								040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION270,709270,709
								
								050BASE SUPPORT624,443624,443
								
								SUBTOTAL, OPERATING FORCES5,951,0765,951,076
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								060ADMINISTRATION32,35832,358
								
								070RECRUITING AND ADVERTISING32,02132,021
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES64,37964,379
								
								TOTAL, OPERATION & MAINTENANCE, ANG6,015,4556,015,455
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,51613,516
								
								040ACQ WORKFORCE DEV FD274,198274,198
								
								020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID108,759108,759
								
								030COOPERATIVE THREAT REDUCTION519,111519,111
								
								050ENVIRONMENTAL RESTORATION, ARMY335,921335,921
								
								060ENVIRONMENTAL RESTORATION, NAVY310,594310,594
								
								070ENVIRONMENTAL RESTORATION, AIR FORCE529,263529,263
								
								080ENVIRONMENTAL RESTORATION, DEFENSE11,13311,133
								
								090ENVIRONMENTAL RESTORATION FORMERLY USED SITES237,543237,543
								
								TOTAL,
					 MISCELLANEOUS APPROPRIATIONS2,340,0382,340,038
								
								
								
								TOTAL, OPERATION & MAINTENANCE174,938,933174,778,133
								
							
						
					
				4302.OPERATION AND MAINTENANCE FOR OVERSEAS
			 CONTINGENCY OPERATIONS
					
						
							
								SEC. 4302. OPERATION AND MAINTENANCE
					 FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								LineItemFY
					 2013 RequestSenate
					 Authorized
								
							
							
								OPERATION & MAINTENANCE,
					 ARMY
								
								OPERATING FORCES
								
								040THEATER LEVEL ASSETS2,758,1622,758,162
								
								050LAND FORCES OPERATIONS SUPPORT991,396991,396
								
								060AVIATION ASSETS40,30040,300
								
								070FORCE READINESS OPERATIONS SUPPORT1,755,4451,755,445
								
								080LAND FORCES SYSTEMS READINESS307,244307,244
								
								100BASE OPERATIONS SUPPORT393,165393,165
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION250,000250,000
								
								140ADDITIONAL ACTIVITIES12,524,13712,524,137
								
								150COMMANDERS EMERGENCY RESPONSE PROGRAM400,000200,000
								
								 Program decrease[–200,000]
								
								160RESET3,687,9733,687,973
								
								SUBTOTAL, OPERATING FORCES23,107,82222,907,822
								
								
								
								ADMIN & SRVWIDE
					 ACTIVITIES
								
								350SERVICEWIDE TRANSPORTATION3,238,3103,238,310
								
								360CENTRAL SUPPLY ACTIVITIES129,000129,000
								
								380AMMUNITION MANAGEMENT78,02278,022
								
								420OTHER PERSONNEL SUPPORT137,27797,277
								
								 Transfer to OPA OCO Line 061 at
					 SOUTHCOM request[–40,000]
								
								430OTHER SERVICE SUPPORT72,29372,293
								
								490CLASSIFIED PROGRAMS1,828,7171,828,717
								
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES5,483,6195,443,619
								
								TOTAL, OPERATION & MAINTENANCE, ARMY28,591,44128,351,441
								
								
								
								OPERATION & MAINTENANCE,
					 NAVY
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS937,098937,098
								
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES1,0001,000
								
								040AIR OPERATIONS AND SAFETY SUPPORT15,79415,794
								
								050AIR SYSTEMS SUPPORT19,01319,013
								
								060AIRCRAFT DEPOT MAINTENANCE201,912201,912
								
								070AIRCRAFT DEPOT OPERATIONS SUPPORT3,0003,000
								
								080AVIATION LOGISTICS44,15044,150
								
								090MISSION AND OTHER SHIP OPERATIONS463,738463,738
								
								100SHIP OPERATIONS SUPPORT & TRAINING24,77424,774
								
								110SHIP DEPOT MAINTENANCE1,310,0101,310,010
								
								130COMBAT COMMUNICATIONS42,96542,965
								
								160WARFARE TACTICS25,97025,970
								
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY19,22619,226
								
								180COMBAT SUPPORT FORCES1,668,3591,668,359
								
								190EQUIPMENT MAINTENANCE7,9547,954
								
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT94,65594,655
								
								260WEAPONS MAINTENANCE303,087303,087
								
								290SUSTAINMENT, RESTORATION AND MODERNIZATION3,2183,218
								
								300BASE OPERATING SUPPORT143,442143,442
								
								SUBTOTAL, OPERATING FORCES5,329,3655,329,365
								
								
								
								MOBILIZATION
								
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS31,39531,395
								
								360COAST GUARD SUPPORT254,461254,461
								
								SUBTOTAL, MOBILIZATION285,856285,856
								
								
								
								TRAINING AND
					 RECRUITING
								
								400SPECIALIZED SKILL TRAINING50,90350,903
								
								SUBTOTAL, TRAINING AND RECRUITING50,90350,903
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								480ADMINISTRATION1,3771,377
								
								490EXTERNAL RELATIONS487487
								
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT6,0226,022
								
								520OTHER PERSONNEL SUPPORT3,5143,514
								
								550SERVICEWIDE TRANSPORTATION184,864184,864
								
								580ACQUISITION AND PROGRAM MANAGEMENT2,0262,026
								
								620NAVAL INVESTIGATIVE SERVICE1,4251,425
								
								710CLASSIFIED PROGRAMS14,55614,556
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES214,271214,271
								
								TOTAL, OPERATION & MAINTENANCE, NAVY5,880,3955,880,395
								
								
								
								OPERATION & MAINTENANCE, MARINE
					 CORPS
								
								OPERATING FORCES
								
								010OPERATIONAL FORCES1,921,2581,921,258
								
								020FIELD LOGISTICS1,094,0281,094,028
								
								030DEPOT MAINTENANCE222,824222,824
								
								060BASE OPERATING SUPPORT88,69088,690
								
								SUBTOTAL, OPERATING FORCES3,326,8003,326,800
								
								
								
								TRAINING AND
					 RECRUITING
								
								110TRAINING SUPPORT215,212215,212
								
								SUBTOTAL, TRAINING AND RECRUITING215,212215,212
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								150SERVICEWIDE TRANSPORTATION512,627512,627
								
								190CLASSIFIED PROGRAMS11,70111,701
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES524,328524,328
								
								TOTAL, OPERATION & MAINTENANCE, MARINE
					 CORPS4,066,3404,066,340
								
								
								
								OPERATION & MAINTENANCE, AIR
					 FORCE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES1,494,1441,494,144
								
								020COMBAT ENHANCEMENT FORCES809,531809,531
								
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)13,09513,095
								
								040DEPOT MAINTENANCE1,403,2381,403,238
								
								050FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION155,954155,954
								
								060BASE SUPPORT342,226342,226
								
								070GLOBAL C3I AND EARLY WARNING15,10815,108
								
								080OTHER COMBAT OPS SPT PROGRAMS271,390271,390
								
								100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES25,40025,400
								
								120SPACE CONTROL SYSTEMS5,1105,110
								
								130COMBATANT COMMANDERS DIRECT MISSION SUPPORT52,17352,173
								
								SUBTOTAL, OPERATING FORCES4,587,3694,587,369
								
								
								
								MOBILIZATION
								
								150AIRLIFT OPERATIONS3,187,2113,187,211
								
								160MOBILIZATION PREPAREDNESS43,50943,509
								
								170DEPOT MAINTENANCE554,943554,943
								
								180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION4,4314,431
								
								190BASE SUPPORT9,2569,256
								
								SUBTOTAL, MOBILIZATION3,799,3503,799,350
								
								
								
								TRAINING AND
					 RECRUITING
								
								230FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION424424
								
								240BASE SUPPORT1,0361,036
								
								250SPECIALIZED SKILL TRAINING10,92310,923
								
								260FLIGHT TRAINING7272
								
								270PROFESSIONAL DEVELOPMENT EDUCATION323323
								
								280TRAINING SUPPORT352352
								
								SUBTOTAL, TRAINING AND RECRUITING13,13013,130
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								360LOGISTICS OPERATIONS100,429100,429
								
								390FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION47,20047,200
								
								400BASE SUPPORT7,2427,242
								
								410ADMINISTRATION1,5521,552
								
								420SERVICEWIDE COMMUNICATIONS82,09482,094
								
								430OTHER SERVICEWIDE ACTIVITIES582,977582,977
								
								480CLASSIFIED PROGRAMS20,27020,270
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES841,764841,764
								
								TOTAL, OPERATION & MAINTENANCE, AIR
					 FORCE9,241,6139,241,613
								
								
								
								OPERATION & MAINTENANCE,
					 DEFENSE-WIDE
								
								OPERATING FORCES
								
								010JOINT CHIEFS OF STAFF2,0002,000
								
								020SPECIAL OPERATIONS COMMAND2,503,0602,503,060
								
								SUBTOTAL, OPERATING FORCES2,505,0602,505,060
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								080DEFENSE CONTRACT AUDIT AGENCY30,67430,674
								
								090DEFENSE CONTRACT MANAGEMENT AGENCY69,80369,803
								
								110DEFENSE HUMAN RESOURCES ACTIVITY3,3343,334
								
								120DEFENSE INFORMATION SYSTEMS AGENCY152,925152,925
								
								140DEFENSE LEGAL SERVICES AGENCY102,322102,322
								
								160DEFENSE MEDIA ACTIVITY10,82310,823
								
								180DEFENSE SECURITY COOPERATION AGENCY2,200,0002,200,000
								
								220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY139,830139,830
								
								260OFFICE OF THE SECRETARY OF DEFENSE87,80587,805
								
								280CLASSIFIED PROGRAMS2,522,0032,522,003
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES5,319,5195,319,519
								
								TOTAL, OPERATION & MAINTENANCE,
					 DEFENSE-WIDE7,824,5797,824,579
								
								
								
								OPERATION & MAINTENANCE, ARMY
					 RES
								
								OPERATING FORCES
								
								030ECHELONS ABOVE BRIGADE78,60078,600
								
								050LAND FORCES OPERATIONS SUPPORT20,81120,811
								
								070FORCE READINESS OPERATIONS SUPPORT20,72620,726
								
								100BASE OPERATIONS SUPPORT34,40034,400
								
								SUBTOTAL, OPERATING FORCES154,537154,537
								
								TOTAL, OPERATION & MAINTENANCE, ARMY
					 RES154,537154,537
								
								
								
								OPERATION & MAINTENANCE, NAVY
					 RES
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS24,83424,834
								
								020INTERMEDIATE MAINTENANCE300300
								
								040AIRCRAFT DEPOT MAINTENANCE13,36413,364
								
								060MISSION AND OTHER SHIP OPERATIONS8,2138,213
								
								080SHIP DEPOT MAINTENANCE929929
								
								100COMBAT SUPPORT FORCES8,2448,244
								
								140BASE OPERATING SUPPORT4040
								
								SUBTOTAL, OPERATING FORCES55,92455,924
								
								
								
								TOTAL, OPERATION & MAINTENANCE, NAVY
					 RES55,92455,924
								
								
								
								OPERATION & MAINTENANCE, MC
					 RESERVE
								
								OPERATING FORCES
								
								010OPERATING FORCES22,65722,657
								
								040BASE OPERATING SUPPORT2,8202,820
								
								SUBTOTAL, OPERATING FORCES25,47725,477
								
								
								
								TOTAL, OPERATION & MAINTENANCE, MC
					 RESERVE25,47725,477
								
								
								
								OPERATION & MAINTENANCE, AF
					 RESERVE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES7,6007,600
								
								030DEPOT MAINTENANCE106,768106,768
								
								050BASE SUPPORT6,2506,250
								
								SUBTOTAL, OPERATING FORCES120,618120,618
								
								TOTAL, OPERATION & MAINTENANCE, AF
					 RESERVE120,618120,618
								
								
								
								OPERATION & MAINTENANCE,
					 ARNG
								
								OPERATING FORCES
								
								010MANEUVER UNITS38,48538,485
								
								020MODULAR SUPPORT BRIGADES1,9591,959
								
								030ECHELONS ABOVE BRIGADE20,07620,076
								
								040THEATER LEVEL ASSETS2,0282,028
								
								060AVIATION ASSETS183,811183,811
								
								070FORCE READINESS OPERATIONS SUPPORT43,78043,780
								
								100BASE OPERATIONS SUPPORT70,23770,237
								
								120MANAGEMENT AND OPERATIONAL HQ'S20,07220,072
								
								SUBTOTAL, OPERATING FORCES380,448380,448
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								160SERVICEWIDE COMMUNICATIONS2,0002,000
								
								SUBTOTAL, ADMIN & SRVWD ACTIVITIES2,0002,000
								
								TOTAL, OPERATION & MAINTENANCE, ARNG382,448382,448
								
								
								
								OPERATION & MAINTENANCE,
					 ANG
								
								OPERATING FORCES
								
								020MISSION SUPPORT OPERATIONS19,97519,975
								
								SUBTOTAL, OPERATING FORCES19,97519,975
								
								TOTAL, OPERATION & MAINTENANCE, ANG19,97519,975
								
								
								
								AFGHANISTAN SECURITY FORCES
					 FUND
								
								MINISTRY OF
					 DEFENSE
								
								010SUSTAINMENT2,523,8252,523,825
								
								020INFRASTRUCTURE190,000190,000
								
								030EQUIPMENT AND TRANSPORTATION241,521241,521
								
								040TRAINING AND OPERATIONS758,380758,380
								
								SUBTOTAL, MINISTRY OF DEFENSE3,713,7263,713,726
								
								
								
								MINISTRY OF
					 INTERIOR
								
								050SUSTAINMENT1,305,9501,305,950
								
								060INFRASTRUCTURE50,00050,000
								
								070EQUIPMENT AND TRANSPORTATION84,85984,859
								
								080TRAINING AND OPERATIONS569,868569,868
								
								SUBTOTAL, MINISTRY OF INTERIOR2,010,6772,010,677
								
								
								
								RELATED
					 ACTIVITIES
								
								090SUSTAINMENT18,32518,325
								
								100INFRASTRUCTUE1,2001,200
								
								110EQUIPMENT & TRANSPORTATION1,2391,239
								
								120TRAINING AND OPERATIONS4,0004,000
								
								SUBTOTAL, RELATED ACTIVITIES24,76424,764
								
								TOTAL, AFGHANISTAN SECURITY FORCES FUND5,749,1675,749,167
								
								
								
								AFGHANISTAN INFRASTRUCTURE
					 FUND
								
								010POWER400,000350,000
								
								 Program decrease[–50,000]
								
								TOTAL, AFGHANISTAN INFRASTRUCTURE FUND400,000350,000
								
								
								
								TOTAL, OPERATION & MAINTENANCE62,512,51462,222,514
								
							
						
					
				 XLIVMILITARY PERSONNEL
				4401.MILITARY PERSONNEL
					
						
							
								SEC. 4401. MILITARY
					 PERSONNEL(In Thousands of Dollars)
								
								ItemFY
					 2013 RequestSenate
					 Authorized
								
							
							
								MILITARY PERSONNEL135,111,799135,117,799
								
								 BAH for Full-time Guard
					 Transition to Active Duty[6,000]
								
								
								
								TOTAL, MILITARY
					 PERSONNEL135,111,799135,117,799
								
							
						
					
				4402.MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY
			 OPERATIONS
					
						
							
								SEC. 4402. MILITARY PERSONNEL FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								ItemFY
					 2013 RequestSenate
					 Authorized
								
							
							
								MILITARY PERSONNEL14,060,09414,060,094
								
								
								
								TOTAL, MILITARY
					 PERSONNEL14,060,09414,060,094
								
							
						
					
				 XLVOTHER AUTHORIZATIONS
				4501.OTHER AUTHORIZATIONS
					
						
							
								SEC. 4501. OTHER AUTHORIZATIONS
					 (In Thousands of Dollars)
								
								LineItemFY
					 2013 RequestSenate
					 Authorized
								
							
							
								WORKING CAPITAL FUND,
					 ARMY
								
								010PREPOSITIONED WAR RESERVE STOCKS60,03760,037
								
								TOTAL, WORKING CAPITAL FUND, ARMY60,03760,037
								
								
								
								WORKING CAPITAL FUND, AIR
					 FORCE
								
								010C–17 CLS ENGINE REPAIR00
								
								020TRANSPORTATION FALLEN HEROES00
								
								040SUPPLIES AND MATERIALS (MEDICAL/DENTAL)45,45245,452
								
								TOTAL, WORKING CAPITAL FUND, AIR FORCE45,45245,452
								
								
								
								WORKING CAPITAL FUND,
					 DEFENSE-WIDE
								
								010DEFENSE LOGISTICS AGENCY (DLA)39,13539,135
								
								TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE39,13539,135
								
								
								
								WORKING CAPITAL FUND,
					 DECA
								
								010WORKING CAPITAL FUND, DECA1,371,5601,371,560
								
								TOTAL, WORKING CAPITAL FUND, DECA1,371,5601,371,560
								
								
								
								NATIONAL DEFENSE SEALIFT
					 FUND
								
								010T–AKE00
								
								020MPF MLP38,00038,000
								
								030POST DELIVERY AND OUTFITTING39,38639,386
								
								040NATIONAL DEF SEALIFT VESSEL00
								
								050LG MED SPD RO/RO MAINTENANCE128,819128,819
								
								060DOD MOBILIZATION ALTERATIONS26,59826,598
								
								070TAH MAINTENANCE29,19929,199
								
								080RESEARCH AND DEVELOPMENT42,81142,811
								
								090READY RESERVE FORCE303,323303,323
								
								100MARAD SHIP FINANCING GUARANTEE PROGRAM00
								
								TOTAL, NATIONAL DEFENSE SEALIFT FUND608,136608,136
								
								
								
								DEFENSE HEALTH
					 PROGRAM
								
								DHP, OPERATION &
					 MAINTENANCE
								
								010IN-HOUSE CARE8,625,5078,625,507
								
								020PRIVATE SECTOR CARE16,148,26316,148,263
								
								030CONSOLIDATED HEALTH SUPPORT2,309,1852,309,185
								
								040INFORMATION MANAGEMENT1,465,3281,465,328
								
								050MANAGEMENT ACTIVITIES332,121332,121
								
								060EDUCATION AND TRAINING722,081722,081
								
								070BASE OPERATIONS/COMMUNICATIONS1,746,7941,746,794
								
								070AUNDISTRIBUTED452,000
								
								 Restore DOD assumed Savings for
					 TRICARE Proposals[452,000]
								
								
								
								SUBTOTAL, DHP, OPERATION &
					 MAINTENANCE31,349,27931,801,279
								
								
								
								DHP, RDT&E
								
								080DEFENSE HEALTH PROGRAM672,977672,977
								
								SUBTOTAL, DHP, RDT&E672,977672,977
								
								
								
								DHP, PROCUREMENT
								
								090DEFENSE HEALTH PROGRAM506,462506,462
								
								SUBTOTAL, DHP,
					 PROCUREMENT
								
								TOTAL, DEFENSE HEALTH PROGRAM32,528,71832,980,718
								
								
								
								CHEM AGENTS & MUNITIONS
					 DESTRUCTION
								
								001OPERATION & MAINTENANCE635,843635,843
								
								002RDT&E647,351647,351
								
								003PROCUREMENT18,59218,592
								
								TOTAL, CHEM AGENTS & MUNITIONS
					 DESTRUCTION1,301,7861,301,786
								
								
								
								DRUG INTERDICTION & CTR-DRUG
					 ACTIVITIES, DEF
								
								010DRUG
					 INTERDICTION & CTR-DRUG ACTIVITIES, DEF889,545863,645
								
								 Transfer to Demand Reduction
					 Program[–25,900]
								
								020DRUG DEMAND REDUCTION PROGRAM109,818135,718
								
								 Expanded drug testing[25,900]
								
								TOTAL, DRUG INTERDICTION & CTR-DRUG ACTIVITIES,
					 DEF999,363999,363
								
								
								
								OFFICE OF THE INSPECTOR
					 GENERAL
								
								010OPERATION & MAINTENANCE272,821331,921
								
								 DoD IG growth plan[59,100]
								
								020RDT&E00
								
								030PROCUREMENT1,0001,000
								
								TOTAL, OFFICE OF THE INSPECTOR GENERAL273,821332,921
								
								
								
								TOTAL, OTHER AUTHORIZATIONS37,228,00837,739,108
								
							
						
					
				4502.OTHER AUTHORIZATIONS FOR OVERSEAS
			 CONTINGENCY OPERATIONS
					
						
							
								SEC. 4502. OTHER AUTHORIZATIONS FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								LineItemFY
					 2013 RequestSenate
					 Authorized
								
							
							
								WORKING CAPITAL FUND,
					 ARMY
								
								010PREPOSITIONED WAR RESERVE STOCKS42,60042,600
								
								TOTAL, WORKING CAPITAL FUND, ARMY42,60042,600
								
								
								
								WORKING CAPITAL FUND, AIR
					 FORCE
								
								010C–17 CLS ENGINE REPAIR230,400230,400
								
								020TRANSPORTATION FALLEN HEROES10,00010,000
								
								TOTAL, WORKING CAPITAL FUND, AIR FORCE240,400240,400
								
								
								
								WORKING CAPITAL FUND,
					 DEFENSE-WIDE
								
								010DEFENSE LOGISTICS AGENCY (DLA)220,364220,364
								
								TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE220,364220,364
								
								
								
								DEFENSE HEALTH
					 PROGRAM
								
								DHP, OPERATION &
					 MAINTENANCE
								
								010IN-HOUSE CARE483,326483,326
								
								020PRIVATE SECTOR CARE376,982376,982
								
								030CONSOLIDATED HEALTH SUPPORT111,675111,675
								
								040INFORMATION MANAGEMENT4,7734,773
								
								050MANAGEMENT ACTIVITIES660660
								
								060EDUCATION AND TRAINING15,37015,370
								
								070BASE OPERATIONS/COMMUNICATIONS1,1121,112
								
								SUBTOTAL, DHP, OPERATION &
					 MAINTENANCE
								
								TOTAL, DEFENSE HEALTH PROGRAM993,898993,898
								
								
								
								DRUG INTERDICTION & CTR-DRUG
					 ACTIVITIES, DEF
								
								010DRUG
					 INTERDICTION & CTR-DRUG ACTIVITIES, DEF469,025469,025
								
								TOTAL, DRUG INTERDICTION & CTR-DRUG ACTIVITIES,
					 DEF469,025469,025
								
								
								
								OFFICE OF THE INSPECTOR
					 GENERAL
								
								010OPERATION & MAINTENANCE10,76610,766
								
								TOTAL, OFFICE OF THE INSPECTOR GENERAL10,76610,766
								
								
								
								TOTAL, OTHER AUTHORIZATIONS1,977,0531,977,053
								
							
						
					
				 XLVIMILITARY CONSTRUCTION
				4601.MILITARY CONSTRUCTION
					
						
							
								SEC. 4601. MILITARY
					 CONSTRUCTION(In Thousands of Dollars)
								
								AccountState or Country and
					 InstallationProject TitleBudget
					 RequestSenate Agreement
								
							
							
								ARMY
					 Milcon
								
								Alaska
								
								ARMYFort WainwrightModified Record Fire Range10,40010,400
								
								ARMYJoint Base
					 Elmendorf-RichardsonModified Record Fire Range7,9007,900
								
								California
								
								ARMYConcordLightning Protection System5,8005,800
								
								ARMYConcordEngineering/Housing Maintenance Shop3,1003,100
								
								Colorado
								
								ARMYFort Carson, ColoradoDigital Multipurpose Training
					 Range18,00018,000
								
								District of
					 Columbia
								
								ARMYFort McNairVehicle Storage Building,
					 Installation7,2007,200
								
								Georgia
								
								ARMYFort BenningGround Source Heat Transfer System16,00016,000
								
								ARMYFort GordonModified Record Fire Range4,0004,000
								
								ARMYFort GordonMultipurpose Machine Gun Range7,1007,100
								
								ARMYFort GordonGround Source Heat Transfer System12,20012,200
								
								ARMYFort Stewart, GeorgiaDigital Multipurpose Training
					 Range22,00022,000
								
								ARMYFort Stewart, GeorgiaAutomated Combat Pistol Qual
					 Crse3,6503,650
								
								ARMYFort Stewart, GeorgiaUnmanned Aerial Vehicle
					 Complex24,00024,000
								
								Hawaii
								
								ARMYPohakuloa Training AreaAutomated Infantry Platoon Battle
					 Course29,00029,000
								
								ARMYSchofield BarracksBarracks41,00041,000
								
								ARMYSchofield BarracksBarracks55,00055,000
								
								ARMYWheeler Army Air FieldCombat Aviation Brigade
					 Barracks85,00085,000
								
								Kansas
								
								ARMYFort Riley, KansasUnmanned Aerial Vehicle
					 Complex12,20012,200
								
								Kentucky
								
								ARMYFort Campbell, KentuckyBattalion Headquarters
					 Complex55,00055,000
								
								ARMYFort Campbell, KentuckyLive Fire Exercise
					 Shoothouse3,8003,800
								
								ARMYFort Campbell, KentuckyUnmanned Aerial Vehicle
					 Complex23,00023,000
								
								ARMYFort KnoxAutomated Infantry Squad Battle
					 Course6,0006,000
								
								Missouri
								
								ARMYFort Leonard WoodTrainee Barracks Complex 3, Ph 258,00058,000
								
								ARMYFort Leonard WoodVehicle Maintenance Shop39,00039,000
								
								ARMYFort Leonard WoodBattalion Complex Facilities26,00026,000
								
								New
					 Jersey
								
								ARMYPicatinny ArsenalBallistic Evaluation Center10,20010,200
								
								ARMYJoint Base
					 McGuire-Dix-LakehurstFlight Equipment Complex47,00047,000
								
								New
					 York
								
								ARMYFort Drum, New YorkAircraft Maintenance
					 Hangar95,00095,000
								
								ARMYU.S. Military AcademyCadet Barracks192,0000
								
								North
					 Carolina
								
								ARMYFort BraggAerial Gunnery Range42,00042,000
								
								ARMYFort BraggInfrastructure30,0000
								
								ARMYFort BraggUnmanned Aerial Vehicle Complex26,00026,000
								
								Oklahoma
								
								ARMYFort SillModified Record Fire
					 Range4,9004,900
								
								South
					 Carolina
								
								ARMYFort JacksonTrainee Barracks Complex 2, Ph 224,00024,000
								
								Texas
								
								ARMYCorpus ChristiAircraft Component Maintenance Shop13,20013,200
								
								ARMYCorpus ChristiAircraft Paint Shop24,00024,000
								
								ARMYFort BlissMultipurpose Machine Gun Range7,2007,200
								
								ARMYFort Hood, TexasModified Record Fire Range4,2004,200
								
								ARMYFort Hood, TexasTraining Aids Center25,00025,000
								
								ARMYFort Hood, TexasUnmanned Aerial Vehicle Complex22,00022,000
								
								ARMYJoint Base San AntonioBarracks21,00021,000
								
								Virginia
								
								ARMYArlingtonCemetery Expansion Millennium
					 Site84,0000
								
								ARMYFort BelvoirSecure Admin/Operations Facility94,00094,000
								
								ARMYFort LeeAdv Individual Training Barracks Cplx,
					 Ph281,00081,000
								
								Washington
								
								ARMYYakimaConvoy Live Fire Range5,1005,100
								
								ARMYJoint Base Lewis-McChordBattalion Complex73,00073,000
								
								ARMYJoint Base Lewis-McChordWaste Water Treatment Plant91,00091,000
								
								Italy
								
								ARMYCamp EderleBarracks36,00036,000
								
								ARMYVicenzaSimulations Center32,00032,000
								
								Japan
								
								ARMYOkinawaSatellite Communications Facility78,00078,000
								
								ARMYSagamiVehicle Maintenance Shop18,00018,000
								
								Korea
								
								ARMYCamp HumphreysBattalion Headquarters Complex45,00045,000
								
								Worldwide
					 Unspec
								
								ARMYUnspecified Worldwide
					 LocationsMinor
					 Construction FY 1325,00025,000
								
								ARMYUnspecified Worldwide
					 LocationsHost Nation
					 Support FY 1334,00034,000
								
								ARMYUnspecified Worldwide
					 LocationsPlanning and
					 Design FY1365,17346,173
								
								
								
								Milcon, A—SUBTOTAL1,923,3231,598,323
								
								
								
								NAVY
					 Milcon
								
								Arizona
								
								NAVYYumaSecurity Operations Complex13,30013,300
								
								NAVYYumaCombat Aircraft Loading Apron15,98515,985
								
								California
								
								NAVYCamp Pendleton, CaliforniaComm. Information Systems Ops
					 Complex78,89778,897
								
								NAVYCamp Pendleton, CaliforniaSan Jacinto Road
					 Extension5,0745,074
								
								NAVYCamp Pendleton, CaliforniaMV22 Aviation Simulator
					 Building4,1394,139
								
								NAVYVentura CountyBAMS Maintenance Training Facility14,84312,790
								
								NAVYMiramarHangar 5 Renovations & Addition27,89727,897
								
								NAVYSan DiegoEntry Control Point (Gate
					 Five)11,75211,752
								
								NAVYSan DiegoLCS Training Facility59,43659,436
								
								NAVYSeal BeachStrategic Systems Weapons Eval. Test
					 Lab30,59430,594
								
								NAVYTwentynine Palms, CaliforniaLand Expansion Phase 247,27047,270
								
								NAVYCoronadoBachelor Quarters76,06376,063
								
								NAVYCoronadoH–60S Simulator Training Facility2,4782,478
								
								Florida
								
								NAVYJacksonvilleBAMS Mission Control Complex21,98021,980
								
								Hawaii
								
								NAVYKaneohe BayMV–22 Hangar and Infrastructure82,63082,630
								
								NAVYKaneohe BayAircraft Staging Area14,68014,680
								
								Mississippi
								
								NAVYMeridianDining Facility10,92610,926
								
								New
					 Jersey
								
								NAVYEarleCombat System Engineering Building
					 Addition33,49833,498
								
								North
					 Carolina
								
								NAVYCamp Lejeune, North CarolinaStaff NCO Academy
					 Facilities28,98628,986
								
								NAVYCamp Lejeune, North CarolinaBase Access and Road—Phase
					 340,90440,904
								
								NAVYCherry Point Marine Corps Air
					 StationMarine Air
					 Support Squadron Compound34,31034,310
								
								NAVYCherry Point Marine Corps Air
					 StationArmory11,58111,581
								
								NAVYNew RiverPersonnel Administration
					 Center8,5258,525
								
								South
					 Carolina
								
								NAVYBeaufortGround Support Equipment Shop9,4659,465
								
								NAVYBeaufortSimulated LHD Flight Deck12,88712,887
								
								NAVYBeaufortRecycling/Hazardous Waste Facility3,7433,743
								
								NAVYBeaufortAircraft Maintenance Hangar42,01042,010
								
								NAVYBeaufortAirfield Security Upgrades13,67513,675
								
								NAVYParris IslandFront Gate ATFP Improvements10,13510,135
								
								Virginia
								
								NAVYDahlgrenCruiser/Destroyer Upgrade Training
					 Facility16,49416,494
								
								NAVYDahlgrenPhysical Fitness Center11,73411,734
								
								NAVYOceana Naval Air StationA School Barracks39,08639,086
								
								NAVYPortsmouthDrydock 8 Electrical Distribution
					 Upgrade32,70632,706
								
								NAVYQuanticoThe Basic School Student Quarters—Phase
					 731,01231,012
								
								NAVYQuanticoInfrastructure—Widen Russell Road14,82614,826
								
								NAVYQuanticoWeapons Training Battalion Mess Hall12,87612,876
								
								NAVYYorktownRegimental Headquarters11,01511,015
								
								NAVYYorktownBachelor Enlisted Quarters18,42218,422
								
								NAVYYorktownMotor Transportation Facility6,1886,188
								
								NAVYYorktownSupply Warehouse Facility8,9398,939
								
								NAVYYorktownArmory4,2594,259
								
								Washington
								
								NAVYWhidbey IslandEA–18G Flight Simulator Facility6,2726,272
								
								NAVYKitsapExplosives Handling Wharf #2 (INC)280,041254,241
								
								Bahrain
					 Island
								
								NAVYSW AsiaTransient Quarters41,52941,529
								
								NAVYSW AsiaCombined Dining Facility9,8199,819
								
								Diego
					 Garcia
								
								NAVYDiego GarciaCommunications Infrastructure1,6911,691
								
								Greece
								
								NAVYSouda BayAircraft Parking Apron
					 Expansion20,49320,493
								
								NAVYSouda BayIntermodal Access Road4,6304,630
								
								Guam
								
								NAVYJoint Region MarianasNorth Ramp Parking (Andersen AFB)—INC
					 225,9040
								
								Japan
								
								NAVYIwakuniMaintenance Hangar Improvements5,7225,722
								
								NAVYIwakuniVertical Take-Off and Landing Pad
					 North7,4167,416
								
								NAVYOkinawaBachelor Quarters8,2068,206
								
								Romania
								
								NAVYDeveselu, RomaniaAEGIS Ashore Missile Defense Complex45,20545,205
								
								Spain
								
								NAVYRotaGeneral Purpose Warehouse3,3783,378
								
								NAVYRotaHigh Explosive Magazine13,83713,837
								
								Worldwide
					 Unspec
								
								NAVYVarious Worldwide LocationsBAMS Operational
					 Facilities34,04834,048
								
								Djibouti
								
								NAVYCamp Lemonier, DjiboutiContainerized Living and Work
					 Units7,5107,510
								
								NAVYCamp Lemonier, DjiboutiGalley Addition and
					 Warehouse22,22022,220
								
								NAVYCamp Lemonier, DjiboutiJoint HQ/Joint Operations Center
					 Facility42,73042,730
								
								NAVYCamp Lemonier, DjiboutiFitness Center26,96026,960
								
								Worldwide
					 Unspec
								
								NAVYUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction16,53516,535
								
								NAVYUnspecified Worldwide
					 LocationsMCON Design
					 Funds102,619102,619
								
								
								
								Milcon, N—SUBTOTAL1,701,9851,648,228
								
								
								
								AF
					 Milcon
								
								Arkansas
								
								AFLittle Rock AFBC–130J Fuel Systems Maintenance
					 Hangar26,00026,000
								
								AFLittle Rock AFBC–130J Flight Simulator Addition4,1784,178
								
								Florida
								
								AFTyndall AFBF–22 ADAL Hangar for Low
					 Observable/Composite14,75014,750
								
								Georgia
								
								AFFort Stewart, GeorgiaAir Support Operations Center
					 (ASOC)7,2507,250
								
								AFMoody AFBHC–130J Simulator
					 Facility8,5008,500
								
								Nebraska
								
								AFOffutt AFBUS STRATCOM Replacement Facility, Incr
					 2161,000128,000
								
								New
					 Mexico
								
								AFHolloman AFBMQ–9 Maintenance Hangar25,00025,000
								
								North
					 Dakota
								
								AFMinot AFBB–52 Add/Alter Munitions AGE
					 Facility4,6004,600
								
								Texas
								
								AFJoint Base San AntonioDormitory (144 Rm)18,00018,000
								
								Utah
								
								AFHill AFBF–35 ADAL Hangar 45W/AMU7,2507,250
								
								AFHill AFBF–35 Modular Storage Magazines2,2802,280
								
								AFHill AFBF–35 ADAL Building 118 for Flight
					 Simulator4,0004,000
								
								Greenland
								
								AFThule AbDormitory (48 PN)24,50024,500
								
								Italy
								
								AFAviano AbF–16 Mission Training
					 Center9,4009,400
								
								Worldwide
					 Unspec
								
								AFUnspecified Worldwide
					 LocationsTransient
					 Contingency Dormitory—100 Rm17,6250
								
								AFUnspecified Worldwide
					 LocationsTransient
					 Aircraft Hangars15,0320
								
								AFUnspecified Worldwide
					 LocationsSanitary
					 Sewer Lift/Pump Station2,0002,000
								
								AFVarious Worldwide LocationsUnspecified Minor
					 Construction18,20018,200
								
								AFUnspecified Worldwide
					 LocationsPlanning and
					 Design18,63518,635
								
								
								
								Milcon, AF—SUBTOTAL388,200322,543
								
								
								
								DEF-WIDE
					 Milcon
								
								Belgium
								
								DEFWBrusselsNATO Headquarters Facility26,96926,969
								
								Worldwide
					 Unspec
								
								DEFWUnspecified Worldwide
					 LocationsEnergy
					 Conservation Investment Program150,000150,000
								
								DEFWUnspecified Worldwide
					 LocationsContingency
					 Construction10,00010,000
								
								Texas
								
								DFASRed River Army DepotDFAS Facility16,71516,715
								
								Illinois
								
								DISAScott AFBDISA Facility Upgrades84,11184,111
								
								Germany
								
								DISAStuttgart-Patch BarracksDISA Europe Facility Upgrades2,4132,413
								
								Arizona
								
								DLAYumaTruck
					 Unload Facility1,3001,300
								
								California
								
								DLADef Fuel
					 Support Point—San DiegoReplace Fuel Pier91,56391,563
								
								DLAEdwards Air
					 Force BaseReplace Fuel
					 Storage27,50027,500
								
								Delaware
								
								DLADover
					 AFBReplace Truck
					 Off-Load Facility2,0002,000
								
								Florida
								
								DLAHurlburt
					 FieldConstruct Fuel
					 Storage Facility16,00016,000
								
								Indiana
								
								DLAGrissom
					 ARBReplace Hydrant
					 Fuel System26,80026,800
								
								Louisiana
								
								DLABarksdale
					 AFBUpgrade
					 Pumphouse11,70011,700
								
								North
					 Carolina
								
								DLASeymour
					 Johnson AFBReplace
					 Pipeline1,8501,850
								
								Pennsylvania
								
								DLADef Dist Depot
					 New CumberlandReplace
					 Sewage Treatment Plant6,3006,300
								
								DLADef Dist Depot
					 New CumberlandReplace
					 Communications Building6,8006,800
								
								DLADef Dist Depot
					 New CumberlandReplace
					 Reservoir4,3004,300
								
								Guam
								
								DLAAndersen
					 AFBUpgrade Fuel
					 Pipeline67,5000
								
								Guantanamo
					 Bay, Cuba
								
								DLAGuantanamo
					 BayReplace Truck Load
					 Facility2,6002,600
								
								DLAGuantanamo
					 BayReplace Fuel
					 Pier37,60037,600
								
								Kentucky
								
								DODEAFort Campbell, KentuckyReplace Barkley Elementary
					 School41,76741,767
								
								Germany
								
								DODEAVogelwehReplace Vogelweh Elementary School61,41561,415
								
								DODEAWeisbadenWeisbaden High School
					 Addition52,17852,178
								
								Japan
								
								DODEACamp ZamaRenovate Zama High
					 School13,27313,273
								
								DODEAKadena ABReplace Elementary
					 School71,77271,772
								
								DODEAKadena ABReplace Stearley Heights Elementary
					 School71,77371,773
								
								DODEAZukeranReplace Zukeran Elementary School79,03679,036
								
								DODEASaseboReplace Sasebo Elementary School35,73335,733
								
								Korea
								
								DODEAOsan AFBReplace Osan Elementary School42,69242,692
								
								United
					 Kingdom
								
								DODEARAF FeltwellFeltwell Elementary School Addition30,81130,811
								
								DODEAMenwith Hill StationReplace Menwith Hill Elementary/High
					 School46,48846,488
								
								New
					 York
								
								MDAFort Drum, New
					 YorkIDT
					 Complex25,90025,900
								
								Romania
								
								MDADeveselu,
					 RomaniaAegis Ashore
					 Missile Defense System Complex157,900157,900
								
								Colorado
								
								NSABuckley Air
					 Force BaseDenver Power
					 House30,00030,000
								
								Maryland
								
								NSAFort
					 MeadeNSAW Recapitalize
					 Building #1/Site M Inc 125,00025,000
								
								NSAFort
					 MeadeHigh Performance
					 Computing Center Inc 2300,521225,521
								
								Utah
								
								NSACamp
					 WilliamsIC CNCI Data
					 Center 1 Inc 4191,414191,414
								
								United
					 Kingdom
								
								NSAMenwith Hill
					 StationMHS Utilities
					 and Roads3,7953,795
								
								California
								
								SOCOMCoronadoSOF Indoor Dynamic Shooting Facility31,17031,170
								
								SOCOMCoronadoSOF Close Quarters Combat/Dynamic Shoot
					 Fac13,96913,969
								
								SOCOMCoronadoSOF Mobile Comm Detachment Support
					 Facility10,12010,120
								
								Colorado
								
								SOCOMFort Carson, ColoradoSOF Battalion Operations
					 Complex56,67356,673
								
								Florida
								
								SOCOMEglin AFBSOF AVFID Ops and Maintenance
					 Facilities41,69541,695
								
								SOCOMMacdill AFBSOF Joint Special Ops University Fac
					 (JSOU)34,40934,409
								
								Hawaii
								
								SOCOMJoint Base Pearl Harbor-HickamSOF SDVT–1 Waterfront Operations
					 Facility24,28924,289
								
								Kentucky
								
								SOCOMFort Campbell, KentuckySOF Landgraf Hangar
					 Extension3,5593,559
								
								SOCOMFort Campbell, KentuckySOF Ground Support
					 Battalion26,31326,313
								
								New
					 Mexico
								
								SOCOMCannon AFBSOF AC–130J Combat Parking Apron22,06222,062
								
								North
					 Carolina
								
								SOCOMCamp Lejeune, North CarolinaSOF Marine Battalion Company/Team
					 Facilities53,39953,399
								
								SOCOMCamp Lejeune, North CarolinaSOF Survival Evasion Resist. Escape
					 Tng Fac5,4655,465
								
								SOCOMFort BraggSOF Support Addition3,8753,875
								
								SOCOMFort BraggSOF Battalion Operations Facility40,48150,481
								
								SOCOMFort BraggSOF Civil Affairs Battalion Complex31,37341,373
								
								SOCOMFort BraggSOF Sustainment Brigade Complex24,69334,693
								
								Virginia
								
								SOCOMJoint Exp Base Little
					 Creek—StorySOF Combat
					 Services Support Facility—East11,13211,132
								
								Washington
								
								SOCOMFort LewisSOF Military Working Dog Kennel3,9673,967
								
								SOCOMFort LewisSOF Battalion Operations Facility46,55346,553
								
								Conus
					 Classified
								
								SOCOMClassified LocationSOF Parachute Training
					 Facility6,4776,477
								
								United
					 Kingdom
								
								SOCOMRAF MildenhallSOF CV–22 Simulator Facility6,4906,490
								
								California
								
								TMATwentynine
					 Palms, CaliforniaMedical Clinic Replacement27,40027,400
								
								Colorado
								
								TMAPikes
					 PeakHigh Altitude
					 Medical Research Lab3,6003,600
								
								Illinois
								
								TMAGreat
					 LakesDrug Laboratory
					 Replacement28,70028,700
								
								TMAScott
					 AFBMedical Logistics
					 Warehouse2,6002,600
								
								Maryland
								
								TMAAnnapolisHealth Clinic Replacement66,50066,500
								
								TMABethesda Naval
					 HospitalTemporary
					 Medical Facilities26,60026,600
								
								TMABethesda Naval
					 HospitalBase
					 Installation Access/Appearance Plan7,0000
								
								TMABethesda Naval
					 HospitalElectrical
					 Capacity and Cooling Towers35,60035,600
								
								TMAFort
					 DetrickUSAMRIID Stage
					 I, Incr 719,00019,000
								
								Missouri
								
								TMAFort Leonard
					 WoodDental
					 Clinic18,10018,100
								
								New
					 Mexico
								
								TMACannon
					 AFBMedical/Dental
					 Clinic Replacement71,02371,023
								
								New
					 York
								
								TMAFort Drum, New
					 YorkSoldier Specialty
					 Care Clinic17,30017,300
								
								North
					 Carolina
								
								TMACamp Lejeune,
					 North CarolinaMedical
					 Clinic Replacement21,20021,200
								
								TMASeymour
					 Johnson AFBMedical
					 Clinic Replacement53,60053,600
								
								South
					 Carolina
								
								TMAShaw
					 AFBMedical Clinic
					 Replacement57,20057,200
								
								Texas
								
								TMAFort
					 BlissHospital
					 Replacement Incr 4207,400107,400
								
								TMAJoint Base San
					 AntonioAmbulatory Care
					 Center Phase 3 Incr80,70080,700
								
								Virginia
								
								TMANorfolkVeterinary Facility Replacement8,5008,500
								
								Germany
								
								TMARhine Ordnance
					 BarracksMedical Center
					 Replacement Incr 2127,000127,000
								
								Korea
								
								TMAKunsan Air
					 BaseMedical/Dental
					 Clinic Addition13,00013,000
								
								TMAOsan
					 AFBHospital
					 Addition/Alteration34,60034,600
								
								Worldwide
					 Unspec
								
								DEFWUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction3,0003,000
								
								DLAUnspecified
					 Worldwide LocationsUnspecified Minor Construction7,2547,254
								
								DODEAUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction4,0914,091
								
								NSAUnspecified
					 Worldwide LocationsUnspecified Minor Milcon3,0003,000
								
								SOCOMUnspecified Worldwide
					 LocationsUnspecified
					 Minor Const10,00010,000
								
								TJSUnspecified
					 Worldwide LocationsExercise Related Minor Construction6,4406,440
								
								TMAUnspecified
					 Worldwide LocationsMinor Construction5,0005,000
								
								DEFWUnspecified Worldwide
					 LocationsPlanning and
					 Design47,97847,978
								
								DIAUnspecified
					 Worldwide LocationsPlanning and Design2,9192,919
								
								DLAUnspecified
					 Worldwide LocationsPlanning & Design5,0005,000
								
								DODEAUnspecified Worldwide
					 LocationsPlanning and
					 Design105,569105,569
								
								MDAUnspecified
					 Worldwide LocationsPlanning and Design4,5484,548
								
								NSAUnspecified
					 Worldwide LocationsPlanning and Design8,3008,300
								
								SOCOMUnspecified Worldwide
					 LocationsPlanning and
					 Design27,62027,620
								
								TMAUnspecified
					 Worldwide LocationsPlanning and Design105,700105,700
								
								WHSUnspecified
					 Worldwide LocationsPlanning and Design7,9287,928
								
								
								
								Milcon,Def-Wide—SUBTOTAL3,654,6233,435,123
								
								Services MILCON—TOTAL7,668,1317,004,217
								
								
								
								MCon,Army
					 NG
								
								Alabama
								
								ARMY, NGFort McClellanLive Fire Shoot House5,4005,400
								
								Arkansas
								
								ARMY, NGSearcyField Maintenance Shop6,8006,800
								
								California
								
								ARMY, NGFort IrwinManeuver Area Training & Equipment Site
					 Ph325,00025,000
								
								Connecticut
								
								ARMY, NGCamp HartellCombined Support Maintenance Shop32,00032,000
								
								Delaware
								
								ARMY, NGBethany BeachRegional Training Institute Ph15,5005,500
								
								Florida
								
								ARMY, NGCamp BlandingCombined Arms Collective Training
					 Fac9,0009,000
								
								ARMY, NGMiramarReadiness Center20,00020,000
								
								Hawaii
								
								ARMY, NGKapoleiArmy Aviation Support Facility Ph128,00028,000
								
								Idaho
								
								ARMY, NGOrchard Training AreaORTC(Barracks)Ph240,00040,000
								
								Indiana
								
								ARMY, NGSouth BendArmed Forces Reserve Center Add/Alt21,00021,000
								
								ARMY, NGTerre HauteField Maintenance Shop9,0009,000
								
								Iowa
								
								ARMY, NGCamp DodgeUrban Assault Course3,0003,000
								
								Kansas
								
								ARMY, NGTopekaTaxiway, Ramp & Hangar
					 Alterations9,5009,500
								
								Kentucky
								
								ARMY, NGFrankfortArmy Aviation Support
					 Facility32,00032,000
								
								Massachusetts
								
								ARMY, NGCamp EdwardsUnit Training Equipment Site22,00022,000
								
								Minnesota
								
								ARMY, NGCamp RipleyScout Reconnaissance Range17,00017,000
								
								ARMY, NGSt PaulReadiness Center17,00017,000
								
								Missouri
								
								ARMY, NGFort Leonard WoodRegional Training Institute18,00018,000
								
								ARMY, NGKansas CityReadiness Center Add/Alt1,9001,900
								
								ARMY, NGMonettReadiness Center Add/Alt820820
								
								ARMY, NGPerryvilleReadiness Center Add/Alt700700
								
								Montana
								
								ARMY, NGMiles CityReadiness Center11,00011,000
								
								New
					 Jersey
								
								ARMY, NGSea GirtRegional Training Institute34,00034,000
								
								New
					 York
								
								ARMY, NGStormvilleCombined Support Maint Shop Ph124,00024,000
								
								Ohio
								
								ARMY, NGChillicotheField Maintenance Shop Add/Alt3,1003,100
								
								ARMY, NGDelawareReadiness Center12,00012,000
								
								Oklahoma
								
								ARMY, NGCamp GruberOperations Readiness Training
					 Complex25,00025,000
								
								Utah
								
								ARMY, NGCamp WilliamsBEQ Facility (Regional Training
					 Institute)15,00015,000
								
								ARMY, NGCamp WilliamsRegional Training Institute Ph221,00021,000
								
								Washington
								
								ARMY, NGFort LewisReadiness Center35,00035,000
								
								West
					 Virginia
								
								ARMY, NGLoganReadiness Center14,20014,200
								
								Wisconsin
								
								ARMY, NGWausauField Maintenance Shop10,00010,000
								
								Guam
								
								ARMY, NGBarrigadaJFHQ Ph48,5008,500
								
								Puerto
					 Rico
								
								ARMY, NGCamp SantiagoReadiness Center3,8003,800
								
								ARMY, NGCeibaRefill Station Building2,2002,200
								
								ARMY, NGGuaynaboReadiness Center (JFHQ)15,00015,000
								
								ARMY, NGGuraboReadiness Center14,70014,700
								
								Worldwide
					 Unspec
								
								ARMY, NGUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction15,05715,057
								
								ARMY, NGUnspecified Worldwide
					 LocationsPlanning and
					 Design26,62226,622
								
								
								
								MCon,Army NG—Subtotal613,799613,799
								
								
								
								MCon,Air
					 NG
								
								California
								
								AF, NGFresno Yosemite IAP ANGF–15 Conversion11,00011,000
								
								Hawaii
								
								AF, NGJoint Base Pearl Harbor-HickamTFI—F–22 Combat Apron
					 Addition6,5006,500
								
								New
					 Mexico
								
								AF, NGKirtland AFBAlter Target Intelligence Facility8,5008,500
								
								Wyoming
								
								AF, NGCheyenne MapC–130 Flight Simulator Training
					 Facility6,4866,486
								
								Worldwide
					 Unspec
								
								AF, NGVarious Worldwide LocationsUnspecified Minor
					 Construction5,9005,900
								
								AF, NGVarious Worldwide LocationsPlanning and Design4,0004,000
								
								
								
								MCon,Air NG—Subtotal42,38642,386
								
								NG MILCON—TOTAL656,185656,185
								
								
								
								MCon,A
					 Res
								
								California
								
								ARMY,
					 RESERVEFort Hunter
					 LiggettORTC64,00064,000
								
								ARMY,
					 RESERVEFort Hunter
					 LiggettUPH
					 Barracks4,3004,300
								
								ARMY,
					 RESERVETustinArmy
					 Reserve Center27,00027,000
								
								Illinois
								
								ARMY,
					 RESERVEFort
					 SheridanArmy Reserve
					 Center28,00028,000
								
								Maryland
								
								ARMY,
					 RESERVEAberdeen
					 Proving GroundArmy
					 Reserve Center21,00021,000
								
								ARMY,
					 RESERVEBaltimoreAdd/Alt Army Reserve Center10,00010,000
								
								Massachusetts
								
								ARMY,
					 RESERVEDevens Reserve
					 Forces Training AreaAutomatic Record Fire Range4,8004,800
								
								ARMY,
					 RESERVEDevens Reserve
					 Forces Training AreaCombat Pistol/MP Firearms Qualification3,7003,700
								
								Nevada
								
								ARMY,
					 RESERVELas
					 VegasArmy Reserve
					 Center/AMSA21,00021,000
								
								New
					 Jersey
								
								ARMY,
					 RESERVEJoint Base
					 McGuire-Dix-LakehurstAutomated Infantry Squad Battle Course7,4007,400
								
								Washington
								
								ARMY,
					 RESERVEJoint Base
					 Lewis-McChordArmy
					 Reserve Center40,00040,000
								
								Wisconsin
								
								ARMY,
					 RESERVEFort
					 McCoyCentral Issue
					 Facility12,20012,200
								
								ARMY,
					 RESERVEFort
					 McCoyDining
					 Facility8,6008,600
								
								ARMY,
					 RESERVEFort
					 McCoyECS Tactical
					 Equip. Maint. Facility (TEMF)27,00027,000
								
								Worldwide
					 Unspec
								
								ARMY,
					 RESERVEUnspecified
					 Worldwide LocationsUnspecified Minor Construction10,89510,895
								
								ARMY,
					 RESERVEUnspecified
					 Worldwide LocationsPlanning and Design15,95115,951
								
								
								
								MCon,A Res—Subtotal305,846305,846
								
								
								
								Milcon, Naval
					 Res
								
								Arizona
								
								NAVY,
					 RESERVEYumaReserve
					 Training Facility—Yuma AZ5,3795,379
								
								Iowa
								
								NAVY,
					 RESERVEFort Des
					 MoinesJoint Reserve
					 Center—Des Moines IA19,16219,162
								
								Louisiana
								
								NAVY,
					 RESERVENew
					 OrleansTransient
					 Quarters7,1877,187
								
								New
					 York
								
								NAVY,
					 RESERVEBrooklynVehicle Maint. Fac.—Brooklyn NY4,4304,430
								
								Texas
								
								NAVY,
					 RESERVEFort
					 WorthCommercial
					 Vehicle Inspection Site11,25611,256
								
								Worldwide
					 Unspec
								
								NAVY,
					 RESERVEUnspecified
					 Worldwide LocationsPlanning and Design2,1182,118
								
								
								
								Milcon, Naval Res—Subtotal49,53249,532
								
								
								
								MCon,AF
					 Res
								
								New
					 York
								
								AF,
					 RESERVENiagara Falls
					 IAPFlight Simulator
					 Facility6,1006,100
								
								Worldwide
					 Unspec
								
								AF,
					 RESERVEVarious
					 Worldwide LocationsUnspecified Minor Construction2,0002,000
								
								AF,
					 RESERVEVarious
					 Worldwide LocationsPlanning and Design2,8792,879
								
								
								
								MCon,AF Res—Subtotal10,97910,979
								
								Reserve Milcon—TOTAL366,357366,357
								
								
								
								MILCON
					 Major Accounts—TOTAL8,690,6738,026,759
								
								
								
								
								
								Chem-Demil
								
								Colorado
								
								Chem
					 DemilPueblo
					 DepotAmmunition
					 Demilitarization Facility, Ph XIV36,00036,000
								
								Kentucky
								
								Chem
					 DemilBlue Grass
					 Army DepotAmmunition
					 Demilitarization Ph XIII115,000115,000
								
								
								
								ChemDemil / NSIP—Total151,000151,000
								
								
								
								NSIP
								
								Worldwide
					 Unspec
								
								NSIPNATO Security Investment
					 ProgramNATO Security
					 Investment Program254,163254,163
								
								
								
								NATO Security Investment
					 Program254,163254,163
								
								
								
								Army Fam
					 Housing
								
								Worldwide
					 Unspec
								
								FH
					 Const,AUnspecified
					 Worldwide LocationsFamily Housing P&D4,6414,641
								
								
								
								Army Fam Hsg
					 Construction—Subtotal4,6414,641
								
								
								
								Worldwide
					 Unspec
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsUtilities Account88,11288,112
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsServices Account13,48713,487
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsManagement Account56,97056,970
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsMiscellaneous Account620620
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsFurnishings Account31,78531,785
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsLeasing203,533203,533
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsMaintenance of Real Property109,534109,534
								
								FH
					 Op&Dt,AUnspecified
					 Worldwide LocationsPrivatization Support Costs26,01026,010
								
								
								
								Army Fam Hsg O&M—Subtotal530,051530,051
								
								Army Fam Hsg—TOTAL534,692534,692
								
								
								
								Navy Fam
					 Housing
								
								Worldwide
					 Unspec
								
								FH
					 Const,NUnspecified
					 Worldwide LocationsImprovements97,65597,655
								
								FH
					 Const,NUnspecified
					 Worldwide LocationsDesign4,5274,527
								
								
								
								Navy Fam Hsg
					 Construction—Subtotal102,182102,182
								
								
								
								Worldwide
					 Unspec
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsUtilities Account80,86080,860
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsFurnishings Account17,69717,697
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsManagement Account62,74162,741
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsMiscellaneous Account491491
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsServices Account19,61519,615
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsLeasing83,77483,774
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsMaintenance of Real Property85,25485,254
								
								FH
					 Op&Dt,NUnspecified
					 Worldwide LocationsPrivatization Support Costs27,79827,798
								
								
								
								Navy Fam Hsg O&M—Subtotal378,230378,230
								
								Navy Fam Hsg—TOTAL480,412480,412
								
								
								
								AF Fam
					 Housing
								
								Worldwide
					 Unspec
								
								FH Con,AFUnspecified Worldwide
					 LocationsImprovements79,57179,571
								
								FH Con,AFUnspecified Worldwide
					 LocationsPlanning and
					 Design4,2534,253
								
								
								
								AF Fam Hsg Construction—Subtotal83,82483,824
								
								
								
								Worldwide
					 Unspec
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsUtilities Account75,66275,662
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsManagement Account55,00255,002
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsServices Account16,55016,550
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsFurnishings Account37,87837,878
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsMiscellaneous Account1,9431,943
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsLeasing62,73062,730
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsMaintenance (RPMA RPMC)201,937201,937
								
								FH
					 Op&Dt,AFUnspecified
					 Worldwide LocationsHousing Privatization46,12746,127
								
								
								
								AF
					 Fam Hsg O&M—Subtotal497,829497,829
								
								AF Fam Hsg—TOTAL581,653581,653
								
								
								
								Def-Wide Fam
					 Housing
								
								Worldwide
					 Unspec
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsUtilities Account283283
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsUtilities Account1212
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsFurnishings Account4,6604,660
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsFurnishings Account2020
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsServices Account3131
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsManagement Account371371
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsFurnishings Account6666
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsLeasing35,33335,333
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsLeasing10,82210,822
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsMaintenance of Real Property567567
								
								FH
					 Op&Dt,D-WUnspecified
					 Worldwide LocationsMaintenance of Real Property7373
								
								
								
								DefWide Fam Hsg O&M—Subtotal52,23852,238
								
								
								
								DoD FH Imprv
					 Fd
								
								Worldwide
					 Unspec
								
								DoD FH Imprv
					 FdUnspecified Worldwide
					 LocationsFamily
					 Housing Improvement Fund1,7861,786
								
								
								
								DoD Fam Hsg Imprv Fd—Subtotal1,7861,786
								
								FAM HSG—TOTAL1,650,7811,650,781
								
								
								
								BRAC
					 IV
								
								Worldwide
					 Unspec
								
								BRAC, ABase Realignment & Closure,
					 ArmyBase Realignment
					 & Closure79,89379,893
								
								BRAC, NBase Realignment & Closure,
					 NavyBase Realignment
					 & Closure146,951146,951
								
								BRAC, AFBase Realignment & Closure,
					 AFBase Realignment
					 & Closure122,552122,552
								
								
								
								BRAC IV—TOTAL349,396349,396
								
								
								
								2005
					 BRAC
								
								ARMY
					 BRAC
								
								Worldwide
					 Unspec
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–121: Fort
					 Gillem, GA4,9764,976
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–222: Fort
					 McPherson, GA6,7726,772
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsProgram
					 Management Various Locations20,45320,453
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–223: Fort
					 Monmouth, NJ9,9899,989
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–36: Red
					 River Army Depot1,3851,385
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–113: Fort
					 Monroe, VA12,18412,184
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–236: RC
					 Transformation in CT557557
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–242: RC
					 Transformation in NY172172
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–253: RC
					 Transformation in PA100100
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–212: USAR
					 Cmd & Cntrl—New England222222
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsUSA–167: USAR
					 Command and Control—NE175175
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsIND–112:
					 River Bank Army Ammo Plant, CA22,43122,431
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsIND–119:
					 Newport Chemical Depot, IN197197
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsIND–106:
					 Kansas Army Ammunition Plant, KS7,2807,280
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsIND–110:
					 Mississippi Army Ammo Plant, MS160160
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsIND–122: Lone
					 Star Army Ammo Plant, TX11,37911,379
								
								BRAC—ArmyUnspecified Worldwide
					 LocationsMED–2: Walter
					 Reed NMMC, Bethesda, MD7,7877,787
								
								
								
								BRAC—Army—Subtotal106,219106,219
								
								
								
								NAVY
					 BRAC
								
								Worldwide
					 Unspec
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–172: NWS
					 Seal Beach, Concord, CA2,1292,129
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–138: NAS
					 Brunswick, ME4,8974,897
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–157: MCSA
					 Kansas City, MO3939
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–84: JRB
					 Willow Grove & Cambria Reg AP189189
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–168: NS
					 Newport, RI1,7421,742
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–100:
					 Planning, Design and Management5,0385,038
								
								BRAC—NavyUnspecified Worldwide
					 LocationsDON–101:
					 Various Locations4,1764,176
								
								
								
								BRAC—Navy—Subtotal18,21018,210
								
								
								
								AF
					 BRAC
								
								Worldwide
					 Unspec
								
								BRAC—Air
					 ForceUnspecified
					 Worldwide LocationsProgram Management Various Locations605605
								
								BRAC—Air
					 ForceUnspecified
					 Worldwide LocationsMED–57: Brooks City Base, TX326326
								
								BRAC—Air
					 ForceUnspecified
					 Worldwide LocationsComm Add 3: Galena Fol, AK1,3371,337
								
								
								
								BRAC—Air Force—Subtotal2,2682,268
								
								BRAC 2005—TOTAL126,697126,697
								
								BRAC IV + BRAC 2005—TOTAL476,093476,093
								
								
								
								MILCON GRAND TOTAL11,222,71010,558,796
								
							
						
					
				 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
				4701.DEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
					
						
							
								SEC. 4701. DEPARTMENT OF ENERGY
					 NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
								
								ProgramFY
					 2013 RequestSenate
					 Authorized
								
							
							
								Discretionary
					 Summary By Appropriation
								
								Energy And Water
					 Development, And Related Agencies
								
								Appropriation
					 Summary:
								
								Energy
					 Programs
								
								Electricity delivery and energy
					 reliability6,0000
								
								
								
								Atomic Energy
					 Defense Activities
								
								National nuclear
					 security administration:
								
								Weapons activities7,577,3417,602,341
								
								Defense nuclear
					 nonproliferation2,458,6312,458,631
								
								Naval reactors1,088,6351,126,621
								
								Office of the
					 administrator411,279386,279
								
								Total, National nuclear
					 security administration11,535,88611,573,872
								
								
								
								Environmental and
					 other defense activities:
								
								Defense environmental
					 cleanup5,472,0015,009,001
								
								Other defense
					 activities735,702735,702
								
								Total, Environmental &
					 other defense activities6,207,7035,744,703
								
								Total, Atomic Energy Defense
					 Activities17,743,58917,318,575
								
								Total, Discretionary
					 Funding17,749,58917,318,575
								
								
								
								Electricity
					 Delivery & Energy Reliability
								
								Electricity
					 Delivery & Energy Reliability
								
								Infrastructure security &
					 energy restoration6,0000
								
								
								
								
								
								Weapons
					 Activities
								
								Directed
					 stockpile work
								
								Life extension
					 programs
								
								B61 Life extension
					 program369,000369,000
								
								W76 Life extension
					 program174,931174,931
								
								Total, Life extension
					 programs543,931543,931
								
								
								
								Stockpile
					 systems
								
								B61 Stockpile
					 systems72,36472,364
								
								W76 Stockpile
					 systems65,44590,445
								
								W78 Stockpile
					 systems139,207139,207
								
								W80 Stockpile
					 systems46,54046,540
								
								B83 Stockpile
					 systems57,94757,947
								
								W87 Stockpile
					 systems85,68985,689
								
								W88 Stockpile
					 systems123,217123,217
								
								Total, Stockpile
					 systems590,409615,409
								
								
								
								Weapons
					 dismantlement and disposition
								
								Operations and
					 maintenance51,26551,265
								
								
								
								Stockpile
					 services
								
								Production support365,405365,405
								
								Research and development
					 support28,10328,103
								
								R&D certification and
					 safety191,632191,632
								
								Management, technology, and
					 production175,844175,844
								
								Plutonium
					 sustainment141,685141,685
								
								Total, Stockpile
					 services902,669902,669
								
								Total, Directed stockpile
					 work2,088,2742,113,274
								
								
								
								Campaigns:
								
								Science
					 campaign
								
								Advanced
					 certification44,10444,104
								
								Primary assessment
					 technologies94,00094,000
								
								Dynamic materials
					 properties97,00097,000
								
								Advanced radiography30,00030,000
								
								Secondary assessment
					 technologies85,00085,000
								
								Total, Science
					 campaign350,104350,104
								
								
								
								Engineering
					 campaign
								
								Enhanced surety46,42146,421
								
								Weapon systems engineering
					 assessment technology18,98318,983
								
								Nuclear
					 survivability21,78821,788
								
								Enhanced
					 surveillance63,37963,379
								
								Total, Engineering
					 campaign150,571150,571
								
								
								
								Inertial
					 confinement fusion ignition and high yield campaign
								
								Diagnostics, cryogenics and
					 experimental support81,94281,942
								
								Ignition84,17284,172
								
								Support of other stockpile
					 programs14,81714,817
								
								Pulsed power inertial confinement
					 fusion6,0446,044
								
								Joint program in high energy
					 density laboratory plasmas8,3348,334
								
								Facility operations and target
					 production264,691264,691
								
								Total, Inertial confinement
					 fusion and high yield campaign460,000460,000
								
								
								
								Advanced simulation and computing
					 campaign600,000600,000
								
								
								
								Readiness
					 Campaign
								
								Nonnuclear readiness64,68164,681
								
								Tritium readiness65,41465,414
								
								Total, Readiness
					 campaign130,095130,095
								
								Total,
					 Campaigns1,690,7701,690,770
								
								
								
								Readiness in
					 technical base and facilities (RTBF)
								
								Operations of
					 facilities
								
								Kansas City Plant163,602163,602
								
								Lawrence Livermore National
					 Laboratory89,04889,048
								
								Los Alamos National
					 Laboratory335,978335,978
								
								Nevada National Security
					 Site115,697115,697
								
								Pantex172,020172,020
								
								Sandia National
					 Laboratory167,384167,384
								
								Savannah River Site120,577120,577
								
								Y–12 National security
					 complex255,097255,097
								
								Total, Operations of
					 facilities1,419,4031,419,403
								
								
								
								Science, technology and
					 engineering capability support166,945166,945
								
								Nuclear operations capability
					 support203,346203,346
								
								Subtotal, Readiness in
					 technical base and facilities1,789,6941,789,694
								
								Construction:
								
								13–D–301 Electrical infrastructure
					 upgrades, LANL/LLNL23,00023,000
								
								12–D–301 TRU waste facilities,
					 LANL24,20424,204
								
								11–D–801 TA–55 Reinvestment
					 project, LANL8,8898,889
								
								10-D–501 Nuclear facilities risk
					 reduction Y–12 National security complex, Oakridge, TN17,90917,909
								
								09–D–404 Test capabilities
					 revitalization II, Sandia National Laboratories, Albuquerque, NM11,33211,332
								
								08–D–802 High explosive pressing
					 facility Pantex Plant, Amarillo, TX24,80024,800
								
								06–D–141 PED/Construction,
					 UPFY–12, Oak Ridge, TN340,0000
								
								06–D–141 PED/Construction,
					 UPFY–12, Phase I, Oak Ridge, TN0340,000
								
								Total,
					 Construction450,134450,134
								
								Total, Readiness in
					 technical base and facilities2,239,8282,239,828
								
								
								
								Secure
					 transportation asset
								
								Operations and
					 equipment114,965114,965
								
								Program direction104,396104,396
								
								Total, Secure transportation
					 asset219,361219,361
								
								
								
								Nuclear counterterrorism incident
					 response247,552247,552
								
								
								
								Site
					 stewardship
								
								Operations and
					 maintenance90,00190,001
								
								Total, Site
					 stewardship90,00190,001
								
								
								
								Defense nuclear
					 security
								
								Operations and
					 maintenance643,285643,285
								
								
								
								NNSA CIO activities155,022155,022
								
								
								
								Legacy contractor
					 pensions185,000185,000
								
								National security
					 applications18,24818,248
								
								Subtotal, Weapons
					 activities7,577,3417,602,341
								
								
								
								Total, Weapons
					 Activities7,577,3417,602,341
								
								
								
								
								
								Defense Nuclear
					 Nonproliferation
								
								Nonproliferation
					 and verification R&D
								
								Operations and
					 maintenance398,186398,186
								
								 Domestic Enrichment
					 R&D150,000150,000
								
								 Subtotal, Nonproliferation
					 and verification R&D548,186548,186
								
								
								
								Nonproliferation and
					 international security150,119150,119
								
								
								
								International nuclear
					 materials protection and cooperation311,000311,000
								
								
								
								Fissile materials
					 disposition
								
								U.S. surplus
					 fissile materials disposition
								
								Operations and
					 maintenance
								
								U.S. plutonium
					 disposition498,979498,979
								
								U.S. uranium
					 disposition29,73629,736
								
								Total, Operations and
					 maintenance528,715528,715
								
								Construction:
								
								99–D–143 Mixed oxide fuel
					 fabrication facility, Savannah River, SC388,802388,802
								
								
								
								Total,
					 Construction388,802388,802
								
								Total, U.S. surplus fissile
					 materials disposition917,517917,517
								
								
								
								Russian surplus fissile materials
					 disposition3,7883,788
								
								Total, Fissile materials
					 disposition921,305921,305
								
								
								
								Global threat reduction
					 initiative466,021466,021
								
								Legacy contractor
					 pensions62,00062,000
								
								Subtotal, Defense Nuclear
					 Nonproliferation2,458,6312,458,631
								
								Total, Defense Nuclear
					 Nonproliferation2,458,6312,458,631
								
								
								
								
								
								Naval
					 Reactors
								
								Naval reactors
					 development418,072418,072
								
								Ohio replacement reactor systems
					 development89,700127,686
								
								S8G Prototype
					 refueling121,100121,100
								
								Naval reactors operations and
					 infrastructure366,961366,961
								
								Construction:
								
								13–D–905 Remote-handled low-level
					 waste facility, INL8,8908,890
								
								13–D–904 KS Radiological work and
					 storage building, KSO2,0002,000
								
								13–D–903, KS Prototype Staff
					 Building, KSO14,00014,000
								
								10-D–903, Security upgrades,
					 KAPL19,00019,000
								
								08–D–190 Expended Core Facility
					 M–290 recovering discharge station,Naval Reactor Facility, ID5,7005,700
								
								Total,
					 Construction49,59049,590
								
								
								
								Program direction43,21243,212
								
								Subtotal, Naval
					 Reactors1,088,6351,126,621
								
								
								
								Total, Naval
					 Reactors1,088,6351,126,621
								
								
								
								
								
								Office Of The
					 Administrator
								
								Office of the
					 administrator411,279386,279
								
								Total, Office Of The
					 Administrator411,279386,279
								
								
								
								
								
								Defense
					 Environmental Cleanup
								
								Closure
					 sites:
								
								Closure sites
					 administration1,9901,990
								
								
								
								Hanford
					 site:
								
								River corridor and other cleanup
					 operations389,347389,347
								
								Central plateau
					 remediation558,820558,820
								
								Richland community and regulatory
					 support15,15615,156
								
								Total, Hanford
					 site963,323963,323
								
								
								
								Idaho National
					 Laboratory:
								
								Idaho cleanup and waste
					 disposition396,607396,607
								
								Idaho community and regulatory
					 support3,0003,000
								
								Total, Idaho National
					 Laboratory399,607399,607
								
								
								
								
								
								NNSA
					 sites
								
								Lawrence Livermore National
					 Laboratory1,4841,484
								
								Nuclear facility D&D
					 Separations Process Research Unit24,00024,000
								
								Nevada64,64164,641
								
								Sandia National
					 Laboratories5,0005,000
								
								Los Alamos National
					 Laboratory239,143239,143
								
								Total, NNSA sites and Nevada
					 off-sites334,268334,268
								
								
								
								Oak Ridge
					 Reservation:
								
								Building 301967,52567,525
								
								OR cleanup and
					 disposition109,470109,470
								
								OR reservation community and
					 regulatory support4,5004,500
								
								Total, Oak Ridge
					 Reservation181,495181,495
								
								
								
								Office of River
					 Protection:
								
								Waste treatment
					 and immobilization plant
								
								01–D–416 A–E/ORP–0060/Major
					 construction690,000690,000
								
								
								
								Tank farm
					 activities
								
								Rad liquid tank waste
					 stabilization and disposition482,113482,113
								
								Total, Office of River
					 protection1,172,1131,172,113
								
								
								
								Savannah River
					 sites:
								
								Savannah River risk management
					 operations444,089444,089
								
								SR community and regulatory
					 support16,58416,584
								
								
								
								Radioactive
					 liquid tank waste:
								
								Radioactive liquid tank waste
					 stabilization and disposition698,294698,294
								
								Construction:
								
								05–D–405 Salt waste processing
					 facility, Savannah River22,54922,549
								
								Total, Radioactive liquid
					 tank waste720,843720,843
								
								Total, Savannah River
					 site1,181,5161,181,516
								
								
								
								Waste Isolation
					 Pilot Plant
								
								Waste isolation pilot
					 plant198,010198,010
								
								Total, Waste Isolation Pilot
					 Plant198,010198,010
								
								
								
								Program direction323,504323,504
								
								Program support18,27918,279
								
								
								
								Safeguards and
					 Security:
								
								Oak Ridge
					 Reservation18,81718,817
								
								Paducah8,9098,909
								
								Portsmouth8,5788,578
								
								Richland/Hanford
					 Site71,74671,746
								
								Savannah River Site121,977121,977
								
								Waste Isolation Pilot
					 Project4,9774,977
								
								West Valley2,0152,015
								
								Total, Safeguards and
					 Security237,019237,019
								
								
								
								Technology
					 development20,00020,000
								
								Uranium enrichment D&D fund
					 contribution463,0000
								
								Subtotal, Defense
					 environmental cleanup5,494,1245,031,124
								
								
								
								Adjustments
								
								 Use of prior year
					 balances–12,123–12,123
								
								 Use of unobligated
					 balances–10,000–10,000
								
								Total,
					 Adjustments–22,123–22,123
								
								Total, Defense Environmental
					 Cleanup5,472,0015,009,001
								
								
								
								
								
								Other Defense
					 Activities
								
								Health, safety
					 and security
								
								Health, safety and
					 security139,325139,325
								
								Program direction106,175106,175
								
								Total, Health, safety and
					 security245,500245,500
								
								
								
								Specialized security
					 activities188,619188,619
								
								
								
								Office of Legacy
					 Management
								
								Legacy management164,477164,477
								
								Program direction13,46913,469
								
								Total, Office of Legacy
					 Management177,946177,946
								
								
								
								Defense-related
					 activities
								
								Defense related administrative
					 support118,836118,836
								
								Office of hearings and
					 appeals4,8014,801
								
								Subtotal, Other defense
					 activities735,702735,702
								
								Total, Other Defense
					 Activities735,702735,702
								
							
						
					
				EHousing
			 Assistance for Veterans
			 LHOUSING ASSISTANCE FOR VETERANS
				5001.Short
			 titleThis division may be
			 cited as the Housing Assistance for
			 Veterans Act of 2012 or the HAVEN Act.
				5002.DefinitionsIn this division:
					(1)DisabledThe
			 term disabled means an individual with a disability, as defined by
			 section 12102 of title 42, United States Code.
					(2)Eligible
			 veteranThe term
			 eligible veteran means a disabled or low-income veteran.
					(3)Energy
			 efficient features or equipmentThe term energy efficient
			 features or equipment means features of, or equipment in, a primary
			 residence that help reduce the amount of electricity used to heat, cool, or
			 ventilate such residence, including insulation, weatherstripping, air sealing,
			 heating system repairs, duct sealing, or other measures.
					(4)Low-income
			 veteranThe term
			 low-income veteran means a veteran whose income does not exceed 80
			 percent of the median income for an area, as determined by the
			 Secretary.
					(5)Nonprofit
			 organizationThe term
			 nonprofit organization means an organization that is—
						(A)described in
			 section 501(c)(3) or 501(c)(19) of the Internal Revenue Code of 1986;
			 and
						(B)exempt from tax
			 under section 501(a) of such Code.
						(6)Primary
			 residence
						(A)In
			 generalThe term
			 primary residence means a single family house, a duplex, or a unit
			 within a multiple-dwelling structure that is an eligible veteran’s principal
			 dwelling and is owned by such veteran or a family member of such
			 veteran.
						(B)Family member
			 definedFor purposes of this paragraph, the term family
			 member includes—
							(i)a
			 spouse, child, grandchild, parent, or sibling;
							(ii)a
			 spouse of such a child, grandchild, parent, or sibling; or
							(iii)any individual
			 related by blood or affinity whose close association with a veteran is the
			 equivalent of a family relationship.
							(7)Qualified
			 organizationThe term
			 qualified organization means a nonprofit organization that
			 provides nationwide or State-wide programs that primarily serve veterans or
			 low-income individuals.
					(8)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.
					(9)VeteranThe term veteran has the same
			 meaning as given such term in section 101 of title 38, United States
			 Code.
					(10)Veterans
			 service organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
					5003.Establishment
			 of a pilot program
					(a)Grant
						(1)In
			 generalThe Secretary shall
			 establish a pilot program to award grants to qualified organizations to
			 rehabilitate and modify the primary residence of eligible veterans.
						(2)CoordinationThe
			 Secretary shall work in conjunction with the Secretary of Veterans Affairs to
			 establish and oversee the pilot program and to ensure that such program meets
			 the needs of eligible veterans.
						(3)Maximum
			 grantA grant award under the pilot program to any one qualified
			 organization shall not exceed $1,000,000 in any one fiscal year, and such an
			 award shall remain available until expended by such organization.
						(b)Application
						(1)In
			 generalEach qualified
			 organization that desires a grant under the pilot program shall submit an
			 application to the Secretary at such time, in such manner, and, in addition to
			 the information required under paragraph (2), accompanied by such information
			 as the Secretary may reasonably require.
						(2)ContentsEach application submitted under paragraph
			 (1) shall include—
							(A)a plan of action
			 detailing outreach initiatives;
							(B)the approximate
			 number of veterans the qualified organization intends to serve using grant
			 funds;
							(C)a description of
			 the type of work that will be conducted, such as interior home modifications,
			 energy efficiency improvements, and other similar categories of work;
			 and
							(D)a plan for
			 working with the Department of Veterans Affairs and veterans service
			 organizations to identify veterans and serve their needs.
							(3)PreferencesIn awarding grants under the pilot program,
			 the Secretary shall give preference to a qualified organization—
							(A)with experience
			 in providing housing rehabilitation and modification services for disabled
			 veterans; or
							(B)that proposes to provide housing
			 rehabilitation and modification services for eligible veterans who live in
			 rural areas (the Secretary, through regulations, shall define the term
			 rural areas).
							(c)CriteriaIn order to receive a grant award under the
			 pilot program, a qualified organization shall meet the following
			 criteria:
						(1)Demonstrate
			 expertise in providing housing rehabilitation and modification services for
			 disabled or low-income individuals for the purpose of making the homes of such
			 individuals accessible, functional, and safe for such individuals.
						(2)Have established outreach initiatives
			 that—
							(A)would engage
			 eligible veterans and veterans service organizations in projects utilizing
			 grant funds under the pilot program; and
							(B)identify eligible
			 veterans and their families and enlist veterans involved in skilled trades,
			 such as carpentry, roofing, plumbing, or HVAC work.
							(3)Have an established nationwide or
			 State-wide network of affiliates that are—
							(A)nonprofit
			 organizations; and
							(B)able to provide
			 housing rehabilitation and modification services for eligible veterans.
							(4)Have experience
			 in successfully carrying out the accountability and reporting requirements
			 involved in the proper administration of grant funds, including funds provided
			 by private entities or Federal, State, or local government entities.
						(d)Use of
			 fundsA grant award under the
			 pilot program shall be used—
						(1)to modify and
			 rehabilitate the primary residence of an eligible veteran, and may
			 include—
							(A)installing wheelchair ramps, widening
			 exterior and interior doors, reconfigurating and re-equipping bathrooms (which
			 includes installing new fixtures and grab bars), removing doorway thresholds,
			 installing special lighting, adding additional electrical outlets and
			 electrical service, and installing appropriate floor coverings to—
								(i)accommodate the
			 functional limitations that result from having a disability; or
								(ii)if such residence does not have
			 modifications necessary to reduce the chances that an elderly, but not disabled
			 person, will fall in their home, reduce the risks of such an elderly person
			 from falling;
								(B)rehabilitating
			 such residence that is in a state of interior or exterior disrepair; and
							(C)installing energy efficient features or
			 equipment if—
								(i)an
			 eligible veteran’s monthly utility costs for such residence is more than 5
			 percent of such veteran’s monthly income; and
								(ii)an
			 energy audit of such residence indicates that the installation of energy
			 efficient features or equipment will reduce such costs by 10 percent or
			 more;
								(2)in connection with modification and
			 rehabilitation services provided under the pilot program, to provide technical,
			 administrative, and training support to an affiliate of a qualified
			 organization receiving a grant under such pilot program; and
						(3)for other
			 purposes as the Secretary may prescribe through regulations.
						(e)OversightThe
			 Secretary shall direct the oversight of the grant funds for the pilot program
			 so that such funds are used efficiently until expended to fulfill the purpose
			 of addressing the adaptive housing needs of eligible veterans.
					(f)Matching
			 funds
						(1)In
			 generalA qualified
			 organization receiving a grant under the pilot program shall contribute towards
			 the housing modification and rehabilitation services provided to eligible
			 veterans an amount equal to not less than 50 percent of the grant award
			 received by such organization.
						(2)In-kind
			 contributionsIn order to
			 meet the requirement under paragraph (1), such organization may arrange for
			 in-kind contributions.
						(g)Limitation cost
			 to the veteransA qualified
			 organization receiving a grant under the pilot program shall modify or
			 rehabilitate the primary residence of an eligible veteran at no cost to such
			 veteran (including application fees) or at a cost such that such veteran pays
			 no more than 30 percent of his or her income in housing costs during any
			 month.
					(h)Reports
						(1)Annual
			 reportThe Secretary shall
			 submit to Congress, on an annual basis, a report that provides, with respect to
			 the year for which such report is written—
							(A)the number of
			 eligible veterans provided assistance under the pilot program;
							(B)the socioeconomic
			 characteristics of such veterans, including their gender, age, race, and
			 ethnicity;
							(C)the total number,
			 types, and locations of entities contracted under such program to administer
			 the grant funding;
							(D)the amount of
			 matching funds and in-kind contributions raised with each grant;
							(E)a description of
			 the housing rehabilitation and modification services provided, costs saved, and
			 actions taken under such program;
							(F)a description of
			 the outreach initiatives implemented by the Secretary to educate the general
			 public and eligible entities about such program;
							(G)a description of
			 the outreach initiatives instituted by grant recipients to engage eligible
			 veterans and veteran service organizations in projects utilizing grant funds
			 under such program;
							(H)a description of
			 the outreach initiatives instituted by grant recipients to identify eligible
			 veterans and their families; and
							(I)any other
			 information that the Secretary considers relevant in assessing such
			 program.
							(2)Final
			 reportNot later than 6 months after the completion of the pilot
			 program, the Secretary shall submit to Congress a report that provides such
			 information that the Secretary considers relevant in assessing the pilot
			 program.
						(i)Authorization
			 of appropriationsThere are
			 authorized to be appropriated for carrying out this division $4,000,000 for
			 each of fiscal years 2013 through 2017.
					FStolen Valor
			 Act
			 LISTOLEN VALOR ACT
				5011.Short
			 titleThis division may be
			 cited as the Stolen Valor Act of
			 2012.
				5012.FindingsCongress find the following:
					(1)Because of the
			 great respect in which military service and military awards are rightfully held
			 by the public, false claims of receiving such medals or serving in the military
			 are especially likely to be harmful and material to employers, voters in
			 deciding to whom paid elective positions should be entrusted, and in the award
			 of contracts.
					(2)Military service
			 and military awards are held in such great respect that public and private
			 decisions are correctly influenced by claims of heroism.
					(3)False claims of
			 military service or military heroism are an especially noxious means of
			 obtaining something of value because they are particularly likely to cause
			 tangible harm to victims of fraud.
					(4)False claims of
			 military service or the receipt of military awards, if believed, are especially
			 likely to dispose people favorably toward the speaker.
					(5)False claims of
			 military service or the receipt of military awards are particularly likely to
			 be material and cause people to part with money or property. Even if such
			 claims are unsuccessful in bringing about this result, they still constitute
			 attempted fraud.
					(6)False claims of
			 military service or the receipt of military awards that are made to secure
			 appointment to the board of an organization are likely to cause harm to such
			 organization through their obtaining the services of an individual who does not
			 bring to that organization what he or she claims, and whose falsehood, if
			 discovered, would cause the organization’s donors concern that the
			 organization’s board might not manage money honestly.
					(7)The easily
			 verifiable nature of false claims regarding military service or the receipt of
			 military awards, the relative infrequency of such claims, and the fact that
			 false claims of having served in the military or received such awards are
			 rightfully condemned across the political spectrum, it is especially likely
			 that any law prohibiting such false claims would not be enforced
			 selectively.
					(8)Congress may make
			 criminal the false claim of military service or the receipt of military awards
			 based on its powers under article I, section 8, clause 2 of the Constitution of
			 the United States, to raise and support armies, and article I, section 8,
			 clause 18 of the Constitution of the United States, to enact necessary and
			 proper measures to carry into execution that power.
					5013.Military
			 medals or decorationsSection
			 704 of title 18, United States Code, is amended to read as follows:
					
						704.Military
				medals or decorations
							(a)In
				generalWhoever knowingly purchases, attempts to purchase,
				solicits for purchase, mails, ships, imports, exports, produces blank
				certificates of receipt for, manufactures, sells, attempts to sell, advertises
				for sale, trades, barters, or exchanges for anything of value any decoration or
				medal authorized by Congress for the Armed Forces of the United States, or any
				of the service medals or badges awarded to the members of such forces, or the
				ribbon, button, or rosette of any such badge, decoration, or medal, or any
				colorable imitation thereof, except when authorized under regulations made
				pursuant to law, shall be fined under this title, imprisoned for not more than
				6 months, or both.
							(b)False Claims to
				the Receipt of Military Decorations, Medals, or Ribbons and False Claims
				Relating to Military Service in Order to Secure a Tangible Benefit or Personal
				Gain
								(1)In
				generalWhoever, with the intent of securing a tangible benefit
				or personal gain, knowingly, falsely, and materially represents himself or
				herself through any written or oral communication (including a resume) to have
				served in the Armed Forces of the United States or to have been awarded any
				decoration, medal, ribbon, or other device authorized by Congress or pursuant
				to Federal law for the Armed Forces of the United States, shall be fined under
				this title, imprisoned for not more than 6 months, or both.
								(2)Tangible
				benefit or personal gainFor purposes of this subsection, the
				term tangible benefit or personal gain includes—
									(A)a benefit
				relating to military service provided by the Federal Government or a State or
				local government;
									(B)public or private
				employment;
									(C)financial
				remuneration;
									(D)an effect on the
				outcome of a criminal or civil court proceeding;
									(E)election of the
				speaker to paying office; and
									(F)appointment to a
				board or leadership position of a non-profit organization.
									(c)DefinitionIn
				this section, the term Armed Forces of the United States means the
				Army, Navy, Air Force, Marine Corps, and Coast Guard, including the reserve
				components named in section 10101 of title
				10.
							.
				5014.SeverabilityIf any provision of this division, any
			 amendment made by this division, or the application of such provision or
			 amendment to any person or circumstance is held to be unconstitutional, the
			 remainder of the provisions of this division, the amendments made by this
			 division, and the application of such provisions or amendments to any person or
			 circumstance shall not be affected.
				GMiscellaneous
			 LIIMISCELLANEOUS
				5021.Public Safety
			 Officers’ Benefits Program
					(a)Short
			 titleThis section may be
			 cited as the Dale Long Public Safety
			 Officers’ Benefits Improvements Act of 2012.
					(b)Benefits for
			 certain nonprofit emergency medical service providers; miscellaneous
			 amendments
						(1)In
			 generalTitle I of the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C.
			 3711 et seq.) is amended—
							(A)in section 901(a)
			 (42 U.S.C.
			 3791(a))—
								(i)in
			 paragraph (26), by striking and at the end;
								(ii)in
			 paragraph (27), by striking the period at the end and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(28)the term
				hearing examiner includes any medical or claims
				examiner.
										;
								(B)in section 1201
			 (42 U.S.C.
			 3796)—
								(i)in
			 subsection (a), by striking follows: and all that follows and
			 inserting the following:
									
										follows (if the payee
			 indicated is living on the date on which the determination is
			 made)—(1)if there is no
				child who survived the public safety officer, to the surviving spouse of the
				public safety officer;
										(2)if there is at
				least 1 child who survived the public safety officer and a surviving spouse of
				the public safety officer, 50 percent to the surviving child (or children, in
				equal shares) and 50 percent to the surviving spouse;
										(3)if there is no
				surviving spouse of the public safety officer, to the surviving child (or
				children, in equal shares);
										(4)if there is no
				surviving spouse of the public safety officer and no surviving child—
											(A)to the surviving
				individual (or individuals, in shares per the designation, or, otherwise, in
				equal shares) designated by the public safety officer to receive benefits under
				this subsection in the most recently executed designation of beneficiary of the
				public safety officer on file at the time of death with the public safety
				agency, organization, or unit; or
											(B)if there is no
				individual qualifying under subparagraph (A), to the surviving individual (or
				individuals, in equal shares) designated by the public safety officer to
				receive benefits under the most recently executed life insurance policy of the
				public safety officer on file at the time of death with the public safety
				agency, organization, or unit;
											(5)if there is no
				individual qualifying under paragraph (1), (2), (3), or (4), to the surviving
				parent (or parents, in equal shares) of the public safety officer; or
										(6)if there is no
				individual qualifying under paragraph (1), (2), (3), (4), or (5), to the
				surviving individual (or individuals, in equal shares) who would qualify under
				the definition of the term child under section 1204 but for
				age.
										;
								(ii)in
			 subsection (b)—
									(I)by striking
			 direct result of a catastrophic and inserting direct and
			 proximate result of a personal;
									(II)by striking
			 pay, and all that follows through the same and
			 inserting pay the same;
									(III)by striking
			 in any year and inserting to the public safety officer
			 (if living on the date on which the determination is made);
									(IV)by striking
			 in such year, adjusted and inserting with respect to the
			 date on which the catastrophic injury occurred, as adjusted;
										(aa)by
			 striking , to such officer;
										(V)by striking
			 the total and all that follows through For and
			 inserting for; and
									(VI)by striking
			 That these and all that follows through the period, and
			 inserting That the amount payable under this subsection shall be the
			 amount payable as of the date of catastrophic injury of such public safety
			 officer.;
									(iii)in
			 subsection (f)—
									(I)in paragraph (1),
			 by striking , as amended (D.C. Code, sec. 4–622); or and
			 inserting a semicolon;
									(II)in paragraph
			 (2)—
										(aa)by
			 striking . Such beneficiaries shall only receive benefits under such
			 section 8191 that and inserting , such that beneficiaries shall
			 receive only such benefits under such section 8191 as; and
										(bb)by
			 striking the period at the end and inserting ; or; and
										(III)by adding at the
			 end the following:
										
											(3)payments under the
				September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note;
				Public Law
				107–42).
											;
				
									(iv)by
			 amending subsection (k) to read as follows:
									
										(k)As determined by
				the Bureau, a heart attack, stroke, or vascular rupture suffered by a public
				safety officer shall be presumed to constitute a personal injury within the
				meaning of subsection (a), sustained in the line of duty by the officer and
				directly and proximately resulting in death, if—
											(1)the public safety
				officer, while on duty—
												(A)engages in a
				situation involving nonroutine stressful or strenuous physical law enforcement,
				fire suppression, rescue, hazardous material response, emergency medical
				services, prison security, disaster relief, or other emergency response
				activity; or
												(B)participates in a
				training exercise involving nonroutine stressful or strenuous physical
				activity;
												(2)the heart attack,
				stroke, or vascular rupture commences—
												(A)while the officer
				is engaged or participating as described in paragraph (1);
												(B)while the officer
				remains on that duty after being engaged or participating as described in
				paragraph (1); or
												(C)not later than 24
				hours after the officer is engaged or participating as described in paragraph
				(1); and
												(3)the heart attack,
				stroke, or vascular rupture directly and proximately results in the death of
				the public safety officer,
											unless
				competent medical evidence establishes that the heart attack, stroke, or
				vascular rupture was unrelated to the engagement or participation or was
				directly and proximately caused by something other than the mere presence of
				cardiovascular-disease risk factors.;
				and
								(v)by
			 adding at the end the following:
									
										(n)The public safety
				agency, organization, or unit responsible for maintaining on file an executed
				designation of beneficiary or executed life insurance policy for purposes of
				subsection (a)(4) shall maintain the confidentiality of the designation or
				policy in the same manner as the agency, organization, or unit maintains
				personnel or other similar records of the public safety
				officer.
										;
								(C)in section 1202
			 (42 U.S.C.
			 3796a)—
								(i)by
			 striking death, each place it appears except the second place it
			 appears, and inserting fatal; and
								(ii)in
			 paragraph (1), by striking or catastrophic injury the second
			 place it appears and inserting , disability, or injury;
								(D)in section 1203
			 (42 U.S.C.
			 3796a–1)—
								(i)in
			 the section heading, by striking who have died in the line of duty
			 and inserting who
			 have sustained fatal or catastrophic injury in the line of
			 duty; and
								(ii)by
			 striking who have died in the line of duty and inserting
			 who have sustained fatal or catastrophic injury in the line of
			 duty;
								(E)in section 1204
			 (42 U.S.C.
			 3796b)—
								(i)in
			 paragraph (1), by striking consequences of an injury that and
			 inserting an injury, the direct and proximate consequences of
			 which;
								(ii)in
			 paragraph (3)—
									(I)in the matter
			 preceding clause (i)—
										(aa)by
			 inserting or permanently and totally disabled after
			 deceased; and
										(bb)by
			 striking death and inserting fatal or catastrophic
			 injury; and
										(II)by redesignating
			 clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C),
			 respectively;
									(iii)in
			 paragraph (5)—
									(I)by striking
			 post-mortem each place it appears and inserting
			 post-injury;
									(II)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and
									(III)in subparagraph
			 (B), as so redesignated, by striking death and inserting
			 fatal or catastrophic injury;
									(iv)in
			 paragraph (7), by striking public employee member of a rescue squad or
			 ambulance crew; and inserting
									
										employee
			 or volunteer member of a rescue squad or ambulance crew (including a ground or
			 air ambulance service) that—(A)is a public
				agency; or
										(B)is (or is a part
				of) a nonprofit entity serving the public that—
											(i)is
				officially authorized or licensed to engage in rescue activity or to provide
				emergency medical services; and
											(ii)engages in rescue activities or provides
				emergency medical services as part of an official emergency response
				system;
											;
				and
								(v)in
			 paragraph (9)—
									(I)in subparagraph
			 (A), by striking as a chaplain, or as a member of a rescue squad or
			 ambulance crew; and inserting or as a chaplain;;
									(II)in subparagraph
			 (B)(ii), by striking or after the semicolon;
									(III)in subparagraph
			 (C)(ii), by striking the period and inserting ; or; and
									(IV)by adding at the
			 end the following:
										
											(D)a member of a
				rescue squad or ambulance crew who, as authorized or licensed by law and by the
				applicable agency or entity, is engaging in rescue activity or in the provision
				of emergency medical services.
											;
				
									(F)in section 1205
			 (42 U.S.C.
			 3796c), by adding at the end the following:
								
									(d)Unless expressly
				provided otherwise, any reference in this part to any provision of law not in
				this part shall be understood to constitute a general reference under the
				doctrine of incorporation by reference, and thus to include any subsequent
				amendments to the
				provision.
									;
							(G)in each of
			 subsections (a) and (b) of section 1212 (42 U.S.C. 3796d–1), sections
			 1213 and 1214 (42 U.S.C. 3796d–2 and 3796d–3), and subsections (b) and (c) of
			 section 1216 (42
			 U.S.C. 3796d–5), by striking dependent each
			 place it appears and inserting person;
							(H)in section 1212
			 (42 U.S.C.
			 3796d–1)—
								(i)in
			 subsection (a)—
									(I)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking Subject
			 and all that follows through , the and inserting
			 The; and
									(II)in paragraph (3),
			 by striking reduced by and all that follows through (B)
			 the amount and inserting reduced by the amount;
									(ii)in
			 subsection (c)—
									(I)in the subsection
			 heading, by striking Dependent; and
									(II)by striking
			 dependent;
									(I)in paragraphs (2)
			 and (3) of section 1213(b) (42 U.S.C. 3796d–2(b)), by
			 striking dependent’s each place it appears and inserting
			 person’s;
							(J)in section 1216
			 (42 U.S.C.
			 3796d–5)—
								(i)in
			 subsection (a), by striking each dependent each place it appears
			 and inserting a spouse or child; and
								(ii)by
			 striking dependents each place it appears and inserting a
			 person; and
								(K)in section
			 1217(3)(A) (42
			 U.S.C. 3796d–6(3)(A)), by striking described in
			 and all that follows and inserting an institution of higher education,
			 as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
			 and.
							(2)Amendment
			 related to expedited payment for public safety officers involved in the
			 prevention, investigation, rescue, or recovery efforts related to a terrorist
			 attackSection 611(a) of the Uniting and Strengthening America by
			 Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
			 2001 (42 U.S.C.
			 3796c–1(a)) is amended by inserting or an entity
			 described in section 1204(7)(B) of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42
			 U.S.C. 3796b(7)(B)) after employed by such
			 agency.
						(3)Technical and
			 conforming amendmentSection 402(l)(4)(C)
			 of the Internal Revenue Code of 1986 is amended—
							(A)by striking
			 section 1204(9)(A) and inserting section
			 1204(10)(A); and
							(B)by striking
			 42 U.S.C. 3796b(9)(A) and inserting 42 U.S.C.
			 3796b(10)(A).
							(c)Authorization of
			 appropriations; determinations; appealsThe matter under the heading
			 public safety
			 officers benefits under the heading
			 Office
			 of Justice Programs under title II of division B of
			 the Consolidated Appropriations Act, 2008 (Public Law
			 110–161; 121 Stat. 1912;
			 42 U.S.C.
			 3796c–2) is amended—
						(1)by striking
			 decisions and inserting determinations;
						(2)by striking
			 (including those, and any related matters, pending); and
						(3)by striking the
			 period at the end and inserting the following: “: 
			 Provided further, That, on and
			 after the date of enactment of the Public Safety Officers’ Benefits
			 Improvements Act of 2012, as to each such statute—
							
								(1)the provisions of
				section 1001(a)(4) of such title I (42 U.S.C. 3793(a)(4)) shall
				apply;
								(2)payment (other than payment made pursuant
				to section 611 of the Uniting and Strengthening America by Providing
				Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
				(42 U.S.C.
				3796c–1)) shall be made only upon a determination by the Bureau
				that the facts legally warrant the payment;
								(3)any reference to
				section 1202 of such title I shall be deemed to be a reference to paragraphs
				(2) and (3) of such section 1202; and
								(4)a certification submitted under any such
				statute (other than a certification submitted pursuant to section 611 of the
				Uniting and Strengthening America by Providing Appropriate Tools Required to
				Intercept and Obstruct Terrorism Act of 2001 (42 U.S.C. 3796c–1)) may be
				accepted by the Bureau as prima facie evidence of the facts asserted in the
				certification:
								Provided
				  further, That, on and after the date of enactment of the
				Public Safety Officers’ Benefits Improvements Act of 2012, no appeal shall
				bring any final determination of the Bureau before any court for review unless
				notice of appeal is filed (within the time specified herein and in the manner
				prescribed for appeal to United States courts of appeals from United States
				district courts) not later than 90 days after the date on which the Bureau
				serves notice of the final determination: 
				Provided further,  That any
				regulations promulgated by the Bureau under such part (or any such statute)
				before, on, or after the date of enactment of the Public Safety Officers’
				Benefits Improvements Act of 2012 shall apply to any matter pending on, or
				filed or accruing after, the effective date specified in the
				regulations..
						(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (1), the amendments made
			 by this section shall—
							(A)take effect on the
			 date of enactment of this Act; and
							(B)apply to any
			 matter pending, before the Bureau of Justice Assistance or otherwise, on the
			 date of enactment of this Act, or filed or accruing after that date.
							(2)Exceptions
							(A)Rescue squads
			 and ambulance crewsFor a member of a rescue squad or ambulance
			 crew (as defined in section 1204(7) of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968, as amended by this section), the amendments made by
			 this Act shall apply to injuries sustained on or after June 1, 2009.
							(B)Heart attacks,
			 strokes, and vascular rupturesSection 1201(k) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968, as amended by this section,
			 shall apply to heart attacks, strokes, and vascular ruptures sustained on or
			 after December 15, 2003.
							5022.Scientific
			 framework for recalcitrant cancersSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
					
						417G.Scientific
				framework for recalcitrant cancers
							(a)Development of
				scientific framework
								(1)In
				generalFor each recalcitrant
				cancer identified under
				subsection (b), the Director of the
				Institute shall develop (in accordance with subsection (c)) a scientific
				framework for the conduct or support of research on such cancer.
								(2)ContentsThe scientific framework with respect to a
				recalcitrant cancer shall include the following:
									(A)Current
				status
										(i)Review of
				literatureA summary of
				findings from the current literature in the areas of—
											(I)the prevention,
				diagnosis, and treatment of such cancer;
											(II)the fundamental biologic processes that
				regulate such cancer (including similarities and differences of such processes
				from the biological processes that regulate other cancers); and
											(III)the epidemiology
				of such cancer.
											(ii)Scientific
				advancesThe identification of relevant emerging scientific areas
				and promising scientific advances in basic, translational, and clinical science
				relating to the areas described in subclauses (I) and (II) of
				clause (i).
										(iii)ResearchersA
				description of the availability of qualified individuals to conduct scientific
				research in the areas described in
				clause (i).
										(iv)Coordinated
				research initiativesThe
				identification of the types of initiatives and partnerships for the
				coordination of intramural and extramural research of the Institute in the
				areas described in clause (i) with research of the relevant national research
				institutes, Federal agencies, and non-Federal public and private entities in
				such areas.
										(v)Research
				resourcesThe identification
				of public and private resources, such as patient registries and tissue banks,
				that are available to facilitate research relating to each of the areas
				described in
				clause (i).
										(B)Identification
				of research questionsThe
				identification of research questions relating to basic, translational, and
				clinical science in the areas described in subclauses (I) and (II) of
				subparagraph (A)(i) that have not
				been adequately addressed with respect to such recalcitrant cancer.
									(C)RecommendationsRecommendations for appropriate actions
				that should be taken to advance research in the areas described in subparagraph
				(A)(i) and to address the research questions identified in subparagraph (B), as
				well as for appropriate benchmarks to measure progress on achieving such
				actions, including the following:
										(i)ResearchersEnsuring adequate availability of qualified
				individuals described in
				subparagraph (A)(iii).
										(ii)Coordinated
				research initiativesPromoting and developing initiatives and
				partnerships described in
				subparagraph (A)(iv).
										(iii)Research
				resourcesDeveloping additional public and private resources
				described in
				subparagraph (A)(v) and
				strengthening existing resources.
										(3)Timing
									(A)Initial
				development and subsequent updateFor each recalcitrant cancer
				identified under
				subsection (b)(1), the Director of the
				Institute shall—
										(i)develop a
				scientific framework under this subsection not later than 18 months after the
				date of the enactment of this section; and
										(ii)review and update
				the scientific framework not later than 5 years after its initial
				development.
										(B)Other
				updatesThe Director of the Institute may review and update each
				scientific framework developed under this subsection as necessary.
									(4)Public
				noticeWith respect to each scientific framework developed under
				subsection (a), not later than 30 days after the date of completion of the
				framework, the Director of the Institute shall—
									(A)submit such
				framework to the Committee on Energy and Commerce and Committee on
				Appropriations of the House of Representatives, and the Committee on Health,
				Education, Labor, and Pensions and Committee on Appropriations of the Senate;
				and
									(B)make such
				framework publically available on the Internet website of the Department of
				Health and Human Services.
									(b)Identification
				of recalcitrant cancer
								(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Director of the Institute shall identify two or more
				recalcitrant cancers that each—
									(A)have a 5-year
				relative survival rate of less than 20 percent; and
									(B)are estimated to
				cause the death of at least 30,000 individuals in the United States per
				year.
									(2)Additional
				cancersThe Director of the Institute may, at any time, identify
				other recalcitrant cancers for purposes of this section. In identifying a
				recalcitrant cancer pursuant to the previous sentence, the Director may
				consider additional metrics of progress (such as incidence and mortality rates)
				against such type of cancer.
								(c)Working
				groupsFor each recalcitrant cancer identified under subsection
				(b), the Director of the Institute shall convene a working group comprised of
				representatives of appropriate Federal agencies and other non-Federal entities
				to provide expertise on, and assist in developing, a scientific framework under
				subsection (a). The Director of the Institute (or the Director’s designee)
				shall participate in the meetings of each such working group.
							(d)Reporting
								(1)Biennial
				reportsThe Director of NIH
				shall ensure that each biennial report under section 403 includes information
				on actions undertaken to carry out each scientific framework developed under
				subsection (a) with respect to a recalcitrant cancer, including the
				following:
									(A)Information on research grants awarded by
				the National Institutes of Health for research relating to such cancer.
									(B)An assessment of the progress made in
				improving outcomes (including relative survival rates) for individuals
				diagnosed with such cancer.
									(C)An update on
				activities pertaining to such cancer under the authority of section
				413(b)(7).
									(2)Additional
				one-time report for certain frameworksFor each recalcitrant
				cancer identified under subsection (b)(1), the Director of the Institute shall,
				not later than 6 years after the initial development of a scientific framework
				under subsection (a), submit a report to the Congress on the effectiveness of
				the framework (including the update required by subsection (a)(3)(A)(ii)) in
				improving the prevention, detection, diagnosis, and treatment of such
				cancer.
								(e)Recommendations
				for exception fundingThe
				Director of the Institute shall consider each relevant scientific framework
				developed under subsection (a) when making recommendations for exception
				funding for grant applications.
							(f)DefinitionIn this section, the term
				recalcitrant cancer means a cancer for which the five-year
				relative survival rate is below 50
				percent.
							.
				5023.United States
			 Advisory Commission on Public Diplomacy
					(a)Technical
			 amendmentSection 604(a) of the United States Information and
			 Educational Exchange Act of 1948 (22 U.S.C. 1469(a)) is amended by inserting
			 (referred to in this section as the Commission)
			 before the period at the end.
					(b)Duties and
			 responsibilitiesSection 604(c) of such Act is amended to read as
			 follows:
						
							(c)Duties and
				responsibilitiesThe Commission shall appraise United States
				Government activities intended to understand, inform, and influence foreign
				publics. The activities described in this subsection shall be referred to in
				this section as public diplomacy
				activities.
							.
					(c)ReportsSection
			 604(d) of such Act is amended to read as follows:
						
							(d)Reports
								(1)Comprehensive
				annual report
									(A)In
				generalNot less frequently than annually, the Commission shall
				submit a comprehensive report on public diplomacy and international
				broadcasting activities to Congress, the President, and the Secretary of State.
				This report shall include—
										(i)a
				detailed list of all public diplomacy activities funded by the United States
				Government;
										(ii)a description
				of—
											(I)the purpose,
				means, and geographic scope of each activity;
											(II)when each
				activity was started;
											(III)the amount of
				Federal funding expended on each activity;
											(IV)any significant
				outside sources of funding; and
											(V)the Federal
				department or agency to which the activity belongs;
											(iii)the
				international broadcasting activities under the direction of the Broadcasting
				Board of Governors;
										(iv)an assessment of
				potentially duplicative public diplomacy and international broadcasting
				activities; and
										(v)for any
				activities determined to be ineffective or results not demonstrated under
				subparagraph (B), recommendations on existing effective or moderately effective
				public diplomacy activities that could be augmented to carry out the objectives
				of the ineffective activities.
										(B)Effectiveness
				assessmentIn evaluating the public diplomacy and international
				broadcasting activities described in subparagraph (A), the Commission shall
				conduct an assessment that considers the public diplomacy target impact, the
				achieved impact, and the cost of public diplomacy activities and international
				broadcasting. The assessment shall include, if practicable, an appropriate
				metric such as cost-per-audience or
				cost-per-student for each activity. Upon the completion of the
				assessment, the Commission shall the assign a rating of—
										(i)effective
				for activities that—
											(I)set appropriate
				goals;
											(II)achieve results;
				and
											(III)are
				well-managed and cost efficient;
											(ii)moderately
				effective for activities that—
											(I)achieve some
				results;
											(II)are generally
				well-managed; and
											(III)need to improve
				their performance results or cost efficiency, including reducing
				overhead;
											(iii)ineffective
				for activities that—
											(I)are not making
				sufficient use of available resources to achieve stated goals;
											(II)are not
				well-managed; or
											(III)have excessive
				overhead; and
											(iv)results
				not demonstrated for activities that—
											(I)do not have
				acceptable performance public diplomacy metrics for measuring results;
				or
											(II)are unable or
				failed to collect data to determine if they are effective.
											(2)Other
				reports
									(A)In
				generalThe Commission shall submit other reports, including
				working papers, to Congress, the President, and the Secretary of State at least
				semi-annually on other activities and policies related to United States public
				diplomacy.
									(B)AvailabilityThe
				Commission shall make the reports submitted pursuant to subparagraph (A)
				publicly available on the website of the Commission to develop a better
				understanding of, and support for, public diplomacy activities.
									(3)Access to
				informationThe Secretary of State shall ensure that the
				Commission has access to all appropriate information to carry out its duties
				and responsibilities under this
				subsection.
								.
					(d)Reauthorization
						(1)In
			 generalSection 1334 of the Foreign Affairs Reform and
			 Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking
			 October 1, 2010 and inserting October 1,
			 2014.
						(2)Retroactivity
			 of effective dateThe amendment made by paragraph (1) shall take
			 effect on October 1, 2010.
						(e)FundingFrom
			 amounts appropriated by Congress under the heading Diplomatic and Consular
			 Programs, the Secretary of State shall allocate
			 sufficient funding to the United States Advisory Commission on Public Diplomacy
			 to carry out section 604 of the United States Information and Educational
			 Exchange Act of 1948 (22 U.S.C. 1469), as amended by this section.
					5024.Removal
			 of actionSection 1442 of
			 title 28, United States Code, is amended by striking subsection (c) and
			 inserting the following:
					
						(c)Solely for
				purposes of determining the propriety of removal under subsection (a), a law
				enforcement officer, who is the defendant in a criminal prosecution, shall be
				deemed to have been acting under the color of his office if the officer—
							(1)protected an
				individual in the presence of the officer from a crime of violence;
							(2)provided
				immediate assistance to an individual who suffered, or who was threatened with,
				bodily harm; or
							(3)prevented the
				escape of any individual who the officer reasonably believed to have committed,
				or was about to commit, in the presence of the officer, a crime of violence
				that resulted in, or was likely to result in, death or serious bodily
				injury.
							(d)In this
				section, the following definitions apply:
							(1)The terms
				civil action and criminal prosecution include any
				proceeding (whether or not ancillary to another proceeding) to the extent that
				in such proceeding a judicial order, including a subpoena for testimony or
				documents, is sought or issued. If removal is sought for a proceeding described
				in the previous sentence, and there is no other basis for removal, only that
				proceeding may be removed to the district court.
							(2)The term
				crime of violence has the meaning given that term in section 16 of
				title 18.
							(3)The term
				law enforcement officer means any employee described in
				subparagraph (A), (B), or (C) of section 8401(17) of title 5 and any special
				agent in the Diplomatic Security Service of the Department of State.
							(4)The term
				serious bodily injury has the meaning given that term in section
				1365 of title 18.
							(5)The term
				State includes the District of Columbia, United States territories
				and insular possessions, and Indian country (as defined in section 1151 of
				title 18).
							(6)The term
				State court includes the Superior Court of the District of
				Columbia, a court of a United States territory or insular possession, and a
				tribal
				court.
							.
				 LIIIGAO MANDATES REVISION ACT
				AGAO Mandates
			 Revision Act
					5301.Short titleThis subtitle may be cited as the
			 GAO Mandates Revision Act of
			 2012.
					5302.Repeals and modifications
						(a)Capitol Preservation Fund financial
			 statementsSection 804 of the
			 Arizona-Idaho Conservation Act of 1988 (2 U.S.C. 2084) is amended by striking
			 annual audits of the transactions of the Commission and
			 inserting periodic audits of the transactions of the Commission, which
			 shall be conducted at least once every 3 years, unless the Chairman or the
			 Ranking Member of the Committee on Rules and Administration of the Senate or
			 the Committee on House Administration of the House of Representatives, the
			 Secretary of the Senate, or the Clerk of the House of Representatives requests
			 that an audit be conducted at an earlier date,.
						(b)Judicial Survivors’ Annuities Fund audit by
			 GAO
							(1)In generalSection 376 of title 28, United States
			 Code, is amended—
								(A)by striking subsection (w); and
								(B)by redesignating subsections (x) and (y) as
			 subsections (w) and (x), respectively.
								(2)Technical and conforming
			 amendmentSection 376(h)(2)
			 of title 28, United States Code, is amended by striking subsection
			 (x) and inserting subsection (w).
							(c)ONDCP annual report
			 requirementSection 203 of
			 the Office of National Drug Control Policy Reauthorization Act of 2006 (21
			 U.S.C. 1708a) is amended—
							(1)in subsection (a), by striking of
			 each year and inserting , 2013, and every 3 years
			 thereafter,; and
							(2)in subsection (b), in the matter preceding
			 paragraph (1), by striking at a frequency of not less than once per
			 year— and inserting not later than December 31, 2013, and every
			 3 years thereafter—.
							(d)USERRA GAO reportSection 105(g)(1) of the Veterans’ Benefits
			 Act of 2010 (Public Law 111–275; 38 U.S.C. 4301 note) is amended by striking
			 , and annually thereafter during the period when the demonstration
			 project is conducted,.
						(e)Semipostal program reports by the General
			 Accounting OfficeSection 2
			 of the Semipostal Authorization Act (Public Law 106–253; 114 Stat. 636; 39
			 U.S.C. 416 note) is amended—
							(1)by striking subsection (c); and
							(2)by redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively.
							(f)Earned Import Allowance program review by
			 GAOSection 231A(b)(4) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(b)(4)) is
			 amended—
							(1)by striking subparagraph (C); and
							(2)by redesignating subparagraph (D) as
			 subparagraph (C).
							(g)American Battle Monuments Commission’s
			 financial statements and auditsSection 2103(h) of title 36, United States
			 Code, is amended—
							(1)in paragraph (1), by striking of
			 paragraph (2) of this subsection and inserting of section 3515
			 of title 31;
							(2)in paragraph (1), by striking
			 (1); and
							(3)by striking paragraph (2).
							(h)Senate Preservation Fund
			 auditsSection 3(c)(6) of the
			 Legislative Branch Appropriations Act, 2004 (2 U.S.C. 2108(c)(6)) is amended by
			 striking annual audits of the Senate Preservation Fund and
			 inserting periodic audits of the Senate Preservation Fund, which shall
			 be conducted at least once every 3 years, unless the Chairman or the Ranking
			 Member of the Committee on Rules and Administration of the Senate or the
			 Secretary of the Senate requests that an audit be conducted at an earlier
			 date,.
						BImproper Payments
			 Elimination and Recovery Improvement Act 
					5311.Short titleThis subtitle may be cited as the
			 Improper Payments Elimination and
			 Recovery Improvement Act of 2012.
					5312.DefinitionsIn this subtitle—
						(1)the term agency means an
			 executive agency as that term is defined under section 102 of title 31, United
			 States Code; and
						(2)the term improper payment has
			 the meaning given that term in section 2(g) of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note), as redesignated by section
			 _03(a)(1) of this subtitle.
						5313.Improving the Determination of Improper
			 Payments By Federal Agencies
						(a)In generalSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended—
							(1)by redesignating subsections (b) through
			 (g) as subsections (c) through (h), respectively;
							(2)by inserting after subsection (a) the
			 following:
								
									(b)Improving the determination of improper
				payments
										(1)In generalThe Director of the Office of Management
				and Budget shall on an annual basis—
											(A)identify a list of high-priority Federal
				programs for greater levels of oversight and review—
												(i)in which the highest dollar value or
				highest rate of improper payments occur; or
												(ii)for which there is a higher risk of
				improper payments; and
												(B)in coordination with the agency responsible
				for administering the high-priority program, establish annual targets and
				semi-annual or quarterly actions for reducing improper payments associated with
				each high-priority program.
											(2)Report on high-priority improper
				payments
											(A)In generalSubject to Federal privacy policies and to
				the extent permitted by law, each agency with a program identified under
				paragraph (1)(A) on an annual basis shall submit to the Inspector General of
				that agency, and make available to the public (including availability through
				the Internet), a report on that program.
											(B)ContentsEach report under this paragraph—
												(i)shall describe—
													(I)any action the agency—
														(aa)has taken or plans to take to recover
				improper payments; and
														(bb)intends to take to prevent future improper
				payments; and
														(ii)shall not include any referrals the agency
				made or anticipates making to the Department of Justice, or any information
				provided in connection with such referrals.
												(C)Public availability on central
				websiteThe Office of
				Management and Budget shall make each report submitted under this paragraph
				available on a central website.
											(D)Availability of information to Inspector
				GeneralSubparagraph (B)(ii)
				shall not prohibit any referral or information being made available to an
				Inspector General as otherwise provided by law.
											(E)Assessment and
				recommendationsThe Inspector
				General of each agency that submits a report under this paragraph shall, for
				each program of the agency that is identified under paragraph (1)(A)—
												(i)review—
													(I)the assessment of the level of risk
				associated with the program, and the quality of the improper payment estimates
				and methodology of the agency relating to the program; and
													(II)the oversight or financial controls to
				identify and prevent improper payments under the program; and
													(ii)submit to Congress recommendations, which
				may be included in another report submitted by the Inspector General to
				Congress, for modifying any plans of the agency relating to the program,
				including improvements for improper payments determination and estimation
				methodology.
												;
							(3)in subsection (d) (as redesignated by
			 paragraph (1) of this subsection), by striking subsection (b)
			 each place that term appears and inserting subsection
			 (c);
							(4)in subsection (e) (as redesignated by
			 paragraph (1) of this subsection), by striking subsection (b)
			 and inserting subsection (c); and
							(5)in subsection (g)(3) (as redesignated by
			 paragraph (1) of this subsection), by inserting or a Federal
			 employee after non-Federal person or entity.
							(b)Improved estimates
							(1)In generalNot later than 180 days after the date of
			 enactment of this subtitle, the Director of the Office of Management and Budget
			 shall provide guidance to agencies for improving the estimates of improper
			 payments under the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note).
							(2)GuidanceGuidance under this subsection
			 shall—
								(A)strengthen the estimation process of
			 agencies by setting standards for agencies to follow in determining the
			 underlying validity of sampled payments to ensure amounts being billed are
			 proper; and
								(B)instruct agencies to give the persons or
			 entities performing improper payments estimates access to all necessary payment
			 data, including access to relevant documentation;
								(C)explicitly bar agencies from relying on
			 self-reporting by the recipients of agency payments as the sole source basis
			 for improper payments estimates;
								(D)require agencies to include all identified
			 improper payments in the reported estimate, regardless of whether the improper
			 payment in question has been or is being recovered;
								(E)include payments to employees, including
			 salary, locality pay, travel pay, purchase card use, and other employee
			 payments, as subject to risk assessment and, where appropriate, improper
			 payment estimation; and
								(F)require agencies to tailor their corrective
			 actions for the high-priority programs identified under section 2(b)(1)(A) of
			 the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) to better
			 reflect the unique processes, procedures, and risks involved in each specific
			 program.
								(c)Technical and conforming
			 amendmentsThe Improper
			 Payments Elimination and Recovery Act of 2010 (Public Law 111–204; 124 Stat.
			 2224) is amended—
							(1)in section 2(h)(1) (31 U.S.C. 3321 note),
			 by striking section 2(f) and all that follows and inserting
			 section 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C.
			 3321 note).; and
							(2)in section 3(a) (31 U.S.C. 3321
			 note)—
								(A)in paragraph (1), by striking
			 section 2(f) and all that follows and inserting section
			 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note).; and
								(B)in paragraph (3)—
									(i)by striking section 2(b)
			 each place it appears and inserting section 2(c); and
									(ii)by striking section 2(c)
			 each place it appears and inserting section 2(d).
									5314.Improper Payments InformationSection 2(a)(3)(A)(ii) of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking
			 with respect to fiscal years following September 30th of a fiscal year
			 beginning before fiscal year 2013 as determined by the Office of Management and
			 Budget and inserting with respect to fiscal year 2014 and each
			 fiscal year thereafter.
					5315.Do not pay initiative
						(a)Prepayment and preaward procedures
							(1)In generalEach agency shall review prepayment and
			 preaward procedures and ensure that a thorough review of available databases
			 with relevant information on eligibility occurs to determine program or award
			 eligibility and prevent improper payments before the release of any Federal
			 funds.
							(2)DatabasesAt a minimum and before issuing any payment
			 and award, each agency shall review as appropriate the following databases to
			 verify eligibility of the payment and award:
								(A)The Death Master File of the Social
			 Security Administration.
								(B)The General Services Administration’s
			 Excluded Parties List System.
								(C)The Debt Check Database of the Department
			 of the Treasury.
								(D)The Credit Alert System or Credit Alert
			 Interactive Voice Response System of the Department of Housing and Urban
			 Development.
								(E)The List of Excluded Individuals/Entities
			 of the Office of Inspector General of the Department of Health and Human
			 Services.
								(b)Do not pay Initiative
							(1)EstablishmentThere is established the Do Not Pay
			 Initiative which shall include—
								(A)use of the databases described under
			 subsection (a)(2); and
								(B)use of other databases designated by the
			 Director of the Office of Management and Budget in consultation with agencies
			 and in accordance with paragraph (2).
								(2)Other databasesIn making designations of other databases
			 under paragraph (1)(B), the Director of the Office of Management and Budget
			 shall—
								(A)consider any database that substantially
			 assists in preventing improper payments; and
								(B)provide public notice and an opportunity
			 for comment before designating a database under paragraph (1)(B).
								(3)Access and review by agenciesFor purposes of identifying and preventing
			 improper payments, each agency shall have access to, and use of, the Do Not Pay
			 Initiative to verify payment or award eligibility in accordance with subsection
			 (a) when the Director of the Office of Management and Budget determines the Do
			 Not Pay Initiative is appropriately established for the agency.
							(4)Payment otherwise requiredWhen using the Do Not Pay Initiative, an
			 agency shall recognize that there may be circumstances under which the law
			 requires a payment or award to be made to a recipient, regardless of whether
			 that recipient is identified as potentially ineligible under the Do Not Pay
			 Initiative.
							(5)Annual reportThe Director of the Office of Management
			 and Budget shall submit to Congress an annual report, which may be included as
			 part of another report submitted to Congress by the Director, regarding the
			 operation of the Do Not Pay Initiative, which shall—
								(A)include an evaluation of whether the Do Not
			 Pay Initiative has reduced improper payments or improper awards; and
								(B)provide the frequency of corrections or
			 identification of incorrect information.
								(c)Database integration planNot later than 60 days after the date of
			 enactment of this subtitle, the Director of the Office of Management and Budget
			 shall provide to the Congress a plan for—
							(1)inclusion of other databases on the Do Not
			 Pay Initiative;
							(2)to the extent permitted by law, agency
			 access to the Do Not Pay Initiative; and
							(3)the multilateral data use agreements
			 described under subsection (e).
							(d)Initial working system
							(1)EstablishmentNot later than 90 days after the date of
			 enactment of this subtitle, the Director of the Office of Management and Budget
			 shall establish a working system for prepayment and preaward review that
			 includes the Do Not Pay Initiative as described under this section.
							(2)Working
			 systemThe working system
			 established under paragraph (1)—
								(A)may be located within an appropriate
			 agency;
								(B)shall include not less than 3 agencies as
			 users of the system; and
								(C)shall include investigation activities for
			 fraud and systemic improper payments detection through analytic technologies
			 and other techniques, which may include commercial database use or
			 access.
								(3)Application to all agenciesNot later than June 1, 2013, each agency
			 shall review all payments and awards for all programs of that agency through
			 the system established under this subsection.
							(e)Facilitating data access by Federal
			 agencies and Offices of Inspectors General for purposes of program
			 integrity
							(1)DefinitionIn this subsection, the term
			 Inspector General means an Inspector General described in
			 subparagraph (A), (B), or (I) of section 11(b)(1) of the Inspector General Act
			 of 1978 (5 U.S.C. App.).
							(2)Computer matching by federal agencies for
			 purposes of investigation and prevention of improper payments and
			 fraud
								(A)In generalExcept as provided in this paragraph, in
			 accordance with section 552a of title 5, United States Code (commonly known as
			 the Privacy Act of 1974), each Inspector General and the head of each agency
			 may enter into computer matching agreements that allow ongoing data matching
			 (which shall include automated data matching) in order to assist in the
			 detection and prevention of improper payments.
								(B)ReviewNot later than 60 days after a proposal for
			 an agreement under subparagraph (A) has been presented to a Data Integrity
			 Board established under section 552a(u) of title 5, United States Code, for
			 consideration, the Data Integrity Board shall respond to the proposal.
								(C)Termination dateAn agreement under subparagraph (A)—
									(i)shall have a termination date of less than
			 3 years; and
									(ii)during the 3-month period ending on the
			 date on which the agreement is scheduled to terminate, may be renewed by the
			 agencies entering the agreement for not more than 3 years.
									(D)Multiple agenciesFor purposes of this paragraph, section
			 552a(o)(1) of title 5, United States Code, shall be applied by substituting
			 between the source agency and the recipient agency or non-Federal agency
			 or an agreement governing multiple agencies for between the
			 source agency and the recipient agency or non-Federal agency in the
			 matter preceding subparagraph (A).
								(E)Cost-benefit analysisA justification under section 552a(o)(1)(B)
			 of title 5, United States Code, relating to an agreement under subparagraph (A)
			 is not required to contain a specific estimate of any savings under the
			 computer matching agreement.
								(F)Guidance by the Office of Management and
			 BudgetNot later than 6
			 months after the date of enactment of this subtitle, and in consultation with
			 the Council of Inspectors General on Integrity and Efficiency, the Secretary of
			 Health and Human Services, the Commissioner of Social Security, and the head of
			 any other relevant agency, the Director of the Office of Management and Budget
			 shall—
									(i)issue guidance for agencies regarding
			 implementing this paragraph, which shall include standards for—
										(I)reimbursement of costs, when necessary,
			 between agencies;
										(II)retention and timely destruction of records
			 in accordance with section 552a(o)(1)(F) of title 5, United States Code;
										(III)prohibiting duplication and redisclosure of
			 records in accordance with section 552a(o)(1)(H) of title 5, United States
			 Code;
										(ii)review the procedures of the Data Integrity
			 Boards established under section 552a(u) of title 5, United States Code, and
			 develop new guidance for the Data Integrity Boards to—
										(I)improve the effectiveness and
			 responsiveness of the Data Integrity Boards; and
										(II)ensure privacy protections in accordance
			 with section 552a of title 5, United States Code (commonly known as the Privacy
			 Act of 1974); and
										(III)establish standard matching agreements for
			 use when appropriate; and
										(iii)establish and clarify rules regarding what
			 constitutes making an agreement entered under subparagraph (A) available upon
			 request to the public for purposes of section 552a(o)(2)(A)(ii) of title 5,
			 United States Code, which shall include requiring publication of the agreement
			 on a public website.
									(G)CorrectionsThe Director of the Office of Management
			 and Budget shall establish procedures providing for the correction of data in
			 order to ensure—
									(i)compliance with section 552a(p) of title 5,
			 United States Code; and
									(ii)that corrections are made in any Do Not Pay
			 Initiative database and in any relevant source databases designated by the
			 Director of the Office of Management and Budget under subsection (b)(1).
									(H)ComplianceThe head of each agency, in consultation
			 with the Inspector General of the agency, shall ensure that any information
			 provided to an individual or entity under this subsection is provided in
			 accordance with protocols established under this subsection.
								(I)Rule of constructionNothing in this subsection shall be
			 construed to affect the rights of an individual under section 552a(p) of title
			 5, United States Code.
								(f)Development and access to a database of
			 incarcerated individualsNot
			 later than 1 year after the date of enactment of this subtitle, the Attorney
			 General shall submit to Congress recommendations for increasing the use of,
			 access to, and the technical feasibility of using data on the Federal, State,
			 and local conviction and incarceration status of individuals for purposes of
			 identifying and preventing improper payments by Federal agencies and programs
			 and fraud.
						(g)Plan To curb Federal improper payments to
			 deceased individuals by improving the quality and use by Federal agencies of
			 the Social Security Administration death master file
							(1)EstablishmentIn conjunction with the Commissioner of
			 Social Security and in consultation with relevant stakeholders that have an
			 interest in or responsibility for providing the data, and the States, the
			 Director of the Office of Management and Budget shall establish a plan for
			 improving the quality, accuracy, and timeliness of death data maintained by the
			 Social Security Administration, including death information reported to the
			 Commissioner under section 205(r) of the Social Security Act (42 U.S.C.
			 405(r)).
							(2)Additional actions under planThe plan established under this subsection
			 shall include recommended actions by agencies to—
								(A)increase the quality and frequency of
			 access to the Death Master File and other death data;
								(B)achieve a goal of at least daily access as
			 appropriate;
								(C)provide for all States and other data
			 providers to use improved and electronic means for providing data;
								(D)identify improved methods by agencies for
			 determining ineligible payments due to the death of a recipient through
			 proactive verification means; and
								(E)address improper payments made by agencies
			 to deceased individuals as part of Federal retirement programs.
								(3)ReportNot later than 120 days after the date of
			 enactment of this subtitle, the Director of the Office of Management and Budget
			 shall submit a report to Congress on the plan established under this
			 subsection, including recommended legislation.
							5316.Improving recovery of improper
			 payments
						(a)DefinitionIn this section, the term recovery
			 audit means a recovery audit described under section 2(h) of the
			 Improper Payments Elimination and Recovery Act of 2010.
						(b)ReviewThe Director of the Office of Management
			 and Budget shall determine—
							(1)current and historical rates and amounts of
			 recovery of improper payments (or, in cases in which improper payments are
			 identified solely on the basis of a sample, recovery rates and amounts
			 estimated on the basis of the applicable sample), including a list of agency
			 recovery audit contract programs and specific information of amounts and
			 payments recovered by recovery audit contractors; and
							(2)targets for recovering improper payments,
			 including specific information on amounts and payments recovered by recovery
			 audit contractors.
							CSense of Congress
			 regarding spectrum
					5317.Sense of
			 Congress regarding spectrumIt
			 is the sense of Congress that—
						(1)the Nation’s
			 mobile communications industry is a significant economic engine, by one
			 estimate directly or indirectly supporting 3,800,000 jobs, or 2.6 percent of
			 all United States employment, contributing $195,500,000,000 to the United
			 States gross domestic product and driving $33,000,000,000 in productivity
			 improvements in 2011;
						(2)while wireless
			 carriers are continually implementing new and more efficient technologies and
			 techniques to maximize their existing spectrum capacity, there is a pressing
			 need for additional spectrum for mobile broadband services, with one report
			 predicting that global mobile data traffic will increase 18-fold between 2011
			 and 2016 at a compound annual growth rate of 78 percent, reaching 10.8 exabytes
			 per month by 2016;
						(3)as the Nation
			 faces the growing demand for spectrum, consideration should be given to both
			 the supply of spectrum for licensed networks and for unlicensed devices;
						(4)while this
			 additional demand can be met in part by reallocating spectrum from existing
			 non-governmental uses, the long-term solution must include reallocation and
			 sharing of Federal Government spectrum for private sector use;
						(5)recognizing the
			 important uses of spectrum by the Federal Government, including for national
			 and homeland security, law enforcement and other critical federal uses,
			 existing law ensures that Federal operations are not harmed as a result of a
			 reallocation of spectrum for commercial use, including through the
			 establishment of the Spectrum Relocation Fund to reimburse Federal users for
			 the costs of planning and implementing relocation and sharing arrangements and,
			 with respect to spectrum vacated by the Department of Defense, certification
			 under section 1062 of P.L. 106–65 by the Secretaries of Defense and Commerce
			 and the Chairman of the Joint Chiefs of Staff that replacement spectrum
			 provides comparable technical characteristics to restore essential military
			 capability; and
						(6)given the need to
			 determine equitable outcomes for the Nation in relation to spectrum use that
			 balance the private sector’s demand for spectrum with national security and
			 other critical federal missions, all interested parties should be encouraged to
			 continue the collaborative efforts between industry and government stakeholders
			 that have been launched by the National Telecommunications and Information
			 Administration to assess and recommend practical frameworks for the development
			 of relocation, transition, and sharing arrangement and plans for 110 megahertz
			 of federal spectrum in the 1695–1710 MHz and the 1755–1850 MHz bands.
						
	
		
			Passed the Senate
			 December 4, 2012.
			
			Secretary
		
	
	
	
